                           Case 18-12635-LSS              Doc 17      Filed 11/19/18        Page 1 of 400



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                                        Chapter 11

         DAVID’S BRIDAL, INC., et al.,1                                                Case No. 18-12635 (LSS)

                                               Debtors.                                Joint Administration Requested


                   DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
              (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING,
          (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
          LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
            (IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION LENDERS,
          (V) MODIFYING AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING, AND
                               (VII) GRANTING RELATED RELIEF

                    The above-captioned debtors and debtors in possession (collectively, the “Debtors”) seek

         entry of an interim order (the “Interim Order”), substantially in the form attached hereto as

         Exhibit A, and a final order (the “Final Order” and, together with the Interim Order, the “DIP

         Orders”), pursuant to sections 105, 107, 361, 362, 363 and 364 of chapter 11 of title 11 of the

         United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Rules 2002, 4001,

         6003, 6004, 9014, and 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

         Rules”) and Rules 2002-1, 4001-2 and 9018-1 of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Code for the District of Delaware (the “Local

         Rules”), that, among other things (a) authorizes David’s Bridal, Inc. (the “Borrower”) to obtain,

         and authorizes each of the other Debtors (collectively the “Guarantors”) to guarantee, jointly

         and severally, the Borrower’s obligations in respect of (i) the DIP ABL Facility (as defined

         herein) as set forth in the DIP ABL Credit Agreement (as defined herein) and (ii) the DIP Term

         1
                The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
                are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
                (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
                Pennsylvania 19428.
01:23878438.1
                       Case 18-12635-LSS         Doc 17       Filed 11/19/18   Page 2 of 400



         Loan Facility (as defined herein) as set forth in the DIP Term Loan Credit Agreement (as defined

         herein), (b) authorizes the Debtors to use “cash collateral” pursuant to section 363(c) of the

         Bankruptcy Code, Bankruptcy Rule 4001(b) and the Local Rules, including Local Rule 4001-2,

         (c) grants liens and providing superpriority claims with respect to such postpetition financing, (d)

         approves the form of adequate protection to be provided to certain prepetition lenders as set forth

         herein, (e) modifies the automatic stay on a limited basis as set forth herein, (f) schedules a final

         hearing (the “Final Hearing”) to consider entry of the Final Order and (g) grants related relief.

         In support of this motion, the Debtors submit the Declaration of Joan Hilson, Executive Vice

         President and Chief Financial and Operating Officer of the Debtors, in Support of First Day

         Pleadings (the “First Day Declaration”) and the Declaration of Stephen Goldstein in Support

         for Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain

         Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens

         and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection

         to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling A Final Hearing, and

         (VII) Granting Related Relief (the “Evercore Declaration”). In further support of this motion,

         the Debtors respectfully state as follows:

                                              Jurisdiction and Venue

                1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

         and 1334 and the Amended Standing Order of Reference from the United States District Court

         for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b) and the Debtors consent pursuant to Local Rule 9013-1(f) to the entry of a final

         order by the Court in connection with this motion to the extent that it is later determined that the

         Court, absent consent of the parties, cannot enter final orders or judgments in connection

         herewith consistent with Article III of the United States Constitution.
01:23878438.1


                                                          2
                      Case 18-12635-LSS        Doc 17       Filed 11/19/18   Page 3 of 400



                2.     Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                3.     The bases for relief requested herein are sections 105(a), 107, 361, 362, 363 and

         364 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003 and 6004, and 9018 and Local

         Rules 2002-1, 4001-2, 9018-1.

                                                  Background

                4.     On the date hereof (the “Petition Date”), each of the Debtors commenced with

         this Court a voluntary case under chapter 11 of the Bankruptcy Code. Each Debtor is authorized

         to continue to operate its business and manage its properties as a debtor-in-possession pursuant

         to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors have requested that these

         chapter 11 cases be consolidated for procedural purposes. As of the date hereof, no trustee,

         examiner or statutory committee has been appointed in these chapter 11 cases.

                5.     On November 18, 2018, the Debtors entered into a restructuring support

         agreement (the “Restructuring Support Agreement”) with (a) holders of approximately 85%

         of the approximately $481 million in outstanding principal amount of Prepetition Term Loans,

         (b) holders of approximately 97% of the $270 million in outstanding principal amount of

         Unsecured Notes and (c) the Debtors’ principal equity holders, outlining the material terms for a

         joint prepackaged chapter 11 plan of reorganization (the “Prepackaged Plan”).                The

         Prepackaged Plan provides for the restructuring of the Prepetition Term Loans and Unsecured

         Notes while leaving General Unsecured Claims unimpaired.

                6.     Concurrently with this motion, the Debtors have filed the Prepackaged Plan and a

         related disclosure statement (the “Disclosure Statement”). The Debtors also have filed a motion

         to schedule a combined hearing for the Court to consider approval of the Disclosure Statement

         and confirmation of the Prepackaged Plan. Prior to the Petition Date, the Debtors commenced


01:23878438.1


                                                        3
                           Case 18-12635-LSS             Doc 17        Filed 11/19/18   Page 4 of 400



         the solicitation of votes of impaired creditors on the Prepackaged Plan. The solicitation period

         for the Prepackaged Plan will remain open until December 18, 2018.

                    7.       The events leading to the Petition Date and the facts and circumstances supporting

         the requested relief are more fully set forth in the First Day Declaration, which is filed

         contemporaneously herewith and incorporated herein by reference.

                                                          Relief Requested

                    8.       By this motion, the Debtors seek entry of the Interim Order and the Final Order,

         pursuant to sections 361, 363 and 364 of the Bankruptcy Code and Local Rules 2002-1(b) and

         4001-2, authorizing the Debtors to enter into the DIP Documents (as defined below). More

         specifically, the Debtors seek authority to:

                             a.      obtain senior secured postpetition financing on a superpriority basis
                                     consisting of a senior secured superpriority revolving credit facility in the
                                     aggregate principal amount of up to $125,000,000 (the “DIP ABL
                                     Facility”, and all amounts extended under the DIP ABL Facility, the “DIP
                                     ABL Loans”), including (i) a $80,000,000 sublimit for the issuance of
                                     letters of credit and (ii) a $20,000,000 sublimit for swingline loans,
                                     pursuant to the terms and conditions of that certain Senior Secured, Super-
                                     Priority ABL Debtor-In-Possession Credit Agreement (as the same may be
                                     amended, restated, supplemented, or otherwise modified from time to
                                     time, the “DIP ABL Credit Agreement”), by and among the Borrower,
                                     the Guarantors party thereto, Bank of America, N.A., as administrative
                                     agent and collateral agent (in such capacity, the “DIP ABL Agent”), for
                                     and on behalf of itself and the other lenders party thereto (collectively,
                                     including the DIP ABL Agent, the “DIP ABL Lenders”), substantially in
                                     the form of Exhibit B, attached hereto.

                             b.      execute and deliver the DIP ABL Credit Agreement and any other
                                     agreements and documents related thereto (collectively with the DIP ABL
                                     Credit Agreement, the “DIP ABL Documents”), including, without
                                     limitation, the fee letter related thereto (the “ABL Fee Letter”)2 and to
                                     perform such other acts as may be necessary or desirable in connection
                                     with the DIP ABL Documents;

                             c.      grant the DIP ABL Facility and all obligations owing thereunder and
                                     under the DIP ABL Documents or otherwise to the DIP ABL Agent and
         2
                A copy of the ABL Fee Letter is attached hereto as Exhibit D.
01:23878438.1


                                                                   4
                Case 18-12635-LSS     Doc 17        Filed 11/19/18   Page 5 of 400



                      DIP ABL Lenders (collectively, and including all “Obligations” as
                      described in the DIP ABL Agreement, the “DIP ABL Obligations”)
                      allowed superpriority administrative expense claim status in each of the
                      these chapter 11 cases and any Successor Cases (as defined in the Interim
                      Order);

                 d.   obtain senior secured postpetition financing on a superpriority basis in the
                      aggregate principal amount of up to $60,000,000 (the “DIP Term Loan
                      Facility”, and all amounts extended under the DIP Term Loan Facility, the
                      “DIP Term Loans”, and the DIP Term Loan Facility together with the
                      DIP ABL Facility, the “DIP Facilities”), consisting of a new money
                      multiple draw term loan facility, pursuant to the terms and conditions of
                      that certain Senior Secured, Super-Priority Term Loan Debtor-in-
                      Possession Credit Agreement (as the same may be amended, restated,
                      supplemented, or otherwise modified from time to time, the “DIP Term
                      Loan Credit Agreement,” and together with the DIP ABL Credit
                      Agreement, the “DIP Agreements”), by and among the Borrower and
                      Cantor Fitzgerald Securities as administrative agent and collateral agent
                      (the “DIP Term Loan Agent”, and, together with the DIP ABL Agent,
                      the “DIP Agents”) for and on behalf of itself and the other lenders party
                      thereto (collectively, including the DIP Term Loan Agent, the “DIP Term
                      Loan Lenders”, and, together with the DIP ABL Lenders, the “DIP
                      Lenders”), substantially in the form of Exhibit C attached hereto;

                 e.   execute and deliver the DIP Term Loan Credit Agreement and any other
                      agreements and documents related thereto (collectively with the DIP Term
                      Loan Credit Agreement, the “DIP Term Loan Documents”, and together
                      with the DIP ABL Documents, the “DIP Documents”), by and among the
                      Borrower, the Guarantors, the DIP Term Loan Agent, and to perform such
                      other acts as may be necessary or desirable in connection with the DIP
                      Term Loan Documents;

                 f.   grant the DIP Term Loan Facility and all obligations owing thereunder
                      and under the DIP Term Loan Documents to the DIP Term Loan Agent
                      and DIP Term Loan Lenders (collectively, and including all “Obligations”
                      as described in the DIP Term Loan Credit Agreement, the “DIP Term
                      Loan Obligations”, and together with the DIP ABL Obligations, the “DIP
                      Obligations”) allowed superpriority administrative expense claim status
                      in each of the these chapter 11 cases and any Successor Cases;

                 g.   grant to the DIP Agents, for the benefit of themselves and the DIP Lenders
                      and the other Secured Parties (as defined in the DIP Agreements) under
                      the applicable DIP Documents, automatically perfected security interests
                      in and liens on all of the DIP Collateral (as defined herein), including,
                      without limitation, all property constituting “Cash Collateral” as defined in
                      section 363(a) of the Bankruptcy Code (the “Cash Collateral”), which
                      liens shall be subject to the priorities set forth herein;
01:23878438.1


                                                5
                      Case 18-12635-LSS         Doc 17        Filed 11/19/18   Page 6 of 400



                        h.     pay the principal, interest, fees, expenses and other amounts payable under
                               the DIP Documents as such become due, including, without limitation,
                               letter of credit fees (including issuance and other related charges),
                               continuing commitment fees, closing fees, audit fees, appraisal fees,
                               valuation fees, liquidator fees, structuring fees, administrative agent’s fees,
                               the reasonable fees and disbursements of the DIP Agents’ and DIP
                               Lenders’ attorneys, advisors, accountants and other consultants, all to the
                               extent provided in, and in accordance with, the DIP Documents;

                        i.     use the Prepetition Collateral, including the Cash Collateral of the
                               Prepetition ABL Parties under the Prepetition ABL Documents and the
                               Prepetition Term Loan Parties under the Prepetition Term Loan
                               Documents (each as defined herein), and providing adequate protection to
                               the Prepetition ABL Parties and Prepetition Term Loan Parties for any
                               diminution in value of their respective interests in the Prepetition
                               Collateral, including the Cash Collateral;

                        j.     vacating and modifying the automatic stay imposed by section 362 of the
                               Bankruptcy Code to the extent necessary to implement and effectuate the
                               terms and provisions of the DIP Documents and the Interim Order; and

                        k.     scheduling a final hearing (the “Final Hearing”) to consider the relief
                               requested herein and approving the form of notice with respect to the Final
                               Hearing.

                                                 Prepetition Debt

                9.      As of the Petition Date, the Debtors have funded debt facilities in place with a

         face amount (including issued and unfunded letters of credit) of approximately $819 million, of

         which approximately $549 million is secured and $270 million is unsecured.

                10.     Prior to the Petition Date, the Borrower and the Guarantors were provided

         financing pursuant to: (a) a senior secured asset-based revolving credit facility (the “Prepetition

         ABL Facility”, and the obligations incurred thereunder, the “Prepetition ABL Obligations”))

         under the credit agreement, dated as of October 11, 2012 (the “Prepetition ABL Agreement”),

         by and among David’s Bridal, Inc., the other Debtors party thereto, the banks and other financial

         institutions party thereto (the “Prepetition ABL Lenders”) and Bank of America, N.A., as

         administrative agent and collateral agent for the lenders thereunder (in such capacity, the


01:23878438.1


                                                          6
                           Case 18-12635-LSS             Doc 17         Filed 11/19/18      Page 7 of 400



         “Prepetition ABL Agent”), (b) a senior secured term loan facility (the “Prepetition Term Loan

         Facility” and, the obligations incurred thereunder, the “Prepetition Term Loan Obligations”,

         and together with the Prepetition ABL Obligations, the “Prepetition Secured Obligations”, and

         the Prepetition Term Loan Facility, together with the Prepetition ABL Facility, the “Prepetition

         Secured Credit Facilities”) under the credit agreement, dated as of October 11, 2012 (the

         “Prepetition Term Loan Agreement”), by and among David’s Bridal, Inc., the other Debtors

         party thereto, the banks and other financial institutions party thereto (the “Prepetition Term

         Loan Lenders”, and together with the Prepetition ABL Lenders, the “Prepetition Lenders”)

         and Bank of America, N.A., as administrative agent and collateral agent for the lenders

         thereunder (in such capacity, the “Prepetition Term Loan Agent” and together with the

         Prepetition ABL Agent, the “Prepetition Agents”, and the Prepetition Agents, together with the

         Prepetition Term Loan Lenders and the Prepetition ABL Lenders, the “Prepetition Secured

         Parties”), and (c) unsecured notes (the “Prepetition Notes”, and the purchasers thereof, the

         “Prepetition Noteholders”) issued under that certain Indenture, dated as of October 11, 2012

         (the “Indenture”), among the Borrower as issuer thereunder, the other Debtors party thereto as

         guarantors and Wilmington Trust, National Association, as trustee.

                    11.      The chart below summarizes the Debtors’ prepetition indebtedness, including

         approximate outstanding amounts as of November 19, 2018.

             Debt Obligation        Original Amount      Approximate Amount           Maturity Date         Security Status
                                                            Outstanding

             Prepetition ABL        $125 million total       $25.7 million of          July 26, 2021         Senior Secured
                 Facility             commitments          revolving loans3 and
                                                            $42.5 of issued but
                                                           undrawn outstanding
                                                              letters of credit

         3
                The revolving loans outstanding on the Petition Date will be rolled into the DIP ABL Facility upon entry to the
                Interim Order; proceeds of the DIP Term Loan Facility will subsequently be used to repay those obligations.
01:23878438.1


                                                                    7
                         Case 18-12635-LSS           Doc 17       Filed 11/19/18   Page 8 of 400




            Debt Obligation        Original Amount   Approximate Amount      Maturity Date      Security Status
                                                        Outstanding

            Prepetition Term         $520 million       $481.2 million       October 11, 2019   Senior Secured
             Loan Facility

            Prepetition Notes        $270 million        $270 million        October 15, 2020      Unsecured


         A.       Prepetition Secured Obligations

                  12.      The Debtors have an aggregate of approximately $549.4 million in principal

         amount of Prepetition Secured Obligations outstanding, consisting of the Prepetition ABL

         Facility and the Prepetition Term Loan Facility.

                  (i)      Prepetition Term Loan Facility

                  13.      The Prepetition Term Loan Facility had an initial aggregate principal amount of

         $520 million.          Due to subsequent amortization payments, as of November 19, 2018, the

         aggregate principal amount of the Prepetition Term Loan Facility was $481.2 million. The

         Prepetition Term Loan Facility is scheduled to mature on October 11, 2019. Interest on the

         Prepetition Term Loan Facility is equal to, at the option of the Borrower, (i) if the “Consolidated

         Total Leverage Ratio” (as such term is defined in the Prepetition Term Loan Agreement, the

         “Consolidated Total Leverage Ratio”) is greater than 7.25:1.00, (x) the alternate base rate plus

         3.00% or (y) the LIBOR rate plus 4.00%, (ii) if the Consolidated Total Leverage Ratio is equal to

         or less than 7.25:1.00 and greater than 5.25:1.00, (x) the alternate base rate plus 2.75% or (y) the

         LIBOR rate plus 3.75% and, (iii) if the Consolidated Total Leverage Ratio is equal to or less than

         5.25:1.00, (x) the alternate base rate plus 2.50% or (y) the LIBOR rate plus 3.50%. The

         Prepetition Term Loan Facility is not currently subject to any prepayment premium.

                  14.      The Prepetition Term Loan Facility is secured by (i) a duly perfected first priority

         security interest in all “Term Loan Priority Collateral” (as defined in the Prepetition ICA (as

         defined below), the “Prepetition Term Loan Priority Collateral”) and (ii) a duly perfected
01:23878438.1


                                                              8
                        Case 18-12635-LSS       Doc 17       Filed 11/19/18   Page 9 of 400



         second priority security interest in all “ABL Priority Collateral” (as defined in the Prepetition

         ICA (as defined below), the “Prepetition ABL Priority Collateral”, and together with the

         Prepetition Term Loan Priority Collateral, the “Prepetition Collateral”).

                (ii)     Prepetition ABL Facility

                15.      The aggregate revolving commitments under the Prepetition ABL Facility total

         $125 million, with a $60 million letter of credit sublimit.          As of November 19, 2018,

         $25.7 million has been drawn and remains outstanding under the Prepetition ABL Facility, and

         $42.5 million of unfunded letters of credit were issued under the Prepetition ABL Facility. The

         Prepetition ABL Facility is scheduled to mature on July 26, 2021. Interest on the Prepetition

         ABL Facility is equal to, at the option of the Borrower, (i) if the “Average Daily Excess

         Availability” (as such term is defined in the Prepetition ABL Agreement, the “Average Daily

         Excess Availability”) is greater than $60 million , (x) the alternate base rate plus 0.25% or (y)

         the LIBOR rate plus 1.25%, (ii) if the Average Daily Excess Availability is greater than $30

         million but less than or equal to $60 million, (x) the alternate base rate plus 0.50% or (y) the

         LIBOR rate plus 1.50% and, (iii) if the Average Daily Excess Availability is less than or equal to

         $30 million, (x) the alternate base rate plus 0.75% or (y) the LIBOR rate plus 1.75%.

                16.      The Prepetition ABL Facility is secured by (i) a duly perfected first priority

         security interest (the “Prepetition ABL Senior Lien”) in all Prepetition ABL Priority Collateral

         and (ii) a duly perfected second priority security interest (the “Prepetition ABL Junior Lien”,

         and together with the Prepetition ABL Senior Lien, the “Prepetition ABL Liens”) in all

         Prepetition Term Loan Priority Collateral.

                (iii)    Prepetition ICA

                17.      The Prepetition ABL Facility and the Prepetition Term Loan Facility are also

         subject to an intercreditor agreement, dated as of October 11, 2012 (the “Prepetition ICA”),
01:23878438.1


                                                         9
                        Case 18-12635-LSS      Doc 17      Filed 11/19/18   Page 10 of 400



         between the Prepetition ABL Agent and the Prepetition Term Loan Agent and acknowledged by

         the Debtors.    The Prepetition ICA governs relative contractual rights of lenders under the

         Prepetition ABL Facility and the Prepetition Term Loan Facility.

         B.     Prepetition Notes

                18.      The Borrower issued the Prepetition Notes in an aggregate principal amount of

         $270 million pursuant to the Prepetition Indenture. The Prepetition Notes mature on October 11,

         2020. Interest on the Prepetition Notes accrues at 7.75%, payable in cash on April 15 and

         October 15 of each year. The Prepetition Notes are not currently subject to any prepayment

         premium.

                             The Debtors’ Efforts to Obtain Postpetition Financing

                19.      As set forth in the Evercore Declaration, during the negotiation of the

         comprehensive restructuring package embodied in the Restructuring Support Agreement (as

         defined in the First Day Declaration) (the “Restructuring Support Agreement”), Evercore

         Group L.L.C. (“Evercore”)—an investment banker with expertise in mergers and acquisitions,

         recapitalization, and financial restructuring—contacted a number of third-parties to determine

         whether postpetition financing could be obtained on terms more favorable than the terms offered

         by the DIP Lenders. These third parties included traditional and non-traditional lenders with

         experience providing DIP financing. Most of the parties contacted by Evercore were unwilling

         to either provide junior financing or to embark on a costly priming fight over the objections of

         such existing lienholders, while other select parties were not responsive. Given the Debtors’

         desire to avoid the cost and uncertainty of a postpetition DIP facility that would attempt to non-

         consensually prime the Prepetition Secured Parties, the Debtors concluded that acceptable third-

         party financing was not reasonably obtainable.


01:23878438.1


                                                          10
                       Case 18-12635-LSS        Doc 17    Filed 11/19/18     Page 11 of 400



                      The DIP Facilities are Necessary to Preserve Value of Debtors’ Estates

                20.      As set forth in detail in the First Day Declaration, the filing of the Prepackaged

         Plan—and the signing of the Restructuring Support Agreement—was the result of exhaustive

         arms-length negotiations between the debtors and their debt and equity stakeholders. Those

         negotiations eventually bore fruit in the form of a prepackaged bankruptcy process, which enjoys

         overwhelming creditor support and promises to pay trade creditors in full. As no third party

         financing was reasonably available, the Debtors looked to their existing lenders–namely the

         Prepetition Term Loan Lenders and the Prepetition ABL Lenders–to provide funding on a

         postpetition basis. Given the Prepetition Term Loan Lenders’ and the Prepetition ABL Lenders’

         involvement in the Restructuring Support Agreement, the negotiation of the terms of the DIP

         Facilities was an integral part of obtaining the creditor support necessary to sign the

         Restructuring Support Agreement and secure the necessary support for the Prepackaged Plan.

                21.      Moreover, absent the liquidity infusion that the DIP Facilities will provide, the

         Debtors will not be able to run their business as a going concern, let alone reach a successful

         restructuring. Even if the Debtors had the ability to access cash collateral, liquidity at the

         company is at critical levels; cash on hand and expected inflows will not be sufficient to fund the

         entirety of these chapter 11 cases. Without a new source of liquidity, the Debtors will not be

         able to continue operations, reassure vendors that business will continue, pay thousands of

         employees or continue to deliver the goods and services on which their customers rely. As

         discussed above, no outside funding is reasonably obtainable. Consequently, the DIP Facilities

         represent the only option for the Debtors to meet operational obligations as well as their best

         chance to preserve value: the carefully negotiated deal embodied in the Restructuring Support

         Agreement.


01:23878438.1


                                                         11
                           Case 18-12635-LSS             Doc 17       Filed 11/19/18        Page 12 of 400



                    Concise Statement Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2

         A.         DIP ABL Facility and DIP Term Loan Facility

                    22.      Pursuant to Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and Local

         Rule 4001-2, the Debtors submit this chart listing certain material terms of the relief set forth in

         the proposed DIP ABL Facility, DIP Term Loan Facility and DIP Order, together with the

         location of such terms in the DIP ABL Credit Agreement or the DIP Term Loan Credit

         Agreement, as applicable, or the Interim Order:4

                                  DIP ABL Facility                                   DIP Term Loan Facility

    Borrower                      David’s Bridal, Inc.                               Same as DIP ABL Facility.
    DIP ABL Credit
    Agreement preamble;
    DIP Term Loan Credit
    Agreement preamble;
    Interim Order preamble

    Guarantors                    All the Debtors in these chapter 11 cases other    Same as DIP ABL Facility.
                                  than the Borrower (together with the Borrower,
    DIP ABL Credit
                                  the “Loan Parties”).
    Agreement preamble;
    DIP Term Loan Credit
    Agreement preamble;
    Interim Order preamble

    DIP Lenders                   Bank of America and each other lender party to     Certain Prepetition Term Loan Lenders party to
                                  the Prepetition ABL Agreement.                     the Prepetition Term Loan Agreement and the
    DIP ABL Credit
                                                                                     RSA upon execution and Prepetition Term
    Agreement Schedule A;
                                                                                     Loan Lenders who from time to time become
    DIP Term Loan Credit
                                                                                     DIP Term Loan Lenders.
    Agreement Schedule A;
    Interim Order at ¶¶ i
    and iv (referencing
    Exhibit B to this
    Motion)

    DIP Agents                    Bank of America, N.A.                              Cantor Fitzgerald Securities
    DIP ABL Credit

         4
                The summaries and descriptions of the terms and conditions of the DIP ABL Credit Agreement and the Interim
                Order set forth in this motion are intended solely for informational purposes to provide the Court and parties in
                interest with an overview of significant terms thereof and should only be relied upon as such. This motion is
                qualified in its entirety by reference to the provisions of the DIP ABL Credit Agreement and the Interim Order.
                In the event that there is a conflict between this motion and the DIP ABL Credit Agreement, the DIP ABL
                Credit Agreement shall control in all respects, or in the case of a conflict between this motion and/or the DIP
                ABL Credit Agreement and the Interim Order, the Interim Order shall control in all respects.
01:23878438.1


                                                                    12
                       Case 18-12635-LSS             Doc 17       Filed 11/19/18        Page 13 of 400



    Agreement preamble;
    DIP Term Loan Credit
    Agreement preamble;
    Interim Order at ¶¶ i
    and iv

    DIP Facility /            Aggregate $125,000,000 secured revolving           Aggregate $60,000,000 secured delayed draw
    Borrowing Limits          debtor-in-possession financing with an             debtor-in-possession term loan financing.
                              $80,000,000 sublimit for the issuance of letters
    DIP ABL Credit
                              of credit and a $20,000,000 sublimit for
    Agreement recitals,
                              swingline loans.
    definition of
    “Commitment” and §2;
    DIP Term Loan Credit
    Agreement recitals and
    §2; Interim Order at
    ¶¶ i and iv

    DIP Repayment             Payable in full, in cash, on the Maturity Date.    Same as DIP ABL Facility. Subject to certain
                                                                                 conditions,    voluntary    prepayments  are
    DIP ABL Credit
                                                                                 permitted at any time without penalty and
    Agreement § 2.5; DIP
                                                                                 mandatory prepayments are required upon the
    Term Loan Credit
                                                                                 occurrence of certain events.
    Agreement § 2.5

    Use of Proceeds and       Used, in accordance with the Budget and the        Used, in accordance with the Budget and the
    Cash Collateral           DIP Orders, for (a) working capital and letters    DIP Orders, for (a) working capital and general
                              of credit, (b) other general corporate purposes    corporate purposes of the Borrower, (b)
    DIP ABL Credit
                              of the Borrower, (c) payment of costs of           payment of costs of administration of these
    Agreement § 5.16; DIP
                              administration of these chapter 11 cases, (d)      chapter 11 cases, (c) payment of prepetition
    Term Loan Credit
                              payment of the Prepetition ABL Obligations         expenses and (d) payment of obligations under
    Agreement § 5.16
                              and (e) payment of such other prepetition          the Prepetition Term Loan Agreement as
    Interim Order at ¶ 9,     expenses as permitted under the DIP ABL            permitted under the DIP Term Loan Credit
    11, 24                    Credit Agreement and approved by the Court.        Agreement and approved by the Court.

    Entities with Interest    The Prepetition Secured Parties.                   Same as DIP ABL Facility.
    in Cash Collateral
    Interim Order at ¶ H

    Maturity                  On the earliest of (a) the date that is 180 days   On the earlier of (a) the date that is 180 days
                              from the Petition Date, (b) the date of            after the Petition Date, (b) the date on which all
    DIP ABL Credit
                              termination of all of the Commitments (as          DIP Term Loan Obligations become due and
    Agreement definition of
                              defined in the DIP ABL Credit Agreement)           payable pursuant to the terms of the DIP Term
    “Termination Date”
                              pursuant to the terms of the DBL ABL Credit        Loan Credit Agreement, whether by
    and §2.5; DIP Term
                              Agreement, (c) the date on which the DIP ABL       acceleration or otherwise, (c) the effective date
    Loan Credit Agreement
                              Obligations become due and payable pursuant        of a plan of reorganization for the Debtors, (d)
    definition of
                              to the terms of the DIP Term Loan Credit           the date of consummation of a sale of all or
    “Termination Date”
                              Agreement, whether by acceleration or              substantially all of the Debtors’ assets under
    and §2.5
                              otherwise, (D) the effective date of a plan of     Section 363 of the Bankruptcy Code and (e) the
                              reorganization for the Debtors, (c) the date the   date on which the Interim Order expires or is
                              Final Order is vacated, terminated, rescinded,     terminated, unless the Final Order has been
                              revoked, declared null and void or otherwise       entered, (f) the date of conversion of any of the
                              ceases to be in full force and effect, (h)         Chapter 11 Cases to a case under Chapter 7 of
                              conversion of any of these chapter 11 cases to a   the Bankruptcy Code, (g) dismissal of any of
                              case under chapter 7 of the Bankruptcy Code of     the Chapter 11 Cases, unless otherwise
                              any Debtor shall file a motion or other pleading   consented to, and (h) the Final Order is
01:23878438.1


                                                                 13
                        Case 18-12635-LSS               Doc 17      Filed 11/19/18        Page 14 of 400



                              seeking the conversion of these chapter 11           vacated, terminated, rescinded, revoked,
                              cases to chapter 7 of the Bankruptcy Code,           declared null and void or otherwise ceases to
                              unless otherwise consented to in writing by the      be in full force and effect.
                              DIP ABL Agent and the Required Lenders (as
                              defined in the DIP ABL Credit Agreement) and
                              (i) the dismissal of any of these chapter 11
                              cases, unless otherwise consented to in writing
                              by DIP ABL Agent and the Required Lenders
                              (as defined in the DIP ABL Credit Agreement)

    Interest Rate             At the option of the Borrower:                       At the option of the Borrower:
    DIP ABL Credit                   Alternate Base Rate (as defined in the DIP   Alternate Base Rate (as defined in the DIP
    Agreement definition of           ABL Credit Agreement) + 2.00% for ABR        Term Loan Credit Agreement) + 6.50% for
    “Applicable Margin”               Loans (as defined in the DIP ABL Credit      ABR Loans (as defined in the DIP Term Loan
    and §4.1; DIP Term                Agreement).                                  Credit Agreement).
    Loan Credit Agreement
                                     Adjusted LIBOR Rate (as defined in the       Adjusted LIBOR Rate (as defined in the DIP
    definition of
                                      DIP ABL Credit Agreement) + 3.00% for        Term Loan Credit Agreement) + 7.50% for
    “Applicable Margin”
                                      Eurodollar Loans (as defined in the DIP      Eurodollar Loans (as defined in the DIP Term
    and §4.1
                                      ABL Credit Agreement).                       Loan Credit Agreement), with a LIBOR floor
                                                                                   of 1%.

    Events of Default         Usual and customary events of defaults for           Same as DIP ABL Facility.
                              facilities of this type and purpose, including,
    DIP ABL Credit
                              among others, material breach of the Interim
    Agreement § 9; DIP
                              or Final Order approving the DIP, failure to
    Term Loan Credit
                              comply with Milestones, nonpayment of
    Agreement § 9
                              obligations, defaults under covenants, breaches
                              of representations and warranties, attachment
                              defaults, judgment defaults, failure to comply
                              with ERISA rules and regulations, invalidity of
                              collateral documents, change of control,
                              invalidity of pre-petition loan documents,
                              invalidity of intercreditor agreement, failure to
                              fund loans under either DIP Facility, and the
                              occurrence of any number of adverse actions or
                              consequences in any of the chapter 11 cases.

    Milestones                Petition Date: November 19, 2018                     Same as DIP ABL Facility.
    Interim Order Exhibit 1           Prior to the Petition Date: Entry into
                                       the Restructuring Support Agreement
                                      Petition date File (a) Prepackaged
                                       Plan, (b) a motion to approve
                                       solicitation   procedures  for   the
                                       Prepackaged Plan, (c) a motion for a
                                       combined hearing approving the
                                       former and confirming the latter and
                                       (d) a motion seeking approval of the
                                       DIP Facilities
                                      November 22, 2018: Entry of Interim
                                       Order
                                      November 23, 2018: the Debtors’
                                       notice agent shall have caused the
01:23878438.1


                                                                  14
                     Case 18-12635-LSS             Doc 17       Filed 11/19/18        Page 15 of 400



                                  notices of the Prepackaged Plan and
                                  Disclosure Statement to be distributed
                                 November 30, 2018: File a motion
                                  requesting the entry of an order not
                                  later than January 7, 2019, extending
                                  the lease assumption/rejection period
                                  such that the lease assumption/rejection
                                  period shall be 210 days
                                 December 10,, 2018: Debtors will
                                  deliver a 12-month post-emergence
                                  liquidity forecast (with first 3 months
                                  with weekly detail) no later than
                                  December 10, 2018
                                 December 20, 2018: Deadline to vote
                                  on the Prepackaged Plan
                                 December 21, 2018:       Entry of Final
                                  Order
                                 January 7, 2019:       Entry of (a)
                                  Confirmation Order approving the
                                  Disclosure Statement and Confirming
                                  the Pre-Packaged Plan and (b) if such
                                  Confirmation Order is not obtained, an
                                  order      extending     the     lease
                                  assumption/rejection period such that
                                  the lease assumption/rejection period
                                  shall be 210 days
                                 January 14, 2019: Outside date for
                                  consummation of the Pre-Packaged
                                  Plan
                            The DIP Agents may in their sole discretion
                            extend any milestone for a period of not more
                            than 10 days (or for a longer period with the
                            consent of the applicable Required Lenders (as
                            defined in the DIP Agreements)).

    Budget                  So long as the DIP ABL Facility has not been        Same as DIP ABL Facility.
                            terminated, the Debtors shall operate generally
    DIP ABL Credit
                            in accordance with the latest budget approved
    Agreement § 7.4 and
                            by the DIP Agents (the “Budget”).
    Annex A; DIP Term
    Loan Credit Agreement   The Debtors shall not, commencing with the
    § 7.14 and Annex A;     third full calendar week after the Petition Date,
    Interim Order at ¶ 21   (a) permit actual aggregate operational
                            disbursements         and          non-operating
                            disbursements to be above 110% of
                            disbursements set forth in the Budget for the
                            corresponding rolling four-week period or the
                            cumulative period since the Petition Date, (b)
                            permit aggregate cash receipts, to be less than
                            90% of the cash receipts set forth in the Budget
                            for the corresponding rolling four-week period

01:23878438.1


                                                              15
                       Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 16 of 400



                              or the cumulative period since the Petition
                              Date, or (c) permit aggregate consolidated
                              inventory levels at the end of any week, to be
                              less than 90% of inventory levels set forth in
                              the Budget for the corresponding week. The
                              Budget is tested weekly on a rolling four-week
                              basis, starting with the third full calendar week
                              after the Petition Date. The Debtors shall,
                              commencing with the first full calendar week
                              after the Petition Date, deliver to the DIP ABL
                              Agent and the DIP Term Loan Agent and the
                              DIP Loan Lenders by 5:00 p.m., Eastern time,
                              on Wednesday of each week, a reconciliation
                              for the prior week, the prior four-week
                              cumulative period and the cumulative period
                              from the Petition Date of actual expenses and
                              disbursements, sales receipts and inventory to
                              the amounts set forth in the Budget for such
                              periods.

    DIP Liens                 The DIP ABL Facility will be secured by liens         The DIP Term Loan Facility will be secured by
                              (the “DIP ABL Liens”) on all real and                 liens (the “DIP Term Loan Liens” and,
    Interim Order at ¶ 5, 6
                              personal property, whether now existing or            together with the DIP ABL Liens, the “DIP
                              hereafter arising and wherever located, tangible      Liens”) on the DIP Collateral.
                              and intangible, of each of the Debtors, (the
                                                                                    The DIP Term Loan Liens shall be valid,
                              “DIP Collateral”); provided that the DIP
                                                                                    automatically perfected, non-avoidable, senior
                              Collateral shall not include (a) leased real
                                                                                    liens subject only to (a) the Carve Out, (b)
                              property, (b) to the extent that the applicable
                                                                                    certain existing liens which are senior under
                              parties have not provided, and have not deemed
                                                                                    applicable law and (c) with respect to DIP
                              to have provided, consent, partner any equity
                                                                                    Collateral which would constitute “ABL
                              interests in joint ventures, (c) any leasehold
                                                                                    Priority Collateral” under the Prepetition ICA
                              interest (or any rights or interests thereunder)
                                                                                    (“DIP ABL Priority Collateral”), (i) the ABL
                              the grant of a lien on which, notwithstanding
                                                                                    DIP Liens, (ii) the Prepetition ABL Liens; and
                              the Bankruptcy Code, shall constitute or result
                                                                                    (iii) the Prepetition ABL Adequate Protection
                              in the abandonment, invalidation or
                                                                                    Liens (as defined below).
                              unenforceability of any right, title or interest of
                              the obligor under any lease governing such
                              leasehold interest or a breach or termination
                              pursuant to the terms of, or a default under,
                              such lease, (d) avoidance actions brought
                              pursuant to Chapter 5 of the Bankruptcy Code
                              or applicable state law equivalents (other than
                              actions brought pursuant to section 549 of the
                              Bankruptcy Code), or (e) the Debtors’ rights
                              under section 506(c) or 550 of the Bankruptcy
                              Code; provided, further, that DIP Collateral
                              shall include proceeds of all of the foregoing,
                              subject to the entry of the Final Order in the
                              case of clauses (d), and (e) and provided further
                              that the Debtors’ owned real property shall not
                              secure the DIP ABL Obligations or the
                              Prepetition ABL Obligations.
                              The DIP ABL Liens shall be valid,
                              automatically perfected, non-avoidable, senior
                              liens subject only to (a) the Carve Out, (b)

01:23878438.1


                                                                  16
                          Case 18-12635-LSS            Doc 17        Filed 11/19/18         Page 17 of 400



                               certain existing liens which are senior under
                               applicable law and (c) with respect to DIP
                               Collateral which would constitute “Term Loan
                               Priority Collateral” under the Prepetition ICA
                               (“DIP Term Loan Priority Collateral”), (i)
                               the Term Loan DIP Liens, (ii) the Prepetition
                               Term Loan Liens; and (iii) the Prepetition
                               Term Loan Adequate Protection Liens (as
                               defined below).

    Superpriority              The DIP Obligations shall constitute allowed          Same as DIP ABL Facility.
    Administrative Claims      superpriority   administrative     (the   “DIP
                               Superpriority Claims”) claims with priority
    Interim Order at ¶7
                               over any and all administrative expenses and
                               unsecured claims, including, administrative
                               expenses of the kinds specified in or ordered
                               pursuant to Bankruptcy Code Sections 105,
                               326, 328, 330, 331, 364, 503(a), 503(b), 507(a),
                               507(b), 546(c), 546(d), 726, 1113 and 1114,
                               and any other provision of the Bankruptcy
                               Code, as provided under Section 364(c)(1) of
                               the Bankruptcy Code.

    Adequate Protection        As adequate protection in accordance with             As adequate protection in accordance with
    Payments                   sections 361 and 363 of the Bankruptcy Code,          sections 361 and 363 of the Bankruptcy Code,
                               the Debtors will pay to the Prepetition ABL           the Debtors will pay to the Prepetition Term
     Interim Order at ¶ 16,
                               Parties (as defined in the Interim Order), until      Loan Parties (as defined in the Interim Order),
    17
                               the repayment in full of the Prepetition ABL          until the repayment in full of the Prepetition
                               Obligations, (i) interest at the non-default rate,    Term Loan Obligations, (i) cash interest at the
                               (ii) principal due under the Prepetition ABL          non-default rate and in kind interest equal to
                               Agreement, if any, (iii) reasonable and               the default premium under the Prepetition
                               documented and fees and expenses (including,          Term Loan Agreement, (ii) reasonable and
                               without limitation, professional fees) incurred       documented fees and expenses (including,
                               by the Prepetition ABL Loan Parties and (iv)          without limitation, professional fees) incurred
                               upon the commencement of a Challenge (as              by the Prepetition Term Loan Parties and (iv)
                               defined in the Interim Order), $500,000 to fund       upon the commencement of a Challenge (as
                               the Prepetition ABL Indemnity Reserve (as             defined in the Interim Order), $500,000 to fund
                               defined in the Interim Order).                        the Prepetition Term Loan Indemnity Reserve
                                                                                     (as defined in the Interim Order).

    Adequate Protection        Liens: Replacement liens (the “ABL Adequate           Liens: Replacement liens (the “Term Loan
    Liens and Claims for       Protection Liens”) on the DIP Collateral to the       Adequate Protection Liens”) on the DIP
    Prepetition ABL            extent of diminution of value of their interest in    Collateral to the extent of diminution of value
    Secured Parties            the Prepetition Collateral, which shall be            of their interest in the Prepetition Collateral,
                               subject to (a) certain existing liens which are       which shall be subject to (a) certain existing
    DIP ABL Credit
                               senior under applicable law, (b) the Carve Out,       liens which are senior under applicable law, (b)
    Agreement definitions of
                               (c) with respect to the DIP ABL Priority              the Carve Out, (c) with respect to the DIP Term
    “Adequate Protection
                               Collateral, the DIP ABL Liens, and (d) with           Loan Priority Collateral, the DIP Term Loan
    Liens”, “Adequate
                               respect to the DIP Term Loan Priority                 Liens, and (d) with respect to the DIP ABL
    Protection Superpriority
                               Collateral, (i) the DIP Liens, (ii) the Prepetition   Priority Collateral, (i) the DIP Liens, (ii) the
    Claims” and § 8.13(m);
                               Term Loan Liens and (iii) the Term Loan               Prepetition ABL Liens and (iii) the Prepetition
    DIP Term Loan Credit
                               Adequate Protection Liens.                            ABL Adequate Protection Liens.
    Agreement definitions of
    “Adequate Protection       Claims: Allowed superpriority administrative          Claims: Allowed superpriority administrative
    Liens”, “Adequate          claims (the “ABL Adequate Protection                  claims (the “Term Loan Adequate Protection
    Protection Superpriority   Claims”) against each of the Debtors’ estates         Claims”) against each of the Debtors’ estates
01:23878438.1


                                                                   17
                        Case 18-12635-LSS           Doc 17      Filed 11/19/18         Page 18 of 400



    Claims” and § 8.13(m);   with priority over any and all administrative      with priority over any and all administrative
    Interim Order at ¶ 13,   expenses and priority or unsecured claims          expenses and priority or unsecured claims
    14                       arising under sections 105, 326, 328, 330, 331,    arising under sections 105, 326, 328, 330, 331,
                             503(a), 503(b), 506(c) (upon entry of the Final    503(a), 503(b), 506(c) (upon entry of the Final
                             Order, to the extent therein approved), 507(a),    Order, to the extent therein approved), 507(a),
                             507(b), 546(c), 546(d), 726, 1113, 1114 or any     507(b), 546(c), 546(d), 726, 1113, 1114 or any
                             other provisions of the Bankruptcy Code or         other provisions of the Bankruptcy Code or
                             otherwise, and payable from and having             otherwise, and payable from and having
                             recourse to all prepetition and postpetition       recourse to all prepetition and postpetition
                             property of the Debtors and all proceeds           property of the Debtors and all proceeds
                             thereof; provided, however, that the Adequate      thereof; provided, however, that the Adequate
                             Protection Superpriority Claims shall be pari      Protection Superpriority Claims shall be pari
                             passu with each other, without otherwise           passu with each other, without otherwise
                             impair the lien priorities as set forth in the     impair the lien priorities as set forth in the
                             Interim Order, and subject to the Carve Out,       Interim Order, and subject to the Carve Out,
                             and junior to the DIP Superpriority Claims.        and junior to the DIP Superpriority Claims.
                             Commitment Fee: 0.375% per annum, payable          Commitment Fee: 1.00% of the aggregate
    Fees and Expenses
                             on the average daily unused portions of the DIP    Initial Term Loan Commitment (as defined in
    Interim Order at ¶ 36;   ABL Facility.                                      the DIP Term Loan Credit Agreement),
    DIP ABL Credit                                                              payable to the Lenders (as defined in the DIP
                             Closing Fee: 1.00%.
    Agreement § 4.5; DIP                                                        Term Loan Credit Agreement) in accordance
    Term Loan Credit         Fronting Fee: 0.125% per annum, payable to         with each such Lender’s Term Credit
    Agreement § 4.5          the applicable L/C Issuer (as defined in the DIP   Percentage (as defined in the DIP Term Loan
                             ABL Credit Agreement) for its own account,         Credit Agreement) on the closing of interim
                             payable monthly in arrears, commencing on the      DIP financing.
                             first monthly payment date to occur after the
                                                                                Backstop Fee: 2.00% of the aggregate Initial
                             Closing Date (as defined in the DIP ABL
                                                                                Term Loan Commitment, payable in cash to
                             Credit Agreement).
                                                                                the backstop lenders on the closing of interim
                             Administrative fees: The DIP ABL Agent is          DIP financing.
                             entitled to reimbursement of all reasonable and
                                                                                Administrative fees: The DIP Term Loan
                             documented out-of-pocket expenses, including
                                                                                Agent is entitled to reimbursement of all
                             reasonable fees and expenses of its counsel, in
                                                                                reasonable and documented out-of-pocket
                             connection with the DIP ABL Facility, and
                                                                                expenses, including reasonable fees and
                             such other fees and expenses as are contained
                                                                                expenses of its counsel, in connection with the
                             in the DIP ABL Documents.
                                                                                DIP Term Loan Facility.
                             (a)      Allowed administrative expenses
    Carve Out                                                                   Same as DIP ABL Facility.
                             pursuant to 28 U.S.C. § 1930(a)(6) and 28
    Interim Order at ¶ 40    U.S.C. § 156(c) for fees required to be paid to
                             the Clerk of this Court;
                             (b)      All accrued and unpaid fees,
                             disbursements, costs and expenses incurred by
                             professionals retained by the Debtors or the
                             Committee (the “Case Professionals”) prior to
                             the delivery of the Carve Out Trigger Notice
                             and allowed at any time by the Court and
                             earned success or transaction fees of Case
                             Professionals reflected in the Budget and
                             allowed at any time by the Court, solely to the
                             extent the same are reflected as estimated
                             professional fees and disbursements in, and
                             maintained as a reserve under, the most recent
                             borrowing base report delivered to the DIP
                             Agents by the Debtors prior to the delivery of a

01:23878438.1


                                                               18
                      Case 18-12635-LSS              Doc 17       Filed 11/19/18       Page 19 of 400



                               Carve Out Trigger Notice;
                               (c)       All accrued and unpaid fees,
                               disbursements and expenses incurred by the
                               Case Professionals from and after the date of
                               service of a Carve Out Trigger Notice, to the
                               extent allowed at any time, in an aggregate
                               amount not to exceed $2,000,000 less the
                               amount of any prepetition retainers received by
                               such Case Professionals and not applied to the
                               fees, disbursements, costs and expenses set
                               forth in clause (b) above; and
                               (d)      All reasonable fees and expenses
                               incurred by a trustee under Section 726(b) of
                               the Bankruptcy Code in an amount not to
                               exceed $50,000.

    Governing Law              The DIP ABL Documents will be governed by         Same as DIP ABL Facility.
                               the law of New York, except to the extent that
    DIP ABL Credit
                               the provisions of the Bankruptcy Code are
    Agreement § 11.12; DIP
                               applicable and specifically conflict with the
    Term Loan Credit
                               foregoing.
    Agreement § 11.12


                             Provisions to Be Highlighted Pursuant to Local Rule 4001-2

                23.     The Debtors believe the following provisions of the DIP ABL Credit Agreement

         and the DIP Term Loan Credit Agreement must be highlighted pursuant to Local Rule 4001-2:

                        a.        Cross Collateralization (Local Rule 4001-2(a)(i)(A)). Not applicable.

                        b.        Binding the Estate to Validity, Perfection, or Amount of Secured Debt
                                  (Local Rule 4001-2(a)(i)(B)). The Debtors stipulate as to liability with
                                  respect to obligations arising under the Prepetition Term Loan Facility and
                                  the Prepetition ABL Facility; the perfection and priority of security
                                  interests in the Prepetition Collateral; and validity of the liens securing the
                                  Prepetition Secured Obligations. Parties in interest will have an
                                  investigation period of the earliest of (i) the date set for a hearing on
                                  confirmation of a plan of reorganization, (ii) 75 days from the entry of the
                                  Interim Order, and (iii) if a creditors’ committee is formed, for the
                                  creditors’ committee, 60 days from the date of its formation, to investigate
                                  these stipulations. See Interim Order, ¶ i-ix, 41.

                        c.        Waiver of Rights Under Section 506(c) (Local Rule 4001-2(a)(i)(C)).
                                  Effective as of entry of the Final Order, the Debtors waive the ability to
                                  charge costs or expenses of administration of these chapter 11 cases
                                  against or recover from the DIP Collateral, the Prepetition Collateral or the
                                  Cash Collateral pursuant to section 506(c) of the Bankruptcy Code or any
                                  similar principle of law or equity without the prior written consent of the

01:23878438.1


                                                                19
                      Case 18-12635-LSS       Doc 17     Filed 11/19/18     Page 20 of 400



                              DIP ABL Agent, the DIP Term Loan Agent, the Prepetition ABL Agent or
                              the Prepetition Term Loan Agent, as applicable. See Interim Order, ¶ 45.

                       d.     Liens on Avoidance Actions (Local Rule 4001-2(a)(i)(D)). The DIP
                              Collateral shall not include, and the DIP Agents shall not be granted a lien
                              on, Avoidance Actions (in the Interim Order); provided, however, that,
                              subject to the entry of the Final Order, the DIP Collateral shall include the
                              proceeds of such Avoidance Actions and, consequently, the DIP Liens, the
                              Prepetition Term Loan Adequate Protection Liens, and the Prepetition
                              ABL Adequate protection liens shall each encumber proceeds of such
                              Avoidance Actions upon the Entry of the Final Order. See Interim Order,
                              ¶ 5.

                       e.     Provisions that Deem Prepetition Debt to be Postpetition Debt (Local Rule
                              4001-2(a)(i)(E)). Upon entry of an Interim Order, all outstanding
                              Prepetition ABL Obligations shall be “rolled-up” into the DIP ABL
                              Facility (and all outstanding letters of credit under the Prepetition ABL
                              Facility will be converted into outstanding letters of credit under the DIP
                              ABL Facility). See Interim Order, ¶ 10.

                       f.     Provisions that Provide Disparate Treatment of Professionals Retained by
                              a Creditors’ Committee (Local Rule 4001-2(a)(i)(F)). Not applicable.

                       g.     Provisions that Prime Secured Liens Without the Consent of the
                              Lienholder (Local Rule 4001-2(a)(i)(G)). The DIP Facilities do not
                              provide for non-consensual priming liens. The Prepetition ABL Secured
                              Parties and the Prepetition Term Loan Secured Parties consented to the
                              priming of, respectively the liens securing the Prepetition ABL Facility
                              and the liens securing the Prepetition Term Loan Facility.

                       h.     Provisions that Seek to Affect the Court’s Power to Consider the Equities
                              of the Case (Local Rule 4001-2(a)(i)(H)). Subject to entry of the Final
                              Order, the “equities of the case” exception of section 552 of the
                              Bankruptcy Code shall not apply to the Prepetition Secured Parties with
                              respect to the proceeds, offspring or profits of any of the Prepetition
                              Collateral. See Interim Order, ¶ 47.

                                                Basis for Relief

         I.     The Debtors Should Be Authorized to Obtain Postpetition Financing through the
                DIP Documents.

                A.     Entry into the DIP Facilities Is an Exercise of the Debtors’ Sound Business
                       Judgment.

                24.    The Court should authorize the Debtors, as an exercise of their sound business

         judgment, to enter into the DIP Documents, obtain access to the DIP Facilities, and continue
01:23878438.1


                                                       20
                       Case 18-12635-LSS           Doc 17     Filed 11/19/18       Page 21 of 400



         using the Cash Collateral. Courts grant a debtor-in-possession considerable deference in acting

         in accordance with its business judgment in obtaining postpetition secured credit, so long as the

         agreement to obtain such credit does not run afoul of the provisions of, and policies underlying,

         the Bankruptcy Code. See, e.g., In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D.

         Del. 1994) (approving a postpetition loan and receivables facility because such facility

         “reflect[ed] sound and prudent business judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313

         (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business judgment of a debtor in

         the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y.

         1990) (“[C]ases consistently reflect that the court’s discretion under section 364 is to be utilized

         on grounds that permit reasonable business judgment to be exercised so long as the financing

         agreement does not contain terms that leverage the bankruptcy process and powers or its purpose

         is not so much to benefit the estate as it is to benefit a party in interest.”).

                 25.     Specifically, to determine whether the business judgment standard is met, a court

         need only “examine whether a reasonable business person would make a similar decision under

         similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

         re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

         not second guess a debtor’s business decision when that decision involves “a business judgment

         made in good faith, upon a reasonable basis, and within the scope of the debtor’s authority under

         the [Bankruptcy] Code”).

                 26.     Further, in considering whether the terms of postpetition financing are fair and

         reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

         the potential lender. See In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo.

         2003) (finding financing terms, many of which favored the DIP lenders, reasonable when “taken


01:23878438.1


                                                             21
                      Case 18-12635-LSS       Doc 17     Filed 11/19/18    Page 22 of 400



         in context, and considering the relative circumstances of the parties”); see also Unsecured

         Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen McLean Oil

         Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have to enter into

         “hard bargains” to acquire funds for its reorganization). The Court may also appropriately take

         into consideration non-economic benefits to the Debtors offered by a proposed postpetition

         facility. For example, in In re ION Media Networks, Inc., the bankruptcy court for the Southern

         District of New York held that:

                       Although all parties, including the Debtors and the Committee, are
                       naturally motivated to obtain financing on the best possible terms,
                       a business decision to obtain credit from a particular lender is
                       almost never based purely on economic terms. Relevant features
                       of the financing must be evaluated, including non-economic
                       elements such as the timing and certainty of closing, the impact
                       on creditor constituencies and the likelihood of a successful
                       reorganization. This is particularly true in a bankruptcy setting
                       where cooperation and establishing alliances with creditor groups
                       can be a vital part of building support for a restructuring that
                       ultimately may lead to a confirmable reorganization plan. That
                       which helps foster consensus may be preferable to a notionally
                       better transaction that carries the risk of promoting unwanted
                       conflict.

         No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

                27.    The Debtors’ determination to move forward with the DIP Facilities is an exercise

         of their sound business judgment, which follows an arm’s-length process and a careful

         evaluation of the available alternatives. Specifically, and in the face of insufficient cash-on-

         hand, the Debtors and their advisors determined that the Debtors would require significant

         postpetition financing to support their operational and chapter 11 activities. The Debtors also

         determined that negotiating a financing package with their existing secured creditors in tandem

         with negotiation of the Restructuring Support Agreement would enhance their chances of

         finalizing the Restructuring Support Agreement and securing sufficient creditor support to

01:23878438.1


                                                       22
                       Case 18-12635-LSS          Doc 17     Filed 11/19/18      Page 23 of 400



         launch their prepackaged plan process. The Debtors negotiated the DIP Agreements and other

         DIP Documents with the DIP Lenders in good faith, at arm’s-length and with the assistance of

         their respective advisors, and the Debtors believe that they have obtained financing on the best

         terms reasonably available. Accordingly, the Court should authorize the Debtors’ entry into the

         DIP Documents as a reasonable exercise of the Debtors’ business judgment.

                 B.      The Debtors Should Be Authorized to Grant Liens and Superpriority
                         Claims.

                 28.     The Debtors propose to obtain financing under the DIP Facilities by providing the

         security interests and liens set forth in the DIP Documents pursuant to section 364(c) of the

         Bankruptcy Code. Specifically, the Debtors propose to provide the DIP Lenders with perfected

         first priority claims, priming liens, and security interests in the DIP Collateral and Prepetition

         Collateral.

                 29.     The statutory requirement for obtaining postpetition credit under section 364(c) is

         a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

         allowable under section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

         Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (stating that secured credit under

         section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon showing that

         unsecured credit cannot be obtained). Courts have articulated a three-part test to determine

         whether a debtor is entitled to financing under section 364(c) of the Bankruptcy Code.

         Specifically, courts look to whether: (i) the debtor is unable to obtain unsecured credit under

         section 364(b) of the Bankruptcy Code, i.e., by allowing a lender only an administrative claim;

         (ii) the credit transaction is necessary to preserve the assets of the estate; and (iii) the terms of the

         transaction are fair, reasonable, and adequate, given the circumstances of the debtor-borrower

         and proposed lenders. See In re L.A. Dodgers LLC, 457 B.R. at 312 (Bankr. D. Del. 2011); In re

01:23878438.1


                                                            23
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 24 of 400



         Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary Hosp.,

         86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

                30.     As described above and as set forth in the First Day Declaration, the Debtors are

         in need of an immediate capital infusion, yet substantially all of the Debtors’ existing assets are

         encumbered under their existing capital structure.      In light of the foregoing and following

         discussions with potential lenders regarding potential postpetition financing, the Debtors, in

         consultation with their advisors have concluded that any workable financing and successful start

         to these chapter 11 cases was possible only if such financing had the support of, or was provided

         by, the Debtors’ existing lenders. Without postpetition financing, the Debtors lack sufficient

         funds to operate their enterprise, continue paying their debts as they come due and cover the

         projected costs of these chapter 11 cases. Absent the DIP Facilities, which will provide certainty

         that the Debtors will have sufficient liquidity to administer these chapter 11 cases, the value of

         the Debtors’ estates would be significantly impaired to the detriment of all stakeholders. Given

         the Debtors’ circumstances, the Debtors believe that the terms of the DIP Facilities, as set forth

         in the DIP Documents, are fair, reasonable, and adequate, as set forth in more detail below. For

         all these reasons, the Debtors submit that they have met the standard for obtaining postpetition

         financing.

                31.     In the event that a debtor is unable to obtain unsecured credit allowable as an

         administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) of the

         Bankruptcy Code provides that a court “may authorize the obtaining of credit or the incurring of

         debt (a) with priority over any or all administrative expenses of the kind specified in section

         503(b) or 507(b) of the Bankruptcy Code; (b) secured by a lien on property of the estate that is

         not otherwise subject to a lien; or (c) secured by a junior lien on property of the estate that is


01:23878438.1


                                                         24
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 25 of 400



         subject to a lien.” 11 U.S.C. § 364(c). As described above, the Debtors are unable to obtain

         unsecured credit. Therefore, approving a superpriority claim in favor of the DIP Lenders is

         reasonable and appropriate.

                32.     Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

         credit secured by a senior or equal lien on property of the estate already subject to a lien, after

         notice and a hearing, where the debtor is “unable to obtain such credit otherwise” and “there is

         adequate protection of the interest of the holder of the lien on the property of the estate on which

         such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). Consent by the

         secured creditors to priming obviates the need to show adequate protection. See Anchor Savs.

         Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the

         superpriority lien, those [undersecured] creditors relieved the debtor of having to demonstrate

         that they were adequately protected.”). Accordingly, the Debtors may incur “priming” liens

         under the DIP Facilities if either (a) the Prepetition Lenders have consented or (b) Prepetition

         Lenders’ interests in collateral are adequately protected. Here, the Prepetition Lenders have

         consented to the DIP Facilities. Therefore, the relief requested pursuant to section 364(d)(1) of

         the Bankruptcy Code is appropriate.

                C.      No Comparable Alternative to the DIP Facilities Is Reasonably Available.

                33.     A debtor need only demonstrate “by a good faith effort that credit was not

         available without” the protections afforded to potential lenders by section 364(c) of the

         Bankruptcy Code. In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re

         Plabell Rubber Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992).              Moreover, in

         circumstances where only a few lenders likely can or will extend the necessary credit to a debtor,

         as here, “it would be unrealistic and unnecessary to require [the debtor] to conduct such an

         exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga.
01:23878438.1


                                                         25
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 26 of 400



         1988), aff’d sub nom. Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga.

         1989); see also In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) (demonstrating that

         credit was unavailable absent the senior lien by establishment of unsuccessful contact with other

         financial institutions in the geographic area); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D.

         Colo. 1981) (holding that bankruptcy court’s finding that two national banks refused to grant

         unsecured loans was sufficient to support conclusion that section 364 requirement was met); In

         re Ames Dep’t Stores, 115 B.R. at 37–39 (requiring a debtor to show that it made reasonable

         efforts to seek other sources of financing under sections 364(a) and (b)).

                34.     As noted above, the Debtors do not believe that alternative sources of financing

         are reasonably available given the realities imposed by the Debtors’ existing capital structure.

         The Prepetition Secured Parties assert that substantially all of the Debtors’ existing assets are

         encumbered under their existing capital structure. Thus, the Debtors have determined that the

         DIP Facilities provide the best opportunity available to the Debtors under the circumstances to

         fund these chapter 11 cases. Therefore, the Debtors submit that the requirement of section 364

         of the Bankruptcy Code that alternative credit on more favorable terms be unavailable to the

         Debtors is satisfied.

                D.      The “Roll-Up” Repayment Feature of the DIP Facilities Is Appropriate.

                35.     Section 363(b) of the Bankruptcy Code permits a debtor to use, sell, or lease

         property, other than in the ordinary course of business, with court approval. It is well settled in

         the Third Circuit that such transactions should be approved when they are supported by a sound

         business purpose. See In re Abbots Dairies, Inc., 788 F.2d 143 (3d Cir. 1986) (holding that in

         the Third Circuit, a debtor’s use of assets outside the ordinary course of business under section

         363(b) of the Bankruptcy Code should be approved if the debtor can demonstrate a sound

         business justification for the proposed transaction). The business judgment rule provides a
01:23878438.1


                                                         26
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 27 of 400



         presumption of reasonableness to the decisions of a debtor’s management . In re Johns-Manville

         Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he [Bankruptcy] Code favors the

         continued operation of a business by a debtor and a presumption of reasonableness attaches to a

         debtor’s management decisions.”).

                36.     Repayment of prepetition debt (often referred to as a “roll-up”) is a common

         feature in debtor–in-possession financing arrangements.        Courts in this jurisdiction have

         approved similar DIP features, including on the first day of the case. See, e.g., In re Brookstone

         Co., Inc., No. 18-11780 (BLS) (Bankr. D. Del. Aug. 3, 2018 (authorizing full roll-up of all

         outstanding prepetition revolving obligations pursuant to interim order); In re Remington

         Outdoor Co., Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar. 28, 2018) (authorizing

         approximately $338 million DIP that included roll-up of approximately $160 million pursuant to

         interim order); In re Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 6, 2018)

         (authorizing full roll-up of all outstanding prepetition revolving obligations pursuant to interim

         order); In re Real Indus., Inc., No. 17-12464 (KJC) (Bankr. D. Del. Nov. 20, 2017) (authorizing

         approximately $365 million DIP that included a creeping roll-up pursuant to interim order and a

         full roll-up pursuant to final order of approximately $266 million prepetition debt); In re

         Charming Charlie, LLC, No. 17-12906 (CSS) (Bankr. D. Del. Dec. 12, 2017) (authorizing full

         roll-up of prepetition revolving obligations pursuant to interim order); In re Radioshack Corp.,

         No. 15-10197 (BLS) (Bankr. D. Del. Feb. 5, 2015) (authorizing approximately $285 million DIP

         that included roll-up of approximately $250 million prepetition debt pursuant to interim order);

         In re MACH Gen, LLC, No. 14-10461 (MFW) (Bankr. D. Del. Mar. 5, 2014) (authorizing

         approximately $200 million DIP that included roll-up of approximately $144 million prepetition

         debt pursuant to interim order).


01:23878438.1


                                                        27
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 28 of 400



                37.     As set forth above, the DIP Agreements and the DIP Orders provide that upon

         entry of the Interim Order (and subject to the “challenge” rights of third parties), all outstanding

         Prepetition ABL Obligations will be rolled into the ABL DIP Facility.

                38.     The roll-up of the Prepetition ABL Facility is a sound exercise of the Debtors’

         business judgment, is a material component of the structure of the DIP Facilities, and was

         required by the DIP Lenders as a condition to their commitment to provide postpetition

         financing. Without continued access to an asset-based lending facility and the ability to issue

         letters of credit under the DIP ABL Facility and up to $60 million in incremental liquidity under

         the DIP Term Loan Facility, the Debtors would lack sufficient liquidity to operate their business.

         Maintaining the going-concern value of the Debtors’ assets until consummation of the proposed

         transactions set forth in the Restructuring Support Agreement is of immense benefit to the

         Debtors’ estates and stakeholders.

                39.     The Debtors agreed to repay roll-up all outstanding Prepetition ABL Obligations

         into the DIP ABL Facility because, among other things, it (i) will not prejudice the Debtors’

         stakeholders and (ii) provides significant benefits to the Debtors’ estates. The roll-up of the

         Prepetition ABL Obligations will not prejudice the Debtors or their estates because the

         Prepetition ABL Lenders are oversecured. Repayment or roll-up of a prepetition ABL facility

         that is oversecured does not harm the Debtors’ stakeholders–including the general unsecured

         creditors–because the only variable is timing, not certainty, of repayment. Courts in this district

         place particular importance on whether a prepetition secured creditor is oversecured in

         determining whether to approve a roll-up. See, e.g., In re Real Indus., Inc., No. 17-12464 (KJC)

         (Bankr. D. Del. Nov. 20, 2017), Hr’g Tr. 39:9-19 (“So, let’s talk about the roll-up. I had the

         same issue on Friday and I did something that, as you might imagine, a Court would be reluctant


01:23878438.1


                                                         28
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 29 of 400



         to do, and I approved the roll-up on the first day, and I did it in those circumstances in which

         there didn’t seem to be any dispute over whether that lender that was the beneficiary of the roll-

         up was over-secured.”); In re Velocity Holding Co., Inc., No. 17-12442 (KJC) (Bankr. D. Del.

         Nov. 17, 2017), Hr’g Tr. 38:1-2 (remarking that whether a secured creditor is oversecured

         “directly affects whether they should have a roll-up”); In re Pac. Sunwear of Cal., Inc., No. 16-

         10882 (LSS) (Bankr. D. Del. April 8, 2016), Hr.’g Tr. 65:7-17 (“[A]s noted in the colloquia of

         counsel, Wells Fargo has the first [lien] on all the current assets and they are, it has been

         represented to me, over-secured. So in that event I don’t see the harm in letting this [roll-up of

         prepetition obligations] go out on first day.”). Furthermore, the roll-up of the Prepetition ABL

         Obligations into the DIP Term Loan Facility is subject to review and challenge—and potentially

         to being unwound—by a creditors’ committee, if appointed, or another party-in-interest with

         requisite standing if a committee is not appointed.        Moreover, were the Prepetition ABL

         Obligations to remain outstanding, interest would accrue on those obligations at the default rate.

                40.     Ultimately, the DIP Facilities provide the Debtors with the best path for a smooth

         transition into chapter 11. The Prepetition Lenders are unlikely to continue to lend postpetition

         without some assurance regarding their prepetition claims. Absent the Prepetition Secured

         Parties’ support, the first month of the chapter 11 cases would likely devolve into a costly

         priming fight or result in a total lack of liquidity. With the Prepetition Secured Parties’ support,

         in contrast, the Debtors are on a solid path to swift emergence from chapter 11, which leaves

         their trade creditors unimpaired and minimizes disruption to their business.

                41.     Given these circumstances, repayment of all outstanding Prepetition ABL

         Obligations with proceeds of the DIP Facilities, as set forth in the DIP Agreements and the DIP

         Orders, is reasonable, appropriate, and a sound exercise of the Debtors’ business judgment.


01:23878438.1


                                                         29
                        Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 30 of 400



         II.      The Debtors Should Be Authorized to Use the Cash Collateral.

                  42.    Section 363 of the Bankruptcy Code generally governs the use of estate property.

         section 363(c)(2)(A) of the Bankruptcy Code permits a debtor-in-possession to use cash

         collateral with the consent of the secured party. Here, the Prepetition Lenders consent to the

         Debtors’ use of the Cash Collateral, subject to the terms and limitations set forth in the Interim

         Order.

                  43.    Section 363(e) of the Bankruptcy Code provides for adequate protection of

         interests in property when a debtor uses cash collateral.       Further, section 362(d)(1) of the

         Bankruptcy Code provides for adequate protection of interests in property due to the imposition

         of the automatic stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc).

         While section 361 of the Bankruptcy Code provides examples of forms of adequate protection,

         such as granting replacement liens and administrative claims, courts decide what constitutes

         sufficient adequate protection on a case-by-case basis. See, e.g., In re Swedeland Dev. Grp.,

         Inc., 16 F.3d 552, 564 (3d Cir. 1994) (explaining that the “determination of whether there is

         adequate protection is made on a case by case basis”).

                  44.    Under the terms of the Interim Order, the Debtors have agreed to provide the

         Prepetition Secured Parties with a variety of adequate protection measures to protect against the

         postpetition diminution in value of the Cash Collateral resulting from the use, sale, or lease of the

         Cash Collateral by the Debtors and the imposition of the automatic stay, including (i) the

         payment of cash interest, (ii) the repayment of reasonable fees and expenses of the Prepetition

         Secured Parties, (iii) replacement security interests and liens, (iv) superpriority administrative

         claims under section 507(c) of the Bankruptcy Code, subject to the payment in full in cash of

         amounts due under the Carve Out and the DIP Facilities, and (v) funding certain indemnity

         reserve accounts in the event of a challenge to their liens.
01:23878438.1


                                                          30
                       Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 31 of 400



                 45.     The Debtors submit that the adequate protection measures proposed are to protect

         the Prepetition Secured Parties from any diminution in value to the Cash Collateral. In light of

         the foregoing, the Debtors further submit, and the Prepetition Secured Parties agree, that the

         proposed adequate protection to be provided for the benefit of the Prepetition Secured Parties is

         appropriate. Thus, the Debtors’ provision of the adequate protection is not only necessary to

         protect against any diminution in value, but is fair and appropriate under the circumstances of

         these chapter 11 cases to ensure the Debtors are able to continue using the Cash Collateral,

         subject to the terms and limitations set forth in the Interim Order, for the benefit of all parties in

         interest and their estates.

         III.    The Debtors Should Be Authorized to Pay the Fees Required by the DIP Agents and
                 the DIP Lenders Under the DIP Documents.

                 46.     Under the DIP Documents, the Debtors have agreed, subject to Court approval, to

         pay certain fees to the DIP Agents and the DIP Lenders pursuant to the DIP Documents.

         Specifically, the Debtors have agreed to pay (a) a nonrefundable closing fee equal to 1.00% of

         the DIP ABL Facility, (b) a commitment fee of 0.375% per annum on the actual daily unused

         portions of the DIP ABL Facility, (c) a fronting fee of 0.125% per annum on aggregate amount

         available to be drawn under letters of credit issued under the DIP ABL Facility, (d)

         administrative and other fees and expenses as contained in the DIP ABL Documents, including

         without limitation, the ABL Fee Letter, (d) administrative fees to the DIP Term Loan Agent

         totaling $30,000, (e) a commitment fee to the DIP Term Loan Lenders of 1.00% of the aggregate

         Initial Term Loan Commitments, and (f) a backstop fee to the Backstop Lenders (as defined in

         the DIP Term Loan Credit Agreement) of 2.00% of the aggregate Initial Term Loan

         Commitments. The Debtors, in consultation with their advisors, believe that these fees are an

         integral component of the overall terms of the DIP Facilities, were required by the DIP Agents

01:23878438.1


                                                          31
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 32 of 400



         and the DIP Lenders as consideration for the extension of postpetition financing, are reasonable

         and customary for similar transactions and represent the best financing terms reasonably

         available to the Debtors. Accordingly, the Court should authorize the Debtors to pay the fees

         provided under the DIP Documents in connection with entering into those agreements.]

                47.     The Debtors also respectfully request that the Court authorize the ABL Fee Letter

         to be filed under seal. By its terms, the ABL Fee Letter requires the Debtors to keep the

         description of fees contained therein confidential. Specifically, the descriptions of fees set forth

         in the ABL Fee Letter constitute proprietary information not typically disclosed to the public or

         to competing financial institutions. In light of the highly competitive nature of the investment

         banking and finance lending industries, it is of critical importance to the DIP ABL Agent and the

         DIP ABL Lenders that the details of the fee structure set forth in the ABL Fee Letter be kept

         confidential so that competitors may not use the information contained therein to gain a strategic

         advantage over the lenders in the marketplace.

                48.     To ensure that the key constituencies in these cases receive adequate disclosure,

         the Debtors intend to provide the ABL Fee Letter to the Court, the U.S. Trustee, and counsel to

         any Committee appointed in these chapter 11 cases; provided, however, that the foregoing parties

         shall maintain the ABL Fee Letter as strictly confidential. Courts in this jurisdiction have

         previously determined that certain documents entered into in connection with postpetition and/or

         exit financing, such as fee or expense letters, qualify as “confidential commercial information”

         within the meaning of section 107(b) of the Bankruptcy Code and have authorized the filing of

         such documents under seal. See, e.g., In re Mattress Firm, Inc., Case No. 18-12241 (CSS)

         (Bankr. D. Del. Oct. 9, 2018); In re ATD Corp., Case No. 18-12221 (KJC) (Bankr. D. Del. Oct.




01:23878438.1


                                                          32
                      Case 18-12635-LSS         Doc 17      Filed 11/19/18      Page 33 of 400



         9, 2018); In re Se. Grocers, LLC, Case No. 18-10700 (MFW) (Bankr. D. Del. Apr. 9, 2018); In

         re Energy Future Holdings, Corp., Case No. 14-10979 (CSS) (Bank. D. Del. June 23, 2017).

         IV.    The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section 364(e).

                49.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

         collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

         authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

         appeal. Section 364(e) of the Bankruptcy Code provides that:

                        The reversal or modification on appeal of an authorization under
                        this section [364 of the Bankruptcy Code] to obtain credit or incur
                        debt, or of a grant under this section of a priority or a lien, does not
                        affect the validity of any debt so incurred, or any priority or lien so
                        granted, to an entity that extended such credit in good faith,
                        whether or not such entity knew of the pendency of the appeal,
                        unless such authorization and the incurring of such debt, or the
                        granting of such priority or lien, were stayed pending appeal.

         11 U.S.C. § 364(e). As explained herein and in the First Day Declaration, the DIP Documents

         are the result of (a) the Debtors’ reasonable and informed determination that the DIP Lenders

         offered the most favorable terms on which to obtain vital postpetition financing and (b) extended

         arm’s-length, good-faith negotiations between the Debtors and the DIP Agents and DIP Lenders.

         The Debtors submit that the terms and conditions of the DIP Documents are reasonable and

         appropriate under the circumstances, and the proceeds of the DIP Facilities will be used only for

         purposes that are permissible under the Bankruptcy Code. Further, no consideration is being

         provided to any party to the DIP Documents other than as described herein. Accordingly, the

         Court should find that the DIP Lenders are “good faith” lenders within the meaning of section

         364(e) of the Bankruptcy Code and are entitled to all of the protections afforded by that section.




01:23878438.1


                                                          33
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 34 of 400



         V.     The Automatic Stay Should Be Modified on a Limited Basis.

                50.     The proposed Interim Order provides that the automatic stay provisions of section

         362 of the Bankruptcy Code will be modified to permit (a) the Debtors to grant the DIP Liens

         and the DIP Superpriority Claims, and to perform such acts as the DIP Agents may request to

         assure the perfection and priority of the DIP Liens, (b) the Debtors to take all appropriate action

         to grant the replacement liens (as set forth herein), and to take all appropriate action to ensure

         that such replacement liens are perfected and maintain the priority set forth in the Interim Order,

         (c) the Debtors to incur all liabilities and obligations to the DIP Agents as contemplated under

         the DIP Documents, (d) the Debtors to pay all amounts referred to, required under, in accordance

         with, and subject to the Interim Order and the DIP Documents, and (e) the implementation of the

         terms of the Interim Order.

                51.     Stay modifications of this kind are ordinary and standard features of debtor-in-

         possession financing arrangements and, in the Debtors’ business judgment, are reasonable and

         fair under the circumstances of these chapter 11 Cases. See, e.g., In re Charming Charlie, LLC,

         No. 17-12906 (CSS) (Bankr. D. Del. Dec. 12, 2017) (modifying automatic stay as necessary to

         effectuate the terms of the order); In re Magnum Hunter Res. Corp., No. 15-12533 (KG) (Bankr.

         D. Del. Dec. 15, 2015) (terminating automatic stay after event of default).

         VI.    Failure to Obtain Immediate Interim Access to the DIP Facilities and Cash
                Collateral Would Cause Immediate and Irreparable Harm.

                52.     Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

         obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

         section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

         of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing



01:23878438.1


                                                         34
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18      Page 35 of 400



         on the motion and authorize the obtaining of credit and use of cash collateral to the extent

         necessary to avoid immediate and irreparable harm to a debtor’s estate.

                53.     The Debtors request that the Court hold and conduct a hearing to consider entry of

         the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the

         Final Hearing, to receive initial funding under the DIP Facilities. The Debtors require the initial

         funding under the DIP Facilities, including the full $60 million available under the DIP Term

         Loan Facility, prior to the Final Hearing and entry of the Final Order to continue operating, pay

         their administrative expenses and implement the relief requested in the Debtors’ other “first day”

         motions. This relief will enable the Debtors to preserve and maximize value and, therefore,

         avoid immediate and irreparable harm and prejudice to their estates and all parties in interest,

         pending the Final Hearing.

                                             Request for Final Hearing

                54.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

         the Court set a date for the Final Hearing that is as soon as practicable and fix the time and date

         prior to the Final Hearing for parties to file objections to this motion.

                                Necessity of Immediate Relief and Waiver of Stay

                55.     Bankruptcy Rule 6003 provides that “[e]xcept to the extent that relief is necessary

         to avoid immediate and irreparable harm, the court shall not, within 21 days after the filing of the

         petition, issue an order granting . . . (b) a motion to use, sell, lease, or otherwise incur an

         obligation regarding property of the estate, including a motion to pay all or part of a claim that

         arose before the filing of the petition . . . .” Fed. R. Bankr. P. 6003. Absent access to the DIP

         Facilities, the Debtors will have no alternative but to immediately cease operating and convert

         these cases to cases under chapter 7 of the Bankruptcy Code.                Accordingly, the Debtors


01:23878438.1


                                                           35
                       Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 36 of 400



         respectfully submit that, because of the reasons set forth herein, Bankruptcy Rule 6003 has been

         satisfied.

                                       Waiver of Bankruptcy Rules 6004(h)

                 56.    The Debtors further seek a waiver of any stay of the effectiveness of the Interim

         Order. Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale, or lease of

         property other than cash collateral is stayed until the expiration of 14 days after entry of the

         order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above, the

         relief that the Debtors seek in this Motion is necessary for the Debtors to operate their businesses

         without interruption and to preserve value for their estates.            Accordingly, the Debtors

         respectfully request that the Court waive the fourteen-day stay imposed by Bankruptcy Rule

         6004(h), as the exigent nature of the relief sought herein justifies immediate relief.

                                                        Notice

                 57.    The Debtors have provided notice of this motion to: (a) the Office of the United

         States Trustee for the District of Delaware; (b) the entities listed on the Consolidated List of

         Creditors Holding the 30 Largest Unsecured Claims; (c) counsel to the lenders and agent under

         the Debtors’ prepetition ABL facility; (d) counsel to the ad hoc term loan lender group;

         (e) counsel to Oaktree Capital Management, L.P.; (f) counsel to the agent under the Debtors’

         prepetition term loan facility; (g) counsel to the lenders and agent under the Debtors’ postpetition

         DIP ABL facility; (h) counsel to the lenders and agent under the Debtors’ postpetition DIP term

         loan facility; (i) the indenture trustee for the Debtors’ outstanding bond issuance; (j) each of the

         counsel to the parties to the Restructuring Support Agreement; (k) all parties known to have

         asserted a lien or security interest in the Debtors’ property; (l) the Internal Revenue Service;

         (l) the Office of the United States Attorney for the District of Delaware; (m) the Securities

         Exchange Commission; and (n) any party that has requested notice pursuant to Bankruptcy Rule
01:23878438.1


                                                          36
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18   Page 37 of 400



         2002. The Debtors will serve copies of this motion and any order entered in respect of this

         motion as required by Local Rule 9013-1(m). In light of the nature of the relief requested, the

         Debtors respectfully submit that no further notice is necessary.




01:23878438.1


                                                         37
                       Case 18-12635-LSS        Doc 17      Filed 11/19/18     Page 38 of 400



                  WHEREFORE the Debtors respectfully request that the Court (a) enter the Interim Order,

         substantially in the form attached hereto as Exhibit A, and the Final Order granting the relief

         requested herein and (b) grant such other and further relief as is just and proper.

         Dated:     November 19, 2018             /s/ Jaime Luton Chapman
                    Wilmington, Delaware          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Robert S. Brady (No. 2847)
                                                  Edmon L. Morton (No. 3856)
                                                  Jaime Luton Chapman (No. 4936)
                                                  Tara C. Pakrouh (No. 6192)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Tel: (302) 571-6600
                                                  Fax: (302) 571-1253
                                                  Email: rbrady@ycst
                                                          emorton@ycst.com
                                                          jchapman@ycst.com
                                                          tpakrouh@ycst.com

                                                  -and-
                                                  DEBEVOISE & PLIMPTON LLP
                                                  M. Natasha Labovitz (pro hac vice pending)
                                                  Nick S. Kaluk III (pro hac vice pending)
                                                  Daniel E. Stroik (pro hac vice pending)
                                                  919 Third Avenue
                                                  New York, New York 10022
                                                  Tel: (212) 909-6000
                                                  Fax: (212) 909-6836
                                                  Email: nlabovitz@debevoise.com
                                                         nskaluk@debevoise.com
                                                         destroik@debevoise.com
                                                  -and-
                                                  DEBEVOISE & PLIMPTON LLP
                                                  Craig A. Bruens (pro hac vice pending)
                                                  801 Pennsylvania Avenue N.W.
                                                  Washington, D.C. 20004
                                                  Tel: (202) 383-8000
                                                  Fax: (208) 383-8118
                                                  Email: cabruens@debevoise.com

                                                  Proposed Co-Counsel for the Debtors and Debtors in
                                                  Possession
01:23878438.1


                                                          38
                Case 18-12635-LSS     Doc 17   Filed 11/19/18   Page 39 of 400



                                         EXHIBIT A

                                    Proposed Interim Order




01:23878438.1
                       Case 18-12635-LSS         Doc 17      Filed 11/19/18      Page 40 of 400



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                )
         In re:                                                 )       Chapter 11
                                                                )
         DAVID’S BRIDAL INC.., et al.,1                         )       Case No. 18-12635 (LSS)
                                                                )
                                                                )       Jointly Administered
                                         Debtors.               )
                                                                )       Re: Docket No. ___

          INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
           FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
           (III) GRANTING LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
                EXPENSE STATUS, (IV) GRANTING ADEQUATE PROTECTION TO THE
          PREPETITION LENDERS, (V) MODIFYING AUTOMATIC STAY, (VI) SCHEDULING
                    A FINAL HEARING, AND (VII) GRANTING RELATED RELIEF


                  Upon the motion, dated November 19, 2018 (the “DIP Motion”) of David’s Bridal, Inc.

         (as successor by merger to DBP Holding Corp.) (the “Borrower”) and its debtor affiliates, each

         as a debtor and debtor in possession (collectively, the “Debtors”), and DB Midco, Inc.

         (“Holdings”), each other obligor, if any, of the DIP Term Loan Facility (as defined below) and

         each existing and future direct and indirect domestic subsidiary of the Borrower (together with

         Holdings, the “Guarantors”) in the above-captioned Chapter 11 cases (collectively, the “Cases”),

         seeking entry of an order (this “Interim Order”) pursuant to sections 105, 361, 362, 363,

         364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), and 507 of chapter 11 of title 11 of the United

         States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB
         Midco, Inc. (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street,
         Conshohocken, Pennsylvania 19428.


01:23878455.1
                        Case 18-12635-LSS        Doc 17      Filed 11/19/18      Page 41 of 400



         Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 4001-2 of the Local Bankruptcy Rules

         for District of Delaware (the “Local Rules”), inter alia:

                (i)         authorizing the Debtors to obtain senior secured postpetition financing on a

         superpriority basis consisting of a senior secured superpriority revolving credit facility in the

         aggregate principal amount of up to $125,000,000 (the “DIP ABL Credit Facility,” and all

         amounts extended under the DIP ABL Credit Facility, the “DIP ABL Loans”), including (a) a

         $80,000,000 sublimit for the issuance of letters of credit and (b) a $20,000,000 sublimit for

         swingline loans, pursuant to the terms and conditions of that certain Senior Secured, Super-

         Priority Debtor-In-Possession Credit Agreement (as the same may be amended, restated,

         supplemented, or otherwise modified from time to time, the “DIP ABL Agreement”), by and

         among the Borrower, the Guarantors, Bank of America, N.A., as administrative agent and

         collateral agent (in such capacity, the “DIP ABL Agent”), for and on behalf of itself and the

         other lenders party thereto (collectively, including the DIP ABL Agent, the “DIP ABL

         Lenders”), substantially in the form of Exhibit B, attached to the DIP Motion2;

                (ii)        authorizing the Debtors to execute and deliver the DIP ABL Agreement and

         any other agreements and documents related thereto (collectively with the DIP ABL Agreement,

         the “DIP ABL Documents”) and to perform such other acts as may be necessary or desirable in

         connection with the DIP ABL Documents;

                (iii)       granting the DIP ABL Credit Facility and all obligations owing thereunder and

         under the DIP ABL Documents or otherwise to the DIP ABL Agent and DIP ABL Lenders

         (collectively, and including all “Obligations” as described in the DIP ABL Agreement, the “DIP


         2
           Upon entry of the Interim Order, all Prepetition ABL Obligations (as defined below), including all
         accrued and unpaid interest thereon and fees and expenses, shall be fully-rolled into the DIP ABL Credit
         Facility and shall constitute DIP ABL Obligations hereunder.
01:23878455.1
                                                            2
                       Case 18-12635-LSS       Doc 17     Filed 11/19/18     Page 42 of 400



         ABL Obligations”) allowed superpriority administrative expense claim status in each of the

         Cases and any Successor Cases (as defined herein);

                (iv)       authorizing the Debtors to obtain senior secured postpetition financing on a

         superpriority basis in the aggregate principal amount of up to $60,000,000 (the “DIP Term Loan

         Facility,” and all amounts extended under the DIP Term Loan Facility, the “DIP Term Loans,”

         and the DIP Term Loan Facility together with the DIP ABL Credit Facility, the “DIP Facilities”),

         consisting of a new money term loan facility, pursuant to the terms and conditions of that certain

         Senior Secured, Super-Priority Term Loan Debtor-in-Possession Credit Agreement (as the same

         may be amended, restated, supplemented, or otherwise modified from time to time, the “DIP

         Term Loan Agreement,” and together with the DIP ABL Agreement, the “DIP Agreements”), by

         and among the Borrower, the Guarantors, and Cantor Fitzgerald Securities, as administrative

         agent and collateral agent (in such capacities, the “DIP Term Loan Agent,” and, together with the

         DIP ABL Agent, the “DIP Agents”) for and on behalf of itself and the other lenders party thereto

         (collectively, including the DIP Term Loan Agent, the “DIP Term Loan Lenders,” and, together

         with the DIP ABL Lenders, the “DIP Lenders”), substantially in the form of Exhibit C attached

         to the DIP Motion;

                (v)        authorizing the Debtors to execute and deliver the DIP Term Loan Agreement

         and any other agreements and documents related thereto (collectively with the DIP Term Loan

         Agreement, the “DIP Term Loan Documents,” and together with the DIP ABL Documents, the

         “DIP Documents”), by and among the Borrower, the Guarantors, the DIP Term Loan Agent, and

         to perform such other acts as may be necessary or desirable in connection with the DIP Term

         Loan Documents;




01:23878455.1
                                                         3
                          Case 18-12635-LSS     Doc 17     Filed 11/19/18     Page 43 of 400



                 (vi)        granting the DIP Term Loan Facility and all obligations owing thereunder and

         under the DIP Term Loan Documents to the DIP Term Loan Agent and DIP Term Loan Lenders

         (collectively, and including all “Obligations” as described in the DIP Term Loan Agreement, the

         “DIP Term Loan Obligations,” and together with the DIP ABL Obligations, the “DIP

         Obligations”) allowed superpriority administrative expense claim status in each of the Cases and

         any Successor Cases;

                 (vii)       granting to the DIP Agents, for the benefit of themselves and the DIP Lenders

         and the other Secured Parties (as defined in the DIP Agreements) under the applicable DIP

         Documents, automatically perfected security interests in and liens on all of the DIP Collateral (as

         defined herein), including, without limitation, all property constituting “Cash Collateral” as

         defined in section 363(a) of the Bankruptcy Code, which liens shall be subject to the priorities

         set forth herein;

                 (viii)      authorizing and directing the Debtors to pay the principal, interest, fees,

         expenses and other amounts payable under the DIP Documents as such become due, including,

         without limitation, letter of credit fees (including issuance and other related charges), continuing

         commitment fees, closing fees, audit fees, appraisal fees, valuation fees, liquidator fees,

         structuring fees, administrative agent’s fees, the reasonable fees and disbursements of the DIP

         Agents’ and DIP Lenders’ attorneys, advisors, accountants and other consultants, all to the extent

         provided in, and in accordance with, the DIP Documents;

                 (ix)        authorizing the Debtors to use, on the terms described herein, the Prepetition

         Collateral (as defined herein), including the Cash Collateral of the Prepetition ABL Parties under

         the Prepetition ABL Documents and the Prepetition Term Loan Parties under the Prepetition

         Term Loan Documents (each as defined herein), and providing adequate protection to the


01:23878455.1
                                                          4
                       Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 44 of 400



         Prepetition ABL Parties and Prepetition Term Loan Parties for any diminution in value of their

         respective interests in the Prepetition Collateral, including the Cash Collateral;

                (x)        vacating and modifying the automatic stay imposed by section 362 of the

         Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

         the DIP Documents and this Interim Order; and

                (xi)       scheduling a final hearing (the “Final Hearing”) to consider the relief requested

         in the DIP Motion and approving the form of notice with respect to the Final Hearing.

                The Court having considered the DIP Motion, the exhibits attached thereto, the

         Declaration of Joan Hilson, Executive Vice President and Chief Financial and Operating Officer

         of the Debtors, in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings, the

         Declaration of Stephen Goldstein in Support of Debtors’ Motion for Entry of Interim and Final

         Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the

         Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative

         Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V) Modifying the

         Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief, the DIP

         Documents, and the evidence submitted and argument made at the interim hearing held on

         November [20], 2018 (the “Interim Hearing”); and notice of the Interim Hearing having been

         given in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local

         Rules; and the Interim Hearing having been held and concluded; and all objections, if any, to the

         interim relief requested in the DIP Motion having been withdrawn, resolved or overruled by the

         Court; and it appearing that approval of the interim relief requested in the DIP Motion is

         necessary to avoid immediate and irreparable harm to the Debtors and their estates pending the

         Final Hearing, and otherwise is fair and reasonable and in the best interests of the Debtors, their


01:23878455.1
                                                           5
                       Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 45 of 400



         estates and all parties-in-interest, and is essential for the continued operation of the Debtors’

         businesses and the preservation of the value of the Debtors’ assets; and it appearing that the

         Debtors’ entry into the DIP Agreements is a sound and prudent exercise of the Debtors’ business

         judgment; and after due deliberation and consideration, and good and sufficient cause appearing

         therefor;

         BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING, THE

         COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF

         LAW:3

                         A.      Petition Date. On November 19, 2018 (the “Petition Date”), each of the

         Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the

         United States Bankruptcy Court for the District of Delaware (the “Court”).

                         B.      Debtors in Possession. The Debtors have continued in the management

         and operation of their businesses and properties as debtors in possession pursuant to sections

         1107 and 1108 of the Bankruptcy Code.

                         C.      Jurisdiction and Venue. This Court has jurisdiction over the Cases, the

         DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and

         1334. Venue for the Cases and proceedings on the DIP Motion is proper before this Court

         pursuant to 28 U.S.C. §§ 1408 and 1409.

                         D.      Committee Formation. As of the date hereof, the United States Trustee

         for the District of Delaware (the “U.S. Trustee”) has not yet appointed an official committee of



         3
           The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of
         law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule
         9014. To the extent that any of the following findings of fact constitute conclusions of law, they are
         adopted as such. To the extent any of the following conclusions of law constitute findings of fact, they
         are adopted as such.
01:23878455.1
                                                             6
                      Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 46 of 400



         unsecured creditors in these Cases pursuant to section 1102 of the Bankruptcy Code (a

         “Committee”).

                         E.     Notice. Timely, adequate, and sufficient notice under the circumstances

         of the DIP Motion and the Interim Hearing has been provided in accordance with the Bankruptcy

         Code, the Bankruptcy Rules, and the Local Rules, and no other or further notice of the DIP

         Motion with respect to the relief requested at the Interim Hearing or the entry of this Interim

         Order shall be required.

                         F.     Debtors’ Stipulations.        After consultation with their attorneys and

         financial advisors, and without prejudice to the rights of parties-in-interest as set forth in

         paragraph 43 herein, the Debtors, on their behalf and on behalf of their estates, admit, stipulate,

         acknowledge, and agree as follows (paragraphs F(i) through F(xii) below are referred to herein,

         collectively, as the “Debtors’ Stipulations”):

                                (i)     Prepetition ABL Facility. Pursuant to that certain ABL Credit

         Agreement dated as of October 11, 2012 (as amended, restated, supplemented, or otherwise

         modified from time to time, the “Prepetition ABL Agreement,” and collectively with any other

         agreements and documents executed or delivered in connection therewith, each as may be

         amended, restated, supplemented, or otherwise modified from time to time, the “Prepetition ABL

         Documents”), among (a) the Borrower, (b) the guarantors party thereto (the “Prepetition ABL

         Guarantors”), (c) Bank of America, N.A., as administrative agent and collateral agent (in such

         capacity, the “Prepetition ABL Agent”), and (d) the lenders party thereto (including the

         Prepetition ABL Agent, the “Prepetition ABL Lenders,” and collectively with the Prepetition

         ABL Agent, the “Prepetition ABL Parties”), the Prepetition ABL Lenders provided revolving




01:23878455.1
                                                          7
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 47 of 400



         credit and other financial accommodations to, and issued letters of credit for the account of, the

         Borrower pursuant to the Prepetition ABL Documents (the “Prepetition ABL Facility”).

                               (ii)    Prepetition ABL Obligations.        The Prepetition ABL Facility

         provided the Borrower with, among other things, $125,000,000 in aggregate Revolving Credit

         Commitments (as defined in the Prepetition ABL Agreement), including letters of credit and

         swingline loan commitments.       As of the Petition Date, the aggregate principal amount

         outstanding under the Prepetition ABL Facility was not less than $25,700,000 in loans and not

         less than $42,500,000 in issued and outstanding letters of credit (collectively, together with

         accrued and unpaid interest, outstanding letters of credit and bankers’ acceptances, any

         reimbursement obligations (contingent or otherwise) in respect of letters of credit and bankers’

         acceptances, any fees, expenses and disbursements (including, without limitation, attorneys’

         fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’ fees, and related

         expenses and disbursements), treasury, cash management, bank product and derivative

         obligations, indemnification obligations, guarantee obligations, and other charges, amounts and

         costs of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing,

         due, owing, or chargeable in respect of any of the Borrower’s or the Prepetition ABL

         Guarantors’ obligations pursuant to the Prepetition ABL Documents, including all “Obligations”

         as defined in the Prepetition ABL Agreement, and all interest, fees, costs and other charges

         allowable under Section 506(b) of the Bankruptcy Code, the “Prepetition ABL Obligations”).

                               (iii)   Prepetition ABL Liens and Prepetition ABL Priority Collateral.

         As more fully set forth in the Prepetition ABL Documents, prior to the Petition Date, the

         Borrower and the Prepetition ABL Guarantors granted to the Prepetition ABL Agent, for the

         benefit of itself and the Prepetition ABL Lenders, a security interest in and continuing lien on


01:23878455.1
                                                         8
                      Case 18-12635-LSS         Doc 17    Filed 11/19/18    Page 48 of 400



         (the “Prepetition ABL Liens”) substantially all of their assets and property, including, without

         limitation, (a) a first priority security interest in and continuing lien on the ABL Priority

         Collateral (as defined in that certain Intercreditor Agreement referred to below) (which, for the

         avoidance of doubt, includes Cash Collateral) and all proceeds and products of any of the

         foregoing, in each case whether then owned or existing or thereafter acquired or arising

         (collectively, the “Prepetition ABL Priority Collateral”), and (b) a second priority security

         interest in and continuing lien on the Term Priority Collateral (as defined in the Intercreditor

         Agreement) and proceeds and products of any of the foregoing, in each case whether then owned

         or existing or thereafter acquired (collectively, the “Prepetition Term Priority Collateral,” and

         together with the Prepetition ABL Priority Collateral, the “Prepetition Collateral”), subject only

         to the Prepetition ABL Permitted Prior Liens and the liens of the Prepetition Term Loan Agent

         on the Prepetition Term Priority Collateral.

                               (iv)    Prepetition Term Loan Facility. Pursuant to that certain Credit

         Agreement dated as of October 11, 2012 (as amended, restated or otherwise modified from time

         to time, the “Prepetition Term Loan Agreement,” and collectively with any other agreements and

         documents executed or delivered in connection therewith, each as may be amended, restated,

         supplemented, or otherwise modified from time to time, the “Prepetition Term Loan

         Documents,” and together with the Prepetition ABL Documents, the “Prepetition Documents”),

         among (a) the Borrower, (b) Bank of America, N.A., as administrative agent and collateral agent

         (in such capacity, the “Prepetition Term Loan Agent,” and together with the Prepetition ABL

         Agent, the “Prepetition Agents”), (c) the guarantors thereunder (the “Prepetition Term Loan

         Guarantors” and, together with the Prepetition ABL Guarantors, the “Prepetition Guarantors”),

         and (d) the lenders party thereto (the “Prepetition Term Loan Lenders,” and collectively with the


01:23878455.1
                                                         9
                      Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 49 of 400



         Prepetition Term Loan Agent, the “Prepetition Term Loan Parties,” and together with the

         Prepetition ABL Parties, the “Prepetition Secured Parties”), the Prepetition Term Loan Lenders

         provided term loans to the Borrower (the “Prepetition Term Loan Facility,” and together with the

         Prepetition ABL Facility, the “Prepetition Secured Facilities”).

                               (v)     Prepetition Term Loan Obligations. The Prepetition Term Loan

         Facility provided the Borrower with commitments to provide term loans in the aggregate

         principal amount of up to approximately $520,000,000. As of the Petition Date, the aggregate

         principal amount outstanding under the Prepetition Term Loan Facility was $481,239,196.00

         (collectively, together with accrued and unpaid interest, any fees, expenses and disbursements

         (including, without limitation, attorneys’ fees, accountants’ fees, appraisers’ fees and financial

         advisors’ fees, and related expenses and disbursements), indemnification obligations, and other

         charges, amounts and costs of whatever nature owing, whether or not contingent, whenever

         arising, accrued, accruing, due, owing, or chargeable in respect of any of the Borrower’s and the

         Prepetition Term Loan Guarantors’ obligations pursuant to the Prepetition Term Loan

         Documents, including all “Obligations” as defined in the Prepetition Term Loan Agreement, and

         all interest, fees, costs and other charges allowable under Section 506(b) of the Bankruptcy

         Code, the “Prepetition Term Loan Obligations,” and together with the Prepetition ABL

         Obligations, the “Prepetition Secured Obligations”).

                               (vi)    Prepetition Term Loan Liens and Prepetition Term Priority

         Collateral. As more fully set forth in the Prepetition Term Loan Documents, prior to the Petition

         Date, the Borrower and Prepetition Term Loan Guarantors granted to the Prepetition Term Loan

         Agent, for the benefit of itself and the Prepetition Term Loan Lenders, a security interest in and

         continuing lien on (the “Prepetition Term Loan Liens,” and together with the Prepetition ABL


01:23878455.1
                                                         10
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 50 of 400



         Liens, the “Prepetition Liens”) substantially all of their assets and property, including, without

         limitation, (a) a first priority security interest in and continuing lien on the Prepetition Term

         Priority Collateral, and (b) a second priority security interest in and continuing lien on the

         Prepetition ABL Priority Collateral, subject only to the Prepetition Term Loan Permitted Prior

         Liens and the liens of the Prepetition ABL Agent on the Prepetition ABL Priority Collateral.

                                (vii)    Priority of Prepetition Liens; Intercreditor Agreement.          The

         Prepetition Agents and others entered into that certain Intercreditor Agreement dated as of

         October 11, 2012 (as may be further amended, restated, supplemented, or otherwise modified in

         accordance with its terms, the “Intercreditor Agreement”) to govern the respective rights,

         interests, obligations, priority, and positions of the Prepetition Secured Parties with respect to the

         assets and properties of the Debtors and other obligors. Each of the Borrower and Prepetition

         Guarantors acknowledged and agreed to the Intercreditor Agreement.

                                (viii)   Validity, Perfection and Priority of Prepetition ABL Liens and

         Prepetition ABL Obligations. The Debtors acknowledge and agree that as of the Petition Date

         (a) the Prepetition ABL Liens on the Prepetition Collateral were valid, binding, enforceable, non-

         avoidable and properly perfected and were granted to, or for the benefit of, the Prepetition ABL

         Parties for fair consideration and reasonably equivalent value; (b) the Prepetition ABL Liens

         were senior in priority over any and all other liens on the Prepetition Collateral, subject only to

         (1) the Prepetition Term Loan Liens on the Prepetition Term Priority Collateral, and (2) liens

         senior by operation of law or permitted by the Prepetition ABL Documents (solely to the extent

         any such liens were valid, properly perfected, non-avoidable and senior in priority to the

         Prepetition ABL Liens as of the Petition Date, the “Prepetition ABL Permitted Prior Liens”); (c)

         the Prepetition ABL Obligations constitute legal, valid, binding, and non-avoidable obligations


01:23878455.1
                                                          11
                          Case 18-12635-LSS        Doc 17    Filed 11/19/18    Page 51 of 400



         of the Debtors enforceable in accordance with the terms of the applicable Prepetition ABL

         Documents; (d) no offsets, challenges, objections, defenses, claims or counterclaims of any kind

         or nature to any of the Prepetition ABL Liens or Prepetition ABL Obligations exist, and no

         portion of the Prepetition ABL Liens or Prepetition ABL Obligations is subject to any challenge

         or     defense     including,   without   limitation,   avoidance,   disallowance,    disgorgement,

         recharacterization, or subordination (equitable or otherwise) pursuant to the Bankruptcy Code or

         applicable non-bankruptcy law; (e) the Debtors and their estates have no claims, objections,

         challenges, causes of action, and/or choses in action, including without limitation, avoidance

         claims under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions for

         recovery or disgorgement, against any of the Prepetition ABL Parties or any of their respective

         affiliates, agents, attorneys, advisors, professionals, officers, directors and employees arising out

         of, based upon or related to the Prepetition ABL Facility; (f) the Debtors have waived,

         discharged, and released any right to challenge any of the Prepetition ABL Obligations, the

         priority of the Debtors’ obligations thereunder, and the validity, extent, and priority of the liens

         securing the Prepetition ABL Obligations; and (g) the Prepetition ABL Obligations constitute

         allowed, secured claims within the meaning of sections 502 and 506 of the Bankruptcy Code.

                                  (ix)    Validity, Perfection and Priority of Prepetition Term Loan Liens

         and Prepetition Term Loan Obligations. The Debtors further acknowledge and agree that, as of

         the Petition Date, (a) the Prepetition Term Loan Liens on the Prepetition Collateral were valid,

         binding, enforceable, non-avoidable and properly perfected and were granted to, or for the

         benefit of, the Prepetition Term Loan Parties for fair consideration and reasonably equivalent

         value; (b) the Prepetition Term Loan Liens were senior in priority over any and all other liens on

         the Prepetition Collateral, subject only to (1) the Prepetition ABL Liens on the Prepetition ABL


01:23878455.1
                                                            12
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18      Page 52 of 400



         Priority Collateral, and (2) liens senior by operation of law or permitted by the Prepetition Term

         Loan Documents (solely to the extent any such liens were valid, properly perfected, non-

         avoidable and senior in priority to the Prepetition Term Loan Liens as of the Petition Date, the

         “Prepetition Term Loan Permitted Prior Liens” and, together with the Prepetition ABL Permitted

         Prior Liens, the “Permitted Prior Liens”); (c) the Prepetition Term Loan Obligations constitute

         legal, valid, binding, and non-avoidable obligations of the Debtors enforceable in accordance

         with the terms of the applicable Prepetition Term Loan Documents; (d) no offsets, challenges,

         objections, defenses, claims or counterclaims of any kind or nature to any of the Prepetition

         Term Loan Liens or Prepetition Term Loan Obligations exist, and no portion of the Prepetition

         Term Loan Liens or Prepetition Term Loan Obligations is subject to any challenge or defense

         including, without limitation, avoidance, disallowance, disgorgement, recharacterization, or

         subordination (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-

         bankruptcy law; (e) the Debtors and their estates have no claims, objections, challenges, causes

         of action, and/or choses in action, including without limitation, avoidance claims under Chapter

         5 of the Bankruptcy Code or applicable state law equivalents or actions for recovery or

         disgorgement, against any of the Prepetition Term Loan Parties, or any of their respective

         affiliates, agents, attorneys, advisors, professionals, officers, directors and employees arising out

         of, based upon or related to the Prepetition Term Loan Facility; (f) the Debtors have waived,

         discharged, and released any right to challenge any of the Prepetition Term Loan Obligations, the

         priority of the Debtors’ obligations thereunder, and the validity, extent, and priority of the liens

         securing the Prepetition Term Loan Obligations; and (g) the Prepetition Term Loan Obligations

         constitute allowed, secured claims within the meaning of sections 502 and 506 of the Bankruptcy

         Code.


01:23878455.1
                                                          13
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 53 of 400



                                (x)     Default by the Debtors. The Debtors acknowledge and stipulate

         that the Debtors have, since October 15, 2018, been and are in default of their obligations under

         the Prepetition ABL Documents and that from the Petition Date interest was accruing on the

         Prepetition ABL Obligations at the default rate since October 15, 2018.

                                (xi)    Senior Notes.     Pursuant to that certain Indenture dated as of

         October 11, 2012 (as amended, restated, supplemented or otherwise modified from time to time,

         the “Senior Notes Indenture”) among the Borrower and Wilmington Trust, National Association,

         as trustee (in such capacity, the “Indenture Trustee”), the Borrower issued $270,000,000 in

         senior unsecured notes (the “Senior Notes”). As of the Petition Date, the aggregate principal

         amount of Senior Notes outstanding was $270,000,000.

                        G.      Permitted Prior Liens. Nothing herein shall constitute a finding or ruling

         by this Court that any alleged Permitted Prior Lien is valid, senior, enforceable, prior, perfected

         or non-avoidable. Moreover, nothing shall prejudice the rights of any party-in-interest, including

         the Debtors, the DIP Agents, the Prepetition Secured Parties, or a Committee (if appointed), to

         challenge the validity, priority, enforceability, seniority, avoidability, perfection or extent of any

         alleged Permitted Prior Lien and/or security interests. The right of a seller of goods to reclaim

         such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien and is

         expressly subject to the Prepetition Liens and DIP Liens.

                        H.      Cash Collateral. All of the Debtors’ cash, including any cash in deposit

         accounts of the Debtors, wherever located, constitutes Cash Collateral of the Prepetition Secured

         Parties.

                        I.      Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy

         Code, the Intercreditor Agreement (as the same may be amended, modified or acknowledged)


01:23878455.1
                                                          14
                       Case 18-12635-LSS        Doc 17     Filed 11/19/18      Page 54 of 400



         and any other applicable intercreditor or subordination provisions contained in any of the

         Prepetition Documents (i) shall remain in full force and effect, (ii) shall continue to govern the

         relative priorities, rights and remedies of the Prepetition Secured Parties (including the relative

         priorities, rights and remedies of such parties with respect to the replacement liens and

         administrative expense claims and superpriority administrative expense claims granted, or

         amounts payable, by the Debtors under this Interim Order or otherwise and the modification of

         the automatic stay), and (iii) shall not be deemed to be amended, altered or modified by the terms

         of this Interim Order or the DIP Documents, unless expressly set forth herein or therein.

         Repayment or the “roll-up” of the Prepetition ABL Obligations pursuant to this Interim Order

         shall not be deemed to constitute a “discharge” of Prepetition ABL Obligations as that term is

         used in the Intercreditor Agreement.

                        J.      Findings Regarding Postpetition Financing

                                (i)     Request for Postpetition Financing. The Debtors seek authority to

         (a) enter into the DIP Facilities on the terms described herein and in the DIP Documents, and (b)

         use Cash Collateral on the terms described herein to administer their Cases and fund their

         operations.   At the Final Hearing, the Debtors will seek final approval of the proposed

         postpetition financing and use of Cash Collateral arrangements pursuant to a proposed final order

         (the “Final Order”), which shall be in form and substance acceptable to the DIP Agents. Notice

         of the Final Hearing and Final Order will be provided in accordance with this Interim Order.

                                (ii)    Priming of the Prepetition Liens. The priming of the Prepetition

         Liens on the Prepetition Collateral under section 364(d) of the Bankruptcy Code, as

         contemplated by the DIP Facilities and as further described below, will enable the Debtors to

         obtain the DIP Facilities and to continue to operate their businesses to the benefit of their estates


01:23878455.1
                                                          15
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18    Page 55 of 400



         and creditors. The Prepetition Secured Parties are each entitled to receive adequate protection as

         set forth in this Interim Order pursuant to sections 361, 363, and 364 of the Bankruptcy Code for

         any diminution in value (“Diminution in Value”) of each of their respective interests in the

         Prepetition Collateral (including Cash Collateral).

                                (iii)   Need for Postpetition Financing and Use of Cash Collateral. The

         Debtors have an immediate and critical need to use Cash Collateral on an interim basis and to

         obtain credit on an interim basis pursuant to the DIP Facilities in order to, among other things,

         enable the orderly continuation of their operations, to administer and preserve the value of their

         estates and to prosecute the transactions contemplated under the Restructuring Support

         Agreement (as defined in the DIP Motion). The ability of the Debtors to maintain business

         relationships with their vendors, suppliers and customers, to pay their employees and otherwise

         finance their operations requires the availability of working capital from the DIP Facilities and

         the use of Cash Collateral, the absence of either of which would immediately and irreparably

         harm the Debtors, their estates, and parties-in-interest. The Debtors do not have sufficient

         available sources of working capital and financing to operate their businesses or maintain their

         properties in the ordinary course of business without the DIP Facilities and authorized use of

         Cash Collateral.

                                (iv)    No Credit Available on More Favorable Terms.          Given their

         current financial condition, financing arrangements, and capital structure, the Debtors have been

         and continue to be unable to obtain financing from sources other than the DIP Lenders on terms

         more favorable than the DIP Facilities. The Debtors are unable to obtain unsecured credit

         allowable under Bankruptcy Code section 503(b)(1) as an administrative expense. The Debtors

         have also been unable to obtain: (a) unsecured credit having priority over that of administrative


01:23878455.1
                                                         16
                       Case 18-12635-LSS           Doc 17      Filed 11/19/18      Page 56 of 400



         expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b)

         credit secured solely by a lien on property of the Debtors and their estates that is not otherwise

         subject to a lien; or (c) credit secured solely by a junior lien on property of the Debtors and their

         estates that is subject to a lien. Financing on a postpetition basis is not otherwise available

         without granting the DIP Agents, for the benefit of themselves and the DIP Lenders: (1)

         perfected security interests in and liens on (each as provided herein) the DIP Collateral (as

         specified herein) with the priorities set forth in paragraph 6 hereof, (2) superpriority claims and

         liens, and (3) the other protections set forth in this Interim Order.

                                 (v)      Use of proceeds of the DIP Facilities. As a condition to entry into

         the DIP Agreements, the extension of credit under the DIP Facilities and the authorization to use

         Cash Collateral, the DIP Agents, the DIP Lenders, and the Prepetition Secured Parties require,

         and the Debtors have agreed, that proceeds of the DIP Facilities shall be used, in each case in a

         manner consistent with the terms and conditions of this Interim Order and the DIP Documents

         and in accordance with the budget (as the same may be modified from time to time consistent

         with the terms of the DIP Documents, and subject to such variances as permitted in the DIP

         Agreements, and as set forth in paragraph 21 hereof, the “Budget”),4 solely for: (a) working

         capital and letters of credit, (b) other general corporate purposes of the Debtors; (c) permitted

         payment of costs of administration of the Cases; (d) payment of such other prepetition

         obligations as consented to by the DIP Agents (with respect to the DIP Term Loan Agent, with

         the consent of the Required Lenders (as defined in the DIP Term Credit Agreement)), each in its

         sole discretion, and as approved by the Court; (e) payment of interest, fees and expenses

         (including without limitation, legal and other professionals’ fees and expenses of the DIP Agents

         4
           A copy of the initial Budget is attached hereto as Exhibit _ (the “Initial Budget”), which constitutes the
         “Approved Budget” under each of the DIP Agreements.
01:23878455.1
                                                             17
                      Case 18-12635-LSS             Doc 17    Filed 11/19/18     Page 57 of 400



         and DIP Lenders) owed under the DIP Documents as set forth in paragraph 36 hereof; (f)

         payment of certain adequate protection amounts to the Prepetition Secured Parties, as set forth in

         paragraphs 16-17 hereof; (g) the roll-up of the Prepetition ABL Obligations into DIP ABL

         Obligations, subject to the rights preserved in paragraph 43 of this Interim Order; (h) payment of

         outstanding DIP ABL Obligations; and (i) payment of the Carve Out. The roll-up of the

         Prepetition ABL Obligations into DIP ABL Obligations in accordance with this Interim Order is

         necessary as the Prepetition ABL Parties have not otherwise consented to the use of their Cash

         Collateral or the subordination of their liens to the DIP Liens, and the DIP ABL Agent and the

         DIP ABL Lenders will not otherwise consent to providing the DIP ABL Credit Facility and

         extending credit to the Debtors thereunder. In addition, the roll-up of the Prepetition ABL

         Obligations is subject to the reservation of rights in paragraph 43 below, will not prejudice the

         rights of any party in interest.

                                 (vi)       Application of Proceeds of Collateral. As a condition to entry into

         the DIP Agreements, the extension of credit under the DIP Facilities and authorization to use

         Cash Collateral, the Debtors, the DIP Agents, the DIP Lenders, and the Prepetition Secured

         Parties have agreed that as of and commencing on the date of the Interim Hearing, the Debtors

         shall apply the proceeds of DIP Collateral in accordance with this Interim Order.

                                 (vii)      Roll-up Loans.     Upon entry of this Interim Order and the

         occurrence of the Closing Date (as defined in the DIP Agreements), without any further action

         by the Debtors or any other party, all of the Prepetition ABL Obligations shall be converted into

         DIP ABL Obligations (the “DIP Roll-Up Obligations”). The conversion (or “roll-up”) shall be

         authorized as compensation for, in consideration for, and solely on account of, the agreement of

         the Prepetition ABL Lenders to fund amounts under the DIP ABL Credit Facility and not as


01:23878455.1
                                                             18
                      Case 18-12635-LSS          Doc 17    Filed 11/19/18     Page 58 of 400



         payments under, adequate protection for, or otherwise on account of, any Prepetition

         Obligations. Notwithstanding any other provision of this Interim Order, the DIP Agreements or

         the Intercreditor Agreement, all rights of the Prepetition ABL Lenders shall be fully preserved.

         The Prepetition ABL Parties would not otherwise consent to the use of their Cash Collateral or

         the subordination of their liens to the DIP ABL Liens, and the DIP Agents and the DIP Lenders

         would not be willing to provide the respective DIP Facilities or extend credit to the Debtors

         thereunder without the inclusion of the DIP Roll-Up Obligations in the DIP Obligations.

         Moreover, the “roll-up” of all outstanding Prepetition ABL Obligations into DIP ABL

         Obligations upon entry of the Interim Order will result in interest savings to the Debtors and their

         estates and, because they are subject to the reservation of rights in paragraph 43 below, will not

         prejudice the right of any party in interest.

                        K.      Adequate Protection. The Prepetition ABL Agent, for the benefit of

         itself and the Prepetition ABL Parties, and the Prepetition Term Loan Agent, for the benefit of

         itself and the Prepetition Term Loan Parties, are each entitled to receive adequate protection to

         the extent of any Diminution in Value of their respective interests in the Prepetition Collateral as

         set forth in this Interim Order.

                        L.      Sections 506(c) and 552(b). In light of (i) the DIP Agents’ and DIP

         Lenders’ agreement that their liens and superpriority claims shall be subject to the Carve Out; (ii)

         the Prepetition ABL Parties’ agreement that their liens shall be subject to the Carve Out and

         subordinate to the DIP ABL Liens and, in the case of the Prepetition Term Priority Collateral,

         subordinate to the DIP Term Loan Liens; and (iii) the Prepetition Term Loan Parties’ agreement

         that their liens shall be subject to the Carve Out and subordinate to the DIP Term Loan Liens

         and, in the case of the Prepetition ABL Priority Collateral, subordinate to the DIP ABL Liens, (a)


01:23878455.1
                                                          19
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 59 of 400



         subject to entry of a Final Order, the Prepetition Secured Parties are each entitled to a waiver of

         any “equities of the case” exception under section 552(b) of the Bankruptcy Code, and (b)

         subject to entry of a Final Order, the DIP Agents, DIP Lenders, and Prepetition Secured Parties

         are each entitled to a waiver of the provisions of section 506(c) of the Bankruptcy Code.

                        M.      Good Faith of the DIP Agents and DIP Lenders.

                                (i)     Willingness to Provide Financing.          The DIP Lenders have

         indicated a willingness to provide financing to the Debtors subject to: (a) entry of this Interim

         Order and the Final Order; (b) approval of the terms and conditions of the DIP Facilities and the

         DIP Documents; (c) satisfaction of the closing conditions set forth in the DIP Documents; and

         (d) findings by this Court that the DIP Facilities are essential to the Debtors’ estates, that the DIP

         Agents and DIP Lenders are extending credit to the Debtors pursuant to the DIP Documents in

         good faith, and that the DIP Agents’ and DIP Lenders’ claims, superpriority claims, security

         interests and liens and other protections granted pursuant to this Interim Order and the DIP

         Documents will have the protections provided by section 364(e) of the Bankruptcy Code.

                                (ii)    Business Judgment and Good Faith Pursuant to Section 364(e).

         The terms and conditions of the DIP Facilities and the DIP Documents, and the fees paid and to

         be paid thereunder, are fair, reasonable, and the best available to the Debtors under the

         circumstances, are ordinary and appropriate for secured financing to debtors in possession,

         reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties,

         and are supported by reasonably equivalent value and consideration. The terms and conditions

         of the DIP Facilities and the use of Cash Collateral were negotiated in good faith and at arms’

         length among the Debtors, DIP Agents, DIP Lenders, and Prepetition Secured Parties, with the

         assistance and counsel of their respective advisors. Use of Cash Collateral and credit to be


01:23878455.1
                                                          20
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18      Page 60 of 400



         extended under the DIP Facilities shall be deemed to have been allowed, advanced, made, or

         extended in good faith by the DIP Agents, DIP Lenders, and Prepetition Secured Parties within

         the meaning of section 364(e) of the Bankruptcy Code.

                        N.      Immediate Entry. Sufficient cause exists for immediate entry of this

         Interim Order pursuant to Bankruptcy Rule 4001(c)(2).

                        O.      Interim Hearing. Notice of the Interim Hearing and the relief requested

         in the DIP Motion has been provided by the Debtors, whether by facsimile, electronic mail,

         overnight courier or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee,

         (ii) those entities or individuals included on the Debtors’ list of 30 largest unsecured creditors on

         a consolidated basis, (iii) counsel to the Prepetition ABL Agent, (iv) counsel to the Prepetition

         Term Loan Agent; and (v) all other parties entitled to notice under the Local Rules. The Debtors

         have made reasonable efforts to afford the best notice possible under the circumstances and no

         other notice is required in connection with the relief set forth in this Interim Order.

                Based upon the foregoing findings and conclusions, the DIP Motion and the record

         before the Court with respect to the DIP Motion, and after due consideration and good and

         sufficient cause appearing therefor,

                IT IS HEREBY ORDERED that:

                        1.      Interim Financing Approved. The DIP Motion is granted, the Interim

         Financing (as defined herein) is authorized and approved, and the use of Cash Collateral on an

         interim basis is authorized, subject to the terms and conditions set forth in the DIP Documents

         and this Interim Order. All objections to this Interim Order to the extent not withdrawn, waived,

         settled or resolved are hereby denied and overruled.

         DIP Facilities Authorization

01:23878455.1
                                                           21
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18      Page 61 of 400



                        2.      Authorization of the DIP Facilities. The DIP Facilities, including the DIP

         Roll-Up Obligations, are hereby approved.          The Debtors are expressly and immediately

         authorized and empowered to execute and deliver the DIP Documents, and to incur and to

         perform the DIP Obligations in accordance with, and subject to, the terms of this Interim Order

         and the DIP Documents, and to deliver all instruments, certificates, agreements, and documents

         which may be required or necessary for the performance by the Debtors under the DIP Facilities

         and the creation and perfection of the DIP Liens (as defined herein) described in and provided

         for by this Interim Order and the DIP Documents, including, without limitation, each Guarantor

         providing its joint and several guarantee of all of the DIP Obligations. The Debtors are hereby

         authorized and directed to pay, in accordance with this Interim Order, the principal, interest, fees,

         payments, expenses and other amounts described in the DIP Documents as such amounts become

         due and without need to obtain further Court approval, including, without limitation, closing

         fees, arrangement fees, letter of credit fees (including issuance, fronting, and other related

         charges), unused facility fees, continuing commitment fees, backstop fees, servicing fees, audit

         fees, appraisal fees, liquidator fees, structuring fees, administrative agent’s fees and collateral

         agent’s fees, the reasonable fees and disbursements of the DIP Agents’ and DIP Lenders’

         attorneys, advisors, accountants, and other consultants, whether or not such fees arose before or

         after the Petition Date, and whether or not the transactions contemplated hereby are

         consummated, to implement all applicable reserves and to take any other actions that may be

         necessary or appropriate, all to the extent provided in this Interim Order or the DIP Documents.

         All collections and proceeds, whether from ordinary course collections, asset sales, debt or

         equity issuances, insurance recoveries, condemnations or otherwise, will be deposited and

         applied as required by this Interim Order and the DIP Documents. Upon execution and delivery,


01:23878455.1
                                                          22
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 62 of 400



         the DIP Documents shall represent valid and binding obligations of the Debtors, enforceable

         against each of the Debtors and their estates in accordance with their terms.

                        3.      Authorization to Borrow. In order to prevent immediate and irreparable

         harm to the Debtors’ estates, from the entry of this Interim Order through and including the

         earliest to occur of (i) entry of the Final Order or (ii) the Termination Declaration (as defined

         below), and subject to the terms, conditions, limitations on availability and reserves set forth in

         the DIP Documents and this Interim Order, the Debtors are hereby authorized to request

         extensions of credit (in the form of loans and letters of credit) up to an aggregate outstanding

         principal amount of not greater than $125,000,000 at any one time outstanding under the DIP

         ABL Credit Facility, and $60,000,000 at any one time outstanding under the DIP Term Loan

         Credit Facility (together, the “Interim Financing”).

                        4.      DIP Obligations.     The DIP Documents and this Interim Order shall

         constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations, which

         shall be enforceable against the Debtors, their estates and any successors thereto, including

         without limitation, any trustee appointed in the Cases, or in any case under Chapter 7 of the

         Bankruptcy Code upon the conversion of any of the Cases, or in any other proceedings

         superseding or related to any of the foregoing (collectively, the “Successor Cases”). Upon entry

         of this Interim Order, the DIP Obligations will include all loans, letter of credit reimbursement

         obligations, and any other indebtedness or obligations, contingent or absolute, which may now or

         from time to time be owing by any of the Debtors to the DIP Agents or any of the DIP Lenders,

         under the DIP Documents or this Interim Order, including, without limitation, all principal,

         accrued interest, costs, fees, expenses and other amounts owing under the DIP Documents.

         Without limiting the foregoing, the DIP ABL Obligations shall also include cash management


01:23878455.1
                                                         23
                     Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 63 of 400



         and bank product exposure and derivative and swap exposure and obligations to the extent

         provided under the DIP Documents. Upon entry of this Interim Order and the occurrence of the

         Closing Date (as defined in the DIP Agreements), all letters of credit issued for the account of

         the Debtors under the Prepetition ABL Agreement shall continue in place and all obligations

         under or in connection with such letters of credit shall be subject to the DIP ABL Agreement and

         shall constitute DIP ABL Obligations. The Debtors shall be jointly and severally liable for the

         DIP Obligations. The DIP Obligations shall be due and payable, without notice or demand, and

         the use of Cash Collateral shall automatically cease on the DIP Termination Date (as defined

         herein), except as provided in paragraph 31 herein. No obligation, payment, transfer, or grant of

         collateral security hereunder or under the DIP Documents (including any DIP Obligation or DIP

         Liens (as defined below), and including in connection with any adequate protection provided to

         the Prepetition Secured Parties hereunder) shall be stayed, restrained, voidable, avoidable, or

         recoverable, under the Bankruptcy Code or under any applicable law (including, without

         limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under any

         applicable state Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

         Fraudulent Conveyance Act, or similar statute or common law), or subject to any avoidance,

         reduction, setoff, recoupment, offset, recharacterization, subordination (whether equitable,

         contractual, or otherwise), counterclaim, cross-claim, defense, or any other challenge under the

         Bankruptcy Code or any applicable law or regulation by any person or entity.

                       5.      DIP Liens. In order to secure the DIP Obligations, effective immediately

         upon entry of this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d)

         of the Bankruptcy Code, the DIP Agents, for the benefit of themselves and the DIP Lenders, are

         hereby granted, continuing, valid, binding, enforceable, non-avoidable, and automatically and


01:23878455.1
                                                        24
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18      Page 64 of 400



         properly perfected postpetition security interests in and liens on (collectively, the “DIP Liens”)

         all real and personal property, whether now existing or hereafter arising and wherever located,

         tangible and intangible, of each of the Debtors (the “DIP Collateral”), including without

         limitation: (a) all cash, cash equivalents, deposit accounts, securities accounts, accounts, other

         receivables (including credit card receivables), chattel paper, contract rights, inventory (wherever

         located), instruments, documents, securities (whether or not marketable) and investment property

         (including, without limitation, (i) all of the issued and outstanding capital stock or equivalents of

         each of its subsidiaries, including issued and outstanding capital stock or equivalents of each of

         David’s Bridal Canada Inc. and David’s Bridal UK Limited and all proceeds thereof

         (collectively, such capital stock or equivalents, the “Foreign Stock”), and (ii) to the extent the

         applicable parties have provided consent or have been deemed to consent to a lien on the

         applicable JV Interest (as defined below), the Debtors’ applicable capital stock or equivalents in

         (1) Executive Management Limited, a limited company incorporated in Hong Kong, (2) Fillberg,

         Ltd., a limited company incorporated in Hong Kong, (3) Wingreat Limited, a limited company

         incorporated in Hong Kong and (4) Maxtel Limited, a limited company incorporated in Hong

         Kong, and all proceeds, products and offspring thereof (collectively, such capital stock or

         equivalents the “JV Interests”)), hedge agreements, furniture, fixtures, equipment (including

         documents of title), goods, franchise rights, trade names, trademarks, servicemarks, copyrights,

         patents, license rights, intellectual property, general intangibles (including, for the avoidance of

         doubt, payment intangibles), rights to the payment of money (including, without limitation, tax

         refunds and any other extraordinary payments), supporting obligations, guarantees, letter of

         credit rights, commercial tort claims, causes of action and all substitutions, indemnification

         rights, all present and future intercompany debt, fee interests in real property owned by the


01:23878455.1
                                                          25
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 65 of 400



         Debtors, books and records related to the foregoing, accessions and proceeds of the foregoing,

         wherever located, including insurance or other proceeds, (b) all owned real property and all

         proceeds of leased real property, (c) all proceeds of actions brought under section 549 of the

         Bankruptcy Code to recover any post-petition transfer of DIP Collateral; (d) subject to entry of a

         Final Order, the proceeds of any avoidance actions brought pursuant to Chapter 5 of the

         Bankruptcy Code or applicable state law equivalents (other than actions brought pursuant to

         section 549 of the Bankruptcy Code), (e) subject to entry of a Final Order, proceeds of the

         Debtors’ rights under section 506(c) and 550 of the Bankruptcy Code, and (f) all DIP Collateral

         that was not otherwise subject to valid, perfected, enforceable and unavoidable liens on the

         Petition Date. DIP Collateral that is of a type that would be ABL Priority Collateral (as defined

         in the Intercreditor Agreement), the other collateral described as DIP ABL Priority Collateral

         below, and the proceeds, products and offspring thereof shall, in each case, shall constitute “DIP

         ABL Priority Collateral,” and DIP Collateral that is of a type that would be Term Priority

         Collateral (as defined in the Intercreditor Agreement), the other collateral described as DIP Term

         Priority Collateral below, and the proceeds, products and offspring thereof shall, in each case,

         constitute “DIP Term Priority Collateral.” For the avoidance of doubt, (i) after entry of the Final

         Order, DIP ABL Priority Collateral shall include proceeds of the Debtors’ rights under sections

         506(c) and 550 of the Bankruptcy Code, solely to the extent such rights are enforceable against

         DIP ABL Priority Collateral; (ii) the Debtors’ owned real property shall not secure the DIP ABL

         Obligations or the Prepetition ABL Obligations; and (iii) DIP Term Priority Collateral shall

         include (1) the Foreign Stock, (2) any JV Interest for which the applicable consent has been

         provided (or has been deemed to have been provided), (3) all owned real property, (4) the

         proceeds, products and offspring of (A) the Debtors’ real property leases and (B) any JV Interest


01:23878455.1
                                                         26
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 66 of 400



         for which the applicable consent has not been provided (and has not been deemed to have been

         provided), and (5) after entry of the Final Order, proceeds of the Debtors’ rights under sections

         506(c) and 550 of the Bankruptcy Code, solely to the extent such rights are enforceable against

         DIP Term Priority Collateral. In addition, proceeds of any avoidance actions brought pursuant to

         chapter 5 of the Bankruptcy Code or applicable state law equivalents shall be shared DIP

         Collateral, and the DIP ABL Liens and the DIP Term Liens (each as defined below) on such

         proceeds shall rank equally in priority and share such proceeds pro rata (based on the

         outstanding principal amount of the respective DIP Facilities at the time of the distribution of

         such proceeds to the DIP Agents for the benefit of the DIP Lenders). The DIP Term Obligations,

         at the option of the Required Lenders (as defined in the DIP Term Loan Credit Agreement), to be

         exercised in their sole and absolute discretion, but subject in all respects to the DIP Documents

         and the priorities and provisions set forth in this Interim Order, shall be repaid (a) first, from DIP

         Term Priority Collateral that was not subject to any valid, perfected, non-avoidable and

         enforceable lien in existence on or as of the Petition Date and (b) second, from all other DIP

         Collateral. Notwithstanding the foregoing, DIP Collateral shall not include (a) real property

         leases, (b) to the extent the applicable parties have not provided consent and have not been

         deemed to consent to a lien on the applicable JV Interest, such applicable JV Interest, (c) any

         leasehold interest (or any rights or interests thereunder) the grant of a lien on which,

         notwithstanding the Bankruptcy Code, shall constitute or result in the abandonment, invalidation

         or unenforceability of any right, title or interest of the obligor under any lease governing such

         leasehold interest or a breach or termination pursuant to the terms of, or a default under, any such

         lease, (d) avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code or applicable

         state law equivalents (other than actions brought pursuant to section 549 of the Bankruptcy


01:23878455.1
                                                          27
                      Case 18-12635-LSS          Doc 17        Filed 11/19/18   Page 67 of 400



         Code), or (e) the Debtors’ rights under section 506(c) or 550 of the Bankruptcy Code; provided,

         however, that DIP Collateral shall include proceeds of all of the foregoing, subject to the entry of

         the Final Order in the case of clauses (d) and (e).

                        6.      DIP Lien Priority. The DIP Liens securing the DIP ABL Obligations (the

         “DIP ABL Liens”) are valid, automatically perfected, non-avoidable, senior in priority and

         superior to any security, mortgage, collateral interest, lien or claim to any of the DIP Collateral,

         except that the DIP ABL Liens shall be subject to the Carve Out and shall otherwise be junior

         only to: (i) as to the DIP ABL Priority Collateral, Prepetition ABL Permitted Prior Liens; and (ii)

         as to the DIP Term Priority Collateral, (A) Prepetition ABL Permitted Prior Liens; (B) the DIP

         Term Loan Liens (as defined herein); (C) the Prepetition Term Loan Liens; and (D) the

         Prepetition Term Adequate Protection Liens. The DIP Liens securing the DIP Term Loan

         Obligations (the “DIP Term Loan Liens”) are valid, automatically perfected, non-avoidable,

         senior in priority and superior to any security, mortgage, collateral interest, lien or claim to any

         of the DIP Collateral, except that the DIP Term Loan Liens shall be subject to the Carve Out and

         shall otherwise be junior only to: (i) as to the DIP Term Priority Collateral, Prepetition Term

         Loan Permitted Prior Liens; and (ii) as to the DIP ABL Priority Collateral, (A) Prepetition Term

         Loan Permitted Prior Liens; (B) the DIP ABL Liens; (C) the Prepetition ABL Liens; and (D) the

         Prepetition ABL Adequate Protection Liens. Other than as set forth herein or in the DIP

         Documents, the DIP Liens shall not be made subject to or pari passu with any lien or security

         interest heretofore or hereinafter granted in the Cases or any Successor Cases, and shall be valid

         and enforceable against any trustee appointed in the Cases or any Successor Cases, upon the

         conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other

         Successor Case), and/or upon the dismissal of any of the Cases or Successor Cases. The DIP


01:23878455.1
                                                          28
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 68 of 400



         Liens shall not be subject to section 510, 549 or 550 of the Bankruptcy Code. No lien or interest

         avoided and preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy

         Code shall be pari passu with or senior to the DIP Liens.

                        7.     Superpriority Claims. Upon entry of this Interim Order, the DIP Agents

         and DIP Lenders are hereby granted, pursuant to Section 364(c)(1) of the Bankruptcy Code,

         allowed superpriority administrative expense claims in each of the Cases and any Successor

         Cases (collectively, the “DIP Superpriority Claims”) for all DIP Obligations: (a) except as set

         forth herein, with priority over any and all administrative expense claims and unsecured claims

         against the Debtors or their estates in any of the Cases and any Successor Cases, at any time

         existing or arising, of any kind or nature whatsoever, including, without limitation,

         administrative expenses of the kinds specified in or ordered pursuant to Bankruptcy Code

         Sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113

         and 1114, and any other provision of the Bankruptcy Code, as provided under Section 364(c)(1)

         of the Bankruptcy Code; and (b) which shall at all times be senior to the rights of the Debtors

         and their estates, and any successor trustee or other estate representative to the extent permitted

         by law; provided, however, that the DIP Superpriority Claims shall be pari passu with each

         other, without otherwise impairing the lien priorities as set forth herein, and shall be subject to

         the Carve Out and senior to the Adequate Protection Superpriority Claim.

                        8.     No Obligation to Extend Credit. The DIP Agents and DIP Lenders shall

         have no obligation to make any loan or advance, or to issue, amend, renew or extend any letters

         of credit or bankers’ acceptance under the DIP Documents, unless all of the conditions precedent

         to the making of such extension of credit or the issuance, amendment, renewal or extension of

         such letter of credit or bankers’ acceptance under the DIP Documents have been satisfied in full


01:23878455.1
                                                         29
                     Case 18-12635-LSS           Doc 17    Filed 11/19/18   Page 69 of 400



         or waived by the DIP ABL Agent or the DIP Term Loan Agent (with the consent of the Required

         Lenders), as applicable, each in its sole discretion, and in accordance with the terms of the DIP

         ABL Agreement and the DIP Term Loan Agreement.

                       9.      Use of Proceeds of DIP Facilities. From and after the Petition Date, the

         Debtors shall use advances of credit under the DIP Facilities, in accordance with the Budget,

         only for the purposes specifically set forth in this Interim Order and the DIP Documents, and in

         compliance with the terms and conditions in this Interim Order and the DIP Documents.

                       10.     Roll-Up of Loans. Upon entry of this Interim Order and the occurrence of

         the Closing Date, without any further action by the Debtors or any other party, all Prepetition

         ABL Obligations (including, without limitation, all outstanding letters of credit) shall be

         converted and “rolled-up” into DIP Roll-Up Obligations, and such DIP Roll-Up Obligations

         shall constitute DIP ABL Obligations.

         Authorization to Use Cash Collateral

                       11.     Authorization to Use Cash Collateral. Subject to the terms and conditions

         of this Interim Order, the DIP Facilities and the DIP Documents and in accordance with the

         Budget, the Debtors are authorized to use Cash Collateral until the DIP Termination Date (as

         defined herein); provided, however, that during the Remedies Notice Period (as defined herein)

         the Debtors may use Cash Collateral solely to meet payroll obligations and pay expenses critical

         to the administration of the Debtors’ estates strictly in accordance with the Budget, and as

         otherwise agreed by the DIP Agents (with respect to the DIP Term Loan Agent, with the consent

         of the Required Lenders) in their sole discretion. Nothing in this Interim Order shall authorize

         the disposition of any assets of the Debtors or their estates outside the ordinary course of



01:23878455.1
                                                          30
                      Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 70 of 400



         business, or any Debtor’s use of any Cash Collateral or other proceeds resulting therefrom,

         except as permitted in this Interim Order and the DIP Documents.

                        12.    Adequate Protection Liens.

                               (a)      Prepetition ABL Adequate Protection Liens. Pursuant to Sections

         361, 363(e) and 364(d) of the Bankruptcy Code, as adequate protection of the interests of the

         Prepetition ABL Parties in the Prepetition Collateral against any Diminution in Value of such

         interests in the Prepetition Collateral, the Debtors hereby grant to the Prepetition ABL Agent, for

         the benefit of itself and the Prepetition ABL Parties, continuing valid, binding, enforceable and

         perfected postpetition security interests in and liens on the DIP Collateral (the “Prepetition ABL

         Adequate Protection Liens”).

                               (b)      Prepetition Term Adequate Protection Liens. Pursuant to Sections

         361, 363(e) and 364(d) of the Bankruptcy Code, as adequate protection of the interests of the

         Prepetition Term Loan Parties in the Prepetition Collateral against any Diminution in Value of

         such interests in the Prepetition Collateral, the Debtors hereby grant to the Prepetition Term

         Loan Agent, for the benefit of itself and the Prepetition Term Loan Parties, continuing valid,

         binding, enforceable and perfected postpetition security interests in and liens on the DIP

         Collateral (the “Prepetition Term Adequate Protection Liens,” and together with the Prepetition

         ABL Adequate Protection Liens, the “Adequate Protection Liens”).

                        13.    Priority of Adequate Protection Liens.

                               (a)      The Prepetition ABL Adequate Protection Liens shall be subject to

         the Carve Out and shall otherwise be junior only to: (i) with respect to the DIP ABL Priority

         Collateral, (1) Prepetition ABL Permitted Prior Liens; (2) the DIP ABL Liens; and (3) the

         Prepetition ABL Liens; and (ii) with respect to the DIP Term Priority Collateral, (1) Prepetition


01:23878455.1
                                                         31
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18      Page 71 of 400



         ABL Permitted Prior Liens; (2) the DIP Term Loan Liens; (3) the Prepetition Term Loan Liens;

         (4) the Prepetition Term Adequate Protection Liens; (5) the DIP ABL Liens; and (6) the

         Prepetition ABL Liens. The Prepetition ABL Adequate Protection Liens shall be senior to all

         other security interests in, liens on, or claims against any of the Debtors’ assets.

                                (b)     The Prepetition Term Adequate Protection Liens shall be subject to

         the Carve Out and shall otherwise be junior only to: (i) with respect to the DIP ABL Priority

         Collateral (1) Prepetition Term Loan Permitted Prior Liens; (2) the DIP ABL Liens; (3) the

         Prepetition ABL Liens; (4) the Prepetition ABL Adequate Protection Liens; and (5) the DIP

         Term Loan Liens; and (ii) with respect to the DIP Term Priority Collateral (1) Prepetition Term

         Loan Permitted Prior Liens and (2) the DIP Term Loan Liens. The Prepetition Term Adequate

         Protection Liens shall be senior to all other security interests in, liens on, or claims against any of

         the Debtors’ assets.

                                (c)     Except as provided herein, the Adequate Protection Liens shall not

         be made subject to or pari passu with any lien or security interest heretofore or hereinafter in the

         Cases or any Successor Cases, and shall be valid and enforceable against any trustee appointed in

         any of the Cases or any Successor Cases, or upon the dismissal of any of the Cases or Successor

         Cases. The Adequate Protection Liens shall not be subject to sections 510, 549, or 550 of the

         Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate pursuant

         to section 551 of the Bankruptcy Code shall be pari passu with or senior to the Prepetition Liens

         or the Adequate Protection Liens.

                        14.     Adequate Protection Superpriority Claims.

                                (a)     Prepetition ABL Superpriority Claim.            As further adequate

         protection of the interests of the Prepetition ABL Parties in the Prepetition Collateral against any


01:23878455.1
                                                           32
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18   Page 72 of 400



         Diminution in Value of such interests in the Prepetition Collateral, the Prepetition ABL Agent,

         on behalf of itself and the Prepetition ABL Parties, is hereby granted as and to the extent

         provided by section 507(b) of the Bankruptcy Code an allowed superpriority administrative

         expense claim in each of the Cases and any Successor Cases (the “Prepetition ABL Superpriority

         Claim”).

                                 (b)    Prepetition Term Loan Superpriority Claim. As further adequate

         protection of the interests of the Prepetition Term Loan Parties in the Prepetition Collateral

         against any Diminution in Value of such interests in the Prepetition Collateral, the Prepetition

         Term Loan Agent, on behalf of itself and the Prepetition Term Loan Parties, is hereby granted as

         and to the extent provided by section 507(b) of the Bankruptcy Code an allowed superpriority

         administrative expense claim in each of the Cases and any Successor Cases (the “Prepetition

         Term Loan Superpriority Claim,” and together with the Prepetition ABL Superpriority Claim,

         the “Adequate Protection Superpriority Claims”).

                       15.       Priority of the Adequate Protection Superpriority Claims. Except as set

         forth herein, the Adequate Protection Superpriority Claims shall have priority over all

         administrative expense claims and unsecured claims against the Debtors or their estates, now

         existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,

         administrative expenses of the kinds specified in or ordered pursuant to Sections 105, 326, 328,

         330, 331, 503(a), 503(b), 507(a), 506(c) (subject to entry of the Final Order), 507(b), 546(c),

         546(d), 726, 1113 and 1114 of the Bankruptcy Code; provided, however, that the Adequate

         Protection Superpriority Claims shall be pari passu with each other, without otherwise impairing

         the lien priorities as set forth herein, and subject to the Carve Out, and junior to the DIP

         Superpriority Claims.


01:23878455.1
                                                        33
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 73 of 400



                        16.    Adequate Protection Payments and Protections for Prepetition ABL

         Parties. As further adequate protection (the “Prepetition ABL Adequate Protection Payments”),

         the Debtors are authorized and directed to provide adequate protection to the Prepetition ABL

         Parties in the form of payment in cash (and as to fees and expenses, without the need for the

         filing of a formal fee application) of (i) interest at the non-default rate (provided that, for the

         avoidance of doubt, interest shall cease to accrue under the Prepetition ABL Documents upon the

         roll-up of the Prepetition ABL Obligations as provided in this Interim Order), (ii) principal due

         under the Prepetition ABL Documents to the extent outstanding, subject to the rights preserved

         in paragraph 43 below, (iii) immediately upon entry of this Interim Order, payment of reasonable

         and documented fees and expenses (including the reasonable and documented fees, expenses,

         and disbursements of counsel, financial advisors, auditors, third-party consultants, and other

         vendors) incurred by the Prepetition ABL Agent arising prior to the Petition Date, including

         reasonable and documented fees and expenses of (1) Morgan, Lewis & Bockius LLP, (2)

         Richards, Layton & Finger, PA and (3) Berkeley Research Group, LLC (collectively, the “ABL

         Advisors”), and (iv) in accordance with the procedures set forth in paragraph 36 hereof, the

         reasonable and documented fees and expenses (including the reasonable and documented fees,

         expenses, and disbursements of counsel, financial advisors, auditors, third-party consultants, and

         other vendors) incurred by the Prepetition ABL Agent arising subsequent to the Petition Date,

         including reasonable and documented fees and expenses of the ABL Advisors; provided,

         however, during the continuance of an Event of Default, any such payments to the Prepetition

         ABL Parties shall be made solely from DIP ABL Priority Collateral. Upon commencement of a

         Challenge (as defined herein), the Debtors are further authorized and directed to pay to the

         Prepetition ABL Agent, for the benefit of the Prepetition ABL Parties, $250,000 into a non-


01:23878455.1
                                                         34
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 74 of 400



         interest bearing account maintained at Bank of America, N.A. (the “Prepetition ABL Indemnity

         Reserve”) to secure contingent indemnification, reimbursement or similar continuing obligations

         arising under or related to the Prepetition ABL Documents (the “Prepetition ABL Indemnity

         Obligations”). (A) The Prepetition ABL Indemnity Reserve shall secure all costs, expenses, and

         other amounts (including reasonable and documented attorneys’ fees) incurred by the Prepetition

         ABL Agent and the Prepetition ABL Lenders in connection with or responding to (1) formal or

         informal inquiries and/or discovery requests, any adversary proceeding, cause of action,

         objection, claim, defense, or other challenge as contemplated in paragraph 43 hereof, or (2) any

         Challenge against the Prepetition ABL Agent or Prepetition ABL Lenders related to the

         Prepetition ABL Documents, the Prepetition ABL Obligations, or the Prepetition ABL Liens

         granted to the Prepetition ABL Agent, as applicable, whether in these Cases or independently in

         another forum, court, or venue; (B) the Prepetition ABL Indemnity Obligations shall be secured

         by a first lien on the Prepetition ABL Indemnity Reserve and the funds therein and by a lien on

         the Prepetition Collateral (subject in all respects to the Intercreditor Agreement); (C) subject to

         paragraph 36 below, the Prepetition ABL Agent and Prepetition ABL Lenders may apply

         amounts in the Prepetition ABL Indemnity Reserve against the Prepetition ABL Indemnity

         Obligations as and when they arise, without further notice to or consent from the Debtors, the

         Committee, or any other parties in interest and without further order of this Court; and (D) until

         the Challenge Deadline (as defined below), the Prepetition ABL Agent (for itself and on behalf

         of the Prepetition ABL Lenders) shall retain and maintain the Prepetition ABL Liens granted to

         the Prepetition ABL Agent as security for the amount of any Prepetition ABL Indemnity

         Obligations not capable of being satisfied from application of the funds on deposit in the

         Prepetition ABL Indemnity Reserve; provided, that (i) any such indemnification claims shall be


01:23878455.1
                                                         35
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 75 of 400



         subject to (a) the terms of the Prepetition ABL Documents and (b) the rights of parties in interest

         with requisite standing to object to any such indemnification claim(s) are hereby reserved in

         accordance with paragraph 43 hereof, and (ii) the Court shall reserve jurisdiction to hear and

         determine any such disputed indemnification claim(s). The Prepetition ABL Indemnity Reserve

         shall be subject to the DIP Liens and the Adequate Protection Liens, subject to the priority set

         forth herein. The Prepetition ABL Indemnity Reserve shall be released and the funds applied in

         accordance with paragraph 24 of this Interim Order upon the indefeasible payment in full in cash

         of the Prepetition ABL Indemnity Obligations or the withdrawal or dismissal of the applicable

         Challenge.

                        17.    Adequate Protection Payments and Protections for Prepetition Term Loan

         Parties. As further adequate protection (the “Prepetition Term Adequate Protection Payments,”

         and together with the Prepetition ABL Adequate Protection Payments, the “Adequate Protection

         Payments”), the Debtors are authorized and directed to provide adequate protection to the

         Prepetition Term Loan Parties in the form of (A) payment in cash (and as to fees and expenses,

         without the need for the filing of a formal fee application) of (i) accrued interest at the non-

         default rate due under the Prepetition Term Loan Documents (paid monthly); (ii) immediately

         upon entry of this Interim Order, the reasonable and documented fees and expenses (including

         the reasonable and documented fees, expenses, and disbursements of counsel, financial advisors,

         auditors, third-party consultants, and other vendors) incurred by the Prepetition Term Loan

         Parties arising prior to the Petition Date (including any fees, disbursements and expenses relating

         to preparing a bid to acquire the Debtors’ assets), including reasonable and documented fees and

         expenses of (1) Jones Day, (2) Greenhill & Co. LLC, (3) Pachulski Stang Ziehl & Jones LLP,

         (4) Paul, Weiss, Rifkind, Wharton & Garrison LLP, (5) Moelis & Company, (6) Cozen


01:23878455.1
                                                         36
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18    Page 76 of 400



         O’Connor, P.C., and (7) Cahill Gordon & Reindel LLP (collectively, the “Term Loan

         Advisors”); and (iii) in accordance with the procedures set forth in paragraph 36 hereof, the

         reasonable and documented fees and expenses (including the reasonable and documented fees,

         expenses, and disbursements of counsel, financial advisors, auditors, third-party consultants, and

         other vendors) incurred by the Prepetition Term Loan Parties arising subsequent to the Petition

         Date (including any fees, disbursements and expenses relating to preparing a bid to acquire the

         Debtors’ assets), including reasonable and documented fees and expenses of the Term Loan

         Advisors; provided, however, that during the continuance of an Event of Default, any such

         payments to the Prepetition Term Loan Parties shall be made solely from the DIP Term Priority

         Collateral and (B) payment in kind of accrued interest at the default premium under the

         Prepetition Term Loan Documents. Upon the commencement of a Challenge, the Debtors are

         further authorized and directed to pay to the Prepetition Term Loan Agent, for the benefit of the

         Prepetition Term Loan Lenders, of $250,000 into a non-interest bearing account maintained at a

         financial institution reasonably acceptable to the Prepetition Term Loan Agent, the Required

         Lenders (as defined in the Prepetition Term Loan Agreement) and the Debtors (the “Prepetition

         Term Loan Indemnity Reserve,” and, together with the Prepetition ABL Indemnity Reserve, the

         “Prepetition Indemnity Reserves”) to secure contingent indemnification, reimbursement or

         similar continuing obligations arising under or related to the Prepetition Term Loan Documents

         (the “Prepetition Term Indemnity Obligations”). The Prepetition Term Loan Indemnity Reserve

         shall (A) secure all costs, expenses, and other amounts (including reasonable and documented

         attorneys’ fees) incurred by the Prepetition Term Loan Agent and the Prepetition Term Loan

         Lenders in connection with or responding to (1) formal or informal inquiries and/or discovery

         requests, any adversary proceeding, cause of action, objection, claim, defense, or other challenge


01:23878455.1
                                                        37
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 77 of 400



         as contemplated in paragraph 43 hereof, or (2) any Challenge against the Prepetition Term Loan

         Agent or Prepetition Term Loan Lenders related to the Prepetition Term Loan Documents, the

         Prepetition Term Loan Obligations, or the Prepetition Term Loan Liens granted to the

         Prepetition Term Loan Agent, as applicable, whether in these Cases or independently in another

         forum, court, or venue; (B) the Prepetition Term Indemnity Obligations shall be secured by a

         first lien on the Prepetition Term Loan Indemnity Reserve and the funds therein and by a lien on

         the Prepetition Collateral (subject in all respects to the Intercreditor Agreement); (C) subject to

         paragraph 36 below, the Prepetition Term Loan Agent and Prepetition Term Loan Lenders may

         apply amounts in the Prepetition Term Loan Indemnity Reserve against the Prepetition Term

         Indemnity Obligations as and when they arise, without further notice to or consent from the

         Debtors, the Committee, or any other parties in interest and without further order of this Court;

         and (D) until the Challenge Deadline (as defined below), the Prepetition Term Loan Agent (for

         itself and on behalf of the Prepetition Term Loan Lenders) shall retain and maintain the

         Prepetition Term Loan Liens granted to the Prepetition Term Loan Agent as security for the

         amount of any Prepetition Term Indemnity Obligations not capable of being satisfied from

         application of the funds on deposit in the Prepetition Term Loan Indemnity Reserve; provided,

         that (i) any such indemnification claims shall (a) be subject to the terms of the Prepetition Term

         Loan Documents and (b) the rights of parties in interest with requisite standing to object to any

         such indemnification claim(s) are hereby reserved in accordance with paragraph 43 hereof, and

         (ii) the Court shall reserve jurisdiction to hear and determine any such disputed indemnification

         claim(s). The Prepetition Term Loan Indemnity Reserve shall be subject to the DIP Liens and

         the Adequate Protection Liens, subject to the priority set forth herein. The Prepetition Term

         Loan Indemnity Reserve shall be released and the funds applied in accordance with paragraph 24


01:23878455.1
                                                         38
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 78 of 400



         of this Interim Order upon the indefeasible payment in full in cash of the Prepetition Term Loan

         Obligations or the withdrawal or dismissal of the applicable Challenge.          Notwithstanding

         anything in this Interim Order or the DIP Documents to the contrary, the funding of the

         Prepetition Indemnity Reserves shall be excluded for the purposes of determining compliance

         with the Budget or associated variance requirements.

                        18.    Adequate Protection Reservation. Nothing herein shall impair or modify

         the application of section 507(b) of the Bankruptcy Code in the event that the adequate

         protection provided to the Prepetition Secured Parties hereunder is insufficient to compensate for

         any Diminution in Value of their respective interests in the Prepetition Collateral during the

         Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate

         protection provided herein shall not be deemed an admission that the interests of the Prepetition

         Secured Parties are adequately protected. Further, this Interim Order shall not prejudice or limit

         the rights of the Prepetition Secured Parties to seek additional relief with respect to the use of

         Cash Collateral or additional adequate protection.

                                     Provisions Common to DIP Financing
                                          and use of Cash Collateral

                        19.    Amendment of the DIP Documents. The DIP Documents may from time

         to time be amended, modified, or supplemented by the parties thereto without further order of the

         Court if the amendment, modification, or supplement is (a) non-material and (b) in accordance

         with the DIP Documents. In the case of a material amendment, modification, or supplement to

         the DIP Documents, the Debtors shall provide notice (which shall be provided through electronic

         mail) to counsel to a Committee (if appointed), the U.S. Trustee and the DIP Agent not party to

         such amendment, modification, or supplement (collectively, the “Notice Parties”) at least three

         (3) business days prior to the effective date thereof. Any material modification, amendment or
01:23878455.1
                                                        39
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 79 of 400



         supplement that becomes effective in accordance with this paragraph shall be filed with the

         Court.

                        20.     Budget Maintenance. The use of borrowings and letters of credit under

         the DIP Facilities shall be limited in accordance with the Budget, as described in paragraph 21

         below, depicting on a weekly basis cash revenue, receipts, expenses, disbursements and

         inventory receipts and levels on a line item basis for the first 13 weeks from the Closing Date,

         with a break-out for stores being closed (if any) or proposed to be closed (if any), which shall be

         in form and substance satisfactory to, and approved by, (a) the DIP ABL Agent and (b) the

         Required Lenders or the DIP Term Loan Agent (with the consent of the Required Lenders) and

         the Crossover Holder (as defined in the DIP Term Loan Agreement), if any, each in their sole

         discretion prior to the Closing Date. The Budget shall be updated by the Debtors (with the

         consent and/or at the reasonable request of (a) the DIP ABL Agent or (b) the Required Lenders

         (as defined in the DIP Term Loan Agreement) or the DIP Term Loan Agent (with the consent of

         the Required Lenders) and the Crossover Holder, if any) from time to time (provided that such

         updated Budget shall be in form and substance satisfactory to, and approved by, (a) the DIP ABL

         Agent and (b) the Required Lenders (as defined in the DIP Term Loan Agreement) or the DIP

         Term Loan Agent (with the consent of the Required Lenders) and the Crossover Holder, if any,

         each in their sole discretion), but in any event not less than once every four (4) weeks and actuals

         and variances shall be updated on a weekly basis (with delivery to the DIP Agents before 5:00

         p.m., Eastern time, on Wednesday of each week) and the Debtors shall be required to comply

         with the Budget as provided in paragraph 21 below.

                        21.     Budget Compliance.       Commencing with the third full calendar week

         following the Petition Date and for each calendar week thereafter, the Debtors shall not permit


01:23878455.1
                                                         40
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 80 of 400



         (a) Actual Inventory Levels (as defined in the DIP Documents) as at the end of any week to be

         less than 90% of the Budgeted Inventory Levels (as defined in the DIP Documents) set forth in

         the Budget as at the end of such week, (b) the Actual Cash Receipts (as defined in the DIP

         Documents) (without giving effect to borrowings and repayments under DIP Agreements),

         measured on a cumulative basis, for any Cumulative Four Week Period (as defined in the DIP

         Documents) or the Cumulative Period (as defined in the DIP Documents), in each case, to be less

         than 90% of the Budgeted Cash Receipts (as defined in the DIP Documents) (without giving

         effect to borrowings and repayments under the DIP Agreements), measured on a cumulative

         basis, for any Cumulative Four Week Period or the Cumulative Period, or (c) the Actual

         Disbursement Amount (as defined in the DIP Documents), measured on a cumulative basis, for

         any Cumulative Four Week Period or the Cumulative Period, in each case, to exceed 110% of

         the Budgeted Disbursement Amount (as defined in the DIP Documents), measured on a

         cumulative basis, for any such Cumulative Four Week Period or the Cumulative Period. The

         Debtors shall, commencing with the conclusion of the first full calendar week after the Petition

         Date, deliver to the DIP Agents by 5:00 p.m., Eastern time, on Wednesday of each week, a

         reconciliation for the prior week, the prior four-week cumulative period, as applicable, and the

         cumulative period from the Closing Date of actual expenses and disbursements, sales receipts

         and inventory to the amounts for such periods set forth in (a) the Initial Budget and (b) any

         subsequent Budget consented to by (i) the DIP ABL Agent and (ii) the Required Lenders (as

         defined in the DIP Term Loan Agreement) or the DIP Term Loan Agent (with the consent of the

         Required Lenders) and the Crossover Holder, if any, in accordance with Paragraph 20 of this

         Interim Order (“Budget Variance Report”). The Budget Variance Report shall include a written

         discussion of variances by line item including, but not limited to, identification of permanent vs.


01:23878455.1
                                                         41
                     Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 81 of 400



         temporary or timing related variances. Budget compliance shall be tested weekly on a rolling

         four-week basis (commencing with the fourth full calendar week after the Petition Date, or if a

         four-week period has not then elapsed from the Petition Date, such shorter period since the

         Petition Date through the Saturday of the most recent week then ended); provided, however, if (i)

         the DIP ABL Agent and (ii) the Required Lenders (as defined in the DIP Term Loan Agreement)

         or the DIP Term Loan Agent (with the consent of the Required Lenders) and the Crossover

         Holder, if any, do not agree to a revised Budget in accordance with Paragraph 20 of this Interim

         Order, Budget compliance shall not be tested on a rolling four-week basis, but instead shall be

         tested on a cumulative basis against the Initial Budget (or last Budget to which the DIP Agents

         (with respect to the DIP Term Loan Agent, with the consent of the Required Lenders) consented

         in accordance with Paragraph 20 of this Interim Order). Without limiting any of the Debtors’

         other reporting obligations under this Interim Order or the DIP Documents: (a) the Debtors’

         management shall participate in a weekly call with the financial advisors to the DIP ABL Agent

         and the DIP Term Loan Lenders to discuss the budget, variances and other business

         developments; and (b) the Debtors shall provide the financial advisors to the DIP ABL Agent

         and the DIP Term Loan Lenders with weekly borrowing base calculations and monthly

         unaudited financial statements.

                       22.     Modification of Automatic Stay.      The automatic stay imposed under

         section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the

         terms and provisions of this Interim Order, including, without limitation, to: (a) permit the

         Debtors to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claims, and

         Adequate Protection Superpriority Claims; (b) permit the Debtors to perform such acts as the

         DIP Agents, DIP Lenders, or the Prepetition Agents each may reasonably request which is


01:23878455.1
                                                        42
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 82 of 400



         necessary to assure the perfection and priority of the liens granted herein; (c) permit the Debtors

         to incur all liabilities and obligations to the DIP Agents, DIP Lenders, and Prepetition Secured

         Parties under the DIP Documents, the DIP Facilities and this Interim Order; and (d) authorize the

         Debtors to pay, and the DIP Agents, the DIP Lenders and the Prepetition Secured Parties to

         retain and apply, payments made in accordance with the terms of this Interim Order.

                        23.     Perfection of DIP Liens and Adequate Protection Liens. This Interim

         Order shall be sufficient and conclusive evidence of the creation, validity, perfection, and

         priority of all liens granted herein, including the DIP Liens and the Adequate Protection Liens,

         without the necessity of filing or recording any financing statement, mortgage, notice, or other

         instrument or document which may otherwise be required under the law or regulation of any

         jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into

         any deposit account control agreement) to validate or perfect (in accordance with applicable non-

         bankruptcy law) the DIP Liens, the Adequate Protection Liens, or to entitle the DIP Agents, the

         DIP Lenders, and the Prepetition Secured Parties to the priorities granted herein.

         Notwithstanding the foregoing, each of the DIP Agents (with respect to the DIP Term Loan

         Agent, as may be directed by the Required Lenders) and Prepetition Agents is authorized to file,

         as it in its sole discretion deems necessary or advisable, such financing statements, security

         agreements, mortgages, notices of liens and other similar documents to perfect in accordance

         with applicable non-bankruptcy law or to otherwise evidence the DIP Liens and the Adequate

         Protection Liens, and all such financing statements, mortgages, notices and other documents

         shall be deemed to have been filed or recorded as of the Petition Date; provided, however, that

         no such filing or recordation shall be necessary or required in order to create or perfect the DIP

         Liens or the Adequate Protection Liens. The Debtors are authorized and directed to execute and


01:23878455.1
                                                         43
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 83 of 400



         deliver promptly upon demand to the DIP Agents and the Prepetition Agents all such financing

         statements, mortgages, notices and other documents as the DIP Agents or the Prepetition Agents

         may reasonably request. Each of the DIP Agents and the Prepetition Agents, in its discretion,

         may file a photocopy of this Interim Order as a financing statement with any filing or recording

         office or with any registry of deeds or similar office, in addition to or in lieu of such financing

         statements, notices of lien or similar instrument. To the extent that the Prepetition ABL Agent or

         the Prepetition Term Loan Agent is the secured party under any security agreement, mortgage,

         leasehold mortgage, landlord waiver, credit card processor notices or agreements, bailee letters,

         custom broker agreements, financing statement, account control agreements, or any other

         Prepetition Documents or is listed as loss payee or additional insured under any of the Debtors’

         insurance policies, each DIP Agent (as applicable) shall also be deemed to be the secured party

         under such documents or to be the loss payee or additional insured, as applicable.             The

         Prepetition Agents shall serve as agents for the DIP Agents for purposes of perfecting the DIP

         Agents’ liens on all DIP Collateral that, without giving effect to the Bankruptcy Code and this

         Interim Order, is of a type such that perfection of a lien therein may be accomplished only by

         possession or control by a secured party.

                        24.    Application of Proceeds of Collateral. As a condition to the entry of the

         DIP Documents, the extension of credit under the DIP Facilities and the authorization to use

         Cash Collateral, the Debtors, the DIP ABL Agent, the DIP Term Loan Agent, the DIP ABL

         Lenders, and the DIP Term Loan Lenders have agreed that as of and commencing on the date of

         the Interim Hearing, net proceeds of DIP Collateral, including, without limitation, whether sold

         in the ordinary course, liquidated, or otherwise, shall be applied as follows: (a) with respect to

         DIP ABL Priority Collateral (i) first, to costs and expenses, including fees and expenses of


01:23878455.1
                                                         44
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 84 of 400



         counsel, of the DIP ABL Agent; (ii) second, to permanently reduce the Prepetition ABL

         Obligations; (iii) third, to reduce the DIP ABL Obligations, and (iv) after indefeasible repayment

         in full in cash of the Prepetition ABL Obligations and the DIP ABL Obligations (including, in

         each case, provision for contingent obligations) and the termination of the DIP ABL Credit

         Facility (w) fourth, to costs and expenses, including fees and expenses of counsel, of the DIP

         Term Loan Agent, the DIP Term Lenders and the Prepetition Term Loan Parties (including,

         without limitation, the fees and expenses of the Term Loan Advisors as advisors to the foregoing

         parties), (x) fifth, to permanently reduce the DIP Term Loan Obligations, (y) sixth, to

         permanently reduce the Prepetition Term Loan Superpriority Claim and (z) seventh, to reduce the

         Prepetition Term Loan Obligations; and (b) with respect to DIP Term Priority Collateral, (i) first,

         to costs and expenses, including fees and expenses of counsel, of the DIP Term Loan Agent, the

         DIP Term Lenders and the Prepetition Term Loan Parties (including, without limitation, the fees

         and expenses of the Term Loan Advisors as advisors to the foregoing parties); (ii) second, to

         reduce the DIP Term Loan Obligations; and (iii) third, to reduce the Prepetition Term Loan

         Superpriority Claim; (iv) fourth, to reduce the Prepetition Term Loan Obligations, and (v) after

         indefeasible repayment in full in cash of the Prepetition Term Loan Obligations and the DIP

         Term Loan Obligations (including, in each case, provision for contingent obligations), (x) fifth,

         to costs and expenses, including fees and expenses of counsel, of the DIP ABL Agent, (y) sixth,

         to permanently reduce the Prepetition ABL Obligations, and (z) seventh, to reduce the DIP ABL

         Obligations. The reduction of the Prepetition Secured Obligations is subject to the preservation

         of rights provided in paragraph 43 herein.




01:23878455.1
                                                         45
                         Case 18-12635-LSS         Doc 17    Filed 11/19/18    Page 85 of 400



                           25.     Protections of Rights of DIP Agents, DIP Lenders and Prepetition Secured

         Parties.5

                                   (a)    Unless the DIP Agents (with respect to the DIP Term Loan Agent,

         with the consent of the Required Lenders) and the Prepetition Agents (with respect to the

         Prepetition Term Loan Agent, with the consent of the Required Lenders (as defined in the

         Prepetition Term Loan Agreement)) shall have provided their prior written consent, or all DIP

         Obligations and all Prepetition Secured Obligations have been indefeasibly paid in full in cash,

         there shall not be entered in any of these Cases or any Successor Cases any order (including any

         order confirming any plan of reorganization or liquidation) that authorizes any of the following:

         (i) the obtaining of credit or the incurring of indebtedness that is secured by a security, mortgage,

         or collateral interest or other Lien on all or any portion of the DIP Collateral or Prepetition

         Collateral and/or that is entitled to administrative priority status, in each case that is superior to

         or pari passu with the DIP Liens, the DIP Superpriority Claims, the Prepetition Liens, the

         Prepetition Adequate Protection Liens, and/or the Adequate Protection Superpriority Claims

         except as expressly set forth in this Interim Order; (ii) the use of Cash Collateral for any purpose

         other than as permitted in the DIP Documents and this Interim Order; (iii) the return of goods

         pursuant to section 546(h) of the Bankruptcy Code (or other return of goods on account of any

         prepetition indebtedness) to any creditor of any Debtor or any creditor’s taking any setoff against

         any of its prepetition indebtedness based upon any such return of goods pursuant to section 553

         of the Bankruptcy Code or otherwise; or (iv) any modification of any of the DIP Agents’, DIP

         Lenders’, or the Prepetition Secured Parties’ rights under this Interim Order, the DIP Documents

         or the Prepetition Documents with respect any DIP Obligations or Prepetition Secured

         Obligations.
         5
             TBD: Treatment of customer returns/deposits.
01:23878455.1
                                                            46
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 86 of 400



                                (b)     No Debtor shall object to any DIP Lenders or any Prepetition

         Secured Parties credit bidding up to the full amount of the applicable outstanding DIP

         Obligations, Prepetition ABL Obligations (as applicable), and Prepetition Term Loan

         Obligations (as applicable), in each case including any accrued interest and expenses, in any sale

         of any DIP Collateral or Prepetition Collateral, as applicable, whether such sale is effectuated

         through Section 363 or Section 1129 of the Bankruptcy Code, by a Chapter 7 trustee under

         Section 725 of the Bankruptcy Code, or otherwise.

                        26.     Credit Bidding. In connection with any sale process authorized by the

         Court, (i) the DIP Agents (with respect to the DIP Term Loan Agent, with the consent of the

         Required Lenders) and DIP Lenders and (ii) subject to the rights preserved in paragraph 43,

         Prepetition ABL Agent, Prepetition Term Loan Agent and Prepetition Secured Parties, or any

         assignee or designee of any of the foregoing, shall be authorized to credit bid, consistent with the

         applicable DIP Documents and/or Prepetition Documents, some or all of their claims for their

         respective priority collateral (each a “Credit Bid”) pursuant to section 363(k) of the Bankruptcy

         Code, subject in each case to the rights and duties of the parties under the Intercreditor

         Agreement and to the provision of consideration sufficient to indefeasibly pay in full in cash any

         senior liens on the collateral that is subject to the credit bid except to the extent otherwise agreed

         by the holder of such senior lien in their sole and absolute discretion. Each of the Prepetition

         Agents, the Prepetition Secured Parties and the DIP Agents shall be considered a “Qualified

         Bidder” with respect to their rights to acquire all or any of the assets by Credit Bid.

                        27.     Proceeds of Subsequent Financing.         If the Debtors, any trustee, any

         examiner with expanded powers, or any responsible officer subsequently appointed in these

         Cases or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code


01:23878455.1
                                                          47
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 87 of 400



         sections 364(b), 364(c) or 364(d) or in violation of the DIP Documents at any time prior to the

         indefeasible repayment in full of all DIP Obligations and Prepetition Secured Obligations, and

         the termination of the DIP Agents’ and DIP Lenders’ obligation to extend credit under the DIP

         Facilities, including subsequent to the confirmation of any plan with respect to any or all of the

         Debtors and the Debtors’ estates, and such facilities are secured by any DIP Collateral, then all

         the cash proceeds derived from such credit or debt shall immediately be turned over to the DIP

         Agents to be applied in accordance with this Interim Order and the DIP Documents.

                        28.    Cash Collection.

                               (a)     From and after the date of the entry of this Interim Order, all

         collections and proceeds of any DIP ABL Priority Collateral or Prepetition ABL Priority

         Collateral or services provided by any Debtor and all Cash Collateral that shall at any time come

         into the possession, custody, or control of any Debtor, or to which any Debtor is now or shall

         become entitled at any time, shall be promptly deposited in the same lock-box and/or deposit

         accounts into which the collections and proceeds of the Prepetition ABL Priority Collateral were

         deposited under the Prepetition Documents (or in such other accounts as are designated by the

         DIP ABL Agent from time to time) (collectively, the “Cash Collection Accounts”), which

         accounts shall be subject to the sole dominion and control of the DIP ABL Agent. All proceeds

         and other amounts in the Cash Collection Accounts shall be remitted to the DIP ABL Agent for

         application in accordance with the DIP ABL Documents and this Interim Order.               Unless

         otherwise agreed to in writing by the DIP Agents (with respect to the DIP Term Loan Agent,

         with the consent of the Required Lenders) and Prepetition Agents, the Debtors shall maintain no

         accounts except those identified in any cash management order entered by the Court (a “Cash

         Management Order”). The Debtors and the financial institutions where the Debtors’ Cash


01:23878455.1
                                                        48
                     Case 18-12635-LSS        Doc 17     Filed 11/19/18    Page 88 of 400



         Collection Accounts are maintained (including those accounts identified in any Cash

         Management Order) are authorized and directed to remit, without offset or deduction, funds in

         such Cash Collection Accounts upon receipt of any direction to that effect from the DIP ABL

         Agent consistent with the DIP ABL Credit Agreement.

                               (b)    Notwithstanding anything in this Interim Order or any of the DIP

         Documents to the contrary, (i) (A) upon any draw under the DIP Term Loan Facility, the Debtors

         shall first apply the proceeds of the DIP Term Loan Facility to any outstanding Prepetition ABL

         Obligations and/or DIP ABL Obligations (other than letters of credit) as provided in the DIP

         Documents and thereafter deposit any remaining proceeds into a segregated deposit account

         furnished by a depositary bank acceptable to the DIP Term Loan Agent and subject to the control

         of the DIP Term Loan Agent (such account, the “DIP Term Account”), subject to the priorities in

         the immediately succeeding clause (B); and (B) the DIP Term Loan Agent shall have a first

         priority security interest in and lien on the DIP Term Account and the DIP ABL Agent shall

         have a security interest in and lien on the DIP Term Account junior only to the first priority

         security interest in and lien on the DIP Term Account of the DIP Term Loan Agent; and (ii) the

         Debtor’ use of the proceeds in the DIP Term Account shall be subject to this Interim Order and

         the DIP Term Loan Documents; provided that, for the avoidance of doubt, except for amounts

         necessary to pay outstanding Prepetition ABL Obligations and/or DIP ABL Obligations as of the

         Closing Date under the DIP Documents (other than letters of credit), the Debtors shall not apply

         any of the DIP Term Loans or the proceeds thereof to make any payment in reduction of the

         revolving credit loans under the obligations owing under the DIP ABL Agreement and/or the

         Prepetition ABL Agreement or otherwise deposit any proceeds of the DIP Term Loans in any

         deposit account subject to a sweep by the DIP ABL Agent or any DIP ABL Lender.


01:23878455.1
                                                       49
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 89 of 400



                        29.    Maintenance of DIP Collateral. Until the indefeasible payment in full of

         all DIP Obligations, all Prepetition Secured Obligations, and the termination of the DIP Agents’

         and the DIP Lenders’ obligation to extend credit under the DIP Facilities, the Debtors shall: (a)

         insure the DIP Collateral as required under the DIP Facilities or the Prepetition Documents, as

         applicable; and (b) maintain the cash management system in effect as of the Petition Date, as

         modified by any Cash Management Order that has first been agreed to by the DIP Agents (with

         respect to the DIP Term Loan Agent, with the consent of the Required Lenders) or as otherwise

         required by the DIP Documents or this Interim Order.

                        30.    Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

         encumber or otherwise dispose of any portion of the DIP ABL Priority Collateral or Prepetition

         ABL Priority Collateral other than in the ordinary course of business without the prior written

         consent of the DIP ABL Agent and Prepetition ABL Agent (and no such consent shall be

         implied, from any other action, inaction or acquiescence by the DIP ABL Agent, DIP ABL

         Lenders, or Prepetition ABL Parties, or from any order of this Court), except as otherwise

         permitted by the DIP ABL Documents or otherwise ordered by the Court, and subject to the

         Intercreditor Agreement. The Debtors shall not sell, transfer, lease, encumber or otherwise

         dispose of any portion of the DIP Term Priority Collateral or Prepetition Term Priority Collateral

         other than in the ordinary course of business without the prior written consent of the DIP Term

         Loan Agent (with the consent of the Required Lenders) and Prepetition Term Loan Agent (and

         no such consent shall be implied, from any other action, inaction or acquiescence by the DIP

         Term Loan Agent, DIP Term Loan Lenders, or Prepetition Term Loan Parties, or from any order

         of this Court), except as otherwise permitted by the DIP Term Loan Documents or otherwise

         ordered by the Court, and subject to the Intercreditor Agreement.


01:23878455.1
                                                        50
                     Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 90 of 400



                       31.     DIP Termination Date.      On the applicable DIP Termination Date (as

         defined herein), (a) all applicable DIP Obligations shall be immediately due and payable, all

         commitments to extend credit under the applicable DIP Facilities will terminate, other than as

         required in paragraph 40 with respect to the Carve Out, all treasury and cash management,

         hedging obligations and bank product obligations shall be cash collateralized, and all letters of

         credit and bankers’ acceptances outstanding shall be cash collateralized in an amount equal to

         105% of the face amount thereof, and such cash collateral shall not be subject to or subordinate

         to the Carve Out; (b) all authority to use Cash Collateral shall cease, provided, however, that

         during the Remedies Notice Period (as defined herein), the Debtors may use Cash Collateral to

         pay payroll and other expenses critical to the administration of the Debtors’ estates strictly in

         accordance with the Budget as determined by each DIP Agent (with respect to the DIP Term

         Loan Agent, with the consent of the Required Lenders) in its sole discretion; and (c) otherwise

         exercise rights and remedies under the DIP Documents in accordance with this Interim Order

         (including, without limitation, paragraph 34). For the purposes of this Interim Order, the “DIP

         Termination Date” shall mean the “Revolving Credit Termination Date” as defined in the DIP

         ABL Agreement and the “Term Loan Termination Date” as defined in the DIP Term Loan

         Agreement, as applicable.

                       32.     Events of Default. The occurrence of any of the following events, unless

         waived by the DIP Agents (with respect to the DIP Term Loan Agent, with the consent of the

         Required Lenders) in writing and in accordance with the terms of the DIP Agreements, shall

         constitute an event of default (collectively, the “Events of Default”): (a) the failure of the

         Debtors to perform, in any respect, any of the terms, provisions, conditions, covenants, or




01:23878455.1
                                                        51
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 91 of 400



         obligations under this Interim Order, or (b) the occurrence of an “Event of Default” under either

         of the DIP Agreements.

                        33.    Milestones. The failure of the Debtors to comply with any of the Case

         milestones set forth on Exhibit 1 attached hereto (the “Milestones”) shall constitute an Event of

         Default under (a) each of the DIP Agreements and (b) this Interim Order.

                        34.    Rights and Remedies Upon Event of Default.           Immediately upon the

         occurrence and during the continuation of an Event of Default under any of the DIP Documents,

         notwithstanding the provisions of section 362 of the Bankruptcy Code, without any application,

         motion or notice to, hearing before, or order from the Court, but subject to the terms of this

         Interim Order (a) each DIP Agent (with respect to the DIP Term Loan Agent, with the consent of

         the Required Lenders) may declare (any such declaration shall be referred to herein as a

         “Termination Declaration”) (i) all DIP Obligations owing under the respective DIP Documents

         to be immediately due and payable (including the cash collateralization of all outstanding letters

         of credit in accordance with the DIP Documents), (ii) the termination, reduction or restriction of

         any further commitment to extend credit to the Debtors to the extent any such commitment

         remains under the respective DIP Facilities, (iii) termination of the respective DIP Facilities and

         the respective DIP Documents as to any future liability or obligation of the applicable DIP

         Agents and the DIP Lenders, but without affecting any of the DIP Liens or the DIP Obligations,

         and (iv) that the application of the Carve Out has occurred through the delivery of the Carve Out

         Trigger Notice to the Borrower; and (b) either the DIP ABL Agent (in the case of Cash

         Collateral of proceeds of the DIP ABL Priority Collateral) or the DIP Term Loan Agent (in the

         case of Cash Collateral of proceeds of the DIP Term Priority Collateral and proceeds in the DIP

         Term Account, and with the consent of the Required Lenders) may declare a termination,


01:23878455.1
                                                         52
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 92 of 400



         reduction or restriction on the ability of the Debtors to use Cash Collateral (the date which is the

         earliest to occur of any such date a Termination Declaration is delivered and the DIP

         Termination Date shall be referred to herein as the “Termination Date”). The Termination

         Declaration shall be given by electronic mail (or other electronic means) to counsel to the

         Debtors, counsel to the DIP ABL Agent (if delivered by the DIP Term Loan Agent), counsel to

         the DIP Term Loan Agent (if delivered by the DIP ABL Agent), counsel to the Crossover

         Holder, counsel to a Committee (if appointed), counsel to the Indenture Trustee, and the U.S.

         Trustee. The automatic stay in the Cases otherwise applicable to the DIP Agents, the DIP

         Lenders and the Prepetition Secured Parties is hereby modified so that five (5) business days

         after the date a Termination Declaration is delivered (the “Remedies Notice Period”): (a) the

         applicable DIP Agent and the DIP Lenders shall be entitled to exercise their rights and remedies

         in accordance with the respective DIP Documents and this Interim Order to satisfy the relevant

         DIP Obligations, DIP Superpriority Claim and DIP Liens, subject to the Carve Out; (b) the

         applicable Prepetition Secured Parties shall be entitled to exercise their rights and remedies in

         accordance with the applicable Prepetition Documents and this Interim Order to satisfy the

         relevant Prepetition Secured Obligations, Adequate Prepetition Superpriority Claims and

         Prepetition Adequate Protection Liens, subject to the Carve Out. During the Remedies Notice

         Period, the Debtors and/or a Committee (if appointed) shall be entitled to seek an emergency

         hearing within the Remedies Notice Period with the Court (with respect to the Debtors, for the

         sole purpose of contesting whether an Event of Default has occurred and/or is continuing), and

         the Debtors hereby waive their right to and shall not be entitled to seek relief, including, without

         limitation, under Section 105 of the Bankruptcy Code, to the extent that such relief would in any

         way impair or restrict the rights and remedies of the DIP Agents, the DIP Lenders, or the


01:23878455.1
                                                         53
                     Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 93 of 400



         Prepetition Secured Parties. Unless the Court orders otherwise, the automatic stay, as to all of

         the DIP Agents, DIP Lenders, and Prepetition Secured Parties, shall automatically be terminated

         at the end of the Remedies Notice Period without further notice or order. Upon expiration of the

         Remedies Notice Period, the DIP Agents, DIP Lenders, and the Prepetition Secured Parties shall

         be permitted to exercise all remedies set forth herein, in the DIP Documents, the Prepetition

         Documents, and as otherwise available at law without further order of or application or motion to

         the Court consistent with the Intercreditor Agreement and paragraph 30 of this Interim Order.

                       35.     Good Faith Under Section 364(e) of the Bankruptcy Code; No

         Modification or Stay of this Interim Order.      The DIP Agents, the DIP Lenders, and the

         Prepetition Secured Parties have acted at arms’ length in good faith in connection with this

         Interim Order and are entitled to rely upon the protections granted herein and by section 364(e)

         of the Bankruptcy Code. Based on the findings set forth in this Interim Order and the record

         made during the Interim Hearing, and in accordance with section 364(e) of the Bankruptcy Code,

         in the event any or all of the provisions of this Interim Order are hereafter reargued,

         reconsidered, reversed, modified, amended, or vacated by a subsequent order of this Court or any

         other court, the DIP Agents, the DIP Lenders, and the Prepetition Secured Parties are entitled to

         the protections provided in section 364(e) of the Bankruptcy Code to the maximum extent set

         forth therein. Any such modification, amendment or vacatur shall not affect the validity and

         enforceability of any advances previously made or made hereunder, or lien, claim, or priority

         authorized or created hereby.

                       36.     DIP and Other Expenses; Procedures for Payment of DIP Agents’, DIP

         Lenders’ and Prepetition Secured Parties’ Professional Fees and Expenses. The Debtors are

         authorized and directed to pay all reasonable and documented prepetition and postpetition fees


01:23878455.1
                                                        54
                     Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 94 of 400



         and expenses of the DIP Agents and DIP Lenders in connection with the DIP Facilities, as

         provided in the DIP Documents, or incurred in connection with any proposed exit or acquisition

         financing, chapter 11 plan or transactions contemplated thereunder or sale transaction (including

         the preparation and negotiation of the documentation relating to any such exit or acquisition

         financing, plan or sale transaction), whether or not the transactions contemplated hereby are

         consummated, including reasonable and documented attorneys’ fees, monitoring and appraisal

         fees, financial advisory fees, fees and expenses of other consultants, and indemnification and

         reimbursement of reasonable and documented fees and expenses, including the fees and

         expenses of the ABL Advisors and the Term Loan Advisors. Payment of all professional fees

         and expenses of the DIP Agents, the DIP Lenders and the Prepetition Secured Parties addressed

         in this Interim Order (including the ABL Advisors and the Term Loan Advisors) shall not be

         subject to allowance by the Court. Professionals for the DIP Agents, DIP Lenders and the

         Prepetition Secured Parties (including the ABL Advisors and the Term Loan Advisors) shall not

         be required to comply with the U.S. Trustee fee guidelines, however any time that such

         professionals seek payment of fees and expenses from the Debtors, each professional shall

         provide copies of its invoices (which shall not be required to contain time entries, but shall

         include a general, brief description of the nature of the matters for which services were

         performed, and which may be redacted or modified to the extent necessary to delete any

         information subject to the attorney-client privilege, any information constituting attorney work

         product, or any other confidential information, and the provision of such invoices shall not

         constitute any waiver of the attorney client privilege or of any benefits of the attorney work

         product doctrine) to the U.S. Trustee and counsel for a Committee (if appointed)

         contemporaneously with the delivery of such fee and expense statements to the Debtors. Any


01:23878455.1
                                                        55
                      Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 95 of 400



         objections raised by the Debtors, the U.S. Trustee or a Committee (if appointed) with respect to

         the Debtors’ payment of the amounts in such invoices must be filed with the Bankruptcy Court

         and served within ten (10) days of such party’s receipt of such invoice, and any such objection

         shall be subject to resolution by the Court. Pending such resolution, the undisputed portion of

         any such invoice will be paid promptly by the Debtors. Notwithstanding the foregoing, the

         Debtors are authorized and directed to pay on the Closing Date (as defined in the DIP

         Documents) all reasonable and documented fees, costs and expenses, including fees and

         expenses of counsel, of the DIP Agents, the DIP Lenders and the Prepetition Secured Parties

         incurred on or prior to such date without the need for any professional engaged by the DIP

         Agents, the DIP Lenders or the Prepetition Secured Parties to first deliver a copy of its invoice as

         provided for herein. No attorney or advisor to the DIP Agents, DIP Lenders or the Prepetition

         Secured Parties shall be required to file an application seeking compensation for services or

         reimbursement of expenses with the Court. Any and all fees, costs, and expenses paid prior to

         the Petition Date by any of the Debtors to the DIP Agents or DIP Lenders in connection with or

         with respect to the DIP Facilities, are hereby approved in full.

                        37.     Indemnification. The Debtors shall indemnify and hold harmless the DIP

         Agents and the DIP Lenders in accordance with the terms and conditions of the DIP Agreements.

         Upon the earlier of (A) payment in full in cash of the DIP ABL Obligations or (B) conclusion of

         the Remedies Notice Period, the Debtors shall pay $250,000 from proceeds of the DIP Collateral

         into an indemnity account (the “DIP ABL Indemnity Account”) subject to first priority liens of

         the DIP ABL Agent, for the benefit of the DIP ABL Lenders. The DIP ABL Indemnity Account

         shall be released and the funds applied in accordance with paragraph 24 of this Interim Order

         upon the indefeasible payment in full in cash of the DIP ABL Obligations and the receipt by the


01:23878455.1
                                                          56
                     Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 96 of 400



         DIP ABL Agent and each of the DIP ABL Lenders of releases from the Debtors and their estates,

         with respect to any claims arising out of or related to the DIP ABL Documents, acceptable to the

         DIP ABL Agent and the DIP ABL Lenders, each in their sole discretion. Upon the earlier of (A)

         payment in full in cash of the DIP Term Loan Obligations or (B) conclusion of the Remedies

         Notice Period, the Debtors shall pay $250,000 from proceeds of the DIP Collateral into an

         indemnity account (the “DIP Term Loan Indemnity Account”) subject to first priority liens of the

         DIP Term Loan Agent, for the benefit of the DIP Term Loan Lenders. The DIP Term Loan

         Indemnity Account shall be released and the funds applied in accordance with paragraph 24 of

         this Interim Order upon the indefeasible payment in full in cash of the DIP Term Loan

         Obligations and the receipt by the DIP Term Loan Agent and each of the DIP Term Loan

         Lenders of releases from the Debtors and their estates, with respect to any claims arising out of

         or related to the DIP Term Loan Documents, acceptable to the DIP Term Loan Agent (with the

         consent of the Required Lenders) and the DIP Term Loan Lenders, each in their sole discretion.

                       38.     Proofs of Claim. Notwithstanding any order entered by this Court in

         relation to the establishment of a bar date in any of the Cases or any Successor Cases to the

         contrary, the DIP Agents, the DIP Lenders, and Prepetition Secured Parties will not be required

         to file proofs of claim in any of the Cases or Successor Cases for any claims arising under the

         DIP Documents or the Prepetition Documents.         The Debtors’ stipulations, admissions, and

         acknowledgments and the provisions of this Interim Order shall be deemed to constitute a timely

         filed proof of claim for the DIP Agents, the DIP Lenders and the Prepetition Secured Parties with

         regard to all claims arising under the DIP Documents or the Prepetition Documents.

         Notwithstanding the foregoing, each of (a) the Prepetition ABL Agent on behalf of itself and the

         Prepetition ABL Parties and (b) the Prepetition Term Loan Agent on behalf of itself and the


01:23878455.1
                                                        57
                      Case 18-12635-LSS          Doc 17     Filed 11/19/18      Page 97 of 400



         Prepetition Term Loan Parties is hereby authorized and entitled, in its sole discretion, but not

         required, to file (and amend and/or supplement, as it sees fit) a proof of claim and/or aggregate

         or master proofs of claim in each of the Cases or Successor Cases for any claim allowed herein

         (with any such aggregate or master proof of claim filed in the Cases deemed to be filed in all

         Cases of the Debtors and asserted against all of the Debtors). Any proof of claim filed by the

         Prepetition ABL Agent or Prepetition Term Loan Agent shall be deemed to be in addition to and

         not in lieu of any other proof of claim that may be filed by any of the Prepetition ABL Parties or

         Prepetition Term Loan Parties, respectively. Any order entered by the Court in relation to the

         establishment of a bar date in any of the Cases or Successor Cases shall not apply to any claim of

         the DIP Agents, the DIP Lenders, and the Prepetition Secured Parties. The provisions set forth

         in this paragraph are intended solely for the purpose of administrative convenience and shall not

         affect the substantive rights of any party-in-interest or their respective successors-in-interest.

                        39.     Rights of Access and Information. Without limiting the rights of access

         and information afforded the DIP Agents and DIP Lenders under the DIP Documents, the

         Debtors and their agents and advisors shall be, and hereby are, required to afford representatives,

         agents and/or employees of the DIP Agents, DIP Lenders, and the Prepetition Secured Parties

         reasonable access to the Debtors’ premises and their books and records in accordance with the

         DIP Documents and Prepetition Documents, as applicable, including, without limitation, (a)

         upon reasonable advance notice, permit the DIP Agents and Prepetition Agents to conduct, at

         their discretion and at the Debtors’ cost and expense, field audits, collateral examinations,

         liquidation valuations and inventory appraisals at reasonable times in respect of any or all of the

         DIP Collateral and Prepetition Collateral; and (b) reasonably cooperate, consult with, and

         provide to such persons all such information as may be reasonably requested. In addition, the


01:23878455.1
                                                           58
                      Case 18-12635-LSS        Doc 17     Filed 11/19/18     Page 98 of 400



         Debtors authorize their independent certified public accountants, financial advisors, investment

         bankers and consultants, including Evercore Group L.L.C. and AlixPartners to cooperate, consult

         with, and provide to the DIP Agents and the Crossover Holder, if any, (and so long as an Event

         of Default has occurred and is continuing, each DIP Lender) and the Prepetition Agents all such

         information as may be reasonably requested with respect to the business, results of operations

         and financial condition of any of the Borrower or Guarantors.

                        40.    Carve Out.

                               (a)     Subject to the terms and conditions contained in this paragraph 40,

         the DIP Liens, DIP Superpriority Claims, the Prepetition Liens, the Adequate Protection Liens

         and the Adequate Protection Superpriority Claims are all subordinate to the following

         (collectively, the “Carve Out”):

                                       (i)     Allowed administrative expenses pursuant to 28 U.S.C. §

         1930(a)(6) and 28 U.S.C. § 156(c) for fees required to be paid to the Clerk of this Court;

                                       (ii)    All accrued and unpaid fees, disbursements, costs and

         expenses incurred by professionals retained by the Debtors or the Committee (the “Case

         Professionals”) prior to the delivery of the Carve Out Trigger Notice (as defined below) and

         allowed at any time by this Court and earned success or transaction fees of Case Professionals

         reflected in the Budget and allowed at any time by this Court, in each case, solely to the extent

         the same are reflected as estimated professional fees and disbursements in, and maintained as a

         reserve under, the most recent borrowing base report delivered to the DIP Agents by the Debtors

         prior to the delivery of a Carve Out Trigger Notice;

                                       (iii)   All accrued and unpaid fees, disbursements and expenses

         incurred by the Case Professionals from and after the date of service of a Carve Out Trigger


01:23878455.1
                                                         59
                      Case 18-12635-LSS         Doc 17    Filed 11/19/18     Page 99 of 400



         Notice, to the extent allowed at any time, in an aggregate amount not to exceed $2,000,000 (the

         “Wind-Down Carve Out Amount”) less the amount of any prepetition retainers received by such

         Case Professionals and not applied to the fees, disbursements, costs and expenses set forth in

         clause (ii) above; and

                                        (iv)   All reasonable fees and expenses incurred by a trustee

         under Section 726(b) of the Bankruptcy Code in an amount not to exceed $50,000.

                                  (b)   The Debtors shall reflect in each borrowing base certificate (and

         the DIP ABL Agent shall at all times be entitled to implement and maintain) a reserve against the

         borrowing base in the amount equal to the Debtors’ projections of then estimated Carve Out on

         the most recent such certificate, and the Budget shall be required to include the Debtors’

         projections of such estimated Carve Out. So long as no Carve Out Trigger Notice has been

         issued by the DIP Agents (with respect to the DIP Term Loan Agent, with the consent of the

         Required Lenders), the Debtors shall be permitted to pay compensation and reimbursement of

         expenses allowed and payable under Sections 330 and 331 of the Bankruptcy Code or under this

         Interim Order but solely to the extent the same are incurred in accordance with (and not in excess

         of those amounts set forth in) the Budget and are reflected as estimates in, and maintained as a

         reserve under, the most recent borrowing base report delivered to the DIP Agents by the Debtors

         prior to the delivery of the Carve Out Trigger Notice, as the same may be due and payable and

         otherwise allowed and payable by order of the Court, and the same shall not reduce the Wind-

         Down Carve Out Amount. The Carve Out shall not be deemed increased if actual fees are higher

         in fact than the estimates provided on a borrowing base report. For purposes of the foregoing,

         “Carve Out Trigger Notice” shall mean a written notice delivered (i) by the DIP ABL Agent to

         the Debtors and their counsel, the DIP Term Loan Agent, the U.S. Trustee and lead counsel to


01:23878455.1
                                                         60
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 100 of 400



         any Committee, which notice may be delivered at any time by the DIP ABL Agent (1) in

         connection with the repayment in full in cash of the DIP ABL Obligations and the Prepetition

         ABL Obligations and the termination of all commitments thereunder and all letters of credit

         under the Prepetition ABL Facility and the DIP ABL Facility having been cancelled, backed, or

         cash collateralized in accordance with the terms thereof, and all bank product obligations shall be

         cash collateralized in a manner and amount acceptable to the DIP ABL Agent or the Prepetition

         ABL Agent (as applicable) or (2) following the occurrence and continuance of any Event of

         Default and, in any case, shall specify that it is a “Carve Out Trigger Notice,” or (ii) by the DIP

         Term Loan Agent to the Debtors and their counsel, the DIP ABL Agent, the U.S. Trustee and

         lead counsel to any Committee, which notice may be delivered at any time by the DIP Term

         Loan Agent (1) in connection with the repayment in full in cash of the DIP Term Loan

         Obligations and the Prepetition Term Loan Obligations or (2) following the occurrence and

         continuance of any Event of Default and, in any event, shall specify that it is a “Carve Out

         Trigger Notice.”

                               (c)     Upon delivery of a Carve Out Trigger Notice, an amount equal to

         the Carve Out (as of the date of the Carve Out Trigger Notice), shall, to the extent reflected in

         the most recent borrowing base certificate delivered to the DIP ABL Agent by the Debtors and

         maintained as part of a reserve against the borrowing base, be funded with the proceeds of the

         DIP ABL Facility (which shall then constitute DIP ABL Obligations and be included in the

         repayment amount) and/or Cash Collateral. Following delivery of a Carve Out Trigger Notice,

         upon the funding of the Carve Out as of the date of the Carve Out Trigger Notice as described

         above, none of the DIP ABL Agent, the DIP Term Loan Agent, the DIP Lenders, and the

         Prepetition Secured Parties shall have any further liability whatsoever for the Carve Out


01:23878455.1
                                                         61
                     Case 18-12635-LSS        Doc 17    Filed 11/19/18    Page 101 of 400



         (including any amounts described in subsections (a)(i)-(iv) above) or any subordination in

         respect thereof. None of the DIP ABL Agent, the DIP Term Loan Agent, the DIP Lenders, and

         the Prepetition Secured Parties shall be responsible for funding any “success,” “restructuring,”

         “transaction” or similar fee payable to the Debtor’s investment banker or financial advisor, and

         in no event shall any such amounts be paid out of the Carve Out. For the avoidance of doubt, the

         Carve Out shall be senior to the DIP Liens, the DIP Superpriority Claim, the Prepetition Liens,

         the Adequate Protection Liens and the Adequate Protection Superpriority Claims, and any and all

         other forms of adequate protection, liens or claims securing the DIP Obligations and/or the

         Prepetition Secured Obligations.

                               (d)    Nothing herein, including the inclusion of line items in the Budget

         for Case Professionals, shall be construed as consent to the allowance of any particular

         professional fees or expense of the Debtors, of any Committee, or of any other person or shall

         affect the right of the DIP Agents, the DIP Lenders, the Prepetition Agents, or the Prepetition

         Secured Lenders to object to the allowance and payment of such fees and expenses. The DIP

         ABL Agent, the DIP Term Loan Agent, the DIP Lenders and the Prepetition Secured Parties

         shall not be responsible for the direct payment or reimbursement of any fees or disbursements of

         any Case Professionals incurred in connection with the Case or any Successor Cases under any

         chapter of the Bankruptcy Code. Nothing in this Interim Order or otherwise shall be construed

         to obligate the DIP ABL Agent, the DIP Term Loan Agent, the DIP Lenders or the Prepetition

         Secured Parties in any way to pay compensation to or to reimburse expenses of any Case

         Professional, or to guarantee that the Debtors has sufficient funds to pay such compensation or

         reimbursement.




01:23878455.1
                                                       62
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 102 of 400



                        41.    Limitations on Use of DIP Proceeds, Cash Collateral and Carve Out. The

         DIP Facilities, the DIP Collateral, the Prepetition Collateral, the Cash Collateral and the Carve

         Out may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP

         Agents’, the DIP Lenders’, or the Prepetition Secured Parties’ enforcement or realization upon

         any of the DIP Collateral or Prepetition Collateral; (b) using or seeking to use Cash Collateral or

         selling or otherwise disposing of DIP Collateral without the consent of the DIP Agents (with

         respect to the DIP Term Loan Agent, with the consent of the Required Lenders) or as permitted

         by the DIP Documents; (c) using or seeking to use any insurance proceeds constituting DIP

         Collateral without the consent of the DIP Agents (with respect to the DIP Term Loan Agent,

         with the consent of the Required Lenders); (d) incurring Indebtedness (as defined in the DIP

         ABL Agreement or the DIP Term Loan Agreement) without the prior consent of the DIP Agents

         (with respect to the DIP Term Loan Agent, with the consent of the Required Lenders), except to

         the extent permitted under the DIP Agreements; (e) seeking to amend or modify any of the rights

         granted to the DIP Agents, the DIP Lenders, or the Prepetition Secured Parties under this Interim

         Order, the DIP Documents, or the Prepetition Documents, including seeking to use Cash

         Collateral and/or DIP Collateral on a contested basis; (f) objecting to or challenging in any way

         the DIP Liens, DIP Obligations, Prepetition Liens, Prepetition Secured Obligations, DIP

         Collateral (including Cash Collateral) or, as the case may be, Prepetition Collateral, or any other

         claims or liens, held by or on behalf of any of the DIP Agents, the DIP Lenders, or the

         Prepetition Secured Parties, respectively; (g) asserting, commencing or prosecuting any claims or

         causes of action whatsoever, including, without limitation, any actions under Chapter 5 of the

         Bankruptcy Code or applicable state law equivalents or actions to recover or disgorge payments,

         against any of the DIP Agents, the DIP Lenders, the Prepetition Secured Parties, or any of their


01:23878455.1
                                                         63
                     Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 103 of 400



         respective affiliates, agents, attorneys, advisors, professionals, officers, directors and employees;

         (h) litigating, objecting to, challenging, or contesting in any manner, or raising any defenses to,

         the validity, extent, amount, perfection, priority, or enforceability of any of the DIP Obligations,

         the DIP Liens, the Prepetition Liens, Prepetition Secured Obligations or any other rights or

         interests of any of the DIP Agents, the DIP Lenders, the Prepetition Secured Parties; or (i)

         seeking to subordinate, recharacterize, disallow or avoid the DIP Obligations or the Prepetition

         Secured Obligations; provided, however, that the Carve Out and such collateral proceeds and

         loans under the DIP Documents may be used for allowed fees and expenses, in an amount not to

         exceed $50,000 in the aggregate (the “Investigation Budget Amount”), incurred solely by a

         Committee (if appointed), in investigating (but not prosecuting or challenging) the validity,

         enforceability, perfection, priority or extent of the Prepetition Liens within sixty (60) calendar

         days following the selection of counsel to a Committee. Notwithstanding anything to the

         contrary, any fees, expenses or costs incurred by the Committee or its professionals in excess of

         the Investigation Budget Amount or in excess of the amount budgeted for Committee

         Professionals set forth in the DIP Budget shall not constitute an allowable administrative expense

         claim, including for purposes of section 1129(a)(9)(A) of the Bankruptcy Code.

                        42.     Payment of Compensation. Nothing herein shall be construed as a consent

         to the allowance of any professional fees or expenses of any Case Professional or shall affect the

         right of the DIP Agents, the DIP Lenders, or the Prepetition Secured Parties to object to the

         allowance and payment of such fees and expenses. So long as an unwaived Event of Default has

         not occurred, the Debtors shall be permitted to pay fees and expenses allowed and payable by

         final order (that has not been vacated or stayed, unless the stay has been vacated) under sections

         328, 330, 331, and 363 of the Bankruptcy Code, as the same may be due and payable, but solely


01:23878455.1
                                                          64
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 104 of 400



         to the extent the same are incurred in accordance with (and not in excess of those amounts set

         forth in) the Budget and are reflected as estimates in, and maintained as a reserve under, the most

         recent borrowing base report delivered to the DIP Agents by the Debtors.

                        43.    Effect of Stipulations on Third Parties.

                               (a)     Generally. The admissions, stipulations, agreements, releases, and

         waivers set forth in this Interim Order (collectively, the “Prepetition Lien and Claim Matters”)

         are and shall be binding on the Debtors, any subsequent trustee, responsible person, examiner

         with expanded powers, any other estate representative, and all creditors and parties in interest

         and all of their successors in interest and assigns, including, without limitation, a Committee (if

         appointed), unless, and solely to the extent that, a party in interest that has sought and obtained

         standing and the requisite authority to commence a Challenge (as defined below) (other than the

         Debtors, as to which any Challenge is irrevocably waived and relinquished) (i) has timely filed

         the appropriate pleadings, and timely commenced the appropriate proceeding required under the

         Bankruptcy Code and Bankruptcy Rules, including, without limitation, as required pursuant to

         Part VII of the Bankruptcy Rules (in each case subject to the limitations set forth in this

         paragraph 43 of this Interim Order) challenging the Prepetition Lien and Claim Matters (each

         such proceeding or appropriate pleading commencing a proceeding or other contested matter, a

         “Challenge”) by the earlier of (A) the date of the hearing scheduled to consider confirmation of

         any plan of reorganization and (B) no later than (1) for a Committee, (if appointed), sixty (60)

         days from the date of formation of a Committee (if appointed), or (2) seventy-five (75) days

         following the entry of the Interim Order for any other party in interest with requisite standing

         (the earlier to occur of (A) and (B), the “Challenge Deadline”), as such applicable date may be

         extended in writing from time to time in the sole discretion of the Prepetition ABL Agent (with


01:23878455.1
                                                         65
                     Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 105 of 400



         respect to the Prepetition ABL Documents) and the Prepetition Term Loan Agent (with respect

         to the Prepetition Term Loan Documents), or by this Court for good cause shown pursuant to an

         application filed by a party in interest prior to the expiration of the Challenge Deadline, and (ii)

         this Court enters judgment in favor of the plaintiff or movant in any such timely and properly

         commenced Challenge proceeding and any such judgment has become a final judgment that is

         not subject to any further review or appeal.

                                (b)     Binding Effect. To the extent no Challenge is timely and properly

         commenced by the Challenge Deadline, or to the extent such proceeding does not result in a final

         and non-appealable judgment or order of this Court that is inconsistent with the Prepetition Lien

         and Claim Matters, then, without further notice, motion, or application to, order of, or hearing

         before, this Court and without the need or requirement to file any proof of claim, the Prepetition

         Lien and Claim Matters shall, pursuant to this Interim Order, become binding, conclusive, and

         final on any person, entity, or party in interest in the Cases, and their successors and assigns, and

         in any Successor Case for all purposes and shall not be subject to challenge or objection by any

         party in interest, including, without limitation, a trustee, responsible individual, examiner with

         expanded powers, or other representative of the Debtors’ estates. Notwithstanding anything to

         the contrary herein, if any such proceeding is properly and timely commenced, the Prepetition

         Lien and Claim Matters shall nonetheless remain binding on all other parties in interest and

         preclusive as provided in subparagraph (a) above except to the extent that any of such Prepetition

         Lien and Claim Matters is expressly the subject of a timely and properly filed Challenge, which

         Challenge is successful as set forth in a final judgment as provided in subparagraph (a) above,

         and only as to plaintiffs or movants that have complied with the terms hereof. To the extent any

         such Challenge proceeding is timely and properly commenced, the Prepetition Secured Parties


01:23878455.1
                                                          66
                      Case 18-12635-LSS          Doc 17        Filed 11/19/18   Page 106 of 400



         shall be entitled to payment of the reasonable related costs and expenses, including, but not

         limited to reasonable attorneys’ fees, incurred under the Prepetition Documents in defending

         themselves in any such proceeding as adequate protection. Upon a successful Challenge brought

         pursuant to this paragraph 43, the Court may fashion any appropriate remedy.

                         44.     No Third Party Rights. Except as explicitly provided for herein, this

         Interim Order does not create any rights for the benefit of any third party, creditor, equity holder

         or any direct, indirect, or incidental beneficiary.

                         45.     Section 506(c) Claims. Subject to entry of a Final Order, no costs or

         expenses of administration which have been or may be incurred in the Cases at any time shall be

         charged against the DIP Agents, DIP Lenders, or the Prepetition Secured Parties, or any of their

         respective claims, the DIP Collateral, or the Prepetition Collateral pursuant to sections 105 or

         506(c) of the Bankruptcy Code, or otherwise, without the prior written consent of the DIP

         Agents, DIP Lenders, or Prepetition Secured Parties, as applicable, and no such consent shall be

         implied from any other action, inaction, or acquiescence by any such agents or lenders.

                         46.     No Marshaling/Applications of Proceeds. Subject to entry of a Final

         Order, the DIP Agents, DIP Lenders, and Prepetition Secured Parties shall not be subject to the

         equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

         Collateral or the Prepetition Collateral, as the case may be, and proceeds shall be received and

         applied pursuant to this Interim Order and the DIP Documents notwithstanding any other

         agreement or provision to the contrary.

                         47.     Section 552(b). Subject to entry of a Final Order, the Prepetition Secured

         Parties shall each be entitled to all of the rights and benefits of section 552(h) of the Bankruptcy

         Code, and the “equities of the case” exception under section 552(b) of the Bankruptcy Code shall


01:23878455.1
                                                           67
                     Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 107 of 400



         not apply to the Prepetition Secured Parties, with respect to proceeds, product, offspring or

         profits of any of the Prepetition Collateral.

                        48.     Access to DIP Collateral. Notwithstanding anything contained herein to

         the contrary and without limiting any other rights or remedies of the DIP Agents, exercisable on

         behalf of the DIP ABL Lenders and DIP Term Loan Lenders, respectively, contained in this

         Interim Order, the DIP ABL Documents, the DIP Term Loan Documents, or otherwise available

         at law or in equity, and subject to the terms of the DIP ABL Documents and DIP Term Loan

         Documents, upon written notice to the landlord of any leased premises that an Event of Default

         or the Termination Date has occurred and is continuing, the DIP ABL Agent or DIP Term Loan

         Agent, as applicable, may, subject to the applicable notice provisions, if any, in this Interim

         Order and any separate applicable agreement by and between such landlord and the DIP ABL

         Agent or DIP Term Loan Agent, as applicable, enter upon any leased premises of the Debtors or

         any other party for the purpose of exercising any remedy with respect to DIP Collateral located

         thereon and shall be entitled to all of the Debtors’ rights and privileges as lessee under such lease

         without interference from the landlords thereunder, provided that the DIP ABL Agent and/or DIP

         Term Loan Agent, as applicable, shall be obligated only to pay rent of the Debtors that first

         accrues after the written notice referenced above and that is payable during the period of such

         occupancy by the DIP ABL Agent and/or DIP Term Loan Agent, as applicable, calculated on a

         daily per diem basis. Nothing herein shall require the DIP ABL Agent or DIP Term Loan Agent

         to assume any lease as a condition to the rights afforded in this paragraph. For the avoidance of

         doubt, subject to (and without waiver of) the rights of the DIP Agents and/or DIP Lenders under

         applicable nonbankruptcy law, the DIP Agents and/or DIP Lenders can only enter upon a leased

         premises after an Event of Default in accordance with (i) a separate agreement with the landlord


01:23878455.1
                                                          68
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18      Page 108 of 400



         at the applicable leased premises, or (ii) upon entry of an order of this Court obtained by motion

         of the DIP Agents and/or DIP Lenders on such notice to the landlord as shall be required by this

         Court.

                        49.     Limits on Lender Liability. Subject to entry of a Final Order, nothing in

         this Interim Order, any of the DIP Documents, or any other documents related thereto shall in

         any way be construed or interpreted to impose or allow the imposition upon the DIP Agents, the

         DIP Lenders or the Prepetition Secured Parties of any liability for any claims arising from any

         activities by the Debtors in the operation of their businesses or in connection with the

         administration of these Cases. The DIP Agents, the DIP Lenders and the Prepetition Secured

         Parties shall not be deemed in control of the operations of the Debtors or to be acting as a

         “responsible person” or “owner or operator” with respect to the operation or management of the

         Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

         Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq., as

         amended, or any similar federal or state statute). Nothing in this Interim Order or the DIP

         Documents, shall in any way be construed or interpreted to impose or allow the imposition upon

         the DIP Agents, the DIP Lenders, or any of the Prepetition Secured Parties of any liability for

         any claims arising from the prepetition or postpetition activities of any of the Debtors.

                        50.     Insurance Proceeds and Policies. Upon entry of this Interim Order and to

         the fullest extent provided by applicable law, the DIP ABL Agent (on behalf of the DIP ABL

         Lenders), the DIP Term Loan Agent (on behalf of the DIP Term Loan Lenders), the Prepetition

         ABL Agent (on behalf of the Prepetition ABL Lenders), and the Prepetition Term Loan Agent

         (on behalf of the Prepetition Term Loan Lenders), shall be, and shall be deemed to be, without

         any further action or notice, named as additional insured and loss payee on each insurance policy


01:23878455.1
                                                          69
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 109 of 400



         maintained by the Debtors that in any way relates to the DIP Collateral (which shall not include

         directors and officers policies).

                        51.     Joint and Several Liability.    Nothing in this Interim Order shall be

         construed to constitute a substantive consolidation of any of the Debtors’ estates, it being

         understood, however, that the Borrower and Guarantors shall be jointly and severally liable for

         the obligations hereunder and all DIP Obligations in accordance with the terms hereof and of the

         DIP Facilities and the DIP Documents.

                        52.     No Superior Rights of Reclamation. Based on the findings and rulings

         herein regarding the integrated nature of the DIP Facilities and the Prepetition Documents and

         the relation back of the DIP Liens, in no event shall any alleged right of reclamation or return

         (whether asserted under section 546(c) of the Bankruptcy Code or otherwise) be deemed to have

         priority over the DIP Liens.

                        53.     Rights Preserved. Notwithstanding anything herein to the contrary, the

         entry of this Interim Order is without prejudice to, and does not constitute a waiver of, expressly

         or implicitly: (a) the DIP Agents’, DIP Lenders’ and Prepetition Secured Parties’ right to seek

         any other or supplemental relief in respect of the Debtors; (b) any of the rights of any of the DIP

         Agents, DIP Lenders and/or the Prepetition Secured Parties under the Bankruptcy Code or under

         non-bankruptcy law, including, without limitation, the right to (i) request modification of the

         automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the Cases

         or Successor Cases, conversion of any of the Cases to cases under Chapter 7, or appointment of a

         Chapter 11 trustee or examiner with expanded powers, or (iii) propose, subject to the provisions

         of section 1121 of the Bankruptcy Code, a Chapter 11 plan or plans; or (c) subject to the

         Intercreditor Agreement, any other rights, claims or privileges (whether legal, equitable or


01:23878455.1
                                                         70
                     Case 18-12635-LSS          Doc 17    Filed 11/19/18     Page 110 of 400



         otherwise) of any of the DIP Agents, DIP Lenders or Prepetition Secured Parties.

         Notwithstanding anything herein to the contrary, the entry of this Interim Order is without

         prejudice to, and does not constitute a waiver of, expressly or implicitly, the Debtors’, a

         Committee’s (if appointed) or any party in interest’s right to oppose any of the relief requested in

         accordance with the immediately preceding sentence except as expressly set forth in this Interim

         Order.

                        54.     No Waiver by Failure to Seek Relief. The failure of the DIP Agents, DIP

         Lenders, or Prepetition Secured Parties to seek relief or otherwise exercise their rights and

         remedies under this Interim Order, the DIP Documents, the Prepetition Documents, or applicable

         law, as the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder,

         or otherwise of the DIP Agent, DIP Lenders, Prepetition Secured Parties, a Committee (if

         appointed) or any party in interest.

                        55.     Binding Effect of Interim Order. Subject to paragraph 43, immediately

         upon execution by this Court, the terms and provisions of this Interim Order shall become valid

         and binding upon and inure to the benefit of the Debtors, DIP Agents, DIP Lenders, Prepetition

         Secured Parties, all other creditors of any of the Debtors, any Committee (or any other court

         appointed committee) appointed in the Cases, and all other parties-in-interest and their respective

         successors and assigns, including any trustee or other fiduciary hereafter appointed in any of the

         Cases, any Successor Cases, or upon dismissal of any Case or Successor Case.

                        56.     No Modification of Interim Order. Until and unless the DIP Obligations

         and the Prepetition Secured Obligations have been indefeasibly paid in full in cash, and all letters

         of credit under the DIP Facilities shall have been cancelled, backed, or cash collateralized in

         accordance with the terms thereof (such payment being without prejudice to any terms or


01:23878455.1
                                                         71
                     Case 18-12635-LSS        Doc 17     Filed 11/19/18    Page 111 of 400



         provisions contained in the DIP Facilities which survive such discharge by their terms), and all

         commitments to extend credit under the DIP Facilities have been terminated, the Debtors

         irrevocably waive the right to seek and shall not seek or consent to, directly or indirectly: (a)

         without the prior written consent of the DIP Agents (with respect to the DIP Term Loan Agent,

         with the consent of the Required Lenders) or the Prepetition Agents, (i) any modification, stay,

         vacatur or amendment to this Interim Order; or (ii) a priority claim for any administrative

         expense or unsecured claim against the Debtors (now existing or hereafter arising of any kind or

         nature whatsoever, including, without limitation any administrative expense of the kind specified

         in sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in any of the Cases or

         Successor Cases, equal or superior to the DIP Superpriority Claims or Adequate Protection

         Superpriority Claims, other than the Carve Out; (b) without the prior written consent of the DIP

         Agents (with respect to the DIP Term Loan Agent, with the consent of the Required Lenders), or

         the Prepetition Agents, for any order allowing use of Cash Collateral (other than as permitted

         during the Remedies Notice Period) resulting from DIP Collateral or Prepetition Collateral in a

         manner inconsistent with this Interim Order or the Final Order, as applicable; (c) without the

         prior written consent of the DIP Agents (with respect to the DIP Term Loan Agent, with the

         consent of the Required Lenders), any lien on any of the DIP Collateral with priority equal or

         superior to the DIP Liens, except as specifically provided in the DIP Documents; or (d) without

         the prior written consent of the Prepetition Agents, any lien on any of the DIP Collateral with

         priority equal or superior to the Prepetition Liens or Adequate Protection Liens. The Debtors

         irrevocably waive any right to seek any amendment, modification or extension of this Interim

         Order without the prior written consent, as provided in the foregoing, of the DIP Agents (with

         respect to the DIP Term Loan Agent, with the consent of the Required Lenders), or the


01:23878455.1
                                                        72
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 112 of 400



         Prepetition Agents, and no such consent shall be implied by any other action, inaction or

         acquiescence of the DIP Agents or the Prepetition Agents.

                        57.     Continuing Effect of Intercreditor Agreement. The Debtors, DIP Agents,

         DIP Lenders and Prepetition Secured Parties each shall be bound by, and in all respects of the

         DIP Facilities shall be governed by, and be subject to all the terms, provisions and restrictions of

         the Intercreditor Agreement.

                        58.     Interim Order Controls. In the event of any inconsistency between the

         terms and conditions of the DIP Documents and of this Interim Order, the provisions of this

         Interim Order shall govern and control.

                        59.     Discharge. The DIP ABL Obligations, the DIP Term Loan Obligations,

         and the obligations of the Debtors with respect to the adequate protection provided herein shall

         not be discharged by the entry of an order confirming any plan of reorganization in any of the

         Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless such

         obligations have been indefeasibly paid in full in cash, on or before the effective date of such

         confirmed plan of reorganization, or each of the DIP ABL Agent, DIP Term Loan Agent, DIP

         ABL Lenders, DIP Term Loan Lenders, and each of the Prepetition Agents, as applicable, has

         otherwise agreed in writing.     None of the Debtors shall propose or support any plan of

         reorganization or sale of all or substantially all of the Debtors’ assets, or order confirming such

         plan or approving such sale, that is not conditioned upon the indefeasible payment of the DIP

         ABL Obligations (in the case of the sale of DIP ABL Priority Collateral) and DIP Term Loan

         Obligations (in the case of the sale of DIP Term Priority Collateral), and the payment of the

         Debtors’ obligations with respect to the adequate protection provided for herein, in full in cash

         within a commercially reasonable period of time (and in no event later than the effective date of


01:23878455.1
                                                         73
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 113 of 400



         such plan of reorganization or sale) (a “Prohibited Plan or Sale”) without the written consent of

         each of the DIP Agents (with respect to the DIP Term Loan Agent, with the consent of the

         Required Lenders), DIP Lenders, and the Prepetition Agents, as applicable. For the avoidance of

         doubt, the Debtors’ proposal or support of a Prohibited Plan or Sale, or the entry of an order with

         respect thereto, shall constitute an Event of Default hereunder and under the DIP ABL

         Documents and DIP Term Loan Documents.

                        60.    Survival. The provisions of this Interim Order and any actions taken

         pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan

         of reorganization in any of the Cases; (b) converting any of the Cases to a case under Chapter 7

         of the Bankruptcy Code; (c) dismissing any of the Cases or any Successor Cases; or (d) pursuant

         to which this Court abstains from hearing any of the Cases or Successor Cases. The terms and

         provisions of this Interim Order, including the claims, liens, security interests and other

         protections granted to the DIP Agents, DIP Lenders and Prepetition Secured Parties granted

         pursuant to this Interim Order and/or the DIP Documents, notwithstanding the entry of any such

         order, shall continue in the Cases, in any Successor Cases, or following dismissal of the Cases or

         any Successor Cases, and shall maintain their priority as provided by this Interim Order until: (i)

         in respect of the DIP ABL Credit Facility, all the DIP ABL Obligations, pursuant to the DIP

         ABL Documents and this Interim Order, have been indefeasibly paid in full in cash and all letters

         of credit under the DIP ABL Credit Facility shall have been cancelled or cash collateralized in

         accordance with the terms thereof (such payment being without prejudice to any terms or

         provisions contained in the DIP ABL Credit Facility which survive such discharge by their

         terms), and all commitments to extend credit under the DIP ABL Credit Facility are terminated;

         (ii) in respect of the Prepetition ABL Facility, all of the Prepetition ABL Obligations pursuant to


01:23878455.1
                                                         74
                     Case 18-12635-LSS         Doc 17     Filed 11/19/18     Page 114 of 400



         the Prepetition ABL Documents and this Interim Order, have been indefeasibly paid in full in

         cash; (iii) in respect of the DIP Term Loan Credit Facility, all the DIP Term Loan Obligations,

         pursuant to the DIP Term Loan Documents and this Interim Order, have been indefeasibly paid

         in full in cash; and (iv) in respect of the Prepetition Term Loan Agreement, all of the Prepetition

         Term Loan Obligations pursuant to the Prepetition Term Loan Documents and this Interim Order

         have been indefeasibly paid in full in cash.         The terms and provisions concerning the

         indemnification of the DIP Agents and DIP Lenders shall continue in the Cases, in any Successor

         Cases, following dismissal of the Cases or any Successor Cases, following termination of the

         DIP Documents and/or the indefeasible repayment of the DIP Obligations. In addition, the terms

         and provisions of this Interim Order shall continue in full force and effect for the benefit of the

         Prepetition Term Loan Parties notwithstanding the repayment in full of or termination of the DIP

         ABL Obligations or the Prepetition ABL Obligations.

                        61.     ABL Fee Letter. The ABL Fee Letter is authorized to be filed under seal

         and shall be provided solely to: (i) the U.S. Trustee; (ii) counsel to any Committee; (iii) this

         Court; and (iv) any other party as may be ordered by this Court after notice and a hearing, or

         agreed by the Debtors and the DIP ABL Agent. Any party who receives the ABL Fee Letter in

         accordance with this Interim Order shall not disclose or otherwise disseminate the ABL Fee

         Letter, or the information contained therein, to any other person or entity and shall keep the ABL

         Fee Letter and the information contained therein strictly confidential.

                        62.     Final Hearing. The Final Hearing to consider entry of the Final Order and

         final, approval of the DIP Facilities is scheduled for __________, 2018, at _______ __.m. (EST)

         before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, 6th Floor,

         Courtroom #2, at the United States Bankruptcy Court for District of Delaware. On or before


01:23878455.1
                                                         75
                     Case 18-12635-LSS        Doc 17     Filed 11/19/18    Page 115 of 400



         November _______, 2018, the Debtors shall serve, by United States mail, first-class postage

         prepaid, notice of the entry of this Interim Order and of the Final Hearing (the “Final Hearing

         Notice”), together with copies of this Interim Order and the DIP Motion, on: (a) the parties

         having been given notice of the Interim Hearing; (b) any party which has filed prior to such date

         a request for notices with this Court; (c) counsel for a Committee (if appointed); (d) the

         Securities and Exchange Commission; and (e) the Internal Revenue Service. The Final Hearing

         Notice shall state that any party in interest objecting to the entry of the proposed Final Order

         shall file written objections with the Clerk of the Court no later than on ___________, 2018, at

         4:00 p.m. (EST), which objections shall be served so as to be received on or before such date

         by: (i) proposed counsel to the Debtors, (a) Debevoise & Plimpton LLP, 919 Third Avenue,

         New York, NY 10022, Attn: Natasha Labovitz, Esq. (nlabovitz@debevoise.com) and Daniel E.

         Stroik, Esq. (destroik@debevoise.com) and (b) Young Conaway Stargatt & Taylor LLP, Rodney

         Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Edmon L. Morton, Esq.

         (emorton@ycst.com); (ii) counsel to the DIP ABL Agent and the Prepetition ABL Agent,

         (a) Morgan Lewis & Bockius LLP, (1) One Federal Street, Boston, Massachusetts 02110, Attn:

         Julia Frost-Davies, Esq. and Christopher L. Carter, Esq., and (2) 101 Park Avenue, New York,

         NY 10178-0060, Attn: Glenn E. Siegel, Esq., and (b) Richards, Layton & Finger, PA, One

         Rodney Square, 920 North King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins,

         Esq.; (iii) counsel to the DIP Term Loan Agent, Shipman & Goodwin LLP, One Constitution

         Plaza, Hartford, CT 06103, Attn: Kathleen M. LaManna and Nathan Z. Plotkin; (iv) counsel to

         certain DIP Term Loan Lenders and certain Prepetition Term Loan Lenders, (a) Jones Day, (1)

         250 Vesey Street, New York, NY 10281, Attn: Scott J. Greenberg, Esq. and Michael J. Cohen,

         Esq., and (2) 77 W. Wacker Drive, Suite 3500 Chicago, IL 60601, Attn: Steven A. Domanowski,


01:23878455.1
                                                        76
                       Case 18-12635-LSS       Doc 17     Filed 11/19/18     Page 116 of 400



         Esq.; and (b) Pachulski Stang Ziehl & Jones LLP, 919 North Market St. Suite 1700, Wilmington,

         DE 19801, Attn: Laura Davis Jones, Esq.; (v) counsel to the Crossover Holder, (a) Paul, Weiss,

         Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019, Attn:

         Alan W. Kornberg and John T. Weber; and (b) Cozen O’Connor P.C., 1201 North Market Street,

         Suite 1001, Wilmington, DE, 19801, Attn: Mark E. Felger; and (vi) counsel to the Committee (if

         appointed).

                          63.   Nunc Pro Tunc Effect of this Interim Order. This Interim Order shall

         constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall

         take effect and be enforceable nunc pro tunc to the Petition Date immediately upon execution

         thereof.

                          64.   Retention of Jurisdiction. The Court has and will retain jurisdiction to

         enforce the terms of, any and all matters arising from or related to the DIP Facilities, and/or this

         Interim Order.

         Dated: ______________________
                Wilmington, Delaware


                                                              LAURIE SELBER SILVERSTEIN
                                                              UNITED STATES BANKRUPTCY JUDGE




01:23878455.1
                                                         77
Case 18-12635-LSS   Doc 17   Filed 11/19/18   Page 117 of 400



                       EXHIBIT 1

                        Milestones
               Case 18-12635-LSS              Doc 17      Filed 11/19/18         Page 118 of 400




                                                  MILESTONES

 Each of the following DIP Milestones and Plan Milestones are herein referred to, individually, as a
 “Required Milestone” and collectively, as the “Required Milestones”.1

                   (a)    The Debtors2 must achieve each of the following milestones (the “DIP
 Milestones”), in each case on terms and conditions, and subject to documentation in form and substance,
 acceptable to the DIP Agents (with respect to the DIP Term Loan Agent, with the consent of the Required
 Lenders (as defined in the DIP Term Loan Agreement)) in all respects:

                         (i)     On November 19, 2018 (the “Petition Date”), the Debtors shall file a
          motion seeking approval of the facilities evidenced by the DIP Facilities.

                           (ii)     On or before November 22, 2018, the Interim Order shall have been
          entered by the Court.

                           (iii)  On or before November 30, 2018, the Debtors shall have filed a motion
          requesting the entry of an order to be entered not later than January 7, 2019, extending the
          Debtors’ lease assumption/rejection period such that the Debtors’ lease assumption/rejection
          period shall be 210 days from the Petition Date.

                         (iv)     On or before December 21, 2018, the Final Order authorizing and
          approving the DIP Facilities on a final basis shall have been entered by the Bankruptcy Court.

                  (b)     The Debtors must achieve each of the following milestones (the “Plan
 Milestones”), in each case on terms and conditions, and subject to documentation in form and substance,
 acceptable to the applicable DIP Agent (with respect to the DIP Term Loan Agent, with the consent of the
 Required Lenders (as defined in the DIP Term Loan Agreement)) in all respects:

                          (i)     The Debtors’ failure to achieve the following Plan Milestones shall be an
          Event of Default under the DIP ABL Agreement:

                                    (1)    On or before November 19, 2018, the Debtors shall have
                                           commenced the solicitation of votes to accept or reject the ABL
                                           Acceptable Plan (as defined below).


 1
   With respect to the DIP ABL Agreement, the DIP ABL Agent may in its sole and absolute discretion extend any of
 the Required Milestones for a period of not more than 10 days or for such longer period with the consent of the
 Required Lenders (as defined in the DIP ABL Agreement) (in their sole and absolute discretion). With respect to
 the DIP Term Loan Agreement, the DIP Term Loan Agent may in its sole and absolute discretion extend any of the
 Required Milestones for a period of not more than 10 days or for such longer period with the consent of the
 Required Lenders (as defined in the DIP Term Loan Agreement) (in their sole and absolute discretion).
 2
   Capitalized terms used but not defined herein shall have the meanings given to such terms in the Interim Order (I)
 Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)
 Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to
 the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
 Related Relief, to which this Milestones exhibit is attached as Exhibit 1.



DB1/ 100664272.3
     Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 119 of 400



                        (2)   Prior to the Petition Date, the Debtors shall have entered into a
                              Restructuring Support Agreement with (A) the holders of not less
                              than 85% of the Prepetition Term Loan Obligations, (B) not less
                              than 97% of the Senior Notes (as defined in the DIP ABL
                              Agreement), and (C) the Sponsor (as defined in the DIP ABL
                              Agreement) (such Restructuring Support Agreement, the “RSA”),
                              which RSA shall contain support for a Chapter 11 plan of
                              reorganization that shall constitute an ABL Acceptable Plan
                              (defined below).

                        (3)   On the Petition Date, the Debtors shall have filed (A) a Chapter 11
                              plan of reorganization and a disclosure statement relating to such
                              plan of reorganization, which plan shall be supported by
                              committed financing, the parties to the RSA and at least one
                              impaired accepting class and shall be acceptable to the DIP ABL
                              Agent, which plan shall provide, among other things, for payment
                              in full in cash of the DIP ABL Obligations and the Prepetition
                              ABL Obligations, and the DIP ABL Agent shall be satisfied that
                              such plan is reasonably anticipated to become effective on or prior
                              to January 14, 2019 (any such Chapter 11 plan, an “ABL
                              Acceptable Plan”), (B) a motion to approve the Disclosure
                              Statement (as defined in the DIP ABL Agreement) and the
                              solicitation procedures for the ABL Acceptable Plan (which shall
                              set a deadline of not later than December 20, 2018 for voting on
                              the ABL Acceptable Plan), and (C) a motion for a combined
                              hearing to approve such solicitation procedures, the Disclosure
                              Statement (as defined in the DIP ABL Agreement) and confirming
                              the ABL Acceptable Plan.

                        (4)   On or before November 23, 2018, the Debtors’ noticing agent shall
                              have caused the notices of the ABL Acceptable Plan and
                              Disclosure Statement (as defined in the DIP ABL Agreement) to
                              have been distributed in accordance with applicable sections of the
                              Bankruptcy Code and related rules.

                        (5)   On or before January 7, 2019, the Debtors shall have obtained (A)
                              an order from the Bankruptcy Court approving the disclosure
                              statement and confirming the ABL Acceptable Plan and (B) if such
                              order is not obtained, an order of the Bankruptcy Court extending
                              the Debtors’ lease assumption/rejection period such that the
                              Debtors’ lease assumption/rejection period shall be 210 days from
                              the Petition Date.

                        (6)   On or before January 14, 2019, the effective date of the ABL
                              Acceptable Plan shall have occurred in accordance with its terms,
                              and the Debtors shall have emerged from Chapter 11.

                (ii)    The Debtors’ failure to achieve the following Plan Milestones shall be an
Event of Default under the DIP Term Loan Agreement:



                                           2
Case 18-12635-LSS     Doc 17      Filed 11/19/18       Page 120 of 400



             (1)    On or before November 19, 2018, the Debtors shall have
                    commenced the solicitation of votes to accept or reject the TL
                    Acceptable Plan (as defined below).

             (2)    Prior to the Petition Date, the Debtors shall have entered into the
                    RSA.

             (3)    On the Petition Date, the Debtors shall have filed (A) a Chapter 11
                    plan of reorganization with terms consistent with the RSA (any
                    such Chapter 11 plan, a “TL Acceptable Plan”) and a disclosure
                    statement with terms consistent with the RSA (any such disclosure
                    statement, a “TL Acceptable Disclosure Statement”), and the
                    DIP Term Loan Agent (with the consent of the Required Lenders
                    (as defined in the DIP Term Loan Agreement)) shall be satisfied
                    that such plan is reasonably anticipated to become effective on or
                    prior to January 14, 2019, (B) a motion to approve such TL
                    Acceptable Disclosure Statement and the solicitation procedures
                    for the TL Acceptable Plan (which shall set a deadline of not later
                    than December 20, 2018 for voting on the TL Acceptable Plan),
                    and (C) a motion for a combined hearing to approve such
                    solicitation procedures, the TL Acceptable Disclosure Statement
                    and confirming the TL Acceptable Plan.

             (4)    On or before November 23, 2018, the Debtors’ noticing agent shall
                    have caused the notices of the TL Acceptable Plan and TL
                    Acceptable Disclosure Statement to have been distributed in
                    accordance with applicable sections of the Bankruptcy Code and
                    related rules.

             (5)    At or prior to 5:00 p.m. prevailing Eastern Time on December 10,
                    2018, the Debtors shall have delivered a 12-month post-emergence
                    liquidity forecast (containing weekly detail for the first 3 months of
                    such forecast) to the Supporting Term Lenders and the Crossover
                    Holder (as such terms are defined in the RSA).

             (6)    On or before January 7, 2019, the Debtors shall have obtained (A)
                    an order from the Bankruptcy Court approving the TL Acceptable
                    Disclosure Statement and confirming the TL Acceptable Plan and
                    (B) if such order is not obtained, an order of the Bankruptcy Court
                    extending the Debtors’ lease assumption/rejection period such that
                    the Debtors’ lease assumption/rejection period shall be 210 days
                    from the Petition Date.

             (7)    On or before January 14, 2019, the effective date of the TL
                    Acceptable Plan shall have occurred in accordance with its terms,
                    and the Debtors shall have emerged from Chapter 11.




                                  3
Case 18-12635-LSS   Doc 17   Filed 11/19/18   Page 121 of 400



                       EXHIBIT 2

                      Initial Budget
                                                  Case 18-12635-LSS                             Doc 17          Filed 11/19/18                  Page 122 of 400


David's Bridal, Inc. - US Operations
DIP Budget
($ in 000s)

                                              November                                 December                                     January
                                           Wk 46    Wk 47        Wk 48      Wk 49        Wk 50     Wk 51      Wk 52       Wk 1        Wk 2      Wk 3
  Week Ending (Saturday)                   Nov-17  Nov-24        Dec-01     Dec-08      Dec-15     Dec-22     Dec-29     Jan-05      Jan-12    Jan-19     Total wk 47 - wk 3

I. Cash Flows

  Receipts
    Retail Receipts                         9,557     10,255       9,865      8,135       6,974      6,868     8,032     10,916      14,769    17,569                93,383
    Partner Payments                                     -         1,704        -           -          -         -        1,239         -         -                   2,944
    Intercompany Inventory Receivables        -          129         129        124         124        124       124        146         146       146                 1,192
    Other Receipts                            -            2           2          2           2          2         2          2           2         2                    19
       Total Cash Receipts                  9,557     10,385      11,699      8,262       7,101      6,994     8,159     12,304      14,917    17,717                97,537

  Operating Disbursements
    Merchandise (Fillberg)                  1,751      5,169       4,569      2,344       4,234      2,384     2,702      7,048       7,048     7,048                42,546
    Merchandise (Market Vendors)              526        267         279        354         408         99       235        114         355     1,301                 3,411
    Payroll                                   621      6,759         455      6,856         455      6,856       455      5,446         289     6,165                33,737
    Benefits                                  103        830         296        522         296        542       583        400         400       400                 4,270
    Rent                                      -          -         6,480        -           -          -       6,480        -           -         -                  12,960
    Marketing and Media                       -          877         820        820       1,070        995       820      1,790       1,318     1,318                 9,829
    Customs and Freight                       -          120         293        446         436        550       796        319         663       878                 4,501
    Utilities                                 170        254         254        804         254        203      (347)         81        244       244                 1,990
    Capital Expenditures                      -          441          37         37          37         37         37       185         185       185                 1,181
    Royalties                                 -          419         -          -           -          -         419        -           -         -                     838
    Other Vendor Payables                     536        339         574        458         450        200       456      1,100       1,100     1,100                 5,777
    State Taxes                             2,131        282          55        247       1,977        247       -          424       3,390       424                 7,047
    Other Intercompany Payments               -          -           -          -           -          -         -          -           -         -                     -
    Other Operating Disbursements             -          -           -          -           -          -         -          -           -         -                     -
       Total Operating Disbursements        5,837     15,757      14,113     12,889       9,617     12,114    12,636     16,906      14,992    19,062               128,087

  Operating Cash Flow                       3,720      (5,372)    (2,414)    (4,627)     (2,516)    (5,120)    (4,477)    (4,603)       (75)    (1,345)              (30,549)

  Non-Operating Disbursements
    Professional Fees 1, 4                  6,207       1,766        500        -           -          -         -           -          -      11,896                14,163
    Refinancing Fees                          -         3,350        -          -           -          -         -           -          -         -                   3,350
    Interest                                  -           374      8,418        -           -          -       3,350         -          -         -                  12,142
    Other non-operating disbursements         -           -          -          -           -          -         -           -          -         -                     -
       Total Non-Operating Disbursements    6,207       5,490      8,918        -           -          -       3,350         -          -      11,896                29,654

  NET CASH FLOW                             (2,487)   (10,862)   (11,332)    (4,627)     (2,516)    (5,120)    (7,828)    (4,603)       (75)   (13,241)              (60,203)
                                                                                                                                                                         -
                                                                            Case 18-12635-LSS                                Doc 17            Filed 11/19/18                    Page 123 of 400


David's Bridal, Inc. - US Operations
DIP Budget
($ in 000s)

                                                                       November                                     December                                       January
                                                                    Wk 46    Wk 47          Wk 48       Wk 49         Wk 50     Wk 51       Wk 52        Wk 1        Wk 2        Wk 3
  Week Ending (Saturday)                                            Nov-17  Nov-24          Dec-01      Dec-08       Dec-15     Dec-22      Dec-29      Jan-05      Jan-12      Jan-19       Total wk 47 - wk 3

II. Liquidity

     Cash at Bank
       Opening Balance                                                 8,360       5,873      29,311     17,979       13,352     10,836      10,000      10,000      10,000      10,000
       Net Cash Flow                                                  (2,487)    (10,862)    (11,332)    (4,627)      (2,516)    (5,120)     (7,828)     (4,603)        (75)    (13,241)
       DIP Facility Draws                                                -        60,000         -          -            -          -           -           -           -           -
       ABL Draw/(Paydown)                                                -       (25,700)        -          -            -        4,284       7,828       4,603          75      13,241
       LC Cash Collateralization                                         -           -           -          -            -          -           -           -           -           -
          Closing Unrestricted Cash (Bank)                             5,873      29,311      17,979     13,352       10,836     10,000      10,000      10,000      10,000      10,000

     Funded ABL Debt
       Opening Balance                                               25,700       25,700         -           -           -           -        4,284      12,112      16,715      16,790
       Draw/(Paydown)                                                   -        (25,700)        -           -           -         4,284      7,828       4,603          75      13,241
          Funded ABL Closing Balance                                 25,700          -           -           -           -         4,284     12,112      16,715      16,790      30,030

     ABL Backed LCs
       Opening Balance                                               42,496      42,496      42,496      47,496       47,496     47,496      47,496      47,496      47,496      47,496
       New Issuances/(Maturities)                                       -           -         5,000         -            -          -           -           -           -           -
          Closing Balance                                            42,496      42,496      47,496      47,496       47,496     47,496      47,496      47,496      47,496      47,496

     ABL Excess Availability
       Projected Availability (Pre-Block) 2                           83,659      83,334      84,758      83,721      83,095      83,050     85,064      89,127    123,811     127,691
       Excess Availability Block 5                                   (10,000)    (10,000)    (10,000)    (10,000)    (10,000)    (10,000)   (10,000)    (10,000)   (12,587)    (12,975)
       Professional Fee Carveout 4                                                (9,380)    (10,146)    (10,912)    (11,678)    (12,444)   (13,210)    (14,236)   (15,002)    (12,091)
         Less: Closing ABL Balance                                   (68,196)    (42,496)    (47,496)    (47,496)    (47,496)    (51,780)   (59,608)    (64,211)   (64,286)    (77,527)
            Net Excess Availability                                    5,463      21,458      17,116      15,313      13,920       8,826      2,246         680     31,936      25,098

  TOTAL LIQUIDITY                                                      5,873     50,768      35,095      28,664       24,756     18,826      12,246      10,680     41,936      35,098

III. Memo Detail

     Total Cash
       Closing Unrestricted Cash (Bank)                                5,873     29,311      17,979      13,352       10,836     10,000      10,000      10,000      10,000      10,000
       Cash Collateralization (Restricted Cash)                          -          -           -           -            -          -           -           -           -           -
       International Cash 3                                            3,611      3,611       3,611       3,611        3,611      3,611       3,611       3,611       3,611       3,611
            Total Cash (Including Restricted)                          9,484     32,922      21,590      16,963       14,447     13,611      13,611      13,611      13,611      13,611

     Total Eligible Inventory                                       103,762     103,762     102,805     103,641      103,869    103,134     103,027    100,914     103,983     108,843

IV. Footnotes

  1. Residual professional fees (including transaction fees) assumed to be escrowed in final week of bankruptcy. Escrow to be funded from release of ABL Professional Fee Carveout and cash at bank.
  2. Projected Availability (Pre-Block) includes availability reductions for landlord liens and freight forward reserves, consistent with current borrowing base formula.
  3. International Cash based on current estimate of Canada and UK cash at filing. International subsidiaries not expected to build cash through restructuring process.
  4. Professional Fee Carveout reserve included in ABL availability calculation. Carveout amount calculated consistent with DIP Motion.
  5. Excess Availability Block calculated as the greater of (i) 10% of the borrowing base and (ii) $10M
Case 18-12635-LSS   Doc 17   Filed 11/19/18   Page 124 of 400



                       EXHIBIT B

                DIP ABL Credit Agreement
          Case 18-12635-LSS            Doc 17      Filed 11/19/18        Page 125 of 400




                                             $125,000,000
      SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT
                                                among
                                       DAVID’S BRIDAL, INC.,
                                        as the Parent Borrower
                        THE SUBSIDIARY BORROWERS PARTY HERETO,
       as Borrowers, Debtors, and Debtors-In-Possession Under Chapter 11 of the Bankruptcy Code,
                                 THE GUARANTORS PARTY HERETO,
       as Guarantors, Debtors, and Debtors-In-Possession Under Chapter 11 of the Bankruptcy Code,
                                       THE LENDERS
                             FROM TIME TO TIME PARTIES HERETO,
                                                  and
                                     BANK OF AMERICA, N.A.,
           as an Issuing Lender, Swingline Lender, Administrative Agent and Collateral Agent,




                                      BANK OF AMERICA, N.A.
                              as Sole Lead Arranger and Sole Bookrunner


                                    dated as of November [__], 2018




1004794810v9
                     Case 18-12635-LSS                             Doc 17              Filed 11/19/18                    Page 126 of 400



                                                                          Table of Contents

                                                                                                                                                                         Page

 SECTION 1 Definitions .............................................................................................................................................. 2
             1.1          Defined Terms ................................................................................................................................ 2
             1.2          Other Definitional Provisions ....................................................................................................... 42
             1.3          Divisions ....................................................................................................................................... 43
 SECTION 2 Amount and Terms of Commitments .................................................................................................... 43
             2.1          Commitments ................................................................................................................................ 43
             2.2          Procedure for Revolving Credit Borrowing .................................................................................. 44
             2.3          Termination or Reduction of Commitments ................................................................................. 45
             2.4          Swingline Commitments ............................................................................................................... 45
             2.5          Repayment of Loans ..................................................................................................................... 47
 SECTION 3                48
             3.1          L/C Commitment .......................................................................................................................... 48
             3.2          Procedure for Issuance of Letters of Credit .................................................................................. 49
             3.3          Fees, Commissions and Other Charges ......................................................................................... 50
             3.4          L/C Participations ......................................................................................................................... 50
             3.5          Reimbursement Obligation of the Borrowers ............................................................................... 51
             3.6          Obligations Absolute..................................................................................................................... 51
             3.7          L/C Disbursements ........................................................................................................................ 52
             3.8          L/C Request .................................................................................................................................. 52
             3.9          Cash Collateralization ................................................................................................................... 52
             3.10         Additional Issuing Lenders ........................................................................................................... 52
             3.11         Resignation or Removal of the Issuing Lender ............................................................................. 52
 SECTION 4 General Provisions Applicable to Loans and Letters of Credit ............................................................. 53
             4.1          Interest Rates and Payment Dates ................................................................................................. 53
             4.2          Conversion and Continuation Options .......................................................................................... 53
             4.3          Minimum Amounts; Maximum Sets ............................................................................................. 54
             4.4          Optional and Mandatory Prepayments; Full Roll of Prior Lender Obligations. ............................ 54
             4.5          Commitment Fees; Administrative Agent’s Fee; Other Fees ........................................................ 55
             4.6          Computation of Interest and Fees ................................................................................................. 55
             4.7          Inability to Determine Interest Rate .............................................................................................. 56
             4.8          Pro Rata Treatment and Payments ................................................................................................ 57
             4.9          Illegality ........................................................................................................................................ 58
             4.10         Requirements of Law .................................................................................................................... 58
             4.11         Taxes ............................................................................................................................................. 60




                                                                                     (i)
 1004794810v9
DB1/ 100473273.8
                    Case 18-12635-LSS                            Doc 17              Filed 11/19/18                    Page 127 of 400


                                                                     Table of Contents
                                                                       (continued)
                                                                                                                                                                      Page

            4.12        Indemnity ...................................................................................................................................... 64
            4.13        Certain Rules Relating to the Payment of Additional Amounts .................................................... 64
            4.14        Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate Revolving
                        Credit Loan Commitments ............................................................................................................ 66
            4.15        Defaulting Lenders ........................................................................................................................ 66
            4.16        Cash Management ......................................................................................................................... 68
            4.17        Super Priority Nature of Obligations and Collateral Agent’s Liens; Payment of
                        Obligations. ................................................................................................................................... 69
 SECTION 5 Representations and Warranties ............................................................................................................ 70
            5.1         Financial Condition ....................................................................................................................... 70
            5.2         No Change .................................................................................................................................... 70
            5.3         Corporate Existence; Compliance with Law ................................................................................. 70
            5.4         Corporate Power; Authorization; Enforceable Obligations .......................................................... 70
            5.5         No Legal Bar ................................................................................................................................. 71
            5.6         No Material Litigation .................................................................................................................. 71
            5.7         No Default ..................................................................................................................................... 71
            5.8         Ownership of Property; Liens ....................................................................................................... 71
            5.9         Intellectual Property ...................................................................................................................... 71
            5.10        Taxes ............................................................................................................................................. 71
            5.11        Federal Regulations....................................................................................................................... 72
            5.12        ERISA ........................................................................................................................................... 72
            5.13        Collateral ....................................................................................................................................... 72
            5.14        Investment Company Act; Other Regulations............................................................................... 73
            5.15        Subsidiaries ................................................................................................................................... 73
            5.16        Purpose of Loans ........................................................................................................................... 73
            5.17        Environmental Matters .................................................................................................................. 73
            5.18        No Material Misstatements ........................................................................................................... 74
            5.19        Labor Matters ................................................................................................................................ 74
            5.20        Insurance ....................................................................................................................................... 74
            5.21        Eligible Accounts .......................................................................................................................... 74
            5.22        Eligible Inventory ......................................................................................................................... 75
            5.23        OFAC; Anti-Terrorism ................................................................................................................. 75
            5.24        EEA Financial Institution .............................................................................................................. 75
            5.25        Approved Budget .......................................................................................................................... 75
            5.26        Reorganization Matters ................................................................................................................. 75




DB1/ 100473273.8
 1004794810v9
                    Case 18-12635-LSS                             Doc 17             Filed 11/19/18                    Page 128 of 400


                                                                      Table of Contents
                                                                        (continued)
                                                                                                                                                                      Page

             5.27        Beneficial Ownership Certification ............................................................................................... 76
 SECTION 6 Conditions Precedent ............................................................................................................................ 76
             6.1         Conditions Precedent to Effectiveness of this Agreement. ........................................................... 76
             6.2         Conditions to All Extensions of Credit ......................................................................................... 78
 SECTION 7 Affirmative Covenants .......................................................................................................................... 80
             7.1         Financial Statements ..................................................................................................................... 80
             7.2         Certificates; Other Information ..................................................................................................... 80
             7.3         Collateral Updates ......................................................................................................................... 81
             7.4         Approved Budget. ......................................................................................................................... 82
             7.5         Required Milestones ..................................................................................................................... 83
             7.6         Loan Parties’ Advisors .................................................................................................................. 83
             7.7         Administrative Agent’s Advisors .................................................................................................. 84
             7.8         Transaction .................................................................................................................................... 84
             7.9         Debtor-In-Possession Obligations ................................................................................................. 84
             7.10        Request for Loans under DIP Term Loan Facility ........................................................................ 84
             7.11        Payment of Taxes .......................................................................................................................... 84
             7.12        Conduct of Business and Maintenance of Existence; Compliance with Contractual
                         Obligations and Requirements of Law .......................................................................................... 84
             7.13        Maintenance of Property; Insurance ............................................................................................. 84
             7.14        Inspection of Property; Books and Records; Discussions ............................................................. 85
             7.15        Notices .......................................................................................................................................... 86
             7.16        Environmental Laws ..................................................................................................................... 87
             7.17        Subsidiaries ................................................................................................................................... 88
             7.18        Use of Proceeds............................................................................................................................. 89
             7.19        Accounting Changes ..................................................................................................................... 89
             7.20        KYC Information .......................................................................................................................... 89
             7.21        Anti-Corruption Laws; Sanctions ................................................................................................. 89
 SECTION 8 Negative Covenants .............................................................................................................................. 89
             8.1         Limitation on Fundamental Changes ............................................................................................ 89
             8.2         Limitation on Restricted Payments ............................................................................................... 90
             8.3         Limitations on Certain Acquisitions ............................................................................................. 90
             8.4         Limitation on Dispositions ............................................................................................................ 90
             8.5         Limitation on Modifications of Indebtedness and Other Documents ............................................ 91
             8.6         Sanctions; Anti-Corruption Laws ................................................................................................. 91
             8.7         Limitation on Negative Pledge Clauses ........................................................................................ 91



DB1/ 100473273.8
 1004794810v9
                     Case 18-12635-LSS                            Doc 17             Filed 11/19/18                    Page 129 of 400


                                                                      Table of Contents
                                                                        (continued)
                                                                                                                                                                      Page

             8.8         Limitation on Lines of Business ................................................................................................... 93
             8.9         Limitations on Currency, Commodity and Other Hedging Transactions ...................................... 93
             8.10        Limitations on Transactions with Affiliates .................................................................................. 93
             8.11        Limitations on Investments ........................................................................................................... 93
             8.12        Limitations on Indebtedness ......................................................................................................... 93
             8.13        Limitations on Liens ..................................................................................................................... 95
             8.14        Orders............................................................................................................................................ 96
             8.15        Prepayments of Other Indebtedness .............................................................................................. 96
             8.16        Repayment of Indebtedness .......................................................................................................... 97
             8.17        Reclamation Claims ...................................................................................................................... 97
             8.18        Insolvency Proceeding Claims ...................................................................................................... 97
             8.19        Bankruptcy Actions....................................................................................................................... 97
             8.20        Holdings, DB Parent, and Investor Covenants .............................................................................. 97
 SECTION 9 Events of Default .................................................................................................................................. 97
             9.1         Events of Default .......................................................................................................................... 97
             9.2         Remedies Upon an Event of Default ........................................................................................... 103
             9.3         License; Access; Cooperation ..................................................................................................... 104
             9.4         Lift of Stay; Stay of Proceedings ................................................................................................ 104
 SECTION 10 The Agents and the Other Representatives ....................................................................................... 104
             10.1        Appointment ............................................................................................................................... 104
             10.2        The Administrative Agent and Affiliates .................................................................................... 105
             10.3        Action by an Agent ..................................................................................................................... 105
             10.4        Exculpatory Provisions ............................................................................................................... 105
             10.5        Acknowledgement and Representations by Lenders ................................................................... 106
             10.6        Indemnity; Reimbursement by Lenders ...................................................................................... 107
             10.7        Right to Request and Act on Instructions; Reliance .................................................................... 107
             10.8        Collateral Matters ........................................................................................................................ 108
             10.9        Successor Agent .......................................................................................................................... 109
             10.10       Swingline Lender ........................................................................................................................ 109
             10.11       Withholding Tax ......................................................................................................................... 109
             10.12       Other Representatives ................................................................................................................. 110
             10.13       Appointment of Borrower Representatives ................................................................................. 110
             10.14       Administrative Agent May File Proofs of Claim ........................................................................ 110
             10.15       Application of Proceeds .............................................................................................................. 110
             10.16       ERISA Representations. .............................................................................................................. 112



DB1/ 100473273.8
 1004794810v9
                     Case 18-12635-LSS                           Doc 17              Filed 11/19/18                   Page 130 of 400


                                                                     Table of Contents
                                                                       (continued)
                                                                                                                                                                     Page

 SECTION 11 Miscellaneous ................................................................................................................................... 113
             11.1        Amendments and Waivers .......................................................................................................... 113
             11.2        Notices ........................................................................................................................................ 116
             11.3        No Waiver; Cumulative Remedies .............................................................................................. 117
             11.4        Survival of Representations and Warranties ............................................................................... 118
             11.5        Payment of Expenses and Taxes; Indemnification ...................................................................... 118
             11.6        Successors and Assigns; Participations and Assignments........................................................... 120
             11.7        Adjustments; Set-off; Calculations; Computations ..................................................................... 124
             11.8        Judgment ..................................................................................................................................... 125
             11.9        Counterparts ................................................................................................................................ 125
             11.10       Severability ................................................................................................................................. 125
             11.11       Integration ................................................................................................................................... 125
             11.12       Governing Law ........................................................................................................................... 125
             11.13       Submission to Jurisdiction; Waivers ........................................................................................... 126
             11.14       Acknowledgements ..................................................................................................................... 126
             11.15       Waiver of Jury Trial .................................................................................................................... 127
             11.16       Confidentiality ............................................................................................................................ 127
             11.17       Keepwell ..................................................................................................................................... 127
             11.18       USA PATRIOT Act Notice ........................................................................................................ 128
             11.19       Electronic Execution of Assignments and Certain Other Documents ......................................... 128
             11.20       Reinstatement .............................................................................................................................. 128
             11.21       Joint and Several Liability; Postponement of Subrogation ......................................................... 128
             11.22       Designated Cash Management Agreements and Designated Hedging Agreements ................... 129
             11.23       Acknowledgement and Consent to Bail-In of EEA Financial Institutions .................................. 129




DB1/ 100473273.8
 1004794810v9
                Case 18-12635-LSS            Doc 17      Filed 11/19/18   Page 131 of 400


                                               Table of Contents
                                                 (continued)


 SCHEDULES

 A         --   Commitments and Addresses
 1.1(a)    --   Assumed Indebtedness
 1.1(b)    --   Credit Card Issuers
 1.1(c)    --   Credit Card Processors
 1.1(d)    --   Excluded Subsidiaries
 1.1(e)    --   Existing Letters of Credit
 1.1(f)    --   Existing Investments
 4.16      --   DDAs and Concentration Accounts
 5.4       --   Consents Required
 5.6       --   Litigation
 5.9       --   Intellectual Property Claims
 5.15      --   Subsidiaries
 5.17      --   Environmental Matters
 5.20      --   Insurance
 7.5       --   Required Milestones
 7.14      --   Website Address for Electronic Financial Reporting
 8.7       --   Restrictions on Negative Pledge Clauses
 8.12(c)   --   Closing Date Existing Indebtedness
 8.13(b)   --   Existing Liens


 EXHIBITS

 A-1       --   Form of Revolving Credit Note
 A-2       --   Form of Swingline Note
 B         --   Form of Guarantee and Collateral Agreement
 C         --   Form of Information Certificate
 D         --   Form of U.S. Tax Compliance Certificate
 E         --   Form of Assignment and Acceptance
 F         --   Form of Swingline Loan Participation Certificate
 G         --   Form of Secretary’s Certificate
 H         --   Form of L/C Request
 I         --   Form of Borrowing Base Certificate
 J         --   Form of Collateral Access Agreement
 K         --   Form of Subsidiary Borrower Joinder
 L         --   Form of ABL/Term Loan Intercreditor Agreement
 M         --   [Reserved]
 N         --   Form of Compliance Certificate




 ANNEXES

 Annex A --     Approved Budget




 1004794810v9
DB1/ 100473273.8
               Case 18-12635-LSS              Doc 17      Filed 11/19/18         Page 132 of 400



                    SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT,
 dated as of November [__], 2018, among DAVID’S BRIDAL, INC. (as successor by merger to DBD, Inc. and DBP
 Holding Corp.), a Florida corporation (the “Parent Borrower”) and the Subsidiary Borrowers from time to time party
 hereto (together with the Parent Borrower, collectively, the “Borrowers” and each individually, a “Borrower”), the
 guarantors from time to time party hereto, the several banks and other financial institutions from time to time party
 hereto (as further defined in Subsection 1.1, the “Lenders”), and BANK OF AMERICA, N.A., as swingline lender
 (in such capacity, the “Swingline Lender”), as an issuing lender (in such capacity, an “Issuing Lender”), as
 administrative agent (in such capacity and as further defined in Subsection 1.1, the “Administrative Agent”) for the
 Lenders hereunder and as collateral agent (in such capacity and as further defined in Subsection 1.1, the “Collateral
 Agent”) for the Secured Parties and the Issuing Lenders.

                  The parties hereto hereby agree as follows:

                                                W I T N E S S E T H:

                    WHEREAS, on [__________, 2018] (the “Petition Date”), the Borrowers, Holdings, DB Parent
 and Investor (collectively, the “Debtors”, and each individually, a “Debtor”) commenced Chapter 11 Case Nos.
 [__]-[________] through [__]-[________], as administratively consolidated at Chapter 11 Case No. [____]
 (collectively, the “Chapter 11 Cases” and each individually, a “Chapter 11 Case”) in the United States Bankruptcy
 Court for the [________] District of [________] (the “Court”). The Debtors continue to operate their businesses and
 manage their properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and 1108 of the
 Bankruptcy Code;

                    WHEREAS, prior to the Petition Date, the Lenders provided financing to the Borrowers pursuant
 to that certain Credit Agreement, dated as of October 11, 2012, among the Borrowers, Holdings, Bank of America,
 N.A., as Prior Agent, the lenders party thereto (the “Prior Lenders”), and the other parties thereto (as amended,
 amended and restated, supplemented or otherwise modified from time to time through the Petition Date, the “Pre-
 Petition Credit Agreement”);

                  WHEREAS, as of the close of business on [__________, 2018], the Prior Lenders under the Pre-
 Petition Credit Agreement were owed approximately: (i) $[__________] in outstanding principal balance of
 Revolving Credit Loans (as defined in the Pre-Petition Credit Agreement) and (ii) $[__________] in maximum
 aggregate amounts available to be drawn under outstanding Letters of Credit (as defined in the Pre-Petition Credit
 Agreement), plus interest, fees, costs and expenses and all other Prior Lender Obligations under the Pre-Petition
 Credit Agreement.

                     WHEREAS, the Obligations under and as defined in the Pre-Petition Credit Agreement are
 secured by a security interest in substantially all of the existing and after-acquired assets of the Borrowers and
 Guarantors as more fully set forth in the Pre-Petition Loan Documents, and such security interest is perfected
 (except with respect to leases; provided, however, that such security interests were perfected as to proceeds of
 leases), and, with certain exceptions, as described in the Pre-Petition Loan Documents, has priority over other
 security interests;

                   WHEREAS, the Borrowers have requested, and, upon the terms set forth in this Agreement, the
 Lenders have agreed to make available to the Borrowers, a senior secured super-priority revolving credit facility of
 up to $125,000,000 in the aggregate to fund the working capital requirements of the Borrowers during the pendency
 of the Chapter 11 Cases (the “Revolving Credit Facility”);

                  WHEREAS, the Borrowers and the Guarantors have agreed to secure all of their Obligations
 under the Loan Documents by granting to the Administrative Agent, for the benefit of the Administrative Agent and
 the other Secured Parties, a security interest in and lien upon all of their existing and after-acquired personal
 property;

                  WHEREAS, the Borrowers’ and Guarantors’ business is a mutual and collective enterprise and the
 Borrowers, and the Guarantors believe that the loans and other financial accommodations to the Borrowers under




                                                          1
 1004794810v9
DB1/ 100473273.8
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 133 of 400



 this Agreement will enhance the aggregate borrowing powers of the Borrowers and facilitate the administration of
 the Chapter 11 Cases and their loan relationship with the Agents and the Lenders, all to the mutual advantage of the
 Borrowers and the Guarantors.

                   WHEREAS, each Borrower and each Guarantor acknowledges that it will receive substantial
 direct and indirect benefits by reason of the making of loans and other financial accommodations to the Borrowers
 as provided in the Agreement;

                   WHEREAS, the Administrative Agent’s and the Lenders’ willingness to extend financial
 accommodations to the Borrowers, and to administer each Borrower’s and Guarantors’ collateral security therefor,
 on a combined basis as more fully set forth in this Agreement and the other Loan Documents, is done solely as an
 accommodation to the Borrowers and the Guarantors and at each Borrower’s and the Guarantors’ request and in
 furtherance of each Borrower’s and Guarantors’ mutual and collective enterprise; and

                  WHEREAS, all capitalized terms used in this Agreement, including in these Recitals, shall have
 the meanings ascribed to them in Section 1.1, and, for purposes of this Agreement and the other Loan Documents,
 the rules of construction set forth in Section 1.2 shall govern. All Schedules, Exhibits, Annexes, and other
 attachments hereto, or expressly identified in this Agreement, are incorporated by reference, and taken together with
 this Agreement, shall constitute a single agreement. These Recitals shall be construed as part of this Agreement.

                    NOW, THEREFORE, in consideration of the premises and the mutual agreements contained
 herein, the parties hereto agree as follows:

                                                    SECTION 1
                                                     Definitions

                   1.1      Defined Terms. As used in this Agreement, the following terms shall have the following
 meanings:

                   “ABL Priority Collateral”: as defined in the ABL/Term Loan Intercreditor Agreement whether or
 not the same remains in full force and effect.

                   “ABL/Term Loan Intercreditor Agreement”: the Intercreditor Agreement, dated as of October 11,
 2012, between the Collateral Agent and the Prior Term Loan Agent (in its capacity as collateral agent under the
 Term Loan Documents), and acknowledged by certain of the Loan Parties in the form attached hereto as Exhibit L,
 as modified and confirmed pursuant to that certain Acknowledgment and Agreement, dated as of the Closing Date,
 as the same may be further amended, supplemented, waived or otherwise modified from time to time in accordance
 with the terms hereof and thereof.

                  “ABR”: when used in reference to any Loan or Borrowing, is used when such Loan, or the Loans
 comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate.

                   “ABR Loans”: Loans to which the rate of interest applicable is based upon the Alternate Base
 Rate.

                   “Accelerated”: as defined in Subsection 9.1(e).

                   “Acceleration”: as defined in Subsection 9.1(e).

                   “Account Debtor”: each Person who is obligated on an Account, Chattel Paper or General
 Intangible.

                  “Accounts”: “accounts” as defined in the UCC and, with respect to any Person, all such Accounts
 of such Person, whether now existing or existing in the future, including (a) all accounts receivable of such Person



DB1/ 100473273.8                                          2
 1004794810v9
                 Case 18-12635-LSS             Doc 17       Filed 11/19/18        Page 134 of 400



 (whether or not specifically listed on schedules furnished to the Administrative Agent), including all accounts
 created by or arising from all of such Person’s sales of goods or rendition of services made under any of its trade
 names, or through any of its divisions, (b) all unpaid rights of such Person (including rescission, replevin,
 reclamation and stopping in transit) relating to the foregoing or arising therefrom, (c) all rights to any goods
 represented by any of the foregoing, including returned or repossessed goods, (d) all reserves and credit balances
 held by such Person with respect to any such accounts receivable of any Account Debtors, (e) all letters of credit,
 guarantees or collateral for any of the foregoing and (f) all insurance policies or rights relating to any of the
 foregoing.

                   “Actual Cash Receipts”: with respect to any period, as the context requires, (x) the amount of cash
 received during such period by the Loan Parties (excluding any borrowings under this Agreement or the DIP Term
 Loan Credit Agreement) that correspond to each line item (on a line item by line item basis) under the heading
 “Receipts” in the Approved Budget and/or (y) the sum, for such period, of all such receipts for all such line items
 which comprise “Total Cash Receipts” (as set forth in the Approved Budget), on a cumulative basis, in each case, as
 determined by reference to the Approved Budget as then in effect.

                    “Actual Disbursement Amount”: with respect to any period, as the context requires, (x) the
 amount of cash expenditures made by the Loan Parties during such period by the Loan Parties that correspond to
 each line item (on a line item by line item basis) under the headings “Operating Disbursements” and “Non-
 Operating Disbursements” in the Approved Budget and/or (y) the sum, for such period, of all such disbursements for
 all such line items which comprise “Total Operating Disbursements” and “Total Non-Operating Disbursements” (as
 set forth in the Approved Budget), on a cumulative basis, in each case, as determined by reference to the Approved
 Budget as then in effect.

                    “Actual Inventory Levels”: the actual aggregate consolidated inventory levels of the Loan Parties
 as of the relevant date of determination which correspond to the budgeted aggregate consolidated inventory levels
 described in the line item contained in the Approved Budget under the heading “Eligible Inventory” 1 as determined
 in a manner consistent with the Approved Budget.

                     “Actual Liquidity”: [______________]2

                   “Adequate Protection Liens”: has the meaning assigned to the term “Adequate Protection Liens”
 in the Interim Order (or the Final Order, when applicable).

                  “Adequate Protection Superpriority Claims”: has the meaning assigned to the term “Adequate
 Protection Superpriority Claims” in the Interim Order (or the Final Order, when applicable).

                     “Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any Interest
 Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/16th of one percent (1%)) determined
 by the Administrative Agent to be equal to the LIBOR Rate for such Borrowing of Eurodollar Loans for such
 Interest Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be adjusted automatically
 as to all LIBOR borrowings then outstanding as of the effective date of any change in the Statutory Reserve Rate.

                  “Administrative Agent”: as defined in the Preamble hereto and shall include any successor to the
 Administrative Agent appointed pursuant to Subsection 10.9.

                     “Affected Eurodollar Rate”: as defined in Subsection 4.7.

                     “Affected Loans”: as defined in Subsection 4.9.

                  “Affiliate”: as to any specified Person, any other Person, directly or indirectly, controlling or
 controlled by or under direct or indirect common control with such specified Person. For the purposes of this

 1
     To confirm against final Budget.
 2
     The definition/provisions with respect to Actual Liquidity to be conformed to the final Term Loan Agreement.



DB1/ 100473273.8                                            3
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 135 of 400



 definition, “control” when used with respect to any Person means the power to direct the management and policies
 of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise;
 and the terms “controlling” and “controlled” have meanings correlative to the foregoing.

                   “Agent Advance”: as defined in Subsection 2.1(c).

                   “Agent Advance Period”: as defined in Subsection 2.1(c).

                  “Agents”: the collective reference to the Administrative Agent and the Collateral Agent and
 “Agent” shall mean any of them.

                 “Agent Fee Letter”: the Fee Letter dated as of [__________, 2018] among the Borrowers and
 Bank of America, N.A.

                      “Agent’s Advisors”: any financial advisor, auditor, attorney, accountant, appraiser, auditor,
 business valuation expert, environmental engineer or consultant, turnaround consultant, and other consultants,
 professionals and experts retained by the Agents (it being understood that the Administrative Agent will use good
 faith efforts to notify the Parent Borrower of any new retentions after the Closing Date).

                  “Aggregate Lender Exposure”: the sum of (a) the aggregate principal amount of all Revolving
 Credit Loans then outstanding, (b) the aggregate amount of all L/C Obligations at such time and (c) the aggregate
 amount of all Swingline Exposure at such time.

                  “Aggregate Outstanding Credit”: as to any Revolving Credit Lender at any time, an amount equal
 to the sum of (a) the aggregate principal amount of all Revolving Credit Loans made by such Revolving Credit
 Lender then outstanding, (b) the aggregate amount equal to such Revolving Credit Lender’s Commitment
 Percentage of the L/C Obligations then outstanding and (c) the aggregate amount equal to such Revolving Credit
 Lender’s Commitment Percentage, if any, of the Swingline Loans then outstanding.

                 “Agreement”: this Senior Secured, Super Priority, Debtor-In-Possession Credit Agreement, as
 amended, supplemented, waived or otherwise modified from time to time.

                    “Alternate Base Rate”: for any day, a fluctuating rate per annum equal to the greatest of (a) the
 Base Rate in effect on such day, (b) the Federal Funds Rate in effect on such day plus 0.50% and (c) the Adjusted
 LIBOR Rate for an Interest Period of one month beginning on such day (or if such day is not a Business Day, on the
 immediately preceding Business Day) plus 1.00%. If the Administrative Agent shall have determined (which
 determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Rate or the
 Adjusted LIBOR Rate for any reason, including the inability or failure of the Administrative Agent to obtain
 sufficient quotations in accordance with the terms of the definition thereof, the Alternate Base Rate shall be
 determined without regard to clause (b) or (c) above, as the case may be, of the preceding sentence until the
 circumstances giving rise to such inability no longer exist. Any change in the Alternate Base Rate due to a change
 in the Base Rate, the Federal Funds Rate or the Adjusted LIBOR Rate shall be effective on the effective date of such
 change in the Base Rate, the Federal Funds Rate or the Adjusted LIBOR Rate, respectively.

                   “Applicable Commitment Fee Rate”: 0.375% per annum.

                   “Applicable Courts”: as defined in Subsection 11.13(a).

                   “Applicable Margin”: a rate per annum equal to the rate set forth below for the applicable type of
 Loan:

                              Applicable Margin
                         Alternate       Adjusted
                         Base Rate       LIBOR




DB1/ 100473273.8                                          4
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 136 of 400




                              2.00%           3.00%

                 ; provided that Tradename Advance Loans, the amount of which shall be adjusted automatically
 from time to time as of the date of delivery of each Borrowing Base Certificate, shall bear interest at Adjusted
 LIBOR Rate or Alternate Base Rate, as applicable, plus the Applicable Margin set forth above plus 125 basis points.

                    “Approved Budget”: the budget prepared by the Borrower Representative in the form of Annex A
 and initially furnished to the Administrative Agent on the Closing Date and which is approved by, and in form and
 substance reasonably satisfactory to, the Administrative Agent and the Required Lenders in their sole discretion, as
 the same may be updated, modified or supplemented from time to time as provided in Section 7.4.

                    “Approved Budget Variance Report”: a weekly report provided by the Borrower Representative to
 the Administrative Agent and (i) showing, in each case, by line item, the Actual Cash Receipts, the Actual
 Disbursements, Actual Inventory Levels, Excess Availability and [Actual Liquidity] for the last day of the Prior
 Week, the Cumulative Four Week Period, if applicable, and the Cumulative Period, noting therein (x) all variances,
 on a line item by line item basis and a cumulative basis, from the Budgeted Cash Receipts, the Budgeted
 Disbursements, the Budgeted Inventory Levels and the Budgeted Liquidity for such period set forth in the Approved
 Budget as in effect for such period and (y) if such Approved Budget as then in effect is not the Initial Approved
 Budget, all such variances, on a cumulative basis, from the Budgeted Cash Receipts, the Budgeted Disbursements,
 the Budgeted Inventory Levels and the Budgeted Liquidity for such period as set forth in the Initial Approved
 Budget, and (ii) shall include explanations for all material variances, which report shall be certified by a Responsible
 Officer of the Borrower Representative. The Approved Budget Variance Report shall be in a form, and shall contain
 supporting information, satisfactory to the Administrative Agent in its sole discretion.

                     “Assignee”: as defined in Subsection 11.6(b)(i).

                     “Assignment and Acceptance”: an Assignment and Acceptance, substantially in the form of
 Exhibit E hereto.

                   “Assumed Indebtedness”: Indebtedness for borrowed money of the Parent Borrower and its
 Restricted Subsidiaries outstanding on the Closing Date and disclosed on Schedule 1.1(a).

                     “Auto-Renewal L/C”: as defined in Subsection 3.1(c).

                     “Automatic Stay”: the automatic stay provided under Section 362 of the Bankruptcy Code.

                 “Availability”: the lesser of (x) the total Commitments as in effect at such time and (y) the
 Borrowing Base at such time (based on the Borrowing Base Certificate last delivered).

                    “Availability Reserves”: reserves, if any, (1) established by the Administrative Agent from time
 to time hereunder in its Permitted Discretion against the Borrowing Base, including such reserves being appropriate
 to reflect (A) any impairment to the value, or the collectability in the ordinary course of business, of Eligible
 Accounts or Eligible Credit Card Receivables (including on account of bad debts and dilution) or the value (based
 on cost and quantity) of Eligible Inventory, Eligible In-Transit Inventory or Eligible Letter of Credit Inventory, (B)
 any impediments to the Agents’ ability to realize upon the Collateral, (C) any claims and liabilities that the
 Administrative Agent determines will need to be satisfied in connection with the realization upon the Collateral, or
 (D) criteria, events, conditions, contingencies or risks which adversely affect any component of the Borrowing
 Base, the Collateral or the validity, the enforceability or priority of the Lien on the Collateral (including claims that
 the Administrative Agent determines will need to be satisfied in connection with the realization upon such
 Collateral), of this Agreement or the other Loan Documents, the Pre-Petition Loan Documents or any material
 remedies of the Secured Parties hereunder or thereunder, (2) in the amount of the Carve-Out and the Priority Carve-
 Out (which may be maintained at any time in an amount equal to the greater of the projected amounts set forth in the
 Approved Budget at such time and the amounts reported in the latest Borrowing Base Certificate at such time), (3)




DB1/ 100473273.8                                            5
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 137 of 400



 constituting the Lease Reserves, and (4) constituting Cash Management Reserves and Designated Hedging Reserves
 established in accordance with Subsection 2.1(b).

                  “Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the applicable EEA
 Resolution Authority in respect of any liability of an EEA Financial Institution.

                  “Bail-In Legislation”: with respect to any EEA Member Country implementing Article 55 of
 Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the implementing law
 for such EEA Member Country from time to time which is described in the EU Bail-In Legislation Schedule.

                   “Bank Products Affiliate”: as defined in the ABL/Term Loan Intercreditor Agreement.

                    “Bank Products Agreement”: any agreement pursuant to which a bank or other financial
 institution agrees to provide to any Loan Party or any of their Subsidiaries: (a) treasury services, (b) credit card,
 merchant card, purchasing card or stored value card services (including the processing of payments and other
 administrative services with respect thereto), (c) cash management services (including controlled disbursements,
 automated clearinghouse transactions, return items, netting, overdrafts, depository, lockbox, stop payment,
 electronic funds transfer, information reporting, wire transfer and interstate depository network services) and
 (d) other banking products or services as may be requested by any Loan Party or any of their Subsidiaries (other
 than letters of credit and other than loans and advances except indebtedness arising from services described in
 clauses (a) through (c) of this definition).

                     “Bankruptcy Code”: Title 11 of the United State Code, as amended, or any similar federal or state
 law for the relief of debtors.

                     “Bankruptcy Rules”: the Federal Rules of Bankruptcy Procedure, as the same may from time to
 time be in effect and applicable to the Chapter 11 Cases.

                    “Base Rate”: for any day a fluctuating rate per annum (and in no event less than zero) equal to the
 highest of (a) the rate of interest in effect for such day as publicly announced from time to time by Bank of America
 as its “prime rate”; (b) the Federal Funds Rate for such day, plus 0.50%; and (c) the LIBOR Rate for a one month
 interest period as determined on such day, plus 1.00%. The “prime rate” is a rate set by Bank of America based
 upon various factors including Bank of America’s costs and desired return, general economic conditions and other
 factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such
 announced rate. Any change in Bank of America’s prime rate, the Federal Funds Rate or the LIBOR Rate,
 respectively, shall take effect at the opening of business on the day specified in the public announcement of such
 change. [If the Base Rate is being used as an alternate rate of interest pursuant to Section 4.6 hereof, then the Base
 Rate shall be the greater of clauses (a) and (b) above and shall be determined without reference to clause (c) above.]

                  “Beneficial Ownership Certification”: a certification regarding beneficial ownership required by
 the Beneficial Ownership Regulation.

                   “Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

                   “Benefited Lender”: as defined in Subsection 11.7(a).

                   “Blocked Account”: as defined in Subsection 4.16(b).

                   “Blocked Account Agreement”: as defined in Subsection 4.16(b).

                   “Board”: the Board of Governors of the Federal Reserve System.

                    “Board of Directors”: for any Person, the board of directors or other governing body of such
 Person or, if such Person does not have such a board of directors or other governing body and is owned or managed
 by a single entity, the board of directors or other governing body of such entity, or, in either case, any committee




DB1/ 100473273.8                                           6
 1004794810v9
                Case 18-12635-LSS              Doc 17      Filed 11/19/18        Page 138 of 400



 thereof duly authorized to act on behalf of such board of directors or other governing body. Unless otherwise
 provided, “Board of Directors”: the Board of Directors of the Borrower Representative.

                    “Borrower Materials”: as defined in Subsection 11.2(e).

                  “Borrower Representative”: the Parent Borrower or such other Borrower as may be designated as
 the “Borrower Representative” by the Borrowers from time to time, in each case in its capacity as Borrower
 Representative pursuant to the provisions of Subsection 10.13.

                    “Borrowers”: as defined in the Preamble hereto.

                   “Borrowing”: the borrowing of one Type of Loan of a single Tranche by the Borrowers (on a joint
 and several basis), from all the Lenders having Commitments of the respective Tranche on a given date (or resulting
 from a conversion or conversions on such date) having, in the case of Eurodollar Loans, the same Interest Period.

                     “Borrowing Base”: as of any date of determination, shall equal the sum of

                    (a)      90.0% of Eligible Credit Card Receivables, plus

                    (b)      90.0% of Eligible Accounts, plus

                  (c)      (i) during the months of December through April, 92.5% of the Net Orderly Liquidation
 Value of Eligible Inventory, and (ii) at all other times, 90.0% of the Net Orderly Liquidation Value of Eligible
 Inventory, plus

                    (d)      90.0% of the Net Orderly Liquidation Value of Eligible In-Transit Inventory, plus

                    (e)      90.0% of the Net Orderly Liquidation Value of Eligible Letter of Credit Inventory, plus

                    (f)      the lesser of (i) 50% of the Tradename Appraisal Amount and (ii) 25.0% of Availability
 (calculated after giving effect to the Tradename Appraisal Amount), minus

                    (g)      the amount of all Availability Reserves, minus

                    (h)      an amount equal to the greater of (i) 10% of the sum of the foregoing clauses (a) through
 (f) and (ii) $10 million.

        Notwithstanding anything herein to the contrary, the Administrative Agent may, in its Permitted Discretion,
 exclude Eligible In-Transit Inventory (in whole or in part) from the Borrowing Base (or take additional Availability
 Reserves) if the Borrowers have commenced or are reasonably anticipated to commence a full-chain liquidation (as
 determined by the Administrative Agent in its Permitted Discretion).

                     “Borrowing Base Certificate”: as defined in Subsection 7.2(d).

                    “Borrowing Date”: any Business Day specified in a notice delivered pursuant to Subsection 2.2,
 2.4, or 3.2 as a date on which the Borrower Representative requests the Lenders to make Loans hereunder or an
 Issuing Lender to issue Letters of Credit hereunder.

                   “Budgeted Cash Receipts”: with respect to any period, as the context requires, (x) the amount that
 corresponds to each line item (on a line item by line item basis) under the heading “Receipts” in the Approved
 Budget and/or (y) the sum, for such period, of all such receipts for all such line items which comprise “Total Cash
 Receipts” (as set forth in the Approved Budget), on a cumulative basis, in each case, as determined in a manner
 consistent with the Approved Budget.




DB1/ 100473273.8                                           7
 1004794810v9
                 Case 18-12635-LSS             Doc 17       Filed 11/19/18        Page 139 of 400



                    “Budgeted Disbursement Amount”: with respect to any period, as the context requires, (x) the
 amount that corresponds to each line item (on a line item by line item basis) under the headings “Operating
 Disbursements” and “Non-Operating Disbursements” in the Approved Budget and/or (y) the sum, for such period,
 of all such disbursements for all such line items (which comprise “Total Operating Disbursements” and “Total Non-
 Operating Disbursements” (as set forth in the Approved Budget), on a cumulative basis, in each case, as determined
 in a manner consistent with the Approved Budget.

                  “Budgeted Inventory Levels”: the budgeted inventory levels contained in the Approved Budget
 under the heading “Eligible inventory” as of the relevant date of determination.

                     “Budgeted Liquidity”: [______________]3

                  “Business Day”: a day other than a Saturday, Sunday or other day on which commercial banks in
 New York, New York (or with respect only to Letters of Credit issued by an Issuing Lender not located in the City
 of New York, the location of such Issuing Lender) are authorized or required by law to close, except that, when used
 in connection with a Eurodollar Loan, “Business Day” shall mean any Business Day on which dealings in Dollars
 between banks may be carried on in London, England and New York, New York.

                   “Capital Stock”: as to any Person, any and all shares or units of, rights to purchase, warrants or
 options for, or other equivalents of or interests in (however designated) equity of such Person, including any
 Preferred Stock, but excluding any debt securities convertible into such equity.

                    “Captive Insurance Subsidiary”: any Subsidiary of the Parent Borrower that is subject to
 regulation as an insurance company (or any Subsidiary thereof).

                     “Carve-Out”: as defined in the Interim Order (or Final Order, when applicable).

                    “Cash Equivalents”: any of the following: (1) money and (2) (a) securities issued or fully
 guaranteed or insured by the United States of America or a member state of the European Union or any agency or
 instrumentality of any thereof, (b) time deposits, certificates of deposit or bankers’ acceptances of (i) any bank or
 other institutional lender under this Agreement or the DIP Term Loan Facility or any affiliate thereof or (ii) any
 commercial bank having capital and surplus in excess of $500,000,000 (or the foreign currency equivalent thereof as
 of the date of such investment) and the commercial paper of the holding company of which is rated at least A-2 or
 the equivalent thereof by Standard & Poor’s Ratings Group (a division of S&P Global, Inc.) or any successor rating
 agency (“S&P”) or at least P-2 or the equivalent thereof by Moody’s Investors Service, Inc. or any successor rating
 agency (“Moody’s”) (or if at such time neither is issuing ratings, then a comparable rating of another nationally
 recognized rating agency), (c) repurchase obligations with a term of not more than seven days for underlying
 securities of the types described in clauses (2)(a) and (b) above entered into with any financial institution meeting
 the qualifications specified in clause (2)(b) above, (d) money market instruments, commercial paper or other short-
 term obligations rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
 Moody’s (or if at such time neither is issuing ratings, then a comparable rating of another nationally recognized
 rating agency), (e) investments in money market funds subject to the risk limiting conditions of Rule 2a-7 or any
 successor rule of the SEC under the Investment Company Act of 1940, as amended, (f) investments similar to any of
 the foregoing denominated in foreign currencies approved by the Board of Directors, and (g) solely with respect to
 any Captive Insurance Subsidiary, any investment that person is permitted to make in accordance with applicable
 law.

                  “Cash Management Arrangements”:            any agreement or arrangement relating to any service
 provided pursuant to a Bank Products Agreement.

                     “Cash Management Party”: any Bank Products Affiliate party to a Bank Products Agreement.




 3
     The definition/provisions with respect to Actual Liquidity to be conformed to the final Term Loan Agreement.



DB1/ 100473273.8                                            8
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 140 of 400



                   “Cash Management Order”: the order of the Court entered in the Chapter 11 Cases after the “first
 day” hearing, together with all extensions, modifications and amendments thereto, in form and substance
 satisfactory to the Administrative Agent, which among other matters authorizes the Debtors to maintain their
 existing cash management and treasury arrangements (as set forth in the Pre-Petition Credit Agreement) or such
 other arrangements as shall be acceptable to the Administrative Agent in all material respects.

                   “Cash Management Reserves”: reserves in an amount equal to the then reasonably anticipated
 monetary obligations of the Loan Parties and their Subsidiaries under any Designated Cash Management
 Agreements owing to any Cash Management Party. Such anticipated monetary obligations shall be the amount
 calculated by the relevant Cash Management Party and provided to the Administrative Agent, the relevant Loan
 Party and the Parent Borrower together with the supporting calculations therefor (a) on or prior to the date on which
 the applicable Bank Products Agreement is designated as a Designated Cash Management Agreement and
 (b) thereafter promptly (but in any case not later than three Business Days) following (x) the last calendar day of
 each calendar month and (y) such other date on which a request was made by the Administrative Agent, the relevant
 Loan Party or the Parent Borrower, as applicable.

                   “CDD Rule” the Customer Due Diligence Requirements for Financial Institutions issued by the
 U.S. Department of Treasury Financial Crimes Enforcement Network (“FinCEN”) under the Bank Secrecy Act
 (such rule published May 11, 2016 and effective May 11, 2018, as amended from time to time).

                   “CD&R Fund VIII”: Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands exempted
 limited partnership, and any successor in interest thereto.

                    “CD&R Investors”: collectively, (i) CD&R Fund VIII, (ii) CD&R Friends & Family Fund VIII,
 L.P., a Cayman Islands exempted limited partnership, and any successor in interest thereto, (iii) CD&R Advisor
 Fund VIII Co-Investor, L.P., a Cayman Islands exempted limited partnership, and any successor in interest thereto,
 and (iv) any Affiliate of any CD&R Investor identified in clauses (i) through (iii) of this definition.]

                   “Change in Law”: as defined in Subsection 4.11(a).

                   “Change of Control”: (a) Continuing Directors shall cease to constitute a majority of the members
 of the Board of Directors of DB Parent; (b) Continuing Directors shall cease to constitute a majority of the members
 of the Board of Directors of Investor; (c) Continuing Directors shall cease to constitute a majority of the members of
 the Board of Directors of Holdings; (d) Holdings shall cease to own, directly or indirectly, 100.0% of the Capital
 Stock of the Parent Borrower; or (e) a “Change of Control” as defined in the DIP Term Loan Credit Agreement.

                   “Chapter 11 Cases”: as defined in the Recitals.

                   “Chattel Paper”: chattel paper (as such term is defined in Article 9 of the UCC).

                   “Closing Date”: the date on which all the conditions precedent set forth in Subsection 6.1 shall be
 satisfied or waived.

                 “Closing Fee Letter”: the Fee Letter dated as of November [__], 2018 between the Borrowers and
 Bank of America, N.A.

                   “Code”: the Internal Revenue Code of 1986, as amended from time to time.

                   “Collateral”: (i) all assets of the Loan Parties, now owned or hereafter acquired, upon which a
 Lien is purported to be created by any Security Document and (ii) the “DIP Collateral” referred to in the Orders, it
 being understood that “Collateral” shall include all such “DIP Collateral” irrespective of whether any such property
 was excluded pursuant to the Pre-Petition Loan Documents.

                  “Collateral Access Agreement”: an agreement, in substantially the form of Exhibit J hereto (or in
 form and substance reasonably satisfactory to the Administrative Agent).




DB1/ 100473273.8                                           9
 1004794810v9
               Case 18-12635-LSS              Doc 17      Filed 11/19/18         Page 141 of 400



                   “Collateral Agent”: as defined in the Preamble hereto, and shall include any successor to the
 Collateral Agent appointed pursuant to Subsection 10.9.

                    “Commitment”: as to any Lender, the commitment, if any, of such Lender to make Extensions of
 Credit to the Borrowers in the amount set forth opposite its name on Schedule A hereto or as may subsequently be
 set forth in the Register from time to time. The original amount of the aggregate Commitments of the Lenders is
 $125,000,000.

                    “Commitment Percentage”: of any Lender at any time shall be that percentage which is equal to a
 fraction (expressed as a percentage) the numerator of which is the Commitment of such Lender at such time and the
 denominator of which is the aggregate Commitments at such time; provided that for purposes of Subsections 4.15(d)
 and 4.15(e), “Commitment Percentage” shall mean the percentage of the total Commitments (disregarding the
 Commitment of any Defaulting Lender to the extent its Swingline Exposure or L/C Obligations is reallocated to the
 Non-Defaulting Lenders) represented by such Lender’s Commitment; provided, further, that if any such
 determination is to be made after the Commitments (and the related Commitments of the Lenders) has (or have)
 terminated, the determination of such percentages shall be made immediately before giving effect to such
 termination.

                  “Commitment Period”: the period from and including the Closing Date to but not including the
 Termination Date, or such earlier date as the Commitments shall terminate as provided herein.

                “Committed Lenders”: [Bank of America, N.A., Morgan Stanley Senior Funding, Inc., Barclays
 Bank PLC, Goldman Sachs Bank USA, Credit Suisse AG and Deutsche Bank AG New York Branch.]

                   “Committee” an official committee of unsecured creditors appointed in any of the Chapter 11
 Cases by the U.S. Trustee.

                   “Commodity Exchange Act” the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
 from time to time, and any successor statute.

                   “Commonly Controlled Entity”: an entity, whether or not incorporated, which is under common
 control with the Parent Borrower within the meaning of Section 4001 of ERISA or is part of a group which includes
 the Parent Borrower and which is treated as a single employer under Section 414(b) or (c) of the Code or, solely for
 purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a single employer under Sections
 414(m) and (o) of the Code.

                   “Compliance Certificate”: as defined in Subsection 7.2(a).

                    “Concentration Account”: any concentration account (other than any such concentration account
 if such concentration account is an Excluded Account) maintained by any Qualified Loan Party into which the funds
 in any DDA are transferred on a periodic basis as provided for in Subsection 4.16(b). All funds in any
 Concentration Account shall be conclusively presumed to be Collateral and proceeds of Collateral and the Agents
 and the Lenders shall have no duty to inquire as to the source of the amounts on deposit in such Concentration
 Account, subject to the Security Documents, the ABL/Term Loan Intercreditor Agreement or any other applicable
 intercreditor agreement.

                     “Conduit Lender”: any special purpose corporation organized and administered by any Lender for
 the purpose of making Loans otherwise required to be made by such Lender and designated by such Lender in a
 written instrument delivered to the Administrative Agent (a copy of which shall be provided by the Administrative
 Agent to the Borrower Representative on request); provided that the designation by any Lender of a Conduit Lender
 shall not relieve the designating Lender of any of its obligations under this Agreement, including its obligation to
 fund a Loan if, for any reason, its Conduit Lender fails to fund any such Loan, and the designating Lender (and not
 the Conduit Lender) shall have the sole right and responsibility to deliver all consents and waivers required or
 requested under this Agreement with respect to its Conduit Lender, and provided, further, that no Conduit Lender
 shall (a) be entitled to receive any greater amount pursuant to any provision of this Agreement, including Subsection




DB1/ 100473273.8                                         10
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 142 of 400



 4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled to receive in respect of the extensions
 of credit made by such Conduit Lender if such designating Lender had not designated such Conduit Lender
 hereunder, (b) be deemed to have any Commitment or (c) be designated if such designation would otherwise
 increase the costs of any Facility to any Borrower.

                   “Continuing Directors”: the directors of the Holdings, DB Parent and Investor, as applicable, on
 the Closing Date and each other director if, in each case, such other director’s nomination for election to the Board
 of Directors of the Holdings, DB Parent and Investor, as applicable, is recommended by at least a majority of the
 then Continuing Directors or the election of such other director is approved by one or more Permitted Holders.

                    “Contractual Obligation”: as to any Person, any provision of any material security issued by such
 Person or of any material agreement, instrument or other undertaking to which such Person is a party or by which it
 or any of its property is bound.

                   “Core Concentration Account”: as defined in Subsection 4.16(c).

                   “Court”: as defined in the Recitals.

                    “Credit Card Agreements”: all agreements now or hereafter entered into by any Qualified Loan
 Party for the benefit of a Qualified Loan Party, in each case with any Credit Card Issuer or any Credit Card
 Processor, as the same now exist or may hereafter be amended, modified, supplemented, extended, renewed, restated
 or replaced.

                   “Credit Card Issuer”: any of the credit card issuers listed on Schedule 1.1(b), and any other credit
 card issuer reasonably acceptable to the Administrative Agent.

                   “Credit Card Notification”: collectively, the notices to Credit Card Issuers or Credit Card
 Processors who are parties to Credit Card Agreements, which Credit Card Notifications shall require the ACH or
 wire transfer no less frequently than each Business Day (and whether or not there are then any outstanding
 Obligations) of all payments due from Credit Card Processors to (i) a DDA, (ii) a Concentration Account, or (iii)
 any other deposit account in the United States, in each case with respect to which a control agreement is in place
 between the applicable Qualified Loan Party, the applicable depositary institution and the Administrative Agent or
 the Collateral Agent (or over which any such Agent has “control” whether or not pursuant to a control agreement).

                   “Credit Card Processor”: any of the credit card processors or clearinghouses listed on Schedule
 1.1(c), and any other credit card processor or clearinghouse reasonably acceptable to the Administrative Agent.

                    “Credit Card Receivables”: each Payment Intangible together with all (a) present and future rights
 of the Qualified Loan Parties to payment from any Credit Card Issuer, Credit Card Processor or other third party
 arising from sales of goods or rendition of services to customers who have purchased such goods or services using a
 credit or debit card and (b) present and future rights of the Qualified Loan Parties to payment from any Credit Card
 Issuer, Credit Card Processor or other third party in connection with the sale or transfer of Accounts arising pursuant
 to the sale of goods or rendition of services to customers who have purchased such goods or services using a credit
 card or a debit card, including, but not limited to, all amounts at any time due or to become due from any Credit
 Card Issuer or Credit Card Processor under the Credit Card Agreements or otherwise, in each case above calculated
 net of prevailing interchange charges.

                    “Cumulative Four Week Period”: the four-week period up to and through the Saturday of the most
 recent week then ended, or if a four-week period has not then elapsed from the Petition Date, such shorter period
 since the Petition Date through the Saturday of the most recent week then ended.

                   “Cumulative Period”: the period from the Petition Date through the most recent week ended.

                   “Customary Permitted Liens”:




DB1/ 100473273.8                                          11
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 143 of 400



                   (a)      Liens for taxes, assessments and similar charges that are not yet delinquent or which are
 being contested in good faith by appropriate proceedings and adequate reserves with respect thereto are maintained
 on the books of the Parent Borrower or its Restricted Subsidiaries, as the case may be, in conformity with GAAP;

                    (b)      Liens with respect to outstanding motor vehicle fines, liens of landlords or of mortgagees
 of landlords arising by statute and liens of suppliers, mechanics, carriers, materialmen, warehousemen or workmen
 and other liens imposed by law created in the ordinary course of business for amounts not overdue for a period of
 more than 30 days or that are being contested in good faith by appropriate proceedings and with respect to which
 adequate reserves or other appropriate provisions are being maintained to the extent required by GAAP;

                   (c)      Subject to the Orders, deposits made in the ordinary course of business in connection
 with workers’ compensation, unemployment insurance or other types of social security benefits or other insurance
 related obligations (including pledges or deposits securing liability to insurance carriers under insurance or self-
 insurance arrangements);

                   (d)      encumbrances arising by reason of zoning restrictions, easements, licenses, reservations,
 covenants, rights-of-way, utility easements, building restrictions and other similar encumbrances on the use of real
 property not materially detracting from the value of such real property or not materially interfering with the ordinary
 conduct of the business conducted and proposed to be conducted at such real property;

                   (e)      encumbrances arising under leases or subleases of real property that do not, in the
 aggregate over all such encumbrances, materially detract from the value of such real property or interfere with the
 ordinary conduct of the business conducted and proposed to be conducted at such real property;

                   (f)      financing statements filed Pre-Petition with respect to a lessor’s rights in and to personal
 property leased to such Person in the ordinary course of such Person’s business;

                     (g)        Liens, pledges or deposits securing the performance of (x) bids, contracts (other than for
 borrowed money), obligations for utilities, leases and statutory or regulatory obligations, or (y) performance, bid,
 surety, appeal, judgment, replevin and similar bonds, other surety arrangements, and other similar obligations, all in,
 or relating to liabilities or obligations incurred in, the ordinary course of business;

                   (h)     Liens arising after the Petition Date by reason of any judgment, decree or order of any
 court or other Governmental Authority not constituting an Event of Default hereunder; provided that any appropriate
 legal proceedings which may have been duly initiated for the review of such judgment shall not have been finally
 terminated or the period within which such proceeding may be initiated shall not have expired and no action to
 enforce such Lien has been commenced; and

                  (i)       Liens on goods in favor of customs and revenue authorities arising as a matter of law to
 secure customs duties in connection with the importation of such goods.

                    “Customs Broker Agreement”: an agreement, in form and substance reasonably satisfactory to
 the Administrative Agent, among a Qualified Loan Party, a customs broker, freight forwarder or other carrier, and
 the Collateral Agent, in which the customs broker, freight forwarder or other carrier acknowledges that it has control
 over and holds the documents evidencing ownership of, or other shipping documents relating to, the subject
 Inventory or other property for the benefit of the Collateral Agent, and agrees, upon notice from the Collateral Agent
 (which notice shall be delivered only upon the occurrence and during the continuance of an Event of Default), to
 hold and dispose of the subject Inventory and other property solely as directed by the Collateral Agent.

                   “DB Parent”: DB Holdco, Inc., a Delaware corporation, and any successor in interest thereto.

                   “DBI”: David’s Bridal, Inc., a Florida corporation, and any successor in interest thereto.

                   “DDA”: any checking or other demand deposit bank account maintained by any Qualified Loan
 Party (other than any such checking or other demand deposit account if such checking or other demand deposit




DB1/ 100473273.8                                           12
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18       Page 144 of 400



 account is an Excluded Account) into which the proceeds of ABL Priority Collateral are deposited or are expected to
 be deposited. All funds in any DDA shall be conclusively presumed to be Collateral and proceeds of Collateral and
 the Agents and the Lenders shall have no duty to inquire as to the source of the amounts on deposit in such DDA,
 subject to the Security Documents or the ABL/Term Loan Intercreditor Agreement.

                   “Debtors”: as defined in the Recitals.

                   “Default”: any of the events specified in Subsection 9.1, whether or not any requirement for the
 giving of notice (other than, in the case of Subsection 9.1(e), a Default Notice), the lapse of time, or both, or any
 other condition specified in Subsection 9.1, has been satisfied.

                   “Default Notice”: as defined in Subsection 9.1(e).

                    “Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether directly or
 indirectly, cause it to meet any part of the definition of Lender Default.

                   “Default Rate” an interest rate equal to (a) the Alternate Base Rate plus (b) the Applicable Margin
 applicable to ABR Loans plus (c) 2.0% per annum; provided that with respect to a Eurodollar Loan, the Default Rate
 shall be an interest rate equal to the interest rate (including any Applicable Margin) otherwise applicable to such
 Loan plus 2.0% per annum, in each case, to the fullest extent permitted by applicable laws.

                   “Deposit Account”: a deposit account (as such term is defined in Article 9 of the UCC).

                    “Designated Cash Management Agreements”: (i) any Designated Cash Management Agreement
 under the Pre-Petition Credit Agreement which constituted a “Designated Cash Management Agreement” under the
 Pre-Petition Credit Agreement, (ii) any Cash Management Arrangement entered into by and between any Loan Party
 and Bank of America, N.A., and (iii) any other Cash Management Arrangement in respect of which the notice
 delivered to the Administrative Agent by the applicable bank or financial institution and the Borrower
 Representative confirms that Cash Management Arrangement shall be deemed a “Designated Cash Management
 Agreement” hereunder for all purposes, including the application of Availability Reserves and Section 10.15, so
 long as the establishment of Cash Management Reserves with respect to such Cash Management Arrangement
 would not result in the Aggregate Lender Exposure exceeding the lesser of (A) the total Commitments as then in
 effect and (B) the Borrowing Base at such time (based on the Borrowing Base Certificate last delivered).

                   “Designated Hedging Agreements”: (i) any Designated Hedging Agreements under the Pre-
 Petition Credit Agreement which constituted a “Designated Hedging Agreement” under the Pre-Petition Credit
 Agreement, (ii) any Interest Rate Protection Agreements, Hedging Agreements or other Permitted Hedging
 Arrangements entered into by and between any Loan Party and Bank of America, N.A., and (iii) any other Interest
 Rate Protection Agreements, Hedging Agreements or other Permitted Hedging Arrangements in respect of which the
 notice delivered to the Administrative Agent by the applicable bank or financial institution and the Borrower
 Representative confirms that such Interest Rate Protection Agreements, Hedging Agreements or other Permitted
 Hedging Arrangements shall be deemed a “Designated Hedging Agreements” hereunder for all purposes, including
 the application of Availability Reserves and Section 10.15, so long as the establishment of Designated Hedging
 Reserves with respect to such Interest Rate Protection Agreements, Hedging Agreements or other Permitted
 Hedging Arrangements would not result in the Aggregate Lender Exposure exceeding the lesser of (A) the total
 Commitments as then in effect and (B) the Borrowing Base at such time (based on the Borrowing Base Certificate
 last delivered).

                   “Designated Hedging Reserves”: reserves in an amount equal to the then aggregate outstanding
 mark-to-market (“MTM”) exposure of all Loan Parties to the relevant Hedging Parties under all Designated Hedging
 Agreements as provided by the applicable Hedging Party from time to time in accordance with the succeeding
 requirements. Such exposure shall be the sum of the positive aggregate MTM values to each Hedging Party of all
 Designated Hedging Agreements with such Hedging Party outstanding at the time of the relevant calculation. The
 aggregate MTM value to a Hedging Party of all Designated Hedging Agreements with such Hedging Party shall be
 calculated by such Hedging Party (i) on a net basis by taking into account the netting provision contained in the




DB1/ 100473273.8                                            13
 1004794810v9
               Case 18-12635-LSS             Doc 17       Filed 11/19/18        Page 145 of 400



 ISDA Master Agreement (or other similar agreement with netting provisions substantially similar to an ISDA
 Master Agreement) with such Hedging Party and (ii) if applicable, by taking into account any master netting
 agreement or arrangement in place among such Hedging Party, any Subsidiary or Affiliate thereof that is also party
 to a Designated Hedging Agreement and the relevant Loan Party, in which case the positive aggregate MTM value
 of all relevant Designated Hedging Agreements to such Hedging Party and such Subsidiaries or Affiliates who are
 parties to such master netting agreements shall be calculated in respect of all of the relevant Designated Hedging
 Agreements on a net basis across all such Designated Hedging Agreements; provided that the Borrower
 Representative (i) certifies to the Administrative Agent that such master netting agreement shall apply to all such
 Designated Hedging Agreements in all cases including upon the occurrence of an event of default by the relevant
 Loan Party in respect of any such Designated Hedging Agreement and (ii) upon request, provides to the
 Administrative Agent a copy of the master netting agreement. The Hedging Party, in calculating the positive
 aggregate MTM value to such Hedging Party, shall take into account the value of collateral posted to such Hedging
 Party in respect of such Designated Hedging Agreements, such that the value of such collateral shall reduce the
 MTM value of such Designated Hedging Agreements that is out-of-the-money to the relevant Loan Party by an
 amount equal to (x) the amount of cash collateral or (y) the value of non-cash collateral with such value as
 determined by the relevant Hedging Party or the relevant valuation agent in accordance with the relevant credit
 support annex or other collateral agreement (for the avoidance of doubt, taking into account any haircut provision
 applicable to such non-cash collateral); provided that the Borrower Representative shall provide any supporting
 documentation for such value as may be reasonably requested by the Administrative Agent. For the avoidance of
 doubt, if the MTM value of all Designated Hedging Agreements with a Hedging Party is a negative amount to such
 Hedging Party (i.e., if all such Designated Hedging Agreements with such Hedging Party are in-the-money to the
 relevant Loan Party on a net basis), such MTM value shall be treated as zero in calculating the amount of the
 Designated Hedging Reserves. The MTM value of a Designated Hedging Agreement for this purpose shall be
 calculated and provided to the Administrative Agent, the relevant Loan Party and the Borrower Representative
 together with the supporting calculations therefor (i) on or prior to the date on which the applicable Interest Rate
 Protection Agreement, Hedging Agreement or other Permitted Hedging Arrangement is designated as a Designated
 Hedging Agreement and (ii) thereafter promptly (but in any case not later than three Business Days) following
 (x) the last calendar day of each calendar month and (y) such other date on which a request was made by the
 Administrative Agent, the relevant Loan Party or the Borrower Representative, as applicable, for such MTM value.
 Upon receipt of such MTM value of a Designated Hedging Agreement from the relevant Hedging Party, the
 Borrower Representative may, within three Business Days of such receipt, notify the Administrative Agent that the
 Borrower Representative does not agree with such MTM value provided by such Hedging Party and seek a Dealer
 Polling (as defined below) with respect to the relevant Designated Hedging Agreement as set forth below. In the
 event the Borrower Representative does not provide such notice to the Administrative Agent, the Administrative
 Agent shall use such MTM value in calculating the relevant portion of the Designated Hedging Reserves. Prior to
 any Hedging Party providing the MTM value of an Interest Rate Protection Agreement, Hedging Agreement or
 other Permitted Hedging Arrangement, the applicable Interest Rate Protection Agreement, Hedging Agreement or
 other Permitted Hedging Arrangement will not be designated as a Designated Hedging Agreement for the purposes
 of this Agreement, until such time as an MTM value is provided by such Hedging Party or an alternative value is
 provided by the Borrower Representative pursuant to a Dealer Polling. The Borrower Representative may
 commence a Dealer Polling (i) at any time if a Hedging Party fails to provide an MTM value or (ii) within three
 Business Days of the receipt by the Administrative Agent of an MTM value provided by a Hedging Party. In the
 case of the immediately preceding subclause (ii), until Dealer Polling results in an alternative MTM value, the MTM
 value provided by the Hedging Party shall be used for purposes of calculating the Designated Hedging Reserves. If
 a Hedging Party provides an MTM value in respect of the relevant Designated Hedging Agreement subsequent to
 the determination of an MTM value in accordance with a Dealer Polling, such MTM value so provided by the
 Hedging Party shall be used in calculating the relevant portion of the Designated Hedging Reserves; provided that
 the Borrower Representative may disagree with such new MTM value and commence a new Dealer Polling in
 accordance with these provisions. A “Dealer Polling” for purposes hereof is a procedure by which the Borrower
 Representative seeks mid-market quotations (which may be firm or indicative) from at least two (and not more than
 three) recognized dealers in Hedging Agreements of the same or similar type of the MTM value of a Designated
 Hedging Agreement. In seeking such quotations, the Borrower Representative shall (x) instruct each such dealer to
 calculate its mid-market valuation in a manner consistent with the manner in which such dealer would calculate such
 valuation for products of its own that are of the same or substantially similar type as the relevant Designated
 Hedging Agreement and (y) provide each such dealer with the transaction details and other information necessary
 for such dealer to provide such mid-market quotation. The Borrower Representative shall provide a copy of all



DB1/ 100473273.8                                         14
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 146 of 400



 written communications with each such dealer and all information provided pursuant to clause (y) of the preceding
 sentence to the dealers participating in the Dealer Polling to the Administrative Agent and the relevant Hedging
 Party. Upon notification and delivery by the Borrower Representative to the Administrative Agent of (A) the details
 and results of any such mid-market quotations from such other dealers attributable to the Designated Hedging
 Agreement for which such additional dealer mid-market quotations have been obtained, and (B) a certificate
 showing the amount determined by calculating either (i) the arithmetic average of the valuation provided by the
 relevant Hedging Party and the valuations provided by each of such other dealers in the event the Borrower
 Representative did not agree with the valuation provided by such Hedging Party or (ii) the arithmetic average of the
 valuations provided by each of such other dealers in the event the relevant Hedging Party has not provided its
 valuation (in either case, including reasonable details of such calculation), the Administrative Agent shall adjust the
 Designated Hedging Reserves attributable to the Designated Hedging Agreement for which such additional dealer
 mid-market quotations have been obtained to equal the amount provided by the Borrower Representative in
 preceding clause (B). In the event that (x) the Borrower Representative commenced the Dealer Polling but no third
 party dealer has provided any quotation within seven Business Days from the date on which the Borrower
 Representative notified the Administrative Agent of the commencement of the Dealer Polling, or (y) the Borrower
 Representative has failed to commence the Dealer Polling in a situation described above, then the MTM value of the
 relevant Designated Hedging Agreement for purposes of the determination of the relevant portion of the Designated
 Hedging Reserves shall be determined by the Administrative Agent based on the previous MTM value provided by
 the relevant Hedging Party.

                     “Designated Jurisdiction”: any country or territory to the extent that such country or territory
 itself is the subject of any applicable Sanctions.

                    “DIP Term Loan Agent”: Bank of America, N.A., in its capacity as administrative agent and
 collateral agent under the DIP Term Loan Credit Agreement.

                   “DIP Term Loan Borrowing Account”: the account of the Borrowers into which the proceeds of
 the DIP Term Loan Facility are deposited and held until released to the Borrowers, which shall be subject to the
 control of the DIP Term Loan Agent.

                   “DIP Term Loan Credit Agreement”: that certain Senior Secured Super-Priority Term Loan
 Debtor-In-Possession Credit Agreement dated as of the date hereof, by and among Holdings, the Parent Borrower,
 the DIP Term Loan Agent, as administrative agent and the banks and other financial institutions party thereto, as in
 effect on the Closing Date and as the same may be amended with the prior written consent of the Administrative
 Agent (provided that immaterial amendments of an administrative, ministerial or technical nature may be made so
 long as contemporaneous notice thereof is given to the Administrative Agent).

                 “DIP Term Loan Facility”: the term loan facility provided by the DIP Term Loan Lenders under
 the DIP Term Loan Credit Agreement.

                   “DIP Term Loan Lenders”: the agents and the lenders under the DIP Term Loan Credit
 Agreement.

                   “Disposition”: the sale, assignment, transfer, license, lease or other disposition (including any
 Sale and Leaseback Transaction and any sale of Capital Stock) of any property by any Person, including any sale,
 assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable or any rights
 and claims associated therewith.

                    “Disqualified Capital Stock”: with respect to any Person, any Capital Stock (other than
 management stock) that by its terms (or by the terms of any security into which it is convertible or for which it is
 exchangeable or exercisable), or upon the happening of any event (other than following the occurrence of a Change
 of Control or other similar event described under such terms as a “change of control” or an asset sale or other
 disposition), (a) matures or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (b) is
 convertible or exchangeable for Indebtedness or Disqualified Capital Stock or (c) is redeemable at the option of the
 holder thereof (other than following the occurrence of a Change of Control or other similar event described under
 such terms as a “change of control” or an asset sale or other disposition), in whole or in part, in each case on or prior



DB1/ 100473273.8                                           15
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 147 of 400



 to the Termination Date, provided that Capital Stock issued to any employee benefit plan, or by any such plan to any
 employees of the Parent Borrower or any Subsidiary, shall not constitute Disqualified Capital Stock solely because it
 may be required to be repurchased or otherwise acquired or retired in order to satisfy applicable statutory or
 regulatory obligations.

                   “Dollars” and “$”: dollars in lawful currency of the United States of America.

                   “Domestic Subsidiary”: any Subsidiary of the Parent Borrower which is not a Foreign Subsidiary.

                     “EEA Financial Institution”: (a) any credit institution or investment firm established in any EEA
 Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity established in
 an EEA Member Country which is a parent of an institution described in clause (a) of this definition, or (c) any
 financial institution established in an EEA Member Country which is a Subsidiary of an institution described in
 clauses (a) or (b) of this definition and is subject to consolidated supervision with its parent.

                   “EEA Member Country”: any of the member states of the European Union, Iceland Liechtenstein,
 and Norway.

                   “EEA Resolution Authority”: any public administrative authority or any person entrusted with
 public administrative authority of any EEA Member Country (including any delegee) having responsibility for the
 resolution of any EEA Financial Institution.

                   “Eligible Accounts”: those Accounts created by each of the Qualified Loan Parties in the ordinary
 course of its business, that arise out of its sale, lease or rental of goods or rendition of services, that comply in all
 material respects with each of the representations and warranties respecting Eligible Accounts made in the Loan
 Documents, and that are not excluded as ineligible by virtue of one or more of the excluding criteria set forth below.
 In determining the amount to be included, Eligible Accounts shall be calculated net of customer deposits, unapplied
 cash and sales tax. Eligible Accounts shall not include the following:

           (a)     Accounts which either are 60 days or more past due or are unpaid more than 120 days after the
 original invoice date;

          (b)     Accounts owed by an Account Debtor (or its Affiliates) where 50.0% or more of the total amount
 of all Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible hereunder;

           (c)    Accounts with respect to which the Account Debtor is (i) an Affiliate of a Qualified Loan Party or
 (ii) an employee or agent of a Qualified Loan Party; provided that Accounts of a portfolio company of any of the
 CD&R Investors or their respective Affiliates or an employee or agent thereof shall not be excluded by virtue of this
 clause (c);

          (d)       Accounts arising in a transaction wherein goods are placed on consignment or are sold pursuant to
 a guaranteed sale, a sale or return, a sale on approval, a bill and hold (to the extent it remains unpaid), or any other
 terms by reason of which the payment by an Account Debtor may be conditional (other than, for the avoidance of
 doubt, a rental or lease basis);

          (e)      Accounts that are not payable in Dollars;

           (f)      Accounts with respect to which the Account Debtor is a Person other than a Governmental
 Authority unless: (i) the Account Debtor either (A) maintains its Chief Executive Office in the United States, (B) is
 organized under the laws of the United States, or any state or subdivision thereof or (C) is a natural person with a
 billing address in the United States; or (ii) (A) the Account is supported by an irrevocable letter of credit satisfactory
 to the Administrative Agent, in its Permitted Discretion (as to form, substance, and issuer or domestic confirming
 bank), that has been delivered to the Administrative Agent and is directly drawable by the Administrative Agent, or
 (B) the Account is covered by credit insurance in form, substance, and amount, and by an insurer, satisfactory to the
 Administrative Agent, in its Permitted Discretion;




DB1/ 100473273.8                                            16
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 148 of 400



          (g)      Accounts with respect to which the Account Debtor is the government of any foreign country or
 sovereign state other than the United States, or of any state, province, municipality, or other political subdivision
 thereof, or of any department, agency, public corporation, or other instrumentality thereof, unless (i) the Account is
 supported by an irrevocable letter of credit satisfactory to the Administrative Agent, in its Permitted Discretion (as
 to form, substance, and issuer or domestic confirming bank), that has been delivered to the Administrative Agent
 and is directly drawable by the Administrative Agent, or (ii) the Account is covered by credit insurance in form,
 substance, and amount, and by an insurer, satisfactory to the Administrative Agent, in its Permitted Discretion;

          (h)     Accounts with respect to which the Account Debtor is the federal government of the United States
 or any department, agency or instrumentality of the United States (exclusive, however, of Accounts with respect to
 which a Qualified Loan Party has complied, to the reasonable satisfaction of the Administrative Agent, with the
 Assignment of Claims Act, 31 USC § 3727);

          (i)      Accounts with respect to which the Account Debtor is a creditor of the Parent Borrower or any
 other Qualified Loan Party, has or has asserted a right of setoff, or has disputed its obligation to pay all or any
 portion of the Account, to the extent (including with respect to rebates) of such claim, right of setoff, or dispute;

          (j)      Accounts with respect to an Account Debtor (other than Account Debtors under the Macy’s.com
 Agreement or the Men’s Wearhouse Agreement) whose total obligations owing to the Parent Borrower or any
 Subsidiary of the Parent Borrower exceed 20.0% of all Eligible Accounts, to the extent of the obligations owing by
 such Account Debtor in excess of such percentages; provided, however that the amount of Eligible Accounts that are
 excluded because they exceed the foregoing percentages shall be determined by the Administrative Agent based on
 all of the otherwise Eligible Accounts prior to giving effect to any eliminations based upon the foregoing
 concentration limit;

           (k)      Accounts with respect to which the Account Debtor is subject to an insolvency proceeding, has
 gone out of business, or as to which any Borrower has received notice of an imminent insolvency proceeding unless
 (x) such Account is supported by a letter of credit satisfactory to the Collateral Agent, in its Permitted Discretion (as
 to form, substance, and issuer or domestic confirming bank), that has been delivered to the Administrative Agent
 and is directly drawable by the Administrative Agent or (y) such Account Debtor has received debtor-in-possession
 financing sufficient as determined by the Collateral Agent in its Permitted Discretion to finance its ongoing business
 activities;

         (l)      Accounts that are not subject to a valid and perfected first priority Lien in favor of the Collateral
 Agent pursuant to the relevant Security Document (as and to the extent provided therein);

          (m)       Accounts with respect to which (i) the goods giving rise to such Account have not been shipped
 and billed to the Account Debtor, or (ii) the services giving rise to such Account have not been performed and billed
 to the Account Debtor;

          (n)      Accounts that represent the right to receive progress payments or other advance billings that are
 due prior to the completion of performance by a Borrower of the subject contract for goods or services (other than
 customary maintenance contracts);

          (o)      Any Account that has not been invoiced, has not been billed and has not been recognized as
 received by the applicable Account Debtor;

           (p)      Any Account with respect to which a partial payment of such Account has been made by the
 respective Account Debtor; provided that to the extent such Account consists of multiple separate line-items, only
 the line items that have been partially paid shall be excluded;

          (q)      Accounts to the extent representing service charges or late fees;

          (r)      Accounts that are evidenced by Chattel Paper or a promissory note issued by an Account Debtor;




DB1/ 100473273.8                                           17
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 149 of 400



          (s)      Credit Card Receivables; and

           (t)     Accounts that the Administrative Agent has determined, in its Permitted Discretion, to exclude
 from Eligible Accounts, which shall be excluded from the Borrowing Base effective immediately upon notice
 thereof to the Borrower Representative.

                     Any Accounts of the Qualified Loan Parties that are not Eligible Accounts shall nevertheless be
 part of the Collateral as and to the extent provided in the Security Documents.

                   “Eligible Credit Card Receivables”: all Credit Card Receivables of the Qualified Loan Parties
 which satisfy the criteria set forth below:

          (a)      such Credit Card Receivables arise from the actual and bona fide sale and delivery of goods or
 rendition of services by such Qualified Loan Party in the ordinary course of the business of such Qualified Loan
 Party;

          (b)      such Credit Card Receivables are not past due (beyond any stated applicable grace period, if any,
 therefor) pursuant to the terms set forth in the Credit Card Agreements with the Credit Card Issuer or Credit Card
 Processor of the credit card or debit card used in the purchase which give rise to such Credit Card Receivables;

           (c)     such Credit Card Receivables are not unpaid more than five Business Days after the date of the
 sale of Inventory giving rise to such Credit Card Receivables;

         (d)      the Credit Card Issuer or Credit Card Processor obligated in respect of such Credit Card
 Receivable has not failed to remit any monthly payment in respect of such Credit Card Receivable;

          (e)      the Credit Card Issuer or Credit Card Processor with respect to such Credit Card Receivables has
 not asserted a counterclaim, defense or dispute against such Credit Card Receivables (other than customary set-offs
 to fees and chargebacks consistent with the practices of such Credit Card Issuer or Credit Card Processor with such
 Person from time to time), but the portion of the Credit Card Receivables owing by such Credit Card Issuer or Credit
 Card Processor in excess of the amount owing by such Person to such Credit Card Issuer or Credit Card Processor
 pursuant to such fees and chargebacks shall be deemed Eligible Credit Card Receivables;

          (f)      the Credit Card Issuer or Credit Card Processor with respect to such Credit Card Receivables has
 not set off against amounts otherwise payable by such Credit Card Issuer or Credit Card Processor to such Person
 for the purpose of establishing a reserve or collateral for obligations of such Person to such Credit Card Issuer or
 Credit Card Processor (other than customary set-offs and chargebacks consistent with the practices of such Credit
 Card Issuer or Credit Card Processor from time to time) but the portion of the Credit Card Receivables owing by
 such Credit Card Issuer or Credit Card Processor in excess of the set-off amounts shall be deemed Eligible Credit
 Card Receivables;

           (g)       such Credit Card Receivables (x) are owned by a Qualified Loan Party and such Qualified Loan
 Party has a good title to such Credit Card Receivables, (y) are subject to a valid and perfected first priority Lien in
 favor of the Collateral Agent pursuant to the relevant Security Document (as and to the extent provided therein), and
 (z) are not subject to any other Lien (other than Liens permitted hereunder pursuant to clauses (a), (c) (with respect
 to clauses (a), (b) and (h) of the definition of “Customary Permitted Liens”), (e) (with respect to clauses (a) and (q)
 of Section 8.13), (h) of Section 8.13) (the foregoing clauses (y) and (z) (other than in respect of clause (a) of Section
 8.13) not being intended to limit the ability of the Administrative Agent to change, establish or eliminate any
 Availability Reserves in its Permitted Discretion on account of any such permitted Liens);

          (h)       the Credit Card Issuer or Credit Card Processor with respect to such Credit Card Receivables is
 not subject to an insolvency proceeding, has gone out of business, or as to which any Borrower has received notice
 of an imminent insolvency proceeding;




DB1/ 100473273.8                                           18
 1004794810v9
                  Case 18-12635-LSS             Doc 17       Filed 11/19/18         Page 150 of 400



          (i)      no event of default has occurred under the Credit Card Agreement of such Qualified Loan Party
 with the Credit Card Issuer or Credit Card Processor who has issued the credit card or debit card or handles
 payments under the credit card or debit card used in the sale which gave rise to such Credit Card Receivables which
 event of default gives such Credit Card Issuer or Credit Card Processor the right to cease or suspend payments to
 such Qualified Loan Party;

          (j)      the customer using the credit card or debit card giving rise to such Credit Card Receivable shall
 not have returned the merchandise purchased giving rise to such Credit Card Receivable;

         (k)      to the extent required by Subsection 4.16(b), the Credit Card Receivables are subject to Credit
 Card Notifications;

           (l)      the Credit Card Processor is organized and has its principal offices or assets within the United
 States or is otherwise acceptable to the Administrative Agent in its Permitted Discretion;

          (m)     such Credit Card Receivables are not evidenced by chattel paper or an instrument of any kind, and
 have not been reduced to judgment;

            (n)     the portion of such Credit Card Receivables that does not include a billing for interest, fees or late
 charges;

          (o)      in the case of a Credit Card Receivable due from a Credit Card Processor, the Administrative
 Agent has not notified the Borrower Representative that the Administrative Agent has determined in its Permitted
 Discretion that such Credit Card Receivable is unlikely to be collected; and

          (p)     such Credit Card Receivables due from major credit card processors that the Administrative Agent
 has not determined, in its Permitted Discretion, to exclude from Eligible Credit Card Receivables, which shall be
 excluded from the Borrowing Base effective immediately upon notice to the Borrower Representative.

          Any Credit Card Receivables which are not Eligible Credit Card Receivables shall nevertheless be part of
 the Collateral as and to the extent provided in the Security Documents.

                    “Eligible In-Transit Inventory”: as of any date of determination, without duplication of other
 Eligible Inventory or Eligible Letter of Credit Inventory, Inventory of the Qualified Loan Parties which meets the
 following criteria:

         (a)      such Inventory has been shipped from any foreign location to a United States location for receipt
 by a Qualified Loan Party within 30 days of the date of determination and has not yet been received by a Qualified
 Loan Party;

          (b)      the purchase order for such Inventory is in the name of a Qualified Loan Party and title has passed
 to such Qualified Loan Party;

           (c)      either (i) such Inventory is subject to a negotiable document of title, in form reasonably
 satisfactory to the Administrative Agent, which shall, except as otherwise agreed by the Administrative Agent in its
 Permitted Discretion, have been endorsed to the Administrative Agent or an agent acting on its behalf or (ii) such
 Inventory is evidenced by a non-negotiable document of title in form reasonably acceptable to the Administrative
 Agent, or other shipping document reasonably acceptable to the Administrative Agent, which names a Qualified
 Loan Party as consignee;

          (d)      (i) each relevant freight carrier, freight forwarder, customs broker, shipping company or other
 Person in possession of such Inventory and/or the documents relating to such Inventory, in each case, as reasonably
 requested by Administrative Agent, shall have entered into a Customs Broker Agreement and (ii) as reasonably
 requested by the Administrative Agent, the documents relating to such Inventory shall be in the possession of the
 Administrative Agent or an agent (or sub-agent) acting on its behalf;




DB1/ 100473273.8                                            19
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 151 of 400



       (e)       such Inventory is insured in accordance with the provisions of this Agreement and the other Loan
 Documents, including marine cargo insurance;

          (f)       such Inventory is subject, to the reasonable satisfaction of the Administrative Agent, to a valid and
 perfected first priority Lien in favor of the Collateral Agent pursuant to the relevant Security Document (as and to
 the extent provided therein);

          (g)        such Inventory is not excluded from the definition of “Eligible Inventory” (except solely pursuant
 to clauses (c), (e), (i), (m) and (p) thereof); and

          (h)     such Inventory that the Administrative Agent has determined, in its Permitted Discretion, not to
 exclude from Eligible In-Transit Inventory.

 provided that the Administrative Agent may, in its Permitted Discretion, exclude any particular Inventory from the
 definition of “Eligible In-Transit Inventory” (or take Availability Reserves in respect thereof) (i) in the event the
 Administrative Agent determines that such Inventory is subject to any Person’s right of reclamation, repudiation,
 stoppage in transit or any event has occurred or is reasonably anticipated by the Administrative Agent to arise which
 may otherwise adversely impact the value of such Inventory or the ability of the Administrative Agent to realize
 upon such Inventory or (ii) in the event that the Borrowers have commenced or is likely to commence a full-chain
 liquidation; provided, further, however, that the exclusion of Inventory based on the discretionary power afforded to
 the Administrative Agent shall become effectively immediately upon notice to the Borrower Representative.
 Eligible In-Transit Inventory shall not include Inventory accounted for as “in transit” by the applicable Qualified
 Loan Party by virtue of such Inventory’s being in transit between the Loan Parties’ locations or in storage trailers at
 Loan Parties’ locations; rather, such Inventory shall be treated as “Eligible Inventory” if it satisfies the conditions
 therefor.

                   “Eligible Inventory”: all Inventory of the Qualified Loan Parties, except for any Inventory:

          (a)      that is damaged or unfit for sale;

          (b)       that is not of a type held for sale by any of the Qualified Loan Parties in the ordinary course of
 business as is being conducted by each such party;

          (c)      that is not subject to a valid and perfected first priority Lien in favor of the Collateral Agent, as
 applicable, pursuant to a Security Document (as and to the extent provided therein);

          (d)      that is not owned by any of the Qualified Loan Parties;

           (e)      other than In-Transit Inventory, that is not located on premises owned or leased by any of the
 Qualified Loan Parties, or that is stored with a bailee, warehouseman, processor or similar Person, unless (i) the
 Administrative Agent has given its prior consent thereto, (ii) a Collateral Access Agreement has been delivered to
 the Administrative Agent, or (iii) Availability Reserves for rent with respect to such premises or storage reasonably
 satisfactory to the Administrative Agent in its Permitted Discretion, but in no event to exceed the aggregate of two
 months’ rent with respect to each such location, have been established with respect thereto;

          (f)      that is placed on consignment;

          (g)      that consists of display items, samples or packing or shipping materials, packaging, manufacturing
 supplies or replacement or spare parts not considered for sale in the ordinary course of business;

        (h)      that consists of goods which have been returned by the buyer, other than goods that are
 undamaged or that are resaleable in the normal course of business;

          (i)      that does not comply in all material respects with each of the representations and warranties
 respecting Eligible Inventory made in the Loan Documents;




DB1/ 100473273.8                                           20
 1004794810v9
                Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 152 of 400



           (j)      that consists of Materials of Environmental Concern that can be transported or sold only with
 licenses that are not readily available;

         (k)     that is covered by negotiable document of title, unless such document has been delivered to the
 Administrative Agent;

          (l)      that is bill and hold Inventory;

          (m)     that is located outside the United States of America (it being understood that, for purposes of this
 clause (m), “United States of America” includes Puerto Rico and all other territories and possessions of the United
 States);

          (n)      that is excess, obsolete, unsalable, seconds, damaged or unfit for sale;

          (o)      that is In-Transit Inventory; and

         (p)       that the Administrative Agent has determined, in its Permitted Discretion, to exclude from Eligible
 Inventory.

          provided that the Administrative Agent’s right, in its Permitted Discretion, to exclude particular Inventory
          from the Borrowing Base, shall become effective immediately upon notice thereof to the Borrower
          Representative. Any Inventory of the Qualified Loan Parties that is not Eligible Inventory shall
          nevertheless be part of the Collateral as and to the extent provided in the Security Documents.

                    “Eligible Letter of Credit Inventory”: Letter of Credit Inventory owned or to be owned by a
 Qualified Loan Party and which is (a) when applicable, fully insured and subject a valid and perfected first priority
 Lien in favor of the Collateral Agent pursuant to the relevant Security Document (as and to the extent provided
 therein), (b) subject to a Letter of Credit with an expiry date that is not more than 30 days from the date of the most
 recently delivered Borrowing Base Certificate and (c) Inventory that, when received, would otherwise satisfy all of
 the requirements of Eligible Inventory hereunder. For the avoidance of doubt, Eligible Letter of Credit Inventory is
 without duplication of Eligible In-Transit Inventory.

                   “Environmental Costs”: any and all costs or expenses (including attorney’s and consultant’s fees,
 investigation and laboratory fees, response costs, court costs and litigation expenses, fines, penalties, damages,
 settlement payments, judgments and awards), of whatever kind or nature, known or unknown, contingent or
 otherwise, arising out of, or in any way relating to, any actual or alleged violation of, noncompliance with or liability
 under any Environmental Laws. Environmental Costs include any and all of the foregoing, without regard to
 whether they arise out of or are related to any past, pending or threatened proceeding of any kind.

                   “Environmental Laws”: any and all U.S. or foreign, federal, state, provincial, territorial, local or
 municipal laws, rules, orders, enforceable guidelines and orders-in-council, regulations, statutes, ordinances, codes,
 decrees, and such requirements of any Governmental Authority properly promulgated and having the force and
 effect of law or other Requirements of Law (including common law) regulating, relating to or imposing liability or
 standards of conduct concerning protection of human health (as it relates to exposure to Materials of Environmental
 Concern) or the environment, as have been, or now or at any relevant time hereafter are, in effect.

                   “Environmental Permits”: any and all permits, licenses, registrations, notifications, exemptions
 and any other authorization required under any Environmental Law.

                   “ERISA”: the Employee Retirement Income Security Act of 1974, as amended from time to time.

                   “ERISA Reorganization”: with respect to any Multiemployer Plan, the condition that such plan is
 in reorganization within the meaning of Section 4241 of ERISA.




DB1/ 100473273.8                                           21
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 153 of 400



                  “EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published by the Loan
 Market Association (or any successor person), as in effect from time to time.

                   “Eurodollar Loans”: Loans the rate of interest applicable to which is based upon the Adjusted
 LIBOR Rate.

                    “Event of Default”: any of the events specified in Subsection 9.1, provided that any requirement
 for the giving of notice, the lapse of time, or both, or any other condition, has been satisfied.

                  “Excess Availability”: as of any date of determination, the amount by which (a) Availability
 exceeds (b) the Aggregate Lender Exposure at such time.

                   “Exchange Act”: the Securities Exchange Act of 1934, as amended from time to time.

                   “Excluded Accounts”: (a) bank accounts the balance of which consists exclusively of and used
 exclusively for (i) withheld income taxes and federal, state or local employment taxes in such amounts as are
 required in the reasonable judgment of the Parent Borrower to be paid to the Internal Revenue Service or state or
 local government agencies within the following two months with respect to employees of any of the Loan Parties
 and (ii) amounts required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on
 behalf of or for the benefit of employees of one or more Loan Parties, (b) bank accounts constituting (and the
 balance of which consists solely of funds set aside to be used in connection with) taxes bank accounts and payroll
 bank accounts and (c) the DIP Term Loan Borrowing Account.

                    “Excluded Subsidiary”: each of the Subsidiaries of the Parent Borrower set forth on Schedule
 1.1(d); provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the payment of the Pre-Petition
 Term Loan Credit Agreement, the DIP Term Loan Credit Agreement or the Pre-Petition Senior Notes shall not be an
 Excluded Subsidiary.

                     “Excluded Swap Obligation” with respect to any Loan Party, any Swap Obligation if, and to the
 extent that, all or a portion of the Guarantee of such Loan Party of, or the grant by such Loan Party of a security
 interest to secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
 Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission (or the application or
 official interpretation of any thereof) by virtue of such Loan Party’s failure for any reason to constitute an “eligible
 contract participant” as defined in the Commodity Exchange Act and the regulations thereunder at the time the
 Guarantee of such Loan Party or the grant of such security interest becomes effective with respect to such Swap
 Obligation. If a Swap Obligation arises under a master agreement governing more than one swap, such exclusion
 shall apply only to the portion of such Swap Obligation that is attributable to swaps for which such Guarantee or
 security interest is or becomes illegal.

                    “Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of any Agent or
 Lender or its applicable lending office, or any branch or affiliate thereof, and all franchise Taxes, branch Taxes,
 Taxes on doing business or Taxes measured by or imposed upon the overall capital or net worth of any such Agent
 or Lender or its applicable lending office, or any branch or affiliate thereof, in each case imposed: (i) by the
 jurisdiction under the laws of which such Agent or Lender, applicable lending office, branch or affiliate is organized
 or is located, or in which its principal executive office is located, or any nation within which such jurisdiction is
 located or any political subdivision thereof; or (ii) by reason of any connection between the jurisdiction imposing
 such Tax and such Agent or Lender, applicable lending office, branch or affiliate other than a connection arising
 solely from such Agent or Lender having executed, delivered or performed its obligations under, or received
 payment under or enforced, this Agreement or any Notes, and (b) any Tax imposed by FATCA. For purposes of this
 definition, the term “Lender” includes any Issuing Lender.

                  “Existing Letters of Credit”: Letters of Credit issued prior to, and outstanding on, the Closing
 Date and disclosed on Schedule 1.1(e).




DB1/ 100473273.8                                           22
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 154 of 400



                   “Extension of Credit”: as to any Lender, the making of a Loan, and with respect to an Issuing
 Lender, the issuance of a Letter of Credit.

                   “Facility”: each of the Commitments and the Extensions of Credit made hereunder.

                   “Fair Market Value”: with respect to any asset or property, the fair market value of such asset or
 property as determined in good faith by the Board of Directors, whose determination shall be conclusive.

                   “FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date (and any
 amended or successor provisions that are substantially comparable), and any regulations or other administrative
 authority promulgated thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the Code as in
 effect on the Closing Date (or any amended or successor provisions that are substantially comparable).

                     “Federal Funds Rate”: for any day, the rate per annum equal to the weighted average of the rates
 on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds
 brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding
 such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate
 on such transactions on the next preceding Business Day as so published on the next succeeding Business Day, and
 (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall
 be the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America
 on such day on such transactions as determined by the Administrative Agent.

                   “Fee Letters”: collectively, the Agent Fee Letter and the Closing Fee Letter.

                    “Final Order”: collectively, the order of the Court entered in the Chapter 11 Cases after a final
 hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the Court, which order shall be
 satisfactory in form and substance to the Administrative Agent, and from which no appeal or motion to reconsider
 has been timely filed, or if timely filed, such appeal or motion to reconsider has been dismissed or denied with no
 further appeal and the time for filing such appeal has passed (unless Administrative Agent waives such
 requirement), together with all extensions, modifications, and amendments thereto, in form and substance
 satisfactory to the Administrative Agent, which, among other matters but not by way of limitation, authorizes the
 Loan Parties to obtain credit, incur (or guaranty) Indebtedness, and grant Liens under this Agreement and the other
 Loan Documents, as the case may be, and provides for the super-priority of the Administrative Agent’s and the
 Lenders’ claims.

                   “Financial Advisor”: a financial advisor reasonably acceptable to the Administrative Agent. For
 the avoidance of doubt, [__________] shall be a reasonably acceptable Financial Advisor.

                   “Financing Lease”: any lease of property, real or personal, the obligations of the lessee in respect
 of which are required in accordance with GAAP to be capitalized on a balance sheet of the lessee. The Stated
 Maturity of any Indebtedness under a Financing Lease shall be the scheduled date under the terms thereof of the last
 payment of rent or any other amount due under such Financing Lease.

                     “Fiscal Quarter”: successive 13-week periods (each such 13 week period to begin on a Sunday
 and end on a Saturday) of the Parent Borrower of any Fiscal Year; provided that for any 53-week Fiscal Year, the
 last Fiscal Quarter of such Fiscal Year shall consist of the successive 14-week period from and including the first
 day after the third Fiscal Quarter of such Fiscal Year through and including the last day of such Fiscal Year.

                 “Fiscal Year”: the annual accounting period of the Parent Borrower ending on the Saturday
 closest to December 31 of any calendar year calculated in accordance with the fiscal calendar of the Parent
 Borrower.

                 “Fixed GAAP Date”: the Closing Date, provided that at any time after the Closing Date, the
 Borrower Representative may by written notice to the Administrative Agent elect to change the Fixed GAAP Date




DB1/ 100473273.8                                          23
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 155 of 400



 to be the date specified in such notice, and upon such notice, the Fixed GAAP Date shall be such date for all periods
 beginning on and after the date specified in such notice.

                   “Fixed GAAP Terms”: (a) all defined terms in this Agreement to the extent used in or relating to
 any of the foregoing definitions, and all ratios and computations based on any of the foregoing definitions, and
 (b) any other term or provision of this Agreement or the Loan Documents that, at the Borrower Representative’s
 election, may be specified by the Borrower Representative by written notice to the Administrative Agent from time
 to time.

                    “Foreign Pension Plan”: a registered pension plan which is subject to applicable pension
 legislation other than ERISA or the Code, which a Restricted Subsidiary sponsors or maintains, or to which it makes
 or is obligated to make contributions.

                   “Foreign Plan”: each Foreign Pension Plan, deferred compensation or other retirement or
 superannuation plan, fund, program, agreement, commitment or arrangement whether oral or written, funded or
 unfunded, sponsored, established, maintained or contributed to, or required to be contributed to, or with respect to
 which any liability is borne, outside the United States of America, by the Parent Borrower or any of its Restricted
 Subsidiaries, other than any such plan, fund, program, agreement or arrangement sponsored by a Governmental
 Authority.

                    “Foreign Subsidiary”: any Subsidiary of the Parent Borrower which is organized and existing
 under the laws of any jurisdiction outside of the United States of America or that is a Foreign Subsidiary Holdco.
 Any subsidiary of the Parent Borrower which is organized and existing under the laws of Puerto Rico or any other
 territory of the United States of America shall be a Foreign Subsidiary.

                   “Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Parent Borrower, so long as such
 Restricted Subsidiary has no material assets other than securities or Indebtedness of one or more Foreign
 Subsidiaries (or Subsidiaries thereof), and intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
 thereof) and other assets (including cash, Cash Equivalents and Temporary Cash Investments) relating to an
 ownership interest in any such securities, Indebtedness, intellectual property or Subsidiaries. Any Subsidiary which
 is a Foreign Subsidiary Holdco that fails to meet the foregoing requirements as of the last day of the period for
 which consolidated financial statements of the Parent Borrower are available shall continue to be deemed a “Foreign
 Subsidiary Holdco” hereunder until the date that is 60 days following the date on which such annual or quarterly
 financial statements were required to be delivered pursuant to Subsection 7.1 with respect to such period.

                    “Full Payment”: with respect to any Obligations (other than contingent indemnification
 obligations for which a claim has not been asserted), (a) the full and complete cash payment thereof, including any
 interest, fees and other charges accruing during the Chapter 11 Cases (whether or not allowed in the proceeding);
 and (b) if such Obligations are L/C Obligations, such Obligations are cash collateralized (or a standby letter of credit
 acceptable to the Administrative Agent in its reasonable discretion is delivered in the amount of required cash
 collateral). No Loans shall be deemed to have been paid in full until all Commitments related to such Loans have
 expired or been terminated.

                    “GAAP”: generally accepted accounting principles in the United States of America as in effect on
 the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and as in effect from time to time (for all other
 purposes of this Agreement), including those set forth in the opinions and pronouncements of the Accounting
 Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of
 the Financial Accounting Standards Board or in such other statements by such other entity as approved by a
 significant segment of the accounting profession, and subject to the following sentence. If at any time the SEC
 permits or requires U.S. domiciled companies subject to the reporting requirements of the Exchange Act to use IFRS
 in lieu of GAAP for financial reporting purposes, the Parent Borrower may elect by written notice to the
 Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP shall
 thereafter be construed to mean (a) for periods beginning on and after the date specified in such notice, IFRS as in
 effect on the date specified in such notice (for purposes of the Fixed GAAP Terms) and as in effect from time to
 time (for all other purposes of this Agreement) and (b) for prior periods, GAAP as defined in the first sentence of




DB1/ 100473273.8                                           24
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 156 of 400



 this definition. All ratios and computations based on GAAP contained in this Agreement shall be computed in
 conformity with GAAP.

                    “General Intangibles”: general intangibles (as such term is defined in Article 9 of the UCC),
 including payment intangibles, contract rights, rights to payment, rights arising under common law, statutes, or
 regulations, choses or things in action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
 copyrights, blueprints, drawings, purchase orders, customer lists, monies due or recoverable from pension funds,
 route lists, rights to payment and other rights under any royalty or licensing agreements, infringement claims,
 computer programs, information contained on computer disks or tapes, software, literature, reports, catalogs,
 insurance premium rebates, tax refunds, and tax refund claims, and any and all supporting obligations in respect
 thereof, and any other personal property other than Accounts, Deposit Accounts, goods, Investment Property, and
 Negotiable Collateral.

                    “Governmental Authority”: the government of the United States or any other nation, or of any
 political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body,
 court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative
 powers or functions of or pertaining to government (including any supranational bodies such as the European Union
 or the European Central Bank).

                   “Guarantee”: any obligation, contingent or otherwise, of any Person directly or indirectly
 guaranteeing any Indebtedness or other obligation of any other Person; provided that the term “Guarantee” shall not
 include endorsements for collection or deposit in the ordinary course of business. The term “Guarantee” used as a
 verb has a corresponding meaning.

                   “Guarantee and Collateral Agreement”: the ABL Guarantee and Collateral Agreement delivered
 to the Collateral Agent as of the date hereof, substantially in the form of Exhibit B hereto, as the same may be
 amended, supplemented, waived or otherwise modified from time to time.

                     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any obligation of (a) the
 guaranteeing person or (b) another Person (including any bank under any letter of credit) to induce the creation of
 which the guaranteeing person has issued a reimbursement, counterindemnity or similar obligation, in either case
 guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or other obligations (the “primary
 obligations”) of any other third Person (the “primary obligor”) in any manner, whether directly or indirectly,
 including any such obligation of the guaranteeing person, whether or not contingent, (i) to purchase any such
 primary obligation or any property constituting direct or indirect security therefor, (ii) to advance or supply funds
 (A) for the purchase or payment of any such primary obligation or (B) to maintain working capital or equity capital
 of the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor, (iii) to purchase
 property, securities or services primarily for the purpose of assuring the owner of any such primary obligation of the
 ability of the primary obligor to make payment of such primary obligation or (iv) otherwise to assure or hold
 harmless the owner of any such primary obligation against loss in respect thereof; provided, however, that the term
 Guarantee Obligation shall not include endorsements of instruments for deposit or collection in the ordinary course
 of business. The amount of any Guarantee Obligation of any guaranteeing person shall be deemed to be the lower of
 (a) an amount equal to the stated or determinable amount of the primary obligation in respect of which such
 Guarantee Obligation is made and (b) the maximum amount for which such guaranteeing person may be liable
 pursuant to the terms of the instrument embodying such Guarantee Obligation, unless such primary obligation and
 the maximum amount for which such guaranteeing person may be liable are not stated or determinable, in which
 case the amount of such Guarantee Obligation shall be such guaranteeing person’s maximum reasonably anticipated
 liability in respect thereof as determined by the Borrower Representative in good faith.

                   “Guarantors”: the collective reference to Holdings, DB Parent, Investor and each Subsidiary
 Guarantor; individually, a “Guarantor”.

                   “Hedging Affiliate”: as defined in the ABL/Term Loan Intercreditor Agreement.

                   “Hedging Agreement”: as defined in the ABL/Term Loan Intercreditor Agreement.




DB1/ 100473273.8                                          25
 1004794810v9
                Case 18-12635-LSS               Doc 17        Filed 11/19/18          Page 157 of 400



                    “Hedging Arrangement”: as defined in Subsection 8.9.

                 “Hedging Party”: any Hedging Affiliate party to an Interest Rate Protection Agreement, Hedging
 Agreement or other Permitted Hedging Arrangement.

                    “Holdings”: DB Midco, Inc., a Delaware corporation.

                   “IFRS”: International Financial Reporting Standards and applicable accounting requirements set
 by the International Accounting Standards Board or any successor thereto (or the Financial Accounting Standards
 Board, the Accounting Principles Board of the American Institute of Certified Public Accountants, or any successor
 to either such board, or the SEC, as the case may be), as in effect from time to time.

                      “Indebtedness”: of any Person at any date, (a) all indebtedness of such Person for borrowed
 money or for the deferred purchase price of property (other than trade liabilities incurred in the ordinary course of
 business and payable in accordance with customary practices), which purchase price is due more than one year after
 the date of placing such property in final service or taking final delivery and title thereto, (b) any other indebtedness
 of such Person which is evidenced by a note, bond, debenture or similar instrument, (c) all obligations of such
 Person under Financing Leases, (d) all obligations of such Person in respect of letters of credit, bankers’ acceptances
 or other similar instruments issued or created for the account of such Person, (e) for purposes of Subsection 9.1(e)
 only, all obligations of such Person in respect of interest rate protection agreements, interest rate futures, interest rate
 options, interest rate caps and any other interest rate hedge arrangements, (f) all indebtedness or obligations of the
 types referred to in the preceding clauses (a) through (e) to the extent secured by any Lien on any property owned by
 such Person even though such Person has not assumed or otherwise become liable for the payment thereof and
 (g) Guarantee Obligations of such Person in respect of any Indebtedness of the type described in the preceding
 clauses (a) through (f).

                    “Indemnified Liabilities”: as defined in Subsection 11.5.

                    “Indemnitee”: as defined in Subsection 11.5.

                  “Individual Lender Exposure”: of any Revolving Credit Lender, at any time, the sum of (a) the
 aggregate principal amount of all Revolving Credit Loans made by such Lender then outstanding, (b) the sum of
 such Lender’s Commitment Percentage in each then outstanding Letter of Credit multiplied by the sum of the Stated
 Amount of the respective Letters of Credit and any Unpaid Drawings relating thereto and (c) such Lender’s
 Commitment Percentage of the Swingline Loans then outstanding.

                    “Information Certificate”: an Information Certificate substantially in the form of Exhibit C
 attached hereto.

                    “Initial Approved Budget”: as defined in Subsection 7.4(a).

                  “Insolvency”: with respect to any Multiemployer Plan, the condition that such Plan is insolvent
 within the meaning of Section 4245 of ERISA.

                    “Intellectual Property”: as defined in Subsection 5.9.

                    “Intercreditor Acknowledgment”: that certain Acknowledgment and Agreement, dated as of the
 date hereof, by and among the Administrative Agent, the Prior Agent, the DIP Term Loan Agent, and the Prior Term
 Loan Agent, and acknowledged by the Loan Parties.

                  “Interest Payment Date”: (a) as to any ABR Loan, the first calendar day after the end of each
 calendar month to occur while such Loan is outstanding, and the final maturity date of such Loan, (b) as to any
 Eurodollar Loan having an Interest Period of three months or less, the last day of such Interest Period, and (c) as to
 any Eurodollar Loan having an Interest Period longer than three months, (i) each day which is three months, or a




DB1/ 100473273.8                                             26
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 158 of 400



 whole multiple thereof, after the first calendar day of such Interest Period and (ii) the last day of such Interest
 Period.

                   “Interest Period”: with respect to any Eurodollar Loan:

                  (a)     initially, the period commencing on the borrowing or conversion date, as the case may
 be, with respect to such Eurodollar Loan and ending one, two or three months thereafter, as selected by the
 Borrower Representative in its notice of borrowing or notice of conversion, as the case may be, given with respect
 thereto; and

                    (b)      thereafter, each period commencing on the last day of the next preceding Interest Period
 applicable to such Eurodollar Loan and ending one, two, three or six months (or if agreed to by each affected
 Lender, nine months, 12 months or a shorter period) thereafter, as selected by the Borrower Representative by
 irrevocable notice to the Administrative Agent not less than three Business Days prior to the last day of the then
 current Interest Period with respect thereto; provided that all of the foregoing provisions relating to Interest Periods
 are subject to the following:

                   (i)      if any Interest Period would otherwise end on a day that is not a Business Day, such
          Interest Period shall be extended to the next succeeding Business Day unless the result of such extension
          would be to carry such Interest Period into another calendar month in which event such Interest Period shall
          end on the immediately preceding Business Day;

                   (ii)     any Interest Period that would otherwise extend beyond the Termination Date shall (for
          all purposes other than Subsection 4.12) end on the Termination Date;

                   (iii)    any Interest Period that begins on the last Business Day of a calendar month (or on a day
          for which there is no numerically corresponding day in the calendar month at the end of such Interest
          Period) shall end on the last Business Day of a calendar month; and

                  (iv)    the Borrower Representative shall select Interest Periods so as not to require a scheduled
          payment of any Eurodollar Loan during an Interest Period for such Loan.

                    “Interest Rate Protection Agreement”: with respect to any Person, any interest rate protection
 agreement, future agreement, option agreement, swap agreement, cap agreement, collar agreement, hedge agreement
 or other similar agreement or arrangement (including derivative agreements or arrangements), as to which such
 Person is a party or a beneficiary.

                    “Interim Order”:, collectively, the order of the Court entered in the Chapter 11 Cases after an
 interim hearing (assuming satisfaction of the standard prescribed in Section 324 of the Bankruptcy Code and
 Bankruptcy Rule 4001 and other applicable law), together with all extensions, modifications, and amendments
 thereto, in form and substance satisfactory to the Administrative Agent, which, among other matters but not by way
 of limitation, authorizes, on an interim basis, the Borrowers and Guarantors to execute and perform under the terms
 of this Agreement and the other Loan Documents.

                    “In-Transit Inventory”: Inventory located outside of the United States or in transit within or
 outside of the United States to a Qualified Loan Party from vendors and suppliers that has not yet been received into
 a distribution center or store of such Person.

                    “Inventory”: inventory (as such term is defined in Article 9 of the UCC).

                   “Investment”: in any Person by any other Person, any direct or indirect advance, loan or other
 extension of credit (other than to customers, dealers, licensees, franchisees, suppliers, consultants, directors, officers
 or employees of any Person in the ordinary course of business) or capital contribution (by means of any transfer of
 cash or other property to others or any payment for property or services for the account or use of others) to, or any
 purchase or acquisition of Capital Stock, Indebtedness or other similar instruments issued by, such Person.




DB1/ 100473273.8                                            27
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 159 of 400



 Guarantees shall not be deemed to be Investments. The amount of any Investment outstanding at any time shall be
 the original cost of such Investment, reduced (at the Borrower Representative’s option) by any dividend,
 distribution, interest payment, return of capital, repayment or other amount or value received in respect of such
 Investment.

                   “Investment Company Act”: the Investment Company Act of 1940, as amended from time to
 time.

                  “Investment Grade Rating”: a rating equal to or higher than Baa3 (or the equivalent) by Moody’s
 and BBB- (or the equivalent) by S&P, or any equivalent rating by any other nationally recognized rating agency.

                   “Investment Grade Securities”: (i) securities issued or directly and fully guaranteed or insured by
 the United States government or any agency or instrumentality thereof (other than Cash Equivalents); (ii) debt
 securities or debt instruments with an Investment Grade Rating, but excluding any debt securities or instruments
 constituting loans or advances among the Parent Borrower and its Subsidiaries; (iii) investments in any fund that
 invests exclusively in investments of the type described in clauses (i) and (ii), which fund may also hold immaterial
 amounts of cash pending investment or distribution; and (iv) corresponding instruments in countries other than the
 United States customarily utilized for high quality investments.

                   “Investment Property”: investment property (as such term is defined in Article 9 of the UCC) and
 any and all supporting obligations in respect thereof.

                   “Investor”: DB Investors, Inc., a Delaware corporation, and any successor in interest thereto.

                  “ISP”:    the International Standby Practices (1998), International Chamber of Commerce
 Publication No. 590.

                   “Issuing Lender”: as the context may require, (a) Bank of America, N.A. in its capacity as issuer
 of Letters of Credit issued by it; (b) any other Lender that may become an Issuing Lender pursuant to Subsections
 3.10 and 3.11 in its capacity as issuer of Letters of Credit issued by such Lender; or (c) collectively, all of the
 foregoing.

                   “Joint Venture Agreements”: collectively, (a) the Joint Venture and Shareholders Agreement,
 dated May, 2001, by and among DBI, Elemax Limited (a Hong Kong company), Soundstone Limited (a British
 Virgin Islands company), Wingreat Limited (a Hong Kong company) and Mordechai (Moty) Kafry, (b) the Joint
 Venture and Shareholders Agreement, dated August, 1995, by and among David’s Bridal Corporation (a
 Pennsylvania company), Addwood Limited (a Hong Kong company), Fillberg Limited (a Hong Kong company) and
 Mordechai (Moty) Kafry, (c) the Joint Venture and Shareholders Agreement, dated July 1, 1998, by and among
 DBI, Pretty Fashions Inc. (a Taiwanese company), Elemax Limited (a Hong Kong company), Multihulls Trading
 Limited (a Hong Kong company) and Maxtel Limited (a Hong Kong company) and (d) the Joint Venture and
 Shareholders Agreement, dated January 1, 2010, by and among DBI, The Bridge Holding Limited (a Hong Kong
 company), Soundstone Limited (a British Virgin Island company), Executive Management Limited (a Hong Kong
 company) and Mordechai (Moty) Kafry, in each case as amended, supplemented, waived or otherwise modified
 from time to time.

                   “Joint Ventures”: (a) Executive Management Limited, a limited company incorporated in Hong
 Kong, (b) Fillberg, Ltd., a limited company incorporated in Hong Kong, (c) Wingreat Limited, a limited company
 incorporated in Hong Kong and (d) Maxtel Limited, a limited company incorporated in Hong Kong.

                   “Judgment Conversion Date”: as defined in Subsection 11.8(a).

                   “Judgment Currency”: as defined in Subsection 11.8(a).

                   “L/C Disbursement”: as defined in Subsection 3.5(a).




DB1/ 100473273.8                                          28
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 160 of 400



                 “L/C Exposure”: at any time the aggregate principal amount at such time of the L/C Obligations.
 The L/C Exposure of any Revolving Credit Lender at any time shall equal its Commitment Percentage of the
 aggregate L/C Exposure at such time.

                   “L/C Fee Payment Date”: with respect to any Letter of Credit, the first calendar day after the end
 of each calendar month to occur after the Closing Date, to and including the first such day to occur on or after the
 date of expiry thereof; provided that if any L/C Fee Payment Date would otherwise occur on a day that is not a
 Business Day, such L/C Fee Payment Date shall be the immediately preceding Business Day.

                   “L/C Fees”: the fees and commissions specified in Subsection 3.3.

                  “L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate then undrawn and
 unexpired amount of the then outstanding Letters of Credit and (b) the aggregate amount of drawings under Letters
 of Credit which have not then been reimbursed pursuant to Subsection 3.5(a).

                   “L/C Request”: a letter of credit request in the form of Exhibit H attached hereto or, in such form
 as the applicable Issuing Lender may specify from time to time, requesting the Issuing Lender to issue a Letter of
 Credit.

                   “Lead Arranger”: Bank of America, N.A., in its capacity as Lead Arranger and Bookrunner under
 this Agreement.

                  “Lease Rejection Date”: the last day of the 120-day lease rejection/assumption period, as such
 period may be extended or shortened by the Court.

                     “Lease Reserve”: a reserve, in an amount established by the Administrative Agent in its
 reasonable credit judgment, in respect of (i) Inventory held at any leased Store locations intended to be closed with
 respect to which the lease therefor is or is intended to be terminated by the applicable Loan Party, or (ii) Inventory at
 leased Store locations with respect to which the lease has not been assumed commencing on the Lease Reserve
 Commencement Date, or with respect to any specific location, the date that is fourteen (14) weeks prior to the
 expiration of such period of time as shall have been consented to for rejection/assumption of such lease by the
 landlord for such location and approved by the Court, in each case in an amount determined by the Administrative
 Agent in its sole discretion.

                   “Lease Reserve Commencement Date”: the date that is fourteen (14) weeks prior to the Lease
 Rejection Date.

                    “Lender Default”: (a) the refusal (which may be given verbally or in writing and has not been
 retracted) or failure of any Lender (including any Agent in its capacity as Lender) to make available its portion of
 any incurrence of Loans or reimbursement obligations required to be made hereunder, which refusal or failure is not
 cured within two Business Days after the date of such refusal or failure, (b) the failure of any Lender (including any
 Agent in its capacity as Lender) to pay over to the Administrative Agent, any Issuing Lender or any other Lender
 any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the
 subject of a good faith dispute, (c) a Lender (including any Agent in its capacity as Lender) has notified the Parent
 Borrower or the Administrative Agent that it does not intend to comply with its funding obligations hereunder, (d) a
 Lender (including any Agent in its capacity as Lender) has failed, within 10 Business Days after request by the
 Administrative Agent, to confirm that it will comply with its funding obligations hereunder or (e) an Agent or a
 Lender has admitted in writing that it is insolvent or such Agent or Lender becomes subject to a Lender-Related
 Distress Event.

                   “Lender-Related Distress Event”: with respect to any Agent or Lender (each, a “Distressed
 Person”), a voluntary or involuntary case with respect to such Distressed Person under any debt relief law, or a
 custodian, conservator, receiver or similar official is appointed for such Distressed Person or any substantial part of
 such Distressed Person’s assets, or such Distressed Person makes a general assignment for the benefit of creditors or
 is otherwise adjudicated as, or determined by any Governmental Authority having regulatory authority over such




DB1/ 100473273.8                                           29
 1004794810v9
                Case 18-12635-LSS             Doc 17       Filed 11/19/18         Page 161 of 400



 Distressed Person to be, insolvent or bankrupt or become the subject of a Bail-In Action; provided that a Lender-
 Related Distress Event shall not be deemed to have occurred solely by virtue of the ownership or acquisition of any
 equity interests in any Agent or Lender or any person that directly or indirectly controls such Agent or Lender by a
 Governmental Authority or an instrumentality thereof.

                   “Lenders”: the several banks and other financial institutions from time to time parties to this
 Agreement together with, in each case, any affiliate of any such bank or financial institution through which such
 bank or financial institution elects, by notice to the Administrative Agent and the Borrower Representative, to make
 any Revolving Credit Loans, Swingline Loans or Letters of Credit available to any Borrower, provided that for all
 purposes of voting or consenting with respect to (a) any amendment, supplementation or modification of any Loan
 Document, (b) any waiver of any of the requirements of any Loan Document or any Default or Event of Default and
 its consequences or (c) any other matter as to which a Lender may vote or consent pursuant to Subsection 11.1
 hereof, the bank or financial institution making such election shall be deemed the “Lender” rather than such affiliate,
 which shall not be entitled to so vote or consent.

                   “Letter of Credit Inventory”: Inventory the purchase of which is financed with Letters of Credit
 hereunder, (a) which Inventory does not constitute Eligible Inventory or Eligible In-Transit Inventory and for which
 no document of title has been issued and (b) which Inventory, when purchased, would otherwise constitute Eligible
 Inventory or Eligible In-Transit Inventory.

                   “Letters of Credit” or “L/Cs”: as defined in Subsection 3.1(a).

                    “LIBOR Rate”: the per annum rate of interest (rounded upwards, if necessary, to the next 1/16 th
 of one percent (1%) and in no event less than zero) determined by the Administrative Agent at or about 11:00 a.m.
 (London time) two Business Days prior to an interest period for a term equivalent to such period, equal the London
 Interbank Offered Rate, or comparable or successor rate approved by the Administrative Agent for the applicable
 currency, as published on the applicable Reuters screen page (or other commercially available source designated by
 the Administrative Agent from time to time); provided, that any comparable or successor rate shall be applied by the
 Administrative Agent, if administratively feasible, in a manner consistent with market practice.

                   “LIBOR Screen Rate” the LIBOR quote on the applicable screen page the Administrative Agent
 designates to determine LIBOR (or such other commercially available source providing such quotations as may be
 designated by the Administrative Agent from time to time).

                   “LIBOR Successor Rate” as defined in Section 4.7.

                   “LIBOR Successor Rate Conforming Changes” as defined in Section 4.7.

                   “Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of any kind
 (including any conditional sale or other title retention agreement or lease in the nature thereof).

                   “Loan”: a Revolving Credit Loan or a Swingline Loan, as the context shall require; collectively,
 the “Loans”.

                  “Loan Documents”: this Agreement, any Notes, the L/C Requests, the ABL/Term Loan
 Intercreditor Agreement, the Intercreditor Acknowledgement, the Guarantee and Collateral Agreement, the Fee
 Letters, and any other Security Documents, each as amended, supplemented, waived or otherwise modified from
 time to time.

                   “Loan Parties”: Holdings, DB Parent, Investor, the Borrowers and the Subsidiary Guarantors;
 individually, a “Loan Party”.

                  “Macy’s.com Agreement”: the Marketing Agreement dated as of December 1, 2006 between
 Macys.com, Inc. and DBI.




DB1/ 100473273.8                                          30
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 162 of 400



                   “Mandatory Revolving Credit Loan Borrowing”: as defined in Subsection 2.4(c).

                   “Material Adverse Effect”: a material adverse effect on (a) the business, operations, property or
 condition (financial or otherwise) of the Parent Borrower and its Restricted Subsidiaries taken as a whole (excluding
 (i) any matters publicly disclosed or disclosed to the Administrative Agent in writing prior to the filing of the
 Chapter 11 Cases, (ii) any matters disclosed in the schedules hereto, (iii) any matters disclosed in any first day
 pleadings or declarations, and (iv) the effect of filing the Chapter 11 Cases, the events and conditions related and/or
 leading up thereto and the effects thereof and any action required to be taken under the Loan Documents or under
 the Chapter 11 Orders) or (b) the validity or enforceability as to any Loan Party party thereto of this Agreement or
 any of the other Loan Documents or the rights or remedies of the Agents and the Lenders under the Loan
 Documents, in each case taken as a whole.

                    “Materials of Environmental Concern”: any pollutants, contaminants, hazardous or toxic
 substances or materials or wastes defined, listed, or regulated as such in or under, or which may give rise to liability
 under, any applicable Environmental Law, including gasoline, petroleum (including crude oil or any fraction
 thereof), petroleum products or by-products, asbestos and polychlorinated biphenyls.

                “Men’s Wearhouse Agreement”: the Marketing Agreement dated as of January 31, 2007 between
 DBI and The Men’s Wearhouse, Inc.

                   “Moody’s”: as defined in the definition of “Cash Equivalents” in this Subsection 1.1.

                    “Most Recent Four Quarter Period”: the four Fiscal Quarter period of the Parent Borrower ending
 on the last day of the most recently completed Fiscal Year or Fiscal Quarter for which financial statements of the
 Parent Borrower have been (or have been required to be) delivered under Subsection 7.1(a).

                   “MTM”: as defined in the definition of “Designated Hedging Reserves” in this Subsection 1.1.

                   “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section 4001(a)(3) of
 ERISA.

                   “Negotiable Collateral”: letters of credit, letter of credit rights, instruments, promissory notes,
 drafts, documents, and chattel paper (including electronic chattel paper and tangible chattel paper), and any and all
 supporting obligations in respect thereof.

                   “Net Orderly Liquidation Value”: the orderly liquidation value (net of costs and expenses
 estimated to be incurred in connection with such liquidation) of the Qualified Loan Parties’ Inventory, that is
 estimated to be recoverable in an orderly liquidation of such Inventory expressed as a percentage of the net book
 value thereof, such percentage to be as determined from time to time by reference to the most recent Inventory
 appraisal completed by a qualified third-party appraisal company (approved by the Administrative Agent in its
 Permitted Discretion) delivered to the Administrative Agent.

                    “Net Proceeds”: with respect to any new public or private issuance or sale of any securities, any
 capital contribution (whether of property or assets, including cash) or any incurrence of Indebtedness, an amount
 equal to the gross proceeds in cash and Cash Equivalents (or with respect to capital contributions of non-cash
 property or assets, the Fair Market Value) of such issuance, sale or contribution net of attorneys’ fees, accountants’
 fees, underwriters’ or placement agents’ fees, discounts or commissions, and brokerage, consultant and other fees
 actually incurred in connection with such issuance, sale or contribution and net of taxes paid or payable as a result,
 or in respect, thereof.

                   “Non-Consenting Lender”: as defined in Subsection 11.1(f).

                   “Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

                   “Non-Excluded Taxes”: all Taxes other than Excluded Taxes.




DB1/ 100473273.8                                           31
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 163 of 400



                   “Non-Loan Party”: each Subsidiary of the Parent Borrower that is not a Loan Party.

                 “Non-Wholly Owned Subsidiary”: each Subsidiary of the Parent Borrower that is not a Wholly
 Owned Subsidiary.

                   “Notes”: the collective reference to the Revolving Credit Notes and the Swingline Note.

                   “Obligation Currency”: as defined in Subsection 11.8(a).

                   “Obligations”: obligations of the Parent Borrower and the other Loan Parties from time to time
 arising under or in respect of the due and punctual payment of (i) the principal of and premium, if any, and interest
 (including interest accruing during (or would accrue but for) the pendency of any bankruptcy, insolvency,
 receivership, Bail-In Action or other similar proceeding, regardless of whether allowed or allowable in such
 proceeding) on the Loans, when and as due, whether at maturity, by acceleration, upon one or more dates set for
 prepayment or otherwise, (ii) each payment required to be made in respect of any Letter of Credit, when and as due,
 including payments in respect of Reimbursement Obligations and interest thereon, (iii) all obligations under Cash
 Management Arrangements, Designated Cash Management Agreements, Bank Products Agreements, Hedging
 Agreements, Hedging Arrangements and Designated Hedging Agreements, and (iv) all other monetary obligations,
 including fees, costs, expenses and indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
 (including monetary obligations incurred during the pendency of any bankruptcy, insolvency, receivership, Bail-In
 Action or other similar proceeding, regardless of whether allowed or allowable in such proceeding), of the Parent
 Borrower and the other Loan Parties under this Agreement and the other Loan Documents.

                   “OFAC”: the Office of Foreign Assets Control of the United States Department of the Treasury.

                   “Order”: as the context may require, the Interim Order or the Final Order.

                    “Organizational Documents”: with respect to any Person, (a) the articles of incorporation,
 certificate of incorporation or certificate of formation (or the equivalent organizational documents) of such Person
 and (b) the bylaws or operating agreement (or the equivalent governing documents) of such Person.

                   “Other Representatives”: Bank of America, N.A., as Lead Arranger.

                   “Parent Borrower”: as defined in the Preamble hereto.

                   “Parent Entity”: any of Investor, DB Parent, Holdings, any Other Parent, and any other Person
 that is a Subsidiary of Investor, DB Parent, Holdings or any Other Parent and of which the Parent Borrower is a
 Subsidiary. As used herein, “Other Parent”: a Person of which the Parent Borrower becomes a Subsidiary after the
 Closing Date, provided that either (x) immediately after the Parent Borrower first becomes a Subsidiary of such
 Person, more than 50.0% of the Voting Stock of such Person shall be held by one or more Persons that held more
 than 50.0% of the Voting Stock of a Parent Entity of the Parent Borrower immediately prior to the Parent Borrower
 first becoming such Subsidiary or (y) such Person shall be deemed not to be an Other Parent for the purpose of
 determining whether a Change of Control shall have occurred by reason of the Parent Borrower first becoming a
 Subsidiary of such Person.

                   “Participant”: as defined in Subsection 11.6(c)(i).

                   “Participant Register”: as defined in Subsection 11.6(b)(v).

                   “Patriot Act”: as defined in Subsection 11.18.

                   “Payment Intangible” has the meaning given to such term in Article 9 of the UCC.

                  “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of Title IV
 of ERISA (or any successor thereto).




DB1/ 100473273.8                                          32
 1004794810v9
                Case 18-12635-LSS               Doc 17      Filed 11/19/18          Page 164 of 400



                     “Permitted Discretion”: the commercially reasonable judgment of the Administrative Agent
 exercised in good faith in accordance with customary business practices for comparable asset-based lending
 transactions, as to any factor which the Administrative Agent reasonably determines: (a) will or could be expected
 to adversely affect in any material respect the value of any Collateral, the enforceability or priority of the applicable
 Agent’s Liens thereon or the amount which any Agent, the Lenders or any Issuing Lender would be likely to receive
 (after giving consideration to delays in payment and costs of enforcement) in the liquidation of any Collateral, (b) is
 evidence that any collateral report or financial information delivered to the Administrative Agent by any Person on
 behalf of the applicable Borrower is incomplete, inaccurate or misleading in any material respect, (c) creates or
 could reasonably be expected to create an Event of Default, or (d) may increase the likelihood that the Secured
 Parties would not receive timely payment in full in cash for all of the Obligations. In exercising such judgment, the
 Administrative Agent may consider, without duplication, such factors already included in or tested by the definition
 of Eligible Inventory, Eligible In-Transit Inventory, Eligible Letter of Credit Inventory, Eligible Accounts or
 Eligible Credit Card Receivables, as well as any of the following: (i) changes after the Closing Date in any material
 respect in demand for, pricing of, or product mix of Inventory; (ii) changes after the Closing Date in any material
 respect in any concentration of risk with respect to Accounts; and (iii) any other factors arising after the Closing
 Date that change in any material respect the credit risk of lending to the Borrowers on the security of the Collateral.

                     “Permitted Hedging Arrangement”: as defined in Subsection 8.9.

                     “Permitted Indebtedness”: as defined in Subsection 8.12.

                     “Permitted Investments”:

                   (a)      Investments in accounts, payment intangibles and chattel paper (each as defined in the
 UCC), notes receivable, extensions of trade credit and similar items arising or acquired in the ordinary course of
 business consistent with the past practice of the Parent Borrower and its Restricted Subsidiaries;

                     (b)     Investments in cash, Cash Equivalents, Temporary Cash Investments and Investment
 Grade Securities;

                   (c)     Investments existing or made pursuant to legally binding written commitments in
 existence on the Closing Date and set forth on Schedule 1.1(f) and Investments in any Joint Venture made pursuant
 any Joint Venture Agreement as in effect on the Closing Date, in each case, solely to the extent reflected in the
 Approved Budget;

                   (d)      (i) Investments by any Loan Party in any other Loan Party (other than Holdings, DB
 Parent, or Investor); provided, however, that if any such Investment is in the form of intercompany Indebtedness,
 such Indebtedness shall not be secured by any Lien and (ii) Investments in Holdings, DB Parent, or Investor in
 amounts and for purposes for which dividends are permitted under Subsection 8.2;

                   (e)      Investments received in settlement amounts due to the Parent Borrower or any Restricted
 Subsidiary of the Parent Borrower effected in the ordinary course of business;

                     (f)     Investments by any Non-Loan Party in any other Non-Loan Party;

                 (g)      Solely to the extent reflected in the Approved Budget, Investments by Loan Parties in any
 Non-Loan Parties; provided, however, that the aggregate outstanding amount at any time of all intercompany
 Investments made pursuant to this clause (g) during the Chapter 11 Cases shall not exceed $50,000;

                   (h)      Investments by any Non-Loan Party in any Loan Party (other than Holdings, DB Parent,
 or Investor); provided, however, that if any such Investment is in the form of intercompany Indebtedness, such
 Indebtedness shall not be secured by any Lien;

                    (i)     loans and advances (and guarantees of loans and advances by third parties) made to
 officers, directors or employees of any Parent Entity or Holdings, the Parent Borrower or any of its Restricted




DB1/ 100473273.8                                           33
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18        Page 165 of 400



 Subsidiaries, and Guarantee Obligations of the Parent Borrower or any of its Restricted Subsidiaries in respect of
 obligations of officers, directors or employees of any Parent Entity, Holdings, the Parent Borrower or any of its
 Restricted Subsidiaries, in each case (i) in the ordinary course of business (other than in connection with the
 Management Subscription Agreement), (ii) existing on the Closing Date and described on Schedule 1.1(f), (iii) made
 after the Closing Date for relocation expenses in the ordinary course of business, (iv) made for other purposes in an
 aggregate principal amount not to exceed $50,000 at any time or (v) relating to indemnification or reimbursement of
 any officers, directors or employees in respect of liabilities relating to their serving in any such capacity; provided,
 however, that (i) with respect to any employee of any Parent Entity, no such loans or advances shall be permitted
 unless the activities of such employee relate primarily to the Parent Borrower and its Restricted Subsidiaries and (ii)
 any such amounts permitted under this clause (i) shall be reflected in the Approved Budget;

                  (j)     Investments in the nature of pledges or deposits (x) with respect to leases or utilities
 provided to third parties in the ordinary course of business or (y) otherwise described in the definition of
 “Customary Permitted Liens” or made in connection with Liens permitted under Subsection 8.13; or

                   (k)      Investments representing evidences of Indebtedness, securities or other property received
 from another Person by the Parent Borrower or any of its Restricted Subsidiaries in connection with any bankruptcy
 proceeding, Bail–In Action or other reorganization of such other Person or as a result of foreclosure, perfection or
 enforcement of any Lien or exchange for evidences of Indebtedness, securities or other property of such other
 Person held by the Parent Borrower or any of its Restricted Subsidiaries; provided that any such securities or other
 property received by the Parent Borrower or any other Loan Party is pledged to the Collateral Agent for the benefit
 of the Secured Parties pursuant to the Security Documents as and to the extent required thereby.

                    “Permitted Liens”: as defined in Subsection 8.13.

                  “Person”: an individual, partnership, corporation, limited liability company, business trust, joint
 stock company, trust, unincorporated association, joint venture, Governmental Authority or other entity of whatever
 nature.

                    “Petition Date”: as defined in the Recitals.

                 “Plan”: at a particular time, any employee benefit plan which is covered by ERISA and in respect
 of which the Parent Borrower or a Commonly Controlled Entity is an “employer” as defined in Section 3(5) of
 ERISA.

                   “Plan of Reorganization”: a plan of reorganization in form and substance satisfactory to the
 Administrative Agent in all respects and consented to by the Administrative Agent, confirmed by an order (in form
 and substance satisfactory to the Administrative Agent) of the Court under the Chapter 11 Cases (i), containing a
 provision for termination of the Commitments and repayment in full in cash of all of the Obligations and the Prior
 Lender Obligations on or before the effective date of such plan, (ii) containing a release in favor of the Agents and
 the Lenders and their respective affiliates, (iii) containing provisions with respect to the settlement or discharge of
 all claims and other debts and liabilities, and such Plan of Reorganization shall be in full force and effect and shall
 not have been modified, altered, amended or otherwise changed or supplemented without the prior written consent
 of the Administrative Agent and (iv) such other terms as the Administrative Agent may require.

                    “Platform”: Intralinks, SyndTrak Online or any other similar electronic distribution system.

                    “Post-Petition”: the time period commencing immediately upon the filing of the applicable
 Chapter 11 Case.

                    “Pre-Petition”: the time period ending immediately prior to the filing of the Chapter 11 Cases.

                    “Pre-Petition Credit Agreement”: as defined in the Recitals.




DB1/ 100473273.8                                            34
 1004794810v9
                 Case 18-12635-LSS             Doc 17       Filed 11/19/18         Page 166 of 400



                    “Pre-Petition Indemnity Account”: an amount equal to $[250,000]4 for the purpose of securing
 contingent indemnification obligations and other contingent claims arising under the Pre-Petition Credit Agreement,
 the other Pre-Petition Loan Documents or otherwise in respect of Prior Lender Obligations in the event the Prior
 Agent and the Prior Lenders have not received releases and discharges of claims and liabilities with respect to such
 obligations, in form and substance reasonably satisfactory to the Prior Agent and the Prior Lenders, at the time of
 payment in full in cash of all Prior Lender Obligations other than contingent obligations relating thereto, which will
 be funded as provided in the Order.

                    “Pre-Petition Loan Documents”: the “Loan Documents” as defined in the Pre-Petition Credit
 Agreement.

                  “Pre-Petition Senior Notes”: 7.75% Senior Notes due 2020 of the Parent Borrower issued
 pursuant to the Pre-Petition Senior Notes Indenture, as may be amended, supplemented, waived or otherwise
 modified from time to time.

                   “Pre-Petition Senior Notes Debt Documents”: the Pre-Petition Senior Notes Indenture and all
 other instruments, agreements and other documents evidencing or governing the Pre-Petition Senior Notes or
 providing for any guarantee, obligation, security or other right in respect thereof.

                   “Pre-Petition Senior Notes Indenture”: the Indenture dated as of October 11, 2012, under which
 the Pre-Petition Senior Notes are issued, as the same may be amended, supplemented, waived or otherwise modified
 from time to time.

                    “Pre-Petition Term Loan Credit Agreement”: the Credit Agreement dated as of October 11, 2012,
 by and among the Parent Borrower, the lenders party thereto and Bank of America, N.A., as Administrative Agent
 and Collateral Agent, as amended or otherwise modified prior to the Closing Date in accordance with the terms of
 the Pre-Petition Credit Agreement and the ABL/Term Loan Intercreditor Agreement.

                    “Preferred Stock”: as applied to the Capital Stock of any corporation or company, Capital Stock
 of any class or classes (however designated) that by its terms is preferred as to the payment of dividends, or as to the
 distribution of assets upon any voluntary or involuntary liquidation or dissolution of such corporation or company,
 over Capital Stock of any other class of such corporation or company.

                   “Prior Agent”: Bank of America, N.A., in its capacities as administrative agent and collateral
 agent under any of the Pre-Petition Loan Documents.

                   “Priority Carve-Out”: an amount equal to the sum of: [the ABL Professional Fee Carve Out Cap
 (as defined in the applicable Order), plus the Post-Carve Out Trigger Notice Cap (as defined in the applicable
 Order), plus the amounts set forth in clauses [______] of paragraph [______] of the Interim Order (or the Final
 Order, when applicable).]

                   “Prior L/C Obligations”: Prior Lender Obligations in respect of principal of “L/C Obligations”
 under, and as defined in, the Pre-Petition Credit Agreement and interest, expenses, fees and other sums payable in
 respect thereof under the Pre-Petition Loan Documents.

                    “Prior Lender Obligations”: all “Obligations” as defined in the Pre-Petition Credit Agreement.

                    “Prior Lenders”: as defined in the Recitals.

                  “Prior Revolving Credit Loans”: Prior Lender Obligations in respect of principal of “Revolving
 Credit Loans” under, and as defined in, the Pre-Petition Credit Agreement and interest, expenses, fees and other
 sums payable in respect thereof under the Pre-Petition Loan Documents.


 4
     To be confirmed.



DB1/ 100473273.8                                           35
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 167 of 400



                 “Prior Term Loan Agent”: Bank of America, N.A., as agent under the Pre-Petition Term Loan
 Credit Agreement.

                   “Prior Term Loan Lenders”: the lenders under the Pre-Petition Term Loan Credit Agreement.

                 “Prior Week”: as of any date of determination, the immediately preceding week ended on a
 Saturday and commencing on the prior Sunday.

                 “PTE”: a prohibited transaction class exemption issued by the U.S. Department of Labor, as any
 such exemption may be amended from time to time.

                    “Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party that has total
 assets exceeding $10,000,000 at the time the relevant Guarantee or grant of the relevant security interest becomes
 effective with respect to such Swap Obligation or such other person as constitutes an “eligible contract participant”
 under the Commodity Exchange Act or any regulations promulgated thereunder and can cause another person to
 qualify as an “eligible contract participant” at such time by entering into a keepwell under Section 1a(18)(A)(v)(II)
 of the Commodity Exchange Act.

                   “Qualified Loan Party”: each Borrower and each Subsidiary Guarantor.

                 “Recovery Event”: any settlement of or payment in respect of any property or casualty insurance
 claim or any condemnation proceeding relating to any asset of the Parent Borrower or any of its Restricted
 Subsidiaries.

                   “Register”: as defined in Subsection 11.6(b)(c)(iv).

                   “Regulation D”: Regulation D of the Board as in effect from time to time.

                   “Regulation S-X”: Regulation S-X promulgated by the SEC, as in effect on the Closing Date.

                   “Regulation T”: Regulation T of the Board as in effect from time to time.

                   “Regulation U”: Regulation U of the Board as in effect from time to time.

                   “Regulation X”: Regulation X of the Board as in effect from time to time.

                   “Reimbursement Obligations”: the obligation of the applicable Borrower to reimburse the
 applicable Issuing Lender pursuant to Subsection 3.5(a) for amounts drawn under the applicable Letters of Credit.

                   “Related Parties”: with respect to any Person, such Person’s affiliates and the partners, officers,
 directors, trustees, employees, employees, shareholders, members, attorneys and other advisors, agents and
 controlling persons of such person and of such person’s affiliates and “Related Party” shall mean any of them.

                   “Remedies Notice Period”: as defined in the Interim Order (or Final Order, when applicable).

                  “Reportable Event”: any of the events set forth in Section 4043(c) of ERISA, other than those
 events as to which the 30-day notice period is waived under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC
 Regulation Section 4043 or any successor regulation thereto.

                   “Required Lenders”: Lenders the sum of whose outstanding Commitments (or after the
 termination thereof, outstanding Individual Lender Exposures) represent a majority of aggregate Commitments (or
 after the termination thereof, the sum of the Individual Lender Exposures) at such time; provided that the
 Commitments (or Individual Lender Exposures) held or deemed held by Defaulting Lenders shall be excluded for
 purposes of making a determination of Required Lenders.




DB1/ 100473273.8                                          36
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 168 of 400



                   “Required Milestones”: “Milestones” as defined in the Interim Order (or the Final Order, when
 applicable).

                    “Requirement of Law”: as to any Person, the Organizational Documents of such Person, and any
 law, statute, ordinance, code, decree, treaty, rule or regulation or determination of an arbitrator or a court or other
 Governmental Authority, in each case applicable to or binding upon such Person or any of its material property or to
 which such Person or any of its material property is subject, including laws, ordinances and regulations pertaining to
 zoning, occupancy and subdivision of real properties; provided that the foregoing shall not apply to any non-binding
 recommendation of any Governmental Authority.

                    “Responsible Officer”: as to any Person, any of the following officers of such Person: (a) the
 chief executive officer or the president of such Person and, with respect to financial matters, the chief financial
 officer, the treasurer, the controller or the Vice President–Finance of such Person, (b) any vice president of such
 Person or, with respect to financial matters, any assistant treasurer or assistant controller of such Person, in each case
 who has been designated in writing to the Administrative Agent or the Collateral Agent as a Responsible Officer by
 such chief executive officer or president of such Person or, with respect to financial matters, by such chief financial
 officer of such Person, (c) with respect to Subsection 7.7 and without limiting the foregoing, the general counsel of
 such Person and (d) with respect to ERISA matters, the senior vice president–human resources (or substantial
 equivalent) of such Person.

                     “Restricted Payment”: any dividend or any other payment whether direct or indirect (other than
 dividends payable solely in common stock of the Parent Borrower or options, warrants or other rights to purchase
 common stock of the Parent Borrower) on, or any payment on account of, or any setting apart of assets for a sinking
 or other analogous fund for, the purchase, redemption, defeasance, retirement or other acquisition of, any shares of
 any class of Capital Stock of the Parent Borrower (other than any acquisition of Capital Stock deemed to occur upon
 the exercise of options if such Capital Stock represents a portion of the exercise price thereof) or any warrants or
 options to purchase any such Capital Stock, whether now or hereafter outstanding, or any other distribution (other
 than (x) distributions payable solely in common stock of the Parent Borrower or (y) options, warrants or other rights
 to purchase common stock of the Parent Borrower) in respect thereof, either directly or indirectly, whether in cash or
 property or in obligations of the Parent Borrower.

                   “Restricted Subsidiary”: any Subsidiary of the Parent Borrower.

                  “Restructuring Advisor”: a financial advisor reasonably acceptable to the Administrative Agent.
 For the avoidance of doubt, AlixPartners LLP shall be a reasonably acceptable Restructuring Advisor.

                   “Restructuring Support Agreement”: that certain Restructuring Support Agreement, dated as of
 [_________, 2018] by and among the Loan Parties, the Prior Term Loan Lenders and the other creditors party
 thereto as “Restructuring Support Parties”.

                   “Restructuring Support Parties”: as defined in that certain Restructuring Support Agreement.

                    “Revolving Credit Facility”: as defined in the Recitals.

                  “Revolving Credit Lender”: any Lender having a Commitment hereunder and/or a Revolving
 Credit Loan outstanding hereunder.

                   “Revolving Credit Loan”: a Loan made pursuant to Subsection 2.1(a).

                   “Revolving Credit Note”: as defined in Subsection 2.1(d).

                 “Revolving Exposure”: at any time the aggregate principal amount at such time of all outstanding
 Revolving Credit Loans. The Revolving Exposure of any Revolving Credit Lender at any time shall equal its
 Commitment Percentage of the aggregate Revolving Exposure at such time.




DB1/ 100473273.8                                            37
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 169 of 400



                   “S&P”: as defined in the definition of the term “Cash Equivalents” in this Subsection 1.1.

                   “Sale and Leaseback Transaction”: any arrangement with any Person providing for the leasing by
 the Parent Borrower or any of its Restricted Subsidiaries of real or personal property which has been or is to be sold
 or transferred by the Parent Borrower or any such Restricted Subsidiary to such Person or to any other Person to
 whom funds have been or are to be advanced by such Person on the security of such property or rental obligations of
 the Parent Borrower or such Restricted Subsidiary.

                   “Sanction(s)”: any sanction administered or enforced by the United States Government (including
 without limitation, OFAC), the United Nations Security Council, the European Union, Her Majesty’s Treasury
 (“HMT”) or other relevant sanctions authority.

                   “SEC”: the United States Securities and Exchange Commission.

                   “Secured Parties”: the “Secured Parties” as defined in the Guarantee and Collateral Agreement.

                   “Securities Act”: the Securities Act of 1933, as amended from time to time.

                     “Security Documents”: the collective reference to the Orders, the Guarantee and Collateral
 Agreement, each Blocked Account Agreement and all other similar security documents hereafter delivered to the
 Collateral Agent granting or perfecting a Lien on any asset or assets of any Person to secure the obligations and
 liabilities of the Loan Parties hereunder and/or under any of the other Loan Documents or to secure any guarantee of
 any such obligations and liabilities, including any security documents executed and delivered or caused to be
 delivered to the Collateral Agent pursuant to Section 10.8 in each case, as amended, supplemented, waived or
 otherwise modified from time to time.

                  “Set”: the collective reference to Eurodollar Loans of a single Tranche, the then current Interest
 Periods with respect to all of which begin on the same date and end on the same later date (whether or not such
 Eurodollar Loans shall originally have been made on the same day).

                   “Settlement Service”: as defined in Subsection 11.6.

                   “Scheduled Unavailability Date” as defined in Section 4.7(b)(ii).

                    “Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of ERISA or
 Section 412 of the Code, but which is not a Multiemployer Plan.

                  “Specified Liquidation Agent”:      Great American Group, or, with respect to Intellectual
 Property, from Hilco Streambank, or any other liquidation agent approved by Administrative Agent.

                  “Stated Amount”: at any time, as to any Letter of Credit, the maximum amount available to be
 drawn thereunder (regardless of whether any conditions for drawing could then be met).

                   “Stated Maturity”: with respect to any Indebtedness, the date specified in such Indebtedness as the
 fixed date on which the payment of principal of such Indebtedness is due and payable, including pursuant to any
 mandatory redemption provision (but excluding any provision providing for the repurchase or repayment of such
 Indebtedness at the option of the holder thereof upon the happening of any contingency).

                   “Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of which is the
 number one and the denominator of which is the number one minus the aggregate of the maximum reserve
 percentages (including any marginal, special, emergency or supplemental reserves) expressed as a decimal
 established by the FRB to which the Administrative Agent is subject with respect to the Adjusted LIBOR Rate, for
 eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
 reserve percentages shall include those imposed pursuant to such Regulation D. LIBOR Rate Loans shall be
 deemed to constitute eurocurrency funding and to be subject to such reserve requirements without benefit of or




DB1/ 100473273.8                                          38
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 170 of 400



 credit for proration, exemptions or offsets that may be available from time to time to any Lender under such
 Regulation D or any comparable regulation. The Statutory Reserve Rate shall be adjusted automatically on and as of
 the effective date of any change in any reserve percentage.

                   “Store”: any retail store operated, or to be operated, by any Loan Party.

                    “Store Liquidation”: a liquidation of the entire chain of stores of the Loan Parties and all of the
 assets relating thereto under Section 363 of the Bankruptcy Code. The Store Liquidation shall be conducted pursuant
 to bidding procedures, sales procedures, approval orders, purchase agreements, agency documents or other
 agreements, documents or instruments, as applicable, in form and substance and on terms satisfactory to the
 Administrative Agent.

                    “Subsidiary”: as to any Person, a corporation, partnership, limited liability company or other
 entity (a) of which shares of stock or other ownership interests having ordinary voting power (other than stock or
 such other ownership interests having such power only by reason of the happening of a contingency) to elect a
 majority of the Board of Directors or other managers of such corporation, partnership, limited liability company or
 other entity are at the time owned by such Person, or (b) the management of which is otherwise controlled, directly
 or indirectly through one or more intermediaries, or both, by such Person and, in the case of this clause (b), which is
 treated as a consolidated subsidiary for accounting purposes. Unless otherwise qualified, all references to a
 “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent
 Borrower. The term “Subsidiary” shall not include any Joint Ventures even if such entity would be consolidated
 with the Parent Borrower under GAAP; provided that, for the avoidance of doubt, nothing in this sentence shall limit
 or otherwise affect the treatment of Joint Ventures (including with respect to consolidation) for financial reporting
 purposes under and in accordance with GAAP.

                  “Subsidiary Borrower Joinder”: a joinder in substantially the form of Exhibit K hereto, to be
 executed by each Subsidiary Borrower designated as such after the Closing Date.

                  “Subsidiary Borrowers”: each Domestic Subsidiary that is a Wholly Owned Subsidiary and a
 Restricted Subsidiary that becomes a Borrower after five days’ written notice to the Administrative Agent pursuant
 to a Subsidiary Borrower Joinder, together with their respective successors and assigns. Upon receipt thereof the
 Administrative Agent shall promptly transmit each such notice to each of the Lenders; provided that any failure to
 do so by the Administrative Agent shall not in any way affect the status of any such Domestic Subsidiary as a
 Subsidiary Borrower hereunder.

                   “Subsidiary Guarantor”: each Domestic Subsidiary (other than any Borrower, Excluded
 Subsidiary and DBI) of the Parent Borrower which executes and delivers a Subsidiary Guaranty pursuant to
 Subsection 10.8 or otherwise, in each case, unless and until such time as the respective Subsidiary Guarantor
 (a) ceases to constitute a Domestic Subsidiary of the Parent Borrower in accordance with the terms and provisions
 hereof or (b) is released from all of its obligations under the Subsidiary Guaranty in accordance with terms and
 provisions thereof.

                 “Subsidiary Guaranty”: the guaranty of the Obligations of the Borrowers under the Loan
 Documents provided pursuant to the Guarantee and Collateral Agreement.

                   “Successor Case”: with respect to the Chapter 11 Cases, any subsequent proceedings under
 Chapter 7 of the Bankruptcy Code.

                   “Supermajority Lenders”: Lenders the sum of whose outstanding Commitments (or after the
 termination thereof, outstanding Individual Lender Exposures) representing more than 66 ⅔% of the sum of the
 aggregate amount of the total Commitments less the Commitments of all Defaulting Lenders (or after the
 termination thereof, the sum of the Individual Lender Exposures of Non-Defaulting Lenders) at such time.




DB1/ 100473273.8                                          39
 1004794810v9
               Case 18-12635-LSS                Doc 17      Filed 11/19/18        Page 171 of 400



                  “Swap Obligation”: with respect to any Loan Party, any obligation to pay or perform under any
 agreement, contract or transaction that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
 Exchange Act.

                      “Swingline Commitment”: the Swingline Lender’s obligation to make Swingline Loans pursuant
 to Subsection 2.4.

                   “Swingline Exposure”: at any time the aggregate principal amount at such time of all outstanding
 Swingline Loans. The Swingline Exposure of any Revolving Credit Lender at any time shall equal its Commitment
 Percentage of the aggregate Swingline Exposure at such time.

                      “Swingline Lender”: as defined in the Preamble hereto.

                      “Swingline Loan Participation Certificate”: a certificate in substantially the form of Exhibit F
 hereto.

                      “Swingline Loans”: as defined in Subsection 2.4(a).

                      “Swingline Note”: as defined in Subsection 2.4(b).

                   “Taxes”: any and all present or future income, stamp or other taxes, levies, imposts, duties,
 charges, fees, deductions or withholdings, now or hereafter imposed, levied, collected, withheld or assessed by any
 Governmental Authority.

                    “Temporary Cash Investments”: any of the following: (i) any investment in (x) direct obligations
 of the United States of America, a member state of the European Union or any country in whose currency funds are
 being held pending their application in the making of an investment or capital expenditure by the Parent Borrower or
 a Restricted Subsidiary in that country or with such funds, or any agency or instrumentality of any thereof or
 obligations guaranteed by the United States of America or a member state of the European Union or any country in
 whose currency funds are being held pending their application in the making of an investment or capital expenditure
 by the Parent Borrower or a Restricted Subsidiary in that country or with such funds, or any agency or
 instrumentality of any of the foregoing, or obligations guaranteed by any of the foregoing or (y) direct obligations of
 any foreign country recognized by the United States of America rated at least “A” by S&P or “A-1” by Moody’s (or,
 in either case, the equivalent of such rating by such organization or, if no rating of S&P or Moody’s then exists, the
 equivalent of such rating by any nationally recognized rating organization), (ii) overnight bank deposits, and
 investments in time deposit accounts, certificates of deposit, bankers’ acceptances and money market deposits (or,
 with respect to foreign banks, similar instruments) maturing not more than one year after the date of acquisition
 thereof issued by (x) any bank or other institutional lender under this Agreement or the DIP Term Loan Facility or
 any affiliate thereof or (y) a bank or trust company that is organized under the laws of the United States of America,
 any state thereof or any foreign country recognized by the United States of America having capital and surplus
 aggregating in excess of $250,000,000 (or the foreign currency equivalent thereof) and whose long term debt is rated
 at least “A” by S&P or “A-1” by Moody’s (or, in either case, the equivalent of such rating by such organization or, if
 no rating of S&P or Moody’s then exists, the equivalent of such rating by any nationally recognized rating
 organization) at the time such Investment is made, (iii) repurchase obligations with a term of not more than 30 days
 for underlying securities or instruments of the types described in clause (i) or (ii) above entered into with a bank
 meeting the qualifications described in clause (ii) above, (iv) Investments in commercial paper, maturing not more
 than 270 days after the date of acquisition, issued by a Person (other than that of the Parent Borrower or any of its
 Subsidiaries), with a rating at the time as of which any Investment therein is made of “P-2” (or higher) according to
 Moody’s or “A-2” (or higher) according to S&P (or, in either case, the equivalent of such rating by such
 organization or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by any nationally
 recognized rating organization), (v) Investments in securities maturing not more than one year after the date of
 acquisition issued or fully guaranteed by any state, commonwealth or territory of the United States of America, or
 by any political subdivision or taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
 either case, the equivalent of such rating by such organization or, if no rating of S&P or Moody’s then exists, the
 equivalent of such rating by any nationally recognized rating organization), (vi) Indebtedness or Preferred Stock
 (other than of the Parent Borrower or any of its Subsidiaries) having a rating of “A” or higher by S&P or “A2” or



DB1/ 100473273.8                                           40
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 172 of 400



 higher by Moody’s (or, in either case, the equivalent of such rating by such organization or, if no rating of S&P or
 Moody’s then exists, the equivalent of such rating by any nationally recognized rating organization),
 (vii) investment funds investing 95.0% of their assets in securities of the type described in clauses (i) through
 (vi) above (which funds may also hold reasonable amounts of cash pending investment and/or distribution), (viii)
 any money market deposit accounts issued or offered by a domestic commercial bank or a commercial bank
 organized and located in a country recognized by the United States of America, in each case, having capital and
 surplus in excess of $250,000,000 (or the foreign currency equivalent thereof), or investments in money market
 funds subject to the risk limiting conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
 Company Act of 1940, as amended, and (ix) similar investments approved by the Board of Directors in the ordinary
 course of business.

                    “Termination Date”: the earlier of (a) the date that is 180 days after the Petition Date, (b) the date
 of termination of all of the Commitments pursuant to Section 2.3, (c) the date on which the Obligations become due
 and payable pursuant to this Agreement, whether by acceleration or otherwise, (d) the effective date of a Plan of
 Reorganization for the Debtors, (e) the date of consummation of a sale of all or substantially all of the Debtors’
 assets under Section 363 of the Bankruptcy Code, (f) the first business day on which the Interim Order expires by its
 terms or is terminated, unless the Final Order has been entered and become effective prior thereto, (g) the Final
 Order is vacated, terminated, rescinded, revoked, declared null and void or otherwise ceases to be in full force and
 effect, (h) conversion of any of the Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code or any Loan
 Party shall file a motion or other pleading seeking the conversion of the Chapter 11 Cases to Chapter 7 of the
 Bankruptcy Code, unless otherwise consented to in writing by the Administrative Agent and the Required Lenders,
 and (i) dismissal of any of the Chapter 11 Cases, unless otherwise consented to in writing by the Administrative
 Agent and the Required Lenders.

                    “Tradename Advance Loans”: as of any date of determination, the amount of Revolving Credit
 Loans equal to the amount, if any, by which the total amount of Revolving Credit Loans then outstanding exceeds
 the aggregate amount of the Borrowing Base calculated exclusive of clause (f) of the definition of “Borrowing
 Base”, as such Borrowing Base is shown on the Borrowing Base Certificate last delivered as of such date of
 determination. The amount of Tradename Advance Loans shall be adjusted automatically from time to time as of
 the date of delivery of each Borrowing Base Certificate.

                   “Tradename Appraisal Amount”: the most recent appraised forced liquidation value of the
 Intellectual Property of the Parent Borrower and its Restricted Subsidiaries pursuant to Subsection 11.1.

                  “Tranche”: each Tranche of Loans available hereunder, with there being two tranches on the
 Closing Date; namely, Revolving Credit Loans and Swingline Loans.

                  “Transaction”: any or all of the Plan of Reorganization or the Store Liquidation; provided that any
 such Transaction shall be conducted pursuant to bidding procedures, sales procedures, approval orders, purchase
 agreements, agency documents or other agreements, documents or instruments, as applicable, in form and substance
 and on terms reasonably satisfactory to the Administrative Agent and as set forth in the Restructuring Support
 Agreement.

                   “Transferee”: any Participant or Assignee.

                    “Type”: the type of Loan determined based on the currency in which the same is denominated,
 and the interest option applicable thereto, with there being multiple Types of Loans hereunder, namely ABR Loans
 and Eurodollar Loans.

                   “UCC”: the Uniform Commercial Code as in effect in the State of New York from time to time.

                   “Uniform Customs”: the Uniform Customs and Practice for Documentary Credits (2007
 Revision), International Chamber of Commerce Publication No. 600, as the same may be amended from time to
 time.




DB1/ 100473273.8                                           41
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 173 of 400



                   “United States Person”: any United States person within the meaning of Section 7701(a)(30) of
 the Code.

                   “Unpaid Drawing”: drawings on Letters of Credit that have not been reimbursed by the applicable
 Borrower.

                   “Unutilized Commitment”: with respect to any Lender at any time, an amount equal to the
 remainder of (x) such Lender’s Commitment as in effect at such time less (y) such Lender’s Individual Lender
 Exposure at such time (excluding any Swingline Exposure of such Lender).

                   “U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

                   “U.S. Trustee”: the United States Trustee applicable in the Chapter 11 Cases.

                    “Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of which such
 Person owns, directly or indirectly through one or more Wholly Owned Subsidiaries, all of the Capital Stock of such
 Subsidiary other than directors qualifying shares or shares held by nominees.

                  “Write-Down and Conversion Powers”: with respect to any EEA Resolution Authority, the write-
 down and conversion powers of such EEA Resolution Authority from time to time under the Bail-In Legislation for
 the applicable EEA Member Country, which write down and conversion powers are described in the EU Bail-In
 Legislation Schedule.

                    1.2     Other Definitional Provisions. Unless otherwise specified therein, all terms defined in
 this Agreement shall have the defined meanings when used in any Notes, any other Loan Document or any
 certificate or other document made or delivered pursuant hereto.

                     (a)    As used herein and in any Notes and any other Loan Document, and any certificate or
  other document made or delivered pursuant hereto or thereto, accounting terms relating to the Parent Borrower and
  its Restricted Subsidiaries not defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1, to
  the extent not defined, shall have the respective meanings given to them under GAAP.

                    (b)    The words “hereof”, “herein” and “hereunder” and words of similar import when used in
  this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement, and
  Section, Subsection, Schedule and Exhibit references are to this Agreement unless otherwise specified. The words
  “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”.

                   (c)     Any references in this Agreement to “cash and/or Cash Equivalents”, “cash, Cash
  Equivalents and/or Temporary Cash Investments” or any similar combination of the foregoing shall be construed
  as not double counting cash or any other applicable amount which would otherwise be duplicated therein.

                    (d)     The meanings given to terms defined herein shall be equally applicable to both the
  singular and plural forms of such terms.

                     (e)   All references herein to consolidated financial statements of the Parent Borrower shall
  include each variable interest entity (including the Joint Ventures) that the Parent Borrower is otherwise required
  to consolidate in accordance with GAAP.

                      (f)    The Borrowing Base shall be calculated without duplication, including without
 duplication of any reserves, items that are otherwise addressed or excluded through eligibility criteria or items that
 are factored into the calculation of collection rates or collection percentages.

                     (g)    All references herein to the determination of any amount or ratio for the Parent Borrower
 and its Restricted Subsidiaries on a consolidated basis or any similar reference shall, in each case, not be deemed to




DB1/ 100473273.8                                          42
 1004794810v9
                Case 18-12635-LSS               Doc 17        Filed 11/19/18          Page 174 of 400



 include each variable interest entity (including the Joint Ventures) that the Parent Borrower is otherwise required to
 consolidate in accordance with GAAP.

                     1.3       Divisions. For all purposes under the Loan Documents, in connection with any division
 or plan of division under Delaware law (or any comparable event under a different jurisdiction’s laws): (a) if any
 asset, right, obligation or liability of any Person becomes the asset, right, obligation or liability of a different Person,
 then it shall be deemed to have been transferred from the original Person to the subsequent Person, and (b) if any
 new Person comes into existence, such new Person shall be deemed to have been organized on the first date of its
 existence by the holders of its Equity Interests at such time.

                                                       SECTION 2
                                           Amount and Terms of Commitments

                  2.1      Commitments. (a) Subject to and upon the terms and conditions set forth herein, each
 Lender severally agrees to make, at any time and from time to time on or after the Closing Date and prior to the
 Termination Date, a Revolving Credit Loan or Revolving Credit Loans to the Borrowers (on a joint and several basis
 as between the Borrowers), which Revolving Credit Loans:

                             (i)       shall be denominated in Dollars;

                              (ii)      shall, at the option of the Borrowers, be incurred and maintained as, and/or
                    converted into, ABR Loans or Eurodollar Loans, provided that except as otherwise specifically
                    provided in Subsections 4.9 and 4.10, all Revolving Credit Loans comprising the same Borrowing
                    shall at all times be of the same Type;

                             (iii)     may be repaid and reborrowed in accordance with the provisions hereof;

                             (iv)     shall not be made (and shall not be required to be made) by any Lender to the
                    extent the incurrence thereof (after giving effect to the use of the proceeds thereof on the date of
                    the incurrence thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
                    would cause the Individual Lender Exposure of such Lender to exceed the amount of its
                    Commitment at such time; and

                             (v)       shall not be made (and shall not be required to be made) by any Lender to the
                    extent the incurrence thereof (after giving effect to the use of the proceeds thereof on the date of
                    the incurrence thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
                    would cause (i) the Aggregate Lender Exposure to exceed the lesser of (A) the total Commitments
                    as then in effect and (B) the Borrowing Base at such time (based on the Borrowing Base
                    Certificate last delivered) and (ii) after giving effect to the requested Revolving Credit Loan, the
                    sum of the Aggregate Lender Exposure and the aggregate amount of all Prior Revolving Credit
                    Loans to exceed the lesser of (A) the total Commitments as then in effect and (B) the Borrowing
                    Base at such time (based on the Borrowing Base Certificate last delivered).

                    (b)     (I) Notwithstanding anything to the contrary in Subsection 2.1(a) or elsewhere in this
  Agreement, the Administrative Agent shall have the right to establish Availability Reserves (other than any
  Designated Hedging Reserves or Cash Management Reserves, which are provided for pursuant to clause (II)
  below) in such amounts, and with respect to such matters, as the Administrative Agent in its Permitted Discretion
  shall deem necessary or appropriate, against the Borrowing Base including reserves with respect to (i) sums that
  the Borrowers are or will be required to pay (such as taxes (including payroll and sales taxes), assessments,
  insurance premiums, or, in the case of leased assets, rents or other amounts payable under such leases) and have
  not yet paid and (ii) amounts owing by the Borrowers or, without duplication, their respective Restricted
  Subsidiaries to any Person to the extent secured by a Lien on, or trust over, any of the ABL Priority Collateral,
  which Lien or trust, in the Permitted Discretion of the Administrative Agent, is capable of ranking senior in
  priority to or pari passu with one or more of the Liens in the ABL Priority Collateral granted in the Security




DB1/ 100473273.8                                             43
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 175 of 400



  Documents or the Pre-Petition Loan Documents (such as Liens or trusts in favor of landlords, warehousemen,
  carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or other
  taxes where given priority under applicable law) in and to such item of the ABL Priority Collateral; provided that
  with respect to any Availability Reserve (other than any Designated Hedging Reserves or Cash Management
  Reserves, which are provided for pursuant to clause (II) below), the Administrative Agent agrees to use good faith
  efforts to notify the applicable Borrower of the establishment of such Availability Reserve. (II) In addition, upon
  the designation of any Interest Rate Protection Agreement, Hedging Agreement or Permitted Hedging
  Arrangement as a “Designated Hedging Agreement” or any Cash Management Arrangement as a “Designated
  Cash Management Agreement”, subject to Subsection 11.22, a Designated Hedging Reserve or Cash Management
  Reserve in an amount contemplated by the respective definition thereof relating to such Designated Hedging
  Agreement or Designated Cash Management Agreement shall be automatically and immediately established,
  without any action of the Administrative Agent. Any adjustment in any Designated Hedging Reserve or Cash
  Management Reserve contemplated by the respective definitions thereof shall be immediately effective upon the
  notification to the Administrative Agent of the details and results of (x) in the case of any Designated Hedging
  Reserve, the applicable mid-market quotations as provided in the penultimate sentence of the definition of
  “Designated Hedging Reserves” and (y) in the case of any Cash Management Reserve, the new applicable
  anticipated monetary obligations as provided in the final sentence of the definition of “Cash Management
  Reserves”.

                    (c)     In the event the Borrowers are unable to comply with (i) the borrowing base limitations
  set forth in Subsection 2.1(a) or (ii) the conditions precedent to the making of Revolving Credit Loans or the
  issuance of Letters of Credit set forth in Section 6, the Lenders authorize the Administrative Agent, for the account
  of the Lenders, to make Revolving Credit Loans to the Borrowers, which may only be made as ABR Loans (each,
  an “Agent Advance”) for a period commencing on the date the Administrative Agent first receives a notice of
  Borrowing requesting an Agent Advance until the earliest of (i) the 30th Business Day after such date, (ii) the date
  the respective Borrower is again able to comply with the Borrowing Base limitations and the conditions precedent
  to the making of Revolving Credit Loans and issuance of Letters of Credit, or obtains an amendment or waiver
  with respect thereto and (iii) the date the Required Lenders instruct the Administrative Agent to cease making
  Agent Advances (in each case, the “Agent Advance Period”). The Administrative Agent shall not make any Agent
  Advance to the extent that at such time the amount of such Agent Advance (A) when added to the aggregate
  outstanding amount of all other Agent Advances made to the Borrowers at such time, would exceed 10.0% of the
  Borrowing Base at such time (based on the Borrowing Base Certificate last delivered) or (B) when added to the
  Aggregate Lender Exposure as then in effect (immediately prior to the incurrence of such Agent Advance) and the
  aggregate amount of all Prior Revolving Credit Loans, would exceed the total Commitments at such time. It is
  understood and agreed that, subject to the requirements set forth above, Agent Advances may be made by the
  Administrative Agent in its discretion to the extent the Administrative Agent deems such Agent Advances
  necessary or desirable (x) to preserve and protect the applicable ABL Priority Collateral, or any portion thereof,
  (y) to enhance the likelihood of, or maximize the amount of, repayment of the Loans and other obligations of the
  Loan Parties hereunder and under the other Loan Documents or (z) to pay any other amount chargeable to or
  required to be paid by the Borrowers pursuant to the terms of this Agreement, including payments of reimbursable
  expenses and other sums payable under the Loan Documents, and that the Borrowers shall have no right to require
  that any Agent Advances be made.

                    (d)     Each Borrower agrees that, upon the request to the Administrative Agent by any
  Revolving Credit Lender made on or prior to the Closing Date or in connection with any assignment pursuant to
  Subsection 11.6(b), in order to evidence such Lender’s Revolving Credit Loans, such Borrower will execute and
  deliver to such Lender a promissory note substantially in the form of Exhibit A-1 hereto (each, as amended,
  supplemented, replaced or otherwise modified from time to time, a “Revolving Credit Note”), with appropriate
  insertions as to payee, date and principal amount, payable to such Lender and in a principal amount equal to the
  aggregate unpaid principal amount of all Revolving Credit Loans made by such Revolving Credit Lender to such
  Borrower. Each Revolving Credit Note shall (i) be dated the Closing Date, (ii) be stated to mature on the
  Termination Date and (iii) provide for the payment of interest in accordance with Subsection 4.1.

                  2.2       Procedure for Revolving Credit Borrowing. Each of the Borrowers may borrow under
 the Commitments during the Commitment Period on any Business Day, provided that the Borrower Representative
 shall give the Administrative Agent irrevocable (in the case of any notice except notice with respect to the initial



DB1/ 100473273.8                                          44
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 176 of 400



 Extension of Credit hereunder, which shall be irrevocable after the funding) notice (which notice must be received
 by the Administrative Agent prior to (1) in the case of either Eurodollar Loans or ABR Loans to be borrowed on the
 Closing Date, 9:00 A.M., New York City time, on the Closing Date, and (2) in all other cases, (a) 2:00 P.M., New
 York City time, at least three Business Days prior to the requested Borrowing Date, if all or any part of the requested
 Revolving Credit Loans are to be initially Eurodollar Loans or (b) 10:00 A.M., New York City time, on the
 requested Borrowing Date, for ABR Loans) specifying (i) the identity of a Borrower, (ii) the amount to be borrowed,
 (iii) the requested Borrowing Date, (iv) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
 combination thereof and (v) if the borrowing is to be entirely or partly of Eurodollar Loans, the respective amounts
 of each such Type of Loan and the respective lengths of the initial Interest Periods therefor. Each borrowing shall
 be in an amount equal to (x) in the case of ABR Loans, except any ABR Loan to be used solely to pay a like amount
 of outstanding Reimbursement Obligations or Swingline Loans, in multiples of $500,000 (or, if the Commitments
 then available (as calculated in accordance with Subsection 2.1(a)) are less than $500,000, such lesser amount) or a
 whole multiple of $100,000 in excess thereof, and (y) in the case of Eurodollar Loans, $500,000, or a whole multiple
 of $500,000 in excess thereof. Upon receipt of any such notice from the Borrower Representative the
 Administrative Agent shall promptly notify each applicable Revolving Credit Lender thereof. Subject to the
 satisfaction of the conditions precedent specified in Subsection 6.2 (or in the case of the initial Extension of Credit
 on the Closing Date, Subsection 6.1), each applicable Revolving Credit Lender will make the amount of its pro rata
 share of each borrowing of Revolving Credit Loans available to the Administrative Agent for the account of the
 Borrower identified in such notice at the office of the Administrative Agent specified in Subsection 11.2 prior to
 12:00 P.M. (or 9:00 A.M., in the case of the initial borrowing hereunder), New York City time, or at such other
 office of the Administrative Agent or at such other time as to which the Administrative Agent shall notify such
 Borrower reasonably in advance of the Borrowing Date with respect thereto, on the Borrowing Date requested by
 such Borrower and in funds immediately available to the Administrative Agent.

                    2.3      Termination or Reduction of Commitments. The Borrower Representative (on behalf of
 itself and each other applicable Borrower) shall have the right, upon not less than three Business Days’ notice to the
 Administrative Agent (who will promptly notify the Lenders), to terminate the Commitments, or, from time to time,
 to reduce the amount of the Commitments; provided that no such termination or reduction shall be permitted if, after
 giving effect thereto and to any prepayments of the Revolving Credit Loans and Swingline Loans made on the
 effective date thereof, the aggregate principal amount of the Revolving Credit Loans and Swingline Loans then
 outstanding, when added to the sum of the then outstanding L/C Obligations and the aggregate amount of all Prior
 Revolving Credit Loans, would exceed the Commitments then in effect and provided, further, that any such notice
 of termination delivered by the Borrower Representative may state that such notice is conditioned upon the
 occurrence or non-occurrence of any event specified therein (including the effectiveness of other credit facilities), in
 which case such notice may be revoked by the Borrower Representative (by written notice to the Administrative
 Agent on or prior to the specified effective date) if such condition is not satisfied. Any such reduction shall be in an
 amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and shall reduce permanently the
 applicable Commitments then in effect.

                   2.4      Swingline Commitments. (a) Subject to the terms and conditions hereof, the Swingline
 Lender agrees to make swingline loans (individually, a “Swingline Loan”; collectively, the “Swingline Loans”) to
 any of the Borrowers from time to time during the Commitment Period in an aggregate principal amount at any one
 time outstanding not to exceed $20,000,000; provided that at no time may the sum of the then outstanding Swingline
 Loans, Revolving Credit Loans, L/C Obligations and the Prior Revolving Credit Loans exceed the lesser of (1) the
 Commitments then in effect and (2) the Borrowing Base then in effect (based on the most recent Borrowing Base
 Certificate). Swingline Loans shall be made in minimum amounts of $100,000. Amounts borrowed by any
 Borrower under this Subsection 2.4 may be repaid and, through but excluding the Termination Date, reborrowed.
 All Swingline Loans made to any Borrower shall be made in Dollars as ABR Loans, and shall not be entitled to be
 converted into Eurodollar Loans. The Borrower Representative (on behalf of itself or any other Borrower as the
 case may be), shall give the Swingline Lender irrevocable notice (which notice must be received by the Swingline
 Lender prior to 1:00 P.M., New York City time, on the requested Borrowing Date) specifying (1) the identity of a
 Borrower, (2) the amount of the requested Swingline Loan and (3) that the Borrowing is to be of ABR Loans. The
 proceeds of the Swingline Loans will be made available by the Swingline Lender to the Borrower identified in such
 notice at an office of the Swingline Lender by crediting the account of such Borrower at such office with such
 proceeds in Dollars.




DB1/ 100473273.8                                           45
 1004794810v9
               Case 18-12635-LSS             Doc 17       Filed 11/19/18         Page 177 of 400



                     (b)    Each of the Borrowers agrees that, upon the request to the Administrative Agent by the
  Swingline Lender made on or prior to the Closing Date or in connection with any assignment pursuant to
  Subsection 11.6(b), in order to evidence the Swingline Loans such Borrower will execute and deliver to the
  Swingline Lender a promissory note substantially in the form of Exhibit A-2 hereto, with appropriate insertions (as
  the same may be amended, supplemented, replaced or otherwise modified from time to time, the “Swingline
  Note”), payable to the Swingline Lender and representing the obligation of such Borrower to pay the amount of the
  Swingline Commitment or, if less, the unpaid principal amount of the Swingline Loans made to such Borrower,
  with interest thereon as prescribed in Subsection 4.1. The Swingline Note shall (i) be dated the Closing Date,
  (ii) be stated to mature on the Termination Date and (iii) provide for the payment of interest in accordance with
  Subsection 4.1.

                     (c)    The Swingline Lender, at any time in its sole and absolute discretion may, and, at any
  time as there shall be a Swingline Loan outstanding for more than five Business Days, the Swingline Lender shall,
  on behalf of the Borrower to which the Swingline Loan has been made (which hereby irrevocably directs and
  authorizes such Swingline Lender to act on its behalf), request each Lender, including the Swingline Lender, to
  make a Revolving Credit Loan as an ABR Loan in an amount equal to such Lender’s Commitment Percentage of
  the principal amount of all Swingline Loans made in Dollars (each, a “Mandatory Revolving Credit Loan
  Borrowing”) in an amount equal to such Lender’s Commitment Percentage of the principal amount of all of the
  Swingline Loans (collectively, the “Refunded Swingline Loans”) outstanding on the date such notice is given;
  provided that the provisions of this Subsection 2.4 shall not affect the obligations of any Borrower to prepay
  Swingline Loans in accordance with the provisions of Subsection 4.4(c). Unless the Commitments shall have
  expired or terminated (in which event the procedures of clause (d) of this Subsection 2.4 shall apply), each Lender
  hereby agrees to make the proceeds of its Revolving Credit Loan (including any Eurodollar Loan) available to the
  Administrative Agent for the account of the Swingline Lender at the office of the Administrative Agent prior to
  11:00 A.M., New York City time, in funds immediately available on the Business Day next succeeding the date
  such notice is given notwithstanding (i) that the amount of the Mandatory Revolving Credit Loan Borrowing may
  not comply with the minimum amount for Revolving Credit Loans otherwise required hereunder, (ii) whether any
  conditions specified in Section 6 are then satisfied, (iii) whether a Default or an Event of Default then exists,
  (iv) the date of such Mandatory Revolving Credit Loan Borrowing and (v) the amount of the Commitment of such,
  or any other, Lender at such time. The proceeds of such Revolving Credit Loans (including any Eurodollar Loan)
  shall be immediately applied to repay the Refunded Swingline Loans.

                      (d)     If the Commitments shall expire or terminate at any time while Swingline Loans are
  outstanding, each Lender shall, at the option of the Swingline Lender, exercised reasonably, either
  (i) notwithstanding the expiration or termination of the Commitments, make a Loan as an ABR Loan (which
  Revolving Credit Loan shall be deemed a “Revolving Credit Loan” for all purposes of this Agreement and the
  other Loan Documents) or (ii) purchase an undivided participating interest in such Swingline Loans, in either case
  in an amount equal to such Lender’s Commitment Percentage determined on the date of, and immediately prior to,
  expiration or termination of the Commitments of the aggregate principal amount of such Swingline Loans;
  provided that in the event that any Mandatory Revolving Credit Loan Borrowing cannot for any reason be made on
  the date otherwise required above (including as a result of the commencement of a proceeding under any domestic
  or foreign bankruptcy, reorganization, dissolution, insolvency, receivership, administration or liquidation or Bail-
  In Action or similar law with respect to any Borrower), then each Lender hereby agrees that it shall forthwith
  purchase (as of the date the Mandatory Revolving Credit Loan Borrowing would otherwise have occurred, but
  adjusted for any payments received from such Borrower on or after such date and prior to such purchase) from the
  Swingline Lender such participations in such outstanding Swingline Loans as shall be necessary to cause such
  Lenders to share in such Swingline Loans ratably based upon their respective Commitment Percentages, provided,
  further, that (x) all interest payable on the Swingline Loans shall be for the account of the Swingline Lender until
  the date as of which the respective participation is required to be purchased and, to the extent attributable to the
  purchased participation, shall be payable to the participant from and after such date and (y) at the time any
  purchase of participations pursuant to this sentence is actually made, the purchasing Lender shall be required to
  pay the Swingline Lender interest on the principal amount of the participation purchased for each day from and
  including the day upon which the Mandatory Revolving Credit Loan Borrowing would otherwise have occurred to
  but excluding the date of payment for such participation, at the rate otherwise applicable to Revolving Credit
  Loans made as ABR Loans. Each Lender will make the proceeds of any Revolving Credit Loan made pursuant to
  the immediately preceding sentence available to the Administrative Agent for the account of the Swingline Lender



DB1/ 100473273.8                                         46
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 178 of 400



  at the office of the Administrative Agent prior to 11:00 A.M., New York City time, in Dollars in funds
  immediately available on the Business Day next succeeding the date on which the Commitments expire or
  terminate. The proceeds of such Revolving Credit Loans shall be immediately applied to repay the Swingline
  Loans outstanding on the date of termination or expiration of the Commitments. In the event that the Lenders
  purchase undivided participating interests pursuant to the first sentence of this clause (d), each Lender shall
  immediately transfer to the Swingline Lender, in Dollars in immediately available funds, the amount of its
  participation and upon receipt thereof the Swingline Lender will deliver to such Lender a Swingline Loan
  Participation Certificate dated the date of receipt of such funds and in such amount.

                    (e)     Whenever, at any time after the Swingline Lender has received from any Lender such
  Lender’s participating interest in a Swingline Loan, the Swingline Lender receives any payment on account thereof
  (whether directly from a Borrower or otherwise, including proceeds of Collateral applied thereto by the Swingline
  Lender), or any payment of interest on account thereof, the Swingline Lender will, if such payment is received
  prior to 11:00 A.M., New York City time, on a Business Day, distribute to such Lender its pro rata share thereof
  prior to the end of such Business Day and otherwise, the Swingline Lender will distribute such payment on the
  next succeeding Business Day (appropriately adjusted, in the case of interest payments, to reflect the period of time
  during which such Lender’s participating interest was outstanding and funded); provided, however, that in the
  event that such payment received by the Swingline Lender is required to be returned, such Lender will return to the
  Swingline Lender any portion thereof previously distributed by the Swingline Lender to it.

                     (f)      Each Lender’s obligation to make the Revolving Credit Loans and to purchase
  participating interests with respect to Swingline Loans in accordance with Subsections 2.4(c) and 2.4(d) shall be
  absolute and unconditional and shall not be affected by any circumstance, including (i) any set-off, counterclaim,
  recoupment, defense or other right that such Lender or any of the Borrowers may have against the Swingline
  Lender, any of the Borrowers or any other Person for any reason whatsoever; (ii) the occurrence or continuance of
  a Default or an Event of Default; (iii) any adverse change in condition (financial or otherwise) of any of the
  Borrowers; (iv) any breach of this Agreement or any other Loan Document by any of the Borrowers, any other
  Loan Party or any other Lender; (v) any inability of any of the Borrowers to satisfy the conditions precedent to
  borrowing set forth in this Agreement on the date upon which such Revolving Credit Loan is to be made or
  participating interest is to be purchased or (vi) any other circumstance, happening or event whatsoever, whether or
  not similar to any of the foregoing.

                     2.5      Repayment of Loans. (a) Each Borrower hereby unconditionally promises to pay to the
 Administrative Agent in Dollars for the account of: (i) each Lender the then unpaid principal amount of each
 Revolving Credit Loan of such Lender made to such Borrower, on the Termination Date (or such earlier date on
 which the Revolving Credit Loans become due and payable pursuant to Section 9); and (ii) the Swingline Lender,
 the then unpaid principal amount of the Swingline Loans made to such Borrower, on the Termination Date (or such
 earlier date on which the Swingline Loans become due and payable pursuant to Section 9). Each Borrower hereby
 further agrees to pay interest (which payments shall be in Dollars) on the unpaid principal amount of such Loans
 from time to time outstanding from the date hereof until payment in full thereof at the rates per annum, and on the
 dates, set forth in Subsection 4.1.

                   (b)     Each Lender (including the Swingline Lender) shall maintain in accordance with its usual
  practice an account or accounts evidencing indebtedness of each of the Borrowers to such Lender resulting from
  each Loan of such Lender from time to time, including the amounts of principal and interest payable and paid to
  such Lender from time to time under this Agreement.

                    (c)     The Administrative Agent shall maintain the Register pursuant to Subsection 11.6(b), and
  a subaccount therein for each Lender, in which shall be recorded (i) the amount of each Loan made hereunder, the
  Type thereof, the Borrowers to which such Loan is made, each Interest Period, if any, applicable thereto and
  whether such Loans are Revolving Credit Loans or Swingline Loans, (ii) the amount of any principal or interest
  due and payable or to become due and payable from each of the Borrowers to each applicable Lender hereunder
  and (iii) the amount of any sum received by the Administrative Agent hereunder from each of the Borrowers and
  each applicable Lender’s share thereof.




DB1/ 100473273.8                                          47
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18          Page 179 of 400



                   (d)      The entries made in the Register and the accounts of each Lender maintained pursuant to
  Subsection 2.5(c) shall, to the extent permitted by applicable law, be prima facie evidence of the existence and
  amounts of the obligations of each of the Borrowers therein recorded; provided, however, that the failure of any
  Lender or the Administrative Agent to maintain the Register or any such account, or any error therein, shall not in
  any manner affect the obligation of any Borrower to repay (with applicable interest) the Loans made to such
  Borrower by such Lender in accordance with the terms of this Agreement.

                                                      SECTION 3
                                                      Letters of Credit

                      3.1       L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing Lender, in
 reliance on the agreements of the other Revolving Credit Lenders set forth in Subsection 3.4(a), agrees to continue
 under this Agreement for the account of the Parent Borrower the Existing Letters of Credit issued by it and to issue
 letters of credit (the letters of credit issued on and after the Closing Date pursuant to this Section 3, together with the
 Existing Letters of Credit, collectively, the “Letters of Credit”) for the account of the applicable Borrower or (if
 required by the applicable Issuing Lender, so long as a Borrower is a co-applicant and jointly and severally liable
 thereunder) any Restricted Subsidiary on any Business Day during the Commitment Period but in no event later than
 the fifth day prior to the Termination Date in such form as may be approved from time to time by the Issuing
 Lender; provided that no Letter of Credit shall be issued if, after giving effect to such issuance, (i) the aggregate
 Extensions of Credit to the Borrowers would exceed the applicable limitations set forth in Subsection 2.1, (ii) the
 L/C Obligations in respect of Letters of Credit would exceed $80,000,000 or (iii) the Aggregate Outstanding Credit
 of all the Revolving Credit Lenders and the aggregate amount of all Prior Revolving Credit Loans would exceed the
 Commitments of all the Revolving Credit Lenders then in effect. All Prior L/C Obligations shall constitute “L/C
 Obligations” for all purposes of this Agreement.

                      (b)     Each Letter of Credit shall be denominated in Dollars and shall be either (i) a standby
  letter of credit issued to support obligations of the Parent Borrower or any of its Restricted Subsidiaries, contingent
  or otherwise, which finance or otherwise arise in connection with the working capital and business needs of the
  Parent Borrower or its Restricted Subsidiaries, and for general corporate purposes, of the Parent Borrower or any
  of its Restricted Subsidiaries, or (ii) a commercial letter of credit in respect of the purchase of goods or services by
  the Parent Borrower, or any of its Restricted Subsidiaries, and unless otherwise agreed by the applicable Issuing
  Lender and, in the case of clause (B) below, the Administrative Agent, expire no later than the earlier of (A) one
  year after its date of issuance and (B) the fifth Business Day prior to the Termination Date; provided that, unless
  otherwise agreed, no Issuing Lender shall be obligated to issue a Letter of Credit that expires beyond the non-
  extended Termination Date.

                     (c)     Notwithstanding anything to the contrary in Subsection 3.1(b), if the Borrower
  Representative so requests in any L/C Request, the applicable Issuing Lender may, in its sole and absolute
  discretion, agree to issue a Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal L/C”);
  provided that any such Auto-Renewal L/C must permit the applicable Issuing Lender to prevent any such renewal
  at least once in each 12-month period (commencing with the date of issuance of such Letter of Credit) by giving
  prior notice to the beneficiary thereof not later than a day in each such 12-month period to be agreed upon at the
  time such Letter of Credit is issued. Unless otherwise directed by the applicable Issuing Lender, the applicable
  Borrower shall not be required to make a specific request to such Issuing Lender for any such renewal. Once an
  Auto-Renewal L/C has been issued, the Lenders shall be deemed to have authorized (but may not require) the
  applicable Issuing Lender to permit the renewal of such Letter of Credit at any time to an extended expiry date not
  later than the earlier of (i) one year from the date of such renewal and (ii) the fifth Business Day prior to the
  Termination Date; provided that such Issuing Lender shall not permit any such renewal if (x) such Issuing Lender
  has determined that it would have no obligation at such time to issue such Letter of Credit in its renewed form
  under the terms hereof (by reason of the provisions of Subsection 3.2(c) or otherwise), or (y) it has received notice
  on or before the day that is two Business Days before the date which has been agreed upon pursuant to the proviso
  of the first sentence of this clause (c), (1) from the Administrative Agent that any Lender directly affected thereby
  has elected not to permit such renewal or (2) from the Administrative Agent, any Lender or Borrower that one or




DB1/ 100473273.8                                            48
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 180 of 400



  more of the applicable conditions specified in Section 6 are not then satisfied, or that the issuance of such Letter of
  Credit would violate Subsection 3.1.

                     (d)   Each Letter of Credit issued by an Issuing Lender shall be deemed to constitute a
  utilization of the Commitments, and shall be participated in (as more fully described in the following Subsection
  3.4) by the Lenders in accordance with their respective Commitment Percentages. All Letters of Credit issued
  hereunder shall be denominated in Dollars and shall be issued for the account of the applicable Borrower or (if
  required by the applicable Issuing Lender, so long as a Borrower is a co-applicant and jointly and severally liable
  thereunder) any Subsidiary.

                    (e)     Unless otherwise agreed by the applicable Issuing Lender and the Parent Borrower, each
  Letter of Credit shall be governed by, and shall be construed in accordance with, the laws of the State of New
  York, and to the extent not prohibited by such laws, the ISP shall apply to each standby Letter of Credit and the
  Uniform Customs shall apply to each commercial Letter of Credit. The ISP shall not in any event apply to this
  Agreement. All Letters of Credit shall be issued on a sight basis only.

                    3.2       Procedure for Issuance of Letters of Credit. (a) The Borrower Representative may, from
 time to time during the Commitment Period but in no event later than the 30th day prior to the Termination Date,
 request that an Issuing Lender issue a Letter of Credit by delivering to such Issuing Lender and the Administrative
 Agent at its address for notices specified herein, an L/C Request therefor in the form of Exhibit H hereto (completed
 to the reasonable satisfaction of such Issuing Lender), and such other certificates, documents and other papers and
 information as such Issuing Lender may reasonably request. Upon receipt of any L/C Request, such Issuing Lender
 will process such L/C Request and the certificates, documents and other papers and information delivered to it in
 connection therewith in accordance with its customary procedures and shall promptly issue the Letter of Credit
 requested thereby (but in no event shall an Issuing Lender be required, unless otherwise agreed to by such Issuing
 Lender, to issue any Letter of Credit earlier than five Business Days after its receipt of the L/C Request therefor and
 all such other certificates, documents and other papers and information relating thereto) by issuing the original of
 such Letter of Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender and the
 Borrower Representative. The applicable Issuing Lender shall furnish a copy of such Letter of Credit to the
 Borrower Representative promptly following the issuance thereof. No Issuing Lender shall amend, cancel or waive
 presentation of any Letter of Credit, or replace any lost, mutilated or destroyed Letter of Credit, without the prior
 written consent of the Borrower Representative. Upon the issuance of any Letter of Credit or amendment, renewal,
 extension or modification to a Letter of Credit, the applicable Issuing Lender shall promptly notify the
 Administrative Agent, who shall promptly notify each Lender, thereof, which notice shall be accompanied by a copy
 of such Letter of Credit or amendment, renewal, extension or modification to a Letter of Credit and the amount of
 such Lender’s respective participation in such Letter of Credit pursuant to Subsection 3.4. If the applicable Issuing
 Lender is not the same person as the Administrative Agent, on the first Business Day of each calendar month, such
 Issuing Lender shall provide to the Administrative Agent a report listing all outstanding Letters of Credit and the
 amounts and beneficiaries thereof and the Administrative Agent shall promptly provide such report to each Lender.

                    (b)    The making of each request for a Letter of Credit by the Borrower Representative shall
  be deemed to be a representation and warranty by the Borrower Representative that such Letter of Credit may be
  issued in accordance with, and will not violate the requirements of, Subsection 3.1. Unless the respective Issuing
  Lender has received notice from the Required Lenders before it issues a Letter of Credit that one or more of the
  applicable conditions specified in Section 6 are not then satisfied, or that the issuance of such Letter of Credit
  would violate Subsection 3.1, then such Issuing Lender may issue the requested Letter of Credit for the account of
  the applicable Borrower or Subsidiary in accordance with such Issuing Lender’s usual and customary practices.

                    (c)     No Issuing Lender shall be under any obligation to issue any Letter of Credit if

                             (i)     any order, judgment or decree of any Governmental Authority or arbitrator shall
                   by its terms purport to enjoin or restrain such Issuing Lender from issuing such Letter of Credit, or
                   any Requirement of Law applicable to such Issuing Lender or any request or directive (whether or
                   not having the force of law) from any banking regulatory authority with jurisdiction over such
                   Issuing Lender shall prohibit the issuance of letters of credit generally, or




DB1/ 100473273.8                                           49
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 181 of 400



                            (ii)     the issuance of such Letter of Credit would violate one or more existing (as of
                   the date hereof) policies of such Issuing Lender consistently applied by such Issuing Lender to
                   borrowers generally.

                    3.3      Fees, Commissions and Other Charges. (a) Each Borrower agrees to pay to the
 Administrative Agent a letter of credit commission with respect to each Letter of Credit issued by such Issuing
 Lender on its behalf, computed for the period from and including the date of issuance of such Letter of Credit
 through to the expiration date of such Letter of Credit, computed at a rate per annum equal to the Applicable Margin
 then in effect for Eurodollar Loans calculated based upon the actual number of days elapsed over a 360-day year, of
 the aggregate amount available to be drawn under such Letter of Credit, payable monthly in arrears on each L/C Fee
 Payment Date with respect to such Letter of Credit and on the Termination Date or such earlier date as the
 Commitments shall terminate as provided herein. Such commission shall be payable to the Administrative Agent
 for the account of the applicable Revolving Credit Lenders to be shared ratably among them in accordance with their
 respective Commitment Percentages. Each Borrower shall pay to the relevant Issuing Lender with respect to each
 Letter of Credit a fee equal to 1/8 of 1.0% per annum of the aggregate amount available to be drawn under such
 Letter of Credit or such other amounts as may be agreed by such Borrower and such Issuing Lender, payable
 monthly in arrears on each L/C Fee Payment Date with respect to such Letter of Credit and on the Termination Date
 or such other date as the Commitments shall terminate calculated based upon the actual number of days elapsed over
 a 360-day year. Such commissions and fees shall be nonrefundable. Such fees and commissions shall be payable in
 Dollars.

                   (b)     In addition to the foregoing commissions and fees, each Borrower agrees to pay amounts
  necessary to reimburse the applicable Issuing Lender for such normal and customary costs and expenses as are
  incurred or charged by such Issuing Lender in issuing, effecting payment under, amending or otherwise
  administering any Letter of Credit issued by such Issuing Lender within 10 days after demand therefor.

                     (c)    The Administrative Agent shall, promptly following any receipt thereof, distribute to the
  applicable Issuing Lender and the applicable Lenders all commissions and fees received by the Administrative
  Agent for their respective accounts pursuant to this Subsection 3.3.

                   3.4      L/C Participations. (a) By the issuance of a Letter of Credit (or an amendment to a Letter
 of Credit increasing the amount thereof) and without any further action on the part of the applicable Issuing Lender
 or the Lenders, each Issuing Lender hereby irrevocably grants to each Lender, and each Lender hereby acquires
 from such Issuing Lender, a participation in such Letter of Credit equal to such Lender’s Commitment Percentage of
 the aggregate amount available to be drawn under such Letter of Credit. Each Lender acknowledges and agrees that
 its obligation to acquire participations pursuant to this paragraph in respect of Letters of Credit is absolute and
 unconditional and shall not be affected by any circumstance whatsoever, including any amendment, renewal or
 extension of any Letter of Credit or the occurrence and continuance of a Default or reduction or termination of the
 Commitments, or expiration, termination or cash collateralization of any Letter of Credit and that each such payment
 shall be made without any offset, abatement, withholding or reduction whatsoever. All calculations of the Lenders’
 Commitment Percentages shall be made from time to time by the Administrative Agent, which calculations shall be
 conclusive absent manifest error.

                     (b)    If the Borrowers fail to reimburse the applicable Issuing Lender on the due date as
  provided in Subsection 3.5, such Issuing Lender shall notify the Administrative Agent and the Administrative
  Agent shall notify each Lender of the applicable L/C Disbursement, the payment then due from the Borrowers in
  respect thereof and such Lender’s Commitment Percentage thereof. Each Lender shall pay by wire transfer of
  immediately available funds to the Administrative Agent not later than 2:00 P.M., New York City time, on such
  date (or, if such Lender shall have received such notice later than 12:00 P.M., New York City time, on any day, not
  later than 11:00 A.M., New York City time, on the next succeeding Business Day), an amount equal to such
  Lender’s Commitment Percentage of the unreimbursed L/C Disbursement in the same manner as provided in
  Subsection 2.2 with respect to Loans made by such Lender, and the Administrative Agent will promptly pay to the
  applicable Issuing Lender the amounts so received by it from the Lenders. The Administrative Agent will
  promptly pay to the applicable Issuing Lender any amounts received by it from the Borrowers pursuant to the
  above clause (a) prior to the time that any Lender makes any payment pursuant to the preceding sentence and any
  such amounts received by the Administrative Agent from the Borrowers thereafter will be promptly remitted by



DB1/ 100473273.8                                          50
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 182 of 400



  the Administrative Agent to the Lender that shall have made such payments and to such Issuing Lender, as
  appropriate.

                     (c)    If any Lender shall not have made its Commitment Percentage of such L/C Disbursement
  available to the Administrative Agent as provided above, each of such Lender and each Borrower severally agrees
  to pay interest on such amount, for each day from and including the date such amount is required to be paid in
  accordance with the foregoing to but excluding the date such amount is paid, to the Administrative Agent for the
  account of the applicable Issuing Lender at (i) in the case of Borrower, the rate per annum set forth in Subsection
  3.5(b) and (ii) in the case of such Lender, at a rate determined by the Administrative Agent in accordance with
  banking industry rules or practices on interbank compensation.

                     3.5       Reimbursement Obligation of the Borrowers. (a) Each Issuing Lender shall promptly
 notify the Borrower Representative of any presentation of a draft under any Letter of Credit. Each Borrower hereby
 agrees to reimburse each Issuing Lender, upon receipt by the Borrower Representative of notice from the applicable
 Issuing Lender of the date and amount of a draft presented under any Letter of Credit issued on its behalf and paid
 by such Issuing Lender (an “L/C Disbursement”), for the amount of such draft so paid and any taxes, fees, charges
 or other costs or expenses reasonably incurred by such Issuing Lender in connection with such payment. Each such
 payment shall be made to the applicable Issuing Lender, at its address for notices specified herein, in Dollars in
 immediately available funds, no later than 3:00 P.M., New York City time, on the date which is one Business Day
 (or, if the Facility is fully drawn on such date and the applicable Borrower does not have sufficient cash on hand to
 make such payment, two Business Days) after the date on which the Borrower Representative receives such notice,
 if received prior to 11:00 A.M., New York City Time, on a Business Day and otherwise, no later than 3:00 P.M.,
 New York City time, on the next succeeding Business Day; provided that the Borrowers may, subject to the
 conditions to borrowing set forth herein, request in accordance with Subsection 2.2 that such payment be financed
 with ABR Loans or Swingline Loans in an equivalent amount and, to the extent so financed, the Borrowers’
 obligation to make such payment shall be discharged and replaced by the resulting ABR Loans or Swingline Loans.

                   (b)     Interest shall be payable on any and all amounts remaining unpaid by the Borrowers
  under this Subsection 3.5(b) from the date the draft presented under the affected Letter of Credit is paid to the date
  on which the applicable Borrower is required to pay such amounts pursuant to clause (a) above at the rate which
  would then be payable on any outstanding ABR Loans that are Revolving Credit Loans and thereafter until
  payment in full at the rate which would be payable on any outstanding ABR Loans that are Revolving Credit
  Loans which were then overdue.

                    3.6      Obligations Absolute. The Reimbursement Obligations of Borrowers as provided in
 Subsection 3.5 shall be absolute, unconditional and irrevocable, and shall be paid and performed strictly in
 accordance with the terms of this Agreement under any and all circumstances whatsoever and irrespective of (i) any
 lack of validity or enforceability of any Letter of Credit or this Agreement, or any term or provision therein; (ii) any
 draft or other document presented under a Letter of Credit being proved to be forged, fraudulent, invalid or
 insufficient in any respect or any statement therein being untrue or inaccurate in any respect; (iii) payment by any
 Issuing Lender under a Letter of Credit against presentation of a draft or other document that fails to comply with
 the terms of such Letter of Credit; (iv) any other event or circumstance whatsoever, whether or not similar to any of
 the foregoing, that might, but for the provisions of this Section 3, constitute a legal or equitable discharge of, or
 provide a right of setoff against, the obligations of Borrower hereunder; (v) the fact that a Default shall have
 occurred and be continuing; or (vi) any material adverse change in the business, property, results of operations,
 prospects or condition, financial or otherwise, of the Parent Borrower and its Restricted Subsidiaries. None of the
 Agents, the Lenders, the Issuing Lenders or any of their affiliates shall have any liability or responsibility by reason
 of or in connection with the issuance or transfer of any Letter of Credit or any payment or failure to make any
 payment thereunder (irrespective of any of the circumstances referred to in the preceding sentence), or any error,
 omission, interruption, loss or delay in transmission or delivery of any draft, notice or other communication under or
 relating to any Letter of Credit (including any document required to make a drawing thereunder), any error in
 interpretation of technical terms or any consequence arising from causes beyond the control of the Issuing Lenders;
 provided that the foregoing shall not be construed to excuse any Issuing Lender from liability to the Borrowers to
 the extent of any direct damages (as opposed to consequential damages, claims in respect of which are hereby
 waived by the Borrowers to the extent permitted by applicable Requirements of Law) suffered by the Borrowers that
 are caused by such Issuing Lender’s failure to exercise care when determining whether drafts and other documents



DB1/ 100473273.8                                           51
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18        Page 183 of 400



 presented under a Letter of Credit comply with the terms thereof. The parties hereto expressly agree that, in the
 absence of gross negligence or willful misconduct on the part of the applicable Issuing Lender (as finally determined
 by a court of competent jurisdiction), such Issuing Lender shall be deemed to have exercised care in each such
 determination. In furtherance of the foregoing and without limiting the generality thereof, the parties agree that,
 with respect to documents presented which appear on their face to be in substantial compliance with the terms of a
 Letter of Credit, the applicable Issuing Lender may, in its sole discretion, either accept and make payment upon such
 documents without responsibility for further investigation, regardless of any notice or information to the contrary, or
 refuse to accept and make payment upon such documents if such documents are not in strict compliance with the
 terms of such Letter of Credit.

                    3.7      L/C Disbursements. The applicable Issuing Lender shall, promptly following its receipt
 thereof, examine all documents purporting to represent a demand for payment under a Letter of Credit. Such Issuing
 Lender shall promptly give written notice to the Administrative Agent and the Borrower Representative of such
 demand for payment and whether such Issuing Lender has made or will make an L/C Disbursement thereunder;
 provided that any failure to give or delay in giving such notice shall not relieve Borrower of its Reimbursement
 Obligation to such Issuing Lender and the Lenders with respect to any such L/C Disbursement (other than with
 respect to the timing of such Reimbursement Obligation set forth in Subsection 3.5).

                   3.8        L/C Request. In the event of any inconsistency between the terms and conditions of this
 Agreement and the terms and conditions of any L/C Request or other application or agreement submitted by any
 Borrower or any Subsidiary, to, or entered into by any Borrower or any Subsidiary with, any Issuing Lender relating
 to any Letter of Credit, the terms and conditions of this Agreement shall control.

                    3.9      Cash Collateralization. If (i) an Event of Default occurs and is continuing or (ii) the
 Termination Date occurs, then the Borrowers shall then deposit on terms and in accounts satisfactory to the
 Administrative Agent, in the name of the Collateral Agent and for the benefit of the Revolving Credit Lenders, an
 amount in cash equal to 105% of the maximum drawable amount of any such Letter of Credit determined as of such
 date. Funds so deposited shall be applied by the Administrative Agent to reimburse the applicable Issuing Lender
 for L/C Disbursements for which it has not been reimbursed and, to the extent not so applied, shall be applied to
 satisfy other Obligations of the Borrowers under this Agreement.

                   3.10     Additional Issuing Lenders. The Borrower Representative may, at any time and from
 time to time with the consent of the Administrative Agent (which consent shall not be unreasonably withheld) and
 such Lender, designate one or more additional Lenders to act as an issuing lender under the terms of this Agreement.
 Any Lender designated as an issuing lender pursuant to this Subsection 3.10 shall be deemed to be an “Issuing
 Lender” (in addition to being a Lender) in respect of Letters of Credit issued or to be issued by such Lender, and,
 with respect to such Letters of Credit, such term shall thereafter apply to the other Issuing Lender or Issuing Lenders
 and such Lender. The Administrative Agent shall notify the Lenders of any such additional Issuing Lender. If at
 any time there is more than one Issuing Lender hereunder, the Borrower Representative may, in its discretion, select
 which Issuing Lender is to issue any particular Letter of Credit.

                    3.11     Resignation or Removal of the Issuing Lender. Any Issuing Lender may resign as
 Issuing Lender hereunder at any time upon at least 30 days’ prior notice to the Lenders, the Administrative Agent
 and the Borrower Representative. Any Issuing Lender may be replaced at any time by written agreement among the
 Borrower Representative, each Agent, the replaced Issuing Lender and the successor Issuing Lender. The
 Administrative Agent shall notify the Lenders of any such resignation or replacement of an Issuing Lender. At the
 time any such resignation of an Issuing Lender shall become effective, the Borrowers shall pay all unpaid fees
 accrued for the account of the retiring Issuing Lender pursuant to Subsection 3.3. From and after the effective date
 of any such resignation or replacement, (i) the successor Issuing Lender shall have all the rights and obligations of
 an Issuing Lender under this Agreement with respect to Letters of Credit to be issued by it thereafter and
 (ii) references herein to the term “Issuing Lender” shall be deemed to refer to such successor or to any previous
 Issuing Lender, or to such successor and all previous Issuing Lenders, as the context shall require. After the
 resignation or replacement of an Issuing Lender, the retiring or replaced Issuing Lender shall remain a party hereto
 and shall continue to have all the rights and obligations of an Issuing Lender under this Agreement with respect to
 Letters of Credit issued by it prior to such resignation or replacement, but shall not be required to issue additional
 Letters of Credit.



DB1/ 100473273.8                                           52
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 184 of 400



                                                    SECTION 4
                             General Provisions Applicable to Loans and Letters of Credit

                  4.1      Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear interest for each
 day during each Interest Period with respect thereto at a rate per annum equal to the Adjusted LIBOR Rate
 determined for such day plus the Applicable Margin in effect for such day.

                     (b)     Each ABR Loan denominated in Dollars shall bear interest for each day that it is
  outstanding at a rate per annum equal to the Alternate Base Rate in effect for such day plus the Applicable Margin
  in effect for such day.

                      (c)    During the continuance of any Event of Default arising from the failure to repay principal
  when due, and during the continuance of any other Event of Default to which the Administrative Agent may (and
  shall at the direction of Required Lenders) have elected to apply Default Rate interest, and without further notice,
  motion or application to, hearing before, or order from the Court, the Obligations shall bear interest at the Default
  Rate.

                   (d)     Interest shall be payable in arrears on each Interest Payment Date, provided that interest
  accruing pursuant to clause (c) of this Subsection 4.1 shall be payable from time to time on demand.

                     (e)      It is the intention of the parties hereto to comply strictly with applicable usury laws;
  accordingly, it is stipulated and agreed that the aggregate of all amounts which constitute interest under applicable
  usury laws, whether contracted for, charged, taken, reserved, or received, in connection with the indebtedness
  evidenced by this Agreement or any Notes, or any other document relating or referring hereto or thereto, now or
  hereafter existing, shall never exceed under any circumstance whatsoever the maximum amount of interest allowed
  by applicable usury laws.

                    4.2       Conversion and Continuation Options. (a) Subject to its obligations pursuant to
 Subsection 4.12(c), the applicable Borrowers may elect from time to time to convert outstanding Revolving Credit
 Loans from Eurodollar Loans to ABR Loans by the Borrower Representative giving the Administrative Agent
 irrevocable notice of such election prior to 2:00 P.M., New York City time two Business Days prior to such election.
 The Borrowers may elect from time to time to convert outstanding Revolving Credit Loans from ABR Loans to
 Eurodollar Loans by the Borrower Representative giving the Administrative Agent irrevocable notice of such
 election prior to 2:00 P.M., New York City time at least three Business Days prior to such election. Any such notice
 of conversion to Eurodollar Loans shall specify the length of the initial Interest Period or Interest Periods therefor.
 Upon receipt of any such notice the Administrative Agent shall promptly notify each affected Lender thereof. All or
 any part of outstanding Eurodollar Loans or ABR Loans may be converted as provided herein, provided that
 (i) (unless the Required Lenders otherwise consent) no Loan may be converted into a Eurodollar Loan when any
 Default or Event of Default has occurred and is continuing and (ii) no Loan may be converted into a Eurodollar
 Loan after the date that is one month prior to the applicable Termination Date.

                    (b)      Any Eurodollar Loan may be continued as such upon the expiration of the then current
  Interest Period with respect thereto by the Borrower Representative giving notice to the Administrative Agent of
  the length of the next Interest Period to be applicable to such Loan, determined in accordance with the applicable
  provisions of the term “Interest Period” set forth in Subsection 1.1, provided that no Eurodollar Loan may be
  continued as such (i) (unless the Required Lenders otherwise consent) when any Default or Event of Default has
  occurred and is continuing or (ii) after the date that is one month prior to the applicable Termination Date, and
  provided, further, that if the Borrower Representative shall fail to give any required notice as described above in
  this clause (b) or if such continuation is not permitted pursuant to the preceding proviso such Eurodollar Loans
  shall be automatically converted to ABR Loans on the last day of such then expiring Interest Period. Upon receipt
  of any such notice of continuation pursuant to this Subsection 4.2(b), the Administrative Agent shall promptly
  notify each affected Lender thereof.




DB1/ 100473273.8                                          53
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 185 of 400



                    4.3       Minimum Amounts; Maximum Sets. All borrowings, conversions and continuations of
 Loans hereunder and all selections of Interest Periods hereunder shall be in such amounts and be made pursuant to
 such elections so that, after giving effect thereto, the aggregate principal amount of the Eurodollar Loans comprising
 each Set shall be equal to $500,000 or a whole multiple of $500,000 in excess thereof and so that there shall not be
 more than 12 Sets at any one time outstanding.

                   4.4      Optional and Mandatory Prepayments; Full Roll of Prior Lender Obligations.. (a) Each
 of the Borrowers may at any time and from time to time prepay the Loans made to it and the Reimbursement
 Obligations in respect of Letters of Credit issued for its account, in whole or in part, subject to Subsection 4.12,
 without premium or penalty, upon notice by the Borrower Representative to the Administrative Agent prior to 2:00
 P.M., New York City time at least three Business Days prior to the date of prepayment (in the case of Eurodollar
 Loans) or prior to 2:00 P.M., New York City time on the date of prepayment (in the case of (x) ABR Loans, (y)
 Swingline Loans and (z) Reimbursement Obligations outstanding in Dollars). Such notice shall be irrevocable
 except as provided in Subsection 4.4(g). Such notice shall specify, in the case of any prepayment of Loans, the
 identity of the prepaying Borrower, the date and amount of prepayment and whether the prepayment is (i) of
 Revolving Credit Loans or Swingline Loans, or a combination thereof, and (ii) of Eurodollar Loans or ABR Loans,
 or a combination thereof, and, in each case if a combination thereof, the principal amount allocable to each and, in
 the case of any prepayment of Reimbursement Obligations, the date and amount of prepayment, the identity of the
 applicable Letter of Credit or Letters of Credit and the amount allocable to each of such Reimbursement
 Obligations. Upon the receipt of any such notice the Administrative Agent shall promptly notify each affected
 Lender thereof. If any such notice is given, the amount specified in such notice shall (subject to Subsection 4.4(g))
 be due and payable on the date specified therein, together with (if a Eurodollar Loan is prepaid other than at the end
 of the Interest Period applicable thereto) any amounts payable pursuant to Subsection 4.12, the Revolving Credit
 Loans and the Reimbursement Obligations pursuant to this Section and shall be applied in accordance with Section
 10.15; provided, however, that any such prepayment shall be applied, first, to the Prior Revolving Credit Loans (in
 the order and manner provided in the Pre-Petition Credit Agreement) and then to the Revolving Credit Loans and
 the Reimbursement Obligations.

                     (b)     On any day (other than during an Agent Advance Period) on which the sum of the
  Aggregate Lender Exposure or the unpaid balance of Extensions of Credit to, or for the account of, the Borrowers
  and the aggregate amount of all Prior Revolving Credit Loans exceeds the lesser of (i) the Borrowing Base (based
  on the Borrowing Base Certificate last delivered) or (ii) the total Commitments at such time, the Borrowers shall
  prepay on such day the Prior Revolving Credit Loans (in the order and manner provided in the Pre-Petition Credit
  Agreement) and the principal of outstanding Revolving Credit Loans in an amount equal to such excess for
  application in accordance with Section 10.15. If, after giving effect to the prepayment of all outstanding
  Revolving Credit Loans, the aggregate amount of the L/C Obligations exceeds the Borrowing Base at such time
  (based on the Borrowing Base Certificate last delivered), the Borrowers shall pay to the Administrative Agent on
  such day an amount of cash and/or Cash Equivalents in an amount equal to 105% of the maximum drawable
  amount of any such Letter of Credit determined as of such date, such cash and/or Cash Equivalents to be held as
  security for all obligations of the Borrowers to the Issuing Lenders and the Revolving Credit Lenders hereunder in
  a cash collateral account to be established by, and under the sole dominion and control of, the Administrative
  Agent.

                  (c)    The Borrowers shall prepay all Swingline Loans then outstanding simultaneously with
  each borrowing by them of Revolving Credit Loans.

                    (d)     Prepayments pursuant to Subsection 4.4(b) shall be applied in accordance with Section
  10.15.

                     (e)    For avoidance of doubt, the Commitments shall not be correspondingly reduced by the
  amount of any prepayments of Revolving Credit Loans, payments of Reimbursement Obligations and cash
  collateralizations of L/C Obligations, in each case, made under Subsection 4.4(b).

                    (f)   Notwithstanding the foregoing provisions of this Subsection 4.4, if at any time any
  prepayment of the Loans pursuant to Subsection 4.4(a) or 4.4(b) would result, after giving effect to the procedures
  set forth in this Agreement, in any Borrower incurring breakage costs under Subsection 4.12 as a result of



DB1/ 100473273.8                                          54
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 186 of 400



  Eurodollar Loans being prepaid other than on the last day of an Interest Period with respect thereto, then, the
  relevant Borrower may, so long as no Default or Event of Default shall have occurred and be continuing, in its sole
  discretion, initially (i) deposit a portion (up to 100.0%) of the amounts that otherwise would have been paid in
  respect of such Eurodollar Loans with the Administrative Agent (which deposit must be equal in amount to the
  amount of such Eurodollar Loans not immediately prepaid), to be held as security for the obligations of such
  Borrowers to make such prepayment pursuant to a cash collateral agreement to be entered into on terms reasonably
  satisfactory to the Administrative Agent with such cash collateral to be directly applied upon the first occurrence
  thereafter of the last day of an Interest Period with respect to such Eurodollar Loans (or such earlier date or dates
  as shall be requested by such Borrower) or (ii) make a prepayment of the Revolving Credit Loans in accordance
  with Subsection 4.4(a) with an amount equal to a portion (up to 100.0%) of the amounts that otherwise would have
  been paid in respect of such Eurodollar Loans (which prepayment, together with any deposits pursuant to clause (i)
  above, must be equal in amount to the amount of such Eurodollar Loans not immediately prepaid); provided that,
  notwithstanding anything in this Agreement to the contrary, none of the Borrowers may request any Extension of
  Credit under the Commitments that would reduce Excess Availability to an amount that is less than the amount of
  such prepayment until the related portion of such Eurodollar Loans have been prepaid upon the first occurrence
  thereafter of the last day of an Interest Period with respect to such Eurodollar Loans; provided that, in the case of
  either clause (i) or (ii) above, such unpaid Eurodollar Loans shall continue to bear interest in accordance with
  Subsection 4.1 until such unpaid Eurodollar Loans or the related portion of such Eurodollar Loans, as the case may
  be, have or has been prepaid.

                   (g)    If a notice of prepayment in connection with a repayment of all outstanding Loans is
  given in connection with a conditional notice of termination of Commitments as contemplated by Subsection 2.3,
  then such notice of prepayment may be revoked if such notice of termination is revoked in accordance with
  Subsection 2.3.

                   (h)     Notwithstanding anything to the contrary herein, during the period between the Closing
  Date and payment in full of all Prior Lender Obligations (including all accrued and unpaid interest thereon and fees
  but excluding all contingent indemnification obligations and other contingent obligations relating to the Prior
  Lender Obligations), such amounts may be applied to the Prior Lender Obligations.

                   (i)     Notwithstanding anything to the contrary contained herein or in any other Loan
  Document, on the Closing Date the total outstanding amount of the Prior Lender Obligations shall constitute
  Obligations hereunder, with (i) the outstanding principal amount of all Prior Revolving Credit Loans as of the
  Closing Date, and all interest and fees thereon accrued as of the Closing Date, being refinanced as Revolving
  Credit Loans hereunder and Prior L/C Obligations constituting L/C Obligations hereunder.

                    4.5       Commitment Fees; Administrative Agent’s Fee; Other Fees. (a) Each Borrower agrees
 to pay to the Administrative Agent, for the account of each Lender, a commitment fee for the period from and
 including the first day of the Commitment Period to the Termination Date, computed at the Applicable Commitment
 Fee Rate on the average daily amount of the Unutilized Commitment of such Revolving Credit Lender during the
 period for which payment is made, payable monthly in arrears on the first calendar day after the end of each
 calendar month and on the Termination Date or such earlier date as the Commitments shall terminate as provided
 herein, commencing on the first such date to occur after the date hereof.

                   (b)    Each Borrower agrees to pay to the Administrative Agent the fees set forth in the
  [______] of the Agent Fee Letter.

                    4.6      Computation of Interest and Fees. (a) Interest (other than interest based on the Base
 Rate) and all fees shall be calculated on the basis of a 360-day year for the actual days elapsed; and interest based on
 the Base Rate shall be calculated on the basis of a 365-day year (or 366-day year, as the case may be) for the actual
 days elapsed. The Administrative Agent shall as soon as practicable notify the Borrower Representative and the
 affected Lenders of each determination of an Adjusted LIBOR Rate. Any change in the interest rate on a Loan
 resulting from a change in the Alternate Base Rate shall become effective as of the opening of business on the day
 on which such change becomes effective. The Administrative Agent shall as soon as practicable notify the
 Borrower Representative and the affected Lenders of the effective date and the amount of each such change in
 interest rate.



DB1/ 100473273.8                                           55
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 187 of 400



                    (b)    Each determination of an interest rate by the Administrative Agent pursuant to any
  provision of this Agreement shall be conclusive and binding on each of the Borrowers and the Lenders in the
  absence of manifest error. The Administrative Agent shall, at the request of the Borrower Representative or any
  Lender, deliver to the Borrower Representative or such Lender a statement showing in reasonable detail the
  calculations used by the Administrative Agent in determining any interest rate pursuant to Subsection 4.1,
  excluding any LIBOR Rate which is based upon the Reuters Monitor Money Rates Service page and any ABR
  Loan which is based upon the Alternate Base Rate.

                   4.7      Inability to Determine Interest Rate. If prior to the first day of any Interest Period, the
  Administrative Agent shall have determined (which determination shall be conclusive and binding upon each of
  the Borrowers) that, by reason of circumstances affecting the relevant market, adequate and reasonable means do
  not exist for ascertaining the Adjusted LIBOR Rate with respect to any Eurodollar Loan for such Interest Period
  (the “Affected Eurodollar Rate”), the Administrative Agent shall give telecopy or telephonic notice thereof to the
  Borrower Representative and the Lenders as soon as practicable thereafter. If such notice is given (a) any
  Eurodollar Loans the rate of interest applicable to which is based on the Affected Eurodollar Rate requested to be
  made on the first day of such Interest Period shall be made as ABR Loans and (b) any Loans that were to have
  been converted on the first day of such Interest Period to or continued as Eurodollar Loans the rate of interest
  applicable to which is based upon the Affected Eurodollar Rate shall be converted to or continued as ABR Loans.
  Until such notice has been withdrawn by the Administrative Agent, no further Eurodollar Loans the rate of interest
  applicable to which is based upon the Affected Eurodollar Rate shall be made or continued as such, nor shall any
  of the Borrowers have the right to convert ABR Loans to Eurodollar Loans the rate of interest applicable to which
  is based upon the Affected Eurodollar Rate.

                    (b)    Notwithstanding anything to the contrary in this Agreement or any other Loan
  Documents, if the Administrative Agent determines (which determination shall be conclusive absent manifest
  error), or the Borrower Representative or Required Lenders notify the Administrative Agent (with, in the case of
  the Required Lenders, a copy to the Borrower Representative) that the Borrower Representative or Required
  Lenders (as applicable) have determined, that:

                            (i)       adequate and reasonable means do not exist for ascertaining LIBOR for any
                   requested Interest Period, including, without limitation, because the LIBOR Screen Rate is not
                   available or published on a current basis and such circumstances are unlikely to be temporary; or

                            (ii)      the administrator of the LIBOR Screen Rate or a Governmental Authority
                   having jurisdiction over the Administrative Agent has made a public statement identifying a
                   specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
                   used for determining the interest rate of loans (such specific date, the “Scheduled Unavailability
                   Date”), or

                            (iii)    syndicated loans currently being executed, or that include language similar to
                   that contained in this Section, are being executed or amended (as applicable) to incorporate or
                   adopt a new benchmark interest rate to replace LIBOR,

 then, reasonably promptly after such determination by the Administrative Agent or receipt by the Administrative
 Agent of such notice, as applicable, the Administrative Agent and the Borrowers may amend this Agreement to
 replace LIBOR with an alternate benchmark rate (including any mathematical or other adjustments to the benchmark
 (if any) incorporated therein), giving due consideration to any evolving or then existing convention for similar U.S.
 dollar denominated syndicated credit facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
 Successor Rate”), together with any proposed LIBOR Successor Rate Conforming Changes (as defined below) and
 any such amendment shall become effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
 shall have posted such proposed amendment to all Lenders and the Borrower Representative unless, prior to such
 time, Lenders comprising the Required Lenders have delivered to the Administrative Agent written notice that such
 Required Lenders do not accept such amendment. Such LIBOR Successor Rate shall be applied in a manner
 consistent with market practice; provided that to the extent such market practice is not administratively feasible for
 the Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
 determined by the Administrative Agent.



DB1/ 100473273.8                                          56
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 188 of 400



 If no LIBOR Successor Rate has been determined and the circumstances under clause (i) above exist or the
 Scheduled Unavailability Date has occurred (as applicable), the Administrative Agent will promptly so notify the
 Borrower Representative and each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
 Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar Loans or Interest Periods), and (y) the
 Eurodollar component shall no longer be utilized in determining the Base Rate. Upon receipt of such notice, the
 Borrower Representative may revoke any pending request for a Borrowing of, conversion to or continuation of
 Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest Periods) or, failing that, will be deemed
 to have converted such request into a request for a Borrowing of ABR Loans (subject to the foregoing clause (y)) in
 the amount specified therein.

 Notwithstanding anything else herein, any definition of LIBOR Successor Rate shall provide that in no event shall
 such LIBOR Successor Rate be less than zero for purposes of this Agreement.
                    For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with respect to any
 proposed LIBOR Successor Rate, any conforming changes to the definition of Base Rate, Interest Period, timing and
 frequency of determining rates and making payments of interest and other administrative matters as may be
 appropriate, in the discretion of the Administrative Agent in consultation with the Borrower Representative, to
 reflect the adoption of such LIBOR Successor Rate and to permit the administration thereof by the Administrative
 Agent in a manner substantially consistent with market practice (or, if the Administrative Agent determines that
 adoption of any portion of such market practice is not administratively feasible or that no market practice for the
 administration of such LIBOR Successor Rate exists, in such other manner of administration as the Administrative
 Agent determines is reasonably necessary in connection with the administration of this Agreement).

                    4.8      Pro Rata Treatment and Payments. (a) Except as expressly otherwise provided herein,
 each borrowing of Revolving Credit Loans (other than Swingline Loans) by any of the applicable Borrowers from
 the Lenders hereunder shall be made, each payment by any of the Borrowers on account of any commitment fee in
 respect of the Commitments hereunder shall be allocated by the Administrative Agent and any reduction of the
 Commitments of the Lenders, as applicable, shall be allocated by the Administrative Agent in each case pro rata
 according to the Commitment Percentage of the Lenders. Except as expressly otherwise provided herein, each
 payment (including each prepayment (but excluding payments made pursuant to Subsection 4.5(b), 4.9, 4.10, 4.11,
 4.12, 4.13(d), or 4.15(c)) by any of the applicable Borrowers on account of principal of and interest on any
 Revolving Credit Loans shall be allocated by the Administrative Agent pro rata according to the respective
 outstanding principal amounts of such Revolving Credit Loans then held by the relevant Revolving Credit Lenders,
 and each payment on account of principal of and interest on any loans made pursuant to any Tranche established
 after the date of this Agreement shall be allocated pro rata (or as may otherwise be provided for in the applicable
 amendment to this Agreement relating to such Tranche) among the Lenders with participations in such Tranche. All
 payments (including prepayments) to be made by any of the Borrowers hereunder, whether on account of principal,
 interest, fees, Reimbursement Obligations or otherwise, shall be made without set-off or counterclaim and shall be
 made on or prior to the time expressly required hereunder or under such other Loan Document for such payment (or,
 if no such time is expressly required, prior to 2:00 P.M., New York City time) on the due date thereof to the
 Administrative Agent for the account of the Lenders holding the relevant Loans, the Lenders, the Administrative
 Agent, or the Other Representatives, as the case may be, at the Administrative Agent’s office specified in Subsection
 11.2, in Dollars, and in immediately available funds. Payments received by the Administrative Agent after such
 time shall be deemed to have been received on the next Business Day. The Administrative Agent shall distribute
 such payments to such Lenders or Other Representatives, as the case may be, if any such payment is received prior
 to 2:00 P.M., New York City time, on a Business Day, in like funds as received prior to the end of such Business
 Day and otherwise the Administrative Agent shall distribute such payment to such Lenders or Other
 Representatives, as the case may be, on the next succeeding Business Day. If any payment hereunder (other than
 payments on the Eurodollar Loans) becomes due and payable on a day other than a Business Day, the maturity of
 such payment shall be extended to the next succeeding Business Day, and, with respect to payments of principal,
 interest thereon shall be payable at the then applicable rate during such extension. If any payment on a Eurodollar
 Loan becomes due and payable on a day other than a Business Day, the maturity of such payment shall be extended
 to the next succeeding Business Day (and, with respect to payments of principal, interest thereon shall be payable at
 the then applicable rate during such extension) unless the result of such extension would be to extend such payment
 into another calendar month, in which event such payment shall be made on the immediately preceding Business
 Day.




DB1/ 100473273.8                                          57
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 189 of 400



                    (b)     Unless the Administrative Agent shall have been notified in writing by any Lender prior
  to a borrowing that such Lender will not make the amount that would constitute its share of such borrowing
  available to the Administrative Agent, the Administrative Agent may assume that such Lender is making such
  amount available to the Administrative Agent, and the Administrative Agent may, in reliance upon such
  assumption, make available to the applicable Borrowers in respect of such borrowing a corresponding amount. If
  such amount is not made available to the Administrative Agent by the required time on the Borrowing Date
  therefor, such Lender shall pay to the Administrative Agent on demand, such amount with interest thereon at a rate
  equal to the daily average Federal Funds Rate for the period until such Lender makes such amount immediately
  available to the Administrative Agent. A certificate of the Administrative Agent submitted to any Lender with
  respect to any amounts owing under this Subsection 4.8(b) shall be conclusive in the absence of manifest error. If
  such Lender’s share of such borrowing is not made available to the Administrative Agent by such Lender within
  three Business Days of such Borrowing Date, (x) the Administrative Agent shall notify the Borrower
  Representative of the failure of such Lender to make such amount available to the Administrative Agent and the
  Administrative Agent shall also be entitled to recover such amount with interest thereon at the rate per annum
  applicable to ABR Loans hereunder on demand from such Borrower and (y) then such Borrower may, without
  waiving or limiting any rights or remedies it may have against such Lender hereunder or under applicable law or
  otherwise, borrow a like amount on an unsecured basis from any commercial bank for a period ending on the date
  upon which such Lender does in fact make such borrowing available, provided that at the time such borrowing is
  made and at all times while such amount is outstanding such Borrower would be permitted to borrow such amount
  pursuant to Subsection 2.1.

                    4.9       Illegality. Notwithstanding any other provision herein, if the adoption of or any change
 in any Requirement of Law or in the interpretation or application thereof in each case occurring after the Closing
 Date shall make it unlawful for any Lender to make or maintain any Eurodollar Loans as contemplated by this
 Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice of such circumstances to the
 Borrower Representative and the Administrative Agent (which notice shall be withdrawn whenever such
 circumstances no longer exist), (b) the commitment of such Lender hereunder to make Affected Loans, continue
 Affected Loans as such and convert an ABR Loan to an Affected Loan shall forthwith be cancelled and, until such
 time as it shall no longer be unlawful for such Lender to make or maintain such Affected Loans, such Lender shall
 then have a commitment only to make an ABR Loan (or a Swingline Loan) when an Affected Loan is requested and
 (c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be converted automatically to ABR Loans
 on the respective last days of the then current Interest Periods with respect to such Affected Loans or within such
 earlier period as required by law. If any such conversion or prepayment of an Affected Loan occurs on a day which
 is not the last day of the then current Interest Period with respect thereto, the applicable Borrower shall pay to such
 Lender such amounts, if any, as may be required pursuant to Subsection 4.12.

                    4.10    Requirements of Law. (a) If the adoption of or any change in any Requirement of Law or
 in the interpretation or application thereof applicable to any Lender or any Issuing Lender, or compliance by any
 Lender or any Issuing Lender with any request or directive (whether or not having the force of law) from any central
 bank or other Governmental Authority, in each case made subsequent to the Closing Date (or, if later, the date on
 which such Lender becomes a Lender or such Issuing Lender becomes an Issuing Lender):

                    (i)      shall subject such Lender or such Issuing Lender to any Tax of any kind whatsoever with
          respect to any Letter of Credit, any L/C Request or any Eurodollar Loans made or maintained by it or its
          obligation to make or maintain Eurodollar Loans, or change the basis of taxation of payments to such
          Lender in respect thereof, in each case, except for Non-Excluded Taxes, Taxes imposed by FATCA and
          Taxes measured by or imposed upon net income, or franchise Taxes, or Taxes measured by or imposed
          upon overall capital or net worth, or branch Taxes (in the case of such capital, net worth or branch Taxes,
          imposed in lieu of such net income Tax), of such Lender, such Issuing Lender or its applicable lending
          office, branch, or any affiliate thereof;

                    (ii)     shall impose, modify or hold applicable any reserve, special deposit, compulsory loan or
          similar requirement against assets held by, deposits or other liabilities in or for the account of, advances,
          loans or other extensions of credit by, or any other acquisition of funds by, any office of such Lender which
          is not otherwise included in the determination of the LIBOR Rate hereunder; or




DB1/ 100473273.8                                          58
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 190 of 400



                   (iii)   shall impose on such Lender or such Issuing Lender any other condition (excluding any
          Tax of any kind whatsoever);

                     and the result of any of the foregoing is to increase the cost to such Lender or such Issuing Lender,
 by an amount which such Lender or such Issuing Lender deems to be material, of making, converting into,
 continuing or maintaining Eurodollar Loans, or issuing or participating in Letters of Credit or to reduce any amount
 receivable hereunder in respect thereof, then, in any such case, upon notice to the Borrower Representative from
 such Lender, through the Administrative Agent in accordance herewith, the applicable Borrower shall promptly pay
 such Lender or such Issuing Lender, upon its demand, any additional amounts necessary to compensate such Lender
 for such increased cost or reduced amount receivable with respect to such Eurodollar Loans, or Letters of Credit,
 provided that, in any such case, such Borrower may elect to convert the Eurodollar Loans made by such Lender
 hereunder to ABR Loans by giving the Administrative Agent at least one Business Day’s notice of such election, in
 which case such Borrower shall promptly pay to such Lender, upon demand, without duplication, amounts
 theretofore required to be paid to such Lender pursuant to this Subsection 4.10(a) and such amounts, if any, as may
 be required pursuant to Subsection 4.12. If any Lender becomes entitled to claim any additional amounts pursuant
 to this Subsection 4.10(a), it shall provide prompt notice thereof to the Borrower Representative, through the
 Administrative Agent, certifying (x) that one of the events described in this clause (a) has occurred and describing in
 reasonable detail the nature of such event, (y) as to the increased cost or reduced amount resulting from such event
 and (z) as to the additional amount demanded by such Lender and a reasonably detailed explanation of the
 calculation thereof. Such a certificate as to any additional amounts payable pursuant to this Subsection 4.10(a)
 submitted by such Lender, through the Administrative Agent, to the Borrower Representative shall be conclusive in
 the absence of manifest error. Notwithstanding anything to the contrary in this Subsection 4.10(a), the Borrowers
 shall not be required to compensate a Lender pursuant to this Subsection 4.10(a) for any amounts incurred more than
 six months prior to the date that such Lender notifies the Borrower Representative of such Lender’s intention to
 claim compensation therefor (except that, if the adoption of or change in any Requirement of Law or in the
 interpretation or application thereof giving rise to such increased costs or reductions is retroactive, then provided
 such Lender shall, within six months of such adoption, change, interpretation or application, have notified the
 Borrower Representative of such Lender’s intention to claim compensation therefor, the six-month period first
 referred to in this sentence shall be extended to include the period of retroactive effect thereof). This covenant shall
 survive the termination of this Agreement and the payment of the Loans and all other amounts payable hereunder.

                     (b)    If any Lender or any Issuing Lender shall have determined that the adoption of or any
  change in any Requirement of Law regarding capital adequacy or liquidity or in the interpretation or application
  thereof or compliance by such Lender or such Issuing Lender or any corporation controlling such Lender or such
  Issuing Lender with any request or directive regarding capital adequacy or liquidity (whether or not having the
  force of law) from any Governmental Authority, in each case, made subsequent to the Closing Date, does or shall
  have the effect of reducing the rate of return on such Lender’s or such corporation’s capital as a consequence of
  such Lender’s or such Issuing Lender’s obligations hereunder or under or in respect of any Letter of Credit to a
  level below that which such Lender or such corporation could have achieved but for such change or compliance
  (taking into consideration such Lender’s or such Issuing Lender’s or such corporation’s policies with respect to
  capital adequacy) by an amount deemed by such Lender or such Issuing Lender to be material, then from time to
  time, within 10 Business Days after submission by such Lender to the Borrower Representative (through the
  Administrative Agent) of a written request therefor certifying (x) that one of the events described in this clause
  (b) has occurred and describing in reasonable detail the nature of such event, (y) as to the reduction of the rate of
  return on capital resulting from such event and (z) as to the additional amount or amounts demanded by such
  Lender or such Issuing Lender or corporation and a reasonably detailed explanation of the calculation thereof, the
  applicable Borrower shall pay to such Lender such additional amount or amounts as will compensate such Lender
  or corporation for such reduction. Such a certificate as to any additional amounts payable pursuant to this
  Subsection 4.10(b) submitted by such Lender, through the Administrative Agent, to the Borrower Representative
  shall be conclusive in the absence of manifest error. Notwithstanding anything to the contrary in this Subsection
  4.10(b), the Borrowers shall not be required to compensate a Lender pursuant to this Subsection 4.10(b) for any
  amounts incurred more than six months prior to the date that such Lender notifies the Borrower Representative of
  such Lender’s intention to claim compensation therefor (except that, if the adoption of or change in any
  Requirement of Law or in the interpretation or application thereof giving rise to such increased costs or reductions
  is retroactive, then provided such Lender shall, within six months of such adoption, change, interpretation or
  application, have notified the Borrower Representative of such Lender’s intention to claim compensation therefor,



DB1/ 100473273.8                                           59
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18        Page 191 of 400



  the six-month period first referred to in this sentence shall be extended to include the period of retroactive effect
  thereof). This covenant shall survive the termination of this Agreement and the payment of the Loans and all other
  amounts payable hereunder.

                    (c)      Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street Reform and
 Consumer Protection Act, and all requests, rules, regulations, guidelines and directives promulgated thereunder or
 issued in connection therewith and all requests, rules, guidelines or directives promulgated by the Bank for
 International Settlements, the Basel Committee on Banking Supervision (or any successor authority) or the United
 States or foreign regulatory authorities, in each case pursuant to Basel III, in each case shall be deemed to have been
 enacted, adopted or issued, as applicable, subsequent to the Closing Date for all purposes herein.

                    4.11     Taxes. (a) Except as provided below in this Subsection 4.11 or as required by law
 (which, for purposes of this Subsection 4.11, shall include FATCA), all payments made by each of the Borrowers or
 the Agents under this Agreement and any Notes shall be made free and clear of, and without deduction or
 withholding for or on account of any Taxes; provided that if any Non-Excluded Taxes are required to be withheld by
 any Borrower or the Administrative Agent from any amounts payable by such Borrower or the Administrative
 Agent to any Agent or any Lender hereunder or under any Notes, the amounts so payable by such Borrower shall be
 increased to the extent necessary to yield to such Agent or such Lender (after payment of all Non-Excluded Taxes)
 interest or any such other amounts payable hereunder at the rates or in the amounts specified in this Agreement;
 provided, however, that each of the Borrowers and the Administrative Agent shall be entitled to deduct and
 withhold, and the Borrowers shall not be required to indemnify for, any Non-Excluded Taxes, and any such amounts
 payable by any Borrower to or for the account of any Agent or Lender shall not be increased (x) if such Agent or
 Lender fails to comply with the requirements of clause (b), (c) or (d) of this Subsection 4.11 or with the
 requirements of Subsection 4.13, or (y) with respect to any Non-Excluded Taxes imposed in connection with the
 payment of any fees paid under this Agreement unless such Non-Excluded Taxes are imposed as a result of a
 Change in Law, or (z) with respect to any Non-Excluded Taxes imposed by the United States or any state or political
 subdivision thereof, unless such Non-Excluded Taxes are imposed as a result of a change in treaty, law or regulation
 that occurred after such Agent became an Agent hereunder or such Lender became a Lender hereunder (or, if such
 Agent or Lender is a non-U.S. intermediary or flow-through entity for U.S. federal income tax purposes, after the
 relevant beneficiary or member of such Agent or Lender became such a beneficiary or member, if later) (any such
 change, at such time, a “Change in Law”). Whenever any Non-Excluded Taxes are payable by any Borrower, as
 promptly as possible thereafter the Borrower Representative shall send to the Administrative Agent for its own
 account or for the account of the respective Lender or Agent, as the case may be, a certified copy of an original
 official receipt received by such Borrower showing payment thereof. If any Borrower fails to pay any Non-
 Excluded Taxes when due to the appropriate Governmental Authority in accordance with applicable law or the
 Borrower Representative fails to remit to the Administrative Agent the required receipts or other required
 documentary evidence, such Borrower shall indemnify the Administrative Agent, the Lenders and the Agents for
 any incremental Taxes, interest or penalties that may become payable by the Administrative Agent or any Lender as
 a result of any such failure. The agreements in this Subsection 4.11 shall survive the termination of this Agreement
 and the payment of the Loans and all other amounts payable hereunder.

                    (b)     Each Agent and each Lender that is not a United States Person shall:

                            (i)      (1) on or before the date of any payment by any of the Borrowers under this
                   Agreement or any Notes to, or for the account of, such Agent or Lender, deliver to the Borrower
                   Representative and the Administrative Agent (A) two accurate and complete original signed
                   Internal Revenue Service Forms W-8BEN or W-8BEN-E, as applicable (certifying that it is a
                   resident of the applicable country within the meaning of the income tax treaty between the United
                   States and that country) or Forms W-8ECI, or successor applicable form, as the case may be, in
                   each case certifying that it is entitled to receive all payments under this Agreement and any Notes
                   without deduction or withholding of any United States federal income taxes, and (B) such other
                   forms, documentation or certifications, as the case may be, certifying that it is entitled to an
                   exemption from United States backup withholding tax with respect to payments under this
                   Agreement and any Notes;




DB1/ 100473273.8                                          60
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 192 of 400



                            (2)      deliver to the Borrower Representative and the Administrative Agent two further
                   original signed forms or certifications provided in Subsection 4.11(b)(i)(1) on or before the date
                   that any such form or certification expires or becomes obsolete and after the occurrence of any
                   event requiring a change in the most recent form or certificate previously delivered by it to the
                   Borrower Representative;

                             (3)    obtain such extensions of time for filing and completing such forms or
                   certifications as may reasonably be requested by the Borrower Representative or the
                   Administrative Agent; and

                           (4)      deliver, to the extent legally entitled to do so, upon reasonable request by the
                   Borrower Representative, to the Borrower Representative and the Administrative Agent such other
                   forms as may be reasonably required in order to establish the legal entitlement of such Lender to
                   an exemption from, or reduction of, withholding with respect to payments under this Agreement
                   and any Notes, provided that in determining the reasonableness of a request under this clause (4)
                   such Lender shall be entitled to consider the cost (to the extent unreimbursed by any Loan Party)
                   which would be imposed on such Lender of complying with such request; or

                            (ii)     in the case of any such Lender that is not a “bank” within the meaning of
                   Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio interest exemption”,

                            (1)     represent to the Borrowers and the Administrative Agent that it is not (A) a bank
                   within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any
                   Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
                   corporation” described in Section 881(c)(3)(C) of the Code;

                             (2)      deliver to the Borrower Representative on or before the date of any payment by
                   any of the Borrowers with a copy to the Administrative Agent, (A) two certificates substantially in
                   the form of Exhibit D hereto (any such certificate a “U.S. Tax Compliance Certificate”) and
                   (B) two accurate and complete original signed Internal Revenue Service Forms W-8BEN or W-
                   8BEN-E, as applicable, or successor applicable form, certifying to such Lender’s legal entitlement
                   at the date of such form to an exemption from U.S. withholding tax under the provisions of
                   Section 871(h) or Section 881(c) of the Code with respect to payments to be made under this
                   Agreement and any Notes and (C) such other forms, documentation or certifications, as the case
                   may be certifying that it is entitled to an exemption from United States backup withholding tax
                   with respect to payments under this Agreement and any Notes (and shall also deliver to the
                   Borrower Representative and the Administrative Agent two further original signed forms or
                   certificates on or before the date it expires or becomes obsolete and after the occurrence of any
                   event requiring a change in the most recently provided form or certificate and, if necessary, obtain
                   any extensions of time reasonably requested by the Borrower Representative or the Administrative
                   Agent for filing and completing such forms or certificates); and

                           (3)      deliver, to the extent legally entitled to do so, upon reasonable request by the
                   Borrower Representative, to the Borrower Representative and the Administrative Agent such other
                   forms as may be reasonably required in order to establish the legal entitlement of such Lender to
                   an exemption from, or reduction of, withholding with respect to payments under this Agreement
                   and any Notes, provided that in determining the reasonableness of a request under this clause (3)
                   such Lender shall be entitled to consider the cost (to the extent unreimbursed by the Borrower
                   Representative) which would be imposed on such Lender of complying with such request; or

                            (iii)     in the case of any such Agent or Lender that is a non-U.S. intermediary or flow-
                   through entity for U.S. federal income tax purposes,

                           (1)      on or before the date of any payment by any of the Borrowers under this
                   Agreement or any Notes to, or for the account of, such Agent or Lender, deliver to the Borrower
                   Representative and the Administrative Agent two accurate and complete original signed Internal



DB1/ 100473273.8                                          61
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 193 of 400



                   Revenue Service Forms W-8IMY and, if any beneficiary or member of such Lender is claiming
                   the so-called “portfolio interest exemption”, (I) represent to the Borrowers and the Administrative
                   Agent that such Lender is not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code,
                   (B) a “10 percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
                   Code, or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code, and
                   (II) also deliver to the Borrower Representative and the Administrative Agent two U.S. Tax
                   Compliance Certificates certifying to such Lender’s legal entitlement at the date of such certificate
                   to an exemption from U.S. withholding tax under the provisions of Section 881(c) of the Code
                   with respect to payments to be made under this Agreement and any Notes; and

                                      (A)      with respect to each beneficiary or member of such Agent or Lender
                            that is not claiming the so-called “portfolio interest exemption”, also deliver to the
                            Borrower Representative and the Administrative Agent (I) two duly completed copies of
                            Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (certifying that
                            such beneficiary or member is a resident of the applicable country within the meaning of
                            the income tax treaty between the United States and that country), Form W-8ECI or Form
                            W-9, or successor applicable form, as the case may be, in each case so that each such
                            beneficiary or member is entitled to receive all payments under this Agreement and any
                            Notes without deduction or withholding of any United States federal income taxes and
                            (II) such other forms, documentation or certifications, as the case may be, certifying that
                            each such beneficiary or member is entitled to an exemption from United States backup
                            withholding tax with respect to all payments under this Agreement and any Notes; and

                                      (B)       with respect to each beneficiary or member of such Lender that is
                            claiming the so-called “portfolio interest exemption”, (I) represent to the Borrowers and
                            the Administrative Agent that such beneficiary or member is not (1) a bank within the
                            meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any
                            Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
                            foreign corporation” described in Section 881(c)(3)(C) of the Code, and (II) also deliver
                            to the Borrower Representative and the Administrative Agent two U.S. Tax Compliance
                            Certificates with respect to each beneficiary or member (which may be provided by such
                            Lender on behalf of such beneficiary or member) and two accurate and complete copies
                            of such beneficiary or member’s original signed Internal Revenue Service Form W-
                            8BEN or W-8BEN-E, as applicable, or successor applicable form, certifying to such
                            beneficiary’s or member’s legal entitlement at the date of such certificate to an exemption
                            from U.S. withholding tax under the provisions of Section 871(h) or Section 881(c) of the
                            Code with respect to payments to be made under this Agreement and any Notes, and
                            (III) also deliver to the Borrower Representative and the Administrative Agent such other
                            forms, documentation or certifications, as the case may be, certifying that it is entitled to
                            an exemption from United States backup withholding tax with respect to payments under
                            this Agreement and any Notes;

                            (2)      deliver to the Borrower Representative and the Administrative Agent two further
                   signed copies or originals (as applicable) of any forms, certificates or certifications referred to
                   above on or before the date any such form, certificate or certification expires or becomes obsolete,
                   or any beneficiary or member changes, and after the occurrence of any event requiring a change in
                   the most recently provided form, certificate or certification and obtain such extensions of time
                   reasonably requested by the Borrower Representative or the Administrative Agent for filing and
                   completing such forms, certificates or certifications; and

                            (3)     deliver, to the extent legally entitled to do so, upon reasonable request by the
                   Borrower Representative, to the Borrower Representative and the Administrative Agent such other
                   forms as may be reasonably required in order to establish the legal entitlement of such Agent or
                   Lender (or beneficiary or member) to an exemption from, or reduction of, withholding with
                   respect to payments under this Agreement and any Notes, provided that in determining the
                   reasonableness of a request under this clause (3) such Agent or Lender shall be entitled to consider



DB1/ 100473273.8                                          62
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 194 of 400



                   the cost (to the extent unreimbursed by any of the Borrowers) which would be imposed on such
                   Agent or Lender (or beneficiary or member) of complying with such request;

 unless in any such case (other than with respect to United States backup withholding tax) there has been a Change in
 Law which renders all such forms inapplicable or which would prevent such Agent or such Lender (or such
 beneficiary or member) from duly completing and delivering any such form with respect to it and such Agent or
 such Lender so advises the Borrower Representative and the Administrative Agent.

                    (c)   Each Lender and each Agent, in each case that is a United States Person, shall on or
  before the date of any payment by any Borrower under this Agreement or any Notes to such Lender or Agent,
  deliver to the Borrower Representative and the Administrative Agent two accurate and complete original signed
  Internal Revenue Service Forms W-9, or successor form, certifying that such Lender or Agent is a United States
  Person and that such Lender or Agent is entitled to complete exemption from United States backup withholding
  tax.

                  (d)      Notwithstanding the foregoing, if the Administrative Agent is not a United States Person,
  on or before the date of any payment by any of the Borrowers under this Agreement or any Notes to the
  Administrative Agent, the Administrative Agent shall:

                             (i)     deliver to the Borrower Representative (A) two accurate and complete original
                   signed Internal Revenue Service Forms W-8ECI, or successor applicable form, with respect to any
                   amounts payable to the Administrative Agent for its own account, (B) two accurate and complete
                   original signed Internal Revenue Service Forms W-8IMY, or successor applicable form, with
                   respect to any amounts payable to the Administrative Agent for the account of others, certifying
                   that it is a “U.S. branch” and that the payments it receives for the account of others are not
                   effectively connected with the conduct of its trade or business in the United States and that it is
                   using such form as evidence of its agreement with the Borrowers to be treated as a U.S. person
                   with respect to such payments (and the Borrowers and the Administrative Agent agree to so treat
                   the Administrative Agent as a U.S. person with respect to such payments as contemplated by U.S.
                   Treasury Regulation § 1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as may be
                   sufficient under applicable law to establish that the Administrative Agent is entitled to receive any
                   payment by any of the Borrowers under this Agreement or any Notes (whether for its own account
                   or for the account of others) without deduction or withholding of any United States federal income
                   taxes;

                             (ii)     deliver to the Borrower Representative two further original signed forms or
                   certifications provided in Subsection 4.11(d)(i) on or before the date that any such form or
                   certification expires or becomes obsolete and after the occurrence of any event requiring a change
                   in the most recent form or certificate previously delivered by it to the Borrower Representative;
                   and

                             (iii)  obtain such extensions of time for filing and completing such forms or
                   certifications as may reasonably be requested by the Borrower Representative or the
                   Administrative Agent;

 unless in any such case (other than with respect to United States backup withholding tax) there has been a Change in
 Law which renders all such forms inapplicable or which would prevent the Administrative Agent from duly
 completing and delivering any such form with respect to it and the Administrative Agent so advises the Borrower
 Representative.

                    (e)     If a payment made to a Lender under any Loan Document would be subject to U.S.
  federal withholding tax imposed by FATCA if such Lender were to fail to comply with the applicable reporting
  requirements of FATCA, such Lender shall deliver to the Administrative Agent and the Borrower Representative,
  at the time or times prescribed by law and at such time or times reasonably requested by the Administrative Agent
  or the Borrower Representative, such documentation prescribed by applicable law and such additional
  documentation reasonably requested by the Administrative Agent or the Borrower Representative as may be



DB1/ 100473273.8                                          63
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 195 of 400



  necessary for the Administrative Agent and the Borrowers to comply with their respective obligations (including
  any applicable reporting requirements) under FATCA, to determine whether such Lender has complied with such
  Lender’s obligations under FATCA or to determine the amount, if any, to deduct and withhold from such payment.
  For the avoidance of doubt, the Borrowers and the Administrative Agent shall be permitted to withhold any Taxes
  imposed by FATCA.

                    (f)     For purposes of determining withholding Taxes imposed under FATCA, from and after
  the effective date of this Agreement, the Borrowers and the Administrative Agent shall treat (and the Lenders
  hereby authorize the Administrative Agent to treat) this Agreement as not qualifying as a “grandfathered
  obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

                    (g)   For purposes of this Section 4.11 and for purposes of Section 4.13, the term “Lender”
  includes any Issuing Lender.

                    4.12     Indemnity. The Borrowers agree, jointly and severally, to indemnify each Lender in
 respect of Extensions of Credit made, or requested to be made, to the Borrowers and to hold each such Lender
 harmless from any loss or expense which such Lender may sustain or incur (other than through such Lender’s bad
 faith, gross negligence or willful misconduct as determined by a court of competent jurisdiction in a final and
 nonappealable decision) as a consequence of (a) default by such Borrower in making a borrowing of, conversion
 into or continuation of Eurodollar Loans, after the Borrower Representative has given a notice requesting the same
 in accordance with the provisions of this Agreement, (b) default by such Borrower in making any prepayment or
 conversion of Eurodollar Loans after the Borrower Representative has given a notice thereof in accordance with the
 provisions of this Agreement or (c) the making of a payment or prepayment of Eurodollar Loans or the conversion
 of Eurodollar Loans on a day which is not the last day of an Interest Period with respect thereto. Such
 indemnification may include an amount equal to the excess, if any, of (i) the amount of interest which would have
 accrued on the amount so prepaid, or converted, or not so borrowed, converted or continued, for the period from the
 date of such prepayment or conversion or of such failure to borrow, convert or continue to the last day of the
 applicable Interest Period (or, in the case of a failure to borrow, convert or continue, the Interest Period that would
 have commenced on the date of such failure) in each case at the applicable rate of interest for such Eurodollar Loans
 provided for herein (excluding, however, the Applicable Margin included therein, if any) over (ii) the amount of
 interest (as reasonably determined by such Lender) which would have accrued to such Lender on such amount by
 placing such amount on deposit for a comparable period with leading banks in the interbank eurodollar market. If
 any Lender becomes entitled to claim any amounts under the indemnity contained in this Subsection 4.12, it shall
 provide prompt notice thereof to the Borrower Representative, through the Administrative Agent, certifying (x) that
 one of the events described in clause (a), (b) or (c) has occurred and describing in reasonable detail the nature of
 such event, (y) as to the loss or expense sustained or incurred by such Lender as a consequence thereof and (z) as to
 the amount for which such Lender seeks indemnification hereunder and a reasonably detailed explanation of the
 calculation thereof. Such a certificate as to any indemnification pursuant to this Subsection 4.12 submitted by such
 Lender, through the Administrative Agent, to the Borrower Representative shall be conclusive in the absence of
 manifest error. The Parent Borrower shall pay (or cause the relevant Borrower to pay) such Lender the amount
 shown as due on any such certificate within five Business Days after receipt thereof. This covenant shall survive the
 termination of this Agreement and the payment of the Loans and all other amounts payable hereunder.

                    4.13    Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the request, and
 at the expense of the Borrower Representative, each Lender and Agent to which any Borrower is required to pay any
 additional amount pursuant to Subsection 4.10 or 4.11, and any Participant in respect of whose participation such
 payment is required, shall reasonably afford the Borrower Representative the opportunity to contest, and reasonably
 cooperate with the Borrower Representative in contesting, the imposition of any Non-Excluded Tax giving rise to
 such payment; provided that (i) such Lender or Agent shall not be required to afford the Borrower Representative
 the opportunity to so contest unless the Borrower Representative shall have confirmed in writing to such Lender or
 Agent such Borrower’s obligation to pay such amounts pursuant to this Agreement and (ii) the Borrowers shall
 reimburse such Lender or Agent for its reasonable attorneys’ and accountants’ fees and disbursements incurred in so
 cooperating with the Borrower Representative in contesting the imposition of such Non-Excluded Tax; provided,
 however, that notwithstanding the foregoing no Lender or Agent shall be required to afford the Borrower
 Representative the opportunity to contest, or cooperate with the Borrower Representative in contesting, the




DB1/ 100473273.8                                          64
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 196 of 400



 imposition of any Non-Excluded Taxes, if such Lender or Agent in its sole discretion in good faith determines that
 to do so would have an adverse effect on it.

                     (b)    If a Lender changes its applicable lending office (other than (i) pursuant to clause (c)
  below or (ii) after an Event of Default has occurred and is continuing) and the effect of such change, as of the date
  of such change, would be to cause any of the Borrowers to become obligated to pay any additional amount under
  Subsection 4.10 or 4.11, such Borrower shall not be obligated to pay such additional amount.

                     (c)     If a condition or an event occurs which would, or would upon the passage of time or
  giving of notice, result in the payment of any additional amount to any Lender or Agent by any of the Borrowers
  pursuant to Subsection 4.10 or 4.11 or result in Affected Loans or commitments to make Affected Loans being
  automatically converted to ABR Loans or commitments to make ABR Loans, as the case may be, pursuant to
  Subsection 4.9, such Lender or Agent shall promptly notify the Borrower Representative and the Administrative
  Agent and shall take such steps as may reasonably be available to it to mitigate the effects of such condition or
  event (which shall include efforts to rebook the Loans held by such Lender at another lending office, or through
  another branch or an affiliate, of such Lender); provided that such Lender or Agent shall not be required to take
  any step that, in its reasonable judgment, would be materially disadvantageous to its business or operations or
  would require it to incur additional costs (unless the Borrowers agree to reimburse such Lender or Agent for the
  reasonable incremental out-of-pocket costs thereof).

                     (d)    If any of the Borrowers shall become obligated to pay additional amounts pursuant to
  Subsection 4.10 or 4.11 and any affected Lender shall not have promptly taken steps necessary to avoid the need
  for payments under Subsection 4.10 or 4.11 or if Affected Loans or commitments to make Affected Loans are
  automatically converted to ABR Loans or commitments to make ABR Loans, as the case may be, under
  Subsection 4.9 and any affected Lender shall not have promptly taken steps necessary to avoid the need for such
  conversion under Subsection 4.9, the Borrower Representative shall have the right, for so long as such obligation
  remains, (i) with the assistance of the Administrative Agent to seek one or more substitute Lenders reasonably
  satisfactory to the Administrative Agent and the Borrower Representative to purchase the affected Loan, in whole
  or in part, at an aggregate price no less than such Loan’s principal amount plus accrued interest, and assume the
  affected obligations under this Agreement, or (ii) so long as no Event of Default then exists or will exist
  immediately after giving effect to the respective prepayment, upon notice to the Administrative Agent to prepay
  the affected Loan, in whole or in part, subject to Subsection 4.12, without premium or penalty and terminate the
  Commitments in respect of the Revolving Credit Facility of such Lender. In the case of the substitution of a
  Lender, then, the Parent Borrower, any other applicable Borrower, the Administrative Agent, the affected Lender,
  and any substitute Lender shall execute and deliver an appropriately completed Assignment and Acceptance
  pursuant to Subsection 11.6(b) to effect the assignment of rights to, and the assumption of obligations by, the
  substitute Lender; provided that any fees required to be paid by Subsection 11.6(b) in connection with such
  assignment shall be paid by the Parent Borrower or the substitute Lender. In the case of a prepayment of an
  affected Loan, the amount specified in the notice shall be due and payable on the date specified therein, together
  with any accrued interest to such date on the amount prepaid. In the case of each of the substitution of a Lender
  and of the prepayment of an affected Loan, the applicable Borrower shall first pay the affected Lender any
  additional amounts owing under Subsections 4.10 and 4.11 (as well as any commitment fees and other amounts
  then due and owing to such Lender, including any amounts under this Subsection 4.13) prior to such substitution or
  prepayment. In the case of the substitution of a Lender pursuant to this Subsection 4.13(d) or Subsection 4.15(c)(i),
  if the Lender being replaced does not execute and deliver to the Administrative Agent a duly completed
  Assignment and Acceptance and/or any other documentation necessary to reflect such replacement by the later of
  (a) the date on which the assignee Lender executes and delivers such Assignment and Acceptance and/or such
  other documentation and (b) the date as of which all obligations of the Borrowers owing to such replaced Lender
  relating to the Loans and participations so assigned shall be paid in full by the assignee Lender and/or the Parent
  Borrower to such Lender being replaced, then the Lender being replaced shall be deemed to have executed and
  delivered such Assignment and Acceptance and/or such other documentation as of such date and the applicable
  Borrower shall be entitled (but not obligated) to execute and deliver such Assignment and Acceptance and/or such
  other documentation on behalf of such Lender.

                  (e)    If any Agent or any Lender receives a refund directly attributable to Taxes for which any
  of the Borrowers has made additional payments pursuant to Subsection 4.10(a) or 4.11(a), such Agent or such



DB1/ 100473273.8                                          65
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 197 of 400



  Lender, as the case may be, shall promptly pay such refund (together with any interest with respect thereto
  received from the relevant taxing authority, but net of any reasonable cost incurred in connection therewith) to
  such Borrower, and in no event will a Lender or Agent be required to pay any amount to a Borrower pursuant to
  this Section 4.13(e), the payment of which would place the Lender or Agent in a less favorable net after-Tax
  position than the Lender or Agent would have been in if the Tax subject to indemnification and giving rise to such
  refund had not been deducted, withheld or otherwise imposed and the indemnification payments or additional
  amounts with respect to such Tax had never been paid; provided, however, that such Borrower agrees promptly to
  return such refund (together with any interest with respect thereto due to the relevant taxing authority) (free of all
  Non-Excluded Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt of a notice that
  such refund is required to be repaid to the relevant taxing authority.

                    (f)     The obligations of any Agent, Lender or Participant under this Subsection 4.13 shall
  survive the termination of this Agreement and the payment of the Loans and all amounts payable hereunder.

                   4.14    Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate Revolving
 Credit Loan Commitments. (a) In addition to the provisions set forth in Subsection 4.4(b), the Parent Borrower will
 implement and maintain internal controls to monitor the borrowings and repayments of Loans by the Borrowers and
 the issuance of and drawings under Letters of Credit, with the objective of preventing any request for an Extension
 of Credit that would result in (i) the Aggregate Outstanding Credit with respect to all of the Revolving Credit
 Lenders (including the Swingline Lender) being in excess of the aggregate Commitments then in effect or (ii) any
 other circumstance under which an Extension of Credit would not be permitted pursuant to Subsection 2.1(a).

                     (b)    The Administrative Agent will calculate the Aggregate Outstanding Credit with respect
  to all of (A) the Revolving Credit Lenders and (B) the Lenders (in each case, including the Swingline Lender) from
  time to time, and in any event not less frequently than once during each calendar week. In making such
  calculations, the Administrative Agent will rely on the information most recently received by it from the Swingline
  Lender in respect of outstanding Swingline Loans and from the Issuing Lenders in respect of outstanding L/C
  Obligations.

                   4.15     Defaulting Lenders. Notwithstanding anything contained in this Agreement to the
 contrary, if any Revolving Credit Lender becomes a Defaulting Lender, then the following provisions shall apply for
 so long as such Revolving Credit Lender is a Defaulting Lender:

                   (a)      no commitment fee shall accrue for the account of a Defaulting Lender so long as such
          Lender shall be a Defaulting Lender (except to the extent it is payable to the Issuing Lender pursuant to
          clause (d)(v) below);

                   (b)      in determining the Required Lenders or Supermajority Lenders, any Lender that at the
          time is a Defaulting Lender (and the Revolving Credit Loans and/or Commitment of such Defaulting
          Lender) shall be excluded and disregarded;

                    (c)       the Borrower Representative shall have the right, at its sole expense and effort (i) to seek
          one or more Persons reasonably satisfactory to the Administrative Agent and the Borrower Representative
          to each become a substitute Revolving Credit Lender and assume all or part of the Commitment of any
          Defaulting Lender and the Borrower Representative, the Administrative Agent and any such substitute
          Revolving Credit Lender shall execute and deliver, and such Defaulting Lender shall thereupon be deemed
          to have executed and delivered, an appropriately completed Assignment and Acceptance to effect such
          substitution or (ii) so long as no Event of Default then exists or will exist immediately after giving effect to
          the respective prepayment, upon notice to the Administrative Agent, to prepay the Loans and, at the
          Borrower Representative’s option, terminate the Commitments of such Defaulting Lender, in whole or in
          part, without premium or penalty;

                   (d)     if any Swingline Exposure exists or any L/C Obligations exist at the time a Revolving
          Credit Lender becomes a Defaulting Lender then:




DB1/ 100473273.8                                           66
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 198 of 400



                            (i)     all or any part of such Swingline Exposure and L/C Obligations shall be re-
                   allocated among the Non-Defaulting Lenders in accordance with their respective Commitment
                   Percentages but only to the extent the sum of all Non-Defaulting Lenders’ Revolving Exposures
                   plus such Defaulting Lender’s Swingline Exposure and L/C Obligations does not exceed the total
                   of all Non-Defaulting Lenders’ Commitments;

                             (ii)    if the reallocation described in clause (i) above cannot, or can only partially, be
                   effected, the Borrowers shall within one Business Day following notice by the Administrative
                   Agent (x) first, prepay such Defaulting Lender’s Swingline Exposure and (y) second, cash
                   collateralize such Defaulting Lender’s L/C Obligations (after giving effect to any partial
                   reallocation pursuant to clause (i) above) on terms reasonably satisfactory to the Administrative
                   Agent for so long as such L/C Obligations are outstanding;

                            (iii)      if any portion of such Defaulting Lender’s L/C Obligations is cash collateralized
                   pursuant to clause (ii) above, the Borrowers shall not be required to pay the L/C Fee for
                   participation with respect to such portion of such Defaulting Lender’s L/C Exposure so long as it
                   is cash collateralized;

                            (iv)     if any portion of such Defaulting Lender’s L/C Obligations is reallocated to the
                   Non-Defaulting Lenders pursuant to clause (i) above, then the letter of credit commission with
                   respect to such portion shall be allocated among the Non-Defaulting Lenders in accordance with
                   their Commitment Percentages; or

                             (v)     if any portion of such Defaulting Lender’s L/C Obligations is neither cash
                   collateralized nor reallocated pursuant to this Subsection 4.15(d), then, without prejudice to any
                   rights or remedies of the Issuing Lender or any Revolving Credit Lender hereunder, the
                   commitment fee that otherwise would have been payable to such Defaulting Lender (with respect
                   to the portion of such Defaulting Lender’s Commitment that was utilized by such L/C
                   Obligations) and the letter of credit commission payable with respect to such Defaulting Lender’s
                   L/C Obligations shall be payable to the Issuing Lender until such L/C Obligations are cash
                   collateralized and/or reallocated;

                    (e)      so long as any Lender is a Defaulting Lender, the Swingline Lender shall not be required
          to fund any Swingline Loan and the Issuing Lender shall not be required to issue, amend or increase any
          Letter of Credit, unless they are respectively satisfied that the related exposure will be 100% covered by the
          Commitments of the Non-Defaulting Lenders and/or cash collateralized on terms reasonably satisfactory to
          the Administrative Agent, and participations in any such newly issued or increased Letter of Credit or
          newly made Swingline Loan shall be allocated among Non-Defaulting Lenders in accordance with their
          respective Commitment Percentages (and Defaulting Lenders shall not participate therein); and

                    (f)      any amount payable to such Defaulting Lender hereunder (whether on account of
          principal, interest, fees or otherwise and including any amount that would otherwise be payable to such
          Defaulting Lender pursuant to Subsection 11.7) may, in lieu of being distributed to such Defaulting Lender,
          be retained by the Administrative Agent in a segregated non-interest bearing account and, subject to any
          applicable Requirements of Law, be applied at such time or times as may be determined by the
          Administrative Agent (i) first, to the payment of any amounts owing by such Defaulting Lender to the
          Administrative Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
          Defaulting Lender to the Issuing Lender or Swingline Lender hereunder, (iii) third, to the funding of any
          Loan or the funding or cash collateralization of any participation in any Swingline Loan or Letter of Credit
          in respect of which such Defaulting Lender has failed to fund its portion thereof as required by this
          Agreement, as determined by the Administrative Agent, (iv) fourth, if so determined by the Administrative
          Agent and the Parent Borrower, held in such account as cash collateral for future funding obligations of the
          Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
          Borrowers or the Lenders as a result of any judgment of a court of competent jurisdiction obtained by a
          Borrower or any Lender against such Defaulting Lender as a result of such Defaulting Lender’s breach of
          its obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by a



DB1/ 100473273.8                                          67
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 199 of 400



          court of competent jurisdiction; provided that if such payment is (x) a prepayment of the principal amount
          of any Loans or Reimbursement Obligations in respect of L/C Disbursements in respect of which a
          Defaulting Lender has funded its participation obligations and (y) made at a time when the conditions set
          forth in Subsection 6.2 are satisfied, such payment shall be applied solely to prepay the Loans of, and
          Reimbursement Obligations owed to, all Non-Defaulting Lenders pro rata prior to being applied to the
          prepayment of any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.

                   (g)      In the event that the Administrative Agent, the Borrower Representative, each applicable
          Issuing Lender or the Swingline Lender, as the case may be, each agrees that a Defaulting Lender has
          adequately remedied all matters that caused such Lender to be a Defaulting Lender, then the Swingline
          Exposure and L/C Obligations of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
          Commitment and on such date such Lender shall purchase at par such of the Loans of the other Lenders as
          the Administrative Agent shall determine may be necessary in order for such Lender to hold such Loans in
          accordance with its Commitment Percentage. The rights and remedies against a Defaulting Lender under
          this Subsection 4.15 are in addition to other rights and remedies that the Borrowers, the Administrative
          Agent, the Issuing Lenders, the Swingline Lender and the Non-Defaulting Lenders may have against such
          Defaulting Lender. The arrangements permitted or required by this Subsection 4.15 shall be permitted
          under this Agreement, notwithstanding any limitation on Liens or the pro rata sharing provisions or
          otherwise.

                   4.16     Cash Management. (a) Annexed hereto as Schedule 4.16, as the same may be modified
 from time to time by notice to the Administrative Agent, is a schedule of all DDAs and Concentration Accounts that
 are maintained by the Qualified Loan Parties, which schedule includes, with respect to each depository (i) the name
 and address of such depository; (ii) the account number(s) (and account name(s) of such bank account(s))
 maintained with such depository; and (iii) a contact person at such depository.

                    (b)      Except as otherwise agreed by the Administrative Agent, each Qualified Loan Party shall
 (i) deliver to the Administrative Agent (A) notifications executed on behalf of each such Qualified Loan Party to
 each depository institution with which any DDA (other than Excluded Accounts) is maintained, in form reasonably
 satisfactory to the Administrative Agent of the Administrative Agent’s interest in such DDA and (B) Credit Card
 Notifications executed on behalf of each such Qualified Loan Party and delivered to each Credit Card Issuer and
 Credit Card Processor, in form reasonably satisfactory to the Administrative Agent, (ii) instruct each depository
 institution for a DDA (other than Excluded Accounts) that the amount available at the close of each Business Day in
 such DDA should be swept to one of the Qualified Loan Parties’ Concentration Accounts no less frequently than on
 a daily basis, such instructions to be irrevocable unless otherwise agreed to by the Administrative Agent, (iii) enter
 into a blocked account agreement (each, a “Blocked Account Agreement”), in form reasonably satisfactory to the
 Administrative Agent, with the Administrative Agent or the Collateral Agent and any bank with which such
 Qualified Loan Party maintains a Concentration Account into which the DDAs (other than Excluded Accounts) are
 swept (each such account, a “Blocked Account” and collectively, the “Blocked Accounts”), covering each such
 Concentration Account maintained with such bank and (iv) (A) instruct all Account Debtors of such Qualified Loan
 Party that remit payments of Accounts of such Account Debtor regularly by check pursuant to arrangements with
 such Qualified Loan Party to remit all such payments to the applicable “P.O. Boxes” or “Lockbox Addresses” with
 respect to the applicable DDA or Concentration Account, which remittances shall be collected by the applicable
 bank and deposited in the applicable DDA or Concentration Account or (B) cause the checks of any such Account
 Debtors to be deposited in the applicable DDA or Concentration Account within two Business Days after such check
 is received by such Qualified Loan Party. All amounts received by the Parent Borrower or any of its Domestic
 Subsidiaries that is a Loan Party in respect of any Account, in addition to all other cash received from any other
 source, shall upon receipt of such amount or cash (other than any such amount to be deposited in Excluded
 Accounts) be deposited into a DDA (other than an Excluded Account) or Concentration Account. Each Qualified
 Loan Party agrees that it will not cause proceeds of such DDAs (other than Excluded Accounts) to be otherwise
 redirected.

                   (c)     Each Blocked Account Agreement shall require the ACH or wire transfer no less
 frequently than once per Business Day (unless the Commitments have been terminated and the monetary obligations
 then due and owing hereunder and under the other Loan Documents have been paid in full and all Letters of Credit
 have either been terminated or expired (unless cash collateralized or otherwise provided for in a manner reasonably



DB1/ 100473273.8                                          68
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 200 of 400



 satisfactory to the Administrative Agent)), of all available cash balances and cash receipts, including the then
 contents or then entire available ledger balance of each Blocked Account net of such minimum balance (not to
 exceed $500,000 in the aggregate), if any, required by the bank at which such Blocked Account is maintained to an
 account maintained by the Administrative Agent at Bank of America, N.A. (or another bank of recognized standing
 reasonably selected by the Administrative Agent with the reasonable consent of the Parent Borrower) (the “Core
 Concentration Account”). Each Qualified Loan Party agrees that it will not cause proceeds of any Blocked Account
 to be otherwise redirected.

                   (d)      All collected amounts received in the Core Concentration Account shall be distributed
 and applied on a daily basis in accordance with Section 10.15.

                   (e)      If any cash, Cash Equivalents or Temporary Cash Investments owned by any Qualified
 Loan Party (other than cash, Cash Equivalents or Temporary Cash Investments deposited or to be deposited in an
 Excluded Account in accordance with this Subsection 4.16), are deposited to any bank account, or held or invested
 in any manner, otherwise than in a Blocked Account subject to a Blocked Account Agreement (or a DDA which is
 swept daily to such Blocked Account), the Administrative Agent shall be entitled to require the applicable Qualified
 Loan Party to close such bank account and have all funds therein transferred to a Blocked Account, and to cause all
 future deposits that were previously made or required to be made to such bank account to be made to a Blocked
 Account.

                    (f)      The Core Concentration Account shall at all times be under the sole dominion and control
 of the Administrative Agent. The Borrower Representative, on behalf of each Qualified Loan Party, hereby
 acknowledges and agrees that, except to the extent otherwise provided in the Guarantee and Collateral Agreement or
 the ABL/Term Loan Intercreditor Agreement, as applicable, (x) such Qualified Loan Party has no right of
 withdrawal from the Core Concentration Account, (y) the funds on deposit in the Core Concentration Account shall
 at all times continue to be collateral security for all of the Obligations of the Qualified Loan Parties hereunder and
 under the other Loan Documents, and (z) the funds on deposit in the Core Concentration Account shall be applied as
 provided in this Agreement and the ABL/Term Loan Intercreditor Agreement (and any other applicable intercreditor
 agreement). In the event that, notwithstanding the provisions of this Subsection 4.16, any Qualified Loan Party
 receives or otherwise has dominion and control of any proceeds or collections required to be transferred to the Core
 Concentration Account pursuant to Subsection 4.16(c), such proceeds and collections shall be held in trust by such
 Qualified Loan Party for the Administrative Agent, shall not be commingled with any of such Qualified Loan
 Party’s other funds or deposited in any bank account of such Qualified Loan Party (other than any bank account by
 which such Qualified Loan Party received or acquired dominion or control over such proceeds and collections or
 with any funds in such bank account) and shall promptly be deposited into the Core Concentration Account or dealt
 with in such other fashion as such Qualified Loan Party may be instructed by the Administrative Agent.

                   (g)       The Qualified Loan Parties may not direct, and shall have no control over, the manner of
 disposition of funds in the Blocked Accounts.

                    (h)     Any amounts held or received in the Core Concentration Account (including all interest
 and other earnings with respect hereto, if any) at any time when all of the monetary obligations due and owing
 hereunder and under the other Loan Documents have been satisfied, shall (subject to the provisions of the applicable
 intercreditor agreement), be remitted to the disbursement bank account of the applicable Qualified Loan Party (any
 such account, a Disbursement Account”); provided any such Disbursement Account shall be exempt from
 requirements of Subsection 4.16(b).

                   4.17     Super Priority Nature of Obligations and Collateral Agent’s Liens; Payment of
 Obligations.

                     (a)       The priority of the Collateral Agent’s Liens on the Collateral, claims and other interests
 shall be as set forth in the Interim Order and the Final Order.

                  (b)      Upon the maturity (whether by acceleration or otherwise) of any of the Obligations under
 this Agreement or any of the other Loan Documents, Agents and Lenders shall be entitled to immediate payment of
 such Obligations without further application to or order of the Court.



DB1/ 100473273.8                                           69
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 201 of 400




                                                    SECTION 5
                                            Representations and Warranties

                    To induce the Administrative Agent and each Lender to make the Extensions of Credit requested
 to be made by it on the Closing Date and on each Borrowing Date thereafter, the Parent Borrower with respect to
 itself and its Restricted Subsidiaries, hereby represents and warrants, on the Closing Date, and on every Borrowing
 Date thereafter to the Administrative Agent and each Lender that:

                   5.1      Financial Condition. (a) The annual financial statements and other unaudited financial
 statements, including balance sheets and related statements of income, cash flow, and shareholder’s equity, that have
 been and are hereafter delivered to the Administrative Agent and the Lenders present fairly, in all material respects,
 the consolidated financial condition as at such dates, and the consolidated statements of operations and consolidated
 cash flows for the respective periods then ended, of the Parent Borrower and its Restricted Subsidiaries and each
 variable interest entity (including the Joint Ventures) that the Parent Borrower is required to consolidate in
 accordance with GAAP. All such financial statements, including the related schedules and notes thereto, have been
 prepared in accordance with GAAP consistently applied throughout the periods covered thereby (except as approved
 by a Responsible Officer, and disclosed in any such schedules and notes).

                    (b)    As of the Closing Date, except as set forth in the financial statements referred to in
  Subsection 5.1(a) and the Chapter 11 Cases, there are no liabilities of any Loan Party of any kind, whether accrued,
  contingent, absolute, determined, determinable or otherwise, which would reasonably be expected to result in a
  Material Adverse Effect.

                  5.2      No Change. Since the Closing Date, other than those customarily resulting from the
 commencement of the Chapter 11 Cases and changes contemplated in the Borrowers’ business plan delivered to the
 Administrative Agent, there has been no development or event relating to or affecting any Loan Party which has had
 or would be reasonably expected to have a Material Adverse Effect.

                    5.3       Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is duly
 organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or formation,
 except (other than with respect to the Borrowers), to the extent that the failure to be in good standing would not
 reasonably be expected to have a Material Adverse Effect, (b) has the legal right to own and operate its property, to
 lease the property it operates as lessee and to conduct the business in which it is currently engaged, except to the
 extent that the failure to have such legal right would not be reasonably expected to have a Material Adverse Effect,
 (c) is duly qualified as a foreign corporation or limited liability company and in good standing under the laws of
 each jurisdiction where its ownership, lease or operation of property or the conduct of its business requires such
 qualification, other than in such jurisdictions where the failure to be so qualified and in good standing would not be
 reasonably expected to have a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
 except to the extent that the failure to comply therewith would not, in the aggregate, be reasonably expected to have
 a Material Adverse Effect.

                     5.4     Corporate Power; Authorization; Enforceable Obligations. Subject to the entry of the
 Interim Order or Final Order, as applicable, each Loan Party has the corporate or other organizational power and
 authority, and the legal right, to make, deliver and perform the Loan Documents to which it is a party and, in the
 case of each of the Borrowers, to obtain Extensions of Credit hereunder, and each such Loan Party has taken all
 necessary corporate or other organizational action to authorize the execution, delivery and performance of the Loan
 Documents to which it is a party and, in the case of each of the Borrowers, to authorize the Extensions of Credit to
 it, if any, on the terms and conditions of this Agreement, any Notes and the L/C Requests. Except for the entry of,
 or pursuant to the terms of, the Interim Order or Final Order, as applicable, no consent or authorization of, filing
 with, notice to or other similar act by or in respect of, any Governmental Authority or any other Person is required to
 be obtained or made by or on behalf of any Loan Party in connection with the execution, delivery, performance,
 validity or enforceability of the Loan Documents to which it is a party or, in the case of each of the Borrowers, with




DB1/ 100473273.8                                          70
 1004794810v9
                Case 18-12635-LSS                Doc 17       Filed 11/19/18          Page 202 of 400



 the Extensions of Credit to it, if any, hereunder, except for (a) consents, authorizations, notices and filings described
 in Schedule 5.4, all of which have been obtained or made prior to the Closing Date, (b) filings to perfect the Liens
 created by the Security Documents, and (c) consents, authorizations, notices and filings which the failure to obtain
 or make would not reasonably be expected to have a Material Adverse Effect. This Agreement has been duly
 executed and delivered by the Parent Borrower and each of the Borrowers, and each other Loan Document to which
 any Loan Party is a party will be duly executed and delivered on behalf of such Loan Party. Upon entry by the
 Court of the Interim Order or Final Order, as applicable, this Agreement constitutes a legal, valid and binding
 obligation of each of the Borrowers and each other Loan Document to which any Loan Party is a party when
 executed and delivered will constitute a legal, valid and binding obligation of such Loan Party, enforceable against
 such Loan Party in accordance with its terms, in each case except as enforceability may be limited by applicable
 domestic or foreign bankruptcy, insolvency, reorganization, moratorium, Bail-In Action or similar laws affecting the
 enforcement of creditors’ rights generally and by general equitable principles (whether enforcement is sought by
 proceedings in equity or at law).

                    5.5       No Legal Bar. Subject to the entry of the Interim Order or Final Order, as applicable, the
 execution, delivery and performance of the Loan Documents by any of the Loan Parties, the Extensions of Credit
 hereunder and the use of the proceeds thereof (a) will not violate any Requirement of Law or Contractual Obligation
 of such Loan Party in any respect that would reasonably be expected to have a Material Adverse Effect, (b) will not
 result in, or require the creation or imposition of any Lien (other than Liens securing the Obligations or otherwise
 permitted hereby) on any of its properties or revenues pursuant to any such Requirement of Law or Contractual
 Obligation and (c) will not violate any provision of the Organizational Documents of such Loan Party or any of the
 Restricted Subsidiaries, except (other than with respect to the Borrowers) as would not reasonably be expected to
 have a Material Adverse Effect.

                   5.6      No Material Litigation. No litigation, investigation or proceeding of or before any
 arbitrator or Governmental Authority is pending or, to the knowledge of the Borrower Representative, threatened by
 or against the Parent Borrower or any of its Restricted Subsidiaries or against any of their respective properties or
 revenues, (a) except as described on Schedule 5.6 and Chapter 11 Cases, which is so pending or threatened at any
 time on or prior to the Closing Date and relates to any of the Loan Documents or any of the transactions
 contemplated hereby or thereby or (b) which would be reasonably expected to have a Material Adverse Effect.

                    5.7      No Default. Since the Closing Date, no Default or Event of Default has occurred and is
 continuing.

                   5.8       Ownership of Property; Liens. Each of the Parent Borrower and its Restricted
 Subsidiaries has good title in fee simple to, or a valid leasehold interest in, all its material real property located in the
 United States of America, and good title to, or a valid leasehold interest in, all its other material property located in
 the United States of America, except those for which the failure to have such good title or such leasehold interest
 would not be reasonably expected to have a Material Adverse Effect, and none of such real or other property is
 subject to any Lien, except for Permitted Liens..

                    5.9      Intellectual Property. The Parent Borrower and each of its Restricted Subsidiaries owns,
 or has the legal right to use, all United States and foreign patents, patent applications, trademarks, trademark
 applications, trade names, copyrights and rights in know-how and processes necessary for each of them to conduct
 its business as currently conducted (the “Intellectual Property”) except for those the failure to own or have such
 legal right to use would not be reasonably expected to have a Material Adverse Effect. Except as provided on
 Schedule 5.9, no claim has been asserted and is pending by any Person against the Parent Borrower or any of its
 Restricted Subsidiaries challenging or questioning the use of any such Intellectual Property or the validity or
 effectiveness of any such Intellectual Property, nor does the Borrower Representative know of any such claim, and,
 to the knowledge of the Borrower Representative, the use of such Intellectual Property by the Parent Borrower and
 its Restricted Subsidiaries does not infringe on the rights of any Person, except for such claims and infringements
 which in the aggregate, would not be reasonably expected to have a Material Adverse Effect.

                    5.10      Taxes. To the knowledge of the Borrower Representative, (1) the Parent Borrower and
 each of its Restricted Subsidiaries has filed or caused to be filed all material tax returns which are required to be
 filed by it and has paid (a) all Taxes shown to be due and payable on such returns and (b) all Taxes shown to be due



DB1/ 100473273.8                                             71
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18          Page 203 of 400



 and payable on any assessments of which it has received notice made against it or any of its property and all other
 Taxes imposed on it or any of its property by any Governmental Authority and (2) no Tax Liens have been filed
 (except for Liens for Taxes not yet due and payable), and no claim is being asserted in writing, with respect to any
 such Taxes (in each case other than in respect of any such (i) Taxes with respect to which the failure to pay, in the
 aggregate, would not have a Material Adverse Effect or (ii) Taxes the amount or validity of which are currently
 being contested in good faith by appropriate proceedings diligently conducted and with respect to which reserves in
 conformity with GAAP have been provided on the books of the Parent Borrower or its Restricted Subsidiaries, as
 the case may be).

                     5.11    Federal Regulations. No part of the proceeds of any Extensions of Credit will be used for
 any purpose which violates the provisions of the Regulations of the Board, including Regulation T, Regulation U or
 Regulation X of the Board. If requested by any Lender or the Administrative Agent, the Borrower Representative
 will furnish to the Administrative Agent and each Lender a statement to the foregoing effect in conformity with the
 requirements of FR Form G-3 or FR Form U-1, referred to in said Regulation U. None of the Borrower nor any of
 its Subsidiaries is engaged principally, or as one of its important activities, in the business of extending credit for the
 purpose of buying or carrying “margin stock” (as defined in Regulation U).

                      5.12     ERISA. (a) During the five year period prior to each date as of which this representation
 is made, or deemed made, with respect to any Plan, none of the following events or conditions, either individually or
 in the aggregate, has resulted or is reasonably likely to result in a Material Adverse Effect: (i) a Reportable Event;
 (ii) a failure to satisfy the minimum funding standard (within the meaning of Section 412 of the Code or Section 302
 of ERISA); (iii) any noncompliance with the applicable provisions of ERISA or the Code; (iv) a termination of a
 Single Employer Plan (other than a standard termination pursuant to Section 4041(b) of ERISA); (v) a Lien on the
 property of the Parent Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) a complete or
 partial withdrawal from any Multiemployer Plan by the Parent Borrower or any Commonly Controlled Entity;
 (vii) the ERISA Reorganization or Insolvency of any Multiemployer Plan; or (viii) any transactions that resulted or
 could reasonably be expected to result in any liability to the Parent Borrower or any Commonly Controlled Entity
 under Section 4069 of ERISA or Section 4212(c) of ERISA.

                     (b)     With respect to any Foreign Plan, none of the following events or conditions exists and is
  continuing that, either individually or in the aggregate, would reasonably be expected to have a Material Adverse
  Effect: (i) substantial non-compliance with its terms and with the requirements of any and all applicable laws,
  statutes, rules, regulations and orders; (ii) failure to be maintained, where required, in good standing with
  applicable regulatory authorities; (iii) any obligation of the Parent Borrower or its Restricted Subsidiaries in
  connection with the termination or partial termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on
  the property of the Parent Borrower or its Restricted Subsidiaries in favor of a Governmental Authority as a result
  of any action or inaction regarding a Foreign Plan; (v) for each Foreign Plan which is a funded or insured plan,
  failure to be funded or insured on an ongoing basis to the extent required by applicable non-U.S. law (using
  actuarial methods and assumptions which are consistent with the valuations last filed with the applicable
  Governmental Authorities); (vi) any facts that, to the best knowledge of the Parent Borrower or any of its
  Restricted Subsidiaries, exist that would reasonably be expected to give rise to a dispute and any pending or
  threatened disputes that, to the best knowledge of the Parent Borrower or any of its Restricted Subsidiaries, would
  reasonably be expected to result in a material liability to the Parent Borrower or any of its Restricted Subsidiaries
  concerning the assets of any Foreign Plan (other than individual claims for the payment of benefits); and
  (vii) failure to make all contributions in a timely manner to the extent required by applicable non-U.S. law.

                    (c)    The Parent Borrower and its Restricted Subsidiaries represent and warrant as of the
  Closing Date that the Borrowers are not and will not be using “plan assets” (within the meaning of Section 3(42) of
  ERISA or otherwise) of one or more Plans with respect to the Borrowers entrance into, participation in,
  administration of and performance of the Loans, the Letters of Credit, the Commitments or this Agreement.

                    5.13     Collateral. Upon execution and delivery thereof by the parties thereto and upon the entry
 of the by the Court of the Interim Order or Final Order, as applicable, the Security Documents will be effective to
 create (to the extent described therein) in favor of the Collateral Agent for the benefit of the Secured Parties, a legal,
 valid and enforceable security interest in or liens on the Collateral described therein and the proceeds thereof, except
 as to enforcement, as may be limited by Bail-In Action, general equitable principles (whether considered in a



DB1/ 100473273.8                                            72
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 204 of 400



 proceeding in equity or at law) and an implied covenant of good faith and fair dealing. When (a) the actions
 specified in Schedule 3 to the Guarantee and Collateral Agreement have been duly taken upon the entry by the Court
 of the Interim Order or Final Order, as applicable, (b) all applicable Instruments, Chattel Paper and Documents
 (each as described therein) constituting Collateral a security interest in which is perfected by possession have been
 delivered to, and/or are in the continued possession of, the Collateral Agent, (c) all Deposit Accounts and Pledged
 Stock (each as defined in the Guarantee and Collateral Agreement) a security interest in which is required to be or is
 perfected by “control” (as described in the Uniform Commercial Code as in effect in each applicable jurisdiction (in
 the case of Deposit Accounts) and the State of New York (in the case of Pledged Stock) from time to time) are under
 the “control” of the Collateral Agent or the Administrative Agent, as agent for the Collateral Agent and as directed
 by the Collateral Agent, and (d) the Interim Order or the Final Order, as applicable have been entered, the security
 interests and liens granted pursuant thereto shall constitute a perfected security interest in (to the extent intended to
 be created thereby and required to be perfected under the Loan Documents), all right, title and interest of each
 pledgor party thereto in the Collateral described therein with respect to such pledgor. Notwithstanding any other
 provision of this Agreement, capitalized terms that are used in this Subsection 5.13 and not defined in this
 Agreement are so used as defined in the applicable Security Document.

                  5.14     Investment Company Act; Other Regulations. None of the Borrowers is an “investment
 company”, or a company “controlled” by an “investment company”, within the meaning of the Investment Company
 Act. None of the Borrowers are subject to regulation under any federal or state statute or regulation (other than
 Regulation X of the Board) which limits its ability to incur Indebtedness as contemplated hereby.

                   5.15    Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the Parent Borrower at the
 Closing Date, the jurisdiction of their organization and the direct or indirect ownership interest of the Parent
 Borrower therein.

                    5.16     Purpose of Loans. Subject to the terms and conditions herein, the use of cash collateral
 and the proceeds of Loans made hereunder and of Letters of Credit issued hereunder shall be used by Borrowers,
 solely on or after the Closing Date, to fund the Chapter 11 Cases in accordance with the Orders and the Approved
 Budget and for the financing of Parent Borrower’s and its Restricted Subsidiaries’ ordinary working capital, letters
 of credit and other general corporate needs including certain fees and expenses of professionals retained by the Loan
 Parties, subject to the Carve-Out, and for certain other Pre-Petition and pre-filing expenses that are approved by the
 Court (including adequate protection payments, if any) and permitted by the Approved Budget and to pay the Prior
 Lender Obligations, including as provided in Section 4.4. Loan Parties shall not be permitted to use the proceeds of
 the Loans, Letters of Credit or any cash collateral in contravention of the provisions of the Loan Documents, the
 applicable Order or the applicable insolvency laws, including any restrictions or limitations on the use of proceeds
 contained therein. Nothing in this Agreement, including this Section 5.16, shall prohibit the Post-Petition payment
 of Prior Lender Obligations, including principal, interest, fees, penalties or recoverable costs, due and payable in
 connection with the Pre-Petition Credit Agreement with the proceeds of the Collateral (as defined herein) or
 Collateral (as defined in the Pre-Petition Credit Agreement).

                   5.17    Environmental Matters. Other than as disclosed on Schedule 5.17 or exceptions to any of
 the following that would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
 Effect:

                    (a)     The Parent Borrower and its Restricted Subsidiaries: (i) are, and within the period of all
  applicable statutes of limitation have been, in compliance with all applicable Environmental Laws; (ii) hold all
  Environmental Permits (each of which is in full force and effect) required for any of their current operations or for
  any property owned, leased, or otherwise operated by any of them and reasonably expect to timely obtain without
  material expense all such Environmental Permits required for planned operations; (iii) are, and within the period of
  all applicable statutes of limitation have been, in compliance with all of their Environmental Permits; and
  (iv) believe they will be able to maintain compliance with Environmental Laws and Environmental Permits,
  including any reasonably foreseeable future requirements thereof.

                    (b)    Materials of Environmental Concern have not been transported, disposed of, emitted,
  discharged, or otherwise released or threatened to be released, to, at or from any real property presently or formerly
  owned, leased or operated by the Parent Borrower or any of its Restricted Subsidiaries or at any other location,



DB1/ 100473273.8                                           73
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 205 of 400



  which would reasonably be expected to (i) give rise to liability or other Environmental Costs of the Parent
  Borrower or any of its Restricted Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
  planned or continued operations of the Parent Borrower and its Restricted Subsidiaries, or (iii) impair the fair
  saleable value of any real property owned by the Parent Borrower or any of its Restricted Subsidiaries that is part
  of the Collateral.

                     (c)    There is no judicial, administrative, or arbitral proceeding (including any notice of
  violation or alleged violation) under any Environmental Law to which the Parent Borrower or any of its Restricted
  Subsidiaries is, or to the knowledge of the Parent Borrower or any of its Restricted Subsidiaries is reasonably
  likely to be, named as a party that is pending or, to the knowledge of the Parent Borrower or any of its Restricted
  Subsidiaries, threatened.

                   (d)     Neither the Parent Borrower nor any of its Restricted Subsidiaries has received any
  written request for information, or been notified that it is a potentially responsible party, under the federal
  Comprehensive Environmental Response, Compensation, and Liability Act or any similar Environmental Law, or
  received any other written request for information from any Governmental Authority with respect to any Materials
  of Environmental Concern.

                     (e)    Neither the Parent Borrower nor any of its Restricted Subsidiaries has entered into or
  agreed to any consent decree, order, or settlement or other agreement, nor is subject to any judgment, decree, or
  order or other agreement, in any judicial, administrative, arbitral, or other forum, relating to compliance with or
  liability under any Environmental Law.

                   5.18     No Material Misstatements. The written information, reports, financial statements,
 exhibits and schedules furnished by or on behalf of the Borrower Representative to the Administrative Agent, the
 Other Representatives and the Lenders on or prior to the Closing Date in connection with the negotiation of any
 Loan Document or included therein or delivered pursuant thereto, taken as a whole, did not contain as of the Closing
 Date any material misstatement of fact and did not omit to state as of the Closing Date any material fact necessary to
 make the statements therein, in the light of the circumstances under which they were made, not materially
 misleading in their presentation of the Parent Borrower and its Restricted Subsidiaries taken as a whole. It is
 understood that (a) no representation or warranty is made concerning the forecasts, estimates, pro forma
 information, projections and statements as to anticipated future performance or conditions, and the assumptions on
 which they were based or concerning any information of a general economic nature or general information about
 Parent Borrower’s and its Subsidiaries’ industry, contained in any such information, reports, financial statements,
 exhibits or schedules, except that, in the case of such forecasts, estimates, pro forma information, projections and
 statements, as of the date such forecasts, estimates, pro forma information, projections and statements were
 generated, (i) such forecasts, estimates, pro forma information, projections and statements were based on the good
 faith assumptions of the management of the Borrower Representative and (ii) such assumptions were believed by
 such management to be reasonable and (b) such forecasts, estimates, pro forma information and statements, and the
 assumptions on which they were based, may or may not prove to be correct.

                  5.19     Labor Matters. There are no strikes pending or, to the knowledge of the Borrower
 Representative, reasonably expected to be commenced against the Parent Borrower or any of its Restricted
 Subsidiaries which, individually or in the aggregate, would reasonably be expected to have a Material Adverse
 Effect. The hours worked and payments made to employees of the Parent Borrower and each of its Restricted
 Subsidiaries have not been in violation of any applicable laws, rules or regulations, except where such violations
 would not reasonably be expected to have a Material Adverse Effect.

                   5.20      Insurance. Schedule 5.20 sets forth a complete and correct listing as of the Closing Date
 of all insurance that is (a) maintained by the Loan Parties and (b) material to the business and operations of the
 Parent Borrower and its Restricted Subsidiaries taken as a whole, with the amounts insured (and any deductibles) set
 forth therein.

                  5.21     Eligible Accounts. As of the date of any Borrowing Base Certificate, the Accounts
 included in the calculation of Eligible Accounts and Eligible Credit Card Receivables on such Borrowing Base




DB1/ 100473273.8                                          74
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 206 of 400



 Certificate satisfy in all material respects the requirements of an “Eligible Account” or “Eligible Credit Card
 Receivable”, as applicable, hereunder.

                   5.22     Eligible Inventory. As of the date of any Borrowing Base Certificate, the Inventory
 included in the calculation of Eligible Inventory, Eligible In-Transit Inventory and Eligible Letter of Credit
 Inventory on such Borrowing Base Certificate satisfy in all material respects the requirements of an “Eligible
 Inventory”, “Eligible In-Transit Inventory” or “Eligible Letter of Credit Inventory”, as applicable, hereunder.

                    5.23     OFAC; Anti-Terrorism. (a) The Parent Borrower and its Restricted Subsidiaries are in
 compliance with the Patriot Act and (b) none of the Parent Borrower and its Restricted Subsidiaries, nor, to the
 knowledge of the Parent Borrower and its Restricted Subsidiaries, any director, officer, employee, agent, affiliate or
 representative thereof, is an individual or entity that is, or is owned or controlled by one or more individuals or
 entities that are (i) currently the subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
 Designated Nationals or HMT’s Consolidated List of Financial Sanctions Targets, or any similar list enforced by
 any other relevant sanctions authority or (iii) located, organized or resident in a Designated Jurisdiction. The Parent
 Borrower and its Restricted Subsidiaries have conducted their businesses in compliance in all material respects with
 all applicable Sanctions and have instituted and maintained policies and procedures designed to promote and achieve
 compliance with such Sanctions. The Parent Borrower, its Restricted Subsidiaries, and to the Parent Borrower’s
 knowledge, their respective directors, officers, employees, agents, affiliates and representatives, have conducted
 their businesses in compliance in all material respects with the United States Foreign Corrupt Practices Act of 1977,
 the UK Bribery Act 2010, and other applicable anti-corruption legislation in other jurisdictions and have instituted
 and maintained policies and procedures designed to promote and achieve compliance with such laws.

                   5.24     EEA Financial Institution. No Loan Party is an EEA Financial Institution.

                   5.25    Approved Budget. The Borrower Representative has heretofore furnished to the
 Administrative Agent the Approved Budget and such Approved Budget was prepared in good faith upon
 assumptions the Borrower Representative believed to be reasonable assumptions on the date of delivery of the then-
 applicable Approved Budget. To the knowledge of the Borrower Representative, no facts exist that (individually or
 in the aggregate) would result in any material change in the Approved Budget (taking into account the variances
 permitted under Section 7.4(b)). The Borrower shall thereafter deliver to the Administrative Agent updates to the
 Approved Budget in accordance with Section 7.4.

                   5.26     Reorganization Matters. The Chapter 11 Cases were commenced on the Petition Date in
  accordance with applicable law and proper notice thereof was given for (i) the motion seeking approval of the
  Loan Documents and the Interim Order and Final Order, and (ii) the hearing for the entry of the Interim Order. The
  Debtors shall give, on a timely basis as specified in the Interim Order or the Final Order, as applicable, all notices
  required to be given to all parties specified in the Interim Order or Final Order, as applicable. After the entry of the
  Interim Order, and pursuant to and to the extent permitted in the Interim Order and the Final Order, the Obligations
  will constitute allowed administrative expense claims in the Chapter 11 Cases having priority over all
  administrative expense claims and unsecured claims against the Loan Parties now existing or hereafter arising, of
  any kind whatsoever, including all administrative expense claims of the kind specified in Sections 105, 326, 330,
  331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or Chapter 11 Cases were commenced on the Petition Date
  in accordance with applicable Law. The Debtors shall give, on a timely basis as specified in the Interim Order or
  the Final Order, as applicable, all notices required to be given to all parties specified in the Interim Order or Final
  Order, as applicable. any other provision of the Bankruptcy Code or otherwise, as provided under Section 364(c)(l)
  of the Bankruptcy Code, subject to the Priority Carve-Out and the priorities set forth in the Interim Order or Final
  Order, as applicable.

                    (c)    After the entry of the Interim Order and pursuant to and to the extent provided in the
  Interim Order and the Final Order, the Obligations will be secured by a valid and perfected first priority Lien on all
  of the Collateral subject, as to priority, only to the Priority Carve-Out and Liens securing the Indebtedness
  permitted pursuant to Section 8.12 to the extent set forth in the Interim Order and the Final Order.

                    (d)    The Interim Order (with respect to the period on and after entry of the Interim Order and
  prior to entry of the Final Order) or the Final Order (with respect to the period on and after entry of the Final



DB1/ 100473273.8                                           75
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 207 of 400



  Order), as the case may be, is in full force and effect and has not been reversed, stayed (whether by statutory stay
  or otherwise), modified or amended without the Administrative Agent’s consent.

                    (e)     Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and subject to the
  applicable provisions of the Interim Order or the Final Order, as the case may be, upon the maturity (whether by
  acceleration or otherwise) of any of the Obligations, the Administrative Agent and Lenders shall be entitled to
  immediate payment of such Obligations and to enforce the remedies provided for hereunder or under applicable
  law, without further notice, motion or application to, hearing before, or order from, the Court.

                  5.27     Beneficial Ownership Certification. As of the Closing Date, the information included in
 the Beneficial Ownership Certification, if applicable, is true and correct in all respects.

                                                    SECTION 6
                                                 Conditions Precedent

                    6.1      Conditions Precedent to Effectiveness of this Agreement. In addition to the conditions
 set forth in Section 6.2, this Agreement, including the agreement of each Lender to make the initial Extension of
 Credit requested to be made by it, shall become effective on the date on which the following conditions precedent
 shall have been satisfied or waived, all in form and substance satisfactory to the Administrative Agent:

                (a)       Loan Documents. The Administrative Agent shall have received the following Loan
          Documents, executed and delivered as required below:

                          (i)        this Agreement, executed and delivered by a duly authorized officer of each
                   Borrower;

                            (ii)     the Guarantee and Collateral Agreement, executed and delivered by a duly
                   authorized officer of each Loan Party signatory thereto;

                            (iii)    a Note executed by the Borrowers and delivered to each Lender that requests
                   issuance of a Note;

                           (iv)     a Florida Affidavit As To Out-Of-State Execution And Delivery executed by the
                   Parent Borrower; and

                            (v)     the Intercreditor Acknowledgment, acknowledged by a duly authorized officer
                   of each Loan Party.

                   (b)      Debt Financings. The Administrative Agent shall have received evidence, in form and
          substance satisfactory to the Administrative Agent that, prior to or concurrently with the effectiveness of
          this Agreement, (i) the DIP Term Loan Facility shall be in full force and effect, and (ii) the Borrowers have
          received in the DIP Term Loan Borrowing Account proceeds under the DIP Term Loan Facility of not less
          than $60,000,000 (which amount shall be reduced by certain fees and expenses as reflected in the
          Approved Budget) in an aggregate principal amount not to exceed $[___],000,000 consisting of a new
          money term loan tranche in an aggregate principal amount of $[__],000,000 and applied to repay in full the
          Obligations such that the outstanding loans thereunder are reduced to zero and, to the extent of any excess
          amounts, such amount shall be otherwise available to the Borrowers to fund the Chapter 11 Cases.

                    (c)     Fees and Expenses. The Lead Arranger, the Agents and the Lenders, respectively, shall
          have received all fees payable to them to the extent due (which may be offset against the proceeds of the
          Facilities).

                  (d)      Secretary’s Certificate. The Administrative Agent shall have received a certificate from
          each Loan Party, dated the Closing Date, substantially in the form of Exhibit G hereto, with appropriate



DB1/ 100473273.8                                          76
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 208 of 400



           insertions and attachments of resolutions or other actions, evidence of incumbency and the signature of
           authorized signatories and Organizational Documents, executed by a Responsible Officer and the Secretary
           or any Assistant Secretary or other authorized representative of such Loan Party.

                     (e)      Patriot Act. The Administrative Agent and the Committed Lenders shall have received at
           least five days prior to the Closing Date all documentation and other information about the Loan Parties
           required by regulatory authorities under applicable “know your customer” and anti-money laundering rules
           and regulations, including the Patriot Act and the CDD Rule, that has been requested in writing at least 10
           days prior to the Closing Date.

                    (f)      Borrowing Notice or L/C Request. With respect to the initial Extensions of Credit, the
           Administrative Agent shall have received a notice of such Borrowing as required by Subsection 2.2 or 2.4,
           as applicable (or such notice shall have been deemed given in accordance with Subsection 2.2 or 2.4, as
           applicable). With respect to the issuance of any Letter of Credit, the applicable Issuing Lender shall have
           received a L/C Request, completed to its satisfaction, and such other certificates, documents and other
           papers and information as such Issuing Lender may reasonably request.

                    (g)      KYC Information. At least three (3) days prior to the Closing Date, any Borrower that
           qualifies as a “legal entity customer” under the Beneficial Ownership Regulation shall deliver, to each
           Lender that so requests, a Beneficial Ownership Certification in relation to such Borrower.

                   (h)       Borrowing Base Certificate. The Administrative Agent shall have received a Borrowing
           Base Certificate dated the Closing Date, relating to the week ended on November 16, 2018, and executed
           by a Responsible Officer of the Borrower Representative.

                    (i)       Officer’s Certificate. The Administrative Agent shall have received a certificate, from
           Responsible Officer of the Borrower Representative, certifying that: (i) after giving effect to the initial
           Loans and transactions hereunder, the representations and warranties in Article V are true and correct in all
           material respects (except for representations and warranties that expressly relate to an earlier date, in which
           case such representations and warranties were true and correct in all material respects as of such earlier
           date) and (ii) no Default or Event of Default has accrued and is continuing;

                    (j)       Loan Documents. The Administrative Agent shall have received each other Loan
           Document required by the Administrative Agent to be delivered on or prior to the Closing Date, and each
           such Loan Document shall have been duly executed and delivered to Administrative Agent by each of the
           signatories thereto, including, without limitation, the Intercreditor Acknowledgment.

                    (k)       Insurance. Administrative Agent shall be satisfied with the amount, types and terms and
           conditions of all insurance maintained by the Loan Parties.

                    (l)     [Reports. The Administrative Agent shall have received all inventory and asset
           appraisals, commercial finance audits, and field audits, each in form and substance reasonably satisfactory
           to the Administrative Agent, and such other reports, audits, and other information or certifications as
           Administrative Agent may reasonably request.]5

                    (m)      Material Adverse Effect. Since the Petition Date, there has been no event or
           circumstance, either individually or in the aggregate, that has or could reasonably be expected to have a
           Material Adverse Effect.

                     (n)      Litigation. Except for actions, suits, proceedings, investigations, claims or disputes
           stayed by Section 362 of the Bankruptcy Code, there shall be no actions, suits, proceedings, investigations,
           claims or disputes pending or, to the knowledge of the Loan Parties, threatened in writing, at law, in equity,
           in arbitration or before any Governmental Authority, by or against any Loan Party or any of their Domestic

 5
     To be removed upon completion.



DB1/ 100473273.8                                            77
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 209 of 400



          Subsidiaries or against any of their properties or revenues that (a) purport to affect or pertain to this
          Agreement or any other Loan Document or (b) could reasonably be expected to result in a Material
          Adverse Effect.

                   (o)       Financial Condition. Since the Petition Date, other than those customarily resulting from
          the commencement of the Chapter 11 Cases and changes contemplated in the Borrowers’ Approved Budget
          delivered to the Administrative Agent, there has been no material increase in the liabilities, liquidated or
          contingent, of the Loan Parties taken as a whole or material decrease in the assets of the Loan Parties taken
          as a whole.

                   (p)     Default; Event of Default. No Default or Event of Default shall have occurred and be
          continuing or shall arise hereunder immediately after giving effect to this Agreement and the transactions
          contemplated hereby.

                   (q)      Enforceability. Other than those resulting from the commencement of the Chapter 11
          Cases, since the Petition Date there shall have been no adverse change in the ability of the Administrative
          Agent and the Lenders to enforce the Loan Documents and the Obligations of the Loan Parties hereunder.
          Subject to the Orders, Administrative Agent shall be satisfied that the Interim Order and the other
          Collateral Documents shall be effective to create in favor of the Administrative Agent a legal, valid and
          enforceable first priority security interest in and Lien upon the Collateral and shall have received Lien
          searches and other evidence reasonably satisfactory to the Administrative Agent that such Liens are the
          only Liens upon the Collateral, except Liens permitted pursuant to Section 8.13.

                   (r)      Approved Budget. The Administrative Agent shall have received the Approved Budget.

                   (s)        Order. (i) The Court shall have entered the Interim Order by no later than [three (3)]
          Business Days after the Petition Date, and such order shall be in form and substance satisfactory to the
          Administrative Agent in its sole discretion, be in full force and effect, and shall not have been reversed,
          modified, stayed or vacated absent prior written consent of the Administrative Agent; (ii) the
          Administrative Agent shall have received drafts of the “first day” pleadings for the Chapter 11 Cases, in
          each case, in form and substance reasonably satisfactory to the Administrative Agent, not later than a
          reasonable time in advance of the Petition Date for Administrative Agent’s counsel to review and analyze
          the same; (iii) all motions, orders (including the “first day” orders) and other documents to be filed with or
          submitted to the Court on the Petition Date shall be in form and substance reasonably satisfactory to the
          Administrative Agent; and (iv) all “first day” orders shall have been approved and entered by the Court.
          No trustee, examiner or receiver shall have been appointed or designated with respect to the Loan Parties’
          business, properties or assets and the Court shall not have entered any order granting any party, other than
          the Loan Parties, control over any Collateral (other than a de minimis portion of the Collateral).

                   (t)      Plan of Reorganization. Receipt and approval by the Administrative Agent and the
          Lenders of a Plan of Reorganization for the Debtors and a Restructuring Support Agreement, executed by
          the Debtors, the lenders under the Pre-Petition Term Loan Credit Agreement holding at least [__]% of the
          obligations thereunder, the holders of the Pre-Petition Senior Notes of the Parent Borrower who
          beneficially own at least [__]% of the aggregate principal amount of such Pre-Petition Senior Notes, and
          the sponsors.

                    6.2    Conditions to All Extensions of Credit . The agreement of each Lender to make any
 Extension of Credit requested to be made by it (including each Swingline Loan) is subject to the satisfaction or
 waiver of the following conditions precedent:

                    (a)     Each of the representations and warranties made by any Loan Party pursuant to this
          Agreement or any other Loan Document (or in any amendment, modification or supplement hereto or
          thereto) to which it is a party, and each of the representations and warranties contained in any certificate
          furnished at any time by or on behalf of any Loan Party pursuant to this Agreement or any other Loan
          Document shall, except to the extent that they relate to a particular date, be true and correct in all material
          respects on and as of such date as if made on and as of such date.



DB1/ 100473273.8                                           78
 1004794810v9
                 Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 210 of 400



                     (b)       after giving effect to the Loans or Letters of Credit requested to be made or issued on any
            such date and the use of proceeds thereof, the sum of the Aggregate Lender Exposure and the aggregate
            amount of all Prior Revolving Credit Loans shall not exceed (x) the lesser of (A) the total Commitments as
            then in effect and (B) the Borrowing Base at such time (based on the Borrowing Base Certificate last
            delivered) or (y) the amount projected to be outstanding on such date in the Approved Budget;

                      (c)      No Default or Event of Default shall have occurred and be continuing on such date or
            after giving effect to the Extensions of Credit requested to be made on such date.

                      (d)     (x) except in the case of the initial Borrowing on the Closing Date and the issuance of a
            Letter of Credit, the Borrowers shall have, or shall project in good faith that they shall have as of the
            proposed Borrowing date, less than $[___________] in available cash (which, for this purpose shall include
            amounts in the DIP Term Loan Borrowing Account) and (y) the Borrowers shall have paid the balance of
            all fees and expenses then due and payable hereunder;6

                     (e)       (i) The Interim Order shall have been entered or the Final Order shall have been entered
            following the expiration of the Interim Order; (ii) the Interim Order or the Final Order, as applicable, shall
            not have been vacated, stayed, reversed, modified, or amended without the Administrative Agent’s consent
            and shall otherwise be in full force and effect; (iii) no motion for reconsideration of the Interim Order or the
            Final Order, as applicable, shall have been timely filed by a Debtor or any of their Subsidiaries; and (iv) no
            appeal of the Interim Order or the Final Order, as applicable, shall have been timely filed.

                     (f)      With respect to any Borrowing, the Administrative Agent shall have received a notice of
            such Borrowing as required by Subsection 2.2 or 2.4, as applicable (or such notice shall have been deemed
            given in accordance with Subsection 2.2 or 2.4, as applicable). With respect to the issuance of any Letter
            of Credit, the applicable Issuing Lender shall have received a L/C Request, completed to its satisfaction,
            and such other certificates, documents and other papers and information as such Issuing Lender may
            reasonably request.

                    (g)       The Borrowers shall not have any undrawn amounts or commitments under the DIP Term
            Loan Facility prior to such Extension of Credit.

                    Each request (or deemed request) for an Extension of Credit or grant of an accommodation
 hereunder shall constitute a representation by the Borrower Representative that the foregoing conditions are satisfied
 on the date of such request and on the date of such funding, issuance or grant. The conditions set forth in this
 Section 6.2 are for the sole benefit of the Administrative Agent, Lenders and each other Secured Party, but until the
 Required Lenders otherwise direct the Administrative Agent to cease making Extensions of Credit, the Lenders will
 fund their share of all Extensions of Credit and participate in all Swingline Loans, Letters of Credit and other
 Extensions of Credit whenever made or issued, which are requested by the Borrowers and which, notwithstanding
 the failure of the Loan Parties to comply with the provisions of this Section 6, are agreed to by the Administrative
 Agent in its sole discretion, provided, however, the making of any such Extension of Credit (regardless of whether
 the lack of satisfaction was known or unknown at the time), shall not be deemed a modification or waiver by the
 Administrative Agent, any Lender or other Secured Party of the provisions of this Section 6 on any future occasion
 or operate as a waiver of (i) the right of Administrative Agent and Lenders to insist upon satisfaction of all
 conditions precedent with respect to any subsequent funding or issuance, (ii) any Default or Event of Default due to
 such failure of conditions or otherwise or (iii) any rights of Administrative Agent, any Lender or other Secured Party
 as a result of any such failure of the Loan Parties to comply.




 6
     To be discussed.



DB1/ 100473273.8                                             79
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 211 of 400



                                                     SECTION 7
                                                 Affirmative Covenants

                    The Parent Borrower hereby agrees that, from and after the Closing Date and so long as the
 Commitments remain in effect or any Prior Lender Obligations remain outstanding, and thereafter until payment in
 full of the Loans, all Reimbursement Obligations and all other Obligations then due and owing to any Lender or any
 Agent hereunder and termination or expiration of all Letters of Credit (unless cash collateralized or otherwise
 provided for in a manner reasonably satisfactory to the Administrative Agent), the Parent Borrower shall and shall
 (except in the case of delivery of financial information, reports and notices, in which case it shall or shall cause the
 Borrower Representative, if it is not then the Borrower Representative, to) cause each of its respective Restricted
 Subsidiaries to:

                  7.1      Financial Statements. Furnish to the Administrative Agent for delivery to each Lender
 (and the Administrative Agent agrees to make and so deliver such copies):

                   (a)      as soon as available, but in any event not later than the fifth Business Day after the 60th
          day following the end of each quarter of each Fiscal Year of the Parent Borrower, the unaudited
          consolidated balance sheet of the Parent Borrower as at the end of such quarter and the related unaudited
          consolidated statements of operations and changes in equity and cash flows of the Parent Borrower for such
          quarter and the portion of the Fiscal Year through the end of such quarter, setting forth in comparative
          form, the figures for and as of the corresponding periods of the previous year, in each case certified by a
          Responsible Officer of the Parent Borrower as being fairly stated in all material respects (subject to normal
          year-end audit and other adjustments);

                    (b)      as soon as available, but in any event not later than the fifth Business Day after the 30th
          day following the end of each Fiscal Month of the Parent Borrower, an unaudited financial summary of the
          financial performance, sales composition (including by channel, by product category and same store sales
          data) , market activity, an unaudited income statement, statement of cash flows and a balance sheet of the
          Loan Parties for such Fiscal Month, for each including a comparison to the applicable prior year period, in
          the same form as the unaudited monthly financial reports previously delivered to the equity sponsor and
          certified by a Responsible Officer of the Parent Borrower as fairly presenting in all material respects the
          financial condition, results of operations and cash flows of the Parent Borrower. For avoidance of doubt,
          the financial results will not include the impact of the Joint Ventures; and

                    (c)      all such financial statements delivered pursuant to Subsection 7.1(a) and (b) shall be
          certified by a Responsible Officer of the Parent Borrower to fairly present in all material respects the
          financial condition of the Parent Borrower and its Subsidiaries in conformity with GAAP and to be in
          reasonable detail and prepared in accordance with GAAP applied consistently throughout the periods
          reflected therein and with prior periods that began on or after the Closing Date (except as disclosed therein
          and the absence of certain notes); and

                  7.2     Certificates; Other Information. Furnish to the Administrative Agent for delivery to each
 Lender (and the Administrative Agent agrees to make and so deliver such copies):

                    (a)       concurrently with the delivery of the financial statements and reports referred to in
          Subsection 7.1(a) and (b), a certificate signed by a Responsible Officer of the Borrower Representative in
          substantially the form of Exhibit N hereto (a “Compliance Certificate”) stating that, to the best of such
          Responsible Officer’s knowledge, each of Holdings, DB Parent, Investor and the Parent Borrower and its
          Restricted Subsidiaries during such period has observed or performed all of its covenants and other
          agreements, and satisfied every condition, contained in this Agreement or the other Loan Documents to
          which it is a party to be observed, performed or satisfied by it, and that such Responsible Officer has
          obtained no knowledge of any Default or Event of Default, except, in each case, as specified in such
          certificate (or if such event has occurred, including a description of the event and the steps to be taken with
          respect thereto);




DB1/ 100473273.8                                           80
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 212 of 400



                   (b)     within five Business Days after the same are filed, copies of all financial statements and
          periodic reports which the Parent Borrower may file with the SEC or any successor or analogous
          Governmental Authority;

                  (c)       within five Business Days after the same are filed, copies of all registration statements
          and any amendments and exhibits thereto, which the Parent Borrower may file with the SEC or any
          successor or analogous Governmental Authority; and

                    (d)     as soon as possible but no later than 5:00 p.m New York City time on Wednesday of each
  week (commencing on the later of (x) the Wednesday of the first full calendar week following the Petition Date
  and (y) November 28, 2018), a Borrowing Base Certificate substantially in the form of Exhibit I (a “Borrowing
  Base Certificate”) setting forth the calculation of the Borrowing Base and of Excess Availability as of the last
  Business Day of the preceding week, duly completed and executed by a Responsible Officer of the Borrower
  Representative, together with all schedules required pursuant to the terms of the Borrowing Base Certificate duly
  completed.

                   (e)      Contemporaneously with delivery of each Borrowing Base Certificate, (or as otherwise
          set forth below) the Borrower Representative shall furnish to the Administrative Agent, in each case, in
          form and substance satisfactory to the Administrative Agent:

                            (i)       (i) Calculations of Inventory itemizing separately in-transit Inventory, Inventory
                   located at Stores to be closed (if any), Inventory located at non-closing Stores, and Inventory
                   located in warehouse locations, together with back-up information for each in-transit Inventory
                   category and (ii) an Inventory and Accounts roll forward;

                           (ii)    An open accounts payable report as of the end of the most recently ended week,
                   accompanied by such supporting detail and documentation as shall be requested by the
                   Administrative Agent in its reasonable discretion;

                             (iii)     A summary of Inventory by location and type (including SKU-level detail),
                   accompanied by such supporting documentation (including a supporting perpetual Inventory
                   report) as shall be requested by the Administrative Agent in its reasonable discretion and with
                   detail sufficient to permit the preparation of an updated inventory appraisal;

                            (iv)    Monthly, on the 15th Business Day following the end of the preceding month, an
                   accounts payable and accrual report as of the end of the most recently ended fiscal month, in each
                   case, accompanied by such supporting detail and documentation as shall be requested by the
                   Administrative Agent in its sole discretion; and

                            (v)      Any information that the Administrative Agent may reasonably request
                   regarding the determination and calculation of the Borrowing Base including correct and complete
                   copies of any invoices, underlying agreements, instruments or other documents and the identity of
                   all Account Debtors in respect of Accounts referred to therein.

                    7.3      Collateral Updates. Upon the request of the Administrative Agent from time to time (but
 in each case no more frequently than twice per calendar month unless an Event of Default has occurred and is
 continuing), the Loan Parties shall deliver, at the Borrowers’ expense, to the Agent’s Advisors and their designees,
 in each case, in form satisfactory to the Administrative Agent:

                     (a)     Collateral valuation updates from the Specified Liquidation Agents, including, without
  limitation, the value of the ABL Priority Collateral for the purposes of a “stalking horse” bid in connection with a
  Store Liquidation;

                   (b)     Upon request from time to time (but in each case no more frequently than twice per
  calendar month, unless an Event of Default has occurred and is continuing), at the Borrowers’ expense, an updated




DB1/ 100473273.8                                          81
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 213 of 400



  collateral appraisal (i) Great American Group or any other liquidation agent approved by Administrative Agent,
  including reviews of inventory levels and mix, and (ii) with respect to Intellectual Property, from Hilco
  Streambank, it being understood that the Specified Liquidation Agent shall grant access to records, and cooperate
  in all respects with, the Administrative Agent and the Agent’s Advisors, and shall provide all information that such
  parties may reasonably request in a timely manner in connection with monitoring and valuing the Collateral; and

                    (c)     Delivery of any information request by the Specified Liquidation Agents or any other
  Agent’s Advisors in connection with appraisals, collateral audits, valuations of the Collateral for the purposes of a
  “stalking horse” bid, other Collateral reporting, or otherwise.

                   7.4     Approved Budget.

                    (a)     The use of Loans and other extensions of credit by the Loan Parties under this Agreement
  and the other Loan Documents shall be limited in accordance with the Approved Budget (subject to variances
  permitted hereunder). The initial Approved Budget (the “Initial Approved Budget”) shall depict, on a weekly basis,
  cash revenues, receipts, expenses, professional fees and disbursements, inventory receipts and other items set forth
  therein (which shall include a breakdown of retail stores being closed (if any) or proposed to be closed (if any),
  which information with respect to such stores shall be limited to cash receipts received by the Loan Parties during
  the relevant period which correspond to cash receipts described in the line item contained in the Approved Budget
  under the heading “Receipts from Closing Stores” (if applicable), as determined in a manner consistent with the
  Approved Budget), for the period from the Closing Date through the Termination Date and such initial Approved
  Budget shall be approved by, and be in form and substance satisfactory to, the Administrative Agent and the
  Required Lenders in their sole discretion (it being acknowledged and agreed that the initial Approved Budget
  attached hereto as Annex A is approved by and satisfactory to the Administrative Agent and the Required Lenders
  in form and substance). The Approved Budget shall be updated, modified or supplemented by the Borrowers from
  time to time with the written consent of the Administrative Agent and upon the request of the Administrative
  Agent, but in any event the Approved Budget shall be updated by the Borrowers not less than one time in each four
  (4) consecutive week period, and each such updated, modified or supplemented budget shall be approved in
  writing by, and shall be in form and substance satisfactory to, the Administrative Agent in its sole discretion and
  no such updated, modified or supplemented budget shall be effective until so approved and once so approved shall
  be deemed an Approved Budget; provided, however, that (i) in the event the Administrative Agent, on the one
  hand, and the Loan Parties, on the other hand, cannot agree (each acting reasonably) as to an updated, modified or
  supplemented budget, such disagreement shall give rise to an Event of Default once the period covered by the prior
  Approved Budget has terminated and (ii) the approval of the Required Lenders shall be required for any
  modification or update to the Approved Budget which results in a decrease of ten percent (10%) or more in Total
  Liquidity as reflected therein as of any week ending date. Each Approved Budget delivered to the Administrative
  Agent and the Required Lenders shall be accompanied by such supporting documentation as reasonably requested
  by the Administrative Agent. Each Approved Budget shall be prepared in good faith based upon assumptions
  which the Loan Parties believe to be reasonable.

                    (b)     Commencing with the third full calendar week following the Petition Date and for each
  calendar week thereafter, the Borrowers shall not permit (i) Actual Inventory Levels as at the end of any week to
  be less than 90% of the Budgeted Inventory Levels set forth in the Approved Budget as at the end of such week,
  (ii) the Actual Cash Receipts (without giving effect to borrowings and repayments under this Agreement and the
  DIP Term Loan Credit Agreement), measured on a cumulative basis, for any Cumulative Four Week Period or the
  Cumulative Period, in each case, to be less than 90% of the Budgeted Cash Receipts (without giving effect to
  borrowings and repayments under this Agreement and the DIP Term Loan Credit Agreement), measured on a
  cumulative basis, for any Cumulative Four Week Period or the Cumulative Period, or (iii) the Actual Disbursement
  Amount, measured on a cumulative basis, for any Cumulative Four Week Period or the Cumulative Period, in each
  case, to exceed 110% of the Budgeted Disbursement Amount, measured on a cumulative basis, for any such
  Cumulative Four Week Period or the Cumulative Period.

                   (c)     The Borrower Representative shall deliver to the Administrative Agent on or before 5:00
  p.m. New York City time on Wednesday of each week (commencing on the Wednesday of the first full calendar
  week following the Petition Date) an Information Certificate, in the form attached hereto as Exhibit C, and such
  Information Certificate shall include such detail as is reasonably satisfactory to the Administrative Agent, signed



DB1/ 100473273.8                                          82
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 214 of 400



  by a Responsible Officer of the Borrower Representative certifying that (i) the Loan Parties are in compliance with
  the covenants contained herein and (ii) no Default or Event of Default has occurred or, if such a Default or Event
  of Default has occurred, specifying the nature and extent thereof and any corrective action taken or proposed to be
  taken with respect thereto, together with (A) a comparison for the Prior Week of the Actual Cash Receipts (and
  each line item thereof), the Actual Disbursement Amount (and each line item thereof) and the Actual Inventory
  Levels for such Prior Week to the Budgeted Cash Receipts (and each line item thereof), the Budgeted
  Disbursement Amount (and each line item thereof) and the Budgeted Inventory Levels for such Prior Week, (B) a
  cumulative comparison for the Cumulative Four Week Period of the Actual Cash Receipts (and each line item
  thereof) and the Actual Disbursement Amount (and each line item thereof) for such Cumulative Four Week Period
  to the Budgeted Cash Receipts (and each line item thereof) and the Budgeted Disbursement Amount (and each line
  item thereof) for such Cumulative Four Week Period, (C) a cumulative comparison for the Cumulative Period of
  the Actual Cash Receipts (and each line item thereof) and the Actual Disbursement Amount (and each line item
  thereof) for such Cumulative Period to the Budgeted Cash Receipts (and each line item thereof) and the Budgeted
  Disbursement Amount (and each line item thereof) for such Cumulative Period, and (D) an Approved Budget
  Variance Report, each of which shall be prepared by the Borrower Representative as of the last day of the
  Cumulative Four Week Period and the Cumulative Period, as applicable, and shall be in form and substance
  reasonably satisfactory to the Administrative Agent.

                     (d)     Administrative Agent and the Lenders (i) may assume that the Loan Parties will comply
  with the Approved Budget, (ii) shall have no duty to monitor such compliance and (iii) shall not be obligated to
  pay (directly or indirectly from the Collateral) any unpaid expenses incurred or authorized to be incurred pursuant
  to any Approved Budget. The line items in the Approved Budget for payment of interest, expenses and other
  amounts to the Administrative Agent and the Lenders are estimates only, and the Loan Parties remain obligated to
  pay any and all Obligations in accordance with the terms of the Loan Documents and the applicable Order
  regardless of whether such amounts exceed such estimates. Nothing in any Approved Budget (including any
  estimates of a loan balance in excess of borrowing base restrictions) shall constitute an amendment or other
  modification of any Loan Document or any of the borrowing base restrictions or other lending limits set forth
  therein.

                    (e)    The Borrower Representative shall deliver to the Administrative Agent on or before 5:00
  p.m. New York City time on Wednesday of each week (commencing on the first Wednesday following the Petition
  Date) supplemental thirteen (13) week projections which shall depict, on a weekly basis, cash revenues, receipts,
  expenses, professional fees and disbursements, net cash flows, inventory receipts and other items set forth therein
  (which shall include a breakdown of retail stores being closed or proposed to be closed, which information with
  respect to such stores shall be limited to cash receipts received by the Loan Parties during the relevant period
  which correspond to cash receipts described in the line item contained in the Approved Budget under the heading
  “Receipts from Closing Stores”, as determined in a manner consistent with the Approved Budget), for the period
  from the Saturday immediately following delivery of such projections through the end of such thirteen (13) period.
  The projections delivered pursuant to this Section 7.4(e) shall not constitute the “Approved Budget” for any
  purpose hereunder.

                   7.5      Required Milestones. The Loan Parties shall comply with each of the Required
 Milestones.

                   7.6      Loan Parties’ Advisors. The Loan Parties shall continue to retain (i) the Restructuring
 Advisor and (ii) the Financial Advisor, and shall retain such additional advisors as may be reasonably requested by
 the Administrative Agent and on terms and conditions satisfactory to the Administrative Agent. The Loan Parties
 and their representatives will fully cooperate with any such advisors and consultants (including the Restructuring
 Advisor, the Financial Advisor and the Specified Liquidation Agent) and grant them full and complete access to the
 books and records of the Loan Parties. Notwithstanding anything to the contrary in this Section 7.6, none of the
 Loan Parties will be required to disclose or permit access to any document, information or other matter (i) in respect
 of which disclosure to the Administrative Agent or any Lender (or their respective representatives or contractors) is
 prohibited by Law or any binding agreement or (ii) that is subject to attorney client or similar privilege or constitutes
 attorney work product.




DB1/ 100473273.8                                           83
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 215 of 400



                    7.7      Administrative Agent’s Advisors. The Administrative Agent, on behalf of itself and the
 Lenders, shall be entitled to retain or continue to retain (either directly or through counsel) any Agent’s Advisors the
 Administrative Agent may deem necessary to provide advice, analysis and reporting for the benefit of the
 Administrative Agent and the Lenders. The Loan Parties shall pay all fees and expenses of each Agent’s Advisor
 and all such fees and expenses shall constitute Obligations and be secured by the Collateral. The Loan Parties and
 their advisors, including the Restructuring Advisor, the Financial Advisor, and the Specified Liquidation Agent,
 shall grant access to, and cooperate in all respects with, the Administrative Agent, the Collateral Agent, the Lenders,
 Agent’s Advisors, and any other representatives of the foregoing and provide all information that such parties may
 request in a timely manner.

                   7.8      Transaction. Promptly upon the Administrative Agent’s request, each Loan Party shall
 provide the Administrative Agent with copies of any informational packages provided to potential bidders, draft
 agency agreements, purchase agreements, status reports, and updated information related to any Transaction and
 copies of any such bids and any updates, modifications or supplements to such information and materials.

                   7.9      Debtor-In-Possession Obligations. The Loan Parties shall comply in a timely manner
 with their obligations and responsibilities as debtors-in-possession under the Bankruptcy Code, the Bankruptcy
 Rules, the Orders, and any other order of the Court.

                    7.10          Request for Loans under DIP Term Loan Facility. The Borrower Representative
 shall request (in accordance with terms of the DIP Term Loan Credit Agreement) all Loans (as defined in the DIP
 Term Loan Credit Agreement) as and when available to it under the DIP Term Loan Facility prior to making any
 requests for Revolving Credit Loans under this Agreement (and for the avoidance of doubt, any Agent Advances
 made by the Administrative Agent to the Borrower Representative shall not constitute a request by the Borrower
 Representative for Revolving Credit Loans under this Agreement).

                   7.11     Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity or before
 they become delinquent, as the case may be, all taxes, except where the amount or validity thereof is currently being
 contested in good faith by appropriate proceedings diligently conducted and reserves in conformity with GAAP with
 respect thereto have been provided on the books of the Parent Borrower or any of its Restricted Subsidiaries, as the
 case may be, or except to the extent that failure to do so, in the aggregate, would not reasonably be expected to have
 a Material Adverse Effect.

                   7.12     Conduct of Business and Maintenance of Existence; Compliance with Contractual
 Obligations and Requirements of Law. Preserve, renew and keep in full force and effect its existence and take all
 reasonable action to maintain all rights, privileges and franchises necessary or desirable in the normal conduct of the
 business of the Parent Borrower and its Restricted Subsidiaries, taken as a whole, except as otherwise permitted
 pursuant to Subsection 8.1 or 8.4, provided that the Parent Borrower and its Restricted Subsidiaries shall not be
 required to maintain any such rights, privileges or franchises and the Parent Borrower’s Restricted Subsidiaries shall
 not be required to maintain such existence, if the failure to do so would not reasonably be expected to have a
 Material Adverse Effect; and comply with all Contractual Obligations and Requirements of Law except to the extent
 that failure to comply therewith, in the aggregate, would not reasonably be expected to have a Material Adverse
 Effect.

                    7.13     Maintenance of Property; Insurance. (i) Keep all property necessary in the business of the
 Parent Borrower and its Restricted Subsidiaries, taken as a whole, in good working order and condition, except
 where failure to do so would not reasonably be expected to have a Material Adverse Effect; (ii) use commercially
 reasonable efforts to maintain with financially sound and reputable insurance companies (or any Captive Insurance
 Subsidiary) insurance on, or self-insure, all property material to the business of the Parent Borrower and its
 Restricted Subsidiaries, taken as a whole, in at least such amounts and against at least such risks (but including in
 any event public liability and business interruption) as are usually insured against in the same general area by
 companies engaged in the same or a similar business; (iii) furnish to the Administrative Agent, upon written request,
 information in reasonable detail as to the insurance carried; (iv) use commercially reasonable efforts to maintain
 property and liability policies that provide that in the event of any cancellation thereof during the term of the policy,
 either by the insured or by the insurance company, the insurance company shall provide to the secured party at least
 30 days prior written notice thereof, or in the case of cancellation for non-payment of premium, 10 days prior



DB1/ 100473273.8                                           84
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 216 of 400



 written notice thereof; (v) in the event of any material change in any of the property or liability policies referenced
 in the preceding clause (iv), use commercially reasonable efforts to provide the Administrative Agent with at least
 30 days prior written notice thereof, and (vi) use commercially reasonable efforts to ensure that, subject to the
 ABL/Term Loan Intercreditor Agreement, at all times the Collateral Agent for the benefit of the Secured Parties,
 shall be named as an additional insured with respect to liability policies maintained by each Borrower and each
 Subsidiary Guarantor and the Collateral Agent for the benefit of the Secured Parties, shall be named as loss payee
 with respect to the property insurance maintained by each Borrower and each Subsidiary Guarantor.

                    7.14     Inspection of Property; Books and Records; Discussions. The Administrative Agent may
  (x) carry out, at Borrowers’ expense, and the Loan Parties shall cooperate with (i) one investigation and review of
  each Loan Party’s property at the reasonable expense of the Loan Parties (including field audits conducted by the
  Administrative Agent) (each, a “Field Examination”), (ii) one liquidation valuation, and (iii) one Inventory
  appraisal, in each case, that shall be in form and detail and from third-party field examiners, appraisers or
  liquidators reasonably acceptable to the Administrative Agent; provided that after the occurrence and during the
  continuance of any Event of Default the Administrative Agent may cause such additional Field Examinations,
  liquidation valuations and Inventory appraisals to be taken for each of the Loan Parties as the Administrative
  Agent in its determines are necessary or appropriate (each, at the expense of the Loan Parties) and (y) inspect,
  audit and make extracts from the Parent Borrower’s or other Loan Parties’ books and records, and discuss with its
  officers, employees, agents, advisors, independent accountants, financial advisors, restructuring advisors, sales
  consultants, investment bankers and other consultants such Parent Borrower’s or Loan Parties’ business, financial
  condition, assets (including Inventory and Credit Card Receivables), prospects and results of operations.
  Notwithstanding anything to the contrary in this Section 7.14, none of the Borrowers or any Restricted Subsidiary
  will be required to disclose or permit the inspection or discussion of, any document, information or other matter (i)
  in respect of which disclosure to the Administrative Agent or any Lender (or their respective representatives or
  contractors) is prohibited by law or any binding agreement or (ii) that is subject to attorney client or similar
  privilege or constitutes attorney work product.

                     (b)    The Borrowers shall reimburse Administrative Agent for all reasonable charges, costs
  and expenses of Administrative Agent in connection with visits and inspections of the properties of any Loan
  Party, examinations, valuations, inspections and audits of any Loan Party’s books and records, Field Examinations,
  appraisals or valuations of Inventory and any other financial or Collateral matters as Administrative Agent deems
  appropriate, as frequently as required by the Administrative Agent in its discretion (which may include, not more
  than twice per month, updated inventory appraisals and liquidation valuations). The Loan Parties shall pay the
  Administrative Agent’s then standard charges for each day that an employee of the Administrative Agent or its
  Affiliates is engaged in any examination activities, and shall pay the standard charges of the Administrative
  Agent’s internal appraisal group, provided that such charges are competitive with the rates of third party examiners
  for similar work. This Section shall not be construed to limit the Administrative Agent’s right to conduct
  examinations and/or obtain appraisals, nor to use third parties for such purposes.

                  (c)       promptly, such additional financial and other information as any Agent or Lender may
          from time to time reasonably request; and

                   (d)       promptly upon reasonable request from the Administrative Agent calculations of Fixed
          GAAP Terms as reasonably requested by the Administrative Agent promptly following receipt of a written
          notice from the Borrower Representative electing to change the Fixed GAAP Date, which calculations shall
          show the calculations of the respective Fixed GAAP Terms both before and after giving effect to the
          change in the Fixed GAAP Date and identify the material change(s) in GAAP giving rise to the change in
          such calculations.

 Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b), 7.2(b), 7.2(c), 7.2(d), or 7.2(e) may at the
 Borrower Representative’s option be delivered electronically and, if so delivered, shall be deemed to have been
 delivered on the date (A) in the case of any such documents other than documents required to be delivered pursuant
 to Subsection 7.2, (i) on which the Borrower Representative posts such documents, or provides a link thereto, on the
 Parent Borrower’s (or any Parent Entity’s) website on the Internet at the website address listed on Schedule 7.14 (or
 such other website address as the Borrower Representative may specify by written notice to the Administrative
 Agent from time to time), or (ii) on which such documents are posted on the Parent Borrower’s (or any Parent



DB1/ 100473273.8                                          85
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 217 of 400



 Entity’s) behalf on an Internet or intranet website to which each Lender and the Administrative Agent have access
 (whether a commercial, third-party website or whether sponsored by the Administrative Agent) and (B) in the case
 of any such documents required to be delivered pursuant to Subsection 7.2, on which the Borrower Representative
 provides a link thereto on the Parent Borrower’s (or Holdings’ or any Parent Entity’s) website on the Internet at the
 website address listed on Schedule 7.14 (or such other website address as the Parent Borrower may specify by
 written notice to the Administrative Agent from time to time). Following the electronic delivery of any such
 documents by posting such documents to a website in accordance with the preceding sentence (other than the
 posting by the Borrower Representative of any such documents on any website maintained for or sponsored by the
 Administrative Agent) the Borrower Representative shall promptly provide the Administrative Agent notice of such
 delivery (which notice may be by facsimile or electronic mail) and the electronic location at which such documents
 may be accessed; provided that, in the absence of bad faith, the failure to provide such prompt notice shall not
 constitute a Default hereunder.

                   7.15     Notices. Promptly give notice to the Administrative Agent and each Lender of:

                    (a)      as soon as possible after a Responsible Officer of the Borrower Representative knows
          thereof, the occurrence of any Default or Event of Default;

                    (b)     as soon as possible after a Responsible Officer of the Borrower Representative knows
          thereof, any default or event of default under any Contractual Obligation of the Parent Borrower or any of
          its Restricted Subsidiaries, other than as previously disclosed in writing to the Lenders, which would
          reasonably be expected to have a Material Adverse Effect;

                    (c)      as soon as possible after a Responsible Officer of the Borrower Representative knows
          thereof, the occurrence of any default or event of default under the DIP Term Loan Credit Agreement;

                   (d)       as soon as possible after a Responsible Officer of the Borrower Representative knows
          thereof, any litigation, investigation or proceeding affecting the Parent Borrower or any of its Restricted
          Subsidiaries that would reasonably be expected to have a Material Adverse Effect;

                    (e)       the following events, as soon as possible and in any event within 30 days after a
          Responsible Officer of the Parent Borrower or any of its Restricted Subsidiaries knows thereof: (i) the
          occurrence or expected occurrence of any Reportable Event (or similar event) with respect to any Single
          Employer Plan (or Foreign Plan), a failure to make any required contribution to a Single Employer Plan,
          Multiemployer Plan or Foreign Plan, the creation of any Lien on the property of the Parent Borrower or its
          Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or any withdrawal from, or the full
          or partial termination, ERISA Reorganization or Insolvency of, any Multiemployer Plan or Foreign Plan; or
          (ii) the institution of proceedings or the taking of any other formal action by the PBGC or the Parent
          Borrower or any of its Restricted Subsidiaries or any Commonly Controlled Entity or any Multiemployer
          Plan which would reasonably be expected to result in the withdrawal from, or the termination, ERISA
          Reorganization or Insolvency of, any Single Employer Plan, Multiemployer Plan or Foreign Plan;
          provided, however, that no such notice will be required under clause (i) or (ii) above unless the event
          giving rise to such notice, when aggregated with all other such events under clause (i) or (ii) above, would
          be reasonably expected to result in a Material Adverse Effect;

                   (f)       as soon as possible after a Responsible Officer of the Borrower Representative knows
          thereof, (i) any release or discharge by the Parent Borrower or any of its Restricted Subsidiaries of any
          Materials of Environmental Concern required to be reported under applicable Environmental Laws to any
          Governmental Authority, unless the Borrower Representative reasonably determines that the total
          Environmental Costs arising out of such release or discharge would not reasonably be expected to have a
          Material Adverse Effect; (ii) any condition, circumstance, occurrence or event not previously disclosed in
          writing to the Administrative Agent that would reasonably be expected to result in liability or expense
          under applicable Environmental Laws, unless the Borrower Representative reasonably determines that the
          total Environmental Costs arising out of such condition, circumstance, occurrence or event would not
          reasonably be expected to have a Material Adverse Effect, or would not reasonably be expected to result in
          the imposition of any lien or other material restriction on the title, ownership or transferability of any



DB1/ 100473273.8                                          86
 1004794810v9
                Case 18-12635-LSS               Doc 17        Filed 11/19/18          Page 218 of 400



          facilities and properties owned, leased or operated by the Parent Borrower or any of its Restricted
          Subsidiaries that would reasonably be expected to result in a Material Adverse Effect; and (iii) any
          proposed action to be taken by the Parent Borrower or any of its Restricted Subsidiaries that would
          reasonably be expected to subject the Parent Borrower or any of its Restricted Subsidiaries to any material
          additional or different requirements or liabilities under Environmental Laws, unless the Borrower
          Representative reasonably determines that the total Environmental Costs arising out of such proposed
          action would not reasonably be expected to have a Material Adverse Effect;

                  (g)      any loss, damage, or destruction to a significant portion of the ABL Priority Collateral,
          whether or not covered by insurance;

                    (h)      as soon as possible after a Responsible Officer of the Borrower Representative becomes
          aware thereof, any change in the information provided in a Beneficial Ownership Certification that would
          result in a change to the list of beneficial owners identified in parts (c) or (d) of such certification, a written
          notice specifying any such change;

                    (i)      (i) as soon as practicable in advance of filing with the Court or delivering to the
          Committee appointed in a Chapter 11 Case, if any, or to the U.S. Trustee, as the case may be, the Final
          Order, all other material proposed orders and pleadings related to (x) the Chapter 11 Cases (all of which
          must be in form and substance reasonably satisfactory to the Administrative Agent), (y) the Pre-Petition
          Credit Agreement and this Agreement and the credit facilities contemplated thereby, the DIP Term Loan
          Facility and/or any sale contemplated in accordance with the Required Milestones and any Plan of
          Reorganization and/or any disclosure statement related thereto (all of which must be in form and substance
          reasonably satisfactory to the Administrative Agent), (ii) substantially simultaneously with the filing with
          the Court or delivering to the Committee appointed in any Chapter 11 Case, if any, or to the U.S. Trustee,
          as the case may be, monthly operating reports and all other material notices, filings, motions, pleadings or
          other information concerning the financial condition of the Loan Parties or their Subsidiaries or the Chapter
          11 Cases that may be filed with the Court or delivered to the Committee appointed in any Chapter 11 Case,
          if any, or to the U.S. Trustee, and (iii) each report, notice or certificate required to be delivered to any of the
          lenders or agents under the DIP Term Loan Credit Agreement;

                    (j)      promptly after a Responsible Officer of the Borrower Representative knows thereof, any
          default, event of default or termination under any material warehouse or Store lease of the Parent Borrower
          or any of its Restricted Subsidiaries, other than as previously disclosed in writing to the Lenders, which
          would reasonably be expected to have a Material Adverse Effect; and

                    (k)     No less frequently than weekly, if requested by the Administrative Agent, from and after
          the Petition Date (at a mutually agreeable location and time or telephonically), meetings management of
          Parent Borrower and their advisors open to all Lenders regarding the financing results, operations,
          compliance of the Loan Parties and developments in the Chapter 11 Cases.

                    Each notice pursuant to this Subsection 7.15 shall be accompanied by a statement of a Responsible
 Officer of the Borrower Representative (and, if applicable, the relevant Commonly Controlled Entity or Restricted
 Subsidiary) setting forth details of the occurrence referred to therein and stating what action the Borrower
 Representative (or, if applicable, the relevant Commonly Controlled Entity or Restricted Subsidiary) proposes to
 take with respect thereto.

                   7.16     Environmental Laws. (a) (i) Comply substantially with, and require substantial
 compliance by all tenants, subtenants, contractors, and invitees with, all applicable Environmental Laws; (ii) obtain,
 comply substantially with and maintain any and all Environmental Permits necessary for its operations as conducted
 and as planned; and (iii) require that all tenants, subtenants, contractors, and invitees obtain, comply substantially
 with and maintain any and all Environmental Permits necessary for their operations as conducted and as planned,
 with respect to any property leased or subleased from, or operated by the Parent Borrower or its Restricted
 Subsidiaries. For purposes of this Subsection 7.16(a), noncompliance shall not constitute a breach of this covenant,
 provided that, upon learning of any actual or suspected noncompliance, the Parent Borrower and any such affected
 Restricted Subsidiary shall promptly undertake and diligently pursue reasonable efforts, if any, to achieve



DB1/ 100473273.8                                             87
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 219 of 400



 compliance, and provided, further, that in any case such noncompliance would not reasonably be expected to have a
 Material Adverse Effect.

                    (b)    Promptly comply, in all material respects, with all orders and directives of all
  Governmental Authorities regarding Environmental Laws, other than such orders or directives (i) as to which the
  failure to comply would not reasonably be expected to result in a Material Adverse Effect or (ii) as to which:
  (x) appropriate reserves have been established in accordance with GAAP; (y) an appeal or other appropriate
  contest is or has been timely and properly taken and is being diligently pursued in good faith; and (z) if the
  effectiveness of such order or directive has not been stayed, the failure to comply with such order or directive
  during the pendency of such appeal or contest would not reasonably be expected to have a Material Adverse
  Effect.

                    7.17      Subsidiaries. (a) With respect to any Domestic Subsidiary that is a Wholly Owned
 Subsidiary (other than an Excluded Subsidiary) (i) created or acquired subsequent to the Closing Date by the Parent
 Borrower or any of its Domestic Subsidiaries that are Wholly Owned Subsidiaries (other than an Excluded
 Subsidiary), (ii) being designated as a Restricted Subsidiary, (iii) ceasing to be a Foreign Subsidiary Holdco or other
 Excluded Subsidiary as provided in the applicable definition thereof after the expiry of any applicable period
 referred to in such definition, or (iv) that becomes a Domestic Subsidiary as a result of a transaction pursuant to, and
 permitted by, Subsection 8.2 or 8.4 (other than an Excluded Subsidiary), promptly notify the Administrative Agent
 of such occurrence and, if the Administrative Agent or the Required Lenders so request, promptly (i) execute and
 deliver to the Collateral Agent for the benefit of the Secured Parties such amendments to the Guarantee and
 Collateral Agreement as the Collateral Agent shall reasonably deem necessary or reasonably advisable to grant to
 the Collateral Agent, for the benefit of the Secured Parties, a perfected second priority security interest (as and to the
 extent provided in the Guarantee and Collateral Agreement) in the Capital Stock of such new Domestic Subsidiary
 owned directly by the Parent Borrower or any of its Domestic Subsidiaries that are Wholly Owned Subsidiaries
 (other than Excluded Subsidiaries), (ii) deliver to the Collateral Agent the certificates (if any) representing such
 Capital Stock, together with undated stock powers, executed and delivered in blank by a duly authorized officer of
 the parent of such new Domestic Subsidiary and (iii) cause such new Domestic Subsidiary (A) to become a party to
 the Guarantee and Collateral Agreement and (B) to take all actions reasonably deemed by the Collateral Agent to be
 necessary or advisable to cause the Lien created by the Guarantee and Collateral Agreement in such new Domestic
 Subsidiary’s Collateral to be duly perfected in accordance with all applicable Requirements of Law (as and to the
 extent provided in the Guarantee and Collateral Agreement), including the filing of financing statements in such
 jurisdictions as may be reasonably requested by the Collateral Agent.

                     (b)    With respect to any Foreign Subsidiary or Domestic Subsidiary that is a Non-Wholly
  Owned Subsidiary created or acquired subsequent to the Closing Date by the Parent Borrower or any of its
  Domestic Subsidiaries that are Wholly Owned Subsidiaries (in each case, other than any Excluded Subsidiary), the
  Capital Stock of which is owned directly by the Parent Borrower or a Domestic Subsidiary that is a Wholly Owned
  Subsidiary (other than an Excluded Subsidiary), promptly notify the Administrative Agent of such occurrence and
  if the Administrative Agent or the Required Lenders so request, promptly (i) execute and deliver to the Collateral
  Agent a new pledge agreement or such amendments to the Guarantee and Collateral Agreement as the Collateral
  Agent shall reasonably deem necessary or reasonably advisable to grant to the Collateral Agent, for the benefit of
  the Secured Parties, a perfected second priority security interest (as and to the extent provided in the Guarantee and
  Collateral Agreement) in the Capital Stock of such new Subsidiary that is directly owned by any Borrower or any
  Domestic Subsidiary that is a Wholly Owned Subsidiary (other than an Excluded Subsidiary) and (ii) to the extent
  reasonably deemed advisable by the Collateral Agent, deliver to the Collateral Agent the certificates, if any,
  representing such Capital Stock, together with undated stock powers, executed and delivered in blank by a duly
  authorized officer of the relevant parent of such new Subsidiary and take such other action as may be reasonably
  deemed by the Collateral Agent to be necessary or desirable to perfect the Collateral Agent’s security interest
  therein (in each case as and to the extent required by the Guarantee and Collateral Agreement); provided that in
  either case in no event shall more than 65.0% of each series of Capital Stock of any new Foreign Subsidiary be
  required to be so pledged.

                   (c)    At its own expense, execute, acknowledge and deliver, or cause the execution,
  acknowledgement and delivery of, and thereafter register, file or record in an appropriate governmental office, any
  document or instrument reasonably deemed by the Collateral Agent to be necessary or desirable for the creation,



DB1/ 100473273.8                                            88
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 220 of 400



  perfection and priority and the continuation of the validity, perfection and priority of the foregoing Liens or any
  other Liens created pursuant to the Security Documents (to the extent the Collateral Agent determines, in its
  reasonable discretion, that such action is required to ensure the perfection or the enforceability as against third
  parties of its security interest in such Collateral) in each case in accordance with, and to the extent required by, the
  Guarantee and Collateral Agreement.

                     (d)       Notwithstanding anything to the contrary in this Agreement, (A) the foregoing
 requirements shall be subject to the terms of the ABL/Term Loan Intercreditor Agreement, and, in the event of any
 conflict with such terms, the terms of the ABL/Term Loan Intercreditor Agreement shall control, (B) no security
 interest or lien is or will be granted pursuant to any Loan Document or otherwise in any right, title or interest of any
 of Holdings, DB Parent, Investor, the Parent Borrower or any of its Subsidiaries, (C) no Loan Party or any Affiliate
 thereof shall be required to take any action in any non-U.S. jurisdiction or required by the laws of any non-U.S.
 jurisdiction in order to create any security interests in assets located or titled outside of the U.S. or to perfect any
 security interests (it being understood that there shall be no security agreements or pledge agreements governed
 under the laws of any non-U.S. jurisdiction) and (D) nothing in this Subsection 7.17 shall require that any Subsidiary
 grant a Lien with respect to any property or assets in which such Subsidiary acquires ownership rights to the extent
 that the Borrower Representative and the Administrative Agent reasonably determine in writing that the costs or
 other consequences to Holdings, DB Parent, Investor or any of their Subsidiaries of the granting of such a Lien is
 excessive in view of the benefits that would be obtained by the Secured Parties.

                  7.18     Use of Proceeds. Use the proceeds of the Loans only for the purposes set forth in
 Subsection 5.16 and request the issuance of Letters of Credit only for the purposes set forth in Subsection 3.1(b).

                   7.19      Accounting Changes. The Parent Borrower will, for financial reporting purposes, cause
 the Parent Borrower’s and each of its Subsidiaries’ Fiscal Years to end on the Saturday closest to December 31st of
 each calendar year; provided that the Borrower Representative may, upon written notice to the Administrative
 Agent, change the financial reporting convention specified above to any other financial reporting convention
 reasonably acceptable to the Administrative Agent, in which case the Borrower Representative and the
 Administrative Agent will, and are hereby authorized by the Lenders to, make any adjustments to this Agreement
 that are necessary in order to reflect such change in financial reporting.

                 7.20     KYC Information. Promptly following any request therefor, provide information and
 documentation reasonably requested by the Administrative Agent or any Lender for purposes of compliance with
 applicable “know your customer” and anti-money-laundering rules and regulations, including, without limitation,
 the PATRIOT Act and the Beneficial Ownership Regulation.

                   7.21     Anti-Corruption Laws; Sanctions Conduct its businesses in compliance in all material
 respects with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
 applicable anti-corruption legislation in other jurisdictions and with all applicable Sanctions, and maintain policies
 and procedures designed to promote and achieve compliance with such laws and Sanctions.

                                                     SECTION 8
                                                   Negative Covenants

                    The Parent Borrower hereby agrees that so long as the Commitments remain in effect, and
 thereafter until payment in full of all Obligations and Prior Lender Obligations, and termination or expiration of all
 Letters of Credit (unless cash collateralized or otherwise provided for in a manner reasonably satisfactory to the
 Administrative Agent), the Parent Borrower shall not and shall not permit any of its Restricted Subsidiaries to,
 directly or indirectly (and, in the case of Section 8.20, Holdings, DB Parent, and Investor shall not):

                    8.1      Limitation on Fundamental Changes. Enter into any merger, consolidation or
 amalgamation or liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution), or convey, sell, lease,
 assign, transfer or otherwise dispose of, all or substantially all of its property, business or assets, except:




DB1/ 100473273.8                                           89
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 221 of 400



                     (a)    any Subsidiary of the Parent Borrower may be merged, amalgamated or consolidated
  with or in-to the Parent Borrower; provided that the Parent Borrower shall be the continuing or surviving Person;

                     (b)    any Restricted Subsidiary may Dispose of any or all of its assets (upon voluntary
  liquidation or otherwise) to the Parent Borrower; or

                    (c)     any Restricted Subsidiary that is not a Loan Party may liquidate or dissolve if the Parent
  Borrower determines in good faith that such liquidation or dissolution is in the best interests of the Parent
  Borrower and is not materially disadvantageous to the Lenders and any Restricted Subsidiary that is a Loan Party
  may liquidate or dissolve with the prior written consent of the Administrative Agent.

                   8.2      Limitation on Restricted Payments. Declare or pay any Restricted Payment, except that:

                   (a)     each Restricted Subsidiary may make Restricted Payments to the Parent Borrower and to
          another Loan Party (other than Holdings, DB Parent, and Investor);

                   (b)      the Borrowers may declare and make any Restricted Payment payable solely in the
          Capital Stock (other than Disqualified Capital Stock) of such Person; and

                  (c)    the Parent Borrower and its Restricted Subsidiaries may make Restricted Payments to
          Holdings, DB Parent, and Investor, in each case, solely to the extent such amounts are included in the
          Approved Budget:

                            (i)      the proceeds of which will be used to pay the portion of any consolidated,
                   combined or similar income tax liability attributable to the income of the Parent Borrower or its
                   Subsidiaries; provided that no such payments shall exceed the income tax liability that would have
                   been imposed on the Parent Borrower and/or the applicable Subsidiaries had such entity(ies) paid
                   such taxes on a stand-alone basis;

                             (ii)    the proceeds of which shall be used to pay such equity holder’s operating costs
                   and expenses incurred in the ordinary course of business, other overhead costs and expenses and
                   fees (including administrative, legal, accounting and similar expenses provided by third parties as
                   well as trustee, directors and general partner fees) which are reasonable and customary and
                   incurred in the ordinary course of business and attributable to the ownership or operations of the
                   Parent Borrower and its Subsidiaries (including any reasonable and customary indemnification
                   claims made by directors or officers of Parent Entity attributable to the direct or indirect
                   ownership or operations of the Parent Borrower and its Subsidiaries) and fees and expenses
                   otherwise due and payable by the Parent Borrower or any Restricted Subsidiary and permitted to
                   be paid by the Parent Borrower or such Restricted Subsidiary under this Agreement not to exceed
                   $500,000, over the term of this Agreement; and

                            (iii)   the proceeds of which shall be used to pay franchise and excise taxes, and other
                   fees and expenses, required to maintain its existence.

                     8.3      Limitations on Certain Acquisitions. Acquire by purchase or otherwise all the business
 or assets of, or stock or other evidences of beneficial ownership of, any Person.

                   8.4      Limitation on Dispositions . Engage in any Disposition, except:

                     (a)    Dispositions of obsolete, worn out or surplus property, whether now owned or hereafter
  acquired, in the ordinary course of business and Dispositions of property no longer used or useful in the conduct of
  the business of the Parent Borrower and its Restricted Subsidiaries;

                    (b)     Dispositions of inventory in the ordinary course of business;




DB1/ 100473273.8                                          90
 1004794810v9
                 Case 18-12635-LSS             Doc 17       Filed 11/19/18          Page 222 of 400



                  (c)     Dispositions of property to the Parent Borrower or another Loan Party (other than
  Holdings, DB Parent, and Investor);

                   (d)    Dispositions permitted (i) under Section 8.1, (ii) as Investments under Section 8.11, (iii)
  as Restricted Payments under Section 8.2 and (iv) Liens permitted by Section 8.13;

                     (e)    Dispositions of Cash Equivalents or Temporary Cash Investments in the ordinary course
  of business;

                    (f)  leases, subleases, licenses or sublicenses, in each case in the ordinary course of business
  and which do not materially interfere with the business of the Parent Borrower and its Restricted Subsidiaries,
  taken as a whole;

                   (g)      transfers of property subject to Recovery Event upon receipt of the net proceeds of such
  Recovery Event; or

                   (h)     the Parent Borrower and the Restricted Subsidiaries may sell or discount without recourse
  accounts receivable arising in the ordinary course of business in connection with the compromise or collection
  thereof.

                   8.5      Limitation on Modifications of Indebtedness and Other Documents. (a) Amend,
 supplement, waive or otherwise modify any of the provisions of any Indebtedness (A) in a manner that shortens the
 maturity date of the Indebtedness incurred thereunder to a date prior to the date that is 91 days after the Termination
 Date, (B) in a manner that provides for a shorter weighted average life to maturity with respect to such Indebtedness
 (provided that compliance with this restriction shall be determined ignoring the effect of any payment of customary
 upfront fees or any permanent prepayment of such Indebtedness, in each case based on market conditions at the time
 of the applicable amendment, supplement, waiver or other modification), (C) in a manner that increases the rate or
 shortens the time for payment of interest or premium payable, whether at maturity, at a date fixed for prepayment or
 by acceleration or otherwise thereunder or (D) otherwise without the consent of the Administrative Agent.

                   (b)     Amend or modify all or any part of, or any provision of, its Organizational Documents,
  except for changes, amendments and modifications, either individually or in the aggregate, that are not materially
  adverse to the interests of the Administrative Agent, the Lenders and the Issuing Lenders under the Loan
  Documents or in the Collateral; provided that the applicable Loan Parties comply with all requirements under the
  Security Documents to the extent required in connection therewith.

                   8.6      Sanctions; Anti-Corruption Laws

                     (a)    Directly or indirectly, use the proceeds of any Extension of Credit, or lend, contribute or
  otherwise make available such proceeds to any Subsidiary, joint venture partner or other Person, to fund any
  activities of or business with any Person that, at the time of such funding, is the subject of Sanctions, or in any
  other manner that will result in a violation by any Person (including any Person participating in the transaction,
  whether as Lender, Arranger, Administrative Agent, Issuing Lender, Swingline Lender, or otherwise) of Sanctions.

                     (b)     Directly or indirectly use the proceeds of any Extension of Credit for any purpose which
  would breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other anti-
  corruption legislation in other jurisdictions.

                    8.7      Limitation on Negative Pledge Clauses. Enter into with any Person any agreement which
 prohibits or limits the ability of the Parent Borrower or any of its Restricted Subsidiaries that are Loan Parties to
 create, incur, assume or suffer to exist any Lien in favor of the Lenders in respect of obligations and liabilities under
 this Agreement or any other Loan Documents upon any of its property, assets or revenues, whether now owned or
 hereafter acquired, other than:




DB1/ 100473273.8                                           91
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 223 of 400



                    (a)     restrictions and conditions imposed by (A) applicable law, rule, regulation or order, or
  required by any regulatory authority having jurisdiction over the Parent Borrower or any Restricted Subsidiary or
  any of their businesses, (B) any Loan Document or Pre-Petition Loan Document, (C) the Pre-Petition Senior Notes
  Debt Documents, and (D) the Pre-Petition Term Loan Credit Agreement (and the related Pre-Petition Term Loan
  Documents) or the DIP Term Loan Facility (and related “Loan Documents” as defined in the DIP Term Loan
  Credit Agreement);

                   (b)    customary restrictions and conditions existing on the Closing Date or to any extension,
  renewal, amendment, modification or replacement thereof, except to the extent any such amendment, modification
  or replacement expands the scope of any such restriction or condition;

                    (c)     customary provisions in leases, licenses and other contracts restricting the assignment
  thereof;

                   (d)     restrictions imposed by any agreement relating to secured Indebtedness permitted by this
  Agreement to the extent such restriction applies only to the property securing such Indebtedness;

                     (e)    (i) any restriction by virtue of any transfer of, agreement to transfer, option or right with
  respect to, or Lien on, any property or assets of the Parent Borrower or any Restricted Subsidiary not otherwise
  prohibited by this Agreement, the RSA, or the Orders, (ii) customary provisions restricting dispositions of real
  property interests set forth in any reciprocal easement agreements of the Parent Borrower or any Restricted
  Subsidiary, (iii) customary provisions contained in agreements and instruments entered into in the ordinary course
  of business (including but not limited to leases and licenses) or in joint venture and other similar agreements
  entered into in the ordinary course of business, or in shareholder, partnership, limited liability company and other
  similar agreements in respect of non-Wholly Owned Restricted Subsidiaries, or (iv) without limiting the Orders
  and the RSA, the Joint Venture Agreements not otherwise prohibited by this Agreement;

                     (f)    restrictions or conditions in any Indebtedness permitted pursuant to Section 8.12 that is
  incurred or assumed by Non-Loan Parties to the extent such restrictions or conditions are no more restrictive than
  the restrictions and conditions in the Loan Documents or, in the case of subordinated debt, are market terms at the
  time of issuance or, in the case of Indebtedness of any Non-Loan Party, are imposed solely on such Non-Loan
  Party and its Subsidiaries;

                    (g)     restrictions on cash or other deposits imposed by agreements entered into in the ordinary
  course of business (or other restrictions constituting Liens permitted hereunder);

                   (h)     restrictions set forth on Schedule 8.7 and any extension, renewal, amendment,
  modification or replacement thereof, except to the extent any such amendment, modification or replacement
  expands the scope of any such restriction or condition;

                    (i)    customary provisions in joint venture agreements and other similar agreements applicable
  to joint ventures permitted by Section 8.11 and applicable solely to such joint venture and entered into in the
  ordinary course of business;

                    (j)     negative pledges and restrictions on Liens in favor of any holder of Indebtedness
  permitted under Section 8.12(f), but solely to the extent any negative pledge relates to the property financed by or
  the subject of such Indebtedness;

                    (k)     customary provisions restricting assignment of any agreement entered into in the ordinary
  course of business;

                    (l)    customary net worth provisions contained in real property leases entered into by
  Subsidiaries of the Parent Borrower, so long as the Parent Borrower has determined in good faith that such net
  worth provisions could not reasonably be expected to impair the ability of the Parent Borrower and its Subsidiaries
  to meet their ongoing obligation; and




DB1/ 100473273.8                                           92
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 224 of 400



                      (m)    provisions restricting the granting of a security interest in intellectual property contained
  in licenses or sublicenses by the Parent Borrower and its Restricted Subsidiaries of such intellectual property,
  which licenses and sublicenses were entered into in the ordinary course of business (in which case such restriction
  shall relate only to such intellectual property).

                    8.8     Limitation on Lines of Business. Enter into any business, either directly or through any
 Restricted Subsidiary, except for those businesses of the same general type as those in which the Parent Borrower
 and its Restricted Subsidiaries are engaged in on the Closing Date or which are reasonably related thereto and any
 business related thereto.

                   8.9     Limitations on Currency, Commodity and Other Hedging Transactions. Enter into any
 Hedging Agreement, or purchase or otherwise acquire, or enter into agreements or arrangements relating to, any
 currency or commodity (each a “Hedging Arrangement”) except, to the extent and only to the extent, that such
 Hedging Agreements or other agreements or arrangements are entered into with, or such currency or commodity is
 purchased or otherwise acquired through, reputable financial institutions or vendors other than for purposes of
 speculation (any such Hedging Agreement, agreement or arrangement, or purchase or acquisition permitted by this
 Subsection, a “Permitted Hedging Arrangement”).

                    8.10    Limitations on Transactions with Affiliates. Enter into any transaction of any kind with
 any Affiliate of the Borrowers, whether or not in the ordinary course of business, other than:

                  (a)     transactions between or among the Parent Borrower and any other Loan Party (other than
          Holdings, DB Parent, and Investor);

                  (b)     transactions on terms substantially as favorable to the Parent Borrower or such Restricted
          Subsidiary as would be obtainable by the Parent Borrower or such Restricted Subsidiary at the time in a
          comparable arm’s-length transaction with a Person other than an Affiliate;

                   (c)      Restricted Payments permitted under Section 8.2;

                   (d)       loans and other transactions by and among the Borrowers and/or one or more
          Subsidiaries to the extent permitted under this Article VIII; and

                   (e)      the payment of (x) customary fees to directors, officers, managers, employees,
          consultants and other service providers of the Parent Borrower and its Restricted Subsidiaries, Holdings,
          DB Parent, Investor in the ordinary course of business to the extent attributable to the ownership or
          operation of the Parent Borrower and its Restricted Subsidiaries and (y) reasonable out of pocket costs to,
          and indemnities provided on behalf of, directors, officers, managers, employees, consultants, partners,
          members and other service providers of the Parent Borrower and its Restricted Subsidiaries or any Parent
          Entity in the ordinary course of business to the extent attributable to the ownership or operation of the
          Parent Borrower and its Restricted Subsidiaries, in each case of clauses (x) and (y), solely to the extent
          made in accordance with the Approved Budget.

                   8.11     Limitations on Investments. Make or maintain, directly or indirectly, any Investment
 except for Permitted Investments.

                    8.12     Limitations on Indebtedness. Directly or indirectly create, incur, assume or otherwise
 become or remain directly or indirectly liable with respect to any Indebtedness except for the following
 (collectively, “Permitted Indebtedness”):

                   (a)     Indebtedness of the Parent Borrower and any of its Subsidiaries (i) under the Loan
  Documents or (ii) consisting of the Prior Lender Obligations;

                  (b)      Indebtedness (i) under the Pre-Petition Senior Notes in an aggregate principal amount not
  to exceed $[_______], (ii) under the Pre-Petition Term Loan Credit Agreement in an aggregate principal amount




DB1/ 100473273.8                                           93
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 225 of 400



  not to exceed $[_______], provided that the Indebtedness under the Pre-Petition Term Loan Credit Agreement is
  subject to the ABL/Term Loan Intercreditor Agreement and (iii) Indebtedness under the DIP Term Loan Credit
  Agreement in an aggregate amount not to exceed $[_______], plus the amount of any capitalized interest and fees,
  provided that the Indebtedness under the DIP Term Loan Credit Agreement is subject to the Orders, the ABL/Term
  Loan Intercreditor Agreement and the Intercreditor Acknowledgment;

                   (c)    Indebtedness listed on Schedule 8.12(c) (which Schedule shall include all intercompany
  Indebtedness outstanding on the date hereof);

                    (d)    Guarantee Obligations of the Parent Borrower and its Restricted Subsidiaries in respect of
  Indebtedness of the Parent Borrower or any Restricted Subsidiary otherwise permitted hereunder; provided that (i)
  such Guarantee Obligation shall be subordinated in right of payment to the Guarantee of the Obligations and (ii) no
  Guarantee by any Restricted Subsidiary of any Indebtedness of a Loan Party shall be permitted unless such
  Restricted Subsidiary shall have also provided a Guarantee of the Obligations;

                     (e)    Indebtedness of the Parent Borrower or any Restricted Subsidiary owing to the Parent
  Borrower or any other Restricted Subsidiary to the extent constituting an Investment permitted by Section 8.11;
  provided that all such Indebtedness of any Loan Party owed to any Person that is not a Loan Party shall be subject
  to a subordination agreement in form and substance satisfactory to the Administrative Agent;

                   (f)    other Indebtedness (including Financing Leases); provided that the aggregate principal
  amount of such Indebtedness shall not exceed $250,000 in the aggregate;

                    (g)    Indebtedness in respect of Hedging Agreements incurred in the ordinary course of
  business and not for speculative purposes;

                     (h)    Indebtedness in respect of Cash Management Arrangements and netting services, ACH
  arrangements, overdraft protections and similar arrangements in each case in connection with deposit accounts
  incurred in the ordinary course;

                    (i)     Indebtedness consisting of (a) the financing of insurance premiums or (b) take or pay
  obligations entered into in the ordinary course of business;

                      (j)     Indebtedness incurred by the Parent Borrower or any of its Restricted Subsidiaries in
  respect of letters of credit, bank guarantees, banker’s acceptances, warehouse receipts or similar instruments issued
  or created in the ordinary course of business, including in respect of workers compensation claims, health,
  disability or other employee benefits or property, casualty or liability insurance or self-insurance or other
  Indebtedness with respect to reimbursement-type obligations regarding workers compensation claims;

                    (k)     obligations in respect of performance, bid, appeal and surety bonds and performance and
  completion guarantees and similar obligations provided by the Parent Borrower or any of its Restricted
  Subsidiaries or obligations in respect of letters of credit, bank guarantees or similar instruments related thereto, in
  each case in the ordinary course of business or consistent with past practice;

                    (l)     Guarantee Obligations of the Parent Borrower or any Restricted Subsidiary in connection
  with the provision of credit card payment processing services;

                    (m)     (i) unsecured Indebtedness in respect of obligations of the Parent Borrower or any
  Restricted Subsidiary to pay the deferred purchase price of goods or services or progress payments in connection
  with such goods and services; provided that such obligations are incurred in connection with open accounts
  extended by suppliers on customary trade terms in the ordinary course of business and not in connection with the
  borrowing of money and (ii) unsecured Indebtedness in respect of intercompany obligations of the Parent
  Borrower or any Restricted Subsidiary in respect of accounts payable incurred in connection with goods sold or
  services rendered in the ordinary course of business and not in connection with the borrowing of money;




DB1/ 100473273.8                                           94
 1004794810v9
                 Case 18-12635-LSS            Doc 17       Filed 11/19/18         Page 226 of 400



                  (n)    Indebtedness in respect of letters of credit in an aggregate maximum face amount not to
  exceed $[________]; provided that such Indebtedness is reflected in the Approved Budget;

                     (o)   Indebtedness arising from the honoring of a check, draft or similar instrument against
  insufficient funds and which is extinguished within five Business Days of its incurrence;

                    (p)    all premiums (if any), interest (including post-petition interest), fees, expenses, charges
  and additional or contingent interest on obligations described in clauses (a) through (o) above;

                    (q)   The accrual of interest, the accretion of accreted value and the payment of interest in the
  form of additional Indebtedness shall not be deemed to be an incurrence of Indebtedness for purposes of this
  Section 8.12; and

                   (r)    Indebtedness in respect of any letters of credit issued in favor of any Issuing Lender or
  the Swingline Lender to support any Defaulting Lender’s participation in Letters of Credit or Swingline Loans as
  provided for in Subsection 3.4, in each case to the extent not exceeding the maximum amount of such
  participations.

                  Notwithstanding any of the foregoing, and except for the [Priority Carve-Out], no Indebtedness
 permitted under this Section 8.12 shall be permitted to have an administrative expense claim status under the
 Bankruptcy Code senior to or pari passu with the superpriority administrative expense claims of (i) the
 Administrative Agent and the Lenders and (ii) the Prior Agent and the Prior Lenders, in each case, as set forth herein
 and in the applicable Order, other than, solely with respect to Collateral that is not ABL Priority Collateral, (x)
 Indebtedness under the Pre-Petition Term Loan Credit Agreement permitted under Section 8.12(b)(ii) and (y)
 Indebtedness under the DIP Term Loan Credit Agreement permitted under Section 8.12(b)(iii).

                   For purposes of determining compliance with this Subsection 8.12, in the event that any
 Indebtedness (including Guarantee Obligations) meets the criteria of more than one of the types of Indebtedness
 (including Guarantee Obligations) described in clauses (a) through (x) above or any related subclauses, the
 Borrower Representative, in its sole discretion, shall classify such item of Indebtedness and may include the amount
 and type of such Indebtedness in one or more of such clauses or subclauses (including in part under one such clause
 or subclause and in part under another such clause or subclause). Furthermore, for purposes of this definition, the
 amount of any Indebtedness denominated in any currency other than Dollars shall be calculated based on customary
 currency exchange rates in effect, in the case of such Indebtedness incurred (in respect of term Indebtedness) or
 committed (in respect of revolving Indebtedness), on the date that such Indebtedness was incurred (in respect of
 term Indebtedness) or committed (in respect of revolving Indebtedness); provided that if such Indebtedness is
 incurred to refinance other Indebtedness denominated in a currency other than Dollars (or in a different currency
 from the Indebtedness being refinanced), and such refinancing would cause the applicable Dollar-denominated
 restriction to be exceeded if calculated at the relevant currency exchange rate in effect on the date of such
 refinancing, such Dollar-denominated restriction shall be deemed not to have been exceeded so long as the principal
 amount of such refinancing Indebtedness does not exceed (i) the outstanding or committed principal amount or, if
 issued with original issue discount, the aggregated accreted value (whichever is higher) of such Indebtedness being
 refinanced plus (ii) the aggregate amount of fees, underwriting discounts, premiums and other costs and expenses
 incurred in connection with such refinancing.

                   8.13     Limitations on Liens. Create or suffer to exist, any Lien upon or with respect to any of
 their respective properties or assets, whether now owned or hereafter acquired, or assign, or permit any of their
 respective Restricted Subsidiaries to assign, any right to receive income, except for the following (collectively,
 “Permitted Liens”):

                    (a)     Liens granted by the Orders and created pursuant to (i) the Loan Documents to secure the
  Obligations;

                    (b)     Liens existing on the Closing Date and disclosed on Schedule 8.13(b);




DB1/ 100473273.8                                          95
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18          Page 227 of 400



                    (c)     Customary Permitted Liens;

                    (d)     Liens in favor of lessors securing operating leases permitted hereunder;

                    (e)     statutory or common law Liens or rights of setoff of depository banks or securities
  intermediaries with respect to deposit accounts, securities accounts or other funds of the Parent Borrower or any
  Restricted Subsidiary maintained at such banks or intermediaries, including to secure fees and charges in
  connection with returned items or the standard fees and charges of such banks or intermediaries in connection with
  the deposit accounts, securities accounts or other funds maintained by the Parent Borrower or such Restricted
  Subsidiary at such banks or intermediaries (excluding any Indebtedness for borrowed money owing by the Parent
  Borrower or such Restricted Subsidiary to such banks or intermediaries);

                     (f)    Liens arising out of conditional sale, title retention, consignment or similar arrangements
  for the sale of goods entered into by the Parent Borrower or its Restricted Subsidiaries in the ordinary course of
  business;

                    (g)     leases, subleases, licenses or sublicenses to or from third parties;

                    (h)     Liens securing the Prior Lender Obligations;

                    (i)     Liens securing (i) Indebtedness permitted pursuant to Section 8.12(b)(ii); provided any
  such Liens are subject to the ABL/Term Loan Intercreditor Agreement and the Orders and (ii) Indebtedness
  permitted pursuant to Section 8.12(b)(iii); provided any such Liens are subject to the ABL/Term Loan Intercreditor
  Agreement, the Intercreditor Acknowledgement and the Orders;

                   (j)     Deposits to merchandise vendors in connection with the production of goods, which
  deposits are made in accordance with the Approved Budget;

                     (k)     Liens in respect of cash collateral securing letters of credit permitted under Section
  8.12(n); provided that such cash collateral shall not exceed 105% of aggregate maximum face amount of the
  outstanding letters of credit; or


                    (l)     Deposits or other collateral to secure any bank products in accordance with the Orders; or

                    (m)     the (i) Adequate Protection Liens and (ii) Adequate Protection Superpriority Claims.

           Notwithstanding the foregoing, Liens permitted under this Section 8.13 (other than the Liens securing the
  DIP Term Loan Facility (solely to the extent set forth in the Orders)) shall at all times be junior and subordinate to
  the Liens under the Loan Documents and the applicable Order securing the Obligations. The prohibition provided
  for in this Section 8.13 specifically includes any effort by any Debtor, any official committee in any Chapter 11
  Case or any other party in interest in the Chapter 11 Cases, as applicable, to prime or create pari passu to any
  claims, Liens or interests of (i) the Agents and the Lenders or (ii) for so long as the Prior Lender Obligations have
  not been indefeasibly paid in full in cash, the Prior Agent and the Prior Lenders, any Lien, in each case, other than
  as set forth in the applicable Orders and irrespective of whether such claims, Liens or interests may be “adequately
  protected.”

                   8.14     Orders. Notwithstanding anything to the contrary herein, use any portion or proceeds of
 the Loans or the Collateral, or disbursements set forth in the Approved Budget, for payments or purposes that would
 violate the terms of Paragraph [ ] (Limitations on Use of DIP Proceeds, Cash Collateral, and Carve Out) of the
 Interim Order.

                 8.15     Prepayments of Other Indebtedness. Other than pursuant to an order of the Court
 (including any Order) and in accordance with the Approved Budget, directly or indirectly, voluntarily purchase,
 redeem, defease or prepay any principal of, premium, if any, interest or other amount payable in respect of any




DB1/ 100473273.8                                           96
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 228 of 400



 Indebtedness prior to its scheduled maturity, other than (i) the Obligations and the Prior Lender Obligations or (ii)
 any payments in respect of accrued payroll and related expenses as of the commencement of the Chapter 11 Cases in
 accordance with the Approved Budget.

                    8.16    Repayment of Indebtedness. Without limiting any other provision hereof, except pursuant
 to the Approved Budget, without express prior written consent of the Administrative Agent and pursuant to an order
 of the Court (including any Order) after notice and a hearing, make any payment or transfer with respect to any Lien
 or Indebtedness or claim incurred or arising prior to the Petition Date that is subject to the automatic stay provisions
 of the Bankruptcy Code whether by way of “adequate protection” under the Bankruptcy Code or otherwise.

                   8.17     Reclamation Claims. Enter into any agreement to return any of its Inventory to any of its
 creditors for application against any Pre-Petition Indebtedness, Pre-Petition trade payables or other Pre-Petition
 claims under Section 546(c) of the Bankruptcy Code or allow any creditor to take any setoff or recoupment against
 any of its Pre-Petition Indebtedness, Pre-Petition trade payables or other Pre-Petition claims based upon any such
 return pursuant to Section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect to any such
 agreement, setoff or recoupment, the aggregate amount applied to Pre-Petition Indebtedness, Pre-Petition trade
 payables and other Pre-Petition claims subject to all such agreements, setoffs and recoupments since the Petition
 Date would exceed $500,000.

                   8.18     Insolvency Proceeding Claims. Incur, create, assume, suffer to exist or permit any other
 superpriority administrative claim which is pari passu with or senior to the claim of the Administrative Agent or the
 Lenders against the Debtors, except as set forth in the applicable Order.

                   8.19      Bankruptcy Actions. Seek, consent to, or permit to exist, without the prior written
 consent of the Administrative Agent, any order granting authority to take any action that is prohibited by the terms
 of this Agreement, the Order or the other Loan Documents or refrain from taking any action that is required to be
 taken by the terms of this Agreement, the Order or any of the other Loan Documents.

                     8.20     Holdings, DB Parent, and Investor Covenants. business or operations other than (i) the
 ownership of the Capital Stock (other than disqualified equity interests) of the Parent Borrower, (ii) the maintenance
 of its legal existence, including the ability to incur fees, costs and expenses relating to such maintenance, (iii) to the
 extent applicable, participating in tax, accounting and other administrative matters as a member of the consolidated
 group of Holdings, DB Parent, Investor and the Borrowers, (iv) the performance of its obligations under and in
 connection with the Loan Documents and any documents relating to other Indebtedness permitted under
 Section 8.12, (v) any transaction between Holdings, DB Parent, Investor and the Borrowers or any Restricted
 Subsidiary permitted under this Article VIII, (vi) incurring fees, costs and expenses relating to overhead and general
 operating including professional fees for legal, tax and accounting issues and paying Taxes, (vii) providing
 customary indemnification to officers and directors and as otherwise permitted in Article VIII, (viii) the making of
 any loan to any officers or directors contemplated by Section 8.10, the making of any Investment in the Borrowers
 or any Subsidiary Guarantor or, to the extent otherwise allowed under Section 8.11, a Restricted Subsidiary, (ix)
 activities required to comply with applicable laws, (x) maintenance and administration of Pre-Petition stock option
 and stock ownership plans and activities incidental thereto, and (xi) activities incidental to the businesses or
 activities described in this Section 8.20.



                                                      SECTION 9
                                                    Events of Default

                   9.1      Events of Default. Notwithstanding the provisions of Section 362 of the Bankruptcy
 Code to the extent provided in the applicable Order, with respect to the Debtors and without notice, application or
 motion, hearing before, or order of the Court or any notice to any Loan Party, any of the following shall constitute
 an event of default:




DB1/ 100473273.8                                            97
 1004794810v9
               Case 18-12635-LSS               Doc 17        Filed 11/19/18         Page 229 of 400



                   (a)     Any of the Borrowers shall fail to pay any principal of any Loan or any Reimbursement
          Obligation when due in accordance with the terms hereof (whether at Stated Maturity, by mandatory
          prepayment or otherwise); or any of the Borrowers shall fail to pay any interest on any Loan, or any other
          amount payable hereunder, within three days after any such interest or other amount becomes due in
          accordance with the terms hereof; or

                  (b)       Any representation or warranty made or deemed made by any Loan Party herein or in any
          other Loan Document (or in any amendment, modification or supplement hereto or thereto) or which is
          contained in any certificate furnished at any time by or on behalf of any Loan Party pursuant to this
          Agreement or any such other Loan Document, including, without limitation, the Information Certificate,
          Borrowing Base Certificate or the Approved Budget Variance Report, shall prove to have been incorrect in
          any material respect on or as of the date made or deemed made; or

                  (c)      Any Loan Party shall default in the payment, observance or performance of any term,
          covenant or agreement contained in (i) Subsection 4.16, (ii) Section 7 or (iii) Section 8; or

                    (d)      Any Loan Party shall default in the observance or performance of any other agreement
          contained in this Agreement or any other Loan Document (other than as provided in clauses (a) through
          (c) of this Subsection 9.1), and such default shall continue unremedied for a period of 10 days after the
          earlier of (A) the date on which a Responsible Officer of the Borrower Representative becomes aware of
          such failure and (B) the date on which written notice thereof shall have been given to the Borrower
          Representative by the Administrative Agent or the Required Lenders; or

                    (e)       Except for defaults arising as a result of the entry into this Agreement and the DIP Term
          Loan Credit Agreement or occasioned by the filing of the Chapter 11 Cases and defaults resulting from
          obligations with respect to which the Bankruptcy Code prohibits any Loan Party from complying or
          permits any Loan Party not to comply, any Loan Party or any of its Restricted Subsidiaries shall (i) default
          in (x) any payment of principal of or interest on the DIP Term Loan Credit Agreement or any Indebtedness
          (excluding the Loans and the Reimbursement Obligations) in excess of $500,000 or (y) in the payment of
          any Guarantee Obligation in excess of $500,000, beyond the period of grace, if any, provided in the
          instrument or agreement under which such Indebtedness or Guarantee Obligation was created; (ii) default
          in the observance or performance of any other agreement or condition relating to any Indebtedness
          (excluding the Loans and the Reimbursement Obligations) or Guarantee Obligation referred to in clause
          (i) above or contained in any instrument or agreement evidencing, securing or relating thereto (other than a
          default in the observance of any financial maintenance covenant or a failure to provide notice of a default
          or an event of default under such instrument or agreement), or any other event shall occur or condition
          exist, the effect of which default or other event or condition is to cause, or to permit the holder or holders of
          such Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or agent on
          behalf of such holder or holders or beneficiary or beneficiaries) to cause, with the giving of notice or lapse
          of time if required, such Indebtedness to become due prior to its Stated Maturity or such Guarantee
          Obligation to become payable (an “Acceleration”; and the term “Accelerated” shall have a correlative
          meaning), and such time shall have lapsed and, if any notice (a “Default Notice”) shall be required to
          commence a grace period or declare the occurrence of an event of default before notice of Acceleration
          may be delivered, such Default Notice shall have been given and such default shall not have been remedied
          or waived by or on behalf of such holder or holders; (iii) in the case of any Indebtedness or Guarantee
          Obligations referred to in clause (i) above containing or otherwise requiring observance or compliance with
          any financial maintenance covenant, such Indebtedness or Guarantee Obligation shall have been
          Accelerated and such Acceleration shall not have been rescinded; or (iv) any “Event of Default” (as defined
          in the DIP Term Loan Credit Agreement) occurs that has not been cured or waived under the DIP Term
          Loan Credit Agreement; or

                    (f)       (i) Any Person shall engage in any “prohibited transaction” (as defined in Section 406 of
          ERISA or Section 4975 of the Code) involving any Plan, (ii) any failure to satisfy the minimum funding
          standard (within the meaning of Section 412 of the Code or Section 302 of ERISA), whether or not waived,
          shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
          either of the Parent Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall occur with



DB1/ 100473273.8                                            98
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 230 of 400



          respect to, or proceedings shall commence to have a trustee appointed, or a trustee shall be appointed, to
          administer or to terminate, any Single Employer Plan, which Reportable Event or commencement of
          proceedings or appointment of a trustee is in the reasonable opinion of the Administrative Agent likely to
          result in the termination of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
          shall terminate for purposes of Title IV of ERISA other than a standard termination pursuant to Section
          4041(b) of ERISA, (v) either of the Parent Borrower or any Commonly Controlled Entity shall, or in the
          reasonable opinion of the Administrative Agent is reasonably likely to, incur any liability in connection
          with a withdrawal from, or the Insolvency or ERISA Reorganization of, a Multiemployer Plan, (vi) any
          other event or condition shall occur or exist with respect to a Plan; and in each case in clauses (i) through
          (vi) above, such event or condition, together with all other such events or conditions, if any, could be
          reasonably expected to result in a Material Adverse Effect, or (vii) the PBGC purports to assert or
          otherwise seeks to impose any Lien on the Collateral having a priority senior to or pari passu with the
          Liens, and the security interests granted under the Orders, the Loan Documents or under the Prepetition
          Loan Documents or the Pre-Petition Term Loan Credit Agreement; or

                   (g)      One or more Post-Petition judgments or decrees shall be entered against the Debtors
          involving in the aggregate at any time a liability (net of any insurance or indemnity payments actually
          received in respect thereof prior to or within 10 days from the entry thereof) of $500,000 or more or which
          would operate to divest the Debtors of any material assets; or

                   (h)       (i) Any of the Security Documents or any Pre-Petition Loan Document shall cease for
          any reason to be in full force and effect (other than pursuant to the terms hereof or thereof), or any Loan
          Party which is a party to any such Security Document shall so assert in writing, or (ii) the Lien created by
          any of the Security Documents or the Orders shall cease to be perfected and enforceable in accordance with
          its terms or of the same effect as to perfection and priority purported to be created thereby with respect to
          any portion of the ABL Priority Collateral (other than in connection with any termination of such Lien in
          respect of any Collateral as permitted hereby or by any Security Document); or

                   (i)      A Change of Control shall have occurred; or

                    (j)    The provisions of the ABL/Term Loan Intercreditor Agreement shall for any reason be
  revoked or invalidated in any material respect, or otherwise cease to be in full force and effect, or any Loan Party,
  DIP Term Loan Agent, any DIP Term Loan Lender, any agent with respect to the Pre-Petition Term Loan Credit
  Agreement, any lender under Pre-Petition Term Loan Credit Agreement or any Affiliate of any of the foregoing
  shall have commenced a suit or action, including any motion or adversary proceeding in the Chapter 11 Cases,
  contesting in any manner the validity or enforceability thereof or deny that it has any further liability or obligation
  thereunder, or the Obligations or Pre-Petition Obligations for any reason shall not have the priority contemplated
  by this Agreement, the Pre-Petition Credit Agreement, the Orders, the ABL/Term Loan Intercreditor Agreement,
  or such subordination provisions, as applicable; or

                  (k)   The DIP Term Loan Lenders fail to fund any loans or credit extensions under the DIP
  Term Loan Credit Agreement following a formal borrowing request therefor by the Borrowers; or

                    (l)     The occurrence of any of the following in any of the Chapter 11 Cases:

                            (i)      any material breach or failure to comply with the material terms of the Interim
                   Order or the Final Order, as applicable; or

                            (ii)     (ii) any breach or failure to comply with the Required Milestones; or

                            (iii)    the bringing of a motion, taking of any action or the filing of any plan of
                   reorganization or disclosure statement attendant thereto by any of the Loan Parties or any
                   Subsidiary, or any Person claiming by or through any Loan Party or any Subsidiary, in the Chapter
                   11 Cases: (A) to obtain additional financing under Section 364(c) or Section 364(d) of the
                   Bankruptcy Code not otherwise permitted pursuant to this Agreement; (B) to grant any Lien other




DB1/ 100473273.8                                           99
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 231 of 400



                   than Liens permitted pursuant to Section 8.13 upon or affecting any Collateral; (C) except as
                   provided in the Interim Order or Final Order, as the case may be, to use cash collateral of the
                   Administrative Agent and the other Secured Parties or Prior Agent and Prior Lenders under
                   Section 363(c) of the Bankruptcy Code without the prior written consent of the Collateral Agent;
                   or (D) any other action or actions adverse to (x) the Administrative Agent and Lenders or Prior
                   Agent and Prior Lenders or their rights and remedies hereunder, under any other Loan Documents,
                   or their interest in the Collateral or (y) Prior Agent and Prior Lenders or their rights under the Pre-
                   Petition Credit Agreement or the other Pre-Petition Loan Documents or their interest in the
                   Collateral (as defined in the Pre-Petition Credit Agreement); or

                             (iv)     (A) the filing of any plan of reorganization or disclosure statement attendant
                   thereto, or any direct or indirect amendment to such plan or disclosure statement, by a Loan Party
                   that does not propose to indefeasibly repay in full in cash the Obligations under this Agreement
                   and the Prior Lender Obligations or by any other Person to which the Administrative Agent and
                   the Required Lenders do not consent, or any of the Loan Parties or their Subsidiaries shall seek,
                   support or fail to contest in good faith the filing or confirmation of any such plan or entry of any
                   such order, (B) the entry of any order terminating any Loan Party’s exclusive right to file a plan of
                   reorganization, or (C) the expiration of any Loan Party’s exclusive right to file a plan of
                   reorganization; or

                             (v)      the entry of an order in any of the Chapter 11 Cases confirming a plan of
                   reorganization that (A) is not acceptable to the Administrative Agent and the Required Lenders in
                   their sole discretion or (B) does not contain a provision for termination of the Commitments and
                   indefeasible repayment in full in cash of all of the Obligations under this Agreement and the Prior
                   Lender Obligations on or before the effective date of such plan or plans; or

                            (vi)     (x) the entry of an order amending, supplementing, staying, vacating or
                   otherwise modifying the Loan Documents or the Interim Order, the Final Order, the Cash
                   Management Order or any other order with respect to any of the Chapter 11 Cases affecting in any
                   material respect this Agreement and/or the other Loan Documents (including any order in respect
                   of the Required Milestones specified herein and/or in the Orders or the RSA) without the written
                   consent of the Administrative Agent or the filing by a Loan Party of a motion for reconsideration
                   with respect to the Interim Order or the Final Order or the Interim Order, the Final Order or the
                   Cash Management Order shall otherwise not be in full force and effect or (y) any Loan Party or
                   any Subsidiary shall fail to comply with either Order, the Cash Management Order or any other
                   order with respect to any of the Chapter 11 Cases affecting in any material respect this Credit
                   Agreement and/or the other Loan Documents, in any material respect; or

                            (vii)    the Court’s (A) entry of an order granting relief from the automatic stay to
                   permit foreclosure of security interests in assets of the Loan Parties of a value in excess of
                   $[500,000]; (B) entry of an order terminating exclusivity having been entered (or requested, unless
                   actively contested by the Loan Parties); (C) failure of the Court to enter the Final Order within 35
                   days following the commencement of the Chapter 11 Cases (or such other date as may be agreed
                   to by the Administrative Agent and fixed by the Court) permitting extensions of credit under the
                   Facility not to exceed $125,000,000 in principal amount and otherwise in form and substance
                   reasonably satisfactory to the Administrative Agent; or

                            (viii)   [reserved]; or

                           (ix)     the allowance of any claim or claims under Section 506(c) of the Bankruptcy
                   Code or otherwise against the Administrative Agent, any Lender or any of the Collateral or against
                   the Prior Agent, any Prior Lender or any Collateral (as defined in the Pre-Petition Credit
                   Agreement); or

                            (x)    (A) the appointment of an interim or permanent trustee in the Chapter 11 Cases
                   or the appointment of a trustee receiver or an examiner in the Chapter 11 Cases with expanded



DB1/ 100473273.8                                          100
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 232 of 400



                   powers to operate or manage the financial affairs, the business, or reorganization of the Loan
                   Parties; or (B) the sale without the Administrative Agent’s consent of all or substantially all of the
                   Debtors’ assets either through a sale under Section 363 of the Bankruptcy Code, through a
                   confirmed plan of reorganization in the Chapter 11 Cases or otherwise that does not result in
                   payment in full in cash of all of the Obligations under this Agreement and all Prior Lender
                   Obligations at the closing of such sale or initial payment of the purchase price or effectiveness of
                   such plan, as applicable; or

                           (xi)    the dismissal of any Chapter 11 Case or any Loan Party shall file a motion or
                   other pleading seeking the dismissal of the Chapter 11 Cases under Section 1112 of the
                   Bankruptcy Code or otherwise; or

                             (xii)    any Loan Party shall file a motion (without consent of the Administrative Agent)
                   seeking, or the Court shall enter an order granting, relief from or modifying the automatic stay of
                   Section 362 of the Bankruptcy Code (A) to allow any creditor (other than the Administrative
                   Agent) to execute upon or enforce a Lien on any Collateral, (B) approving any settlement or other
                   stipulation not approved by the Administrative Agent with any secured creditor of any Loan Party
                   providing for payments as adequate protection or otherwise to such secured creditor, (C) with
                   respect to any Lien on or the granting of any Lien on any Collateral to any federal, state or local
                   environmental or regulatory agency or authority, which in either case involves a claim of $500,000
                   or more or (D) permit other actions that would have a Material Adverse Effect on the Debtors or
                   their estates (taken as a whole); or

                            (xiii)    the commencement of a suit or an action (but not including a motion for
                   standing to commence a suit or an action) against either the Administrative Agent or any Lender
                   or Prior Agent or any Prior Lender and, as to any suit or action brought by any Person other than a
                   Loan Party or a Subsidiary, officer or employee of a Loan Party, the continuation thereof without
                   dismissal for thirty (30) days after service thereof on either the Administrative Agent or such
                   Lender or Prior Agent or any Prior Lender, that asserts or seeks by or on behalf of a Loan Party,
                   any state or federal environmental protection or health and safety agency, any official committee
                   in any Chapter 11 Case or any other party in interest in any of the Chapter 11 Cases, a claim or
                   any legal or equitable remedy that would (x) have the effect of invalidating, subordinating or
                   challenging any or all of the Obligations or Liens of the Administrative Agent or any Lender
                   under the Loan Documents or the Prior Lender Obligations or Liens of the Prior Agent or Prior
                   Lenders under the Pre-Petition Loan Documents to any other claim, or (y) have a material adverse
                   effect on the rights and remedies of the Administrative Agent or any Lender or Prior Agent or any
                   Prior Lender under any Loan Document or the Prior Agent or Prior Lenders under the Pre-Petition
                   Loan Documents or the collectability of all or any portion of the Obligations under the Loan
                   Documents or the Prior Lender Obligations; or

                            (xiv)    the entry of an order in the Chapter 11 Cases avoiding or permitting recovery of
                   any portion of the payments made on account of the Obligations owing under this Agreement or
                   the other Loan Documents or the Prior Lender Obligations owing under the Pre-Petition Loan
                   Documents; or

                            (xv)    the failure of any Loan Party to perform any of its obligations under the Interim
                   Order, the Final Order, the Cash Management Order, or any order of the Court approving any
                   Transaction or to perform in any material respect its obligations under any order of the Court
                   approving bidding procedures; or

                            (xvi)    the existence of any claims or charges, or the entry of any order of the Court
                   authorizing any claims or charges, other than in respect of this Agreement and the other Loan
                   Documents, the DIP Term Loan Credit Agreement, or as otherwise permitted under the applicable
                   Loan Documents or permitted under the Orders, entitled to superpriority administrative expense
                   claim status in any Chapter 11 Case pursuant to Section 364(c)(1) of the Bankruptcy Code pari
                   passu with or senior to the claims of the Administrative Agent and the Secured Parties under this



DB1/ 100473273.8                                          101
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 233 of 400



                   Agreement and the other Loan Documents, or there shall arise or be granted by the Court (i) any
                   claim having priority over any or all administrative expenses of the kind specified in clause (b) of
                   Section 503 or clause (b) of Section 507 of the Bankruptcy Code or (ii) any Lien on the Collateral
                   having a priority senior to or pari passu with the Liens and security interests granted herein,
                   except, in each case, as expressly provided in the Loan Documents or in the Orders then in effect
                   (but only in the event specifically consented to by the Administrative Agent), whichever is in
                   effect; or

                            (xvii) the Order shall cease to create a valid and perfected Lien on the Collateral or to
                   be in full force and effect, shall have been reversed, modified, amended, stayed, vacated, or
                   subject to stay pending appeal, in the case of modification or amendment, without prior written
                   consent of Administrative Agent; or

                            (xviii) an order in the Chapter 11 Cases shall be entered (i) charging any of the
                   Collateral under Section 506(c) of the Bankruptcy Code against the Administrative Agent and the
                   Secured Parties, or (ii) limiting the extension under Section 552(b) of the Bankruptcy Code of the
                   Liens of the Prior Agent on the Collateral to any proceeds, products, offspring, or profits of the
                   Collateral acquired by any Loan Party after the Petition Date, or the commencement of other
                   actions that is materially adverse to Administrative Agent, the Secured Parties or their respective
                   rights and remedies under the Loan Documents in any of the Chapter 11 Cases or inconsistent
                   with any of the Loan Documents; or

                             (xix)    if the Final Order does not include a waiver, in form and substance satisfactory
                   to the Administrative Agent, of (i) the right to surcharge the Collateral under Section 506(c) of the
                   Bankruptcy Code and (ii) any ability to limit the extension under Section 552(b) of the Bankruptcy
                   Code of the Liens of the Prior Agent on the Collateral to any proceeds, products, offspring, or
                   profits of the Collateral acquired by any Loan Party after the Petition Date; or

                             (xx)     an order of the Court shall be entered denying or terminating use of cash
                   collateral by the Loan Parties; or

                            (xxi)   any order having been entered or granted (or requested, unless actively opposed
                   by the Loan Parties) by either the Court or any other court of competent jurisdiction materially
                   adversely impacting the rights and interests of the Administrative Agent and the Lenders, as
                   determined by the Administrative Agent, acting reasonably, without the prior written consent of
                   the Administrative Agent; or

                             (xxii) any Loan Party shall challenge, support or encourage a challenge of any
                   payments made to the Administrative Agent or any Lender with respect to the Obligations or the
                   Prior Agent or the Prior Lenders with respect to the Pre-Petition Obligations, or without the
                   consent of the Administrative Agent, the filing of any motion by the Loan Parties seeking
                   approval of (or the entry of an order by the Court approving) adequate protection to any Pre-
                   Petition agent or lender that is inconsistent with the Order; or

                            (xxiii) without the Administrative Agent’s consent, the entry of any order by the Court
                   granting, or the filing by any Loan Party or any of its Subsidiaries of any motion or other request
                   with the Court (in each case, other than the Orders and motions seeking entry thereof or permitted
                   amendments or modifications thereto) seeking, authority to use any cash proceeds of any of the
                   Collateral without the Administrative Agent’s consent or to obtain any financing under Section
                   364 of the Bankruptcy Code other than the Loan Documents and the DIP Term Loan Credit
                   Agreement; or

                            (xxiv)   [reserved];

                            (xxv)    [reserved]; or




DB1/ 100473273.8                                          102
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 234 of 400



                            (xxvi) if, unless otherwise approved by the Administrative Agent, an order of the Court
                   shall be entered providing for a change in venue with respect to the Chapter 11 Cases and such
                   order shall not be reversed or vacated within 10 days; or

                            (xxvii) without the Administrative Agent’s consent, any Loan Party or any Subsidiary
                   thereof shall file any motion or other request with the Court seeking (a) to grant or impose, under
                   Section 364 of the Bankruptcy Code or otherwise, liens or security interests in any DIP Collateral
                   (as defined in the Orders), whether senior, equal or subordinate to the Agents’ or the DIP Term
                   Loan Lenders’ liens and security interests; or (b) to modify or affect any of the rights of the
                   Administrative Agent, the Lenders or the DIP Term Loan Lenders under the Orders, the Loan
                   Documents, or the DIP Term Loan Credit Agreement and related documents by any plan of
                   reorganization confirmed in the Chapter 11 Cases or subsequent order entered in the Chapter 11
                   Cases; or

                            (xxviii) any Loan Party or any Subsidiary thereof shall take any action in support of any
                   matter set forth in this Section 9.1(l) or any other Person shall do so and such application is not
                   contested in good faith by the Loan Parties and the relief requested is granted in an order that is
                   not stayed pending appeal; or

                            (xxix) any Debtor shall be enjoined from conducting any material portion of its
                   business, any disruption of the material business operations of the Debtors shall occur, or any
                   material damage to or loss of material assets of any Debtor shall occur; or

                            (xxx) the occurrence of any termination event under the RSA, whether or not the RSA
                   is then in effect, or the failure to achieve or satisfy any Required Milestone in the RSA or the
                   Orders; or

                           (xxxi) the occurrence of any event set forth in clauses (f) through (i) of the definition of
                   Termination Date; or

                            (xxxii) failure of the Borrowers or any other Loan Party to use the proceeds of the
                   Loans as set forth in and in compliance with the Approved Budget (subject to the variances
                   permitted herein) and this Agreement; or

                            (xxxiii) any material breach or failure to comply with the material terms of the Interim
                   Order or the Final Order, as applicable; or

                           (xxxiv) (xxxii) any breach or failure to comply with the Required Milestones under the
                   Orders or the RSA.


                     9.2      Remedies Upon an Event of Default. Subject to the applicable Order, if any Event of
 Default occurs and is continuing, notwithstanding the provisions of Section 362 of the Bankruptcy Code, the
 Administrative Agent may, or upon the request of the Required Lenders, the Administrative Agent shall: (i) declare
 the Commitment of each Lender to make Loans and any obligation of the Issuing Lender to issue L/Cs to be
 terminated, whereupon such commitments and obligation shall be terminated, (ii) terminate, reduce or restrict the
 right or ability of the Loan Parties to use any cash collateral; (iii) declare the Loans hereunder (with accrued interest
 thereon) and all other amounts owing under this Agreement (including all amounts of L/C Obligations, whether or
 not the beneficiaries of the then outstanding Letters of Credit shall have presented the documents required
 thereunder) to be due and payable forthwith, whereupon the same shall immediately become due and payable, (iv)
 subject to the Remedies Notice Period, direct any or all of the Loan Parties to sell or otherwise dispose of any or all
 of the Collateral on terms and conditions acceptable to the Administrative Agent pursuant to Section 363, Section
 365 and other applicable provisions of the Bankruptcy Code (and, without limiting the foregoing, direct any Loan
 Party to assume and assign any lease or executory contract included in the Collateral to the Administrative Agent’s
 designees in accordance with and subject to Section 365 of the Bankruptcy Code); (v) subject to the Remedies




DB1/ 100473273.8                                           103
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 235 of 400



 Notice Period, (A) exercise on behalf of itself and the Lenders all rights and remedies available to it and the Lenders
 under the Loan Documents or applicable law or (B) take any and all actions described in the Order; and (vi) declare
 that the application of the Carve-Out has occurred through the delivery of a Carve-Out Trigger Notice (as defined in
 the Order).

                   At any hearing during the Remedies Notice Period to contest the enforcement of remedies, the
 only issue that may be raised by any party in opposition thereto shall be whether, in fact, an Event of Default has
 occurred, and the Loan Parties hereby waive their right to and shall not be entitled to seek relief, including, without
 limitation, under Section 105 of the Bankruptcy Code, to the extent that such relief would in way impair or restrict
 the rights and remedies of the Administrative Agent or the Secured Parties, as set forth in this Agreement, the
 applicable Order or other Loan Documents. Except as expressly provided above in this Section 9, to the maximum
 extent permitted by applicable law, presentment, demand, protest and all other notices of any kind are hereby
 expressly waived.

                   9.3       License; Access; Cooperation. The Administrative Agent is hereby granted an
 irrevocable, non-exclusive license or other right to use, license or sub-license (without payment of royalty or other
 compensation to any Person) any or all Intellectual Property of Loan Parties, computer hardware and software, trade
 secrets, brochures, customer lists, promotional and advertising materials, labels, packaging materials and other
 property, in advertising for sale, marketing, selling, collecting, completing manufacture of, or otherwise exercising
 any rights or remedies with respect to, any Collateral in each case after the occurrence, and during the continuance,
 of an Event of Default. The Administrative Agent (together with its agents, representatives and designees) is hereby
 granted a non-exclusive right to have access to, and a rent free right to use, any and all owned or leased locations
 (including, without limitation, warehouse locations, distribution centers and Store locations) for the purpose of
 arranging for and effecting the sale or disposition of Collateral, including the production, completion, packaging and
 other preparation of such Collateral for sale or disposition it being understood and agreed that the Administrative
 Agent and its representatives (and persons employed on their behalf), may continue to operate, service, maintain,
 process and sell the Collateral, as well as to engage in bulk sales of Collateral. Upon the occurrence and the
 continuance of an Event of Default and the exercise by the Administrative Agent or Lenders of their rights and
 remedies under this Agreement and the other Loan Documents, Borrower shall assist the Administrative Agent and
 Lenders in effecting a sale or other disposition of the Collateral upon such terms as are reasonably acceptable to the
 Collateral Agent.

                   9.4       Lift of Stay; Stay of Proceedings. Subject to the applicable Order, the Automatic Stay
 shall be modified and vacated to permit the Administrative Agent and Lenders to exercise all rights and remedies
 under this Agreement, the other Loan Documents or applicable law, without further notice, motion or application to,
 hearing before, or order from, the Court.

                                                    SECTION 10
                                       The Agents and the Other Representatives

                    10.1     Appointment. (a) Each Lender and each Issuing Lender hereby irrevocably designates
 and appoints the Agents as the agents of such Lender or Issuing Lender under this Agreement and the other Loan
 Documents, and each such Lender or Issuing Lender irrevocably authorizes each Agent, in such capacity, to take
 such action on its behalf under the provisions of this Agreement and the other Loan Documents and to exercise such
 powers and perform such duties as are expressly delegated to or required of such Agent by the terms of this
 Agreement and the other Loan Documents, together with such other powers as are reasonably incidental thereto.
 Each Lender hereby authorizes the Agents to consent, on behalf of each Lender, to the Interim Order and the Final
 Order, each to be negotiated between the Borrowers and Guarantors, the Administrative Agent, certain other parties
 and the statutory committees appointed pursuant to Sections 327 and 1103 of the Bankruptcy Code. Notwithstanding
 any provision to the contrary elsewhere in this Agreement, the Agents and the Other Representatives shall not have
 any duties or responsibilities, except, in the case of the Administrative Agent, the Collateral Agent and the Issuing
 Lender, those expressly set forth herein, or any fiduciary relationship with any Lender, and no implied covenants,
 functions, responsibilities, duties, obligations or liabilities shall be read into this Agreement or any other Loan
 Document or otherwise exist against any Agent or the Other Representatives.




DB1/ 100473273.8                                          104
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 236 of 400



                     (b)     Each of the Agents may perform any of their respective duties under this Agreement, the
  other Loan Documents and any other instruments and agreements referred to herein or therein by or through its
  respective officers, directors, agents, employees or affiliates, or delegate any and all such rights and powers to, any
  one or more sub-agents appointed by such Agent (it being understood and agreed, for avoidance of doubt and
  without limiting the generality of the foregoing, that the Administrative Agent and the Collateral Agent may
  perform any of their respective duties under the Security Documents by or through one or more of their respective
  affiliates). Each Agent and any such sub-agent may perform any and all of its duties and exercise its rights and
  powers by or through their respective Related Parties. The exculpatory provisions of this Section 10 shall apply to
  any such sub-agent and to the Related Parties of each Agent and any such sub-agent, and shall apply to their
  respective activities in connection with the syndication of the credit facilities provided for herein as well as
  activities as Agent.

                     (c)     Except for Subsections 10.5, 10.8(a), 10.8(b), 10.8(c), 10.8(e), 10.13 and (to the extent of
  the Borrowers’ rights thereunder and the conditions included therein) 10.9, the provisions of this Section 10 are
  solely for the benefit of the Agents, the Lenders and the Issuing Lenders, and no Borrower or any other Loan Party
  shall have rights as a third-party beneficiary of any of such provisions.

                   10.2     The Administrative Agent and Affiliates. Each person serving as an Agent hereunder
 shall have the same rights and powers in its capacity as a Lender as any other Lender and may exercise the same as
 though it were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
 unless the context otherwise requires, include each person serving as an Agent hereunder in its individual capacity.
 Such person and its affiliates may accept deposits from, lend money to, act as the financial advisor or in any other
 advisory capacity for and generally engage in any kind of business with Holdings, DB Parent, Investor, the
 Borrowers or any Subsidiary or other Affiliate thereof as if such person were not an Agent hereunder and without
 any duty to account therefor to the Lenders.

                    10.3    Action by an Agent. In performing its functions and duties under this Agreement, each
 Agent shall act solely as agent for the Lenders and, as applicable, the other Secured Parties, and no Agent assumes
 any (and shall not be deemed to have assumed any) relationship of agency or trust with or for the Parent Borrower or
 any of its Subsidiaries. Each Agent may execute any of its duties under this Agreement and the other Loan
 Documents by or through agents or attorneys-in-fact (including the Collateral Agent in the case of the
 Administrative Agent), and shall be entitled to advice of counsel concerning all matters pertaining to such duties.
 No Agent shall be responsible for the negligence or misconduct of any agents or attorneys-in-fact or counsel
 selected by it with reasonable care.

                   10.4     Exculpatory Provisions. (a) No Agent shall have any duties or obligations except those
 expressly set forth herein and in the other Loan Documents. Without limiting the generality of the foregoing, no
 Agent:

                            (i)     shall be subject to any fiduciary or other implied duties, regardless of whether a
                   Default has occurred and is continuing;

                             (ii)      shall have any duty to take any discretionary action or exercise any discretionary
                   powers, except discretionary rights and powers expressly contemplated hereby or by the other
                   Loan Documents that such Agent is required to exercise as directed in writing by the Required
                   Lenders (or such other number or percentage of the Lenders as shall be expressly provided for
                   herein or in the other Loan Documents); provided that such Agent shall not be required to take any
                   action that, in its judgment or the judgment of its counsel, may expose such Agent to liability or
                   that is contrary to any Loan Document or applicable Requirement of Law; and

                             (iii)   shall, except as expressly set forth herein and in the other Loan Documents,
                   have any duty to disclose, and shall not be liable for the failure to disclose, any information
                   relating to the Borrowers or any of their Affiliates that is communicated to or obtained by the
                   person serving as such Agent or any of its affiliates in any capacity.




DB1/ 100473273.8                                          105
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 237 of 400



                     (b)    No Agent shall be liable for any action taken or not taken by it (x) with the consent or at
  the request of the Required Lenders (or such other number or percentage of the Lenders as shall be necessary, or as
  such Agent shall believe in good faith shall be necessary, under the circumstances as provided in Subsection 9.2 or
  11.1, as applicable) or (y) in the absence of its own bad faith, gross negligence or willful misconduct. No Agent
  shall be deemed to have knowledge of any Default unless and until notice describing such Default is given to such
  Agent by a Borrower, a Lender or an Issuing Lender.

                     (c)    No Agent shall be responsible for or have any duty to ascertain or inquire into (i) any
  statement, warranty or representation made in or in connection with this Agreement or any other Loan Document,
  (ii) the contents of any certificate, report or other document delivered hereunder or thereunder or in connection
  herewith or therewith, (iii) the performance or observance of any of the covenants, agreements or other terms or
  conditions set forth herein or therein or the occurrence of any Default, (iv) the validity, enforceability,
  effectiveness or genuineness of this Agreement, any other Loan Document or any other agreement, instrument or
  document or the creation, perfection or priority of any Lien purported to be created by the Security Documents or
  (v) the satisfaction of any condition set forth in Section 6 or elsewhere herein, other than to confirm receipt of
  items expressly required to be delivered to such Agent. Without limiting the generality of the foregoing, the use of
  the term “agent” in this Agreement with reference to the Administrative Agent or the Collateral Agent is not
  intended to connote any fiduciary or other implied (or express) obligations arising under agency doctrine of any
  applicable law. Instead, such term as used merely as a matter of market custom and is intended to create or reflect
  only an administrative relationship between independent contracting parties.

                     (d)    Each party to this Agreement acknowledges and agrees that the Administrative Agent
  may use an outside service provider for the tracking of all UCC financing statements required to be filed pursuant
  to the Loan Documents and notification to the Administrative Agent, of, among other things, the upcoming lapse
  or expiration thereof, and that any such service provider will be deemed to be acting at the request and on behalf of
  the Borrowers and the other Loan Parties. No Agent shall be liable for any action taken or not taken by any such
  service provider.

                     10.5     Acknowledgement and Representations by Lenders. Each Lender and each Issuing
 Lender expressly acknowledges that none of the Agents or the Other Representatives nor any of their officers,
 directors, employees, agents, attorneys-in-fact or affiliates has made any representations or warranties to it and that
 no act by any Agent or any Other Representative hereafter taken, including any review of the affairs of any
 Borrowers or any other Loan Party, shall be deemed to constitute any representation or warranty by such Agent or
 such Other Representative to any Lender. Each Lender further represents and warrants to the Agents, the Other
 Representatives and each of the Loan Parties that it has had the opportunity to review each other document made
 available to it on the Platform in connection with this Agreement and has acknowledged and accepted the terms and
 conditions applicable to the recipients thereof. Each Lender and each Issuing Lender represents to the Agents, the
 Other Representatives and each of the Loan Parties that, independently and without reliance upon any Agent, the
 Other Representatives or any other Lender, and based on such documents and information as it has deemed
 appropriate, it has made and will make, its own appraisal of and investigation into the business, operations, property,
 financial and other condition and creditworthiness of Holdings, DB Parent, Investor and the Borrowers and the other
 Loan Parties, it has made its own decision to make its Loans or issue Letters of Credit hereunder and enter into this
 Agreement and it will make its own decisions in taking or not taking any action under this Agreement and the other
 Loan Documents and, except as expressly provided in this Agreement, neither the Agents nor any Other
 Representative shall have any duty or responsibility, either initially or on a continuing basis, to provide any Lender
 or the holder of any Note with any credit or other information with respect thereto, whether coming into its
 possession before the making of the Loans or at any time or times thereafter. Each Lender and each Issuing Lender
 represents to each other party hereto that it is a bank, savings and loan association or other similar savings
 institution, insurance company, investment fund or company or other financial institution which makes or acquires
 commercial loans in the ordinary course of its business, that it is participating hereunder as a Lender or Issuing
 Lender, as applicable, for such commercial purposes, and that it has the knowledge and experience to be and is
 capable of evaluating the merits and risks of being a Lender hereunder. Each Lender and each Issuing Lender
 acknowledges and agrees to comply with the provisions of Subsection 11.6 applicable to the Lenders and Issuing
 Lenders hereunder.




DB1/ 100473273.8                                          106
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 238 of 400



                    10.6     Indemnity; Reimbursement by Lenders. (a) To the extent that the Parent Borrower or any
 other Loan Party for any reason fails to indefeasibly pay any amount required under Subsection 11.5 to be paid by it
 to the Administrative Agent (or any sub-agent thereof), the Collateral Agent (or any sub-agent thereof), the Issuing
 Lenders, the Swingline Lender or any Other Representative or any Related Party of any of the foregoing, each
 Lender severally agrees to pay ratably according to their respective Commitment Percentages in effect on the date
 on which the applicable unreimbursed expense or indemnity payment is sought under this Subsection 10.6 (or, if the
 applicable unreimbursed expense or indemnity payment is sought after the date upon which the Commitments shall
 have terminated and the Loans shall have been paid in full, ratably in accordance with their Commitment
 Percentages, immediately prior to such date) such unpaid amount (such indemnity shall be effective whether or not
 the related losses, claims, damages, liabilities and related expenses are incurred or asserted by any party hereto or
 any third party); provided that (i) the unreimbursed expense or indemnified loss, claim, damage, liability or related
 expense, as the case may be, was incurred by or asserted against the Administrative Agent (or any such sub-agent),
 the Collateral Agent (or any sub-agent thereof), the Swingline Lender or the Issuing Lenders in their capacity as
 such, or against any Related Party of any of the foregoing acting for the Administrative Agent (or any such sub-
 agent), the Collateral Agent (or any sub-agent thereof), the Swingline Lender or Issuing Lenders in connection with
 such capacity and (ii) such indemnity for the Swingline Lender or the Issuing Lenders shall not include losses
 incurred by the Swingline Lender or the Issuing Lenders due to one or more Lenders defaulting in their obligations
 to purchase participations of Swingline Exposure under Subsections 2.4(c) and 2.4(d) or L/C Obligations under
 Subsection 3.4 (it being understood that this proviso shall not affect the Swingline Lender’s or any Issuing Lender’s
 rights against any Defaulting Lender). The obligations of the Lenders under this Subsection 10.6 are subject to the
 provisions of Subsection 4.8.

                      (b)    Any Agent shall be fully justified in failing or refusing to take any action hereunder and
  under any other Loan Document (except actions expressly required to be taken by it hereunder or under the Loan
  Documents) unless it shall first be indemnified to its satisfaction by the Lenders pro rata against any and all
  liability, cost and expense that it may incur by reason of taking or continuing to take any such action.

                   (c)    All amounts due under this Subsection 10.6 shall be payable not later than 3 Business
  Days after demand therefor. The agreements in this Subsection 10.6 shall survive the payment of the Loans and all
  other amounts payable hereunder.

                    10.7     Right to Request and Act on Instructions; Reliance. (a) Each Agent may at any time
 request instructions from the Lenders with respect to any actions or approvals which by the terms of this Agreement
 or of any of the Loan Documents an Agent is permitted or desires to take or to grant, and if such instructions are
 promptly requested, the requesting Agent shall be absolutely entitled as between itself and the Lenders to refrain
 from taking any action or to withhold any approval and shall not be under any liability whatsoever to any Lender for
 refraining from any action or withholding any approval under any of the Loan Documents until it shall have
 received such instructions from Required Lenders or all or such other portion of the Lenders as shall be prescribed
 by this Agreement. Without limiting the foregoing, no Lender shall have any right of action whatsoever against any
 Agent as a result of an Agent acting or refraining from acting under this Agreement or any of the other Loan
 Documents in accordance with the instructions of Required Lenders (or all or such other portion of the Lenders as
 shall be prescribed by this Agreement) and, notwithstanding the instructions of Required Lenders (or such other
 applicable portion of the Lenders), an Agent shall have no obligation to any Lender to take any action if it believes,
 in good faith, that such action would violate applicable law or exposes an Agent to any liability for which it has not
 received satisfactory indemnification in accordance with the provisions of Subsection 10.6.

                     (b)     Each Agent shall be entitled to rely upon, and shall not incur any liability for relying
  upon, any notice, request, certificate, consent, statement, instrument, document or other writing (including any
  electronic message, Internet or intranet website posting or other distribution) believed by it to be genuine and to
  have been signed, sent or otherwise authenticated by the proper person. Each Agent also may rely upon any
  statement made to it orally or by telephone and believed by it to have been made by the proper person, and shall
  not incur any liability for relying thereon. In determining compliance with any condition hereunder to the making
  of a Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
  an Issuing Lender, the Administrative Agent may presume that such condition is satisfactory to such Lender or
  such Issuing Lender unless the Administrative Agent shall have received notice to the contrary from such Lender
  or such Issuing Lender prior to the making of such Loan or the issuance of such Letter of Credit. Each Agent may



DB1/ 100473273.8                                          107
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 239 of 400



  consult with legal counsel (who may be counsel for the Borrowers), independent accountants and other experts
  selected by it, and shall be entitled to rely upon the advice of any such counsel, accountants or experts and shall not
  be liable for any action taken or not taken by it in accordance with such advice.

                    10.8     Collateral Matters. (a) Each Lender authorizes and directs the Administrative Agent and
 the Collateral Agent to enter into the Security Documents and the ABL/Term Loan Intercreditor Agreement for the
 benefit of the Lenders and the other Secured Parties. Each Lender hereby agrees, and each holder of any Note or
 participant in Letters of Credit by the acceptance thereof will be deemed to agree, that, except as otherwise set forth
 herein, any action taken by the Administrative Agent, Collateral Agent or the Required Lenders in accordance with
 the provisions of this Agreement, the Security Documents or the ABL/Term Loan Intercreditor Agreement, and the
 exercise by the Agents or the Required Lenders of the powers set forth herein or therein, together with such other
 powers as are reasonably incidental thereto, shall be authorized and binding upon all of the Lenders. The Collateral
 Agent is hereby authorized on behalf of all of the Lenders, without the necessity of any notice to or further consent
 from any Lender, from time to time, to take any action with respect to any applicable Collateral or Security
 Documents which may be necessary to perfect and maintain perfected the security interest in and liens upon the
 Collateral granted pursuant to the Security Documents. Each Lender agrees that it will not have any right
 individually to enforce or seek to enforce any Security Document or to realize upon any Collateral for the Loans
 unless instructed to do so by the Collateral Agent, it being understood and agreed that such rights and remedies may
 be exercised only by the Collateral Agent. The Collateral Agent may grant extensions of time for the creation and
 perfection of security interests in or the obtaining of title insurance, legal opinions or other deliverables with respect
 to particular assets or the provision of any guarantee by any Subsidiary (including extensions beyond the Closing
 Date or in connection with assets acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
 determines that such action cannot be accomplished without undue effort or expense by the time or times at which it
 would otherwise be required to be accomplished by this Agreement or the Security Documents.

                     (b)    The Lenders hereby authorize each Agent, in each case at its option and in its discretion,
  (A) to release any Lien granted to or held by such Agent upon any Collateral (i) upon termination of the
  Commitments and payment and satisfaction of all of the Obligations under the Loan Documents at any time arising
  under or in respect of this Agreement or the Loan Documents or the transactions contemplated hereby or thereby
  that are then due and unpaid, (ii) constituting property being sold or otherwise disposed of (to Persons other than a
  Loan Party) upon the sale or other disposition thereof in a transaction not prohibited by this Agreement, (iii) if
  approved, authorized or ratified in writing by the Required Lenders (or such greater amount, to the extent required
  by Subsection 11.1), (iv) constituting DIP Term Loan Priority Collateral (as defined in the Guarantee and
  Collateral Agreement) upon the “Discharge of Term Loan Collateral Obligations” (as defined in the ABL/Term
  Loan Intercreditor Agreement) or (v) as otherwise may be expressly provided in the relevant Security Documents
  and (B) at the written request of the Borrower Representative to subordinate any Lien on any as or any other
  property granted to or held by such Agent, as the case may be under any Loan Document, to the holder of any Lien
  on such property that is permitted by Subsection 8.13. Upon request by any Agent, at any time, the Lenders will
  confirm in writing any Agent’s authority to release particular types or items of Collateral pursuant to this
  Subsection 10.8.

                     (c)     No Agent shall have any obligation whatsoever to the Lenders to assure that the
  Collateral exists or is owned by Holdings, DB Parent, Investor, the Parent Borrower or any of its Restricted
  Subsidiaries or is cared for, protected or insured or that the Liens granted to any Agent herein or pursuant hereto
  have been properly or sufficiently or lawfully created, perfected, protected or enforced or are entitled to any
  particular priority, or to exercise or to continue exercising at all or in any manner or under any duty of care,
  disclosure or fidelity any of the rights, authorities and powers granted or available to the Agents in this Subsection
  10.8 or in any of the Security Documents, it being understood and agreed by the Lenders that in respect of the
  Collateral, or any act, omission or event related thereto, each Agent may act in any manner it may deem
  appropriate, in its sole discretion, given such Agent’s own interest in the Collateral as a Lender and that no Agent
  shall have any duty or liability whatsoever to the Lenders, except for its bad faith, gross negligence or willful
  misconduct.

               (d)     Notwithstanding any provision herein to the contrary, any Security Document may be
 amended (or amended and restated), restated, waived, supplemented or modified as contemplated by and in




DB1/ 100473273.8                                           108
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 240 of 400



 accordance with Subsection 11.1 with the written consent of the Agent party thereto and the Loan Party party
 thereto.

                    (e)     The Collateral Agent may, and hereby does, appoint the Administrative Agent as its
  agent for the purposes of holding any Collateral and/or perfecting the Collateral Agent’s security interest therein
  and for the purpose of taking such other action with respect to the collateral as such Agents may from time to time
  agree.

                     10.9     Successor Agent. Subject to the appointment of a successor as set forth herein, (i) the
 Administrative Agent or the Collateral Agent may be removed by the Borrower Representative or the Required
 Lenders if the Administrative Agent, the Collateral Agent, or a controlling affiliate of the Administrative Agent or
 the Collateral Agent is a Defaulting Lender and (ii) the Administrative Agent and the Collateral Agent may resign as
 Administrative Agent or Collateral Agent, respectively, in each case upon 10 days’ notice to the Administrative
 Agent, the Collateral Agent, the Lenders, the Issuing Lenders and the Borrower Representative, as applicable. If the
 Administrative Agent or the Collateral Agent shall be removed by the Borrower Representative or the Required
 Lenders pursuant to clause (i) above or if the Administrative Agent or the Collateral Agent shall resign as
 Administrative Agent or Collateral Agent, as applicable, under this Agreement and the other Loan Documents, then
 the Required Lenders shall appoint from among the Lenders a successor agent for the Lenders, which such successor
 agent shall be subject to approval by the Borrower Representative; provided that such approval by the Borrower
 Representative in connection with the appointment of any successor Administrative Agent shall only be required so
 long as no Event of Default has occurred and is continuing; provided, further, that the Borrower Representative shall
 not unreasonably withhold its approval of any successor Administrative Agent if such successor is a commercial
 bank with a consolidated combined capital and surplus of at least $5,000,000,000. Upon the successful appointment
 of a successor agent, such successor agent shall succeed to the rights, powers and duties of the Administrative Agent
 or the Collateral Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent”, as applicable,
 shall mean such successor agent effective upon such appointment and approval, and the former Agent’s rights,
 powers and duties as Administrative Agent or Collateral Agent, as applicable, shall be terminated, without any other
 or further act or deed on the part of such former Agent or any of the parties to this Agreement or any holders of the
 Loans or issuers of Letters of Credit. After any retiring Agent’s resignation or removal as Agent, the provisions of
 this Section 10 (including this Subsection 10.9) shall inure to its benefit as to any actions taken or omitted to be
 taken by it while it was Agent under this Agreement and the other Loan Documents. After the resignation or
 removal of any Administrative Agent pursuant to the preceding provisions of this Subsection 10.9, such resigning or
 removed Administrative Agent (x) shall not be required to act as Issuing Lender for any Letters of Credit to be
 issued after the date of such resignation or removal (and all unpaid fees accrued for the account of the resigning
 Issuing Lender shall be paid in full upon its resignation or removal) and (y) shall not be required to act as Swingline
 Lender with respect to Swingline Loans to be made after the date of such resignation or removal (and all outstanding
 Swingline Loans of such resigning or removed Administrative Agent shall be required to be repaid in full upon its
 resignation or removal), although the resigning or removed Administrative Agent shall retain all rights hereunder as
 Issuing Lender and Swingline Lender with respect to all Letters of Credit issued by it, and all Swingline Loans made
 by it, prior to the effectiveness of its resignation or removal as Administrative Agent hereunder. The fees payable
 by the Borrower Representative to a successor Administrative Agent shall be the same as those payable to its
 predecessor unless otherwise agreed between the Borrower Representative and such successor.

                     10.10 Swingline Lender. The provisions of this Section 10 shall apply to the Swingline Lender
 in its capacity as such to the same extent that such provisions apply to the Administrative Agent.

                   10.11 Withholding Tax. To the extent required by any applicable law, each Agent may
 withhold from any payment to any Lender an amount equivalent to any applicable withholding tax, and in no event
 shall such Agent be required to be responsible for or pay any additional amount with respect to any such
 withholding. If the Internal Revenue Service or any other Governmental Authority asserts a claim that any Agent
 did not properly withhold tax from amounts paid to or for the account of any Lender because the appropriate form
 was not delivered or was not properly executed or because such Lender failed to notify such Agent of a change in
 circumstances which rendered the exemption from or reduction of withholding tax ineffective or for any other
 reason, without limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall indemnify such Agent fully
 for all amounts paid, directly or indirectly, by such Agent as tax or otherwise, including any penalties or interest and
 together with any expenses incurred and shall make payable in respect thereof within 30 days after demand therefor.



DB1/ 100473273.8                                          109
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 241 of 400



 A certificate as to the amount of such payment or liability delivered to any Lender by the Administrative Agent shall
 be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to set off and apply
 any and all amounts at any time owing to such Lender under this Agreement or any other Loan Document against
 any amount due the Administrative Agent under this Subsection 10.11. The agreements in this Subsection 10.11
 shall survive the resignation and/or replacement of the Administrative Agent, any assignment of rights by, or the
 replacement of, a Lender, the termination of the Commitments and the repayment, satisfaction or discharge of all
 other Obligations. For purposes of this Subsection 10.11, the term “Lender” includes any Issuing Lender.

                    10.12 Other Representatives. No Other Representative shall have nor be deemed to have a
 fiduciary relationship with any Lender. At any time that any Lender serving as an Other Representative shall have
 transferred to any other Person (other than any of its affiliates) all of its interests in the Loans and in the
 Commitments, such Lender shall be deemed to have concurrently resigned as such Other Representative.

                   10.13 Appointment of Borrower Representatives. Each Borrower hereby designates the Parent
 Borrower as its Borrower Representative. The Borrower Representative will be acting as agent on each of the
 Borrowers behalf for the purposes of issuing notices of Borrowing and notices of conversion/continuation of any
 Loans pursuant to Section 2 and Section 4 or similar notices, giving instructions with respect to the disbursement of
 the proceeds of the Loans, selecting interest rate options, requesting Letters of Credit, giving and receiving all other
 notices and consents hereunder or under any of the other Loan Documents and taking all other actions (including in
 respect of compliance with covenants) on behalf of any Borrower or the Borrowers under the Loan Documents. The
 Borrower Representative hereby accepts such appointment. Each Borrower agrees that each notice, election,
 representation and warranty, covenant, agreement and undertaking made on its behalf by the Borrower
 Representative shall be deemed for all purposes to have been made by such Borrower and shall be binding upon and
 enforceable against such Borrower to the same extent as if the same had been made directly by such Borrower.

                  10.14 Administrative Agent May File Proofs of Claim. In case of the pendency of any
 bankruptcy proceeding, Bail-In Action or any other judicial proceeding relative to any Loan Party, the
 Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as herein
 expressed or by declaration or otherwise and irrespective of whether the Administrative Agent shall have made any
 demand on the Borrowers) is hereby authorized by the Lenders, by intervention in such proceeding or otherwise:

                    (a)     to file and prove a claim for the whole amount of the principal and interest owing and
  unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file such other documents
  as may be necessary or advisable in order to have the claims of the Lenders, and the Administrative Agent
  (including any claim for the reasonable compensation, expenses, disbursements and advances of the Lenders, and
  the Administrative Agent and their respective agents and counsel and all other amounts due the Lenders and the
  Administrative Agent under Sections 4.5 and 11.5) allowed in such judicial proceeding;

                      (b)    to collect and receive any monies or other property payable or deliverable on any such
  claims and to distribute the same and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
  similar official in any such judicial proceeding is hereby authorized by each Lender to make such payments to the
  Administrative Agent and, if the Administrative Agent shall consent to the making of such payments directly to the
  Lenders, to pay to the Administrative Agent any amount due for the reasonable compensation, expenses,
  disbursements and advances of the Administrative Agent and its agents and counsel, and any other amounts due
  the Administrative Agent under Sections 4.5 and 11.5.

                   10.15 Application of Proceeds; Pre-Default Allocation of Payments. At all times when Section
  10.15(b) does not apply and except as otherwise expressly provided herein, monies to be applied to the Obligations
  and the Prior Lender Obligations, whether arising from payments by the Loan Parties, realization on Collateral,
  setoff, or otherwise, shall be allocated as follows:

                   (i)      First, to permanently reduce the fees, interest and principal in respect of the Prior Lender
          Obligations (if any) in accordance with Section 10.15 of the Pre-Petition Credit Agreement, until paid in
          full;




DB1/ 100473273.8                                          110
 1004794810v9
                  Case 18-12635-LSS             Doc 17       Filed 11/19/18          Page 242 of 400



                   (ii)     Second, to permanently reduce the other Prior Lender Obligations (if any) in accordance
          with Section 10.15 of the Pre-Petition Credit Agreement other than any amounts that are required to be
          deposited in the Pre-Petition Indemnity Account, until paid in full;

                    (iii)   Third, to the payment of all Agent Advances funded by the Administrative Agent and
          fees, costs, indemnities and expenses owing to the Administrative Agent and the Collateral Agent, until
          paid in full;

                   (iv)    Fourth, to the payment of all interest and fees on the Obligations then due and payable
          owed to the Lenders, Swingline Lenders and Issuing Lender, until paid in full;

                   (v)     Fifth, to the payment of principal of the Revolving Credit Loans and Swingline Loans
          and the payment of matured L/C Obligations, until paid in full;

                    (vi)     Sixth, to any other Obligations then due and owing, until paid in full;

                    (vii)    Seventh, to the Pre-Petition Indemnity Account, if applicable; and

                    (viii)   Eighth, any remainder shall be for the account of and paid to the Borrowers.

 Amounts shall be applied to each category of Obligations set forth above until Full Payment thereof and then to the
 next category. If amounts are insufficient to satisfy a category, they shall be applied on a pro rata basis among the
 Obligations in the category. The application of amounts under this Section 10.15(a) to the Prior Lender Obligations
 shall be applicable only if and to the extent that any such Prior Lender Obligations remain outstanding after the
 occurrence of the full roll of the Prior Lender Obligations into the Obligation as described in Section 4.4(i).

                    (b)    Post-Default Allocation of Payments. Notwithstanding anything herein to the contrary, at
  the election of Administrative Agent (in its discretion) or the Required Lenders, after the occurrence and during the
  continuation of an Event of Default, monies to be applied to the Obligations and the Prior Lender Obligations,
  whether arising from payments by the Loan Parties, realization on Collateral, setoff or otherwise, shall be allocated
  as follows:

                   (i)      First, to payment of that portion of the Obligations constituting fees, indemnities,
          expenses and other amounts (other than principal and interest, but including attorneys’ fees payable under
          Section 11.5 and Section 10.15 and amounts payable under Section 4) payable to each Agent in its capacity
          as such (other than in connection with Designated Cash Management Agreements or Obligations in respect
          of Designated Hedging Agreements);

                    (ii)     Second, to pay interest and principal due in respect of all Agent Advances until paid in
          full;

                   (iii)    Third, to permanently reduce the other Prior Lender Obligations (if any) in accordance
          with the provisions of Section 10.15 of the Pre-Petition Credit Agreement, until paid in full;

                    (iv)     Fourth, to fund the Pre-Petition Indemnity Account, if applicable;

                    (v)     Fifth, to payment of that portion of the Obligations constituting fees, indemnities and
          other amounts (other than principal and interest) payable to the Lenders (including attorneys’ fees payable
          under Section 11.4, amounts payable under Section 4 and fees and other amounts payable under Section
          2.10), ratably among them in proportion to the amounts described in this clause Fifth payable to them
          (other than in connection with Designated Cash Management Agreements or Obligations in respect of
          Designated Hedging Agreements), until paid in full;

                    (vi)     Sixth, to pay interest accrued in respect of all Swingline Loans until paid in full;




DB1/ 100473273.8                                           111
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18          Page 243 of 400



                   (vii)    Seventh, to pay the principal due in respect of all Swingline Loans, until paid in full;

                 (viii)   Eighth, to pay interest accrued in respect of the Revolving Credit Loans (other than
          Agent Advances), until paid in full;

                   (ix)      Ninth, ratably (i) to pay the principal of all Revolving Credit Loans (other than Agent
          Advances) until paid in full, (ii) to the Administrative Agent, to be held by the Administrative Agent, for
          the benefit of the Issuing Lenders, as cash collateral in an amount up to 105% of the maximum drawable
          amount of any outstanding Letters of Credit and (iii) to pay any Obligations under Designated Cash
          Management Agreements;

                  (x)     Tenth, to pay any amounts owing with respect to any Obligations in respect of
          Designated Hedging Agreements;

                    (xi)     Eleventh, to the payment of all other Obligations of the Loan Parties that are due and
          payable to the Administrative Agent and the other Secured Parties (other than any Defaulting Lenders) on
          such date, ratably based upon the respective aggregate amounts of all such Obligations owing to the
          Administrative Agent and the other Secured Parties (other than any Defaulting Lenders) on such date, until
          paid in full;

                   (xii)    Twelfth, ratably to pay any Obligations owed to Defaulting Lenders, until paid in full; and

                   (xiii)  Last, the balance, if any, after all of the Obligations have been indefeasibly paid in full, to
          the Borrowers or as otherwise required by law.

 Amounts shall be applied to each category of Obligations set forth above until Full Payment thereof and then to the
 next category. If amounts are insufficient to satisfy a category, they shall be applied on a pro rata basis among the
 Obligations in the category. The application of amounts under this Section 10.15(b) to the Prior Lender Obligations
 shall be applicable only if and to the extent that any such Prior Lender Obligations remain outstanding after the
 occurrence of the full roll of the Prior Lender Obligations into the Obligation as described in Section 4.4(i).
 Amounts distributed with respect to any Designated Hedging Agreement or L/C Obligations shall be the lesser of
 the applicable L/C Obligations or Designated Hedging Agreement amount last reported to Administrative Agent or
 the actual L/C Obligations or Designated Hedging Agreement amount as calculated by the methodology reported to
 Administrative Agent for determining the amount due. Subject to Section 2.10, amounts used to cash collateralize
 the aggregate undrawn amount of Letters of Credit pursuant to clause Ninth above shall be applied to satisfy
 drawings under such Letters of Credit as they occur. If any amount remains on deposit as cash collateral after all
 Letters of Credit have either been fully drawn, paid or expired, such remaining amount shall be applied to the other
 Obligations, if any, in the order set forth above. Administrative Agent shall have no obligation to calculate the
 amount to be distributed with respect to any Designated Hedging Agreement, but may rely upon written notice of
 the amount (setting forth a reasonably detailed calculation) from the Secured Party. In the absence of such notice,
 Administrative Agent may assume the amount to be distributed is the Designated Hedging Agreement amount last
 reported to it. The allocations set forth in this Section 10.15(b) are solely to determine the rights and priorities of
 Administrative Agent and Lenders as among themselves, may be changed by agreement among them without the
 consent of any Loan Party and are subject to Section 3.11 (regarding Defaulting Lenders). Excluded Swap
 Obligations with respect to any Guarantor shall not be paid with amounts received from such Guarantor or its assets,
 but appropriate adjustments shall be made with respect to payments from other Loan Parties to preserve the
 allocation to Obligations otherwise set forth above in this Section 10.15(b). This Section 10.15(b) is not for the
 benefit of or enforceable by any Loan Party.

                   10.16 ERISA Representations. Each Lender (x) represents and warrants, as of the date such
  Person became a Lender party hereto, to, and (y) covenants, from the date such Person became a Lender party
  hereto to the date such Person ceases being a Lender party hereto, for the benefit of, the Administrative Agent and
  not, for the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan Party, that at least one of
  the following is and will be true:




DB1/ 100473273.8                                           112
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 244 of 400



                            (i)      such Lender is not using “plan assets” (within the meaning of Section 3(42) of
                   ERISA or otherwise) of one or more Plans with respect to such Lender’s entrance into,
                   participation in, administration of and performance of the Loans, the Letters of Credit, the
                   Commitments or this Agreement,

                             (ii)    the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
                   class exemption for certain transactions determined by independent qualified professional asset
                   managers), PTE 95-60 (a class exemption for certain transactions involving insurance company
                   general accounts), PTE 90-1 (a class exemption for certain transactions involving insurance
                   company pooled separate accounts), PTE 91-38 (a class exemption for certain transactions
                   involving bank collective investment funds) or PTE 96-23 (a class exemption for certain
                   transactions determined by in-house asset managers), is applicable with respect to such Lender’s
                   entrance into, participation in, administration of and performance of the Loans, the Letters of
                   Credit, the Commitments and this Agreement,

                            (iii)     (A) such Lender is an investment fund managed by a “Qualified Professional
                   Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
                   Asset Manager made the investment decision on behalf of such Lender to enter into, participate in,
                   administer and perform the Loans, the Letters of Credit, the Commitments and this Agreement,
                   (C) the entrance into, participation in, administration of and performance of the Loans, the Letters
                   of Credit, the Commitments and this Agreement satisfies the requirements of sub-sections (b)
                   through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements
                   of subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
                   participation in, administration of and performance of the Loans, the Letters of Credit, the
                   Commitments and this Agreement, or

                           (iv)    such other representation, warranty and covenant as may be agreed in writing
                   between the Administrative Agent, in its sole discretion, and such Lender.

                    (b)     In addition, unless either (1) sub-clause (i) in the immediately preceding clause (a) is true
  with respect to a Lender or (2) a Lender has provided another representation, warranty and covenant in accordance
  with sub-clause (iv) in the immediately preceding clause (a), such Lender further (x) represents and warrants, as of
  the date such Person became a Lender party hereto, to, and (y) covenants, from the date such Person became a
  Lender party hereto to the date such Person ceases being a Lender party hereto, for the benefit of, the
  Administrative Agent and not, for the avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
  Party, that the Administrative Agent is not a fiduciary with respect to the assets of such Lender involved in such
  Lender’s entrance into, participation in, administration of and performance of the Loans, the Letters of Credit, the
  Commitments and this Agreement (including in connection with the reservation or exercise of any rights by the
  Administrative Agent under this Agreement, any Loan Document or any documents related hereto or thereto).



                                                    SECTION 11
                                                     Miscellaneous

                    11.1     Amendments and Waivers. (a) Subject to Section 3.03(b), neither this Agreement nor
 any other Loan Document, nor any terms hereof or thereof, may be amended, supplemented, modified or waived
 except in accordance with the provisions of this Subsection 11.1. With the acknowledgement of the Administrative
 Agent (which acknowledgement shall be deemed to have been received if the Administrative Agent has not
 responded to the Borrower Representative within two Business Days of its receipt, in accordance with Subsection
 11.2, of a substantially final draft of the applicable amendment, supplement, modification or waiver), the Required
 Lenders may, or, with the written consent of the Required Lenders, the Administrative Agent may, from time to
 time, (x) enter into with the respective Loan Parties hereto or thereto, as the case may be, written amendments,
 supplements or modifications hereto and to the other Loan Documents for the purpose of adding any provisions to




DB1/ 100473273.8                                          113
 1004794810v9
               Case 18-12635-LSS               Doc 17        Filed 11/19/18         Page 245 of 400



 this Agreement or to the other Loan Documents or changing, in any manner the rights or obligations of the Lenders
 or the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on such terms and conditions
 as the Required Lenders or the Administrative Agent, as the case may be, may specify in such instrument, any of the
 requirements of this Agreement or the other Loan Documents or any Default or Event of Default and its
 consequences; provided, however, that amendments pursuant to Subsection 11.1(d) may be effected without the
 consent of the Required Lenders to the extent provided therein; provided, further, that no such waiver and no such
 amendment, supplement or modification shall:

                            (i)       (A) reduce or forgive the amount or extend the scheduled date of maturity of any
                   Loan or any Reimbursement Obligation or of any scheduled installment thereof (including
                   extending the Termination Date), (B) reduce the stated rate of any interest, commission or fee
                   payable hereunder (other than as a result of any waiver of the applicability of any post-default
                   increase in interest rates), (C) increase the amount or extend the expiration date of any Lender’s
                   Commitment or extend the scheduled date of any payment thereof or (D) change the currency in
                   which any Loan or Reimbursement Obligation is payable, in each case without the consent of each
                   Lender directly and adversely affected thereby (it being understood that waivers or modifications
                   of conditions precedent, covenants, Defaults or Events of Default or of a mandatory reduction in
                   the aggregate Commitments of all Lenders shall not constitute an increase of the Commitment of,
                   or an extension of the scheduled date of maturity, any scheduled installment, or the scheduled date
                   of payment of the Loans of, any Lender, and that an increase in the available portion of any
                   Commitment of any Lender shall not constitute an increase in the Commitment of such Lender);

                            (ii)     amend, modify or waive any provision of this Subsection 11.1(a) or reduce the
                   percentage specified in the definition of “Required Lenders” or “Supermajority Lenders,” or
                   consent to the assignment or transfer by the Parent Borrower of any of its rights and obligations
                   under this Agreement and the other Loan Documents (other than pursuant to Subsection 8.2 or
                   11.6(a)) or amend or modify the defined term “Plan of Reorganization”, in each case without the
                   written consent of all the Lenders;

                            (iii)    release Guarantors accounting for all or substantially all of the value of the
                   Guarantee of the Obligations pursuant to the Guarantee and Collateral Agreement, or, in the
                   aggregate (in a single transaction or a series of related transactions), all or substantially all of the
                   Collateral without the consent of all of the Lenders, except as expressly permitted hereby or by
                   any Security Document (as such documents are in effect on the date hereof or, if later, the date of
                   execution and delivery thereof in accordance with the terms hereof);

                           (iv)      require any Lender to make Loans having an Interest Period of longer than six
                   months or shorter than one month without the consent of such Lender;

                             (v)     amend, modify or waive any provision of Section 10 without the written consent
                   of the then Agents;

                            (vi)     amend, modify or waive any provision of Subsections 10.1(a), 10.5 or 10.12
                   without the written consent of any Other Representative directly and adversely affected thereby;

                           (vii)    amend, modify or waive any provision of the Swingline Note (if any) or
                   Subsection 2.4 without the written consent of the Swingline Lender and each other Lender, if any,
                   which holds, or is required to purchase, a participation in any Swingline Loan pursuant to
                   Subsection 2.4(d);

                            (viii)   amend, modify or waive the provisions of any Letter of Credit or any L/C
                   Obligation without the written consent of the Issuing Lender with respect thereto and each directly
                   and adversely affected Lender;




DB1/ 100473273.8                                           114
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 246 of 400



                            (ix)     increase the advance rates set forth in the definition of “Borrowing Base,” or
                   make any change to the definitions of “Borrowing Base” (by adding additional categories or
                   components thereof), “Eligible Accounts”, “Eligible Credit Card Receivables”, “Eligible In-
                   Transit Inventory”, “Eligible Inventory” or “Eligible Letter of Credit Inventory” or “Tradename
                   Appraisal Amount” that would have the effect of increasing the amount of the Borrowing Base in
                   each case without the consent of the Supermajority Lenders; provided that the Administrative
                   Agent may increase or decrease the amount of, or otherwise modify or eliminate, any Availability
                   Reserves that it implements in its Permitted Discretion in accordance with Subsection 2.1(b) or
                   otherwise in accordance with the terms of this Agreement, and in any such case, such change will
                   not be deemed to require any Supermajority Lender or other Lender consent; or

                            (x)      amend, modify or waive the order of application of payments set forth in the
                   penultimate sentence of Subsection 4.4(a), or Subsection 4.4(d), 4.8(a), 4.16(d), 10.14 or 11.7
                   hereof or clause (c) or (d) of Section 4.1 of the ABL/Term Loan Intercreditor Agreement, in each
                   case without the consent of each Lender directly and adversely affected thereby;

 provided, further, that notwithstanding and in addition to the foregoing, and in addition to Liens the Collateral Agent
 is authorized to release pursuant to Subsection 10.8(b), the Collateral Agent may, in its discretion, release the Lien
 on Collateral valued in the aggregate not in excess of $7,500,000 in any Fiscal Year without the consent of any
 Lender.

                     (b)    Any waiver and any amendment, supplement or modification pursuant to this Subsection
  11.1 shall apply to each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents and all
  future holders of the Loans. In the case of any waiver, each of the Loan Parties, the Lenders and the Agents shall
  be restored to their former position and rights hereunder and under the other Loan Documents, and any Default or
  Event of Default waived shall be deemed to be cured and not continuing; but no such waiver shall extend to any
  subsequent or other Default or Event of Default, or impair any right consequent thereon.

                    (c)    Notwithstanding any provision herein to the contrary, no Defaulting Lender shall have
  any right to approve or disapprove any amendment, waiver or consent hereunder, except to the extent the consent
  of such Lender would be required under clause (i) in the further proviso to the second sentence of Subsection
  11.1(a).

                   (d)     Notwithstanding any provision herein to the contrary, this Agreement and the other Loan
  Documents may be amended (i) to cure any ambiguity, mistake, omission, defect or inconsistency, with the
  consent of the Parent Borrower and the Administrative Agent and (ii) in accordance with Subsection 7.11, to
  change the financial reporting convention. Without limiting the generality of the foregoing, any provision of this
  Agreement and the other Loan Documents, including Subsection 4.4, 4.8, 4.16 or 10.14, may be amended as set
  forth in the immediately preceding sentence to provide for non-pro rata borrowings and payments of any amounts
  hereunder as between any tranche hereunder. The Administrative Agent hereby agrees (if requested by the
  Borrower Representative) to execute any amendment referred to in this clause (d) or an acknowledgement thereof.

                     (e)     Notwithstanding any provision herein to the contrary, this Agreement may be amended
  (or deemed amended) or amended and restated with the written consent of the Required Lenders, the
  Administrative Agent and the Borrowers (x) to add one or more additional credit facilities to this Agreement and to
  permit the extensions of credit from time to time outstanding thereunder and the accrued interest and fees in
  respect thereof to share ratably in the benefits of this Agreement and the other Loan Documents with the existing
  Facilities and the accrued interest and fees in respect thereof, (y) to include, as appropriate, the Lenders holding
  such credit facilities in any required vote or action of the Required Lenders or of the Lenders of each Facility
  hereunder and (z) to provide class protection for any additional credit facilities.

                    (f)     If, in connection with any proposed change, waiver, discharge or termination of or to any
  of the provisions of this Agreement and/or any other Loan Document as contemplated by Subsection 11.1(a), the
  consent of each Lender or each affected Lender, as applicable, is required and the consent of the Required Lenders
  at such time is obtained but the consent of one or more of such other Lenders whose consent is required is not
  obtained (each such other Lender, a “Non-Consenting Lender”) then the Borrower Representative may, on notice



DB1/ 100473273.8                                          115
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 247 of 400



  to the Administrative Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing
  such Lender to (and such Lender shall be obligated to) assign pursuant to Subsection 11.6 (with the assignment fee
  and any other costs and expenses to be paid by the Parent Borrower in such instance) all of its rights and
  obligations under this Agreement to one or more assignees; provided that neither the Administrative Agent nor any
  Lender shall have any obligation to the Parent Borrower to find a replacement Lender; provided, further, that the
  applicable assignee shall have agreed to the applicable change, waiver, discharge or termination of this Agreement
  and/or the other Loan Documents; and provided, further, that all obligations of the Borrowers owing to the Non-
  Consenting Lender relating to the Loans and participations so assigned shall be paid in full by the assignee Lender
  to such Non-Consenting Lender concurrently with such Assignment and Acceptance or (B) so long as no Event of
  Default under then exists or will exist immediately after giving effect to the respective prepayment, prepay the
  Loans and, at the Borrower Representative’s option, terminate the Commitments of such Non-Consenting Lender,
  in whole or in part, subject to Subsection 4.12, without premium or penalty. In connection with any such
  replacement under this Subsection 11.1(f), if the Non-Consenting Lender does not execute and deliver to the
  Administrative Agent a duly completed Assignment and Acceptance and/or any other documentation necessary to
  reflect such replacement by the later of (a) the date on which the replacement Lender executes and delivers such
  Assignment and Acceptance and/or such other documentation and (b) the date as of which all obligations of the
  Borrowers owing to the Non-Consenting Lender relating to the Loans and participations so assigned shall be paid
  in full by the assignee Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be deemed
  to have executed and delivered such Assignment and Acceptance and/or such other documentation as of such date
  and the applicable Borrower shall be entitled (but not obligated) to execute and deliver such Assignment and
  Acceptance and/or such other documentation on behalf of such Non-Consenting Lender, and the Administrative
  Agent shall record such assignment in the Register.

                   11.2    Notices. (a) All notices, requests, and demands to or upon the respective parties hereto to
 be effective shall be in writing (including telecopy), and, unless otherwise expressly provided herein, shall be
 deemed to have been duly given or made when delivered by hand, or three days after being deposited in the mail,
 postage prepaid, or, in the case of telecopy notice, when received, or, in the case of delivery by a nationally
 recognized overnight courier, when received, addressed as follows in the case of the Borrowers, the Administrative
 Agent and the Collateral Agent, and as set forth in Schedule A in the case of the other parties hereto, or to such other
 address as may be hereafter notified by the respective parties hereto and any future holders of the Loans:

 The Parent Borrower (including in its capacity                  David’s Bridal, Inc.
 as Borrower Representative)                                     [1001 Washington Street
                                                                 Conshohocken, PA 19428
                                                                 Attention: Joan Hilson
                                                                 Facsimile:    (610) _____]
                                                                 Telephone:    (610) _____]

 With copies (which shall not constitute notice) to:             Debevoise & Plimpton LLP
                                                                 919 Third Avenue
                                                                 New York, New York 10022
                                                                 Attention: Scott B. Selinger, Esq.
                                                                 Facsimile:    (212) 909-6836
                                                                 Telephone: (212) 909-6000

 The Administrative Agent/the Collateral                         Bank of America, N.A.
 Agent:                                                          100 Federal Street, 9th Floor
                                                                 Boston, MA 02110
                                                                 Attention: Andrew Cerussi
                                                                 Facsimile:    (617) 310-2686
                                                                 Telephone: (617) 434-9398

 With copies (which shall not constitute notice) to:             Morgan, Lewis & Bockius LLP
                                                                 One Federal Street
                                                                 Boston, MA 02110-1726
                                                                 Attention: Matthew F. Furlong, Esq.



DB1/ 100473273.8                                          116
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 248 of 400



                                                                Facsimile: (617) 341-7741
                                                                Telephone: (617) 341-7740

 provided that any notice, request or demand to or upon the Administrative Agent or the Lenders pursuant to
 Subsection 3.2, 4.2, 4.4 or 4.8 shall not be effective until received.

                     (b)    Without in any way limiting the obligation of any Loan Party and its Subsidiaries to
  confirm in writing any telephonic notice permitted to be given hereunder, the Administrative Agent, the Swingline
  Lender (in the case of a Borrowing of Swingline Loans) or any Issuing Lender (in the case of the issuance of a
  Letter of Credit), as the case may be, may prior to receipt of written confirmation act without liability upon the
  basis of such telephonic notice, believed by the Administrative Agent, the Swingline Lender or such Issuing
  Lender in good faith to be from a Responsible Officer of a Loan Party.

                      (c)    Loan Documents may be transmitted and/or signed by facsimile or other electronic means
  (i.e., a “pdf” or “tiff”). The effectiveness of any such documents and signatures shall, subject to applicable law,
  have the same force and effect as manually signed originals and shall be binding on each Loan Party, each Agent
  and each Lender. The Administrative Agent may also require that any such documents and signatures be
  confirmed by a manually signed original thereof; provided that the failure to request or deliver the same shall not
  limit the effectiveness of any facsimile or other electronic document or signature.

                    (d)     Notices and other communications to the Lenders and any Issuing Lender hereunder may
  be delivered or furnished by electronic communication (including electronic mail and Internet or intranet websites)
  pursuant to procedures approved by the Administrative Agent. Unless the Administrative Agent otherwise
  prescribes (with the Borrower Representative’s consent), (i) notices and other communications sent to an e-mail
  address shall be deemed to have been duly made or given when delivered, provided that if such notice or other
  communication is not sent during the normal business hours of the recipient, such notice or communication shall
  be deemed to have been sent at the opening of business on the next Business Day for the recipient, and (ii) notices
  or communications posted to an Internet or intranet website shall be deemed received upon the posting thereof.

               (e)  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
  ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
  COMPLETENESS OF MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
  BORROWER REPRESENTATIVE HEREUNDER (THE “BORROWER MATERIALS”) OR THE ADEQUACY
  OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM
  THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
  INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
  NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
  DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS
  OR THE PLATFORM.

                 (f)      Each Lender may change its address, telecopier or telephone number for notices and
 other communications hereunder by notice to the Borrower Representative and the Administrative Agent.

                (g)     All telephonic notices to and other telephonic communications with the Administrative
 Agent may be recorded by the Administrative Agent, and each of the parties hereto hereby consents to such
 recording.

                   11.3      No Waiver; Cumulative Remedies. No failure to exercise and no delay in exercising, on
 the part of any Agent, any Lender or any Loan Party, any right, remedy, power or privilege hereunder or under the
 other Loan Documents shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy,
 power or privilege hereunder preclude any other or further exercise thereof or the exercise of any other right,
 remedy, power or privilege. The rights, remedies, powers and privileges herein provided are cumulative and not
 exclusive of any rights, remedies, powers and privileges provided by law.




DB1/ 100473273.8                                         117
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 249 of 400



                   11.4     Survival of Representations and Warranties. All representations and warranties made
 hereunder and in the other Loan Documents (or in any amendment, modification or supplement hereto or thereto)
 and in any certificate delivered pursuant hereto or such other Loan Documents shall survive the execution and
 delivery of this Agreement and the making of the Loans hereunder.

                    11.5     Payment of Expenses and Taxes; Indemnification. Borrowers shall, jointly and severally,
  reimburse Administrative Agent, the Collateral Agent, and the Lead Arranger and their respective Affiliates, for all
  reasonable and documented legal (including all Attorney Costs of Morgan, Lewis & Bockius LLP (and of any
  local or special counsel retained by any Agent or the Lead Arranger in each relevant jurisdiction)), accounting,
  field examination, appraisal, liquidation or valuation consultant, consulting, financial advisory and other fees, costs
  and expenses incurred by it in connection with (a) negotiation, preparation, due diligence, syndication, execution
  and delivery of any Loan Documents, the Pre-Petition Loan Documents, the Interim Order and the Final Order,
  including any amendment, waiver or other modification thereof (whether or not the transactions contemplated
  hereby or thereby shall be consummated); (b) administration of and actions relating to any Collateral, Loan
  Documents and transactions contemplated thereby, including any actions taken to perfect or maintain priority of
  the Administrative Agent’s Liens on any Collateral, to maintain any insurance required hereunder or to verify
  Collateral; (c) all reasonable and documented out-of-pocket expenses incurred by any Issuing Lender in connection
  with the issuance, amendment, renewal or extension of any Letter of Credit, or any demand for payment
  thereunder; (d) each Field Examination, inspection, audit or appraisal with respect to any Loan Party or Collateral,
  whether prepared by the Administrative Agent’s personnel or a third party; and (e) otherwise incurred in
  connection with the Loan Documents, the Pre-Petition Loan Documents, the Restructuring Support Agreement, the
  Chapter 11 Cases or any exit financing to the Loan Parties upon their emergence from Chapter 11 Cases.
  Borrowers shall also reimburse the Administrative Agent, the Collateral Agent, the Lead Arranger, the Issuing
  Lenders and Lenders for all reasonable and documented costs and expenses incurred by them (whether during an
  Event of Default or otherwise) in connection with the enforcement or preservation of any rights under this
  Agreement or any of the other Loan Documents (including during any workout, restructuring or negotiations in
  respect of Loans, Letters of Credit, Loan Documents or the transactions contemplated thereby), including all such
  out-of-pocket expenses incurred during any workout, restructuring or negotiations in respect of such Loans or
  Letters of Credit. For the avoidance of doubt, the Borrowers shall reimburse Administrative Agent, the Collateral
  Agent, the Lead Arranger and their respective Affiliates for all reasonable and documented legal, accounting,
  appraisal, consulting, financial advisory and other fees, costs and expenses incurred in connection with the
  negotiation, preparation and administration of the Loan Documents, the Interim Order, and the Final Order or
  incurred in connection with:

                            (i)      amendment, modification or waiver of, consent with respect to, or termination
                   of, any of the Loan Documents or advice in connection with the syndication and administration of
                   the Loans made pursuant hereto or its rights hereunder or thereunder;

                             (ii)      any litigation, contest, dispute, suit, proceeding or action (whether instituted by
                   the Administrative Agent, the Collateral Agent, any Lender, the Borrowers or any other Person
                   and whether as a party, witness or otherwise) in any way relating to the Collateral, any of the Loan
                   Documents, the Pre-Petition Loan Documents, the Restructuring Support Agreement or any other
                   agreement to be executed or delivered in connection herewith or therewith, including any
                   litigation, contest, dispute, suit, case, proceeding or action, and any appeal or review thereof, in
                   connection with a case or proceeding commenced by or against any Borrower or any other Person
                   that may be obligated to Agent by virtue of the Loan Documents; including any such litigation,
                   contest, dispute, suit, proceeding or action arising in connection with any work-out or
                   restructuring of the Loans during the pendency of one or more Events of Default; provided that no
                   Person shall be entitled to reimbursement under this clause (b) in respect of any litigation, contest,
                   dispute, suit, proceeding or action to the extent any of the foregoing results from such Person’s
                   gross negligence or willful misconduct (as determined by a final non-appealable judgment of a
                   court of competent jurisdiction);

                              (iii)   any attempt to enforce or prosecute any rights or remedies of Agents against any
                   or all of the Loan Parties or any other Person that may be obligated to the Administrative Agent or
                   any Lender by virtue of any of the Loan Documents, including any such attempt to enforce any



DB1/ 100473273.8                                          118
 1004794810v9
               Case 18-12635-LSS                Doc 17       Filed 11/19/18          Page 250 of 400



                   such remedies in the course of any work-out or restructuring of the Loans prior to or during the
                   pendency of one or more Events of Default;

                            (iv)    any work-out or restructuring of the Obligations prior to or during the pendency
                   of one or more Events of Default;

                            (v)       the obtaining of approval of the Loan Documents by the Court or any other
                   court;

                             (vi)     the preparation and review of pleadings, documents and reports related to the
                   Chapter 11 Cases and any Successor Cases, attendance at meetings, court hearings or conferences
                   related to the Chapter 11 Cases and any Successor Cases, and general monitoring of the Chapter
                   11 Cases and any Successor Cases and any action, arbitration or other proceeding (whether
                   instituted by or against any Agent, any Lender, any Loan Party, any representative of creditors of
                   an Loan Party or any other Person) in any way relating to any Collateral (including the validity,
                   perfection, priority or avoidability of any Agent’s Liens with respect to any Collateral), the Pre-
                   Petition Loan Documents, Loan Documents or Obligations, including any lender liability or other
                   claims;

                            (vii)     efforts to (i) monitor the Loans or any of the other Obligations, (ii) evaluate,
                   observe or assess any of the Loan Parties or their respective affairs, (iii) verify, protect, evaluate,
                   assess, appraise, collect, sell, liquidate or otherwise dispose of any of the Collateral or (iv) settle or
                   otherwise satisfy any taxes, charges or Liens with respect to any Collateral;

                             (viii)     any lien searches or request for information listing financing statements or liens
                   filed or searches conducted to confirm receipt and due filing of financing statements and security
                   interests in all or a portion of the Collateral; and

                            (ix)     including, as to each of clauses (i) through (viii) above, all reasonable and
                   documented attorneys’ and other professional and service providers’ (including each Agent’s
                   Advisors’) fees arising from such services and other advice, assistance or other representation,
                   including those in connection with any appellate proceedings, and all reasonable expenses, costs,
                   charges and other fees incurred by such counsel and others in connection with or relating to any of
                   the events or actions described in this Section 11.5, all of which shall be payable by Borrower to
                   the Agents. Without limiting the generality of the foregoing, such reasonable expenses, costs,
                   charges and fees may include: reasonable fees, costs and expenses of accountants, sales
                   consultants, financial advisors, any Agent’s Advisor, environmental advisors, appraisers,
                   investment bankers, management and other consultants and paralegals; court costs and expenses;
                   photocopying and duplication expenses; court reporter fees, costs and expenses; air express
                   charges; and reasonable expenses for travel, lodging and food paid or incurred in connection with
                   the performance of such legal, professional or other advisory services.

         All amounts reimbursable by Borrowers under this Section 11.5 shall constitute Obligations secured by the
  Collateral. The agreements in this Section 11.5 shall survive the termination of the aggregate Commitments and
  repayment of all other Obligations. All amounts due under this Section 11.5 shall be paid within ten (10) Business
  Days of receipt by the Borrowers of an invoice relating thereto. If the Borrowers fail to pay when due any amounts
  payable by it hereunder or under any Loan Document, such amount may be paid on behalf of the Borrowers by the
  Administrative Agent in its discretion by charging any loan account(s) of the Borrowers, without notice to or
  consent from the Borrowers, and any amounts so paid shall constitute Loans hereunder.

               THE BORROWERS SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT, EACH
 LEAD ARRANGER, EACH LENDER (WITHOUT DUPLICATION) AND THEIR RESPECTIVE AFFILIATES,
 AND THE RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS, AND OTHER
 REPRESENTATIVES OF EACH OF THE FOREGOING (COLLECTIVELY, THE “INDEMNITEES”) AND
 HOLD THEM HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND
 LIABILITIES OF ANY KIND OR NATURE AND DOCUMENTED OR INVOICED OUT-OF-POCKET FEES



DB1/ 100473273.8                                            119
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18        Page 251 of 400



 AND EXPENSES (INCLUDING REASONABLE ATTORNEY COSTS OF ONE COUNSEL FOR ALL
 INDEMNITEES AND, IF NECESSARY, ONE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE
 JURISDICTION (WHICH MAY INCLUDE A SINGLE SPECIAL COUNSEL ACTING IN MULTIPLE
 JURISDICTIONS) FOR ALL INDEMNITEES TAKEN AS A WHOLE (AND, IN THE CASE OF AN ACTUAL
 OR PERCEIVED CONFLICT OF INTEREST, WHERE THE INDEMNITEE AFFECTED BY SUCH CONFLICT
 INFORMS THE BORROWER OF SUCH CONFLICT AND THEREAFTER RETAINS ITS OWN COUNSEL, OF
 SUCH OTHER FIRM OF COUNSEL FOR SUCH AFFECTED INDEMNITEE)) (COLLECTIVELY, THE
 “LOSSES”) OF ANY SUCH INDEMNITEE ARISING OUT OF OR RELATING TO ANY CLAIM OR ANY
 LITIGATION OR OTHER PROCEEDING (INCLUDING ANY INQUIRY OR INVESTIGATION OF THE
 FOREGOING) (REGARDLESS OF WHETHER SUCH INDEMNITEE IS A PARTY THERETO AND
 WHETHER OR NOT SUCH PROCEEDINGS ARE BROUGHT BY ANY BORROWER, ITS EQUITY
 HOLDERS, ITS AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON) THAT RELATES TO THE
 TRANSACTIONS, INCLUDING THE FINANCING CONTEMPLATED HEREBY (COLLECTIVELY, THE
 “INDEMNIFIED LIABILITIES”) AND ANY LOSSES THAT RELATE TO ANY ACTUAL OR ALLEGED
 PRESENCE OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON OR FROM
 ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY
 SUBSIDIARY OR ANY OTHER LIABILITY ARISING UNDER ENVIRONMENTAL LAW, IN EACH CASE
 ARISING OUT OF THE ACTIVITIES OR OPERATIONS OF THE BORROWER OR ANY SUBSIDIARY;
 provided that the Borrowers shall not have any obligation hereunder to an Indemnitee or any Related Party thereof
 with respect to Indemnified Liabilities arising from (i) the gross negligence, bad faith or willful misconduct of such
 Indemnitee or any Related Party thereof, as determined by a court of competent jurisdiction in a final and non-
 appealable decision or (ii) claims against such Indemnitee or any Related Party thereof brought by any other
 Indemnitee that do not involve claims (x) against any Lead Arranger or Agent in its capacity as such or (y) arising
 from any act or omission of the Borrowers or any Subsidiary. None of the Borrowers nor any Indemnitee shall be
 liable for any indirect, special, punitive or consequential damages hereunder; provided that nothing contained in this
 sentence shall limit the Borrowers’ indemnity or reimbursement obligations under this Subsection 11.5 to the extent
 such indirect, special, punitive or consequential damages are included in any third party claim in connection with
 which such Indemnitee is entitled to indemnification hereunder. All amounts due under this Subsection 11.5 shall be
 payable not later than 10 days after written demand therefor. Statements reflecting amounts payable by the Loan
 Parties pursuant to this Subsection 11.5 shall be submitted to the address of the Borrower Representative set forth in
 Subsection 11.2, or to such other Person or address as may be hereafter designated by the Borrower Representative
 in a notice to the Administrative Agent. Notwithstanding the foregoing, except as provided in Subsections 11.5(a)
 above, no Borrower shall have any obligation under this Subsection 11.5 to any Indemnitee with respect to any tax,
 levy, impost, duty, charge, fee, deduction or withholding imposed, levied, collected, withheld or assessed by any
 Governmental Authority. The agreements in this Subsection 11.5 shall survive repayment of the Loans and all other
 amounts payable hereunder.

                    11.6    Successors and Assigns; Participations and Assignments. (a) The provisions of this
 Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective successors and
 assigns permitted hereby (including any affiliate of the applicable Issuing Lender that issues any Letter of Credit),
 except that (i) other than in accordance with Subsection 8.2, none of the Loan Parties may assign or otherwise
 transfer any of its rights or obligations hereunder without the prior written consent of each Lender (and any
 attempted assignment or transfer by any Loan Party without such consent shall be null and void) and (ii) no Lender
 may assign or otherwise transfer its rights or obligations hereunder except in accordance with this Subsection 11.6.

                   (b)     (i) Subject to the conditions set forth in Subsection 11.6(b)(ii) below, any Lender other
  than a Conduit Lender may, in the ordinary course of business and in accordance with applicable law, assign (other
  than to any natural person or to Holdings, DB Parent, Investor, the Parent Borrower or any of their respective
  Subsidiaries or Affiliates) to one or more assignees (each, an “Assignee”) all or a portion of its rights and
  obligations under this Agreement (including its Commitments and/or Loans, pursuant to an Assignment and
  Acceptance) with the prior written consent (such consent not to be unreasonably withheld or delayed) of:

                           (A)      the Borrower Representative, provided that (i) no consent of the Borrower
                   Representative shall be required for an assignment if an Event of Default with respect to the Parent
                   Borrower has occurred and is continuing, to any other Person and (ii) no consent of the Borrower




DB1/ 100473273.8                                         120
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 252 of 400



                   Representative shall be required for an assignment to any national or state banking institution or to
                   any other Lender or an Affiliate of a Lender; and; and

                           (B)      the Administrative Agent and the Issuing Lender (such consent not to be
                   unreasonably withheld).

                            (ii)     Assignments shall be subject to the following additional conditions:

                            (A)      except in the case of an assignment to a Lender or an Affiliate of a Lender or an
                   assignment of the entire remaining amount of the assigning Lender’s Commitments or Loans
                   under any Facility, the amount of the Commitments or Loans of the assigning Lender subject to
                   each such assignment (determined as of the date the Assignment and Acceptance with respect to
                   such assignment is delivered to the Administrative Agent) shall not be less than $5,000,000 unless
                   the Borrower Representative and the Administrative Agent otherwise consent, provided that (1) no
                   such consent of the Borrower Representative shall be required if an Event of Default with respect
                   to the Parent Borrower has occurred and is continuing and (2) such amounts shall be aggregated in
                   respect of each Lender and its Affiliates, if any;

                            (B)      the parties to each assignment shall execute and deliver to the Administrative
                   Agent an Assignment and Acceptance, together with a processing and recordation fee of $3,500
                   (unless waived by the Administrative Agent in any given case); provided that for concurrent
                   assignments to two or more Lenders or Affiliates of a Lender, such assignment fee shall only be
                   required to be paid once in respect of and at the time of such assignments; and

                           (C)      the Assignee, if it shall not be a Lender, shall deliver to the Administrative
                   Agent an administrative questionnaire.

                            (iii)     Subject to acceptance and recording thereof pursuant to clause (b)(iv) below,
                   from and after the effective date specified in each Assignment and Acceptance the Assignee
                   thereunder shall be a party hereto and, to the extent of the interest assigned by such Assignment
                   and Acceptance, have the rights and obligations of a Lender under this Agreement, and the
                   assigning Lender thereunder shall, to the extent of the interest assigned by such Assignment and
                   Acceptance, be released from its obligations under this Agreement (and, in the case of an
                   Assignment and Acceptance covering all of the assigning Lender’s rights and obligations under
                   this Agreement, such Lender shall cease to be a party hereto but shall continue to be entitled to the
                   benefits of (and bound by any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13, 4.15
                   and 11.5, and bound by its continuing obligations under Subsection 11.16). Any assignment or
                   transfer by a Lender of rights or obligations under this Agreement that does not comply with this
                   Subsection 11.6 shall be treated for purposes of this Agreement as a sale by such Lender of a
                   participation in such rights and obligations in accordance with clause (c) of this Subsection 11.6.

                             (iv)    The Borrowers hereby collectively designate the Administrative Agent, and the
                   Administrative Agent agrees, to serve as the Borrowers’ agent, solely for purposes of this
                   Subsection 11.6, to maintain at one of its offices in New York, New York a copy of each
                   Assignment and Acceptance delivered to it and a register for the recordation of the names and
                   addresses of the Lenders, and the Commitments of, and interest and principal amounts of the
                   Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof from time to time
                   (the “Register”). The entries in the Register shall be conclusive absent manifest error, and the
                   Borrowers, the Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
                   whose name is recorded in the Register pursuant to the terms hereof as a Lender hereunder for all
                   purposes of this Agreement, notwithstanding notice to the contrary. The Register shall be
                   available for inspection by the Borrowers, the Issuing Lender and, solely with respect to entries
                   applicable to such Lender, any Lender, at any reasonable time and from time to time upon
                   reasonable prior notice. Notwithstanding anything herein to the contrary, any assignment by a
                   Lender to any natural person or to Holdings, DB Parent, Investor, the Parent Borrower or any of
                   their respective Subsidiaries or Affiliates shall be deemed null and void ab initio and the Register



DB1/ 100473273.8                                          121
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 253 of 400



                   shall be modified to reflect a reversal of such assignment. In no event shall the Administrative
                   Agent be obligated to ascertain, monitor or inquire as to whether any prospective assignee is a
                   natural person or to Holdings, DB Parent, Investor, the Parent Borrower or any of their respective
                   Subsidiaries or Affiliates.

                             (v)     Each Lender that sells a participation shall, acting for itself and, solely for this
                   purpose, as an agent of the Borrowers, maintain a register on which it enters the name and address
                   of each Participant and the principal and interest amounts of each Participant’s interest in the
                   Loans or other obligations under the Loan Documents (the “Participant Register”); provided that
                   no Lender shall have any obligation to disclose all or any portion of the Participant Register to any
                   Person (including the identity of any Participant or any information relating to a Participant’s
                   interest in any commitments, loans, letters of credit or its other obligations under any Loan
                   Document) except to the extent that such disclosure is necessary (x) to establish that such
                   commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-
                   1(c) of the United States Treasury Regulations or (y) for any Borrower to enforce its rights
                   hereunder. The entries in the Participant Register shall be conclusive absent manifest error, and a
                   Lender shall treat each person whose name is recorded in the Participant Register as the owner of
                   such participation for all purposes of this Agreement notwithstanding any notice to the contrary.

                            (vi)       Upon its receipt of a duly completed Assignment and Acceptance executed by
                   an assigning Lender and an Assignee, the Assignee’s completed administrative questionnaire
                   (unless the Assignee shall already be a Lender hereunder), the processing and recordation fee
                   referred to in this Subsection 11.6(b) and any written consent to such assignment required by this
                   Subsection 11.6(b), the Administrative Agent shall accept such Assignment and Acceptance,
                   record the information contained therein in the Register and give prompt notice of such
                   assignment and recordation to the Borrower Representative. No assignment shall be effective for
                   purposes of this Agreement unless it has been recorded in the Register as provided in this clause
                   (vi).

                            (vii)    On or prior to the effective date of any assignment pursuant to this Subsection
                   11.6(b), the assigning Lender shall surrender any outstanding Notes held by it all or a portion of
                   which are being assigned. Any Notes surrendered by the assigning Lender shall be returned by the
                   Administrative Agent to the Parent Borrower marked “cancelled”.

                   Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other provision of this
 Agreement, if the Parent Borrower shall have consented thereto in writing in its sole discretion, the Administrative
 Agent shall have the right, but not the obligation, to effectuate assignments of Loans and Commitments via an
 electronic settlement system acceptable to Administrative Agent and the Borrower Representative as designated in
 writing from time to time to the Lenders by Administrative Agent (the “Settlement Service”). At any time when the
 Administrative Agent elects, in its sole discretion, to implement such Settlement Service, each such assignment shall
 be effected by the assigning Lender and proposed Assignee pursuant to the procedures then in effect under the
 Settlement Service, which procedures shall be subject to the prior written approval of the Borrower Representative
 and shall be consistent with the other provisions of this Subsection 11.6(b). Each assigning Lender and proposed
 Assignee shall comply with the requirements of the Settlement Service in connection with effecting any assignment
 of Loans and Commitments pursuant to the Settlement Service. Assignments and assumptions of the Loans and
 Commitments shall be effected by the provisions otherwise set forth herein until the Administrative Agent notifies
 the Lenders of the Settlement Service as set forth herein. The Borrower Representative may withdraw its consent to
 the use of the Settlement Service at any time upon notice to the Administrative Agent, and thereafter assignments
 and assumptions of the Loans and Commitments shall be effected by the provisions otherwise set forth herein.

                    Furthermore, no Assignee, which as of the date of any assignment to it pursuant to this Subsection
 11.6(b) would be entitled to receive any greater payment under Subsection 4.10, 4.11, 4.12 or 11.5 than the
 assigning Lender would have been entitled to receive as of such date under such Subsections with respect to the
 rights assigned, shall, notwithstanding anything to the contrary in this Agreement, be entitled to receive such greater
 payments unless the assignment was made after an Event of Default has occurred and is continuing or the Borrower




DB1/ 100473273.8                                          122
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 254 of 400



 Representative has expressly consented in writing to waive the benefit of this provision at the time of such
 assignment.

                     (c)    (i) Any Lender other than a Conduit Lender may, in the ordinary course of its business
  and in accordance with applicable law, without the consent of the Borrower Representative or the Administrative
  Agent, sell participations (other than to a natural person or the Parent Borrower or any of the Parent Borrower’s
  Affiliates or its Subsidiaries) to one or more banks or other entities (a “Participant”) in all or a portion of such
  Lender’s rights and obligations under this Agreement (including all or a portion of its Commitments and the Loans
  owing to it); provided that (A) such Lender’s obligations under this Agreement shall remain unchanged, (B) such
  Lender shall remain solely responsible to the other parties hereto for the performance of such obligations, (C) such
  Lender shall remain the holder of any such Loan for all purposes under this Agreement and the other Loan
  Documents and (D) the Borrower Representative, the Administrative Agent, the Issuing Lender and the other
  Lenders shall continue to deal solely and directly with such Lender in connection with such Lender’s rights and
  obligations under this Agreement. Any agreement pursuant to which a Lender sells such a participation shall
  provide that such Lender shall retain the sole right to enforce this Agreement and to approve any amendment,
  modification or waiver of any provision of this Agreement; provided that such agreement may provide that such
  Lender will not, without the consent of the Participant, agree to any amendment, modification or waiver that
  (1) requires the consent of each Lender directly affected thereby pursuant to the second proviso to the second
  sentence of Subsection 11.1(a) and (2) directly affects such Participant. Subject to Subsection 11.6(c)(ii), each
  Borrower agrees that each Participant shall be entitled to the benefits of (and shall have the related obligations
  under) Subsections 4.10, 4.11, 4.12, 4.13, 4.15 and 11.5 to the same extent as if it were a Lender and had acquired
  its interest by assignment pursuant to Subsection 11.6(b). To the extent permitted by law, each Participant also
  shall be entitled to the benefits of Subsection 11.7(b) as though it were a Lender, provided that such Participant
  shall be subject to Subsection 11.7(a) as though it were a Lender. Any attempted participation which does not
  comply with Subsection 11.6 shall be null and void.

                             (ii)      No Loan Party shall be obligated to make any greater payment under Subsection
                   4.10, 4.11, 4.12 or 11.5 than it would have been obligated to make in the absence of any
                   participation, unless the sale of such participation is made with the prior written consent of the
                   Borrower Representative and the Borrower Representative expressly waives the benefit of this
                   provision at the time of such participation. Any Participant that is not incorporated under the laws
                   of the United States of America or a state thereof shall not be entitled to the benefits of Subsection
                   4.11 unless such Participant complies with Subsection 4.11(b) and provides the forms and
                   certificates referenced therein to the Lender that granted such participation.

                    (d)    Any Lender, without the consent of the Borrower Representative or the Administrative
  Agent, may at any time pledge or assign a security interest in all or any portion of its rights under this Agreement
  to secure obligations of such Lender, including any pledge or assignment to secure obligations to a Federal
  Reserve Bank, and this Subsection 11.6 shall not apply to any such pledge or assignment of a security interest;
  provided that no such pledge or assignment of a security interest shall release a Lender from any of its obligations
  hereunder or substitute (by foreclosure or otherwise) any such pledgee or Assignee for such Lender as a party
  hereto.

                     (e)     No assignment or participation made or purported to be made to any Assignee or
  Participant shall be effective without the prior written consent of the Borrower Representative if it would require
  any Borrower to make any filing with any Governmental Authority or qualify any Loan or Note under the laws of
  any jurisdiction, and the Borrower Representative shall be entitled to request and receive such information and
  assurances as it may reasonably request from any Lender or any Assignee or Participant to determine whether any
  such filing or qualification is required or whether any assignment or participation is otherwise in accordance with
  applicable law.

                  (f)     Notwithstanding the foregoing, any Conduit Lender may assign any or all of the Loans it
  may have funded hereunder to its designating Lender without the consent of the Borrower Representative or the
  Administrative Agent and without regard to the limitations set forth in Subsection 11.6(b). Each Borrower, each
  Lender and the Administrative Agent hereby confirms that it will not institute against a Conduit Lender or join any
  other Person in instituting against a Conduit Lender any domestic or foreign bankruptcy, reorganization,



DB1/ 100473273.8                                          123
 1004794810v9
                Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 255 of 400



  arrangement, insolvency or Bail-In Action or liquidation proceeding under any state, federal or provincial
  bankruptcy or similar law, for one year and one day after the payment in full of the latest maturing commercial
  paper note issued by such Conduit Lender; provided, however, that each Lender designating any Conduit Lender
  hereby agrees to indemnify, save and hold harmless each other party hereto for any loss, cost, damage or expense
  arising out of its inability to institute such a proceeding against such Conduit Lender during such period of
  forbearance. Each such indemnifying Lender shall pay in full any claim received from the Parent Borrower
  pursuant to this Subsection 11.6(f) within 30 Business Days of receipt of a certificate from a Responsible Officer
  of the Borrower Representative specifying in reasonable detail the cause and amount of the loss, cost, damage or
  expense in respect of which the claim is being asserted, which certificate shall be conclusive absent manifest error.
  Without limiting the indemnification obligations of any indemnifying Lender pursuant to this Subsection 11.6(f),
  in the event that the indemnifying Lender fails timely to compensate the Parent Borrower for such claim, any
  Loans held by the relevant Conduit Lender shall, if requested by the Borrower Representative, be assigned
  promptly to the Lender that administers the Conduit Lender and the designation of such Conduit Lender shall be
  void.

                      (g)    If the Borrower Representative wishes to replace the Loans or Commitments under any
  Facility with ones having different terms, it shall have the option, with the consent of the Administrative Agent and
  subject to at least three Business Days’ advance notice to the Lenders under such Facility, instead of prepaying the
  Loans or reducing or terminating the Commitments to be replaced, to (i) require the Lenders under such Facility to
  assign such Loans or Commitments to the Administrative Agent or its designees and (ii) amend the terms thereof
  in accordance with Subsection 11.1. Pursuant to any such assignment, (x) all Loans to be replaced shall be
  purchased at par (allocated among the Lenders under such Facility in the same manner as would be required if such
  Loans were being optionally prepaid), accompanied by payment of any accrued interest and fees thereon and any
  amounts owing pursuant to Subsection 4.12 and (y) all Commitments to be replaced shall be allocated among the
  Lenders under such Facility in the same manner as would be required if such Commitments were being optionally
  reduced or terminated by the Borrowers, accompanied by payment of any accrued fees thereon and any amounts
  owing pursuant to Subsection 4.12. By receiving such purchase price (including accrued interest, fees and
  indemnity payments), the Lenders under such Facility shall automatically be deemed to have assigned the Loans or
  Commitments under such Facility pursuant to the terms of the form of the Assignment and Acceptance, the
  Administrative Agent shall record such assignment in the Register and accordingly no other action by such
  Lenders shall be required in connection therewith. The provisions of this clause (g) are intended to facilitate the
  maintenance of the perfection and priority of existing security interests in the Collateral during any such
  replacement.



                    11.7      Adjustments; Set-off; Calculations; Computations. (a) If any Lender (a “Benefited
 Lender”) shall at any time receive any payment of all or part of its Revolving Credit Loans or the Reimbursement
 Obligations owing to it, or interest thereon, or receive any collateral in respect thereof (whether voluntarily or
 involuntarily, by set-off or otherwise (except pursuant to Subsection 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d), 8.6(b),
 11.1(g) or 11.6)), in a greater proportion than any such payment to or collateral received by any other Lender, if any,
 in respect of such other Lender’s Revolving Credit Loans or the Reimbursement Obligations, as the case may be,
 owing to it, or interest thereon, such Benefited Lender shall purchase for cash from the other Lenders an interest (by
 participation, assignment or otherwise) in such portion of each such other Lender’s Revolving Credit Loans or the
 Reimbursement Obligations, as the case may be, owing to it, or shall provide such other Lenders with the benefits of
 any such collateral, or the proceeds thereof, as shall be necessary to cause such Benefited Lender to share the excess
 payment or benefits of such collateral or proceeds ratably with each of the Lenders; provided, however, that if all or
 any portion of such excess payment or benefits is thereafter recovered from such Benefited Lender, such purchase
 shall be rescinded, and the purchase price and benefits returned, to the extent of such recovery, but without interest.

                   (b)     In addition to any rights and remedies of the Lenders provided by law and the applicable
  Order, each Lender shall have the right (notwithstanding the provisions of Section 362 of the Bankruptcy Code,
  without any application, motion or notice to, hearing before, or order from, the Court), without prior notice to the
  Borrowers, any such notice being expressly waived by each Borrower to the extent permitted by applicable law,
  upon the occurrence of an Event of Default under Subsection 9.1(a) to set-off and appropriate and apply against
  any amount then due and payable under Subsection 9.1(a) by such Borrower any and all deposits (general or



DB1/ 100473273.8                                           124
 1004794810v9
               Case 18-12635-LSS              Doc 17        Filed 11/19/18         Page 256 of 400



  special, time or demand, provisional or final), in any currency, and any other credits, indebtedness or claims, in
  any currency, in each case whether direct or indirect, absolute or contingent, matured or unmatured, at any time
  held or owing by such Lender or any branch or agency thereof to or for the credit or the account of such Borrower.
  Each Lender agrees promptly to notify the Borrower Representative and the Administrative Agent after any such
  set-off and application made by such Lender, provided that the failure to give such notice shall not affect the
  validity of such set-off and application.

                   11.8      Judgment. (a) If, for the purpose of obtaining or enforcing judgment against any Loan
 Party in any court in any jurisdiction, it becomes necessary to convert into any other currency (such other currency
 being hereinafter in this Subsection 11.8 referred to as the “Judgment Currency”) an amount due under any Loan
 Document in any currency (the “Obligation Currency”) other than the Judgment Currency, the conversion shall be
 made at the rate of exchange prevailing on the Business Day immediately preceding the date of actual payment of
 the amount due, in the case of any proceeding in the courts of any other jurisdiction that will give effect to such
 conversion being made on such date, or the date on which the judgment is given, in the case of any proceeding in the
 courts of any other jurisdiction (the applicable date as of which such conversion is made pursuant to this Subsection
 11.8 being hereinafter in this Subsection 11.8 referred to as the “Judgment Conversion Date”).

                      (b)    If, in the case of any proceeding in the court of any jurisdiction referred to in Subsection
  11.8(a), there is a change in the rate of exchange prevailing between the Judgment Conversion Date and the date of
  actual receipt for value of the amount due, the applicable Loan Party shall pay such additional amount (if any, but
  in any event not a lesser amount) as may be necessary to ensure that the amount actually received in the Judgment
  Currency, when converted at the rate of exchange prevailing on the date of payment, will produce the amount of
  the Obligation Currency which could have been purchased with the amount of the Judgment Currency stipulated in
  the judgment or judicial order at the rate of exchange prevailing on the Judgment Conversion Date. Any amount
  due from any Loan Party under this Subsection 11.8(b) shall be due as a separate debt and shall not be affected by
  judgment being obtained for any other amounts due under or in respect of any of the Loan Documents.

                     (c)     The term “rate of exchange” in this Subsection 11.8 means the rate of exchange at which
  the Administrative Agent, on the relevant date at or about 12:00 noon (New York City time), would be prepared to
  sell, in accordance with its normal course foreign currency exchange practices, the Obligation Currency against the
  Judgment Currency.

                  11.9     Counterparts. This Agreement may be executed by one or more of the parties to this
 Agreement on any number of separate counterparts (including by telecopy and other electronic transmission), and all
 of such counterparts taken together shall be deemed to constitute one and the same instrument. A set of the copies
 of this Agreement signed by all the parties shall be delivered to the Borrower Representative and the Administrative
 Agent.

                     11.10 Severability. Any provision of this Agreement which is prohibited or unenforceable in
 any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability
 without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any
 jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.

                    11.11 Integration. This Agreement and the other Loan Documents represent the entire
 agreement of each of the Loan Parties party hereto, the Administrative Agent and the Lenders with respect to the
 subject matter hereof, and there are no promises, undertakings, representations or warranties by any of the Loan
 Parties party hereto, the Administrative Agent or any Lender relative to the subject matter hereof not expressly set
 forth or referred to herein or in the other Loan Documents.

              11.12 Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
 OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
 BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
 NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
 THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
 AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION,
 AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.



DB1/ 100473273.8                                          125
 1004794810v9
               Case 18-12635-LSS               Doc 17       Filed 11/19/18         Page 257 of 400



                    11.13   Submission to Jurisdiction; Waivers.         Each party hereto hereby irrevocably and
 unconditionally:

                    (a)      submits for itself and its property in any legal action or proceeding relating to this
          Agreement and the other Loan Documents to which it is a party to the nonexclusive jurisdiction of the
          Bankruptcy Court for the District of Delaware and the Courts of the State of New York for the County of
          New York and the United States District Court for the Southern District of New York (collectively, the
          “Applicable Courts”) and appellate courts from either of them; provided that nothing in this Agreement
          shall be deemed or operate to preclude (i) any Agent from bringing suit or taking other legal action in any
          other jurisdiction to realize on the Collateral or any other security for the Obligations (in which case any
          party shall be entitled to assert any claim or defense, including any claim or defense that this Subsection
          11.13 would otherwise require to be asserted in a legal action or proceeding in an Applicable Court), or to
          enforce a judgment or other court order in favor of the Administrative Agent or the Collateral Agent,
          (ii) any party from bringing any legal action or proceeding in any jurisdiction for the recognition and
          enforcement of any judgment, (iii) if all such Applicable Courts decline jurisdiction over any Person, or
          decline (or in the case of the Federal District Court, lack) jurisdiction over any subject matter of such action
          or proceeding, a legal action or proceeding may be brought with respect thereto in another court having
          jurisdiction and (iv) in the event a legal action or proceeding is brought against any party hereto or
          involving any of its assets or property in another court (without any collusive assistance by such party or
          any of its Subsidiaries or Affiliates), such party from asserting a claim or defense (including any claim or
          defense that this Subsection 11.13(a) would otherwise require to be asserted in a legal proceeding in an
          Applicable Court) in any such action or proceeding.

                   (b)      consents that any such action or proceeding may be brought in such courts and waives
          any objection that it may now or hereafter have to the venue of any such action or proceeding in any such
          court or that such action or proceeding was brought in an inconvenient forum and agrees not to plead or
          claim the same;

                   (c)      agrees that service of process in any such action or proceeding may be effected by
          mailing a copy thereof by registered or certified mail (or any substantially similar form of mail), postage
          prepaid, to the applicable Borrower, the applicable Lender or the Administrative Agent, as the case may be,
          at the address specified in Subsection 11.2 or at such other address of which the Administrative Agent, any
          such Lender and any such Borrower shall have been notified pursuant thereto;

                    (d)     agrees that nothing herein shall affect the right to effect service of process in any other
          manner permitted by law or (subject to clause (a) above) shall limit the right to sue in any other
          jurisdiction; and

                   (e)      waives, to the maximum extent not prohibited by law, any right it may have to claim or
          recover in any legal action or proceeding referred to in this Subsection 11.13 any consequential or punitive
          damages.

                    11.14   Acknowledgements. Each Borrower hereby acknowledges that:

                 (a)      it has been advised by counsel in the negotiation, execution and delivery of this
          Agreement and the other Loan Documents;

                   (b)      neither any Agent nor any Other Representative or Lender has any fiduciary relationship
          with or duty to any Borrower arising out of or in connection with this Agreement or any of the other Loan
          Documents, and the relationship between the Administrative Agent and Lenders, on the one hand, and the
          Borrowers, on the other hand, in connection herewith or therewith is solely that of creditor and debtor;

                   (c)     the Agents, each Lender, and their Affiliates may have economic interests that conflict
          with the Borrower and its Subsidiaries; and




DB1/ 100473273.8                                          126
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 258 of 400



                   (d)      no joint venture is created hereby or by the other Loan Documents or otherwise exists by
          virtue of the transactions contemplated hereby and thereby among the Lenders or among any of the
          Borrowers and the Lenders.

             11.15 Waiver of Jury Trial. EACH OF THE BORROWERS, THE AGENTS AND THE
 LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
 LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER
 LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

                    11.16 Confidentiality. (a) Each Agent and each Lender agrees to keep confidential any
 information (a) provided to it by or on behalf of Holdings, DB Parent, Investor or any of the Borrowers or any of
 their respective Subsidiaries pursuant to or in connection with the Loan Documents or (b) obtained by such Lender
 based on a review of the books and records of Holdings, DB Parent, Investor or any of the Borrowers or any of their
 respective Subsidiaries; provided that nothing herein shall prevent any Lender from disclosing any such information
 (i) to any Agent, any Other Representative or any other Lender, (ii) to any Transferee, or prospective Transferee or
 any creditor or any actual or prospective counterparty (or its advisors) to any swap or derivative transaction relating
 to any Borrower and its obligations which agrees to comply with the provisions of this Subsection 11.16 pursuant to
 a written instrument (or electronically recorded agreement from any Person listed above in this clause (ii), in respect
 to any electronic information (whether posted or otherwise distributed on any Platform)) for the benefit of the Parent
 Borrower (it being understood that each relevant Lender shall be solely responsible for obtaining such instrument (or
 such electronically recorded agreement)), (iii) to its Affiliates and the employees, officers, partners, directors,
 agents, attorneys, accountants and other professional advisors of it and its Affiliates, provided that such Lender shall
 inform each such Person of the agreement under this Subsection 11.16 and take reasonable actions to cause
 compliance by any such Person referred to in this clause (iii) with this agreement (including, where appropriate, to
 cause any such Person to acknowledge its agreement to be bound by the agreement under this Subsection 11.16),
 (iv) upon the request or demand of any Governmental Authority having jurisdiction over such Lender or its affiliates
 or to the extent required in response to any order of any court or other Governmental Authority or as shall otherwise
 be required pursuant to any Requirement of Law, provided that, other than with respect to any disclosure to any
 bank regulatory authority, such Lender shall, to the extent applicable and unless prohibited by any Requirement of
 Law, notify the Borrower Representative of any disclosure pursuant to this clause (iv) as far in advance as is
 reasonably practicable under such circumstances, (v) which has been publicly disclosed other than in breach of this
 Agreement, (vi) in connection with the exercise of any remedy hereunder, under any Loan Document or under any
 Interest Rate Protection Agreement, (vii) in connection with periodic regulatory examinations and reviews
 conducted by the National Association of Insurance Commissioners or any Governmental Authority having
 jurisdiction over such Lender or its affiliates (to the extent applicable), (viii) in connection with any litigation to
 which such Lender (or, with respect to any Interest Rate Protection Agreement, any Affiliate of any Lender party
 thereto) may be a party subject to the proviso in clause (iv) above, and (ix) if, prior to such information having been
 so provided or obtained, such information was already in an Agent’s or a Lender’s possession on a non-confidential
 basis without a duty of confidentiality to any Borrower being violated. Notwithstanding any other provision of this
 Agreement, any other Loan Document or any Assignment and Acceptance, the provisions of this Subsection 11.16
 shall survive with respect to each Agent and Lender until the second anniversary of such Agent or Lender ceasing to
 be an Agent or a Lender, respectively.

                     (b)     Each Lender acknowledges that any such information referred to in Subsection 11.16(a),
  and any information (including requests for waivers and amendments) furnished by the Borrowers or the
  Administrative Agent pursuant to or in connection with this Agreement and the other Loan Documents, may
  include material non-public information concerning the Borrowers, the other Loan Parties and their respective
  Affiliates or their respective securities. Each Lender represents and confirms that such Lender has developed
  compliance procedures regarding the use of material non-public information; that such Lender will handle such
  material non-public information in accordance with those procedures and applicable law, including United States
  federal and state securities laws; and that such Lender has identified to the Administrative Agent a credit contact
  who may receive information that may contain material non-public information in accordance with its compliance
  procedures and applicable law.

                   11.17    Keepwell




DB1/ 100473273.8                                          127
 1004794810v9
                Case 18-12635-LSS              Doc 17       Filed 11/19/18         Page 259 of 400



                   Each Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally and
 irrevocably undertakes to provide such funds or other support as may be needed from time to time by each other
 Loan Party to honor all of its obligations under the Guarantee and Collateral Agreement in respect of Swap
 Obligations (provided, however, that each Qualified ECP Guarantor shall only be liable under this Section 11.17 for
 the maximum amount of such liability that can be hereby incurred without rendering its obligations under this
 Section 11.17, or otherwise under the Guarantee and Collateral Agreement, voidable under applicable law relating to
 fraudulent conveyance or fraudulent transfer, and not for any greater amount). The obligations of each Qualified
 ECP Guarantor under this Section shall remain in full force and effect until payment in full of the Obligations. Each
 Qualified ECP Guarantor intends that this Section 11.17 constitute, and this Section 11.17 shall be deemed to
 constitute, a “keepwell, support, or other agreement” for the benefit of each other Loan Party for all purposes of
 Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

                   11.18 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrowers that pursuant to
 the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
 “Patriot Act”) and the CDD Rule, it is required to obtain, verify, and record information that identifies each Loan
 Party, which information includes the name of each Loan Party and other information that will allow such Lender to
 identify each Loan Party in accordance with the Patriot Act and the CDD Rule, and each Borrower agrees to provide
 such information from time to time to any Lender.

                    11.19 Electronic Execution of Assignments and Certain Other Documents. The words
 “execution,” “signed,” “signature” and words of like import in any Assignment and Acceptance or in any
 amendment or other modification hereof (including waivers and consents) shall be deemed to include electronic
 signatures or the keeping of records in electronic form, each of which shall be of the same legal effect, validity or
 enforceability as a manually executed signature or the use of a paper-based recordkeeping system, as the case may
 be, to the extent and as provided for in any applicable law, including the Federal Electronic Signatures in Global and
 National Commerce Act, the New York State Electronic Signatures and Records Act, or any other similar state laws
 based on the Uniform Electronic Transactions Act.

                    11.20 Reinstatement. This Agreement shall remain in full force and effect and continue to be
 effective should any petition or other proceeding be filed by or against any Loan Party for liquidation or
 reorganization, should any Loan Party become insolvent or make an assignment for the benefit of any creditor or
 creditors or should an interim receiver, receiver, receiver and manager or trustee be appointed for all or any
 significant part of any Loan Party’s assets, and shall continue to be effective or to be reinstated, as the case may be,
 if at any time payment and performance of the obligations of the Borrowers under the Loan Documents, or any part
 thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must otherwise be restored or returned by
 any obligee of the obligations, whether as a fraudulent preference, reviewable transaction or otherwise, all as though
 such payment or performance had not been made. In the event that any payment, or any part thereof, is rescinded,
 reduced, restored or returned, the obligations of the Borrowers hereunder shall be reinstated and deemed reduced
 only by such amount paid and not so rescinded, reduced, restored or returned.

                     11.21 Joint and Several Liability; Postponement of Subrogation. (a) The obligations of the
 Borrowers hereunder and under the other Loan Documents shall be joint and several and, as such, each Borrower
 shall be liable for all of such obligations of the other Borrowers under this Agreement and the other Loan
 Documents. To the fullest extent permitted by law the liability of each Borrower for the obligations under this
 Agreement and the other Loan Documents of the other applicable Borrowers with whom it has joint and several
 liability shall be absolute, unconditional and irrevocable, without regard to (i) the validity or enforceability of this
 Agreement or any other Loan Document, any of the obligations hereunder or thereunder or any other collateral
 security therefor or guarantee or right of offset with respect thereto at any time or from time to time held by any
 applicable Secured Party, (ii) any defense, set-off or counterclaim (other than a defense of payment or performance
 hereunder; provided that no Borrower hereby waives any suit for breach of a contractual provision of any of the
 Loan Documents) which may at any time be available to or be asserted by such other applicable Borrower or any
 other Person against any Secured Party or (iii) any other circumstance whatsoever (with or without notice to or
 knowledge of such other applicable Borrower or such Borrower) which constitutes, or might be construed to
 constitute, an equitable or legal discharge of such other applicable Borrower for the obligations hereunder or under
 any other Loan Document, or of such Borrower under this Subsection 11.21, in bankruptcy, Bail-In Action or in any
 other instance.



DB1/ 100473273.8                                          128
 1004794810v9
               Case 18-12635-LSS              Doc 17       Filed 11/19/18          Page 260 of 400



                     (b)    Each Borrower agrees that it will not exercise any rights which it may acquire by way of
  rights of subrogation under this Agreement, by any payments made hereunder or otherwise, until the prior payment
  in full in cash of all of the obligations hereunder and under any other Loan Document, the termination or
  expiration of all Letters of Credit and the permanent termination of all Commitments. Any amount paid to any
  Borrower on account of any such subrogation rights prior to the payment in full in cash of all of the obligations
  hereunder and under any other Loan Document, the termination or expiration of all Letters of Credit and the
  permanent termination of all Commitments shall be held in trust for the benefit of the applicable Secured Parties
  and shall immediately be paid to the Administrative Agent for the benefit of the applicable Secured Parties and
  credited and applied against the obligations of the applicable Borrowers, whether matured or unmatured, in such
  order as the Administrative Agent shall elect. In furtherance of the foregoing, for so long as any obligations of the
  Borrowers hereunder, any Letters of Credit or any Commitments remain outstanding, each Borrower shall refrain
  from taking any action or commencing any proceeding against any other Borrower (or any of its successors or
  assigns, whether in connection with a bankruptcy proceeding, Bail-In Action or otherwise) to recover any amounts
  in respect of payments made in respect of the obligations hereunder or under any other Loan Document of such
  other Borrower to any Secured Party.

                     11.22 Designated Cash Management Agreements and Designated Hedging Agreements. (a)
 Notwithstanding any designation of a Cash Management Arrangement as a Designated Cash Management
 Agreement or an Interest Rate Protection Agreement, Hedging Agreement or other Permitted Hedging Arrangement
 as a Designated Hedging Agreement, no provider or holder of any such Designated Cash Management Agreement or
 Designated Hedging Agreement shall have any voting or approval rights hereunder (or be deemed a Lender) solely
 by virtue of its status as the provider under such agreements, nor shall their consent be required (other than in their
 capacities as a Lender to the extent applicable) for any matter hereunder or under any of the other Loan Documents,
 including as to any matter relating to the Collateral or the release of the Collateral or any Subsidiary Guarantors.

                     (b)    The Administrative Agent accepts no responsibility and shall have no liability for the
  calculation of the exposure owing by the Loan Parties under any such Designated Cash Management Agreement or
  Designated Hedging Agreement, and shall be entitled in all cases to rely on the applicable Cash Management
  Party, Hedging Party or the Parent Borrower (in the case of any Dealer Polling), as the case may be, in each case
  party to such agreement for the calculation thereof.

                   11.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
 Notwithstanding anything to the contrary in any Loan Document, each party hereto acknowledges that any liability
 of any Lender that is an EEA Financial Institution arising under any Loan Document, to the extent such liability is
 unsecured (all such liabilities, the “Covered Liabilities”), may be subject to the Write-Down and Conversion Powers
 and agrees and consents to, and acknowledges and agrees to be bound by:

                    (a)   the application of any Write-Down and Conversion Powers to any Covered Liability
  arising hereunder which may be payable to it by any party hereto that is an EEA Financial Institution; and

                    (b)     the effects of any Bail-in Action on any such Covered Liability, including, if applicable:

                            (i)      a reduction in full or in part or cancellation of any such Covered Liability;

                             (ii)    conversion of all, or a portion of, such Covered Liability into shares or other
                   instruments of ownership in such EEA Financial Institution, its parent undertaking or a bridge
                   institution that may be issued to it or otherwise conferred on it, and that such shares or other
                   instruments of ownership will be accepted by it in lieu of any rights with respect to any such
                   Covered Liability under this Agreement or any other Loan Document; or

                            (iii)    the variation of the terms of such Covered Liability in connection with the
                   exercise of Write-Down and Conversion Powers.

                                          [SIGNATURE PAGES FOLLOW]




DB1/ 100473273.8                                          129
 1004794810v9
              Case 18-12635-LSS            Doc 17      Filed 11/19/18       Page 261 of 400



                     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed, all
 as of the date first written above.

                                                        DB MIDCO, INC., as a Guarantor


                                                        By:____________________________________
                                                            Name:
                                                            Title:

                                                        DB HOLDCO, INC., as a Guarantor


                                                        By:____________________________________
                                                            Name:
                                                            Title:

                                                        DB INVESTORS, INC., as a Guarantor


                                                        By:____________________________________
                                                            Name:
                                                            Title:


                                                        DAVID’S BRIDAL, INC., as a Parent Borrower and a
                                                           Borrower


                                                        By:____________________________________
                                                            Name:
                                                            Title:




                              [SIGNATURE PAGE TO DIP ABL CREDIT AGREEMENT]
 1004794810v9
DB1/ 100473273.8
             Case 18-12635-LSS    Doc 17    Filed 11/19/18       Page 262 of 400



                                             AGENT AND LENDERS:

                                             BANK OF AMERICA, N.A.,
                                                as Administrative Agent, Collateral Agent, Issuing
                                                Lender and Swingline Lender


                                             By:______________________________
                                                 Name:
                                                 Title:




                       [SIGNATURE PAGE TO DIP ABL CREDIT AGREEMENT]
 1004794810v9
DB1/ 100473273.8
             Case 18-12635-LSS    Doc 17    Filed 11/19/18     Page 263 of 400




                                             [____________________],
                                                 as Lender


                                             By:______________________________
                                                 Name:
                                                 Title:


                                             [By:______________________________
                                                 Name:
                                                 Title:]




                       [SIGNATURE PAGE TO DIP ABL CREDIT AGREEMENT]
 1004794810v9
DB1/ 100473273.8
Case 18-12635-LSS   Doc 17   Filed 11/19/18   Page 264 of 400



                       EXHIBIT C

             DIP Term Loan Credit Agreement
              Case 18-12635-LSS       Doc 17     Filed 11/19/18      Page 265 of 400




     SENIOR SECURED SUPER-PRIORITY TERM LOAN DEBTOR-IN-POSSESSION CREDIT
                                 AGREEMENT


                                               among


                                       DAVID’S BRIDAL, INC.
as the Parent Borrower, a Debtor and a Debtor-In-Possession Under Chapter 11 of the Bankruptcy Code,


                      THE SUBSIDIARY BORROWERS PARTY HERETO,
      As Borrowers, Debtors and Debtors-In-Possession under Chapter 11 of the Bankruptcy Code,


                     THE LENDERS FROM TIME TO TIME PARTY HERETO

                                                and

                              CANTOR FITZGERALD SECURITIES
                            as Administrative Agent and Collateral Agent

                                   dated as of November [_], 2018




NAI-1505414932v11
               Case 18-12635-LSS                      Doc 17            Filed 11/19/18                  Page 266 of 400


                                                  TABLE OF CONTENTS
                                                                                                                                                Page
SECTION 1        DEFINITIONS................................................................................................................... 2
        1.1      Defined Terms ................................................................................................................... 2
        1.2      Other Definitional Provisions .......................................................................................... 37
        1.3      Borrower Representative ................................................................................................. 38
        1.4      Divisions .......................................................................................................................... 38
SECTION 2        AMOUNT AND TERMS OF COMMITMENTS ........................................................... 38
        2.1      DIP Term Loan Facility ................................................................................................... 39
        2.2      Notes ................................................................................................................................ 39
        2.3      Borrowing Procedures ..................................................................................................... 40
        2.4      [Reserved] ........................................................................................................................ 41
        2.5      Repayment of Loans ........................................................................................................ 41
        2.6      [Reserved] ........................................................................................................................ 41
        2.7      Defaulting Lenders .......................................................................................................... 42
        2.8      Allocation of Payments .................................................................................................... 43
        2.9      Super Priority Nature of Obligations and Collateral Agent’s Liens; Payment of
                 Obligations ....................................................................................................................... 45
SECTION 3        [RESERVED] .................................................................................................................. 45
SECTION 4        GENERAL PROVISIONS APPLICABLE TO LOANS................................................. 45
        4.1      Interest Rates and Payment Dates .................................................................................... 45
        4.2      Conversion and Continuation Options ............................................................................. 45
        4.3      Minimum Amounts; Maximum Sets ............................................................................... 46
        4.4      Optional and Mandatory Prepayments............................................................................. 46
        4.5      Administrative Agent’s Fee; Other Fees.......................................................................... 47
        4.6      Computation of Interest and Fees .................................................................................... 47
        4.7      Inability to Determine Interest Rate ................................................................................. 48
        4.8      Pro Rata Treatment and Payments ................................................................................... 49
        4.9      Illegality ........................................................................................................................... 50
        4.10     Requirements of Law ....................................................................................................... 50
        4.11     Taxes ................................................................................................................................ 52
        4.12     Indemnity ......................................................................................................................... 55
        4.13     Certain Rules Relating to the Payment of Additional Amounts ...................................... 56
SECTION 5        REPRESENTATIONS AND WARRANTIES ................................................................ 57
        5.1      Financial Condition.......................................................................................................... 57
        5.2      No Change ....................................................................................................................... 58

 NAI-1505414932v11                                                     -i-
               Case 18-12635-LSS                      Doc 17            Filed 11/19/18                  Page 267 of 400


                                                  TABLE OF CONTENTS
                                                       (continued)
                                                                                                                                                Page
        5.3      Corporate Existence; Compliance with Law ................................................................... 58
        5.4      Corporate Power; Authorization; Enforceable Obligations ............................................. 58
        5.5      No Legal Bar .................................................................................................................... 59
        5.6      No Material Litigation ..................................................................................................... 59
        5.7      No Default........................................................................................................................ 59
        5.8      Ownership of Property; Liens .......................................................................................... 59
        5.9      Intellectual Property ......................................................................................................... 59
        5.10     Taxes ................................................................................................................................ 59
        5.11     Federal Regulations ......................................................................................................... 60
        5.12     ERISA .............................................................................................................................. 60
        5.13     Collateral.......................................................................................................................... 61
        5.14     Investment Company Act; Other Regulations ................................................................. 61
        5.15     Subsidiaries ...................................................................................................................... 61
        5.16     Purpose of Loans ............................................................................................................. 61
        5.17     Environmental Matters .................................................................................................... 61
        5.18     No Material Misstatements .............................................................................................. 62
        5.19     Labor Matters ................................................................................................................... 63
        5.20     Insurance .......................................................................................................................... 63
        5.21     Patriot Act ........................................................................................................................ 63
        5.22     FCPA ............................................................................................................................... 63
        5.23     Sanctioned Persons .......................................................................................................... 63
        5.24     Beneficial Ownership ...................................................................................................... 63
        5.25     EEA Financial Institutions ............................................................................................... 63
        5.26     Approved Budget ............................................................................................................. 63
        5.27     Reorganization Matters .................................................................................................... 64
        5.28     No Default........................................................................................................................ 64
SECTION 6        CONDITIONS PRECEDENT ......................................................................................... 64
        6.1      Conditions Precedent to Effectiveness of this Agreement and to Initial Extension
                 of Credit ........................................................................................................................... 64
        6.2      Conditions Precedent to the Second Borrowing Funding ................................................ 69
SECTION 7        AFFIRMATIVE COVENANTS ..................................................................................... 72
        7.1      Financial Statements ........................................................................................................ 72
        7.2      Certificates; Other Information ........................................................................................ 73

 NAI-1505414932v11                                                     -ii-
               Case 18-12635-LSS                      Doc 17            Filed 11/19/18                 Page 268 of 400


                                                  TABLE OF CONTENTS
                                                       (continued)
                                                                                                                                               Page
        7.3      Payment of Taxes ............................................................................................................ 75
        7.4      Conduct of Business and Maintenance of Existence; Compliance with
                 Contractual Obligations and Requirements of Law ......................................................... 75
        7.5      Maintenance of Property; Insurance ................................................................................ 75
        7.6      Inspection of Property; Books and Records; Discussions ............................................... 75
        7.7      Notices, Etc. ..................................................................................................................... 77
        7.8      Environmental Laws ........................................................................................................ 79
        7.9      After-Acquired Real Property and Fixtures; Subsidiaries ............................................... 79
        7.10     Use of Proceeds ............................................................................................................... 81
        7.11     Ratings ............................................................................................................................. 81
        7.12     Accounting Changes ........................................................................................................ 81
        7.13     Post-Closing Security Perfection ..................................................................................... 81
        7.14     Approved Budget ............................................................................................................. 81
        7.15     Required Milestones ........................................................................................................ 83
        7.16     Loan Parties’ Advisors..................................................................................................... 83
        7.17     Administrative Agent’s Advisors/Ad Hoc Group of Prior Lender Advisors ................... 83
        7.18     Additional Bankruptcy Matters........................................................................................ 84
        7.19     Debtor-In-Possession Obligations ................................................................................... 84
        7.20     Sale Transaction ............................................................................................................... 84
        7.21     KYC Information ............................................................................................................. 84
        7.22     Anti-Corruption Laws; Sanctions .................................................................................... 84
SECTION 8        NEGATIVE COVENANTS ............................................................................................ 84
        8.1      Limitation on Indebtedness .............................................................................................. 84
        8.2      Limitation on Restricted Payments .................................................................................. 87
        8.3      Limitation on Restrictive Agreements ............................................................................. 87
        8.4      Limitation on Dispositions............................................................................................... 88
        8.5      Limitations on Transactions with Affiliates .................................................................... 89
        8.6      Limitation on Liens .......................................................................................................... 89
        8.7      Limitation on Fundamental Changes ............................................................................... 91
        8.8      Limitations on Acquisitions ............................................................................................. 91
        8.9      Limitations on Investments .............................................................................................. 91
        8.10     Limitation on Amendments ............................................................................................. 91
        8.11     Limitation on Lines of Business ...................................................................................... 91

 NAI-1505414932v11                                                    -iii-
               Case 18-12635-LSS                      Doc 17            Filed 11/19/18                 Page 269 of 400


                                                  TABLE OF CONTENTS
                                                       (continued)
                                                                                                                                               Page
        8.12     Limitations on Currency, Commodity and Other Hedging Transactions ........................ 92
        8.13     Sanctions; Anti-Corruption Laws .................................................................................... 92
        8.14     Orders............................................................................................................................... 92
        8.15     Prepayments of Other Indebtedness................................................................................. 92
        8.16     Repayment of Indebtedness ............................................................................................. 92
        8.17     Reclamation Claims ......................................................................................................... 92
        8.18     Insolvency Proceeding Claims ......................................................................................... 93
        8.19     Bankruptcy Actions ......................................................................................................... 93
        8.20     [Reserved] ........................................................................................................................ 93
SECTION 9        EVENTS OF DEFAULT ................................................................................................. 93
        9.1      Events of Default ............................................................................................................. 93
        9.2      Remedies Upon an Event of Default ............................................................................. 100
        9.3      License; Access; Cooperation ........................................................................................ 101
        9.4      Lift of Stay; Stay of Proceedings ................................................................................... 101
SECTION 10       THE AGENTS ............................................................................................................... 101
        10.1     Appointment .................................................................................................................. 101
        10.2     The Administrative Agent and Affiliates ....................................................................... 102
        10.3     Action by an Agent ........................................................................................................ 102
        10.4     Exculpatory Provisions .................................................................................................. 102
        10.5     Acknowledgement and Representations by Lenders ..................................................... 103
        10.6     Indemnity; Reimbursement by Lenders ......................................................................... 104
        10.7     Right to Request and Act on Instructions; Reliance ...................................................... 105
        10.8     Collateral Matters .......................................................................................................... 105
        10.9     Successor Agent ............................................................................................................. 106
        10.10    [Reserved] ...................................................................................................................... 107
        10.11    [Reserved] ...................................................................................................................... 107
        10.12    [Reserved] ...................................................................................................................... 107
        10.13    Administrative Agent May File Proofs of Claim ........................................................... 107
SECTION 11       MISCELLANEOUS ...................................................................................................... 108
        11.1     Amendments and Waivers ............................................................................................. 108
        11.2     Notices ........................................................................................................................... 110
        11.3     No Waiver; Cumulative Remedies ................................................................................ 112
        11.4     Survival of Representations and Warranties .................................................................. 112

 NAI-1505414932v11                                                    -iv-
                Case 18-12635-LSS                      Doc 17           Filed 11/19/18                 Page 270 of 400


                                                   TABLE OF CONTENTS
                                                        (continued)
                                                                                                                                              Page
         11.5     Payment of Expenses and Taxes; Indemnification ........................................................ 113
         11.6     Successors and Assigns; Participations and Assignments ............................................. 116
         11.7     Adjustments; Set-off; Calculations; Computations........................................................ 121
         11.8     Judgment ........................................................................................................................ 121
         11.9     Counterparts ................................................................................................................... 122
         11.10    Severability .................................................................................................................... 122
         11.11    Integration ...................................................................................................................... 122
         11.12    Governing Law .............................................................................................................. 122
         11.13    Submission to Jurisdiction; Waivers .............................................................................. 122
         11.14    Acknowledgements ........................................................................................................ 123
         11.15    Waiver of Jury Trial ....................................................................................................... 123
         11.16    Treatment of Certain Information; Confidentiality ........................................................ 124
         11.17    [Reserved] ...................................................................................................................... 125
         11.18    Keepwell ........................................................................................................................ 125
         11.19    USA PATRIOT Act Notice ........................................................................................... 125
         11.20    Electronic Execution of Assignments and Certain Other Documents ........................... 125
         11.21    Reinstatement................................................................................................................. 126
         11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions .................... 126
         11.23    No Additional Perfection Steps Required ...................................................................... 126
         11.24    Orders Control ............................................................................................................... 127
         11.25    Parties including the Trustees; Court Proceedings ........................................................ 127




SCHEDULES

A        --       Commitments and Addresses
1.1(c)   --       Assumed Indebtedness
1.1(d)   --       Existing Capitalized Lease Obligations
1.1(f)   --       Existing Investments
5.4      --       Consents Required
5.6      --       Litigation
5.8      --       Real Property
5.9      --       Intellectual Property Claims
5.15     --       Subsidiaries
5.17     --       Environmental Matters
5.20     --       Insurance

 NAI-1505414932v11                                                    -v-
             Case 18-12635-LSS          Doc 17     Filed 11/19/18     Page 271 of 400



7.2     --       Website Address for Electronic Financial Reporting
7.13    --       Post-Closing Collateral Requirements
8.1     --       Existing Indebtedness
8.3     --       Restrictions
8.6     --       Existing Liens


EXHIBITS

A       --       Form of Note
B       --       Form of Guarantee and Collateral Agreement
C       --       Form of Information Certificate
D-1     --       Form of U.S. Tax Compliance Certificate
D-2     --       Form of U.S. Tax Compliance Certificate
D-3     --       Form of U.S. Tax Compliance Certificate
D-4     --       Form of U.S. Tax Compliance Certificate
E       --       Form of Assignment and Acceptance
F       --       Form of Secretary’s Certificate
G-1     --       Form of Committed Loan Notice
G-2     --       Form of Conversion/Continuation Notice
H       --       Form of Compliance Certificate




 NAI-1505414932v11                                -vi-
              Case 18-12635-LSS             Doc 17      Filed 11/19/18     Page 272 of 400



                 SENIOR SECURED SUPER-PRIORITY TERM LOAN DEBTOR-IN-POSSESSION
CREDIT AGREEMENT, dated as of November [__], 2018, among DAVID’S BRIDAL, INC., a Florida
corporation, as a borrower, a debtor and a debtor-in-possession (the “Parent Borrower”), the Subsidiary
Borrowers from time to time parties hereto, as a borrowers, debtors and debtors-in-possession (the
“Subsidiary Borrowers” and together with the Parent Borrower, collectively, the “Borrowers” and each
individually, a “Borrower”), the several banks and other financial institutions from time to time party
hereto (as further defined in Subsection 1.1, the “Lenders”) and CANTOR FITZGERALD SECURITIES,
as administrative agent (in such capacity and as further defined in Subsection 1.1, the “Administrative
Agent”) for the Lenders hereunder and as collateral agent (in such capacity and as further defined in
Subsection 1.1, the “Collateral Agent”) for the Secured Parties.

                    The parties hereto hereby agree as follows:

                                                  RECITALS

                WHEREAS, on November [_], 2018 (the “Petition Date”), the Borrowers, Holdings, DB
Parent and Investor (collectively, the “Debtors”, and each individually, a “Debtor”) commenced Chapter
11 Case Nos. [______], as administratively consolidated at Chapter 11 Case No. [______] (collectively,
the “Chapter 11 Cases” and each individually, a “Chapter 11 Case”) in the United States Bankruptcy
Court for [______] (the “Court”). The Debtors continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy
Code;

                WHEREAS, prior to the Petition Date, the Prior Lenders provided financing to the
Borrowers pursuant to that certain Credit Agreement, dated as of October 11, 2012, among the
Borrowers, the Prior Agent, the Prior Lenders and the other parties thereto (as amended, amended and
restated, supplemented or otherwise modified from time to time through the Petition Date, the “Pre-
Petition Term Loan Agreement”);

               WHEREAS, as of the close of business on November [_], 2018, the outstanding principal
balance of Loans (as defined in the Pre-Petition Term Loan Agreement) under the Pre-Petition Term Loan
Agreement was approximately $481,239,196.00, plus interest, fees, costs and expenses and all other Prior
Lender Obligations under the Pre-Petition Term Loan Agreement;

                WHEREAS, the Prior Lender Obligations under and as defined in the Pre-Petition Term
Loan Agreement are secured by a security interest in substantially all of the existing and after-acquired
assets of the Borrowers and the Guarantors as more fully set forth in the Pre-Petition Loan Documents,
and such security interest is perfected (except with respect to leases; provided, however, that such security
interests were perfected as to proceeds of leases), and, with certain exceptions, as described in the Pre-
Petition Loan Documents, has priority over all other security interests;

                 WHEREAS, the Borrowers have requested, and, upon the terms set forth in this
Agreement, the Lenders have agreed to make available to the Borrowers, a secured term loan credit
facility of up to an aggregate principal amount of $60,000,000.00 (the “DIP Facility”), consisting of a
secured term loan credit facility available in multiple draws, subject to certain conditions in each instance,
pursuant to the Orders, each to fund the working capital requirements of the Borrowers during the
pendency of the Chapter 11 Cases, pursuant to and in accordance with the Approved Budget;

               WHEREAS, the Borrowers and the Guarantors have agreed to secure all of their
Obligations under the Loan Documents by granting to the Collateral Agent, for the benefit of the




NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18      Page 273 of 400



Collateral Agent and the other Secured Parties, a security interest in and lien upon all of their existing and
after-acquired personal and real property;

               WHEREAS, the Borrowers’ and the Guarantors’ business is a mutual and collective
enterprise and the Borrowers and the Guarantors believe that the loans and other financial
accommodations to the Borrowers under this Agreement will enhance the aggregate borrowing powers of
the Borrowers and facilitate the administration of the Chapter 11 Cases and their loan relationship with
the Administrative Agent and the Lenders, all to the mutual advantage of the Borrowers and the
Guarantors;

                WHEREAS, the Borrowers and each Guarantor acknowledge that it will receive
substantial direct and indirect benefits by reason of the making of Loans and other financial
accommodations to the Borrowers as provided in this Agreement;

                 WHEREAS, the Administrative Agent’s and the Lenders’ willingness to extend financial
accommodations to the Borrowers, and to administer the Borrowers’ and the Guarantors’ collateral
security therefor, on a combined basis as more fully set forth in this Agreement and the other Loan
Documents, is done solely as an accommodation to the Borrowers and the Guarantors and at the
Borrowers’ and the Guarantors’ request and in furtherance of the Borrowers’ and Guarantors’ mutual and
collective enterprise; and

                WHEREAS, all capitalized terms used in this Agreement, including in these Recitals,
shall have the meanings ascribed to them in Subsection 1.1, and, for purposes of this Agreement and the
other Loan Documents, the rules of construction set forth in Subsection 1.2 shall govern. All Schedules,
Exhibits, Annexes and other attachments hereto, or expressly identified in this Agreement, are
incorporated by reference, and taken together with this Agreement, shall constitute a single agreement.
These Recitals shall be construed as part of this Agreement.

                NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

                                                 SECTION 1

                                                  Definitions

       1.1          Defined Terms. As used in this Agreement, the following terms shall have the following
meanings:

                    “13-Week Cash Flow Forecast”: as defined in Subsection 7.14(e).

               “ABL/Term Loan Intercreditor Agreement”: the Intercreditor Agreement, dated as of
October 11, 2012, by and between the Prior Agent and the Prior ABL Agent and acknowledged by certain
of the Loan Parties, as the same has been amended, supplemented, waived or otherwise modified from
time to time.

                “ABR”: when used in reference to any Loan or Borrowing, is used when such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.

                    “ABR Loans”: Loans to which the rate of interest applicable is based upon the Alternate
Base Rate.


                                                     -2-
NAI-1505414932v11
                Case 18-12635-LSS           Doc 17      Filed 11/19/18    Page 274 of 400



                    “Accelerated”: as defined in Subsection 9.1(e).

                    “Acceleration”: as defined in Subsection 9.1(e).

                “Accounts”: “accounts” as defined in the UCC and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future, including (a) all accounts
receivable of such Person (whether or not specifically listed on schedules furnished to the Administrative
Agent), including all accounts created by or arising from all of such Person’s sales of goods or rendition
of services made under any of its trade names, or through any of its divisions, (b) all unpaid rights of such
Person (including rescission, replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the foregoing, including returned or
repossessed goods, (d) all reserves and credit balances held by such Person with respect to any such
accounts receivable of any Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the foregoing.

                “Actual Cash Receipts”: with respect to any period, as the context requires, (x) the
amount of cash received during such period by the Loan Parties (excluding any borrowings under this
Agreement or the DIP ABL Credit Agreement) that correspond to each line item (on a line item by line
item basis) under the heading “Receipts” in the Approved Budget and/or (y) the sum, for such period, of
all such receipts for all such line items which comprise “Total Cash Receipts” (as set forth in the
Approved Budget), on a cumulative basis, in each case, as determined by reference to the Approved
Budget as then in effect.

                “Actual Disbursement Amount”: with respect to any period, as the context requires, (x)
the amount of cash expenditures made by the Loan Parties during such period by the Loan Parties that
correspond to each line item (on a line item by line item basis) under the headings “Operating
Disbursements” and “Non-Operating Disbursements” in the Approved Budget and/or (y) the sum, for
such period, of all such disbursements for all such line items which comprise “Total Operating
Disbursements” and “Total Non-Operating Disbursements” (as set forth in the Approved Budget), on a
cumulative basis, in each case, as determined by reference to the Approved Budget as then in effect.

                 “Actual Inventory Levels”: the actual aggregate consolidated inventory levels of the Loan
Parties as of the relevant date of determination which correspond to the budgeted aggregate consolidated
inventory levels described in the line items contained in the Approved Budget under the heading “Eligible
Inventory”1 as determined in a manner consistent with the Approved Budget.

                 “ Actual Liquidity”: as of any date of determination, as the context requires, for the Loan
Parties, (x) the actual amounts as of such date that correspond to each line item (on a line item by line
item basis) under the heading “Liquidity” in the Approved Budget and/or (y) the sum, for such period, of
all such amounts which comprise “Total Liquidity” (as set forth in the Approved Budget), on a
cumulative basis, in each case, as determined by reference to the Approved Budget as then in effect.

                    “Adequate Protection Liens”: as defined in the Interim Order (or the Final Order, when
applicable).

               “Adequate Protection Superpriority Claims”: as defined in the Interim Order (or the
Final Order, when applicable).



1
    To confirm against final Budget.


                                                      -3-
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18    Page 275 of 400



                 “Ad Hoc Group Advisors”: (x) Jones Day, as legal counsel, (y) Greenhill & Co., LLC, as
financial advisor, and (z) any other financial advisor, auditor, attorney, accountant, appraiser, auditor,
business valuation expert, environmental engineer or consultant, turnaround consultant, and other
consultants, professionals and experts retained by the Ad Hoc Group of Prior Lenders.

                 “Ad Hoc Group of Prior Lenders”: those certain Prior Lenders represented by Jones Day
and their financial advisor Greenhill & Co., LLC.

                 “Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to the nearest 1/100th of 1.00%)
determined by the Administrative Agent to be equal to the higher of (a) (i) the LIBOR Rate for such
Borrowing of Eurodollar Loans in effect for such Interest Period divided by (ii) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Loans for such Interest Period and (b) 1.00%.

                 “Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

                    “Affected Loan”: as defined in Subsection 4.9.

                 “Affiliate”: as to any specified Person, any other Person, directly or indirectly,
controlling or controlled by or under direct or indirect common control with such specified Person. For
the purposes of this definition, “control” when used with respect to any Person means the power to direct
the management and policies of such Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

               “Agent Default”: an Agent has admitted in writing that it is insolvent or such Agent
becomes subject to an Agent-Related Distress Event.

               “Agent Fee Letter”: the Fee Letter, dated as of the date hereof, between the Borrowers
and the Administrative Agent.

                 “Agent-Related Distress Event”: with respect to any Agent (each, a “Distressed Person”),
a voluntary or involuntary case with respect to such Distressed Person under any debt relief law, or a
custodian, conservator, receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person makes a general assignment
for the benefit of creditors or is otherwise adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Distressed Person to be, insolvent or bankrupt; provided that an
Agent-Related Distress Event shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Agent or any person that directly or indirectly controls such
Agent by a Governmental Authority or an instrumentality thereof.

                 “Agent’s Advisors”: any financial advisor, auditor, attorney (including, without
limitation, Shipman & Goodwin LLP), accountant, appraiser, auditor, business valuation expert,
environmental engineer or consultant, turnaround consultant, and other consultants, professionals and
experts retained by the Administrative Agent (it being understood that the Administrative Agent will use
good faith efforts to notify the Parent Borrower of any new retentions after the Closing Date).

               “Agents”: the collective reference to the Administrative Agent and the Collateral Agent
and “Agent” shall mean any of them.



                                                     -4-
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18    Page 276 of 400



              “Agreement”: this Senior Secured Super-Priority Term Loan Debtor-In-Possession
Credit Agreement, as amended, supplemented, waived or otherwise modified from time to time.

                   “Alternate Base Rate”: for any day, a fluctuating rate per annum equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus
0.50%, and (c) the Adjusted LIBOR Rate for an Interest Period of one-month beginning on such day (or if
such day is not a Business Day, on the immediately preceding Business Day) plus 1.00%. If the
Administrative Agent shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBOR Rate for any
reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Alternate Base Rate shall be determined without
regard to clause (b) or (c) above, as the case may be, of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base Rate due to a change in the
Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective on the
effective date of such change in the Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
Rate, respectively.

               “Applicable Margin”: (a) with respect to Eurodollar Loans, a percentage per annum equal
to 7.50% and (b) with respect to ABR Loans, a percentage per annum equal to 6.50%.

               “Approved Budget”: the budget prepared by the Borrower Representative in the form of
Annex A and initially furnished to the Administrative Agent and the Lenders on the Closing Date and
which is approved by, and in form and substance reasonably satisfactory to, the Required Lenders and the
Crossover Holder, in each case in their respective sole discretion, as the same may be updated, modified
or supplemented from time to time as provided in Subsection 7.14.

                 “Approved Budget Variance Report”: a weekly report provided by the Borrower
Representative to the Administrative Agent, the Lenders, the Specified Ad Hoc Group Advisor and the
Specified Crossover Holder Advisor and (i) showing, in each case, by line item, the Actual Cash Receipts,
the Actual Disbursements, Actual Inventory Levels and Actual Liquidity for the last day of the Prior
Week, the Cumulative Four Week Period, if applicable, and the Cumulative Period, noting therein (x) all
variances, on a line item by line item basis and a cumulative basis, from the Budgeted Cash Receipts, the
Budgeted Disbursements, the Budgeted Inventory Levels and the Budgeted Liquidity for such period set
forth in the Approved Budget as in effect for such period and (y) if such Approved Budget as then in
effect is not the Initial Approved Budget, all such variances, on a cumulative basis, from the Budgeted
Cash Receipts, the Budgeted Disbursements, the Budgeted Inventory Levels and the Budgeted Liquidity
for such period as set forth in the Initial Approved Budget, and (ii) shall include explanations for all
material variances, which report shall be certified by a Responsible Officer of the Borrower
Representative and shall be in a form, and shall contain supporting information, satisfactory to the
Required Lenders in their sole discretion.

                    “Approved Fund”: as defined in Subsection 11.6(b).

                    “Assignee”: as defined in Subsection 11.6(b)(i).

                “Assignment and Acceptance”: an Assignment and Acceptance, substantially in the form
of Exhibit E hereto.

                 “Assumed Indebtedness”: Indebtedness for borrowed money of the Parent Borrower and
its Restricted Subsidiaries outstanding on the Closing Date and disclosed on Schedule 1.1(c).



                                                      -5-
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18      Page 277 of 400



                    “Automatic Stay”: the automatic stay provided under Section 362 of the Bankruptcy
Code.

                “Backstop Lenders”: (a) those certain Prior Lenders who are members of the Ad Hoc
Group of Prior Lenders and the Crossover Holder, in each case, who executed and delivered the RSA and
who hold Term Loan Commitments and/or Loans hereunder and (b) any other Person to whom any
Backstop Lender assigns its Term Loan Commitments and/or Loans and who becomes a party hereto
pursuant to an Assignment and Assumption and to the RSA in accordance with the terms thereof.

               “Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

                “Bail-In Legislation”: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

                    “Bank Products”: as defined in the definition of “Bank Products Agreement”.

                 “Bank Products Agreement”: any agreement pursuant to which a bank or other financial
institution agrees to provide (a) treasury services, (b) credit card, merchant card, purchasing card or stored
value card services (including the processing of payments and other administrative services with respect
thereto), (c) cash management services (including controlled disbursements, automated clearinghouse
transactions, return items, netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network services) and (d) other
banking products or services as may be requested by any Restricted Subsidiary (other than letters of credit
and other than loans and advances except indebtedness arising from services described in clauses (a)
through (c) of this definition) (collectively, “Bank Products”), in each case, whether any such agreements
were entered into Pre-Petition or Post-Petition.

                “Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement, in each case, whether incurred Pre-Petition or Post-Petition.

                  “Bankruptcy Code”: Title 11 of the United State Code, as amended, or any similar
federal or state law for the relief of debtors.

                 “Bankruptcy Rules”: the Federal Rules of Bankruptcy Procedure, as the same may from
time to time be in effect and applicable to the Chapter 11 Cases.

                 “Base Rate”: for any day, (a) the per annum rate of interest that is publicly quoted as
from time to time by The Wall Street Journal or the applicable Markit Desktop as the “prime rate” in
effect in the United States or (b) if The Wall Street Journal or the applicable Markit Desktop ceases
quoting a base rate of the type described in clause (a), either (i) the per annum rate of interest quoted as
the base rate on such corporate loans in a different national publication as selected by the Agent or (ii) the
highest per annum rate of interest published by the Federal Reserve Board in Federal Reserve statistical
release H.15 (519) entitled “Selected Interest Rates” as the Bank prime loan rate or its equivalent (but in
no event for purposes of this Agreement shall such rate be less than 0%, in which case, it will equal 0%);
each change in the Base Rate shall be effective on the date such change is effective.

                 “Beneficial Ownership Certification”: a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation.


                                                     -6-
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18         Page 278 of 400



                    “Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230, as amended, or any successor
thereto.

                    “Benefited Lender”: as defined in Subsection 11.7(a).

                  “Benefit Plan: any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

                    “Board”: the Board of Governors of the Federal Reserve System.

                “Board of Directors”: for any Person, the board of directors or other governing body of
such Person or, if such Person does not have such a board of directors or other governing body and is
owned or managed by a single entity, the board of directors or other governing body of such entity, or, in
either case, any committee thereof duly authorized to act on behalf of such board of directors or other
governing body. Unless otherwise provided, “Board of Directors” means the Board of Directors of the
Parent Borrower.

                    “Borrower Materials”: as defined in Subsection 11.2(e).

                    “Borrower Representative”: as defined in Subsection 1.3.

                    “Borrowers”: as defined in the Preamble hereto.

                “Borrowing”: the borrowing (or conversion or continuation) of one Type of Loan of a
single Tranche from all the Lenders having Term Loan Commitments or other commitments of the
respective Tranche on a given date (or resulting from a conversion or conversions on such date) having, in
the case of Eurodollar Loans, the same Interest Period.

               “Borrowing Date”: any Business Day specified in a notice delivered pursuant to
Subsection 2.3 as a date on which the Borrower Representative requests the Lenders to make Loans
hereunder.

                 “Budgeted Cash Receipts”: with respect to any period, as the context requires, (x) the
amount that corresponds to each line item (on a line item by line item basis) under the heading “Receipts”
in the Approved Budget and/or (y) the sum, for such period, of all such receipts for all such line items
which comprise “Total Cash Receipts” (as set forth in the Approved Budget), on a cumulative basis, in
each case, as determined in a manner consistent with the Approved Budget.

                “Budgeted Disbursement Amount”: with respect to any period, as the context requires,
(x) the amount that corresponds to each line item (on a line item by line item basis) under the headings
“Operating Disbursements” and “Non-Operating Disbursements” in the Approved Budget and/or (y) the
sum, for such period, of all such disbursements for all such line items (which comprise “Total Operating
Disbursements” and “Total Non-Operating Disbursements” (as set forth in the Approved Budget), on a
cumulative basis, in each case, as determined in a manner consistent with the Approved Budget.

               “Budgeted Inventory Levels”: the budgeted inventory levels contained in the Approved
Budget under the heading “Eligible Inventory” as of the relevant date of determination.




                                                     -7-
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18      Page 279 of 400



                 “Budgeted Liquidity”: as of any date of determination, as the context requires, for the
Loan Parties, (x) the amount that corresponds to each line item (on a line item by line item basis) under
the heading “Liquidity” in the Approved Budget and/or (y) the sum, as of such date, of all such amounts
for all such line items which comprise “Total Liquidity” (as set forth in the Approved Budget), on a
cumulative basis, in each case, as determined in a manner consistent with the Approved Budget.

               “Business Day”: a day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to close, except that, when used in
connection with a Eurodollar Loan, “Business Day” shall mean any Business Day on which dealings in
Dollars between banks may be carried on in London, England and New York, New York.

                 “Capital Stock”: as to any Person, any and all shares of, rights to purchase, warrants or
options for, or other equivalents of or interests in (however designated) equity of such Person, including
any Preferred Stock, but excluding any debt securities convertible into such equity.

                 “Capitalized Lease Obligation”: an obligation that is required to be classified and
accounted for as a capitalized or financing lease (and, for the avoidance of doubt, not an operating lease)
for financial reporting purposes in accordance with GAAP. The Stated Maturity of any Capitalized Lease
Obligation shall be the date of the last payment of rent or any other amount due under the related lease.

                  “Captive Insurance Subsidiary”: any Subsidiary of the Parent Borrower that is subject to
regulation as an insurance company (or any Subsidiary thereof).

                    “Carve-Out”: as defined in the Interim Order (or Final Order, when applicable).

                  “Cash Equivalents”: any of the following: (a) money, (b) securities issued or fully
guaranteed or insured by the United States of America or a member state of the European Union or any
agency or instrumentality of any thereof, (c) time deposits, certificates of deposit or bankers’ acceptances
of (i) any bank or other institutional lender under this Agreement or the DIP ABL Agreement or any
affiliate thereof or (ii) any commercial bank having capital and surplus in excess of $500.0 million (or the
foreign currency equivalent thereof as of the date of such investment) and the commercial paper of the
holding company of which is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings, then a comparable rating of
another nationally recognized rating agency), (d) repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c) above, (e) money market
instruments, commercial paper or other short-term obligations rated at least A-2 or the equivalent thereof
by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of another nationally recognized rating agency), (f) investments in money
market funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule of the SEC under
the Investment Company Act of 1940, as amended, (g) investments similar to any of the foregoing
denominated in foreign currencies approved by the Board of Directors, and (h) solely with respect to any
Captive Insurance Subsidiary, any investment that person is permitted to make in accordance with
applicable law.

                 “Cash Management Order”: the order of the Court entered in the Chapter 11 Cases after
the “first day” hearing, together with all extensions, modifications and amendments thereto, in form and
substance satisfactory to the Administrative Agent and the Required Lenders, which among other matters
authorizes the Debtors to maintain their existing cash management and treasury arrangements (as set forth
in the Pre-Petition Term Loan Agreement) or such other arrangements as shall be acceptable to the
Administrative Agent and the Required Lenders in all material respects.


                                                     -8-
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18       Page 280 of 400



                “CDD Rule”: the Customer Due Diligence Requirements for Financial Institutions
issued by the U.S. Department of Treasury Financial Crimes Enforcement Network (“FinCEN”) under the
Bank Secrecy Act (such rule published May 11, 2016 and effective May 11, 2018, as amended from time
to time).

                  “CD&R”: Clayton, Dubilier & Rice, LLC and any successor in interest thereto, and any
successor to its investment management business.

               “CD&R Fund VIII”: Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, and any successor in interest thereto.

                  “CD&R Investors”: collectively, (i) CD&R Fund VIII, (ii) CD&R Friends & Family
Fund VIII, L.P., a Cayman Islands exempted limited partnership, and any successor in interest thereto,
(iii) CD&R Advisor Fund VIII Co-Investor, L.P., a Cayman Islands exempted limited partnership, and
any successor in interest thereto, and (iv) any Affiliate of any CD&R Investor identified in clauses (i)
through (iii) of this definition.

                “Change of Control”: (a) Continuing Directors shall cease to constitute a majority of the
members of the Board of Directors of DB Parent; (b) Continuing Directors shall cease to constitute a
majority of the members of the Board of Directors of Investor; (c) Continuing Directors shall cease to
constitute a majority of the members of the Board of Directors of Holdings; (d) Holdings shall cease to
own, directly or indirectly, 100.0% of the Capital Stock of the Parent Borrower;; or (c) a “Change of
Control” as defined in the DIP ABL Credit Agreement.

                  “Closing Date”: the date on which all the conditions precedent set forth in Subsection 6.1
shall be satisfied or waived.

                    “Code”: the Internal Revenue Code of 1986, as amended from time to time.

                 “Collateral”: (a) all assets of the Loan Parties, now owned or hereafter acquired, upon
which a Lien is purported to be created by any Security Document and (b) the “DIP Collateral” referred to
in the Orders, it being understood that “Collateral” shall include all such “DIP Collateral” irrespective of
whether any such property was excluded pursuant to the Pre-Petition Loan Documents.

                “Collateral Agent”: as defined in the Preamble hereto and shall include any successor to
the Collateral Agent appointed pursuant to Subsection 10.9.

                “Committed Loan Notice”: as defined in Subsection 2.3(a), but in any event, confirming
at the time of the giving of such Committed Loan Notice and upon the funding thereof that (i) all
representations and warranties of the Loan Parties set forth herein and in the other Loan Documents are
true and correct in all material respects; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct in all material respects as of
such earlier date; provided further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and correct (after giving effect
to any qualification therein) in all respects on such respective dates, (ii) that no Default or Event of
Default has occurred and is outstanding and (iii) all conditions precedent to such funding have been
satisfied.

               “Committee”: an official committee of unsecured creditors appointed in any of the
Chapter 11 Cases by the U.S. Trustee.



                                                     -9-
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18       Page 281 of 400



                “Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including derivative agreements or
arrangements), as to which such Person is a party or beneficiary.

               “Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

                 “Commonly Controlled Entity”: an entity, whether or not incorporated, which is under
common control with the Parent Borrower within the meaning of Section 4001 of ERISA or is part of a
group which includes the Parent Borrower and which is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated
as a single employer under Sections 414(m) and (o) of the Code.

                    “Compliance Certificate”: as defined in Subsection 7.2(b).

                 “Conduit Lender”: any special purpose corporation organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such Lender and designated by
such Lender in a written instrument delivered to the Administrative Agent (a copy of which shall be
provided by the Administrative Agent to the Borrower Representative on request); provided that the
designation by any Lender of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Term Loan if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that no Conduit Lender shall (a)
be entitled to receive any greater amount pursuant to any provision of this Agreement, including
Subsection 4.10, 4.11, 4.12 or 11.5, than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender if such designating Lender had not
designated such Conduit Lender hereunder, (b) be deemed to have any Term Loan Commitment or (c) be
designated if such designation would otherwise increase the costs of the DIP Facility to any Borrower.

                “Consolidation”: the consolidation of the accounts of each of the Restricted Subsidiaries
with those of the Parent Borrower in accordance with GAAP; provided that “Consolidation” will not
include consolidation of the accounts of any Joint Venture, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Joint Venture will be accounted for as an investment. The term
“Consolidated” has a correlative meaning.

                 “Continuing Directors”: the directors of the Parent Borrower, Holdings, DB Parent and
Investor, as applicable, on the Closing Date and each other director if, in each case, such other director’s
nomination for election to the Board of Directors of the Parent Borrower, Holdings, DB Parent and
Investor, as applicable, is recommended by at least a majority of the then Continuing Directors or the
election of such other director is approved by one or more Permitted Holders.

                “Contractual Obligation”: as to any Person, any provision of any material security issued
by such Person or of any material agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

                    “Conversion/Continuation Notice”: as defined in Section 4.2.

                    “Court”: as defined in the Recitals to this Agreement.




                                                     - 10 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17     Filed 11/19/18      Page 282 of 400



                 “Crossover Holder”: as defined in the RSA and any Affiliates thereof holding DIP Term
Loans, but only until such Person and/or its Affiliates ceases to (i) be a Lender hereunder and under the
Pre-Petition Term Loan Agreement, or (ii) hold, in the aggregate, at least 33.333% of (x) the outstanding
principal balance of the aggregate amount of the Term Loans under the Pre-Petition Term Loan
Agreement, and (y) the aggregate principal amount of the Loans and unfunded Term Loan Commitments
hereunder; provided that, immediately upon ceasing to meet either condition, such term shall no longer be
of force or effect. Each Crossover Holder covenants to provide written notice to the Administrative
Agent if such Lender becomes a Crossover Holder or ceases to become a Crossover Holder, and the
Agents shall be entitled to conclusively rely on a certificate or representation from any Lenders as to its
status as a Crossover Holder. As of the Closing Date [___], [___] and [___] are the Crossover Holders.

                “Crossover Holder Advisors”: for so long as there is a Crossover Holder, (w) Paul,
Weiss, Rifkind, Wharton & Garrison LLP, as legal counsel, (x) Moelis & Company, as financial advisor,
(y) Cozen O’Connor PC, as Delaware legal counsel and (z) any other financial advisor, auditor, attorney,
accountant, appraiser, auditor, business valuation expert, environmental engineer or consultant,
turnaround consultant, and other consultants, professionals and experts retained by the Crossover Holder.

                 “Cumulative Four Week Period”: the four-week period up to and through the Saturday of
the most recent week then ended, or if a four-week period has not then elapsed from the Petition Date,
such shorter period since the Petition Date through the Saturday of the most recent week then ended.

                “Cumulative Period”: the period from the commencement of the first week in which the
Petition Date occurs through the most recent week ended.

                “Currency Agreement”: in respect of a Person, any foreign exchange contract, currency
swap agreement or other similar agreement or arrangements (including derivative agreements or
arrangements), as to which such Person is a party or a beneficiary.

                    “Customary Permitted Liens”:

                (a)     Liens for taxes, assessments and similar charges that are not yet delinquent or
which are being contested in good faith by appropriate proceedings and adequate reserves with respect
thereto are maintained on the books of the Parent Borrower or its Restricted Subsidiaries, as the case may
be, in conformity with GAAP;

                (b)     Liens with respect to outstanding motor vehicle fines, liens of landlords or of
mortgagees of landlords arising by statute and liens of suppliers, mechanics, carriers, materialmen,
warehousemen or workmen and other liens imposed by law created in the ordinary course of business for
amounts not overdue for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;

                 (c)     Subject to the Orders, deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of social security
benefits or other insurance related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements);

                (d)    encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions and other similar
encumbrances on the use of real property not materially detracting from the value of such real property or



                                                   - 11 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18        Page 283 of 400



not materially interfering with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

                (e)     encumbrances arising under leases or subleases of real property that do not, in the
aggregate over all such encumbrances, materially detract from the value of such real property or interfere
with the ordinary conduct of the business conducted and proposed to be conducted at such real property;

                (f)     financing statements filed Pre-Petition with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s business;

                (g)      Liens, pledges or deposits securing the performance of (x) bids, contracts (other
than for borrowed money), obligations for utilities, leases and statutory or regulatory obligations, or
(y) performance, bid, surety, appeal, judgment, replevin and similar bonds, other surety arrangements, and
other similar obligations, all in, or relating to liabilities or obligations incurred in, the ordinary course of
business;

                  (h)     Liens arising after the Petition Date by reason of any judgment, decree or order
of any court or other Governmental Authority not constituting an Event of Default hereunder; provided
that any appropriate legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such proceeding may be
initiated shall not have expired and no action to enforce such Lien has been commenced; and

                (j)     Liens on goods in favor of customs and revenue authorities arising as a matter of
law to secure customs duties in connection with the importation of such goods.

                    “DB Parent”: DB Holdco, Inc., a Delaware corporation.

                    “Debtor”: as defined in the Recitals to this Agreement.

                 “Default”: any of the events specified in Subsection 9.1, whether or not any requirement
for the giving of notice, the lapse of time, or both, or any other condition specified in Subsection 9.1, has
been satisfied.

                 “Default Rate”: an interest rate equal to the interest rate otherwise applicable to such
Loan (or in the case of other Obligations, the Base Rate) plus 2% per annum.

                 “Defaulting Lender”: any Lender or Agent whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of Agent Default (as though references to the
“Agent” in such definition were references to the Agent or a Lender, as applicable).

                    “Deposit Account”: any deposit account (as such term is defined in Article 9 of the
UCC).

                    “DIP ABL Agent”: as defined in the definition of DIP ABL Credit Agreement.

                “DIP ABL Credit Agreement”: that certain Senior Secured Super-Priority Debtor-In-
Possession Credit Agreement, dated as of the date hereof, by and among the Borrowers, Bank of America,
N.A., as administrative agent (the “DIP ABL Agent”), the financial institutions party thereto, as in effect
on the Closing Date and as the same may be amended with the prior written consent of the Administrative
Agent (provided that immaterial amendments of an administrative, ministerial or technical nature may be
made so long as contemporaneous notice thereof is given to the Administrative Agent).


                                                     - 12 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18      Page 284 of 400



                    “DIP ABL Facility”: one or more revolving facilities pursuant to the DIP ABL Credit
Agreement.

              “DIP ABL Lender”: at any time, any “Lender” under and as defined in the DIP ABL
Credit Agreement.

              “DIP ABL Obligations”: has the meaning assigned to the term “Obligations” in the DIP
ABL Credit Agreement.

                “DIP Borrowing Account”: the segregated deposit account established by and in the
name of the Borrowers at a bank reasonably acceptable to the Required Lenders (it being understood that
Bank of America, N.A. is deemed to be acceptable to the Required Lenders), and within the sole
dominion and control of the Administrative Agent, in which the proceeds of the Loans shall be deposited
and held as provided herein.

                    “DIP Facility”: has the meaning specified in the Recitals to this Agreement.

               “DIP Funding Account”: an account satisfactory to the Required Lenders established by
and in the name of the Administrative Agent in which the proceeds of the Loans shall be deposited and
held as provided herein, with all amounts held therein to be held in accordance with the terms of this
Agreement and the Orders.

                “DIP Term Loan Indemnity Account” an amount equal to $250,000 established pursuant
to and in accordance with the Orders.

                “Disposition”: the sale, assignment, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction and any sale of Capital Stock) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

                  “Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable) or upon the happening of any event (other than following the
occurrence of a Change of Control or other similar event described under such terms as a “change of
control” or an Disposition or other disposition) (i) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (ii) is convertible or exchangeable for Indebtedness or Disqualified
Stock or (iii) is redeemable at the option of the holder thereof (other than following the occurrence of an
Change of Control or other similar event described under such terms as a “change of control” or an
Disposition or other disposition), in whole or in part, in each case on or prior to the Maturity Date of the
Term Loans; provided that Capital Stock issued to any employee benefit plan, or by any such plan to any
employees of the Parent Borrower or any Subsidiary, shall not constitute Disqualified Stock solely
because it may be required to be repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

                    “Dollars” and “$”: dollars in lawful currency of the United States of America.

                    “Domestic Subsidiary”: any Subsidiary of the Parent Borrower which is not a Foreign
Subsidiary.

            “EEA Financial Institution”: (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any


                                                     - 13 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 285 of 400



entity established in an EEA Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition and is subject to consolidated
supervision with its parent.

                “EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

               “EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.

                 “Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court costs and litigation expenses,
fines, penalties, damages, settlement payments, judgments and awards), of whatever kind or nature,
known or unknown, contingent or otherwise, arising out of, or in any way relating to, any actual or
alleged violation of, noncompliance with or liability under any Environmental Laws. Environmental
Costs include any and all of the foregoing, without regard to whether they arise out of or are related to
any past, pending or threatened proceeding of any kind.

                 “Environmental Laws”: any and all U.S. or foreign, federal, state, provincial, territorial,
local or municipal laws, rules, orders, enforceable guidelines and orders-in-council, regulations, statutes,
ordinances, codes, decrees, and such requirements of any Governmental Authority properly promulgated
and having the force and effect of law or other Requirements of Law (including common law) regulating,
relating to or imposing liability or standards of conduct concerning protection of human health (as it
relates to exposure to Materials of Environmental Concern) or the environment, as have been, or now or
at any relevant time hereafter are, in effect.

               “Environmental Permits”: any and all permits, licenses, registrations, notifications,
exemptions and any other authorization required under any Environmental Law.

                 “Equity Interests”: with respect to any Person, all of the shares, interests, rights,
participations or other equivalents (however designated) of capital stock of (or other ownership or profit
interests or units in) such Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including through convertible
securities).

                 “ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder.

                 “ERISA Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

               “EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor person), as in effect from time to time.

              “Eurodollar Loans”: Loans the rate of interest applicable to which is based upon the
Adjusted LIBOR Rate.

                “Event of Default”: any of the events specified in Subsection 9.1, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other condition, has been satisfied.


                                                   - 14 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18      Page 286 of 400



                    “Exchange Act”: the Securities Exchange Act of 1934, as amended from time to time.

                 “Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation if,
and to the extent that, all or a portion of the Guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guarantee of such Loan Party or the grant of
such security interest becomes effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall apply only to the portion
of such Swap Obligation that is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

                 “Excluded Taxes”: any of the following Taxes imposed on or with respect to a Recipient
or required to be withheld or deducted from a payment to a Recipient: (a) Taxes imposed on or measured
by net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of such Lender with respect
to an applicable interest in a Loan or Term Loan Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Term Loan Commitment (other than pursuant
to an assignment request by the Borrower under Subsection 4.13(d)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Subsection 4.11, amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Subsection 4.11(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

                “Existing Capitalized Lease Obligations”: Capitalized Lease Obligations of the Parent
Borrower and its Restricted Subsidiaries existing on the Closing Date and disclosed on Schedule 1.1(d).

                    “Extension of Credit”: as to any Lender, the making of any Term Loan.

                “Extraordinary Receipts”: Any proceeds received by any Loan Party or any Subsidiary
not in the ordinary course of business, including, without limitation, (i) foreign, United States, state or
local tax refunds, (ii) pension plan reversions, (iii) proceeds of insurance, (iv) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of action, (v) indemnity
payments or funds released from escrow and (vi) any purchase price adjustment received in connection
with any purchase agreement.

                “FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date (and
any amended or successor provisions that are substantially comparable), and any regulations or other
administrative authority promulgated thereunder and any agreements entered into pursuant to Section
1471(b)(1) of the Code as in effect on the Closing Date (or any amended or successor provisions that are
substantially comparable).

                    “Federal District Court”: as defined in Subsection 11.13(a).




                                                     - 15 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 287 of 400



                  “Federal Funds Effective Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of New York; provided
that (a) if such day is not a Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the nest succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) of the quotations for such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by it; provided, that in any case, if such rate is less than 0%,
the Federal Funds Effective Rate shall be deemed to be 0% for purposes of this Agreement.

                  “Final Order”: collectively, the order of the Court entered in the Chapter 11 Cases after a
final hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by the Court, which
order shall be satisfactory in form and substance to the Administrative Agent, the Required Lenders and
the Crossover Holder, and from which no appeal or motion to reconsider has been timely filed, or if
timely filed, such appeal or motion to reconsider has been dismissed or denied with no further appeal and
the time for filing such appeal has passed (unless Administrative Agent, Required Lenders and Crossover
Holder waive such requirement), together with all extensions, modifications, and amendments thereto, in
form and substance satisfactory to the Administrative Agent, the Required Lenders and Crossover Holder,
which, among other matters but not by way of limitation, authorizes the Loan Parties to obtain credit,
incur (or guaranty) Indebtedness, and grant Liens under this Agreement and the other Loan Documents,
as the case may be, and provides for the super-priority of the Agents’ and the Lenders’ claims.

                “Financial Advisor”: a financial advisor reasonably acceptable to the Required Lenders.
For the avoidance of doubt, Evercore Group L.L.C. shall be a reasonably acceptable Financial Advisor.

                 “first priority”: with respect to any Lien purported to be created in any Collateral
pursuant to any Security Document, that such Lien is the most senior Lien to which such Collateral is
subject (subject only to Permitted Liens applicable to such Collateral which have priority over the
respective Liens on such Collateral created pursuant to the relevant Security Document). For purposes of
this definition, a Lien purported to be created in any Collateral pursuant to any Security Document or
Order will be construed as the “most senior Lien” to which such Collateral is subject, notwithstanding the
existence of a Permitted Lien on the Collateral that is pari passu with the Lien on such Collateral, so long
as such Permitted Lien is subject to the terms of the Orders and/or the ABL/Term Loan Intercreditor
Agreement.

               “Fiscal Month”: each monthly accounting period of the Parent Borrower calculated in
accordance with the fiscal calendar of the Parent Borrower.

                  “Fiscal Quarter”: successive 13-week periods (each such 13 week period to begin on a
Sunday and end on a Saturday) of the Parent Borrower of any Fiscal Year; provided that for any 53-week
Fiscal Year, the last Fiscal Quarter of such Fiscal Year shall consist of the successive 14-week period
from and including the first day after the third Fiscal Quarter of such Fiscal Year through and including
the last day of such Fiscal Year.

                “Fiscal Year”: the annual accounting Period of the Parent Borrower ending on the
Saturday closest to December 31 of any calendar year calculated in accordance with the fiscal calendar of
the Parent Borrower.

              “Fixed GAAP Date”: the Closing Date, provided that at any time after the Closing Date,
the Borrower Representative may by written notice to the Administrative Agent and the Lenders elect to


                                                   - 16 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 288 of 400



change the Fixed GAAP Date to be the date specified in such notice, and upon such notice, the Fixed
GAAP Date shall be such date for all periods beginning on and after the date specified in such notice.

                 “Fixed GAAP Terms”: (a) the definitions of the terms “Capitalized Lease Obligation”,
“Consolidation”, “Inventory” or “Receivable”, (b) all defined terms in this Agreement to the extent used
in or relating to any of the foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement or the Loan Documents that,
at the Borrower Representative’s election, may be specified by the Borrower Representative by written
notice to the Administrative Agent from time to time.

                 “Foreign Pension Plan”: a registered pension plan which is subject to applicable pension
legislation other than ERISA or the Code, which a Restricted Subsidiary sponsors or maintains, or to
which it makes or is obligated to make contributions.

               “Foreign Plan”: each Foreign Pension Plan, deferred compensation or other retirement or
superannuation plan, fund, program, agreement, commitment or arrangement whether oral or written,
funded or unfunded, sponsored, established, maintained or contributed to, or required to be contributed to,
or with respect to which any liability is borne, outside the United States of America, by the Parent
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund, program, agreement or
arrangement sponsored by a Governmental Authority.

                 “Foreign Subsidiary”: any Subsidiary of the Parent Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of America. Any subsidiary of the
Parent Borrower which is organized and existing under the laws of Puerto Rico or any other territory of
the United States of America shall be a Foreign Subsidiary.

                 “Full Payment”: with respect to any Obligations, the full and complete cash payment
thereof, including any interest, fees and other charges accruing during the Chapter 11 Cases (whether or
not allowed in the proceeding). No Loans shall be deemed to have been paid in full until all Term Loan
Commitments related to such Loans have expired or been terminated.

                 “GAAP”: generally accepted accounting principles in the United States of America as in
effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and as in effect from time to
time (for all other purposes of this Agreement), including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such
other statements by such other entity as approved by a significant segment of the accounting profession,
and subject to the following sentence. If at any time the SEC permits or requires U.S. domiciled
companies subject to the reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Parent Borrower may elect by written notice to the Administrative Agent
and the Lenders to so use IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP
shall thereafter be construed to mean (a) for periods beginning on and after the date specified in such
notice, IFRS as in effect on the date specified in such notice (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement) and (b) for prior periods, GAAP
as defined in the first sentence of this definition. All ratios and computations based on GAAP contained
in this Agreement shall be computed in conformity with GAAP.

                 “Governmental Authority”: the government of the United States or any other nation, or
of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,



                                                  - 17 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17     Filed 11/19/18       Page 289 of 400



regulatory or administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

               “Guarantee”: any obligation, contingent or otherwise, of any Person directly or indirectly
guaranteeing any Indebtedness or other obligation of any other Person; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the ordinary course of business.
The term “Guarantee” used as a verb has a corresponding meaning.

                 “Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the form of Exhibit B hereto, as the
same may be amended, supplemented, waived or otherwise modified from time to time.

                 “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any obligation of
(a) the guaranteeing person or (b) another Person (including any bank under any letter of credit) to induce
the creation of which the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any such obligation of the guaranteeing person, whether
or not contingent, (i) to purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect thereof; provided, however, that
the term Guarantee Obligation shall not include endorsements of instruments for deposit or collection in
the ordinary course of business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower Representative in good faith.

               “Guarantors”: the collective reference to Holdings, DB Parent, Investor and each
Subsidiary Guarantor; individually, a “Guarantor”.

              “Guaranty”: the guaranty of the Term Loan Facility Obligations of the Borrowers under
the Loan Documents provided pursuant to the Debtor-In-Possession Term Loan Guarantee and Collateral
Agreement.

              “Hedging Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

                “Hedging Obligations”: as to any Person, the obligations of such Person pursuant to any
Interest Rate Agreement, Currency Agreement or Commodities Agreement.

                    “Holdings”: DB Midco, Inc., a Delaware corporation.




                                                    - 18 -
NAI-1505414932v11
                Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 290 of 400



                 “IFRS”:   International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any successor thereto (or the
Financial Accounting Standards Board, the Accounting Principles Board of the American Institute of
Certified Public Accountants, or any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

                “Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become liable for;
and the terms “Incurs,” “Incurred” and “Incurrence” shall have a correlative meaning; provided that any
Indebtedness or Capital Stock of a Person existing at the time such Person becomes a Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred by such Subsidiary at
the time it becomes a Subsidiary. Accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, and the payment of dividends on Capital Stock
constituting Indebtedness in the form of additional shares of the same class of Capital Stock, will not be
deemed to be an Incurrence of Indebtedness. Any Indebtedness issued at a discount (including
Indebtedness on which interest is payable through the issuance of additional Indebtedness) shall be
deemed Incurred at the time of original issuance of the Indebtedness at the initial accreted amount thereof.

                    “Indebtedness”:   with respect to any Person on any date of determination (without
duplication):

                    (i)    the principal of indebtedness of such Person for borrowed money;

                    (ii) the principal of obligations of such Person evidenced by bonds, debentures, notes
        or other similar instruments;

                (iii) all reimbursement obligations of such Person in respect of letters of credit,
        bankers’ acceptances or other similar instruments (the amount of such obligations being equal at
        any time to the aggregate then undrawn and unexpired amount of such letters of credit, bankers’
        acceptances or other instruments plus the aggregate amount of drawings thereunder that have not
        then been reimbursed);

                 (iv)    all obligations of such Person to pay the deferred and unpaid purchase price of
        property (except Trade Payables incurred in the ordinary course of business and payable in
        accordance with the Approved Budget), which purchase price is due more than one year after the
        date of placing such property in final service or taking final delivery and title thereto;

                    (v)    all Capitalized Lease Obligations of such Person;

                 (vi)    the redemption, repayment or other repurchase amount of such Person with
        respect to any Disqualified Stock of such Person or (if such Person is a Subsidiary of the Parent
        Borrower other than a Subsidiary Guarantor) any Preferred Stock of such Subsidiary, but
        excluding, in each case, any accrued dividends (the amount of such obligation to be equal at any
        time to the maximum fixed involuntary redemption, repayment or repurchase price for such
        Capital Stock, or if less (or if such Capital Stock has no such fixed price), to the involuntary
        redemption, repayment or repurchase price therefor calculated in accordance with the terms
        thereof as if then redeemed, repaid or repurchased, and if such price is based upon or measured
        by the fair market value of such Capital Stock, such fair market value shall be as determined in
        good faith by the Board of Directors of the Borrower Representative or the Board of Directors of
        the issuer of such Capital Stock);



                                                    - 19 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18       Page 291 of 400



                (vii) all Indebtedness of other Persons secured by a Lien on any asset of such Person,
        whether or not such Indebtedness is assumed by such Person; provided that the amount of
        Indebtedness of such Person shall be the lesser of (A) the fair market value of such asset at such
        date of determination (as determined in good faith by the Borrower Representative) and (B) the
        amount of such Indebtedness of such other Persons;

               (viii) all Guarantees by such Person of Indebtedness of other Persons, to the extent so
        Guaranteed by such Person; and

                (ix)    to the extent not otherwise included in this definition, net Hedging Obligations of
        such Person (the amount of any such obligation to be equal at any time to the termination value of
        such agreement or arrangement giving rise to such Hedging Obligation that would be payable by
        such Person at such time).

                  For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venture, except to the extent such Person’s
liability for such Indebtedness is otherwise limited or expressly made non-recourse to such Person.

               The amount of Indebtedness of any Person at any date shall be determined as set forth
above or otherwise provided in this Agreement, or otherwise shall equal the amount thereof that would
appear as a liability on a balance sheet of such Person (excluding any notes thereto) prepared in
accordance with GAAP.

                    “Indemnified Liabilities”: as defined in Subsection 11.5.

                 “Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with respect
to any payment made by or on account of any obligation of any Loan Party under any Loan Document
and (b) to the extent not otherwise described in (a), Other Taxes.

                    “Indemnitee”: as defined in Subsection 11.5.

                    “Information Certificate”: as defined in Subsection 7.14(c).

                    “Initial Approved Budget”: as defined in Subsection 7.14(a).

                “Insolvency”: with respect to any Multiemployer Plan, the condition that such Plan is
insolvent within the meaning of Section 4245 of ERISA.

                    “Intellectual Property”: as defined in Subsection 5.9.

                 “Intercreditor Acknowledgment”: that certain Acknowledgment and Agreement, dated as
of the date hereof, by and among the Administrative Agent, and Collateral Agent, as DIP term loan agent,
the Prior Agent, the DIP ABL Agent, and the Prior ABL Agent, and acknowledged by the Loan Parties.

                 “Interest Payment Date”: (a) as to any ABR Loan, the first Business Day of each
calendar month to occur while such Loan is outstanding, and the final maturity date of such Loan (or, if
earlier, on the Termination Date), and (b) as to any Eurodollar Loan, the last day of such Interest Period
and the final maturity of the Loan (or, if earlier, on the Termination Date).




                                                      - 20 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18        Page 292 of 400



                    “Interest Period”: with respect to any Eurodollar Loan:

                    (a)initially, the period commencing on the borrowing or conversion date, as the case
        may be, with respect to such Eurodollar Loan and ending one, two or three months thereafter, as
        selected by the Borrower Representative in its Committed Loan Notice or
        Conversion/Continuation Notice, as the case may be, given with respect thereto; and

                 (b)     thereafter, each period commencing on the last day of the next preceding Interest
        Period applicable to such Eurodollar Loan and ending one, two or three months thereafter, as
        selected by the Borrower Representative by irrevocable notice to the Administrative Agent not
        less than three Business Days prior to the last day of the then current Interest Period with respect
        thereto; provided that all of the foregoing provisions relating to Interest Periods are subject to the
        following:

                            (i)      if any Interest Period would otherwise end on a day that is not a Business
                    Day, such Interest Period shall be extended to the next succeeding Business Day unless
                    the result of such extension would be to carry such Interest Period into another calendar
                    month in which event such Interest Period shall end on the immediately preceding
                    Business Day;

                            (ii)     any Interest Period that would otherwise extend beyond the Maturity
                    Date shall (for all purposes other than Subsection 4.12) end on the Maturity Date; and

                           (iii)    any Interest Period that begins on the last Business Day of a calendar
                    month (or on a day for which there is no numerically corresponding day in the calendar
                    month at the end of such Interest Period) shall end on the last Business Day of a calendar
                    month.

                “Interest Rate Agreement”: with respect to any Person, any interest rate protection
agreement, future agreement, option agreement, swap agreement, cap agreement, collar agreement, hedge
agreement or other similar agreement or arrangement (including derivative agreements or arrangements),
as to which such Person is a party or a beneficiary.

                 “Interim Order”: collectively, the order of the Court entered in the Chapter 11 Cases
after an interim hearing (assuming satisfaction of the standard prescribed in Section 324 of the
Bankruptcy Code and Bankruptcy Rule 4001 and other applicable law), together with all extensions,
modifications, and amendments thereto, in form and substance satisfactory to the Administrative Agent
and the Required Lenders and the Crossover Holder, which, among other matters but not by way of
limitation, authorizes, on an interim basis, the Borrowers and Guarantors to execute and perform under
the terms of this Agreement and the other Loan Documents.

                “Inventory”: goods held for sale, lease or use by a Person in the ordinary course of
business, net of any reserve for goods that have been segregated by such Person to be returned to the
applicable vendor for credit, as determined in accordance with GAAP.

                 “Investment”: in any Person by any other Person, any direct or indirect advance, loan or
other extension of credit (other than to customers, dealers, licensees, franchisees, suppliers, consultants,
directors, officers or employees of any Person in the ordinary course of business) or capital contribution
(by means of any transfer of cash or other property to others or any payment for property or services for
the account or use of others) to, or any purchase or acquisition of Capital Stock, Indebtedness or other
similar instruments issued by, such Person.

                                                      - 21 -
NAI-1505414932v11
                Case 18-12635-LSS          Doc 17       Filed 11/19/18       Page 293 of 400



                    “Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

             “Investment Grade Rating”: a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s and BBB- (or the equivalent) by S&P, or any equivalent rating by any other Rating Agency.

                  “Investment Grade Securities”: (i) securities issued or directly and fully guaranteed or
insured by the United States government or any agency or instrumentality thereof (other than Cash
Equivalents); (ii) debt securities or debt instruments with an Investment Grade Rating, but excluding any
debt securities or instruments constituting loans or advances among the Parent Borrower and its
Subsidiaries; (iii) investments in any fund that invests exclusively in investments of the type described in
clauses (i) and (ii), which fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the United States customarily
utilized for high quality investments.

                    “Investor”: DB Investors, Inc., a Delaware corporation, and any successor in interest
thereto.

                “Joint Venture Agreements”: collectively, (a) the Joint Venture and Shareholders
Agreement, dated May, 2001, by and among DBI, Elemax Limited (a Hong Kong company), Soundstone
Limited (a British Virgin Islands company), Wingreat Limited (a Hong Kong company) and Mordechai
(Moty) Kafry, (b) the Joint Venture and Shareholders Agreement, dated August, 1995, by and among
David’s Bridal Corporation (a Pennsylvania company), Addwood Limited (a Hong Kong company),
Fillberg Limited (a Hong Kong company) and Mordechai (Moty) Kafry, (c) the Joint Venture and
Shareholders Agreement, dated July 1, 1998, by and among DBI, Pretty Fashions Inc. (a Taiwanese
company), Elemax Limited (a Hong Kong company), Multihulls Trading Limited (a Hong Kong
company) and Maxtel Limited (a Hong Kong company) and (d) the Joint Venture and Shareholders
Agreement, dated January 1, 2010, by and among DBI, The Bridge Holding Limited (a Hong Kong
company), Soundstone Limited (a British Virgin Island company), Executive Management Limited (a
Hong Kong company) and Mordechai (Moty) Kafry, in each case as amended, supplemented, waived or
otherwise modified from time to time.

               “Joint Ventures”: (a) Executive Management Limited, a limited company incorporated in
Hong Kong, (b) Fillberg, Ltd., a limited company incorporated in Hong Kong, (c) Wingreat Limited, a
limited company incorporated in Hong Kong and (d) Maxtel Limited, a limited company incorporated in
Hong Kong.

                    “Judgment Conversion Date”: as defined in Subsection 11.8(a).

                    “Judgment Currency”: as defined in Subsection 11.8(a).

                  “Law”: collectively, all international, foreign, federal, state, provincial and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or judicial precedents, including the
interpretation or administration thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental Authority.

                “Lenders”: the several banks and other financial institutions from time to time parties to
this Agreement together with, in each case, any affiliate of any such bank or financial institution through
which such bank or financial institution elects, by notice to the Administrative Agent and the Borrower
Representative, to make any Loans available to the Borrowers, provided that for all purposes of voting or


                                                     - 22 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18       Page 294 of 400



consenting with respect to (a) any amendment, supplementation or modification of any Loan Document,
(b) any waiver of any of the requirements of any Loan Document or any Default or Event of Default and
its consequences or (c) any other matter as to which a Lender may vote or consent pursuant to Subsection
11.1, the bank or financial institution making such election shall be deemed the “Lender” rather than such
affiliate, which shall not be entitled to so vote or consent.

                 “LGP”: Leonard Green & Partners, L.P., a Delaware limited partnership, and any
successor in interest thereto.

                  “LGP Investors”: collectively, (i) Green Equity Investors IV, L.P., and any successor in
interest thereto and (ii) DBI Coinvest LLC, and any successor in interest thereto.

               “LIBOR Rate”: with respect each day during each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined by the Administrative Agent to be:

                 (a)    for any Interest Period with respect to a Eurodollar Loan, the rate per annum
        equal to the London Interbank Offered Rate (“LIBOR”, or a comparable or successor rate which
        rate is approved by the Administrative Agent and the Required Lenders, as published on the
        applicable Markit Desktop or applicable Bloomberg or Reuters screen page (or such other
        commercially available source providing such quotations as may be designated by the
        Administrative Agent from time to time) (in such case, the “LIBOR Rate”) as or about 11:00
        a.m., London time, two (2) two London Business Days before the first day of such Interest
        Period; and

               (b)      for any interest calculation with respect to an ABR Loan on any date, the rate per
        annum equal to the LIBOR Rate, at or about 11:00 a.m., London time, two (2) London Business
        Days prior to such date for Dollar deposits with a term of one (1) month commencing on such
        date;

        provided that if the LIBOR Rate shall be less than 0%, it shall be deemed to be 0% for purposes
        of this Agreement.

                  “LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from time to time, which
shall initially be the applicable Markit desktop).

                 “Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in the nature thereof).

                    “Loan”: each Term Loan, and collectively the “Loans”.

                “Loan Documents”: this Agreement, any Notes, the ABL/Term Loan Intercreditor
Agreement, the Intercreditor Acknowledgment, the Guarantee and Collateral Agreement, the RSA, any
other Security Documents, the Agent Fee Letter, the Initial Approved Budget, and the Approved Budget,
each as amended, supplemented, waived or otherwise modified from time to time.

                    “Loan Parties”: the Borrowers and the Guarantors; individually, a “Loan Party”.

               “Management Investors”: the management members, officers, directors, employees and
other members of the management of any Parent Entity, the Parent Borrower or any of their respective


                                                     - 23 -
NAI-1505414932v11
                 Case 18-12635-LSS             Doc 17         Filed 11/19/18   Page 295 of 400



Subsidiaries, or family members or relatives of any of the foregoing (provided that, solely for purposes of
the definition of “Permitted Holders,” such relatives shall include only those Persons who are or become
Management Investors in connection with estate planning for or inheritance from other Management
Investors, as determined in good faith by the Borrower Representative, which determination shall be
conclusive), or trusts, partnerships or limited liability companies for the benefit of any of the foregoing, or
any of their heirs, executors, successors and legal representatives, who at any date beneficially own or
have the right to acquire, directly or indirectly, Capital Stock of the Parent Borrower, any Restricted
Subsidiary or any Parent Entity.

                “Management Stock”: Capital Stock of the Parent Borrower, any Restricted Subsidiary
or any Parent Entity (including any options, warrants or other rights in respect thereof) held by any of the
Management Investors.

                 “Material Adverse Effect”: a material adverse effect on (a) the business, operations,
property or condition (financial or otherwise) of the Borrowers and its Restricted Subsidiaries taken as a
whole (excluding (i) any matters publicly disclosed in writing or disclosed to the Administrative Agent
and the Lenders in writing prior to the filing of the Chapter 11 Cases, (ii) any matters disclosed in the
schedules hereto, (iii) any matters disclosed in any first day pleadings or declarations and (iv) the filing of
the Chapter 11 Cases, the events and conditions related and/or leading up thereto and the effects thereof
and any action required to be taken under the Loan Documents or under the Chapter 11 Orders), or (b) the
validity or enforceability as to any Loan Party party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents and the Lenders under the Loan Documents, in each
case taken as a whole.

                 “Materials of Environmental Concern”: any pollutants, contaminants, hazardous or toxic
substances or materials or wastes defined, listed, or regulated as such in or under, or which may give rise
to liability under, any applicable Environmental Law, including gasoline, petroleum (including crude oil
or any fraction thereof), petroleum products or by-products, asbestos and polychlorinated biphenyls.

                    “Maturity Date”: May [___], 2019.2

                    “Moody’s”: Moody’s Investors Service, Inc.

               “Mortgages”: each of the mortgages and deeds of trust, or similar security instruments
executed and delivered by any Debtor to the Collateral Agent, in connection herewith.

               “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

                “Net Available Cash”: from an Disposition, Recovery Event or the Extraordinary
Receipts, an amount equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or otherwise, but only as and
when received, but excluding any other consideration received in the form of assumption by the acquiring
Person of Indebtedness or other obligations relating to the properties or assets that are the subject of such
Disposition, Recovery Event or other Extraordinary Receipts or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses, commissions and other fees
and expenses incurred, and all Federal, state, provincial, foreign and local taxes required to be paid or to
be accrued as a liability under GAAP, in each case, as a consequence of, or in respect of, such
Disposition, Recovery Event or other Extraordinary Receipts (including as a consequence of any transfer

2
    NTD: To be the date 180 days after the Petition Date.


                                                            - 24 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18       Page 296 of 400



of funds in connection with the application thereof in accordance with Subsection 8.4), (ii) all payments
made, and all installment payments required to be made, on any Indebtedness (other than Pari Passu
Indebtedness) (x) that is secured by any assets subject to such Disposition or involved in such Recovery
Event, in accordance with the terms of any Lien upon such assets, or (y) that must by its terms, or in order
to obtain a necessary consent to such Disposition, or by applicable law, be repaid out of the proceeds from
such Disposition, Recovery Event or other Extraordinary Receipts, including but not limited to any
payments required to be made to increase borrowing availability under any revolving credit facility, (iii)
all distributions and other payments required to be made to minority interest holders in Subsidiaries or
joint ventures as a result of such Disposition, Recovery Event or other Extraordinary Receipts, or to any
other Person (other than the Parent Borrower or a Restricted Subsidiary) owning a beneficial interest in
the assets disposed of in such Disposition or subject to such Recovery Event or other Extraordinary
Receipts, (iv) any liabilities or obligations associated with the assets disposed of in such Disposition or
involved in such Recovery Event and retained, indemnified or insured by the Parent Borrower or any
Restricted Subsidiary after such Disposition, Recovery Event or other Extraordinary Receipts, including
pension and other post-employment benefit liabilities, liabilities related to environmental matters, and
liabilities relating to any indemnification obligations associated with such Disposition, Recovery Event or
other Extraordinary Receipts, (v) in the case of an Disposition, the amount of any purchase price or
similar adjustment (x) claimed by any Person to be owed by the Parent Borrower or any Restricted
Subsidiary, until such time as such claim shall have been settled or otherwise finally resolved, or (y) paid
or payable by the Parent Borrower or any Restricted Subsidiary, in either case in respect of such
Disposition and (vi) in the case of any Recovery Event or other Extraordinary Receipts, any amount
thereof that constitutes or represents reimbursement or compensation for any amount previously paid or to
be paid by the Parent Borrower or any of its Subsidiaries.

                 “Net Cash Proceeds”: with respect to any issuance or sale of any securities of the Parent
Borrower or any Subsidiary by the Parent Borrower or any Subsidiary, or any capital contribution, or any
Incurrence of Indebtedness (such events, other than the Incurrence of Indebtedness under and pursuant to
the DIP ABL Facility in accordance with the Orders and the Approved Budget, being a “Net Cash
Proceeds Prepayment Event”), the cash proceeds of such issuance, sale, contribution or Incurrence net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or commissions, and
brokerage, consultant and other fees actually incurred in connection with such issuance, sale, contribution
or Incurrence and net of taxes paid or payable as a result, or in respect thereof.

                    “Net Cash Proceeds Prepayment Event”: as defined in the definition of Net Cash
Proceeds.

                    “New York Courts”: as defined in Subsection 11.13(a).

                    “New York Supreme Court”: as defined in Subsection 11.13(a).

                    “Non-Consenting Lender”: as defined in Subsection 11.1(g).

                    “Non-Loan Party”: any Restricted Subsidiary of the Parent Borrower that is not a Loan
Party.

                    “Non-Wholly Owned Subsidiary”: each Subsidiary that is not a Wholly-Owned
Subsidiary.

                    “Note”: as defined in Subsection 2.2.




                                                     - 25 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18      Page 297 of 400



                 “Obligations”: with respect to any Indebtedness, any principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in bankruptcy or for reorganization
relating to the Parent Borrower or any Restricted Subsidiary whether or not a claim for post-filing interest
is allowed in such proceedings), fees, charges, expenses, indemnities, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other monetary obligations of any
nature and all other amounts payable thereunder or in respect thereof; provided that Obligations of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan Party.

                    “Obligation Currency”: as defined in Subsection 11.8(a).

                 “Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Restricted Subsidiaries (other than any Restricted Subsidiary
that is not a Loan Party) in respect of a purchase of such goods or services.

               “Order”: as applicable, and as the context may require, the Interim Order or the Final
Order, whichever is then applicable.

                “Organizational Documents”:         with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the equivalent organizational
documents) of such Person and (b) the bylaws or operating agreement (or the equivalent governing
documents) of such Person.

                “Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any
Loan or Loan Document).

                “Other Taxes”: all present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to Subsection 4.13(d)).

                 “Outstanding Amount”: with respect to the Loans on any date, the principal amount
thereof after giving effect to any borrowings and prepayments or repayments thereof occurring on such
date.

                    “Parent Borrower”: as defined in the Preamble and the Recitals hereto.

                “Parent Entity”: any of Investor, DB Parent, and any other Person that is a Subsidiary of
Investor or DB Parent and of which, in each case, the Parent Borrower is a Subsidiary.

                “Pari Passu Indebtedness”: Indebtedness with Liens on the Collateral ranking pari passu
with the Liens securing the Term Loan Facilities Obligations.

                    “Participant”: as defined in Subsection 11.6(c).

                    “Participant Register”: as defined in Subsection 11.6(b)(v).



                                                      - 26 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18    Page 298 of 400



                    “Patriot Act”: as defined in Subsection 11.19.

                “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to Subtitle A of
Title IV of ERISA (or any successor thereto).

                 “Permitted Holders”: any of the following: (i) any of the CD&R Investors; (ii) any of the
LGP Investors, (iii) any of the Management Investors, CD&R, LGP and their respective Affiliates; (iv)
any investment fund or vehicle managed, sponsored or advised by CD&R or any Affiliate thereof, and
any Affiliate of or successor to any such investment fund or vehicle; or (v) any limited or general partners
of, or other investors in, any CD&R Investor or any Affiliate thereof, or any such investment fund or
vehicle.

                    “Permitted Investments”:

               (a)     Investments in accounts, payment intangibles and chattel paper (each as defined
in the UCC), notes receivable, extensions of trade credit and similar items arising or acquired in the
ordinary course of business consistent with the past practice of the Parent Borrower and its Restricted
Subsidiaries;

               (b)     Investments in cash, Cash Equivalents, Temporary Cash Investments and
Investment Grade Securities;

                 (c)    Investments existing or made pursuant to legally binding written commitments in
existence on the Closing Date and set forth on Schedule 1.1(f) and Investments in any Joint Venture made
pursuant any Joint Venture Agreement as in effect on the Closing Date, in each case, solely to the extent
reflected in the Approved Budget;

                (d)     (i) Investments by any Loan Party in any other Loan Party (other than Holdings,
DB Parent or Investor); provided, however, that if any such Investment is in the form of intercompany
Indebtedness, such Indebtedness shall not be secured by any Lien and (ii) Investments in Holdings, DB
Parent or Investor in amounts and for purposes for which dividends are permitted under Subsection 8.2;

                (e)      Investments received in settlement amounts due to the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower effected in the ordinary course of business;

                    (f)     Investments by any Non-Loan Party in any other Non-Loan Party;

                (g)    Solely to the extent reflected in the Approved Budget, Investments by Loan
Parties in any Non-Loan Parties; provided, however, that the aggregate outstanding amount at any time of
all intercompany Investments made pursuant to this clause (g) during the Chapter 11 Cases shall not
exceed $50,000;

                (h)     Investments by any Non-Loan Party in any Loan Party (other than Holdings, DB
Parent or Investor); provided, however, that if any such Investment is in the form of intercompany
Indebtedness, such Indebtedness shall not be secured by any Lien and such Investment shall be subject to
a subordination agreement in form and substance satisfactory to the Required Lenders;

                 (i)      loans and advances (and guarantees of loans and advances by third parties) made
to officers, directors or employees of any Parent Entity or Holdings, the Parent Borrower or any of its
Restricted Subsidiaries, and Guarantee Obligations of the Parent Borrower or any of its Restricted
Subsidiaries in respect of obligations of officers, directors or employees of any Parent Entity, Holdings,


                                                     - 27 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18       Page 299 of 400



the Parent Borrower or any of its Restricted Subsidiaries, in each case (i) in the ordinary course of
business, (ii) existing on the Closing Date and described on Schedule 1.1(f)), (iii) made after the Closing
Date for relocation expenses in the ordinary course of business, (iv) made for other purposes in an
aggregate principal amount not to exceed $50,000 at any time or (v) relating to indemnification or
reimbursement of any officers, directors or employees in respect of liabilities relating to their serving in
any such capacity; provided, however, that (i) with respect to any employee of any Parent Entity, no such
loans or advances shall be permitted unless the activities of such employee relate primarily to the Parent
Borrower and its Restricted Subsidiaries and (ii) any such amounts permitted under this clause (i) shall be
reflected in the Approved Budget;

                 (j)     Investments in the nature of pledges or deposits (x) with respect to leases or
utilities provided to third parties in the ordinary course of business or (y) otherwise described in the
definition of “Customary Permitted Liens” or made in connection with Liens permitted under Subsection
8.6; or

                 (k)    Investments representing evidences of Indebtedness, securities or other property
received from another Person by the Parent Borrower or any of its Restricted Subsidiaries in connection
with any bankruptcy proceeding, Bail-In Action or other reorganization of such other Person or as a result
of foreclosure, perfection or enforcement of any Lien or exchange for evidences of Indebtedness,
securities or other property of such other Person held by the Parent Borrower or any of its Restricted
Subsidiaries; provided that any such securities or other property received by the Parent Borrower or any
other Loan Party is pledged to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Documents as and to the extent required thereby.

                    “Permitted Liens”: as defined in Subsection 8.6.

                  “Person”: an individual, partnership, corporation, limited liability company, business
trust, joint stock company, trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature.

                    “Petition Date”: as defined in the Recitals to this Agreement.

                “Plan”: at a particular time, any employee benefit plan which is covered by ERISA and
in respect of which the Parent Borrower or a Commonly Controlled Entity is an “employer” as defined in
Section 3(5) of ERISA.

                  “Plan of Reorganization”: a plan of reorganization in form and substance satisfactory to
the Administrative Agent, the Required Lenders and the Crossover Holder in all respects and consented to
by the Administrative Agent, the Required Lenders and the Crossover Holder, confirmed by an order (in
form and substance satisfactory to the Administrative Agent, the Required Lenders and the Crossover
Holder) of the Court under the Chapter 11 Cases, containing, among other things, (i) the terms and
conditions as set forth in the RSA, (ii) a release in favor of the Agents and the Lenders and their
respective affiliates, and (iii) provisions with respect to the settlement or discharge of all claims and other
debts and liabilities, and such Plan of Reorganization shall be in full force and effect and shall not have
been modified, altered, amended or otherwise changed or supplemented without the prior written consent
of the Administrative Agent, the Required Lenders and the Crossover Holder.

                 “Platform”: Intralinks, Debt Domain, SyndTrak Online or any other similar electronic
distribution system.




                                                      - 28 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18      Page 300 of 400



               “Post-Petition”:       the time period commencing immediately upon the filing of the
applicable Chapter 11 Case.

                    “Pre-Petition”: the time period ending immediately prior to the filing of the Chapter 11
Cases.

                  “Pre-Petition ABL Credit Agreement”: that certain ABL Credit Agreement, dated as of
October 11, 2012, among the Borrowers, the Prior ABL Agent, the Prior ABL Lenders and the other
parties thereto (as amended, amended and restated, supplemented or otherwise modified from time to time
through the Petition Date).

               “Pre-Petition ABL Loan Documents”: the “Loan Documents” as defined in the Pre-
Petition ABL Credit Agreement.

              “Pre-Petition Loan Documents”: the “Loan Documents” as defined in the Pre-Petition
Term Loan Agreement.

                    “Pre-Petition Term Loan Agreement”: as defined in the Recitals to this Agreement.

                 “Preferred Stock”: as applied to the Capital Stock of any corporation or company,
Capital Stock of any class or classes (however designated) that by its terms is preferred as to the payment
of dividends, or as to the distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such corporation or company, over Capital Stock of any other class of such corporation or
company.

                    “Prepayment Date”: as defined in Subsection 4.4(d).

               “Pre-Petition Senior Notes”: 7.75% Senior Notes due 2020 of the Parent Borrower
issued on October 11, 2012, as may be amended, supplemented, waived or otherwise modified from time
to time.

                “Pre-Petition Senior Notes Documents”: the Pre-Petition Senior Notes Indenture and all
other instruments, agreements and other documents evidencing or governing the Pre-Petition Senior
Notes or providing for any guarantee, obligation, security or other right in respect thereof.

               “Pre-Petition Senior Notes Indenture”: the Indenture dated as of the date hereof, under
which the Pre-Petition Senior Notes are issued, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

                 “Prior ABL Agent”: Bank of America, N.A., in its capacities as administrative agent and
collateral agent under the Pre-Petition ABL Credit Agreement.

                    “Prior ABL Lenders”: the lenders under the Pre-Petition ABL Credit Agreement.

                 “Prior Agent”: Bank of America, N.A., in its capacities as administrative agent and
collateral agent under the Pre-Petition Term Loan Agreement.

                    “Prior Lender Obligations”: all “Obligations” as defined in the Pre-Petition Term Loan
Agreement.




                                                     - 29 -
NAI-1505414932v11
               Case 18-12635-LSS            Doc 17      Filed 11/19/18     Page 301 of 400



                    “Prior Lenders”: collectively, each Lender as defined in the Pre-Petition Term Loan
Agreement.

                “Prior Week”: as of any date of determination, the immediately preceding week ended
on a Saturday and commencing on the prior Sunday.

                 “Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

                “Rating Agency”: Moody’s and S&P, or if either of the foregoing are unwilling to issue
a rating on the Loans any other nationally recognized statistical rating agency or agencies acceptable to
the Required Lenders.

                “Receivable”: a right to receive payment pursuant to an arrangement with another Person
pursuant to which such other Person is obligated to pay, as determined in accordance with GAAP.

                    “Recipient”: any Agent or any Lender, as applicable.

                “Recovery Event”: any settlement of or payment in respect of any property or casualty
insurance claim or any condemnation proceeding relating to any asset of the Parent Borrower or any
Restricted Subsidiary constituting Collateral giving rise to Net Available Cash to the Parent Borrower or
such Restricted Subsidiary.

                 “refinance”: refinance, refund, replace, renew, repay, modify, restate, defer, substitute,
supplement, reissue, resell or extend (including pursuant to any defeasance or discharge mechanism); and
the terms “refinances,” “refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.

                    “Register”: as defined in Subsection 11.6(b)(iv).

                    “Regulation D”: Regulation D of the Board as in effect from time to time.

                    “Regulation T”: Regulation T of the Board as in effect from time to time.

                    “Regulation U”: Regulation U of the Board as in effect from time to time.

                    “Regulation X”: Regulation X of the Board as in effect from time to time.

                 “Related Parties”: with respect to any Person, such Person’s affiliates and the partners,
officers, directors, trustees, employees, employees, shareholders, members, attorneys and other advisors,
agents and controlling persons of such person and of such person’s affiliates and “Related Party” shall
mean any of them.

                    “Remedies Notice Period”:     as defined in the Interim Order (or Final Order, when
applicable).




                                                     - 30 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18      Page 302 of 400



                 “Reportable Event”: any of the events set forth in Section 4043(c) of ERISA, other than
those events as to which the 30 day notice period is waived under Section 21, 22, 23, 24, 25, 27 or 28 of
PBGC Regulation Section 4043 or any successor regulation thereto.

                    “Required Lenders”: Lenders, the Term Credit Percentages of which aggregate greater
than 50.0%.

                “Required Milestones”: “Milestones”, or such similar term, as defined in the Interim
Order (or the Final Order, when applicable) and/or the RSA.

                 “Requirement of Law”: as to any Person, the Organizational Documents of such Person,
and any law, statute, ordinance, code, decree, treaty, rule or regulation or determination of an arbitrator or
a court or other Governmental Authority, in each case applicable to or binding upon such Person or any of
its material property or to which such Person or any of its material property is subject, including laws,
ordinances and regulations pertaining to zoning, occupancy and subdivision of real properties; provided
that the foregoing shall not apply to any non-binding recommendation of any Governmental Authority.

                 “Responsible Officer”: as to any Person, any of the following officers of such Person:
(a) the chief executive officer or the president of such Person and, with respect to financial matters, the
chief financial officer, the treasurer, the controller or the Vice President-Finance of such Person, (b) any
vice president of such Person or, with respect to financial matters, any assistant treasurer or assistant
controller of such Person, in each case who has been designated in writing to the Administrative Agent or
the Collateral Agent as a Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, by such chief financial officer of such Person, (c) with respect to
Subsection 7.7 and without limiting the foregoing, the general counsel of such Person and (d) with respect
to ERISA matters, the senior vice president–human resources (or substantial equivalent) of such Person.

                 “Restricted Payment”: any dividend or other distribution or payment on, or purchase,
repurchase, redemption, or defeasance of, (in each case, whether in cash, securities or other property) any
Equity Interest of the Borrowers, Holdings, any Parent Entity or any other non-Wholly-Owned Subsidiary
(whether in cash, securities or other property), including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest of the Borrowers, Holdings or any Parent Entity or any other non-Wholly-Owned
Subsidiary.

                    “Restricted Subsidiary”: any Subsidiary of the Parent Borrower.

               “Restructuring Advisor”: a restructuring advisor reasonably acceptable to the Required
Lenders. For the avoidance of doubt, AlixPartners LLP shall be a reasonably acceptable Restructuring
Advisor.

               “RSA”: that certain Restructuring Support Agreement, dated as of November [__], 2018
by and among the Loan Parties, the Prior Lenders and the other creditor parties party thereto, to be in
form and substance satisfactory to the Lenders.

                    “RSA Event”: a Creditor Termination Event under and as defined in the RSA.

                    “S&P”: Standard & Poor’s Ratings Group, a division of S&P Global, Inc., and its
successors.




                                                     - 31 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18         Page 303 of 400



                “Sanction(s)”: any sanction administered or enforced by the United States Government
(including, without limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

                    “SEC”: the United States Securities and Exchange Commission.

                “Second Borrowing Availability Date”: the initial date on which the conditions specified
in Subsection 6.2 are satisfied or waived in accordance with Subsection 6.2.

                    “Second Borrowing Funding”: the funding of the Term Loans pursuant to Subsection 6.2.

                    “Secured Parties”: the “Secured Parties” as defined in the Guarantee and Collateral
Agreement.

                    “Securities Act”: the Securities Act of 1933, as amended from time to time.

                 “Security Documents”: the collective reference to the Orders, the Guarantee and
Collateral Agreement, each of the Mortgages, if any, any financing statements, and all other similar
security documents hereafter delivered to the Collateral Agent granting or perfecting a Lien on any asset
or assets of any Person to secure the obligations and liabilities of the Loan Parties hereunder and/or under
any of the other Loan Documents or to secure any guarantee of any such obligations and liabilities,
including any security documents executed and delivered or caused to be delivered to the Administrative
Agent and/or the Collateral Agent pursuant to Subsection 7.9(a), 7.9(b) or 7.9(c), in each case, as
amended, supplemented, waived or otherwise modified from time to time.

                “Set”: the collective reference to Eurodollar Loans of a single Tranche, the then current
Interest Periods with respect to all of which begin on the same date and end on the same later date
(whether or not such Eurodollar Loans shall originally have been made on the same day).

                    “Settlement Service”: as defined in Subsection 11.6(b).

                “Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of ERISA
or Section 412 of the Code, but which is not a Multiemployer Plan.

                 “Specified Ad Hoc Group Advisor”: the Ad Hoc Group Advisor specified in clause (y) in
the definition thereof or such other person designated as such in writing by the Ad Hoc Group of Prior
Lenders to the Borrower Representative from time to time.

                  “Specified Crossover Holder Advisor”: the Crossover Holder Advisor specified in clause
(x) in the definition thereof or such other person designated as such in writing by the Crossover Holder to
the Borrower Representative from time to time.

                “Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such Indebtedness is due and payable,
including pursuant to any mandatory redemption provision (but excluding any provision providing for the
repurchase or repayment of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

                “Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average maximum
rate at which reserves (including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under Regulation D by member banks of the United States Federal


                                                     - 32 -
NAI-1505414932v11
              Case 18-12635-LSS              Doc 17     Filed 11/19/18       Page 304 of 400



Reserve System in New York City with deposits exceeding one billion Dollars against “Eurocurrency
liabilities” (as such term is used in Regulation D). Eurodollar Loans shall be deemed to constitute
Eurocurrency liabilities and to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any Lender under Regulation
D.

                    “Store”: any retail store operated, or to be operated, by any Loan Party.

                  “Subsidiary”: as to any Person, a corporation, partnership, limited liability company or
other entity (a) of which shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned by such Person, or (b) the
management of which is otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person and, in the case of this clause (b), which is treated as a consolidated subsidiary for
accounting purposes. Unless otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent Borrower. The term “Subsidiary”
shall not include any Joint Ventures even if such entity would be consolidated with Parent Borrower
under GAAP; provided that, for the avoidance of doubt, nothing in this sentence shall limit or otherwise
affect the treatment of Joint Ventures (including with respect to consolidation) for financial reporting
purposes under and in accordance with GAAP.

                    “Subsidiary Borrowers”: as defined in the Preamble hereto.

                  “Subsidiary Guarantor”: each Domestic Subsidiary of the Parent Borrower (other than a
Borrower) which executes and delivers a Guaranty pursuant to Subsection 7.9 or otherwise, in each case,
unless and until such time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of the Parent Borrower in accordance with the terms and provisions hereof, or (b) is released
from all of its obligations under the Guaranty in accordance with terms and provisions thereof.

               “Successor Case”: with respect to the Chapter 11 Cases, any subsequent proceedings
under Chapter 7 of the Bankruptcy Code.

                “Swap Obligation”: with respect to any Loan Party, any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

               “Taxes”: any and all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

                 “Temporary Cash Investments”: any of the following: (i) any investment in (x) direct
obligations of the United States of America, a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of an investment or capital
expenditure by the Parent Borrower or a Restricted Subsidiary in that country or with such funds, or any
agency or instrumentality of any thereof, or obligations Guaranteed by the United States of America or a
member state of the European Union or any country in whose currency funds are being held pending their
application in the making of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality of any of the foregoing, or
obligations guaranteed by any of the foregoing or (y) direct obligations of any foreign country recognized
by the United States of America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the


                                                      - 33 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 305 of 400



equivalent of such rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization), (ii) overnight bank deposits,
and investments in time deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not more than one year after the
date of acquisition thereof issued by (x) any bank or other institutional lender under this Agreement or the
DIP ABL Agreement or any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country recognized by the United
States of America having capital and surplus aggregating in excess of $250.0 million (or the foreign
currency equivalent thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by Moody’s
(or, in either case, the equivalent of such rating by such organization or, if no rating of S&P or Moody’s
then exists, the equivalent of such rating by any nationally recognized rating organization) at the time
such Investment is made, (iii) repurchase obligations with a term of not more than 30 days for underlying
securities or instruments of the types described in clause (i) or (ii) above entered into with a bank meeting
the qualifications described in clause (ii) above, (iv) Investments in commercial paper, maturing not more
than 270 days after the date of acquisition, issued by a Person (other than that of the Parent Borrower or
any of its Subsidiaries), with a rating at the time as of which any Investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to S&P (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists, the equivalent of such
rating by any nationally recognized rating organization), (v) Investments in securities maturing not more
than one year after the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or taxing authority thereof, and
rated at least “A” by S&P or “A” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization), (vi) Indebtedness or Preferred Stock (other than of the Parent
Borrower or any of its Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized rating organization), (vii)
investment funds investing 95.0% of their assets in securities of the type described in clauses (i) through
(vi) above (which funds may also hold reasonable amounts of cash pending investment and/or
distribution), (viii) any money market deposit accounts issued or offered by a domestic commercial bank
or a commercial bank organized and located in a country recognized by the United States of America, in
each case, having capital and surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting conditions of Rule 2a-7 (or
any successor rule) of the SEC under the Investment Company Act of 1940, as amended, and (ix) similar
investments approved by the Board of Directors in the ordinary course of business.

                “Term Credit Percentage”: as to any Lender at any time, the percentage of the aggregate
outstanding Term Loans (if any) of the Lenders and aggregate unused Term Loan Commitments of the
Lenders (if any) then constituted by such Lender’s outstanding Term Loans (if any) and such Lender’s
unused Term Loan Commitments (if any).

                  “Termination Date”: the earliest of (a) the Maturity Date, (b) [reserved], (c) the date on
which the Obligations become due and payable pursuant to this Agreement, whether by acceleration or
otherwise, (d) the effective date of a Plan of Reorganization for the Debtors, (e) the date of consummation
of a sale of all or substantially all of the Debtors’ assets under Section 363 of the Bankruptcy Code, (f) the
first business day on which the Interim Order expires by its terms or is terminated, unless the Final Order
has been entered and become effective prior thereto, (g) conversion of any of the Chapter 11 Cases to a
case under Chapter 7 of the Bankruptcy Code or any Loan Party shall file a motion or other pleading
seeking the conversion of the Chapter 11 Cases to Chapter 7 of the Bankruptcy Code unless otherwise
consented to in writing by the Administrative Agent, the Required Lenders and the Crossover Holder, (h)
dismissal of any of the Chapter 11 Cases, unless otherwise consented to in writing by the Administrative

                                                   - 34 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18       Page 306 of 400



Agent, the Required Lenders and the Crossover Holder, and (i) the Final Order is vacated, terminated,
rescinded, revoked, declared null and void or otherwise ceases to be in full force and effect.

                “Term Loan Commitments”: as to any Lender, its obligation to make Term Loans to the
Borrowers pursuant to Subsection 2.1 in an aggregate amount not to exceed at any one time outstanding
the amount set forth opposite such Lender’s name in Schedule A under the heading “Term Loan
Commitment”; collectively, as to all the Lenders, the “Term Loan Commitments”. As of the Closing
Date, the aggregate amount of the Term Loan Commitments shall be $60,000,000.00, which Term Loan
Commitments shall be comprised of (i) on or after the Closing Date but prior to the Second Borrowing
Availability Date, $60,000,000.00 and (ii) on or after the Second Borrowing Availability Date, such
unfunded portion, if any, of the Term Loan Commitment as of such date.

                “Term Loan Facility Obligations”: obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during (or would accrue but for) the
pendency of any bankruptcy, insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Parent Borrower and the other Loan Parties under this Agreement
and the other Loan Documents.

                    “Term Loans”: a loan made under and pursuant to the Term Loan Commitment.

                “Trade Payables”: with respect to any Person, any accounts payable or any indebtedness
or monetary obligation to trade creditors created, assumed or guaranteed by such Person arising in the
ordinary course of business in connection with the acquisition of goods or services.

              “Tranche”: with respect to Term Loans or Term Loan Commitments, refers to whether
such Term Loans or Term Loan Commitments are with the same terms and conditions made on the same
day.

                    “Transferee”: any Participant or Assignee.

                “Type”: the type of Loan determined based on the interest option applicable thereto, with
there being two Types of Loans hereunder, namely ABR Loans and Eurodollar Loans.

                    “UCC”: the Uniform Commercial Code as in effect in the State of New York from time
to time.

                “United States Person”:        any United States person within the meaning of Section
7701(a)(30) of the Code.

                    “U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(g)(ii)(B)(3).

                    “U.S. Trustee”: the United States Trustee applicable in the Chapter 11 Cases.




                                                     - 35 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18       Page 307 of 400



                  “Voting Stock”: as to any entity, all classes of Capital Stock of such entity then
outstanding and normally entitled to vote in the election of directors or all interests in such entity with the
ability to control the management or actions of such entity.

                “Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of which
such Person owns, directly or indirectly through one or more Wholly Owned Subsidiaries, all of the
Capital Stock of such Subsidiary other than directors qualifying shares or shares held by nominees.

                    “Withdrawal”: a disbursement of funds from the DIP Funding Account.

                    “Withdrawal Date”: as defined in Subsection 2.3(b).

                 “Write-Down and Conversion Powers”: with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule.

        1.2      Other Definitional Provisions. Unless otherwise specified therein, all terms defined in
this Agreement shall have the defined meanings when used in any Notes, any other Loan Document or
any certificate or other document made or delivered pursuant hereto.

                 (a)     As used herein and in any Notes and any other Loan Document, and any
        certificate or other document made or delivered pursuant hereto or thereto, accounting terms
        relating to the Parent Borrower and its Restricted Subsidiaries not defined in Subsection 1.1 and
        accounting terms partly defined in Subsection 1.1, to the extent not defined, shall have the
        respective meanings given to them under GAAP.

                (b)      The words “hereof”, “herein” and “hereunder” and words of similar import when
        used in this Agreement shall refer to this Agreement as a whole and not to any particular
        provision of this Agreement, and Section, Subsection, Schedule and Exhibit references are to this
        Agreement unless otherwise specified. The words “include”, “includes” and “including” shall be
        deemed to be followed by the phrase “without limitation”.

                  (c)    Any financial ratios required to be satisfied in order for a specific action to be
        permitted under this Agreement shall be calculated by dividing the appropriate component by the
        other component, carrying the result to one place more than the number of places by which such
        ratio is expressed herein and rounding the result up or down to the nearest number (rounding-up if
        there is no nearest number).

                (d)     Any references in this Agreement to “cash and/or Cash Equivalents”, “cash, Cash
        Equivalents and/or Temporary Cash Investments” or any similar combination of the foregoing
        shall be construed as not double counting cash or any other applicable amount which would
        otherwise be duplicated therein.

                (e)      The meanings given to terms defined herein shall be equally applicable to both
        the singular and plural forms of such terms.

                (f)     All references herein to consolidated financial statements of the Parent Borrower
        or the Subsidiary Borrower shall, in each case, include each variable interest entity (including the
        Joint Ventures) that the Parent Borrower is otherwise required to consolidate in accordance with
        GAAP.

                                                    - 36 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18       Page 308 of 400



                 (g)     All references herein to the determination of any amount or ratio for the Parent
        Borrower and its Restricted Subsidiaries on a consolidated basis or any similar reference shall, in
        each case, not be deemed to include each variable interest entity (including the Joint Ventures)
        that the Parent Borrower is otherwise required to consolidate in accordance with GAAP.

        1.3     Borrower Representative. Each Borrower hereby designates the Parent Borrower as its
Borrower Representative. The Borrower Representative will be acting as agent on each of the Borrowers
behalf for the purposes of issuing Committed Loan Notices and Conversion/Continuation Notices of any
Loans pursuant to Sections 2 and 4 or similar notices, giving instructions with respect to the disbursement
of the proceeds of the Loans, selecting interest rate options, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or the Borrowers under the Loan
Documents. The Borrower Representative hereby accepts such appointment. Each Borrower agrees that
each notice, election, representation and warranty, covenant, agreement and undertaking made on its
behalf by the Borrower Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the same extent as if the
same had been made directly by such Borrower.

         1.4      Divisions. For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or liability
of a different Person, then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed to
have been organized on the first date of its existence by the holders of its Equity Interests at such time.




                                                SECTION 2

                                     Amount and Terms of Commitments

        2.1         DIP Term Loan Facility.

                 (a)     Subject to the terms and conditions set forth herein and in the Order, each Lender
        severally, not jointly and severally, agrees to make to the Borrowers from time to time prior to the
        Termination Date, on the applicable borrowing date, loans denominated in Dollars in a principal
        amount which, when combined with all prior Term Loan by such Lender, does not exceed such
        Lender’s Term Loan Commitment or, in the case of the Initial Term Loans, the maximum
        amounts specified in accordance with the definition of “Term Loan Commitments” as being in
        effect at any such time. The amounts borrowed under this Subsection 2.1 and repaid or prepaid
        may not be reborrowed. The Term Loans may be ABR Loans or Eurodollar Loans, as further
        provided herein.

                 (b)     Each Lender’s Term Loan Commitment shall expire on the Termination Date and
        all Loans and all other amounts owed hereunder with respect to the Loans shall be paid in full no
        later than such date. Proceeds of the Loans shall be deposited in the DIP Funding Account and
        used solely as permitted herein.

        2.2      Notes. The Borrowers agree that, upon the request to the Borrowers by any Lender made
on or prior to the Closing Date or in connection with any assignment pursuant to Subsection 11.6(b), in


                                                    - 37 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18   Page 309 of 400



order to evidence such Lender’s Loan, the Borrowers will execute and deliver to such Lender a
promissory note substantially in the form of Exhibit A (each, as amended, supplemented, replaced or
otherwise modified from time to time, a “Note”), in each case with appropriate insertions therein as to
payee, date and principal amount, payable to such Lender and its registered assigns and in a principal
amount equal to the unpaid principal amount of the applicable Loans made (and/or acquired by
assignment pursuant to Subsection 11.6(b)) by such Lender to the Borrower. Each Note shall be dated the
Closing Date and shall be payable as provided in Subsection 2.2(b) and provide for the payment of
interest in accordance with Subsection 4.1.

        2.3         Borrowing Procedures.

                 (a)    Procedure for Borrowing. The Borrower Representative shall deliver to the
        Administrative Agent a notice in the form attached hereto as Exhibit G-1 (a “Committed Loan
        Notice”) (which notice must have been received by the Administrative Agent prior to 9:00 A.M.,
        New York City time, and shall be irrevocable after funding) three Business Days prior to the
        requested date of any Borrowing (or such shorter time period as the Lenders and the
        Administrative Agent may agree), specifying the amount of the Loans to be borrowed and the
        date of such Borrowing (which must be a Business Day occurring at least three (3) days prior to
        the Maturity Date and at least three (3) Business Days (or such shorter time as the Lenders may
        agree) after the satisfaction or waiver of the conditions set forth in Subsections 6.1 or 6.2, as
        applicable). Each Committed Loan Notice shall specify (i) the proposed date of any Borrowing,
        (ii) the amount of such proposed Borrowing (which amounts shall be limited as set forth in the
        definition of “Initial Term Loan Commitment”), (iii) whether such Loan is requested to be a
        Eurodolloar Loan or an ABR Loan, (iv) in the case of a Eurodollar Loan, the Interest Period for
        such Loan and (v) the accounts (either the DIP Funding Account or the DIP Borrowing Account)
        for which funds are to be disbursed, as well as the wiring instructions on account of any fees or
        expenses payable pursuant to this Agreement (subject to the Order), which may be set forth in a
        funds flow memorandum acceptable to the Administrative Agent. Notwithstanding anything to
        the contrary hereunder, with respect to the Term Loan Commitments, the Borrowers shall only be
        entitled to make one Borrowing prior to the Second Borrowing Availability Date and one
        additional Borrowing on or after the Second Borrowing Availability Date. Upon receipt of such
        Committed Loan Notice, the Administrative Agent shall promptly notify each applicable Lender
        of the amount of its Term Credit Percentage. Each Lender shall deposit (or cause its applicable
        lending office to deposit) the amount of its Loan in immediately available funds in the DIP
        Funding Account not later than 3:00 P.M., New York City time on the requested borrowing date.
        The Administrative Agent shall on such date credit the account of the Borrowers on the books of
        the Administrative Agent with the aggregate of the amounts made available to the Administrative
        Agent for the Borrower by the Lenders and in like funds as received by the Administrative Agent.

                 (b)     The Borrowers may request disbursements from the DIP Funding Account by
        delivering to the Administrative Agent a Committed Loan Notice, which notice shall indicate the
        proposed date of the applicable Withdrawal (such date, the “Withdrawal Date”), which shall be
        delivered to the Administrative Agent no later than 11:00 a.m. three Business Days before the
        applicable Withdrawal Date. Following receipt of such Committed Loan Notice by the
        Administrative Agent, the Administrative Agent shall disburse funds from the DIP Funding
        Account in an aggregate principal amount equal to the amount specified in such Committed Loan
        Notice to the DIP Borrowing Account on the Withdrawal Date. All proceeds of the Loans shall be
        held in the DIP Funding Account at all times until such proceeds are disbursed in accordance with
        this Subsection 2.3 solely for purposes permitted under Subsection 7.10 or to be applied in
        accordance with Subsection 2.5. Once disbursed in accordance with this Section, all proceeds of
        the Loans shall be held in the DIP Borrowing Account at all times until such proceeds are

                                                     - 38 -
NAI-1505414932v11
              Case 18-12635-LSS         Doc 17      Filed 11/19/18      Page 310 of 400



        disbursed solely for purposes permitted under Subsection 7.10 in accordance with the Approved
        Budget.

                (c)       Subject to the terms and conditions set forth herein, the Administrative Agent
        shall honor instructions received from the Borrowers in the form of the Committed Loan Notice
        unless and until directed otherwise in writing by the Required Lenders upon the occurrence and
        continuation of a Default or Event of Default. On and after the date of receipt by the
        Administrative Agent of a written direction from the Required Lenders instructing the
        Administrative Agent that it may no longer honor instructions from the Borrowers with respect to
        the DIP Funding Account, the Borrowers and the other Loan Parties shall have no right to request
        withdrawals from the DIP Funding Account and the Administrative Agent shall not honor such
        requests (in each case, other than to pay the Carve-Out); provided, that the Administrative Agent
        shall not be liable for (A) any disbursements made pursuant to instructions from the Borrowers or
        (B) irrevocable electronic funds transfers or wire transfers that are subject to cut-off times, in
        each case, that were processed prior to receipt of such written direction from the Required
        Lenders.

                (d)      With respect to any disbursement, withdrawal, transfer, or application of funds
        from the DIP Funding Account hereunder, the Administrative Agent shall be entitled to
        conclusively rely upon, and shall be fully protected in relying upon, (i) any Committed Loan
        Notice submitted by the Borrowers and (ii) any instructions from the Required Lenders.
        Notwithstanding anything herein to the contrary, the Administrative Agent shall have no
        obligation to fund any amount in excess of the amounts then held in the DIP Funding Account.

        2.4         [Reserved].

        2.5      Repayment of Loans. (a) The Borrowers hereby, jointly and severally, unconditionally
promise to pay to the Administrative Agent, for the ratable account of the Lenders, on the Termination
Date the aggregate principal amount of all Loans and other Term Loan Facility Obligations outstanding as
of such date. The Borrowers agree to pay interest on the unpaid principal amount of the Loans from time
to time outstanding from the date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Subsection 4.1, for the avoidance of doubt, such Loans shall be deemed outstanding
beginning with the date deposited into the DIP Funding Account.

                    (b) Each Lender shall maintain in accordance with its usual practice an account or
        accounts evidencing indebtedness of each of the Borrowers to such Lender resulting from each
        Loan of such Lender from time to time, including the amounts of principal and interest payable
        and paid to such Lender from time to time under this Agreement.

                (c)      The Administrative Agent shall maintain the Register pursuant to and in
        accordance with Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
        recorded (i) the amount of each Loan made hereunder, the Type thereof, the Borrowers to which
        such Loan is made, each Interest Period, if any, applicable thereto, (ii) the amount of any
        principal or interest due and payable or to become due and payable from each of the Borrowers to
        each applicable Lender hereunder and (iii) the amount of any sum received by the Administrative
        Agent hereunder from each of the Borrowers and each applicable Lender’s share thereof.

                 (d)    The entries made in the Register and the accounts of each Lender maintained
        pursuant to Subsection 2.5(c) shall be conclusive absent manifest error of the existence and
        amounts of the obligations of each of the Borrowers therein recorded; provided, however, that the
        failure of any Lender or the Administrative Agent to maintain the Register or any such account,

                                                 - 39 -
NAI-1505414932v11
              Case 18-12635-LSS               Doc 17     Filed 11/19/18     Page 311 of 400



        or any error therein, shall not in any manner affect the obligation of the Borrowers to repay (with
        applicable interest) the Loans made to the Borrowers by such Lender in accordance with the
        terms of this Agreement. To the extent that a Note conflicts with the Register, the terms of the
        Register shall control absent manifest error.

        2.6         [Reserved].

       2.7     Defaulting Lenders. Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then for so long as such Lender is a Defaulting Lender:

                    (1) The Term Loan Commitments and Outstanding Amount of Loans of such
        Defaulting Lender shall not be included in determining whether all Lenders or the Required
        Lenders have taken or may take any action hereunder (including any consent to any amendment,
        waiver or other modification pursuant to Subsection 11.1); provided that any waiver, amendment
        or modification requiring the consent of all Lenders or each affected Lender which affects such
        Defaulting Lender disproportionately when compared to the other affected Lenders, or increases
        or extends the Term Loan Commitments of such Defaulting Lender, shall require the consent of
        such Defaulting Lender.

                 (2)     Any payment of principal, interest, fees or other amounts received by the
        Administrative Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
        at maturity, pursuant to Section X or otherwise), shall be applied at such time or times as may be
        determined by the Administrative Agent as follows: first, to the payment of any amounts owing
        by that Defaulting Lender to the Agents hereunder; second, as the Borrowers may request (so
        long as no Default or Event of Default exists), to the funding of any Loan in respect of which that
        Defaulting Lender has failed to fund its portion thereof as required by this Agreement, as
        determined by the Administrative Agent; third, to the payment of any amounts owing to the
        Lenders as a result of any judgment of a court of competent jurisdiction obtained by any Lender
        against that Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations
        under this Agreement; fourth, so long as no Default or Event of Default exists, to the payment of
        any amounts owing to any Loan Party as a result of any judgment of a court of competent
        jurisdiction obtained by any Loan Party against that Defaulting Lender as a result of that
        Defaulting Lender’s breach of its obligations under this Agreement; and fifth, to that Defaulting
        Lender or as otherwise directed by a court of competent jurisdiction.

        2.8         Allocation of Payments.

                (a)     Pre-Default Allocation of Payments. At all times when Subsection 2.8(b) does
        not apply and except as otherwise expressly provided herein or interest payable pursuant to
        Subsection 4.1, monies to be applied to the Term Loan Facility Obligations and the Prior Lender
        Obligations, whether arising from payments by the Loan Parties, realization on Collateral, setoff,
        or otherwise, shall be allocated as follows:

                             (i)      First, to payment of that portion of the Term Loan Facility Obligations
                    constituting fees, indemnities, expenses and other amounts (other than principal and
                    interest, but including attorney costs payable under Subsection 11.5 and amounts payable
                    under Subsections 4.11, 4.12, and 4.13) payable to each Agent in its capacity as such,
                    until paid in full;

                            (ii)    Second, to payment of that portion of the Term Loan Facility Obligations
                    constituting fees, indemnities and other amounts (other than principal and interest)

                                                       - 40 -
NAI-1505414932v11
              Case 18-12635-LSS                 Doc 17      Filed 11/19/18        Page 312 of 400



                    payable to the Lenders (including attorney costs payable under Subsection 11.5, amounts
                    payable under Subsections 4.11, 4.12, and 4.13), ratably among them in proportion to the
                    amounts described in this clause Second payable to them, until paid in full;

                               (iii)   Third, to pay interest and principal due in respect of all Loans, until paid
                    in full;

                            (iv)    Fourth, to the payment of all other Term Loan Facility Obligations of the
                    Loan Parties that are due and payable to the Administrative Agent and the other Secured
                    Parties (other than any Defaulting Lenders) on such date, ratably based upon the
                    respective aggregate amounts of all such Term Loan Facility Obligations owing to the
                    Administrative Agent and the other Secured Parties (other than any Defaulting Lenders)
                    on such date, until paid in full;

                               (v) Fifth, ratably to pay any Term Loan Facility Obligations that are that are
                    due and payable to Defaulting Lenders, until paid in full;

                            (vi)    Sixth, at the written direction of the Required Lenders, in accordance
                    with the Orders, for further payment to the DIP Term Loan Indemnity Account, if
                    applicable; and

                               (vii)   Last, the balance, if any, to the Borrowers or as otherwise required by
                    Law.

        Amounts shall be applied to each category of Obligations set forth above until Full Payment
        thereof and then to the next category. If amounts are insufficient to satisfy a category, they shall
        be applied on a pro rata basis among the Obligations in the category.

                 (b)      Post-Default Allocation of Payments. Notwithstanding anything herein to the
        contrary, at the election of the Required Lenders, after the occurrence and during the continuation
        of an Event of Default, monies to be applied to the Term Loan Facility Obligations, whether
        arising from payments by the Loan Parties, realization on Collateral, setoff or otherwise, shall be
        allocated as follows:

                 (i)     First, to payment of that portion of the Term Loan Facility Obligations
        constituting fees, indemnities, expenses and other amounts (other than principal and interest, but
        including attorney costs payable under Subsection 11.5 and amounts payable under Subsections
        4.11, 4.12, and 4.13) payable to each Agent in its capacity as such, until paid in full;

                 (ii)    Second, to payment of that portion of the Term Loan Facility Obligations
        constituting fees, indemnities and other amounts (other than principal and interest) payable to the
        Lenders (including attorney costs payable under Subsection 11.5, amounts payable under
        Subsections 4.11, 4.12, and 4.13), ratably among them in proportion to the amounts described in
        this clause Second payable to them, until paid in full;

                    (iii)      Third, to pay interest and principal due in respect of all Loans, until paid in full;

                 (iv)    Fourth, to the payment of all other Term Loan Facility Obligations of the Loan
        Parties that are due and payable to the Administrative Agent and the other Secured Parties (other
        than any Defaulting Lenders) on such date, ratably based upon the respective aggregate amounts


                                                          - 41 -
NAI-1505414932v11
               Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 313 of 400



        of all such Obligations owing to the Administrative Agent and the other Secured Parties (other
        than any Defaulting Lenders) on such date, until paid in full;

                (v)    Fifth, ratably to pay any Term Loan Facility Obligations that are that are due and
        payable to Defaulting Lenders, until paid in full;

                    (vi)   Sixth, to pay any other Term Loan Facility Obligations, until paid in full;

                (vii) Seventh, at the written direction of the Required Lenders, in accordance with the
        Orders, for further payment to the DIP Term Loan Indemnity Account, if applicable; and

                (viii) Last, the balance, if any, after all of the Term Loan Facility Obligations have
        been indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

        Amounts shall be applied to each category of Term Loan Facility Obligations set forth above
        until Full Payment thereof and then to the next category. If amounts are insufficient to satisfy a
        category, they shall be applied on a pro rata basis among the Term Loan Facility Obligations in
        the category. The allocations set forth in this Subsection 2.8(b) are solely to determine the rights
        and priorities of the Agents and Lenders as among themselves, may be changed by agreement
        among the Agents and all of the Lenders without the consent of any Loan Party and are subject to
        Subsection 2.7 (regarding Defaulting Lenders). Appropriate adjustments shall be made with
        respect to payments from other Loan Parties to preserve the allocation to Term Loan Facility
        Obligations otherwise set forth above in this Subsection 2.8(b). This Subsection 2.8(b) is not for
        the benefit of or enforceable by any Loan Party.

        2.9         Super Priority Nature of Obligations and Collateral Agent’s Liens; Payment of
Obligations.

                 (1)      The priority of the Collateral Agent’s Liens on the Collateral, claims and other
        interests shall be as set forth in the Interim Order and the Final Order.

                 (2)     Upon the maturity (whether by acceleration or otherwise) of any of the Term
        Loan Facility Obligations under this Agreement or any of the other Loan Documents, Agents and
        Lenders shall be entitled to immediate payment of such Term Loan Facility Obligations without
        further application to or order of the Court.

                                                 SECTION 3

                                                  [Reserved]

                                                 SECTION 4

                                   General Provisions Applicable to Loans

        4.1    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal to the Adjusted LIBOR
Rate determined for such day plus the Applicable Margin with respect to Eurodollar Loans.

                 (b)   Each ABR Loan shall bear interest for each day that it is outstanding at a rate per
        annum equal to the Alternate Base Rate in effect for such day plus the Applicable Margin with
        respect to ABR Loans.

                                                     - 42 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 314 of 400



                 (c)     If all or a portion of (i) the principal amount of any Term Loan, (ii) any interest
        payable thereon, (iii) any other amount payable hereunder shall not be paid when due (whether at
        the Stated Maturity, by acceleration or otherwise), or (iv) any other Event of Default shall have
        occurred and be continuing and the Required Lenders shall have so elected, the Default Rate shall
        apply to all Term Loan Facility Obligations without further notice, motion application to, hearing
        before or order from the Court for so long as such condition shall exist. Accrued and unpaid
        interest as past due amounts (including interest on past due interest) shall be due and payable on
        demand.

                 (d)     Interest shall be payable in arrears on each Interest Payment Date, provided that
        interest accruing pursuant to clause (c) of this Subsection 4.1 shall be payable from time to time
        on demand.

                    (e) It is the intention of the parties hereto to comply strictly with applicable usury
        laws; accordingly, it is stipulated and agreed that the aggregate of all amounts which constitute
        interest under applicable usury laws, whether contracted for, charged, taken, reserved, or
        received, in connection with the indebtedness evidenced by this Agreement or any Notes, or any
        other document relating or referring hereto or thereto, now or hereafter existing, shall never
        exceed under any circumstance whatsoever the maximum amount of interest allowed by
        applicable usury laws.

         4.2      Conversion and Continuation Options. (a) Subject to its obligations pursuant to
Subsection 4.12(c), the Borrower Representative may deliver to the Administrative Agent a notice in the
form of Exhibit G-2 (the “Conversion/Continuation Notice”) electing from time to time to convert
outstanding Loans of a given Tranche from Eurodollar Loans to ABR Loans by the Borrower
Representative giving the Administrative Agent irrevocable notice of such election prior to 2:00 P.M.,
New York City time two Business Days prior to such election or electing from time to time to convert
outstanding Term Loans of a given Tranche from ABR Loans to Eurodollar Loans, by the Borrower
Representative giving the Administrative Agent irrevocable notice of such election prior to 2:00 P.M.,
New York City time at least three Business Days prior to such election. Any such
Conversion/Continuation Notice requesting a conversion to Eurodollar Loans shall specify the length of
the initial Interest Period or Interest Periods therefor. Upon receipt of any such Conversion/Continuation
Notice the Administrative Agent shall promptly notify each affected Lender thereof. All or any part of
outstanding Eurodollar Loans or ABR Loans may be converted as provided herein, provided that (i) no
Loan may be converted into a Eurodollar Loan when any Default or Event of Default has occurred and is
continuing and (ii) no Term Loan may be converted into a Eurodollar Loan after the date that is one
month prior to the applicable Maturity Date.

                    (b)   Any Eurodollar Loan may be continued as such upon the expiration of the then
        current Interest Period with respect thereto by the Borrower Representative giving notice to the
        Administrative Agent of the length of the next Interest Period to be applicable to such Eurodollar
        Loan, determined in accordance with the applicable provisions of the term “Interest Period” set
        forth in Subsection 1.1, provided that no Eurodollar Loan may be continued as such (i) when any
        Default or Event of Default has occurred and is continuing and, in the case of any Default or (ii)
        after the date that is one month prior to the applicable Maturity Date, and provided, further, that if
        the Borrower Representative shall fail to give any required notice as described above in this
        clause (b) or if such continuation is not permitted pursuant to the preceding proviso such
        Eurodollar Loans shall be automatically converted to ABR Loans on the last day of such then
        expiring Interest Period. Upon receipt of any such notice of continuation pursuant to this
        Subsection 4.2(b), the Administrative Agent shall promptly notify each affected Lender thereof.


                                                   - 43 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 315 of 400



        4.3     Minimum Amounts; Maximum Sets. All borrowings, conversions and continuations of
Term Loans hereunder and all selections of Interest Periods hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Set shall be equal to $1.0 million or a whole multiple of $250,000 in
excess thereof and so that there shall not be more than five (5) Sets at any one time outstanding.

         4.4      Optional and Mandatory Prepayments. (a) The Borrowers may at any time and from
time to time prepay the Term Loans made to them, in whole or in part, subject to Subsection 4.12, without
premium or penalty (except as set forth in the last paragraph of this clause (a)), upon notice by the
Borrower Representative to the Administrative Agent prior to 2:00 P.M., New York City time at least
three Business Days prior to the date of prepayment (in the case of Eurodollar Loans), or prior to 2:00
P.M., New York City time one Business Day prior to the date of prepayment (in the case of ABR Loans).
Such notice shall specify, in the case of any prepayment of Term Loans, the applicable Tranche being
repaid, and if a combination thereof, the principal amount allocable to each, the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans or a combination thereof,
and, in each case if a combination thereof, the principal amount allocable to each. Upon the receipt of
any such notice the Administrative Agent shall promptly notify each affected Lender thereof. If any such
notice is given, the amount specified in such notice shall be due and payable on the date specified therein,
together with (if a Eurodollar Loan is prepaid other than at the end of the Interest Period applicable
thereto) any amounts payable pursuant to Subsection 4.12. Partial prepayments pursuant to this
Subsection 4.4(a) shall in the case of Eurodollar Loans be in a minimum amount of $1.0 million and
multiples of $500,000 in excess thereof, and in the case of ABR Loans, in a minimum amount of
$500,000 and multiples of $100,000 in excess thereof; provided that, notwithstanding the foregoing, any
Term Loan may be prepaid in its entirety.

                (b)     In accordance with the Orders, the Borrowers shall in accordance with
        Subsections 4.4(c) and 4.4(d), prepay the Term Loans with any and all Net Available Cash from
        any Disposition (other than a Disposition permitted pursuant to Subsection 8.4(b)-(f)),
        Extraordinary Receipts, Recovery Event or any Net Cash Proceeds from any Net Cash Proceeds
        Prepayment Event, in each case, which any Borrower or any other Loan Party receives from time
        to time; provided that if and to the extent that the Required Lenders consent thereto, the
        Borrowers may not be required to prepay Term Loans with Net Available Cash from any
        Recovery Event to the extent the Borrowers use such Net Available Cash to repair or purchase
        replacement assets damaged, lost or otherwise unavailable to the Borrowers as a result of such
        Recovery Event.

                (c)    Subject to the last sentence of Subsection 4.4(d), each prepayment of Term Loans
        pursuant to Subsection 4.4 (a) or (b) shall be allocated pro rata among the Term Loans. Each
        prepayment of Term Loans pursuant to Subsection 4.4(a) and (b) shall be applied within each
        Tranche of Term Loans to the respective installments of principal thereof in the inverse order of
        maturity). Each prepayment of the Term Loans pursuant to this Section 4.4 shall be accompanied
        with accrued and unpaid interest on the amounts repaid.

                (d)      The Borrower Representative shall give notice to the Administrative Agent of
        any mandatory prepayment of the Term Loans pursuant to Subsection 4.4(b), promptly (and in
        any event within five Business Days) upon becoming obligated to make such prepayment. Such
        notice shall state that the Borrowers will make such mandatory prepayment within three (3)
        Business Days thereafter (a “Prepayment Date”). Once given, such notice shall be irrevocable
        and all amounts subject to such notice shall be due and payable on the Prepayment Date. Upon
        receipt by the Administrative Agent of such notice, the Administrative Agent shall immediately
        give notice to each Lender of the prepayment and the Prepayment Date.

                                                  - 44 -
NAI-1505414932v11
              Case 18-12635-LSS              Doc 17         Filed 11/19/18   Page 316 of 400



               (e)     Amounts prepaid on account of Term Loans pursuant to Subsection 4.4(a) or (b)
        may not be reborrowed.

         4.5    Administrative Agent’s Fee; Other Fees. (a) The Borrowers jointly and severally agree
to pay to the Administrative Agent the fees set forth in the Agent Fee Letter.

                (b)     The Borrowers jointly and severally agree to pay to the Lenders on the Closing
        Date a fee equal to 1.00% of the aggregate Term Loan Commitment to be allocated among the
        Lenders in accordance with each such Lender’s Term Credit Percentage as of the Closing Date,
        which shall be paid by crediting the Lender in connection with the initial Borrowing.

                (c)      The Borrowers jointly and severally agree to pay to the Backstop Lenders on the
        Closing Date a fee equal to 2.00% of the aggregate Term Loan Commitment, which shall be paid
        by crediting the Lender in connection with the initial Borrowing.

         4.6      Computation of Interest and Fees. (a) Interest (other than interest based on the Base
Rate) shall be calculated on the basis of a 360-day year for the actual days elapsed; and interest based on
the Base Rate shall be calculated on the basis of a 365-day year (or 366-day year, as the case may be) for
the actual days elapsed. The Administrative Agent shall as soon as practicable notify the Borrower
Representative and the affected Lenders of each determination of an Adjusted LIBOR Rate. Any change
in the interest rate on a Term Loan resulting from a change in the Alternate Base Rate or the Statutory
Reserves shall become effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the Borrower Representative and
the affected Lenders of the effective date and the amount of each such change in interest rate.

               (b)       Each determination of an interest rate by the Administrative Agent pursuant to
        any provision of this Agreement shall be conclusive and binding on each of the Borrowers and
        the Lenders in the absence of manifest error. The Administrative Agent shall, at the request of the
        Borrower Representative or any Lender, deliver to the Borrower Representative or such Lender a
        statement showing in reasonable detail the calculations used by the Administrative Agent in
        determining any interest rate pursuant to Subsection 4.1, excluding any LIBOR Rate which is
        based upon the applicable Markit desktop and any ABR Loan which is based upon the Alternate
        Base Rate.

        4.7         Inability to Determine Interest Rate.

                   (a) If prior to the first day of any Interest Period, the Administrative Agent or the
  Required Lenders shall have determined (which determination shall be conclusive and binding upon
  each of the Borrowers) that, by reason of circumstances affecting the relevant market, adequate and
  reasonable means do not exist for ascertaining the Adjusted LIBOR Rate with respect to any Eurodollar
  Loan for such Interest Period (the “Affected Eurodollar Rate”), the Administrative Agent shall give
  telecopy or telephonic notice thereof to the Borrower Representative and the Lenders as soon as
  practicable thereafter. If such notice is given (a) any Eurodollar Loans the rate of interest applicable to
  which is based on the Affected Eurodollar Rate requested to be made on the first day of such Interest
  Period shall be made as ABR Loans and (b) any Loans that were to have been converted on the first day
  of such Interest Period to or continued as Eurodollar Loans the rate of interest applicable to which is
  based upon the Affected Eurodollar Rate shall be converted to or continued as ABR Loans. Until such
  notice has been withdrawn by the Administrative Agent, no further Eurodollar Loans the rate of interest
  applicable to which is based upon the Affected Eurodollar Rate shall be made or continued as such, nor
  shall any of the Borrowers have the right to convert ABR Loans to Eurodollar Loans the rate of interest
  applicable to which is based upon the Affected Eurodollar Rate.

                                                      - 45 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18       Page 317 of 400



                   (b) Notwithstanding anything to the contrary in this Agreement or any other Loan
  Documents, if the Administrative Agent determines (which determination shall be conclusive absent
  manifest error), or the Borrowers or Required Lenders notify the Administrative Agent (with, in the
  case of the Required Lenders, a copy to the Borrower Representative) that the Borrowers or Required
  Lenders (as applicable) have determined, that:

                            (i)      adequate and reasonable means do not exist for ascertaining LIBOR for
                    any requested Interest Period, including, without limitation, because the LIBOR Screen
                    Rate is not available or published on a current basis and such circumstances are unlikely
                    to be temporary;

                             (ii)    the administrator of the LIBOR Screen Rate or a Governmental
                    Authority having jurisdiction over the Administrative Agent has made a public statement
                    identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no longer
                    be made available, or used for determining the interest rate of loans (such specific date,
                    the “Scheduled Unavailability Date”), or

                             (iii)   syndicated loans currently being executed, or that include language
                    similar to that contained in this Section, are being executed or amended (as applicable) to
                    incorporate or adopt a new benchmark interest rate to replace LIBOR,

        then, reasonably promptly after such determination by the Administrative Agent or receipt by the
        Administrative Agent of such notice, as applicable, the Administrative Agent (at the direction of
        the Required Lenders), the Required Lenders and the Borrowers may amend this Agreement to
        replace LIBOR with an alternate benchmark rate (including any mathematical or other
        adjustments to the benchmark (if any) incorporated therein), giving due consideration to any
        evolving or then existing convention for similar U.S. dollar denominated syndicated credit
        facilities for such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
        together with any proposed LIBOR Successor Rate Conforming Changes (as defined below).
        Such LIBOR Successor Rate shall be applied in a manner consistent with market practice;
        provided that to the extent such market practice is not administratively feasible for the
        Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as otherwise
        reasonably determined by the Administrative Agent (in consultation with the Required Lenders).

        If no LIBOR Successor Rate has been determined and the circumstances under clause (i) above
        exist or the Scheduled Unavailability Date has occurred (as applicable), the Administrative Agent
        will promptly so notify the Borrower Representative and each Lender. Thereafter, (x) the
        obligation of the Lenders to make or maintain Eurodollar Loans shall be suspended, (to the extent
        of the affected Eurodollar Loans or Interest Periods), and (y) the Adjusted LIBOR Rate
        component shall no longer be utilized in determining the Alternate Base Rate. Upon receipt of
        such notice, the Borrower Representative may revoke any pending request for a Borrowing of,
        conversion to or continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
        or Interest Periods) or, failing that, will be deemed to have converted such request into a request
        for a Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount specified
        therein.

        Notwithstanding anything else herein, any definition of LIBOR Successor Rate shall provide that
        in no event shall such LIBOR Successor Rate be less than 1.0% for purposes of this Agreement.

        For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with respect to any
        proposed LIBOR Successor Rate, any conforming changes to the definition of Alternate Base

                                                      - 46 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 318 of 400



        Rate, Interest Period, timing and frequency of determining rates and making payments of interest
        and other administrative matters as may be appropriate, in the discretion of the Administrative
        Agent and the Required Lenders in consultation with the Borrower Representative, to reflect the
        adoption of such LIBOR Successor Rate and to permit the administration thereof by the
        Administrative Agent in a manner substantially consistent with market practice (or, if the
        Administrative Agent and the Required Lenders determine that adoption of any portion of such
        market practice is not administratively feasible or that no market practice for the administration of
        such LIBOR Successor Rate exists, in such other manner of administration as the Administrative
        Agent and the Required Lenders determine is reasonably necessary in connection with the
        administration of this Agreement).

        4.8     Pro Rata Treatment and Payments. (a) Except as expressly otherwise provided herein,
each payment (including each prepayment, but excluding payments made pursuant to Subsection 4.5, 4.9,
4.10, 4.11, 4.12, 4.13(d), 11.1(g) or 11.6) by the Borrowers on account of principal of and interest on
account of any Term Loans of a given Tranche (other than payments in respect of any difference in the
Applicable Margin, Adjusted LIBOR Rate or Alternate Base Rate in respect of any Tranche) shall be
allocated by the Administrative Agent pro rata according to the respective outstanding principal amounts
of such Term Loans of such Tranche then held by the respective Lenders. All payments (including
prepayments) to be made by the Borrowers hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without set-off or counterclaim and shall be made on or prior to the time
expressly required hereunder or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 P.M., New York City time), on the due date thereof to the Administrative
Agent for the account of the Lenders holding the relevant Term Loans, the Lenders or the Administrative
Agent, as the case may be, at the Administrative Agent’s office specified in Subsection 11.2, in Dollars in
immediately available funds. Payments received by the Administrative Agent after such time shall be
deemed to have been received on the next Business Day. The Administrative Agent shall distribute such
payments to such Lenders if any such payment is received prior to 2:00 P.M., New York City time, on a
Business Day, in like funds as received prior to the end of such Business Day and otherwise the
Administrative Agent shall distribute such payment to such Lenders on the next succeeding Business
Day. If any payment hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension) unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

                 (b)     Unless the Administrative Agent shall have been notified in writing by any
        Lender prior to a borrowing that such Lender will not make the amount that would constitute its
        share of such borrowing available to the Administrative Agent, the Administrative Agent may
        assume that such Lender is making such amount available to the Administrative Agent, and the
        Administrative Agent may (but shall not be obligated to), in reliance upon such assumption, make
        available to the Borrowers in respect of such borrowing a corresponding amount. If such amount
        is not made available to the Administrative Agent by the required time on the Borrowing Date
        therefor, such Lender shall pay to the Administrative Agent on demand, such amount with
        interest thereon at a rate equal to the daily average Federal Funds Effective Rate for the period
        until such Lender makes such amount immediately available to the Administrative Agent. A
        certificate of the Administrative Agent submitted to any Lender with respect to any amounts
        owing under this Subsection 4.8(b) shall be conclusive in the absence of manifest error. If such

                                                   - 47 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17     Filed 11/19/18      Page 319 of 400



        Lender’s share of such borrowing is not made available to the Administrative Agent by such
        Lender within three Business Days of such Borrowing Date, the Administrative Agent shall
        notify the Borrower Representative of the failure of such Lender to make such amount available
        to the Administrative Agent and the Administrative Agent shall also be entitled to recover such
        amount with interest thereon at the rate per annum applicable to ABR Loans hereunder on
        demand from the Borrowers; provided that the foregoing notice and recovery provisions shall not
        apply to the funding of Initial Term Loans on the Closing Date.

        4.9      Illegality. Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof in each case occurring after the
Closing Date shall make it unlawful for any Lender to make or maintain any Eurodollar Loans as
contemplated by this Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice
of such circumstances to the Borrower Representative and the Administrative Agent (which notice shall
be withdrawn whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to make Affected Loans, continue Affected Loans as such and convert an ABR Loan to an
Affected Loan shall forthwith be cancelled and, until such time as it shall no longer be unlawful for such
Lender to make or maintain such Affected Loans, such Lender shall then have a commitment only to
make an ABR Loan when an Affected Loan is requested and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the respective last days of the
then current Interest Periods with respect to such Affected Loans or within such earlier period as required
by law. If any such conversion or prepayment of an Affected Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrowers shall pay to such Lender such
amounts, if any, as may be required pursuant to Subsection 4.12.

         4.10     Requirements of Law. (a) If the adoption of or any change in any Requirement of Law
or in the interpretation or application thereof applicable to any Lender, or compliance by any Lender with
any request or directive (whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made subsequent to the Closing Date (or, if later, the date on which
such Lender becomes a Lender):

                (i)     shall subject such Lender to any Tax of any kind whatsoever with respect to any
        Eurodollar Loans made or maintained by it or its obligation to make or maintain Eurodollar
        Loans, or change the basis of taxation of payments to such Lender in respect thereof, in each case,
        except for Indemnified Taxes, federal withholding Taxes imposed by FATCA and Taxes
        measured by or imposed upon net income, or franchise Taxes, or Taxes measured by or imposed
        upon overall capital or net worth, or branch Taxes (in the case of such capital, net worth or branch
        Taxes, imposed in lieu of such net income Tax), of such Lender or its applicable lending office,
        branch, or any affiliate thereof;

                (ii)    shall impose, modify or hold applicable any reserve, special deposit, compulsory
        loan or similar requirement against assets held by, deposits or other liabilities in or for the
        account of, advances, loans or other extensions of credit by, or any other acquisition of funds by,
        any office of such Lender which is not otherwise included in the determination of the LIBOR
        Rate hereunder; or

                    (iii)   shall impose on such Lender any other condition (excluding any Tax of any kind
        whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender, by an amount which such
Lender deems to be material, of making, converting into, continuing or maintaining Eurodollar Loans or
to reduce any amount receivable hereunder in respect thereof, then, in any such case, upon notice to the

                                                    - 48 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18      Page 320 of 400



Borrower Representative from such Lender, through the Administrative Agent in accordance herewith,
the Borrowers shall promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable with respect to such
Eurodollar Loans; provided that, in any such case, the Borrower Representative may elect to convert the
Eurodollar Loans made by such Lender hereunder to ABR Loans by giving the Administrative Agent at
least one Business Days’ notice of such election, in which case the Borrowers shall promptly pay to such
Lender, upon demand, without duplication, amounts theretofore required to be paid to such Lender
pursuant to this Subsection 4.10(a) and such amounts, if any, as may be required pursuant to Subsection
4.12. If any Lender becomes entitled to claim any additional amounts pursuant to this Subsection 4.10(a),
it shall provide prompt notice thereof to the Borrower Representative, through the Administrative Agent,
certifying (x) that one of the events described in this clause (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount resulting from such event
and (z) as to the additional amount demanded by such Lender and a reasonably detailed explanation of the
calculation thereof. Such a certificate as to any additional amounts payable pursuant to this Subsection
4.10(a) submitted by such Lender, through the Administrative Agent, to the Borrower Representative
shall be conclusive in the absence of manifest error. Notwithstanding anything to the contrary in this
Subsection 4.10(a), the Borrowers shall not be required to compensate a Lender pursuant to this
Subsection 4.10(a) for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower Representative of such Lender’s intention to claim compensation therefor (except
that, if the adoption of or change in any Requirement of Law or in the interpretation or application thereof
giving rise to such increased costs or reductions is retroactive, then provided such Lender shall, within six
months of such adoption, change, interpretation or application, have notified the Borrower Representative
of such Lender’s intention to claim compensation therefor, the six-month period first referred to in this
sentence shall be extended to include the period of retroactive effect thereof). This covenant shall survive
the termination of this Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

                    (b)   If any Lender shall have determined that the adoption of or any change in any
        Requirement of Law regarding capital adequacy or liquidity or in the interpretation or application
        thereof or compliance by such Lender or any corporation controlling such Lender with any
        request or directive regarding capital adequacy or liquidity (whether or not having the force of
        law) from any Governmental Authority, in each case, made subsequent to the Closing Date, does
        or shall have the effect of reducing the rate of return on such Lender’s or such corporation’s
        capital as a consequence of such Lender’s obligations hereunder to a level below that which such
        Lender or such corporation could have achieved but for such change or compliance (taking into
        consideration such Lender’s or such corporation’s policies with respect to capital adequacy) by an
        amount deemed by such Lender to be material, then from time to time, within ten Business Days
        after submission by such Lender to the Borrower Representative (through the Administrative
        Agent) of a written request therefor certifying (x) that one of the events described in this clause
        (b) has occurred and describing in reasonable detail the nature of such event, (y) as to the
        reduction of the rate of return on capital resulting from such event and (z) as to the additional
        amount or amounts demanded by such Lender or corporation and a reasonably detailed
        explanation of the calculation thereof, the Borrowers shall pay to such Lender such additional
        amount or amounts as will compensate such Lender or corporation for such reduction. Such a
        certificate as to any additional amounts payable pursuant to this Subsection 4.10(b) submitted by
        such Lender, through the Administrative Agent, to the Borrower Representative shall be
        conclusive in the absence of manifest error. Notwithstanding anything to the contrary in this
        Subsection 4.10(b), the Borrowers shall not be required to compensate a Lender pursuant to this
        Subsection 4.10(b) for any amounts incurred more than six months prior to the date that such
        Lender notifies the Borrower Representative of such Lender’s intention to claim compensation
        therefor (except that, if the adoption of or change in any Requirement of Law or in the

                                                   - 49 -
NAI-1505414932v11
               Case 18-12635-LSS           Doc 17     Filed 11/19/18     Page 321 of 400



        interpretation or application thereof giving rise to such increased costs or reductions is
        retroactive, then provided such Lender shall, within six months of such adoption, change,
        interpretation or application, have notified the Borrower Representative of such Lender’s
        intention to claim compensation therefor, the six-month period first referred to in this sentence
        shall be extended to include the period of retroactive effect thereof). This covenant shall survive
        the termination of this Agreement and the payment of the Term Loans and all other amounts
        payable hereunder.

                    (c) Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street
        Reform and Consumer Protection Act, and all requests, rules, regulations, guidelines and
        directives promulgated thereunder or issued in connection therewith, and all requests, rules,
        guidelines or directives promulgated by the Bank for International Settlements, the Basel
        Committee on Banking Supervision (or any successor authority) or the United States or foreign
        regulatory authorities, in each case pursuant to Basel III, in each case shall be deemed to have
        been enacted, adopted or issued, as applicable, subsequent to the Closing Date for all purposes
        herein.

        4.11        Taxes.

                    (a)      For purposes of this Subsection 4.11, the term “applicable Law” includes
        FATCA.

                 (b)    Any and all payments by or on account of any obligation of any Loan Party
        under any Loan Document shall be made without deduction or withholding for any Taxes, except
        as required by applicable Law. If any applicable Law (as determined in the good faith discretion
        of an applicable withholding agent) requires the deduction or withholding of any Tax from any
        such payment by a withholding agent, then the applicable withholding agent shall be entitled to
        make such deduction or withholding and shall timely pay the full amount deducted or withheld to
        the relevant Governmental Authority in accordance with applicable Law and, if such Tax is an
        Indemnified Tax, then the sum payable by the Loan Parties shall be increased as necessary so that
        after such deduction or withholding has been made (including such deductions and withholdings
        applicable to additional sums payable under this Subsection 4.11) the applicable Recipient
        receives an amount equal to the sum it would have received had no such deduction or withholding
        been made.

                 (c)    The Loan Parties shall timely pay to the relevant Governmental Authority in
        accordance with applicable Law, or at the option of the Administrative Agent timely reimburse it
        for the payment of, any Other Taxes.

                 (d)      The Loan Parties shall indemnify each Recipient, within 10 days after demand
        therefor, for the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
        asserted on or attributable to amounts payable under this Subsection 4.11) payable or paid by
        such Recipient or required to be withheld or deducted from a payment to such Recipient and any
        reasonable expenses arising therefrom or with respect thereto, whether or not such Indemnified
        Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A
        certificate as to the amount of such payment or liability delivered to the Borrower Representative
        by a Lender (with a copy to the Administrative Agent), or by the Administrative Agent on its own
        behalf or on behalf of a Lender, shall be conclusive absent manifest error.

                (e)    Each Lender shall severally indemnify the Administrative Agent, within 10 days
        after demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to the

                                                    - 50 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18       Page 322 of 400



        extent that the Loan Parties have not already indemnified the Administrative Agent for such
        Indemnified Taxes and without limiting the obligation of the Loan Parties to do so), (ii) any
        Taxes attributable to such Lender’s failure to comply with the provisions of Subsection 11.6(b)(v)
        relating to the maintenance of a Participant Register and (iii) any Excluded Taxes attributable to
        such Lender, in each case, that are payable or paid by the Administrative Agent in connection
        with any Loan Document, and any reasonable expenses arising therefrom or with respect thereto,
        whether or not such Taxes were correctly or legally imposed or asserted by the relevant
        Governmental Authority. A certificate as to the amount of such payment or liability delivered to
        any Lender by the Administrative Agent shall be conclusive absent manifest error. Each Lender
        hereby authorizes the Administrative Agent to set off and apply any and all amounts at any time
        owing to such Lender under any Loan Document or otherwise payable by the Administrative
        Agent to the Lender from any other source against any amount due to the Administrative Agent
        under this Subsection 4.11(e).

                (f)     As soon as practicable after any payment of Taxes by any Loan Party to a
        Governmental Authority pursuant to this Subsection 4.11, the Loan Parties shall deliver to the
        Administrative Agent the original or a certified copy of a receipt issued by such Governmental
        Authority evidencing such payment, a copy of the return reporting such payment or other
        evidence of such payment reasonably satisfactory to the affected Recipient.

                    (g)   (i) Any Lender that is entitled to an exemption from or reduction of withholding
        Tax with respect to payments made under any Loan Document shall deliver to the Borrower
        Representative and the Administrative Agent, at the time or times reasonably requested by the
        Borrower Representative or the Administrative Agent, such properly completed and executed
        documentation reasonably requested by the Borrower Representative or the Administrative Agent
        as will permit such payments to be made without withholding or at a reduced rate of withholding.
        In addition, any Lender, if reasonably requested by the Borrower Representative or the
        Administrative Agent, shall deliver such other documentation prescribed by applicable Law or
        reasonably requested by the Borrower Representative or the Administrative Agent as will enable
        the Borrower Representative or the Administrative Agent to determine whether or not such
        Lender is subject to backup withholding or information reporting requirements. Notwithstanding
        anything to the contrary in the preceding two sentences, the completion, execution and
        submission of such documentation (other than such documentation set forth in paragraphs
        (g)(ii)(A), (ii)(B) and (ii)(D) of this Subsection 4.11) shall not be required if in the Lender’s
        reasonable judgment such completion, execution or submission would subject such Lender to any
        material unreimbursed cost or expense or would materially prejudice the legal or commercial
        position of such Lender.

                          (ii)    Without limiting the generality of the foregoing:

                                  (A)      any Lender that is a United States Person shall deliver to the
                          Borrower Representative and the Administrative Agent on or about the date on
                          which such Lender becomes a Lender under this Agreement (and from time to
                          time thereafter upon the reasonable request of the Borrower Representative or the
                          Administrative Agent), executed copies of IRS Form W-9 certifying that such
                          Lender is exempt from U.S. federal backup withholding tax;

                                  (B)      any Lender that is not a United States Person (each, a “Foreign
                          Lender”) shall, to the extent it is legally entitled to do so, deliver to the Borrower
                          Representative and the Administrative Agent (in such number of copies as shall
                          be requested by the recipient) on or about the date on which such Foreign Lender

                                                     - 51 -
NAI-1505414932v11
              Case 18-12635-LSS       Doc 17      Filed 11/19/18       Page 323 of 400



                     becomes a Lender under this Agreement (and from time to time thereafter upon
                     the reasonable request of the Borrower Representative or the Administrative
                     Agent), whichever of the following is applicable:

                                       (1) in the case of a Foreign Lender claiming the benefits of
                             an income tax treaty to which the United States is a party (x) with respect
                             to payments of interest under any Loan Document, executed copies of
                             IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
                             from, or reduction of, U.S. federal withholding Tax pursuant to the
                             “interest” article of such tax treaty and (y) with respect to any other
                             applicable payments under any Loan Document, IRS Form W-8BEN or
                             IRS Form W-8BEN-E establishing an exemption from, or reduction of,
                             U.S. federal withholding Tax pursuant to the “business profits” or “other
                             income” article of such tax treaty;

                                       (2)    executed copies of IRS Form W-8ECI;

                                        (3) in the case of a Foreign Lender claiming the benefits of
                             the exemption for portfolio interest under Section 881(c) of the Code,
                             (x) a certificate substantially in the form of Exhibit D-1 to the effect that
                             such Foreign Lender is not a “bank” within the meaning of
                             Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
                             Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
                             “controlled foreign corporation” related to the Borrowers as described in
                             Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”)
                             and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
                             or

                                       (4) to the extent a Foreign Lender is not the beneficial
                             owner, executed copies of IRS Form W-8IMY, accompanied by IRS
                             Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
                             Compliance Certificate substantially in the form of Exhibit D-2 or
                             Exhibit D-3, IRS Form W-9, and/or other certification documents from
                             each beneficial owner, as applicable; provided that if the Foreign Lender
                             is a partnership and one or more direct or indirect partners of such
                             Foreign Lender are claiming the portfolio interest exemption, such
                             Foreign Lender may provide a U.S. Tax Compliance Certificate
                             substantially in the form of Exhibit D-4 on behalf of each such direct and
                             indirect partner;

                              (C)      any Foreign Lender shall, to the extent it is legally entitled to do
                     so, deliver to the Borrower Representative and the Administrative Agent (in such
                     number of copies as shall be requested by the recipient) on or about the date on
                     which such Foreign Lender becomes a Lender under this Agreement (and from
                     time to time thereafter upon the reasonable request of the Borrower
                     Representative or the Administrative Agent), executed copies of any other form
                     prescribed by applicable Law as a basis for claiming exemption from or a
                     reduction in U.S. federal withholding Tax, duly completed, together with such
                     supplementary documentation as may be prescribed by applicable Law to permit
                     the Borrower Representative or the Administrative Agent to determine the
                     withholding or deduction required to be made; and

                                                - 52 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 324 of 400



                                 (D)      if a payment made to a Lender under any Loan Document would
                        be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
                        were to fail to comply with the applicable reporting requirements of FATCA
                        (including those contained in Section 1471(b) or 1472(b) of the Code, as
                        applicable), such Lender shall deliver to the Borrower Representative and the
                        Administrative Agent at the time or times prescribed by law and at such time or
                        times reasonably requested by the Borrower Representative or the Administrative
                        Agent such documentation prescribed by applicable Law (including as prescribed
                        by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
                        reasonably requested by the Borrower Representative or the Administrative
                        Agent as may be necessary for the Borrower and the Administrative Agent to
                        comply with their obligations under FATCA and to determine that such Lender
                        has complied with such Lender’s obligations under FATCA or to determine the
                        amount, if any, to deduct and withhold from such payment. Solely for purposes
                        of this clause (D), “FATCA” shall include any amendments made to FATCA
                        after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

                 (h)      If any party determines, in its sole discretion exercised in good faith, that it has
        received a refund of any Taxes as to which it has been indemnified pursuant to this Subsection
        4.11 (including by the payment of additional amounts pursuant to this Subsection 4.11), it shall
        pay to the indemnifying party an amount equal to such refund (but only to the extent of indemnity
        payments made under this Subsection 4.11 with respect to the Taxes giving rise to such refund),
        net of all out-of-pocket expenses (including Taxes) of such indemnified party and without interest
        (other than any interest paid by the relevant Governmental Authority with respect to such refund).
        Such indemnifying party, upon the request of such indemnified party, shall repay to such
        indemnified party the amount paid over pursuant to this Subsection 4.11(h) (plus any penalties,
        interest or other charges imposed by the relevant Governmental Authority) in the event that such
        indemnified party is required to repay such refund to such Governmental Authority.
        Notwithstanding anything to the contrary in this Subsection 4.11(h), in no event will the
        indemnified party be required to pay any amount to an indemnifying party pursuant to this
        Subsection 4.11(h) the payment of which would place the indemnified party in a less favorable
        net after-Tax position than the indemnified party would have been in if the Tax subject to
        indemnification and giving rise to such refund had not been deducted, withheld or otherwise
        imposed and the indemnification payments or additional amounts with respect to such Tax had
        never been paid. This Subsection 4.11(h) shall not be construed to require any indemnified party
        to make available its Tax returns (or any other information relating to its Taxes that it deems
        confidential) to the indemnifying party or any other Person.

                (i)      Each party’s obligations under this Subsection 4.11 shall survive the resignation
        or replacement of the Administrative Agent or any assignment of rights by, or the replacement of,
        a Lender, the termination of the Term Loan Commitments and the repayment, satisfaction or
        discharge of all obligations under any Loan Document

        4.12    Indemnity. The Borrowers agree, jointly and severally, to indemnify the Administrative
Agent and each Lender in respect of Extensions of Credit made, or requested to be made, to the
Borrowers, and to hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur (other than through such Lender’s bad faith, gross negligence or willful misconduct as

                                                   - 53 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 325 of 400



determined by a court of competent jurisdiction in a final and nonappealable decision) as a consequence
of (a) default by the Borrowers in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower Representative has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrowers in making any prepayment or conversion of
Eurodollar Loans after the Borrower Representative has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a payment or prepayment of Eurodollar Loans or the
conversion of Eurodollar Loans on a day which is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any, of (i) the amount of
interest which would have accrued on the amount so prepaid, or converted, or not so borrowed, converted
or continued, for the period from the date of such prepayment or conversion or of such failure to borrow,
convert or continue to the last day of the applicable Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Eurodollar Loans provided for herein (excluding, however,
the Applicable Margin included therein, if any) over (ii) the amount of interest (as reasonably determined
by such Lender) which would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar market. If any Lender
becomes entitled to claim any amounts under the indemnity contained in this Subsection 4.12, it shall
provide prompt notice thereof to the Borrower Representative, through the Administrative Agent,
certifying (x) that one of the events described in clause (a), (b) or (c) has occurred and describing in
reasonable detail the nature of such event, (y) as to the loss or expense sustained or incurred by such
Lender as a consequence thereof and (z) as to the amount for which such Lender seeks indemnification
hereunder and a reasonably detailed explanation of the calculation thereof. Such a certificate as to any
indemnification pursuant to this Subsection 4.12 submitted by such Lender, through the Administrative
Agent, to the Borrower Representative shall be conclusive in the absence of manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate within five Business
Days after receipt thereof. This covenant shall survive the termination of this Agreement and the payment
of the Term Loans and all other amounts payable hereunder.

         4.13    Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the request,
and at the expense of the Borrower Representative, each Lender and Agent to which any Borrower is
required to pay any additional amount pursuant to Subsection 4.10 or 4.11, and any Participant in respect
of whose participation such payment is required, shall reasonably afford the Borrower Representative the
opportunity to contest, and reasonably cooperate with the Borrower Representative in contesting, the
imposition of any Indemnified Tax giving rise to such payment; provided that (i) such Lender or Agent
shall not be required to afford the Borrower Representative the opportunity to so contest unless the
Borrower Representative shall have confirmed in writing to such Lender or Agent the Borrowers’
obligation to pay such amounts pursuant to this Agreement and (ii) the Borrowers shall reimburse such
Lender or Agent for its reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower Representative in contesting the imposition of such Indemnified Tax;
provided, however, that notwithstanding the foregoing no Lender or Agent shall be required to afford the
Borrower Representative the opportunity to contest, or cooperate with the Borrower Representative in
contesting, the imposition of any Indemnified Taxes, if such Lender or Agent in its sole discretion in good
faith determines that to do so would have an adverse effect on it.

                (b)     If a Lender changes its applicable lending office (other than (i) pursuant to clause
        (c) below or (ii) after an Event of Default under Subsection 9.1(a) or (f) has occurred and is
        continuing) and the effect of such change, as of the date of such change, would be to cause any of
        the Borrowers to become obligated to pay any additional amount under Subsection 4.10 or 4.11,
        such Borrower shall not be obligated to pay such additional amount.



                                                   - 54 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 326 of 400



                (c)      If a condition or an event occurs which would, or would upon the passage of time
        or giving of notice, result in the payment of any additional amount to any Lender or Agent by any
        of the Borrowers pursuant to Subsection 4.10 or 4.11 or result in Affected Loans or commitments
        to make Affected Loans being automatically converted to ABR Loans or commitments to make
        ABR Loans, as the case may be, pursuant to Subsection 4.9, such Lender or Agent shall promptly
        notify the Borrower Representative and the Administrative Agent and shall take such steps as
        may reasonably be available to it to mitigate the effects of such condition or event (which shall
        include efforts to rebook the Term Loans held by such Lender at another lending office, or
        through another branch or an affiliate, of such Lender); provided that such Lender or Agent shall
        not be required to take any step that, in its reasonable judgment, would be materially
        disadvantageous to its business or operations or would require it to incur additional costs (unless
        the Borrowers agree to reimburse such Lender or Agent for the reasonable incremental out-of-
        pocket costs thereof).

                 (d)     If any of the Borrowers shall become obligated to pay additional amounts
        pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have promptly taken steps
        necessary to avoid the need for payments under Subsection 4.10 or 4.11 or if Affected Loans or
        commitments to make Affected Loans are automatically converted to ABR Loans or
        commitments to make ABR Loans, as the case may be, under Subsection 4.9 and any affected
        Lender shall not have promptly taken steps necessary to avoid the need for such conversion under
        Subsection 4.9, the Borrower Representative shall have the right, for so long as such obligation
        remains, with the assistance of the Administrative Agent to seek one or more substitute Lenders
        (with respect to which such amounts would not be owing by the Borrowers) reasonably
        satisfactory to the Required Lenders and the Borrower Representative to purchase the affected
        Term Loan, in whole or in part, at an aggregate price no less than such Term Loan’s principal
        amount plus accrued interest, and assume the affected obligations under this Agreement. In the
        case of the substitution of a Lender, then, the Borrowers, the Administrative Agent, the affected
        Lender, and any substitute Lender shall execute and deliver an appropriately completed
        Assignment and Acceptance pursuant to Subsection 11.6(b) to effect the assignment of rights to,
        and the assumption of obligations by, the substitute Lender; provided that any fees required to be
        paid by Subsection 11.6(b) in connection with such assignment shall be paid by the Borrowers or
        the substitute Lender. The Borrowers shall first pay the affected Lender any additional amounts
        owing under Subsections 4.10 and 4.11 (as well as any commitment fees and other amounts then
        due and owing to such Lender, including any amounts under this Subsection 4.13) prior to such
        substitution. In the case of the substitution of a Lender pursuant to this Subsection 4.13(d), if the
        Lender being replaced does not execute and deliver to the Administrative Agent a duly completed
        Assignment and Acceptance and/or any other documentation necessary to reflect such
        replacement by the later of (a) the date on which the assignee Lender executes and delivers such
        Assignment and Acceptance and/or such other documentation together with the processing fee
        required pursuant to Subsection 11.6 and (b) the date as of which all obligations of the Borrowers
        owing to such replaced Lender relating to the Term Loans and participations so assigned shall be
        paid in full by the assignee Lender and/or the Borrowers to such Lender being replaced, then the
        Lender being replaced shall be deemed to have executed and delivered such Assignment and
        Acceptance and/or such other documentation as of such date and the Borrowers shall be entitled
        (but not obligated) to execute and deliver such Assignment and Acceptance and/or such other
        documentation on behalf of such Lender.

                (e)     The obligations of any Agent, Lender or Participant under this Subsection 4.13
        shall survive the termination of this Agreement and the payment of the Term Loans and all
        amounts payable hereunder.


                                                   - 55 -
NAI-1505414932v11
              Case 18-12635-LSS               Doc 17     Filed 11/19/18     Page 327 of 400



                                                   SECTION 5

                                           Representations and Warranties

               To induce the Administrative Agent and each Lender to make the Extensions of Credit
requested to be made by it on the Closing Date and on each Borrowing Date thereafter, the Parent
Borrower with respect to itself and its Restricted Subsidiaries, hereby represents and warrants, on the
Closing Date and on every Borrowing Date thereafter to the Administrative Agent and each Lender that:

        5.1         Financial Condition.

                 (a)    The annual financial statements and other unaudited financial statements,
        including balance sheets and related statements of income, cash flow, and shareholder’s equity,
        that have been and are hereafter delivered to the Administrative Agent and the Lenders present
        fairly, in all material respects, the consolidated financial condition as at such dates, and the
        consolidated statements of operations and consolidated cash flows for the respective periods then
        ended, of the Parent Borrower and its Restricted Subsidiaries and each variable interest entity
        (including the Joint Ventures) that the Parent Borrower is required to consolidate in accordance
        with GAAP. All such financial statements, including the related schedules and notes thereto,
        have been prepared in accordance with GAAP consistently applied throughout the periods
        covered thereby (except as approved by a Responsible Officer, and disclosed in any such
        schedules and notes).

                (b)     As of the Closing Date, except as set forth in the financial statements referred to
        in Subsection 5.1(a) and the Chapter 11 Cases, there are no liabilities of any Loan Party of any
        kind, whether accrued, contingent, absolute, determined, determinable or otherwise, which would
        reasonably be expected to result in a Material Adverse Effect.

        5.2      No Change. Since the Closing Date, other than those customarily resulting from the
commencement of the Chapter 11 Cases and changes contemplated in the Borrowers’ business plan
delivered to the Administrative Agent and the Lenders, there has been no development or event relating to
or affecting any Loan Party which has had or would be reasonably expected to have a Material Adverse
Effect

         5.3      Corporate Existence; Compliance with Law. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or
formation, except (other than with respect to the Borrowers), to the extent that the failure to be in good
standing would not reasonably be expected to have a Material Adverse Effect, (b) has the legal right to
own and operate its property, to lease the property it operates as lessee and to conduct the business in
which it is currently engaged, except to the extent that the failure to have such legal right would not be
reasonably expected to have a Material Adverse Effect, (c) is duly qualified as a foreign corporation or
limited liability company and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would not be reasonably expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements of Law, except to the
extent that the failure to comply therewith would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

        5.4    Corporate Power; Authorization; Enforceable Obligations. Subject to the entry of the
Interim Order or Final Order, as applicable, each Loan Party has the corporate or other organizational
power and authority, and the legal right, to make, deliver and perform the Loan Documents to which it is

                                                       - 56 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18       Page 328 of 400



a party and, in the case of each of the Borrowers, to obtain Extensions of Credit hereunder, and each such
Loan Party has taken all necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in the case of each of the
Borrowers, to authorize the Extensions of Credit to it, if any, on the terms and conditions of this
Agreement and any Notes. Except for the entry of, or pursuant to the terms of the Interim Order or Final
Order, as applicable, no consent or authorization of, filing with, notice to or other similar act by or in
respect of, any Governmental Authority or any other Person is required to be obtained or made by or on
behalf of any Loan Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of each of the Borrowers, with
the Extensions of Credit to it, if any, hereunder, except for (a) consents, authorizations, notices and filings
described in Schedule 5.4, all of which have been obtained or made prior to the Closing Date, (b) filings
to perfect the Liens created by the Security Documents, and (c) consents, authorizations, notices and
filings which the failure to obtain or make would not reasonably be expected to have a Material Adverse
Effect. This Agreement has been duly executed and delivered by the Parent Borrower, and each of the
other Borrowers, and each other Loan Document to which any Loan Party is a party will be duly executed
and delivered on behalf of such Loan Party. Upon entry by the Court of the Interim Order or Final Order,
as applicable, this Agreement constitutes a legal, valid and binding obligation of each of the Borrowers
and each other Loan Document to which any Loan Party is a party when executed and delivered will
constitute a legal, valid and binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, in each case except as enforceability may be limited by applicable domestic or
foreign bankruptcy, insolvency, reorganization, moratorium, Bail-In Action or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law)

        5.5     No Legal Bar. Subject to the entry of the Interim Order or Final Order, as applicable, the
execution, delivery and performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably be expected to have a
Material Adverse Effect, (b) will not result in, or require the creation or imposition of any Lien (other
than Liens securing the Obligations or otherwise permitted hereby) on any of its properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation and (c) will not violate any provision
of the Organizational Documents of such Loan Party or any of the Restricted Subsidiaries, except (other
than with respect to the Borrowers) as would not reasonably be expected to have a Material Adverse
Effect.

         5.6      No Material Litigation. Except for the Chapter 11 Cases, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower Representative, threatened by or against the Parent Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues, (a) except (i) the Chapter 11 Cases
or (ii) as described on Schedule 5.6 and the Chapter 11 Cases, which is so pending or threatened at any
time on or prior to the Closing Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have a Material Adverse
Effect.

        5.7         No Default. Since the Closing Date, no Default or Event of Default has occurred and is
continuing.

         5.8     Ownership of Property; Liens. Each of the Parent Borrower and its Restricted
Subsidiaries has good title in fee simple to, or a valid leasehold interest in, all its material real property,
and good title to, or a valid leasehold interest in, all its other material property, except those for which the
failure to have such good title or such leasehold interest would not be reasonably expected to have a

                                                    - 57 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 329 of 400



Material Adverse Effect, and none of such real or other property is subject to any Lien, except for
Permitted Liens. Schedule 5.8 sets forth all properties owned in fee by the Parent Borrower or any of its
Restricted Subsidiaries as of the Closing Date.

         5.9     Intellectual Property. The Parent Borrower and each of its Restricted Subsidiaries owns,
or has the legal right to use, all United States and foreign patents, patent applications, trademarks,
trademark applications, trade names, copyrights, and rights in know-how and processes necessary for
each of them to conduct its business as currently conducted (the “Intellectual Property”) except for those
the failure to own or have such legal right to use would not be reasonably expected to have a Material
Adverse Effect. Except as provided on Schedule 5.9, no claim has been asserted and is pending by any
Person against the Parent Borrower or any of its Restricted Subsidiaries challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any such Intellectual Property, nor
does the Borrower Representative know of any such claim, and, to the knowledge of the Borrower
Representative, the use of such Intellectual Property by the Parent Borrower and its Restricted
Subsidiaries does not infringe on the rights of any Person, except for such claims and infringements
which in the aggregate, would not be reasonably expected to have a Material Adverse Effect.

        5.10     Taxes. To the knowledge of the Borrower Representative, (1) the Parent Borrower and
each of its Restricted Subsidiaries has filed or caused to be filed all material tax returns which are
required to be filed by it and has paid (a) all Taxes shown to be due and payable on such returns and (b)
all Taxes shown to be due and payable on any assessments of which it has received notice made against it
or any of its property and all other Taxes imposed on it or any of its property by any Governmental
Authority and (2) no Tax Liens have been filed (except for Liens for Taxes not yet due and payable), and
no claim is being asserted in writing, with respect to any such Taxes (in each case other than in respect of
any such (i) Taxes with respect to which the failure to pay, in the aggregate, would not have a Material
Adverse Effect or (ii) Taxes the amount or validity of which are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which reserves in conformity with
GAAP have been provided on the books of the Parent Borrower or its Restricted Subsidiaries, as the case
may be).

        5.11    Federal Regulations. As of the Closing Date, none of the Collateral is comprised of any
Margin Stock (within the meaning of Regulation U). No part of the proceeds of any Extensions of Credit
will be used for any purpose which violates the provisions of the Regulations of the Board, including
Regulation T, Regulation U or Regulation X of the Board. If requested by any Lender or the
Administrative Agent, the Borrower Representative will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, referred to in said Regulation U. None of the Parent Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

         5.12    ERISA. (a) During the five year period prior to each date as of which this representation
is made, or deemed made, with respect to any Plan, none of the following events or conditions, either
individually or in the aggregate, has resulted or is reasonably likely to result in a Material Adverse Effect:
(i) a Reportable Event; (ii) a failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA); (iii) any noncompliance with the applicable
provisions of ERISA or the Code; (iv) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of the Parent Borrower or
its Restricted Subsidiaries in favor of the PBGC or a Plan; (vi) a complete or partial withdrawal from any
Multiemployer Plan by the Parent Borrower or any Commonly Controlled Entity; (vii) the ERISA
Reorganization or Insolvency of any Multiemployer Plan; or (viii) any transactions that resulted or could



                                                   - 58 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18      Page 330 of 400



reasonably be expected to result in any liability to the Parent Borrower or any Commonly Controlled
Entity under Section 4069 of ERISA or Section 4212(c) of ERISA.

                 (b)       With respect to any Foreign Plan, none of the following events or conditions
        exists and is continuing that, either individually or in the aggregate, would reasonably be
        expected to have a Material Adverse Effect: (i) substantial non-compliance with its terms and
        with the requirements of any and all applicable laws, statutes, rules, regulations and orders; (ii)
        failure to be maintained, where required, in good standing with applicable regulatory authorities;
        (iii) any obligation of the Parent Borrower or its Restricted Subsidiaries in connection with the
        termination or partial termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
        property of the Parent Borrower or its Restricted Subsidiaries in favor of a Governmental
        Authority as a result of any action or inaction regarding a Foreign Plan; (v) for each Foreign Plan
        which is a funded or insured plan, failure to be funded or insured on an ongoing basis to the
        extent required by applicable non-U.S. law (using actuarial methods and assumptions which are
        consistent with the valuations last filed with the applicable Governmental Authorities); (vi) any
        facts that, to the best knowledge of the Parent Borrower or any of its Restricted Subsidiaries, exist
        that would reasonably be expected to give rise to a dispute and any pending or threatened disputes
        that, to the best knowledge of the Parent Borrower or any of its Restricted Subsidiaries, would
        reasonably be expected to result in a material liability to the Parent Borrower or any of its
        Restricted Subsidiaries concerning the assets of any Foreign Plan (other than individual claims
        for the payment of benefits); and (vii) failure to make all contributions in a timely manner to the
        extent required by applicable non-U.S. law.

                (c)     The Parent Borrower and its Restricted Subsidiaries represent and warrant as of
        the Closing Date that the Borrower is not and will not be using “plan assets” (within the meaning
        of Section 3(42) of ERISA or otherwise) of one or more Plans with respect to the Borrowers
        entrance into, participation in, administration of and performance of the Loans, the Term Loan
        Commitments or this Agreement.

         5.13     Collateral. Upon execution and delivery thereof by the parties thereto and upon the entry
by the Court of the Interim Order or Final Order, as applicable, the Security Documents are effective to
create (to the extent described therein) in favor of the Collateral Agent for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in or liens on the Collateral described therein and
the proceeds thereof, except as to enforcement, as may be limited by Bail-In Action, general equitable
principles (whether considered in a proceeding in equity or at law) and an implied covenant of good faith
and fair dealing. When (a) the actions specified in Schedule 3 to the Guarantee and Collateral Agreement
have been duly taken upon the entry by the Court of the Interim Order or Final Order, as applicable, (b)
all applicable Instruments, Chattel Paper and Documents (each as described therein) constituting
Collateral a security interest in which is perfected by possession have been delivered to, and/or are in the
continued possession of, the Collateral Agent, (c) all Deposit Accounts and Pledged Stock (each as
defined in the Guarantee and Collateral Agreement) a security interest in which is required to be or is
perfected by “control” (as described in the Uniform Commercial Code as in effect in each applicable
jurisdiction (in the case of Deposit Accounts) and the State of New York (in the case of Pledged Stock)
from time to time) are under the “control” of the Collateral Agent or the Administrative Agent, as agent
for the Collateral Agent and as directed by the Collateral Agent, and (d) the Interim Order or the Final
Order have been entered, the security interests and liens granted pursuant thereto shall constitute a
perfected security interest in (to the extent intended to be created thereby and required to be perfected
under the Loan Documents) all right, title and interest of each pledgor or mortgagor (as applicable) party
thereto in the Collateral described therein with respect to such pledgor or mortgagor (as applicable).
Notwithstanding any other provision of this Agreement, capitalized terms that are used in this Subsection
5.13 and not defined in this Agreement are so used as defined in the applicable Security Document.

                                                   - 59 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 331 of 400



         5.14    Investment Company Act; Other Regulations. None of the Loan Parties is an
“investment company”, or a company “controlled” by an “investment company”, within the meaning of
the Investment Company Act. None of the Borrowers is subject to regulation under any federal or state
statute or regulation (other than Regulation X of the Board) which limits its ability to incur Indebtedness
as contemplated hereby.

        5.15   Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the Parent Borrower at the
Closing Date, the jurisdiction of their organization and the direct or indirect ownership interest of the
Parent Borrower therein.

         5.16     Purpose of Loans. Subject to the terms and conditions herein, the use of cash collateral
and the proceeds of the Loans made hereunder shall be used by the Borrowers, solely on or after the
Closing Date, in accordance with the Orders and the Approved Budget: (i) to pay related transaction
costs, fees and expenses with respect to the DIP Facility, (ii) to make the adequate protection payments in
accordance with the Approved Budget and the Orders, and (iii) to provide working capital, and for other
general corporate purposes of the Loan Parties, and to pay administration costs of the Chapter 11 Cases
and claims or amounts approved by the Court in accordance with the Approved Budget. Loan Parties
shall not be permitted to use the proceeds of the Loans or any cash collateral in contravention of the
provisions of the Loan Documents, the Approved Budget, the applicable Order or the applicable
insolvency laws, including any restrictions or limitations on the use of proceeds contained therein. In
addition to the foregoing, the proceeds of the Term Loans may be used to prepay outstanding obligations
or liabilities under the Pre-Petition ABL Credit Agreement (other than letters of credit issued thereunder
or reimbursement obligations in respect thereof).

         5.17   Environmental Matters. Other than as disclosed on Schedule 5.17 or exceptions to any of
the following that would not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

                 (a)     The Parent Borrower and its Restricted Subsidiaries: (i) are, and within the
        period of all applicable statutes of limitation have been, in compliance with all applicable
        Environmental Laws; (ii) hold all Environmental Permits (each of which is in full force and
        effect) required for any of their current operations or for any property owned, leased, or otherwise
        operated by any of them and reasonably expect to timely obtain without material expense all such
        Environmental Permits required for planned operations; (iii) are, and within the period of all
        applicable statutes of limitation have been, in compliance with all of their Environmental Permits;
        and (iv) believe they will be able to maintain compliance with Environmental Laws and
        Environmental Permits, including any reasonably foreseeable future requirements thereof.

                 (b)      Materials of Environmental Concern have not been transported, disposed of,
        emitted, discharged, or otherwise released or threatened to be released, to, at or from any real
        property presently or formerly owned, leased or operated by the Parent Borrower or any of its
        Restricted Subsidiaries or at any other location, which would reasonably be expected to (i) give
        rise to liability or other Environmental Costs of the Parent Borrower or any of its Restricted
        Subsidiaries under any applicable Environmental Law, or (ii) interfere with the planned or
        continued operations of the Parent Borrower and its Restricted Subsidiaries, or (iii) impair the fair
        saleable value of any real property owned by the Parent Borrower or any of its Restricted
        Subsidiaries that is part of the Collateral.

                 (c)     There is no judicial, administrative, or arbitral proceeding (including any notice
        of violation or alleged violation) under any Environmental Law to which the Parent Borrower or
        any of its Restricted Subsidiaries is, or to the knowledge of the Parent Borrower or any of its

                                                   - 60 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 332 of 400



        Restricted Subsidiaries is reasonably likely to be, named as a party that is pending or, to the
        knowledge of the Parent Borrower or any of its Restricted Subsidiaries, threatened.

                (d)     Neither the Parent Borrower nor any of its Restricted Subsidiaries has received
        any written request for information, or been notified that it is a potentially responsible party,
        under the federal Comprehensive Environmental Response, Compensation, and Liability Act or
        any similar Environmental Law, or received any other written request for information from any
        Governmental Authority with respect to any Materials of Environmental Concern.

                 (e)     Neither the Parent Borrower nor any of its Restricted Subsidiaries has entered
        into or agreed to any consent decree, order, or settlement or other agreement, nor is subject to any
        judgment, decree, or order or other agreement, in any judicial, administrative, arbitral, or other
        forum, relating to compliance with or liability under any Environmental Law.

          5.18    No Material Misstatements. The written information, reports, financial statements,
exhibits and schedules furnished by or on behalf of the Borrower Representative or the Loan Parties to the
Administrative Agent and the Lenders on or prior to the Closing Date in connection with the negotiation
of any Loan Document or included therein or delivered pursuant thereto, taken as a whole, did not contain
as of the Closing Date any material misstatement of fact and did not omit to state as of the Closing Date
any material fact necessary to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading in their presentation of the Parent Borrower and its Restricted
Subsidiaries taken as a whole. It is understood that (a) no representation or warranty is made concerning
the forecasts, estimates, pro forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or concerning any information
of a general economic nature or general information about Parent Borrower’s and its Subsidiaries’
industry, contained in any such information, reports, financial statements, exhibits or schedules, except
that, in the case of such forecasts, estimates, pro forma information, projections and statements, as of the
date such forecasts, estimates, pro forma information, projections and statements were generated, (i) such
forecasts, estimates, pro forma information, projections and statements were based on the good faith
assumptions of the management of the Borrower Representative and (ii) such assumptions were believed
by such management to be reasonable and (b) such forecasts, estimates, pro forma information and
statements, and the assumptions on which they were based, may or may not prove to be correct.

        5.19     Labor Matters. There are no strikes pending or, to the knowledge of the Borrower
Representative, reasonably expected to be commenced against the Parent Borrower or any of its
Restricted Subsidiaries which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The hours worked and payments made to employees of the Parent Borrower and
each of its Restricted Subsidiaries have not been in violation of any applicable laws, rules or regulations,
except where such violations would not reasonably be expected to have a Material Adverse Effect.

         5.20    Insurance. Schedule 5.20 sets forth a complete and correct listing as of the Closing Date
of all insurance that is (a) maintained by the Loan Parties and (b) material to the business and operations
of the Parent Borrower and its Restricted Subsidiaries taken as a whole, with the amounts insured (and
any deductibles) set forth therein.

         5.21    Patriot Act. (i) Neither the Borrowers nor any other Loan Party is in material violation of
any material laws relating to terrorism or money laundering, including Executive Order No. 13224 on
Terrorist Financing, effective September 23, 2001 and the USA PATRIOT Act. (ii) The use of proceeds
of the Loans will not violate in any material respect the Trading with the Enemy Act, as amended or any
of the foreign asset control regulations of the United States Treasury Department (31 C.F.R. Subtitle B,
Chapter V).

                                                   - 61 -
NAI-1505414932v11
               Case 18-12635-LSS              Doc 17     Filed 11/19/18     Page 333 of 400



         5.22     FCPA. No part of the proceeds of the Loans will be used, directly, or, to the knowledge
of the Borrowers, indirectly, for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else acting in an official capacity, in
order to obtain, retain or direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

        5.23        Sanctioned Persons.

               (i)     None of the Borrowers or any Restricted Subsidiary is currently the target of any
        U.S. sanctions administered by the Office of Foreign Assets Control (“OFAC”) of the U.S.
        Treasury Department or the U.S. Department of State.

                (ii)    The Borrowers will not to their knowledge, directly or indirectly, use the
        proceeds of the Loans in any manner that will result in a material violation by any Lender of any
        U.S. sanctions administered by OFAC or the U.S. Department of State.

        5.24    Beneficial Ownership. As of the Closing Date, the information included in the Beneficial
Ownership Certification delivered by the Borrowers to the Administrative Agent and the Lenders on or
before the Closing Date is true and correct in all respects.

        5.25        EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

        5.26    Approved Budget. The Borrower Representative has heretofore furnished to the
Administrative Agent and the Lenders the Approved Budget, and such Approved Budget was prepared in
good faith upon assumptions the Borrower Representative believed to be reasonable assumptions on the
date of delivery of the then-applicable Approved Budget. To the knowledge of the Borrower
Representative, no facts exist that (individually or in the aggregate) would result in any material change in
the Approved Budget, other than with regards to a variance permitted under Subsection 7.4(b). The
Borrowers shall thereafter deliver to the Administrative Agent and the Lenders updates to the Approved
Budget in accordance with Subsection 7.14.

        5.27        Reorganization Matters.

                (a)     The Chapter 11 Cases were commenced on the Petition Date in accordance with
        applicable law and proper notice thereof was given for (x) the motion seeking approval of the
        Interim Order, the Loan Documents and the Final Order and (y) the hearing for the entry of the
        Interim Order. The Debtors shall give, on a timely basis as specified in the Interim Order or the
        Final Order, as applicable, all notices required to be given to all parties specified in the Interim
        Order or the Final Order, as applicable.

                 (b)    After the entry of the Interim Order, and pursuant to and to the extent permitted
        in the Interim Order and the Final Order, the Obligations will constitute allowed administrative
        expense claims in the Chapter 11 Cases having priority over all administrative expense claims
        and unsecured claims against each Loan Party now existing or hereafter arising of any kind
        whatsoever, including, without limitation, all administrative expense claims of the kind specified
        in Sections 105, 326,, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other
        provision of the Bankruptcy Code or otherwise, as provided under Section 346(c)(1) of the
        Bankruptcy Code. The Debtors shall give, on a timely basis as specified in the Interim Order or
        the Final Order, as applicable, all notices required to be given to all parties specified in the
        Interim Order or Final Order, as applicable. any other provision of the Bankruptcy Code or



                                                       - 62 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18      Page 334 of 400



        otherwise, as provided under Section 364(c)(l) of the Bankruptcy Code, subject to the Carve-Out
        and the priorities set forth in the Interim Order or the Final Order, as applicable.

                 (c)     After entry of the Interim Order and pursuant to and to the extent provided in the
        Interim Order and the Final Order, as applicable, the Obligations will be secured by a valid and
        perfected first priority Lien on all of the Collateral, subject, as to priority, only to the Carve Out
        and Liens securing the Indebtedness permitted pursuant to Section 8.12 to the extent set forth in
        the Interim Order or the Final Order, as applicable.

                (d)      The Interim Order (with respect to the period on and after entry of the Interim
        Order and prior to the entry of the Final Order) or the Final Order (with respect to the period on
        and after the entry of the Final Order), as the case may be, is in full force and effect and has not
        been reversed, stayed (whether by statutory stay or otherwise), modified or amended without the
        Administrative Agent’s, the Required Lenders’ and the Crossover Holder’s consent.

                (e)      Notwithstanding the provisions of Section 362 of the Bankruptcy Code and
        subject to the applicable provisions of the Interim Order or the Final Order, as the case may be,
        upon the Termination Date (whether by acceleration or otherwise), the Administrative Agent and
        Lenders shall be entitled to immediate payment of such Obligations in cash and to enforce the
        remedies provided for hereunder or under applicable law, without further notice, motion or
        application to, hearing before, or order from the Court.

                                                 SECTION 6

                                             Conditions Precedent

        6.1     Conditions Precedent to Effectiveness of this Agreement and to Initial Extension of
Credit. This Agreement, including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the following conditions
precedent shall have been satisfied or waived, all in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

                    (a) Loan Documents. The Administrative Agent and the Lenders shall have received
        the following Loan Documents, executed and delivered as required below:

                            (i)     this Agreement, executed and delivered by a duly authorized officer of
                    each of the Borrowers;

                            (ii)    any Notes requested by any Lender executed and delivered by a duly
                    authorized officer of each Borrower;

                            (iii)  the Guarantee and Collateral Agreement and each other Security
                    Document listed on Annex B, executed and delivered by a duly authorized officer of each
                    Loan Party signatory thereto, together with (except as otherwise provided in such
                    Security Documents:

                                   (A)      certificates, if any, representing the pledged equity of Parent
                           Borrower’s Restricted Subsidiaries, together with stock powers (or similar
                           instruments) relating thereto executed in blank; and



                                                    - 63 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18       Page 335 of 400



                                     (B)  evidence that all financing statements in favor of the Collateral
                            Agent under the Uniform Commercial Code have been filed against the Loan
                            Parties;

                            (iv)    the Intercreditor Acknowledgement, fully executed by all parties thereto;

                              (v)     the RSA shall have been duly executed by the parties thereto and shall be
                    in full force and effect;

                            (vi)    a Florida Affidavit As To Out-Of-State Execution and Delivery executed
                    by the Parent Borrower; and

                            (vii)    each other Loan Document required by the Administrative Agent and the
                    Lenders to be delivered on or prior to the Closing Date, and each such Loan Document
                    shall have been duly executed and delivered to Administrative Agent by each of the
                    signatories thereto.

                    (b)     [reserved];

                (c)     Debt Financings. Substantially concurrently with the satisfaction of the other
        conditions precedent set forth in this Subsection 6.1, the Administrative Agent and the Lenders
        shall receive evidence, in form and substance reasonably satisfactory to the Required Lenders,
        that the Borrowers shall have entered into the DIP ABL Credit Agreement and the DIP ABL
        Credit Agreement shall be in full force and effect.

                    (d)     [Reserved].

                    (e)     [Reserved].

               (f)     Lien Searches. The Collateral Agent shall have received customary lien and
        judgment searches.

                    (g)     Fees and Expenses.

                            (i)     The Administrative Agent and the Lenders, respectively, shall have
                    received all fees and expenses hereunder payable to them on the Closing Date (which
                    may be offset against the proceeds of the DIP Facility); and

                             (ii)    The Backstop Lenders shall have received all fees related to the
                    transactions hereunder payable to them to on the Closing Date.

                 (h)     Secretary’s Certificate. The Administrative Agent shall have received a
        certificate from each Loan Party, dated the Closing Date, substantially in the form of Exhibit F
        hereto, with appropriate insertions and attachments of resolutions or other actions, evidence of
        incumbency and the signature of authorized signatories and Organizational Documents, executed
        by a Responsible Officer and the Secretary or any Assistant Secretary or other authorized
        representative of such Loan Party.

                (i)    Closing Certificate. The Administrative Agent shall have received a certificate
        from a Responsible Officer of the Borrower Representative, certifying that:


                                                      - 64 -
NAI-1505414932v11
              Case 18-12635-LSS              Doc 17      Filed 11/19/18       Page 336 of 400



                            (i)      after giving effect to the Loans and transactions hereunder, the
                    representations and warranties in Article V are true and correct in all material respects
                    (except for representations and warranties that expressly relate to an earlier date, in which
                    case such representations and warranties were true and correct in all material respects as
                    of such earlier date); and

                            (ii)    no Default or Event of Default occurred and is continuing.

                 (j)     Patriot Act; Beneficial Ownership Regulation. The Administrative Agent and the
        Lenders shall have received at least five days prior to the Closing Date all documentation and
        other information about the Loan Parties required by regulatory authorities under applicable
        “know your customer” and anti-money laundering rules and regulations, including, without
        limitation, the Patriot Act and the CDD Rule, to the extent such documentation or information is
        requested in writing by the Administrative Agent on behalf of the Lenders at least 5 days prior to
        the date hereof.

                (k)     Beneficial Ownership Certificate. At least three (3) days prior to the
        effectiveness of this Agreement and the making of such initial Borrowings, the Administrative
        Agent and the Lenders shall have received a Beneficial Ownership Certificate in relation to the
        Borrowers to the extent the Borrowers qualify as a “legal entity customer”.

               (l)    Committed Loan Notice. The Administrative Agent shall have received a
        Committed Loan Notice of such Borrowing as required by Subsection 2.3 (or such notice shall
        have been deemed given in accordance with Subsection 2.3).

                (m)    Borrowing Base Certificate. The Administrative Agent shall have received a
        Borrowing Base Certificate dated the Closing Date, relating to the week ended on November 10,
        2018, and executed by a Responsible Officer of the Borrower Representative.

                    (n)Approved Budget.            The Administrative Agent and the Lenders shall have
        received the Approved Budget.

                    (o)     [reserved];

                (p)     Insurance Deliverables. The Administrative Agent shall (i) be satisfied with the
        amount, types and terms and conditions of all insurance maintained by the Loan Parties, and (ii)
        shall have received certificates of insurance and endorsements thereto, naming the Collateral
        Agent as additional insured lender, loss payee or mortgagee, as applicable, as required by
        Subsection 7.5 and in form and substance reasonably satisfactory to the Required Lenders.

                    (q) Appraisals; Audits. The Administrative Agent shall have received all inventory
        and asset appraisals, commercial finance audits, and field audits, each in form and substance
        reasonably satisfactory to the Administrative Agent, and such other reports, audits, and other
        information or certifications as the Administrative Agent or the Lenders may reasonably request.

               (r)      Material Adverse Effect. Since the Petition Date, there has been no event or
        circumstance, either individually or in the aggregate, that has or could reasonably be expected to
        have a Material Adverse Effects. No orders, injunctions or pending litigation exists which could
        reasonably be expected to have a Material Adverse Effect or which challenges this Agreement,
        the Loan Documents or the credit facility contemplated hereunder or under the DIP ABL Facility.


                                                      - 65 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 337 of 400



                (s)      Litigation. Except for actions, suits, proceedings, investigations, claims or
        disputes stayed by Section 362 of the Bankruptcy Code, there shall be no actions, suits,
        proceedings, investigations, claims or disputes pending or, to the knowledge of the Loan Parties,
        threatened in writing, at law, in equity, in arbitration or before any Governmental Authority, by or
        against any Loan Party or any of their Domestic Subsidiaries or against any of their properties or
        revenues that (a) purport to affect or pertain to this Agreement or any other Loan Document or (b)
        could reasonably be expected to result in a Material Adverse Effect.

                 (t)    Financial Condition. Since the Petition Date, other than those customarily
        resulting from the commencement of the Chapter 11 Cases and changes contemplated in the
        Borrowers’ Approved Budget delivered to the Administrative Agent and the Lenders, there has
        been no material increase in the liabilities, liquidated or contingent, of the Loan Parties taken as a
        whole or material decrease in the assets of the Loan Parties taken as a whole.

                 (u)     Default or Event of Default. No Default or Event of Default shall have occurred
        and be continuing or shall arise hereunder immediately after giving effect to this Agreement and
        the transactions contemplated hereby.

                    (v)  Enforceability. Other than those resulting from the commencement of the
        Chapter 11 Cases, since the Petition Date there shall have been no adverse change in the ability of
        the Administrative Agent and the Lenders to enforce the Loan Documents and the Obligations of
        the Loan Parties hereunder. Subject to the Orders, the Administrative Agent and the Required
        Lenders shall be satisfied that the Interim Order and the other Security Documents shall be
        effective to create in favor of the Agent a legal, valid and enforceable first priority security
        interest in and Lien upon the Collateral and shall have received Lien searches and other evidence
        reasonably satisfactory to the Administrative Agent that such Liens are the only Liens upon the
        Collateral, except Liens permitted pursuant to Subsection 8.6

                 (w)      Orders. (i) The Court shall have entered the Interim Order by no later than three
        (3) Business Days after the Petition Date, and such order shall be in form and substance
        satisfactory to the Required Lenders and the Crossover Holder (and with respect to any provisions
        that affect the rights or duties of the Administrative Agent, the Administrative Agent) in their sole
        discretion, be in full force and effect, and shall not have been reversed, modified, amended,
        stayed or vacated absent prior written consent of the Required Lenders or the Crossover Holder
        (and with respect to any provisions that affect the rights or duties of the Administrative Agent, the
        Administrative Agent); (ii) the Administrative Agent, the Lenders and the Crossover Holder shall
        have received drafts of the “first day” pleadings for the Chapter 11 Cases, in each case, in form
        and substance reasonably satisfactory to the Administrative Agent, the Required Lenders and the
        Crossover Holder, not later than a reasonable time in advance of the Petition Date for
        Administrative Agent’s, Lenders’ and Crossover Holder’s counsel to review and analyze the
        same; (iii) all motions, orders (including the “first day” orders) and other documents to be filed
        with or submitted to the Court on the Petition Date shall be in form and substance reasonably
        satisfactory to the Administrative Agent and the Backstop Lenders; and (iv) all “first day” orders
        shall have been approved and entered by the Court. No trustee, examiner or receiver shall have
        been appointed or designated with respect to the Loan Parties’ business, properties or assets and
        the Court shall not have entered any order granting any party, other than the Loan Parties, control
        over any Collateral (other than a de minimis portion of the Collateral).

                    (x) Other Filings. Each of the Plan of Reorganization, Disclosure Statement (as
        defined in the RSA) and Solicitation Motion (as defined in the RSA), in each case, in form and


                                                   - 66 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 338 of 400



        substance satisfactory to the Administrative Agent, the Crossover Holder and Required Lenders
        shall have been filed with the Bankruptcy Court.

                (y)       Adequate Protection. The Prior ABL Agent and the Prior ABL Lenders shall
        have each consented to the use of collateral or received adequate protection (if applicable) in
        respect of the liens securing their respective obligations pursuant to the Interim Order.

                    (z)    [Reserved].

                 (aa) Cash Flow Forecast. The Administrative Agent, the Crossover Holder and the
        Backstop Lenders shall have received a 13-Week Cash Flow Forecast in form and substance
        satisfactory to the the Crossover Holder and the Required Lenders.

                    (bb)Milestones. The Debtors shall have complied with all Required Milestones under
        the Orders and the RSA.

                (cc) Communications Plan. The Debtors shall have completed a detailed internal and
        external communications plan relating to the Chapter 11 Cases and the restructuring contemplated
        thereunder, to be in form and substance satisfactory to the Required Lenders and the Crossover
        Holder.

                The acceptance by the Borrowers of the Extensions of Credit pursuant to this Subsection
6.1 shall conclusively be deemed to constitute a representation by the Borrowers that each of the
conditions precedent set forth in this Subsection 6.1 shall have been satisfied in accordance with its
respective terms or shall have been irrevocably waived by the applicable relevant Person; provided,
however, the making of any such Extension of Credit (regardless of whether the lack of satisfaction was
known or unknown at the time), shall not be deemed a modification or waiver by the Administrative
Agent, any Lender or other Secured Party of the provisions of this Section 6 on any future occasion or
operate as a waiver of (i) the right of Administrative Agent and Lenders to insist upon satisfaction of all
conditions precedent with respect to any subsequent funding or issuance, (ii) any Default or Event of
Default due to such failure of conditions or otherwise or (iii) any rights of Administrative Agent, any
Lender or other Secured Party as a result of any such failure of the Loan Parties to comply.

         6.2     Conditions Precedent to the Second Borrowing Funding. In addition to the conditions set
forth in Subsection 6.1 above (all of which shall be conditions hereto as well), the Obligation of the
Lenders to make each Loan on or after the Second Borrowing Availability Date are subject to the
satisfaction or waiver of the following additional conditions precedent:

                 (a)      all representations and warranties contained in this Agreement and the other
        Loan Documents shall be true and correct in all material respects on and as of the date of such
        Loans; provided that, to the extent that such representations and warranties specifically refer to an
        earlier date, they shall be true and correct in all material respects as of such earlier date; provided
        further that any representation and warranty that is qualified as to “materiality,” “Material
        Adverse Effect” or similar language shall be true and correct (after giving effect to any
        qualification therein) in all respects on such respective dates;

                (b)   no Default or Event of Default shall exist, or would result from such proposed
        Loan or from the application of the proceeds therefrom and the Termination Date has not
        occurred;



                                                    - 67 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18    Page 339 of 400



                 (c)     (i) the Final Order shall be in form and substance reasonably satisfactory to the
        Administrative Agent, the Required Lenders and the Crossover Holder authorizing and
        approving, inter alia, the DIP Facility and the transactions contemplated hereby and by the DIP
        ABL Facility, (ii) the Final Order shall have been entered following the expiration of the Interim
        Order but not later than December 21, 2018 and the Administrative Agent and the Lenders shall
        have received a true and complete copy of such order; (iii) the Final Order shall not have been
        vacated, stayed, reversed, modified, or amended without the Administrative Agent’s, the
        Required Lenders’ and the Crossover Holder’s consent and shall otherwise be in full force and
        effect; (iv) no motion for reconsideration of the Final Order shall have been timely filed by a
        Debtor or any of their Subsidiaries; and (v) no appeal of the Final Order shall have been timely
        filed;

                    (d)   the RSA shall be in full force and effect;

                (e)     all reasonable and documented out-of-pocket fees and expenses required to be
        paid under the Loan Documents shall have been paid (or will be paid from the proceeds of such
        Loans);

                    (f)   the Administrative Agent shall have received a Committed Loan Notice;

                    (g)   the Loans shall have been made subject to and in accordance with the Approved
        Budget;

               (h)     the Debtors shall have satisfied the Required Milestones set forth in the Final
        Order and the RSA;

                (i)    the Administrative Agent shall have received an updated 13-Week Cash Flow
        Forecast in form and substance satisfactory to the the Required Lenders and the Crossover
        Holder; and

                (j)     the initial Borrowing hereunder shall have previously been made pursuant to
        Subsection 6.1 above.

                The acceptance by the Borrowers of the Extensions of Credit pursuant to this Subsection
6.2 shall conclusively be deemed to constitute a representation by the Borrowers that each of the
conditions precedent set forth in this Subsection 6.2 shall have been satisfied in accordance with its
respective terms or shall have been irrevocably waived by the applicable relevant Person; provided,
however, the making of any such Extension of Credit (regardless of whether the lack of satisfaction was
known or unknown at the time), shall not be deemed a modification or waiver by the Administrative
Agent, any Lender or other Secured Party of the provisions of this Section 6 on any future occasion or
operate as a waiver of (i) the right of Administrative Agent and Lenders to insist upon satisfaction of all
conditions precedent with respect to any subsequent funding or issuance, (ii) any Default or Event of
Default due to such failure of conditions or otherwise or (iii) any rights of Administrative Agent, any
Lender or other Secured Party as a result of any such failure of the Loan Parties to comply.

                                                SECTION 7

                                           Affirmative Covenants

                 The Parent Borrower hereby agrees that, from and after the Closing Date until payment in
full of the Term Loans and all other Term Loan Facility Obligations then due and owing to any Lender or

                                                    - 68 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 340 of 400



Agent hereunder, the Parent Borrower shall and shall cause each of its respective Restricted Subsidiaries
to:

       7.1    Financial Statements. Furnish to the Administrative Agent, the Lenders, the Specified
Ad Hoc Advisor and the Specified Crossover Holder Advisor:

                    (a)   [reserved];

                 (b)     as soon as available, but in any event not later than the fifth Business Day after
        the 60th day following the end of each quarter of each Fiscal Year of the Parent Borrower, the
        unaudited consolidated balance sheet of the Parent Borrower as at the end of such quarter and the
        related unaudited consolidated statements of operations and changes in equity and cash flows of
        the Parent Borrower for such quarter and the portion of the Fiscal Year through the end of such
        quarter, setting forth in comparative form the figures for and as of the corresponding periods of
        the previous year;

                (c)      as soon as available, but in any event not later than the fifth Business Day after
        the 30th day following the end of each Fiscal Month of the Parent Borrower, an unaudited
        financial summary of the financial performance, sales composition (including by channel, by
        product category and same store sales data) , market activity, an unaudited income statement,
        statement of cash flows and a balance sheet of the Loan Parties for such Fiscal Month, for each
        including a comparison to the applicable prior year period, in the same form as the unaudited
        monthly financial reports previously delivered to the equity sponsor and certified by a
        Responsible Officer of the Parent Borrower as fairly presenting in all material respects the
        financial condition, results of operations and cash flows of the Parent Borrower. For avoidance of
        doubt, the financial results will not include the impact of the Joint Ventures; and

                (d)      all such financial statements delivered pursuant to Subsection 7.1(b) or (c) shall
        be certified by a Responsible Officer of the Parent Borrower certifying that such financial
        statements fairly present in all material respects the financial condition of the Parent Borrower
        and its Subsidiaries in conformity with GAAP and to be in reasonable detail and prepared in
        accordance with GAAP applied consistently throughout the periods reflected therein and with
        prior periods that began on or after the Closing Date (except as disclosed therein and except for
        the absence of certain notes).

        7.2    Certificates; Other Information. Furnish to the Administrative Agent, the Lenders, the
Specified Ad Hoc Advisor and the Specified Crossover Holder Advisor:

                    (a)   [Reserved].

                (b)      concurrently with the delivery of the financial statements and reports referred to
        in Subsections 7.1(b) and (c), a certificate signed by a Responsible Officer of the Parent Borrower
        in substantially the form of Exhibit H hereto (a “Compliance Certificate”) (i) stating that, to the
        best of such Responsible Officer’s knowledge, each of Holdings, DB Parent, Investor, Parent
        Borrower and their Restricted Subsidiaries during such period has observed or performed all of its
        covenants and other agreements, and satisfied every condition, contained in this Agreement or the
        other Loan Documents to which it is a party to be observed, performed or satisfied by it, and that
        such Responsible Officer has obtained no knowledge of any Default or Event of Default, except,
        in each case, as specified in such certificate (or if such event has occurred, including a description
        of the event and the steps to be taken with respect thereto) and (ii) if delivered with the financial


                                                   - 69 -
NAI-1505414932v11
              Case 18-12635-LSS               Doc 17     Filed 11/19/18     Page 341 of 400



        statements required by Subsection 7.1(b) or (c), shall include the certifications of the Responsible
        Officer of the Parent Borrower required to be made pursuant to Subsection 7.1(d);

                    (c)     [reserved];

                (d)     within five Business Days after the same are filed, copies of all financial
        statements and periodic reports which the Parent Borrower may file with the SEC or any
        successor or analogous Governmental Authority;

               (e)      within five Business Days after the same are filed, copies of all registration
        statements and any amendments and exhibits thereto, which the Parent Borrower may file with
        the SEC or any successor or analogous Governmental Authority;

                    (f)  a Borrowing Base Certificate (in form and substance provided pursuant to the
        DIP ABL Credit Agreement) (a “Borrowing Base Certificate”) contemporaneously with the
        delivery of such Borrowing Base Certificate under the DIP ABL Credit Agreement together with
        all other required accompanying documents;

                (g)     contemporaneously with delivery of each Borrowing Base Certificate, (or as
        otherwise set forth below) the Parent Borrower shall furnish to the Administrative Agent and the
        Lenders, in each case, in form and substance satisfactory to the Required Lenders:

                    (i)     calculations of Inventory itemizing separately in-transit Inventory, Inventory
                    located at Stores and Inventory located in warehouse locations, together with back-up
                    information for each in-transit Inventory category and (ii) an Inventory and Accounts roll
                    forward;

                    (ii)   an open accounts payable report as of the end of the most recently ended week,
                    accompanied by such supporting detail and documentation as shall be requested by the
                    Required Lenders in their reasonable discretion;

                    (iii)    a summary of Inventory by location and type (including SKU-level detail),
                    accompanied by such supporting documentation (including a supporting perpetual
                    Inventory report) as shall be requested by the Required lenders in their reasonable
                    discretion and with detail sufficient to permit the preparation of an updated inventory
                    appraisal;

                    (iv)    [reserved];

                    (v)     monthly, on the 15th Business Day following the end of the preceding month, an
                    accounts payable and accrual report as of the end of the most recently ended Fiscal
                    Month, in each case, accompanied by such supporting detail and documentation as shall
                    be requested by the Required Lenders in their sole discretion;

                    (vi)    [reserved]; and

                    (vii)   any information that the Administrative Agent or the Required Lenders may
                    reasonably request regarding the determination and calculation of the Borrowing Base
                    including correct and complete copies of any invoices, underlying agreements,



                                                       - 70 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17     Filed 11/19/18      Page 342 of 400



                    instruments or other documents and the identity of all Account Debtors in respect of
                    Accounts referred to therein.

              (h)     the “Collateral Updates” as set forth in Section 7.13 of the DIP ABL Credit
        Agreement, contemporaneously with the delivery of such “Collateral Updates” under the DIP
        ABL Credit Agreement.

               (i)     promptly, such additional financial and other information as any Agent or Lender
        may from time to time reasonably request.

                 Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b), 7.1(c), 7.1(d),
7.2(b), 7.2(c), 7.2(d), 7.2(e), 7.2(f) or 7.2(g) may at the Borrower Representative’s option be delivered
electronically and, if so delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower Representative posts such documents, or provides a link thereto on either Borrower’s (or any
Parent Entity’s) website on the internet at the website address listed on Schedule 7.2 (or such other
website address as the Borrower Representative may specify by written notice to the Administrative
Agent from time to time); or (ii) on which such documents are posted on either Borrower’s (or any Parent
Entity’s) behalf on an internet or intranet website to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by the Administrative
Agent). Following the electronic delivery of any such documents by posting such documents to a website
in accordance with the preceding sentence (other than the posting by the Borrower Representative of any
such documents on any website maintained for or sponsored by the Administrative Agent), the Borrower
Representative shall promptly provide the Administrative Agent notice of such delivery (which notice
may be by facsimile or electronic mail) and the electronic location at which such documents may be
accessed; provided that, in the absence of bad faith, the failure to provide such prompt notice shall not
constitute a Default hereunder.

                 Delivery of any reports, information and documents under Subsection 7.1 and Subsection
7.2 as well as any such reports, information and documents pursuant to this Agreement, to the
Administrative Agent and the Lenders is for informational purposes only and the Administrative Agent’s
and Lenders’ receipt of such shall not constitute constructive notice of any information contained therein
or determinable from information contained therein, including the Borrowers’ compliance with any of its
covenants hereunder (as to which the Administrative Agent and the Lenders are entitled to rely
exclusively on the Compliance Certificates). The Administrative Agent and the Lenders shall have no
responsibility or liability for the filing, timeliness or content of any report required under Subsection 7.1
or Subsection 7.2 or any other reports, information and documents required under this Agreement (aside
from any report that is expressly the responsibility of the Lenders subject to the terms hereof).

        7.3      Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all taxes except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings diligently conducted and reserves in
conformity with GAAP with respect thereto have been provided on the books of the Parent Borrower or
any of its Restricted Subsidiaries, as the case may be, or except to the extent that failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

         7.4    Conduct of Business and Maintenance of Existence; Compliance with Contractual
Obligations and Requirements of Law. Preserve, renew and keep in full force and effect its existence and
take all reasonable action to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Parent Borrower and its Restricted Subsidiaries, taken as a whole,
except as otherwise permitted pursuant to Subsection 8.4 or 8.7, provided that the Parent Borrower and its
Restricted Subsidiaries shall not be required to maintain any such rights, privileges or franchises and the


                                                    - 71 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18      Page 343 of 400



Parent Borrower’s Restricted Subsidiaries shall not be required to maintain such existence, if the failure to
do so would not reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that failure to comply therewith, in
the aggregate, would not reasonably be expected to have a Material Adverse Effect.

         7.5     Maintenance of Property; Insurance. (i) Keep all property necessary in the business of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole, in good working order and
condition except where the failure to do so would not reasonably be expected to have a Material Adverse
Effect; (ii) use commercially reasonable efforts to maintain with financially sound and reputable
insurance companies (or any Captive Insurance Subsidiary) insurance on, or self-insure, all property
material to the business of the Parent Borrower and its Restricted Subsidiaries, taken as a whole, in at
least such amounts and against at least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by companies engaged in the same or
a similar business; (iii) furnish to the Administrative Agent, upon written request, information in
reasonable detail as to the insurance carried; (iv) use commercially reasonable efforts to maintain property
and liability policies that provide that in the event of any cancellation thereof during the term of the
policy, either by the insured or by the insurance company, the insurance company shall provide to the
secured party at least 30 days prior written notice thereof, or in the case of cancellation for non-payment
of premium, 10 days prior written notice thereof; (v) in the event of any material change in any of the
property or liability policies referenced in the preceding clause (iv), use commercially reasonable efforts
to provide the Administrative Agent with at least 30 days prior written notice thereof; and (vi) use
commercially reasonable efforts to ensure that subject to the ABL/Term Loan Intercreditor Agreement at
all times the Collateral Agent for the benefit of the Secured Parties, shall be named as an additional
insured with respect to liability policies maintained by each Borrower and each Subsidiary Guarantor and
the Collateral Agent for the benefit of the Secured Parties, shall be named as loss payee with respect to
the property insurance maintained by each Borrower and each Subsidiary Guarantor.

        7.6    Inspection of Property; Books and Records; Discussions. (a) In the case of the Parent
Borrower, keep proper books and records in a manner to allow financial statements to be prepared in
conformity with GAAP consistently applied in respect of all material financial transactions and matters
involving the material assets and business of the Parent Borrower and its Restricted Subsidiaries, taken as
a whole.

        (b)      Representatives of the Administrative Agent and the Lenders may (x) carry out, at
        Borrowers’ expense, and the Loan Parties shall cooperate with (i) one investigation and review of
        each Loan Party’s property at the reasonable expense of the Loan Parties (including field audits
        conducted by the Administrative Agent and the Lenders) (each, a “Field Examination”), (ii) one
        liquidation valuation, and (iii) one Inventory appraisal, in each case, that shall be in form and
        detail and from third-party field examiners, appraisers or liquidators reasonably acceptable to the
        Administrative Agent or Required Lenders, as applicable; provided that after the occurrence and
        during the continuance of any Event of Default the Administrative Agent or the Lenders may
        cause such additional Field Examinations, liquidation valuations and Inventory appraisals to be
        taken for each of the Loan Parties as the Required Lenders in their discretion determines are
        necessary or appropriate (each, at the expense of the Loan Parties) and (y) inspect, audit and
        make extracts from the Parent Borrower’s or other Loan Parties’ books and records, and discuss
        with its officers, employees, agents, advisors, independent accountants, financial advisors,
        restructuring advisors, sales consultants, investment bankers and other consultants such Parent
        Borrower’s or Loan Parties’ business, financial condition, assets (including Inventory and credit
        card receivables), prospects and results of operations. Notwithstanding anything to the contrary in
        this Subsection 7.6, none of the Borrowers or any Restricted Subsidiary will be required to
        disclose or permit the inspection or discussion of, any document, information or other matter (i)

                                                   - 72 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 344 of 400



        in respect of which disclosure to the Administrative Agent or any Lender (or their respective
        representatives or contractors) is prohibited by law or any binding agreement or (ii) that is subject
        to attorney client or similar privilege or constitutes attorney work product.

        (c)      The Borrowers shall reimburse Administrative Agent and the Lenders for all charges,
        costs and expenses of Administrative Agent and the Lenders, as applicable, in connection with
        visits and inspections of the properties of any Loan Party, examinations, valuations, inspections
        and audits of any Loan Party’s books and records, Field Examinations, appraisals or valuations of
        Inventory and any other financial or Collateral matters as Administrative Agent or the Required
        Lenders deem appropriate, as frequently as required by the Administrative Agent or the Required
        Lenders in their discretion (which may include, not more than twice per month, updated inventory
        appraisals and liquidation valuations). The Loan Parties shall pay the Administrative Agent’s and
        Lender’s, as applicable, then standard charges for each day that an employee of the
        Administrative Agent, Lender or its respective Affiliates is engaged in any examination activities,
        and shall pay the standard charges of the Administrative Agent’s or Lender’s, as applicable,
        internal appraisal group, provided that such charges are competitive with the rates of third party
        examiners for similar work. This Section shall not be construed to limit the Administrative
        Agent’s or the Lenders’ right to conduct examinations and/or obtain appraisals, nor to use third
        parties for such purposes.

        (d)     promptly, such additional financial and other information as any Agent or Lender may
        from time to time reasonably request; and

        (e)      promptly upon reasonable request from the Administrative Agent or Required Lenders
        calculations of Fixed GAAP Terms as reasonably requested by the Administrative Agent or the
        Required Lenders promptly following receipt of a written notice from the Parent Borrower
        electing to change the Fixed GAAP Date, which calculations shall show the calculations of the
        respective Fixed GAAP Terms both before and after giving effect to the change in the Fixed
        GAAP Date and identify the material change(s) in GAAP giving rise to the change in such
        calculations.

        7.7   Notices, Etc.. Promptly give notice to the Administrative Agent, each Lender, the
Specified Ad Hoc Advisor and the Specified Crossover Holder Advisor of, or otherwise perform the
following:

                (a)     as soon as possible after a Responsible Officer of the Borrower Representative
        knows thereof, the occurrence of any Default or Event of Default or any event or condition which
        could reasonably be expected to result in a Material Adverse Effect;

               (b)     as soon as possible after a Responsible Officer of the Borrower Representative
        knows thereof, any default or event of default under any Contractual Obligation of the Parent
        Borrower or any of its Restricted Subsidiaries, other than as previously disclosed in writing to the
        Lenders, which would reasonably be expected to have a Material Adverse Effect;

               (c)     as soon as possible after a Responsible Officer of the Borrower Representative
        knows thereof, the occurrence of any default or event of default under the DIP ABL Credit
        Agreement;

                    (d)  as soon as possible after a Responsible Officer of the Borrower Representative
        knows thereof, any litigation, investigation or proceeding affecting the Parent Borrower or any of
        its Restricted Subsidiaries that would reasonably be expected to have a Material Adverse Effect;

                                                   - 73 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 345 of 400



                 (e)     the following events, as soon as possible and in any event within 30 days after a
        Responsible Officer of the Parent Borrower or any of its Restricted Subsidiaries knows thereof:
        (i) the occurrence or expected occurrence of any Reportable Event (or similar event) with respect
        to any Single Employer Plan (or Foreign Plan), a failure to make any required contribution to a
        Single Employer Plan, Multiemployer Plan or Foreign Plan, the creation of any Lien on the
        property of the Parent Borrower or its Restricted Subsidiaries in favor of the PBGC, a Plan or a
        Foreign Plan or any withdrawal from, or the full or partial termination, ERISA Reorganization or
        Insolvency of, any Multiemployer Plan or Foreign Plan; or (ii) the institution of proceedings or
        the taking of any other formal action by the PBGC or the Parent Borrower or any of its Restricted
        Subsidiaries or any Commonly Controlled Entity or any Multiemployer Plan which would
        reasonably be expected to result in the withdrawal from, or the termination, ERISA
        Reorganization or Insolvency of, any Single Employer Plan, Multiemployer Plan or Foreign Plan;
        provided, however, that no such notice will be required under clause (i) or (ii) above unless the
        event giving rise to such notice, when aggregated with all other such events under clause (i) or (ii)
        above, would be reasonably expected to result in a Material Adverse Effect;

                (f)      as soon as possible after a Responsible Officer of the Borrower Representative
        knows thereof, (i) any release or discharge by the Parent Borrower or any of its Restricted
        Subsidiaries of any Materials of Environmental Concern required to be reported under applicable
        Environmental Laws to any Governmental Authority, unless the Borrower Representative
        reasonably determines that the total Environmental Costs arising out of such release or discharge
        would not reasonably be expected to have a Material Adverse Effect; (ii) any condition,
        circumstance, occurrence or event not previously disclosed in writing to the Administrative Agent
        that would reasonably be expected to result in liability or expense under applicable
        Environmental Laws, unless the Borrower Representative reasonably determines that the total
        Environmental Costs arising out of such condition, circumstance, occurrence or event would not
        reasonably be expected to have a Material Adverse Effect, or would not reasonably be expected
        to result in the imposition of any lien or other material restriction on the title, ownership or
        transferability of any facilities and properties owned, leased or operated by the Parent Borrower
        or any of its Restricted Subsidiaries that would reasonably be expected to result in a Material
        Adverse Effect; and (iii) any proposed action to be taken by the Parent Borrower or any of its
        Restricted Subsidiaries that would reasonably be expected to subject the Parent Borrower or any
        of its Restricted Subsidiaries to any material additional or different requirements or liabilities
        under Environmental Laws, unless the Borrower Representative reasonably determines that the
        total Environmental Costs arising out of such proposed action would not reasonably be expected
        to have a Material Adverse Effect;

                    (g) any loss, damage, or destruction to a significant portion of the Collateral, whether
        or not covered by insurance;

                 (h)      as soon as possible after a Responsible Officer of the Borrower Representative
        becomes aware thereof, any change in the information provided in a Beneficial Ownership
        Certification that would result in a change to the list of beneficial owners identified in parts (c) or
        (d) of such certification, a written notice specifying any such change;

               (i)      (x) as soon as practicable in advance of filing with the Court or delivering to the
        Committee appointed in a Chapter 11 Case, if any, or to the U.S. Trustee, as the case may be, the
        Final Order, all other material proposed orders and all pleadings related to (1) the Chapter 11
        Cases (all of which must be in form and substance reasonably satisfactory to the Required
        Lenders) or (2) the DIP ABL Credit Agreement and this Agreement and the credit facilities
        contemplated thereby, the DIP ABL Credit Facility and/or any sale contemplated in accordance

                                                    - 74 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 346 of 400



        with the Required Milestones in any Plan of Reorganization and/or any disclosure statement
        related thereto (all of which must be in form and substance reasonably satisfactory to the
        Administrative Agent and the Required Lenders), (y) substantially simultaneously with the filing
        with the Court or delivering to the Committee appointed in any Chapter 11 Case, if any, or to the
        U.S. Trustee, as the case may be, monthly operating reports and all other material notices, filings,
        motions, pleadings or other information concerning the financial condition of the Loan Parties or
        their Subsidiaries or the Chapter 11 Cases that may be filed with the Court or delivered to the
        Committee appointed in any Chapter 11 Case, if any, or to the U.S. Trustee, and (z) each report,
        notice or certificate required to be delivered to any of the lenders or agents under the DIP ABL
        Credit Agreement;

                (j)     Promptly after the receipt thereof from any Rating Agency then rating the Loans,
        notice of any change, withdrawal, termination or “watchlisting” of any such rating;

                    (k) Promptly after the receipt thereof, copies of all management letters and other
        material reports submitted to any of the Loan Parties or their Subsidiaries by their independent
        accountants in connection with any of their financial statements;

                 (l)     Promptly after the giving or receipt thereof, copies of all material reports,
        certifications, correspondence, requests or written notices, notices of default, amendments,
        modifications or supplements given or received by any of the Loan Parties or their Subsidiaries
        under or which respect to any Material Contract;

                 (m)     promptly after a Responsible Officer of the Borrower Representative knows
        thereof, any default, event of default or termination under any material warehouse or Store lease
        of the Parent Borrower or any of its Restricted Subsidiaries, other than as previously disclosed in
        writing to the Lenders, which would reasonably be expected to have a Material Adverse Effect;

                (n)     No less frequently than weekly from and after the Petition Date through the
        Maturity Date, hold a meeting (at a mutually agreeable location and time or telephonically) with
        all Lenders and management of Parent Borrower regarding the financing results, operations,
        compliance of the Loan Parties and developments in the Chapter 11 Cases; and

                 (o)     promptly upon any request of the Specified Ad Hoc Group Advisor or the
Specified Crossover Holder Advisor, as applicable, hold a telephonic meeting with the Specified Ad Hoc
Group Advisor or the Specified Crossover Holder Advisor, as applicable, and the Restructuring Advisor
regarding the financing results, operations, other business developments and developments in the Chapter
11 Cases.

                 Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement of a
Responsible Officer of the Borrower Representative (and, if applicable, the relevant Commonly
Controlled Entity or Restricted Subsidiary) setting forth details of the occurrence referred to therein and
stating what action the Borrower Representative (or, if applicable, the relevant Commonly Controlled
Entity or Restricted Subsidiary) proposes to take with respect thereto.

         7.8      Environmental Laws. (a) (i) Comply substantially with, and require substantial
compliance by all tenants, subtenants, contractors, and invitees with, all applicable Environmental Laws;
(ii) obtain, comply substantially with and maintain any and all Environmental Permits necessary for its
operations as conducted and as planned; and (iii) require that all tenants, subtenants, contractors, and
invitees to obtain, comply substantially with and maintain any and all Environmental Permits necessary
for their operations as conducted and as planned, with respect to any property leased or subleased from, or

                                                  - 75 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18      Page 347 of 400



operated by the Parent Borrower or its Restricted Subsidiaries. For purposes of this Subsection 7.8(a),
noncompliance shall not constitute a breach of this covenant, provided that, upon learning of any actual or
suspected noncompliance, the Parent Borrower and any such affected Restricted Subsidiary shall
promptly undertake and diligently pursue reasonable efforts, if any, to achieve compliance, and provided,
further, that in any case such noncompliance would not reasonably be expected to have a Material
Adverse Effect.

                (b)      Promptly comply, in all material respects, with all orders and directives of all
        Governmental Authorities regarding Environmental Laws, other than such orders or directives (i)
        as to which the failure to comply would not reasonably be expected to result in a Material
        Adverse Effect or (ii) as to which: (x) appropriate reserves have been established in accordance
        with GAAP; (y) an appeal or other appropriate contest is or has been timely and properly taken
        and is being diligently pursued in good faith; and (z) if the effectiveness of such order or directive
        has not been stayed, the failure to comply with such order or directive during the pendency of
        such appeal or contest would not reasonably be expected to have a Material Adverse Effect.

        7.9         After-Acquired Real Property and Fixtures; Subsidiaries. (a) [Reserved].

                 (b)     With respect to any Domestic Subsidiary that is a Wholly Owned Subsidiary
        created or acquired subsequent to the Closing Date by the Parent Borrower or any of its Domestic
        Subsidiaries, promptly notify the Administrative Agent of such occurrence and, if the
        Administrative Agent or the Required Lenders so request, promptly (i) execute and deliver to the
        Collateral Agent for the benefit of the Secured Parties such amendments to the Guarantee and
        Collateral Agreement as the Required Lenders shall reasonably deem necessary or reasonably
        advisable to grant to the Collateral Agent, for the benefit of the Secured Parties, a perfected first
        priority security interest (as and to the extent provided in the Guarantee and Collateral
        Agreement) in the Capital Stock of such new Domestic Subsidiary owned directly by the Parent
        Borrower or any of its Domestic Subsidiaries that are Wholly Owned Subsidiaries (other than
        Excluded Subsidiaries), (ii) deliver to the Collateral Agent the certificates (if any) representing
        such Capital Stock, together with undated stock powers, executed and delivered in blank by a
        duly authorized officer of the parent of such new Domestic Subsidiary, and (iii) cause such new
        Domestic Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and (B) to
        take all actions reasonably deemed by the Collateral Agent to be necessary or advisable to cause
        the Lien created by the Guarantee and Collateral Agreement in such new Domestic Subsidiary’s
        Collateral to be duly perfected in accordance with all applicable Requirements of Law (as and to
        the extent provided in the Guarantee and Collateral Agreement), including the filing of financing
        statements in such jurisdictions as may be reasonably requested by the Collateral Agent (at the
        direction of the Required Lenders) or the Required Lenders.

                    (c) With respect to any Foreign Subsidiary or Domestic Subsidiary that is a Non-
        Wholly Owned Subsidiary created or acquired subsequent to the Closing Date by the Parent
        Borrower or any of its Domestic Subsidiaries that are Wholly Owned Subsidiaries, the Capital
        Stock of which is owned directly by the Parent Borrower or a Domestic Subsidiary that is a
        Wholly Owned Subsidiary, promptly notify the Administrative Agent of such occurrence and if
        the Administrative Agent (at the direction of the Required Lenders) or the Required Lenders so
        request, promptly (i) execute and deliver to the Collateral Agent a new pledge agreement or such
        amendments to the Guarantee and Collateral Agreement as the Required Lenders shall reasonably
        deem necessary or reasonably advisable to grant to the Collateral Agent, for the benefit of the
        Secured Parties, a perfected first priority security interest (as and to the extent provided in the
        Guarantee and Collateral Agreement) in the Capital Stock of such new Subsidiary that is directly
        owned by the Parent Borrower or any Domestic Subsidiary that is a Wholly Owned Subsidiary

                                                     - 76 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18        Page 348 of 400



        and (ii) to the extent reasonably deemed advisable by the Required Lenders, deliver to the
        Collateral Agent the certificates, if any, representing such Capital Stock, together with undated
        stock powers, executed and delivered in blank by a duly authorized officer of the relevant parent
        of such new Subsidiary and take such other action as may be reasonably deemed by the Required
        Lenders to be necessary or desirable to perfect the Collateral Agent’s security interest therein (in
        each case as and to the extent required by the Guarantee and Collateral Agreement).

                (d)     At its own expense, execute, acknowledge and deliver, or cause the execution,
        acknowledgement and delivery of, and thereafter register, file or record in an appropriate
        governmental office, any document or instrument reasonably necessary or deemed by the
        Required Lenders to be necessary or desirable for the creation, perfection and priority and the
        continuation of the validity, perfection and priority of the foregoing Liens or any other Liens
        created pursuant to the Security Documents (to the extent the Required Lenders determine, in
        their reasonable discretion, that such action is required to ensure the perfection or the
        enforceability as against third parties of its security interest in such Collateral) in each case in
        accordance with, and to the extent required by, the Guarantee and Collateral Agreement.

                 (e)      Notwithstanding anything to the contrary in this Agreement, (A) the foregoing
        requirements shall be subject to the terms of the ABL/Term Loan Intercreditor Agreement, and,
        in the event of any conflict with such terms, the terms of the ABL/Term Loan Intercreditor
        Agreement, shall control, (B) [reserved], (C) no Loan Party or any Affiliate thereof shall be
        required to take any action in any non-U.S. jurisdiction or required by the laws of any non-U.S.
        jurisdiction in order to create any security interests in assets located or titled outside of the U.S. or
        to perfect any security interests (it being understood that there shall be no security agreements or
        pledge agreements governed under the laws of any non-U.S. jurisdiction) and (D) nothing in this
        Subsection 7.9 shall require that any Subsidiary grant a Lien with respect to any property or
        assets in which such Subsidiary acquires ownership rights to the extent that the Borrower
        Representative and the Required Lenders reasonably determine in writing that the costs or other
        consequences to Holdings or any of its Subsidiaries of the granting of such a Lien is excessive in
        view of the benefits that would be obtained by the Secured Parties.

        7.10    Use of Proceeds. Use the proceeds of the Term Loans only for the purposes set forth in
Subsection 5.16.

        7.11    Ratings. The Borrowers shall use commercially reasonable efforts to, prior to the entry
of the Final Order, obtain, and at all times thereafter, maintain, the ratings of the Initial Term Loans by at
least two Rating Agencies, which shall be Moody’s and S&P, or, with the consent of the Required
Lenders in the event that Moody’s and/or S&P are not willing to so rate the Loans, such other Rating
Agency or Rating Agencies, as applicable, in their stead as are acceptable to the Required Lenders.

        7.12    Accounting Changes. The Parent Borrower will, for financial reporting purposes, cause
the Parent Borrower’s and each of its Subsidiaries’ Fiscal Years to end on the Saturday closest to
December 31st of each calendar year; provided that the Borrower Representative may, upon written
notice to the Administrative Agent and the Lenders, change the financial reporting convention specified
above to any other financial reporting convention reasonably acceptable to the Required Lenders, in
which case the Borrower Representative and the Administrative Agent will, and are hereby authorized by
the Lenders to make any adjustments to this Agreement that the Borrower Representative and the
Required Lenders reasonably deems are necessary in order to reflect such change in financial reporting.

        7.13     Post-Closing Security Perfection. The Borrower Representative agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be taken such other actions as

                                                    - 77 -
NAI-1505414932v11
               Case 18-12635-LSS         Doc 17     Filed 11/19/18       Page 349 of 400



may be reasonably necessary to provide the perfected security interests that are not so provided on the
Closing Date, and in any event to provide such perfected security interests and to satisfy such other
conditions within the applicable time periods set forth on Schedule 7.13, as such time periods may be
extended by the Administrative Agent (at the direction of the Required Lenders) or the Required Lenders,
in their sole discretion.

        7.14        Approved Budget.

                (a)     The use of Loans and other extensions of credit by the Loan Parties under this
        Agreement and the other Loan Documents shall be limited in accordance with the Approved
        Budget (subject to variances permitted hereunder). The initial Approved Budget (the “Initial
        Approved Budget”) shall depict, on a weekly basis, cash revenues, receipts, expenses,
        professional fees and disbursements, inventory receipts and other items set forth therein, for the
        period from the Closing Date through the Maturity Date and such Initial Approved Budget shall
        be approved by, and be in form and substance satisfactory to, the Administrative Agent, the
        Required Lenders and the Crossover Holder, in each case, in their sole discretion (it being
        acknowledged and agreed that the Initial Approved Budget attached hereto as Annex A is
        approved by and satisfactory to the Administrative Agent, the Required Lenders and the
        Crossover Holder, in form and substance). The Approved Budget shall be updated, modified or
        supplemented by the Borrower from time to time with the written consent of and/or at the request
        of the Required Lenders and the Crossover Holder, but in any event the Approved Budget shall
        be updated by the Borrower not less than one time in each three (3) consecutive week period, and
        each such updated, modified or supplemented budget shall be approved in writing by, and shall
        be in form and substance reasonably satisfactory to, the Required Lenders and the Crossover
        Holder, in each case, in their sole discretion and no such updated, modified or supplemented
        budget shall be effective until so approved and once so approved shall be deemed an Approved
        Budget; provided, however, that in the event the Required Lenders and the Crossover Holder, on
        the one hand, and the Loan Parties, on the other hand, cannot agree as to an updated, modified or
        supplemented budget, such disagreement shall give rise to an Event of Default once the
        applicable three-week period covered by the prior Approved Budget has terminated. Each
        Approved Budget delivered to the Administrative Agent and the Lenders shall be accompanied
        by such supporting documentation as reasonably requested by the Administrative Agent or any
        Lender. Each Approved Budget shall be prepared in good faith based upon assumptions which
        the Loan Parties believe to be reasonable.

                 (b)      Commencing with the third full calendar week following the Petition Date and
        for each calendar week thereafter, the Borrower shall not permit: (i) Actual Inventory Levels as at
        the end of any week to be less than 90% of the Budgeted Inventory Levels set forth in the
        Approved Budget as at the end of such week, (ii) the Actual Cash Receipts, measured on a
        cumulative basis for any Cumulative Four Week Period or Cumulative Period then ended, in each
        case, to be less than 90% of the Budgeted Cash Receipts, measured on a cumulative basis for any
        such Cumulative Four Week Period or Cumulative Period, as applicable, or (iii) the Actual
        Disbursement Amount, measured on a cumulative basis for any Cumulative Four Week Period or
        Cumulative Period then ended, in each case, to exceed 110% of the Budgeted Disbursement
        Amount, measured on a cumulative basis for any such Cumulative Four Week Period or
        Cumulative Period, as applicable.

                (c)    The Borrower shall deliver to the Administrative Agent and the Lenders on or
        before 5:00 p.m. (New York City time) on Wednesday of each week (commencing on the
        Wednesday of the first full calendar week following the Petition Date) an information certificate
        (“Information Certificate”), in the form attached hereto as Exhibit C, and such Information

                                                  - 78 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 350 of 400



        Certificate shall include such detail as is reasonably satisfactory to the Required Lenders and the
        Crossover Holder, signed by a Responsible Officer of the Parent Borrower certifying that (i) the
        Loan Parties are in compliance with the covenants contained in Subsection 7.14(b) above and (ii)
        no Default or Event of Default has occurred or, if such a Default or Event of Default has
        occurred, specifying the nature and extent thereof and any corrective action taken or proposed to
        be taken with respect thereto, together with (A) a comparison for the Prior Week of the Actual
        Cash Receipts, the Actual Disbursement Amount, the Actual Liquidity, and the Actual Inventory
        Levels, in each case, on a line item by line item and a cumulative basis, for such Prior Week to
        the Budgeted Cash Receipts, the Budgeted Disbursement Amount, the Budgeted Liquidity and
        the Budgeted Inventory Levels, in each case, on a line item by line item and cumulative basis, (B)
        a comparison for the Cumulative Four Week Period of the Actual Cash Receipts, the Actual
        Disbursement Amount, the Actual Liquidity, and the Actual Inventory Levels, in each case, on a
        line item by line item and a cumulative basis, for such Cumulative Four Week Period to the
        Budgeted Cash Receipts, the Budgeted Disbursement Amount, the Budgeted Liquidity, and
        Budgeted Inventory Levels for such Cumulative Four Week Period, in each case, on a line item
        by line item and a cumulative basis, (C) a comparison for the Cumulative Period of the Actual
        Cash Receipts, the Actual Disbursement Amount, the Actual Liquidity and the Actual Inventory
        Levels, in each case, on a line item by line item and a cumulative basis, for such Cumulative
        Period to the Budgeted Cash Receipts, the Budgeted Disbursement Amount, the Budgeted
        Liquidity and Budgeted Inventory Levels for such Cumulative Period, in each case on a line item
        by line item and a cumulative basis, and (D) an Approved Budget Variance Report, each of which
        shall be prepared by the Borrower as of the last day of the Cumulative Four Week Period and the
        Cumulative Period (as then in effect), as applicable, and shall be in form and substance
        reasonably satisfactory to the Required Lenders and the Crossover Holder;

                  (d)     The Administrative Agent and the Lenders (i) may assume that the Loan Parties
        will comply with the Approved Budget, (ii) shall have no duty to monitor such compliance and
        (iii) shall not be obligated to pay (directly or indirectly from the Collateral) any unpaid expenses
        incurred or authorized to be incurred pursuant to any Approved Budget. The line items in the
        Approved Budget for payment of interest, expenses and other amounts to the Administrative
        Agent and the Lenders are estimates only, and the Loan Parties remain obligated to pay any and
        all Obligations in accordance with the terms of the Loan Documents and the applicable Order
        regardless of whether such amounts exceed such estimates. Nothing in any Approved Budget
        shall constitute an amendment or other modification of any Loan Document or other lending
        limits set forth therein.

                  (e)    The Parent Borrower shall deliver to the Administrative Agent and the Lenders
        (i) on or before 5:00 p.m. (New York City time) on Wednesday of each week (commencing on
        the first Wednesday following the Petition Date) supplemental thirteen (13) week projections (the
        “13-Week Cash Flow Forecast”) which shall depict, on a weekly basis, cash revenues, receipts,
        expenses, professional fees and disbursements, net cash flows, inventory receipts and other items
        set forth therein, for the period from the Saturday immediately following delivery of such
        projections through the end of such thirteen (13) period, or (ii) on or before December 10, 2018,
        or such later date as may be agreed to by the Required Lenders, a 12-month post-emergence
        liquidity forecast (with the first three months being broken out weekly). The projections delivered
        pursuant to this Subsection 7.14(e) shall not constitute the “Approved Budget” for any purpose
        hereunder.

        7.15     Required Milestones. No RSA Termination Event shall have occurred, whether or not
the RSA is then in effect, and the Loan Parties shall have complied with each of the Required Milestones
contained in the Orders and the RSA, as applicable.

                                                  - 79 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 351 of 400



         7.16    Loan Parties’ Advisors. The Loan Parties shall continue to retain (i) the Restructuring
Advisor and (ii) the Financial Advisor, and shall retain such additional advisors as may be reasonably
requested by the Required Lenders and on terms and conditions satisfactory to the Required Lenders. The
Loan Parties and their representatives will fully cooperate with any such advisors and consultants
(including the Restructuring Advisor and the Financial Advisor) and grant them full and complete access
to the books and records of the Loan Parties. Notwithstanding anything to the contrary in this Subsection
7.16, none of the Loan Parties will be required to disclose or permit access to any document, information
or other matter (i) in respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding agreement or (ii) that is
subject to attorney client or similar privilege or constitutes attorney work product.

         7.17    Administrative Agent’s Advisors/Ad Hoc Group of Prior Lender Advisors/Crossover
Holder Advisors. The Administrative Agent, on behalf of itself and the Lenders, the Ad Hoc Group of
Prior Lender Advisors, on behalf of itself, the Crossover Holder and the Prior Lenders, shall each be
entitled to retain or continue to retain (either directly or through counsel) any Agent’s Advisors the
Administrative Agent may deem necessary, any Ad Hoc Group Advisors the Ad Hoc Group of Prior
Lenders may deem necessary and any Crossover Holder Advisors the Crossover Holder may deem
necessary, to provide advice, analysis and reporting for the benefit of the Administrative Agent and some
or all of the Lenders. The Loan Parties shall pay all fees and expenses of each Agent’s Advisor, each Ad
Hoc Group Advisor and each Crossover Holder Advisor, and all such fees and expenses shall constitute
Obligations and be secured by the Collateral. The Loan Parties and their advisors, including the
Restructuring Advisor and the Financial Advisor, shall grant access to, and cooperate in all respects with,
the Administrative Agent, the Collateral Agent, the Crossover Holder, the Lenders, Agent’s Advisors, the
Ad Hoc Group Advisors, the Crossover Holder Advisors and any other representatives of the foregoing
and provide all information that such parties may request in a timely manner.

         7.18    Additional Bankruptcy Matters. Promptly provide the Administrative Agent, the
Lenders, the Specified Ad Hoc Committee Advisor and the Specified Crossover Holder Advisor with
updates of any material developments in connection with the Loan Parties’ reorganization efforts under
the Chapter 11 Cases, whether in connection with the sale of all or substantially all of Parent Borrower’s
and the Loan Parties’ assets, the marketing of the Parent Borrower’s and the Loan Parties’ assets, the
formulation of a bidding procedure, auction plan, and documents related thereto, or otherwise. Without
limiting the foregoing, promptly upon any such information becoming available to the Loan Parties, each
Loan Party shall provide the Administrative Agent, the Lenders, the Specified Ad Hoc Committee
Advisor and the Specified Crossover Holder Advisor with copies of any informational packages provided
to potential bidders, a status report (upon request of the Administrative Agent, a Lender, the Specified Ad
Hoc Committee Advisor or the Specified Crossover Holder Advisor) and updated information relating to
the sale of assets, and copies of all drafts of proposed sale documentation, any such bids and any updates,
modifications or supplements to such information and materials.

       7.19     Debtor-In-Possession Obligations. The Loan Parties shall comply in a timely manner
with their obligations and responsibilities as debtors-in-possession under the Bankruptcy Code, the
Bankruptcy Rules, the Orders, and any other order of the Court.

         7.20   Sale Transaction. Promptly upon any Debtor’s receipt thereof, each Loan Party shall
provide the Administrative Agent and the Lenders with copies of any informational packages provided to
potential bidders, draft agency agreements, purchase agreements, status reports, and updated information
related to any sale of all or substantial all of the Debtors’ assets and copies of any such bids and any
updates, modifications or supplements to such information and materials.




                                                  - 80 -
NAI-1505414932v11
              Case 18-12635-LSS         Doc 17      Filed 11/19/18      Page 352 of 400



        7.21    KYC Information. Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

        7.22    Anti-Corruption Laws; Sanctions. Conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and
other applicable anti-corruption legislation in other jurisdictions and with all applicable Sanctions, and
maintain policies and procedures designed to promote and achieve compliance with such laws and
Sanctions.

                                              SECTION 8

                                          Negative Covenants

                 The Parent Borrower hereby agrees that, from and after the Closing Date until payment in
full of the Term Loans, all other Term Loan Facility Obligations and Prior Lender Obligations, the Parent
Borrower shall not and shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

         8.1     Limitation on Indebtedness. Directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness except for the following
(collectively, “Permitted Indebtedness”):

                    (a)
                     Indebtedness of the Parent Borrower and any of its Subsidiaries (i) under the
        Loan Documents or (ii) consisting of the Prior Lender Obligations;

                 (b)    Indebtedness (i) under the Pre-Petition Senior Notes in an aggregate principal
        amount not to exceed $270,000,000.00, (ii) under the Pre-Petition ABL Credit Agreement in an
        aggregate principal amount not to exceed $42,500,000.00, provided that the Indebtedness under
        the Pre-Petition ABL Credit Agreement is subject to the ABL/Term Loan Intercreditor
        Agreement and (iii) Indebtedness under the DIP ABL Credit Agreement, in the aggregate not to
        exceed $125,000,000.00 (inclusive of Indebtedness as described in clause (n) below) in principal
        at any time outstanding, plus the amount of any interest and fees, provided that the Indebtedness
        under the DIP ABL Credit Agreement is subject to the Orders, the ABL/Term Loan Intercreditor
        Agreement and the Intercreditor Acknowledgment;

                 (c)     Indebtedness listed on Schedule 8.1 (which Schedule shall include all
        intercompany Indebtedness outstanding on the date hereof); provided that, there shall be no
        extensions, renewals, modifications, restatement or replacements in connection therewith that
        shall increase the amount of such Indebtedness;

                (d)     Guarantee Obligations of the Parent Borrower and its Restricted Subsidiaries in
        respect of Indebtedness of the Parent Borrower or any Restricted Subsidiary otherwise permitted
        hereunder; provided that (i) such Guarantee Obligation shall be subordinated in right of payment
        to the Guarantee of the Obligations and (ii) no Guarantee by any Restricted Subsidiary of any
        Indebtedness of a Loan Party shall be permitted unless such Restricted Subsidiary shall have also
        provided a Guarantee of the Obligations;

                (e)    Indebtedness of the Parent Borrower or any Restricted Subsidiary owing to the
        Parent Borrower or any other Restricted Subsidiary to the extent constituting an Investment
        permitted by Subsection 8.9; provided that all such Indebtedness of any Loan Party owed to any

                                                  - 81 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 353 of 400



        Restricted Subsidiary that is not a Loan Party shall be subject to a subordination agreement in
        form and substance satisfactory to the Required Lenders;

                (f)    other Indebtedness (including Capitalized Leases); provided that the aggregate
        principal amount of such Indebtedness shall not exceed $250,000 in the aggregate;

                (g)     Indebtedness in respect of Hedging Agreements incurred in the ordinary course
        of business and not for speculative purposes;

                (h)     Indebtedness in respect of arrangements under any Bank Product Agreements or
        in connection with any Bank Product and netting services, ACH arrangements, overdraft
        protections and similar arrangements in each case in connection with deposit accounts incurred in
        the ordinary course;

                (i)     Indebtedness consisting of (a) the financing of insurance premiums or (b) take or
        pay obligations entered into in the ordinary course of business;

                (j)      Indebtedness Incurred by the Parent Borrower or any of its Restricted
        Subsidiaries in respect of letters of credit, bank guarantees, banker’s acceptances, warehouse
        receipts or similar instruments issued or created in the ordinary course of business, including in
        respect of workers compensation claims, health, disability or other employee benefits or property,
        casualty or liability insurance or self-insurance or other Indebtedness with respect to
        reimbursement-type obligations regarding workers compensation claims;

                (k)      obligations in respect of performance, bid, appeal and surety bonds and
        performance and completion guarantees and similar obligations provided by the Parent Borrower
        or any of its Restricted Subsidiaries or obligations in respect of letters of credit, bank guarantees
        or similar instruments related thereto, in each case in the ordinary course of business or consistent
        with past practice;

                    (l) Guarantee Obligations of the Parent Borrower or any Restricted Subsidiary in
        connection with the provision of credit card payment processing services;

                (m)      (i) unsecured Indebtedness in respect of obligations of the Parent Borrower or
        any Restricted Subsidiary to pay the deferred purchase price of goods or services or progress
        payments in connection with such goods and services; provided that such obligations are incurred
        in connection with open accounts extended by suppliers on customary trade terms in the ordinary
        course of business and not in connection with the borrowing of money and (ii) unsecured
        Indebtedness in respect of intercompany obligations of the Parent Borrower or any Restricted
        Subsidiary in respect of accounts payable incurred in connection with goods sold or services
        rendered in the ordinary course of business and not in connection with the borrowing of money;

                    (n) Indebtedness in respect of letters of credit in an aggregate maximum face amount
        not to exceed $[_____]; provided that such Indebtedness is reflected in the Approved Budget;

                 (o)     Indebtedness arising from the honoring of a check, draft or similar instrument
        against insufficient funds and which is extinguished within five Business Days of its incurrence;




                                                   - 82 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18      Page 354 of 400



                (p)    all premiums (if any), interest (including post-petition interest), fees, expenses,
        charges and additional or contingent interest on obligations described in clauses (a) through (o)
        above; and

                 (q)     the accrual of interest, the accretion of accreted value and the payment of interest
        in the form of additional Indebtedness shall not be deemed to be an incurrence of Indebtedness
        for purposes of this Subsection 8.1.

                  Notwithstanding any of the foregoing, and except for the Carve-Out, no Indebtedness
permitted under this Section 8.1 shall be permitted to have an administrative expense claim status under
the Bankruptcy Code senior to or pari passu with the superpriority administrative expense claims of (i)
the Agents and the Lenders and (ii) the Prior Agent and the Prior Lenders, in each case, as set forth herein
and in the applicable Order, other than, solely with respect to Collateral that is not Term Loan Priority
Collateral, (x) Indebtedness under the Pre-Petition ABL Credit Agreement permitted under Subsection
8.1(b)(ii)) and (y) Indebtedness under the DIP ABL Credit Agreement permitted under Section 8.1(b)(iii).

                 For purposes of determining compliance with this Subsection 8.1, in the event that any
Indebtedness (including Guarantee Obligations) meets the criteria of more than one of the types of
Indebtedness (including Guarantee Obligations) described in clauses (a) through (x) above or any related
subclauses, the Borrower Representative, in its sole discretion, shall classify such item of Indebtedness
and may include the amount and type of such Indebtedness in one or more of such clauses or subclauses
(including in part under one such clause or subclause and in part under another such clause or subclause).
Furthermore, for purposes of this definition, the amount of any Indebtedness denominated in any currency
other than Dollars shall be calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness), on the date that such Indebtedness was incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness); provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a currency other than Dollars (or in a different currency
from the Indebtedness being refinanced), and such refinancing would cause the applicable Dollar-
denominated restriction to be exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed not to have been exceeded
so long as the principal amount of such refinancing Indebtedness does not exceed (i) the outstanding or
committed principal amount or, if issued with original issue discount, the aggregated accreted value
(whichever is higher) of such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in connection with such
refinancing.

        8.2         Limitation on Restricted Payments. Declare or pay any Restricted Payment, except that:

              (a)      each Restricted Subsidiary may make Restricted Payments to the Parent
        Borrower and to another Loan Party (other than Holdings, DB Parent and Investor);

                (b)     the Borrowers may declare and make any Restricted Payment payable solely in
        the Capital Stock (other than Disqualified Stock) of such Person; and

                    (c)the Parent Borrower and its Restricted Subsidiaries may make Restricted
        Payments to Holdings:

                            (i)     the proceeds of which will be used to pay the portion of any
                    consolidated, combined or similar income tax liability attributable to the income of the
                    Borrower or its Subsidiaries; provided that no such payments shall exceed the income tax

                                                     - 83 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18       Page 355 of 400



                    liability that would have been imposed on the Borrower and/or the applicable
                    Subsidiaries had such entity(ies) paid such taxes on a stand-alone basis;

                            (ii)      the proceeds of which shall be used to pay such equity holder’s operating
                    costs and expenses incurred in the ordinary course of business, other overhead costs and
                    expenses and fees (including administrative, legal, accounting and similar expenses
                    provided by third parties as well as trustee, directors and general partner fees) which are
                    reasonable and customary and incurred in the ordinary course of business and attributable
                    to the ownership or operations of the Borrower and its Subsidiaries (including any
                    reasonable and customary indemnification claims made by directors or officers of Parent
                    Entity attributable to the direct or indirect ownership or operations of the Borrower and
                    its Subsidiaries) and fees and expenses otherwise due and payable by the Borrower or any
                    Restricted Subsidiary and permitted to be paid by the Borrower or such Restricted
                    Subsidiary under this Agreement not to exceed $500,000, over the term of this
                    Agreement and solely to the extent such amounts are included in the Approved Budget;
                    and

                            (iii)   the proceeds of which shall be used to pay franchise and excise taxes,
                    and other fees and expenses, required to maintain its existence.

         8.3     Limitation on Restrictive Agreements. Enter into with any Person any agreement which
prohibits or limits the ability of the Parent Borrower or any of its Restricted Subsidiaries that are Loan
Parties to create, incur, assume or suffer to exist any Lien in favor of the Lenders in respect of obligations
and liabilities under this Agreement or any other Loan Documents upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than:

                (a)      restrictions and conditions imposed by (A) applicable law, rule, regulation or
        order, or required by any regulatory authority having jurisdiction over the Parent Borrower or any
        Restricted Subsidiary or any of their businesses, (B) any Loan Document or Pre-Petition Loan
        Document, (C) the Pre-Petition Senior Notes Documents, and (D) the Pre-Petition ABL Credit
        Agreement (and the related Pre-Petition ABL Loan Documents) or the DIP ABL Credit
        Agreement (and related “Loan Documents” as defined in the DIP ABL Credit Agreement);

                    (b)customary restrictions and conditions existing on the Closing Date or to any
        extension, renewal, amendment, modification or replacement thereof, except to the extent any
        such amendment, modification or replacement expands the scope of any such restriction or
        condition;

                    (c) customary provisions in leases, licenses and other contracts restricting the
        assignment thereof;

                (d)   restrictions imposed by any agreement relating to secured Indebtedness permitted
        by this Agreement to the extent such restriction applies only to the property securing such
        Indebtedness;

                (e)      (i) any restriction by virtue of any transfer of, agreement to transfer, option or
        right with respect to, or Lien on, any property or assets of the Parent Borrower or any Restricted
        Subsidiary not otherwise prohibited by this Agreement, the RSA, or the Orders, (ii) customary
        provisions restricting dispositions of real property interests set forth in any reciprocal easement
        agreements of the Parent Borrower or any Restricted Subsidiary, (iii) customary provisions
        contained in agreements and instruments entered into in the ordinary course of business

                                                      - 84 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18      Page 356 of 400



        (including but not limited to leases and licenses) or in joint venture and other similar agreements
        entered into in the ordinary course of business, or in shareholder, partnership, limited liability
        company and other similar agreements in respect of non-Wholly Owned Restricted Subsidiaries,
        or (iv) without limiting the Orders and the RSA, the Joint Venture Agreements not otherwise
        prohibited by this Agreement;

                (f)      restrictions or conditions in any Indebtedness permitted pursuant to Subsection
        8.12 that is incurred or assumed by Non-Loan Parties to the extent such restrictions or conditions
        are no more restrictive than the restrictions and conditions in the Loan Documents or, in the case
        of Subordinated Debt, are market terms at the time of issuance or, in the case of Indebtedness of
        any Non-Loan Party, are imposed solely on such Non-Loan Party and its Subsidiaries;

                (g)     restrictions on cash or other deposits imposed by agreements entered into in the
        ordinary course of business (or other restrictions constituting Liens permitted hereunder);

               (h)      restrictions set forth on Schedule 8.3 and any extension, renewal, amendment,
        modification or replacement thereof, except to the extent any such amendment, modification or
        replacement expands the scope of any such restriction or condition;

                    (i) customary provisions in joint venture agreements and other similar agreements
        applicable to joint ventures permitted by Subsection 8.11 and applicable solely to such joint
        venture and entered into in the ordinary course of business;

                (j)     negative pledges and restrictions on Liens in favor of any holder of Indebtedness
        permitted under Subsection 8.12(f), but solely to the extent any negative pledge relates to the
        property financed by or the subject of such Indebtedness;

                (k)     customary provisions restricting assignment of any agreement entered into in the
        ordinary course of business;

                    (l)   customary net worth provisions contained in real property leases entered into by
        Subsidiaries of the Borrowers, so long as the Borrowers have determined in good faith that such
        net worth provisions could not reasonably be expected to impair the ability of the Borrower and
        its Subsidiaries to meet their ongoing obligation; and

                 (m)     provisions restricting the granting of a security interest in intellectual property
        contained in licenses or sublicenses by the Borrower and its Restricted Subsidiaries of such
        intellectual property, which licenses and sublicenses were entered into in the ordinary course of
        business (in which case such restriction shall relate only to such intellectual property).

        8.4         Limitation on Dispositions. Engage in any Disposition, except:

                (a)       Dispositions of obsolete, worn out or surplus property, whether now owned or
        hereafter acquired, in the ordinary course of business and Dispositions of property no longer used
        or useful in the conduct of the business of the Parent Borrower and its Restricted Subsidiaries;

                    (b)    Dispositions of inventory in the ordinary course of business;

                    (c)
                      Dispositions of property to the Parent Borrower or another Loan Party (other than
        Holdings, DB Parent and Investor);


                                                     - 85 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18      Page 357 of 400



                (d)     Dispositions permitted (i) under Subsection 8.7, (ii) as Investments under
        Subsection 8.9, (iii) as Restricted Payments under Subsection 8.2 and (iv) Liens permitted by
        Subsection 8.6;

               (e)     Dispositions of Cash Equivalents and Temporary Cash Investments for cash,
        Cash Equivalents or Temporary Cash Investments in the ordinary course of business;

                (f)     leases, subleases, licenses or sublicenses, in each case in the ordinary course of
        business and which do not materially interfere with the business of the Borrower and its
        Restricted Subsidiaries, taken as a whole;

                (g)    transfers of property subject to Recovery Event upon receipt of the net proceeds
        of such Recovery Event;

                    (h)   dispositions of obsolete Equipment in the ordinary course of business; or

                (i)    the Parent Borrower and the Restricted Subsidiaries may sell or discount without
        recourse accounts receivable arising in the ordinary course of business in connection with the
        compromise or collection thereof.

        8.5      Limitations on Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Borrower, whether or not in the ordinary course of business, other than:

                 (a)    transactions between or among the Parent Borrower and any other Loan Party
        (other than Holdings, DB Parent and Investor);

                 (b)    transactions on terms substantially as favorable to the Parent Borrower or such
        Restricted Subsidiary as would be obtainable by the Parent Borrower or such Restricted
        Subsidiary at the time in a comparable arm’s-length transaction with a Person other than an
        Affiliate;

                    (c)   Restricted Payments permitted under Subsection 8.2;

                (d)      loans and other transactions by and among the Borrower and/or one or more
        Subsidiaries to the extent permitted under this Section 8; and

                (e)      the payment of (x) customary fees to directors, officers, managers, employees,
        consultants and other service providers of the Parent Borrower and its Restricted Subsidiaries or
        Holdings, DB Parent or Investor in the ordinary course of business to the extent attributable to the
        ownership or operation of the Borrower and its Restricted Subsidiaries and (y) reasonable out of
        pocket costs to, and indemnities provided on behalf of, directors, officers, managers, employees,
        consultants, partners, members and other service providers of the Borrower and its Restricted
        Subsidiaries or any Parent Entity in the ordinary course of business to the extent attributable to
        the ownership or operation of the Parent Borrower and its Restricted Subsidiaries, in each case of
        clauses (x) and (y), solely to the extent made in accordance with the Approved Budget.

         8.6     Limitation on Liens. Create or suffer to exist, any Lien upon or with respect to any of
their respective properties or assets, whether now owned or hereafter acquired, or assign, or permit any of
their respective Restricted Subsidiaries to assign, any right to receive income, except for the following
(collectively, “Permitted Liens”):


                                                   - 86 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18       Page 358 of 400



                (a)     Liens granted by the Orders and created pursuant to the Loan Documents to
        secure the Obligations;

                    (b)   Liens existing on the Closing Date and disclosed on Schedule 8.6;

                    (c)   Customary Permitted Liens;

                    (d)   Liens in favor of lessors securing operating leases permitted hereunder;

                 (e)     statutory or common law Liens or rights of setoff of depository banks or
        securities intermediaries with respect to deposit accounts, securities accounts or other funds of the
        Parent Borrower or any Restricted Subsidiary maintained at such banks or intermediaries,
        including to secure fees and charges in connection with returned items or the standard fees and
        charges of such banks or intermediaries in connection with the deposit accounts, securities
        accounts or other funds maintained by the Parent Borrower or such Restricted Subsidiary at such
        banks or intermediaries (excluding any Indebtedness for borrowed money owing by the Parent
        Borrower or such Restricted Subsidiary to such banks or intermediaries);

                (f)      Liens arising out of conditional sale, title retention, consignment or similar
        arrangements for the sale of goods entered into by the Parent Borrower or its Restricted
        Subsidiaries in the ordinary course of business;

                    (g)   leases, subleases, licenses or sublicenses to or from third parties;

                    (h)   Liens securing the Prior Lender Obligations;

               (i)     Liens securing (i) Indebtedness permitted pursuant to Subsection 8.1(b)(ii);
        provided any such Liens are subject to the ABL/Term Loan Intercreditor Agreement and the
        Orders and (ii) Indebtedness permitted pursuant to Subsection 8.1(b)(iii); provided any such
        Liens are subject to the ABL/Term Loan Intercreditor Agreement, the Intercreditor
        Acknowledgement and the Orders;

               (j)      Deposits to merchandise vendors in connection with the production of goods,
        which deposits are made in accordance with the Approved Budget;

                (k)    Liens in respect of cash collateral securing letters of credit permitted under
        Subsection 8.1(n); provided that such cash collateral shall not exceed 105% of aggregate
        maximum face amount of the outstanding letters of credit; or

                    (l)   Deposits or other collateral to secure any Bank Products in accordance with the
        Orders; or

                    (m)   the (i) Adequate Protection Liens and (ii) Adequate Protection Superpriority
        Claims.

                Notwithstanding the foregoing, Liens permitted under this Subsection 8.6 (other than the
Liens securing the DIP ABL Facility (solely to the extent set forth in the Orders)) shall at all times be
junior and subordinate to the Liens under the Loan Documents and the applicable Order securing the
Obligations. The prohibition provided for in this Subsection 8.6 specifically includes any effort by any
Debtor, any official committee in any Chapter 11 Case or any other party in interest in the Chapter 11


                                                     - 87 -
NAI-1505414932v11
               Case 18-12635-LSS         Doc 17      Filed 11/19/18       Page 359 of 400



Cases, as applicable, to prime or create pari passu to any claims, Liens or interests of (i) the Agents and
the Lenders or (ii) for so long as the Prior Lender Obligations have not been indefeasibly paid in full in
cash, the Prior Agent and the Prior Lenders, any Lien, in each case, other than as set forth in the
applicable Orders and irrespective of whether such claims, Liens or interests may be “adequately
protected.”

         8.7      Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation or liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease, assign, transfer or otherwise dispose of, all or substantially all of its property, business or
assets, except:

                (a)     any Subsidiary of the Parent Borrower may be merged, amalgamated or
        consolidated with or in-to the Parent Borrower; provided that the Parent Borrower shall be the
        continuing or surviving Person;

                    (b)  any Restricted Subsidiary may Dispose of any or all of its assets (upon voluntary
        liquidation or otherwise) to the Parent Borrower; or

                 (c)     any Restricted Subsidiary that is not a Loan Party may liquidate or dissolve if the
        Parent Borrower determines in good faith that such liquidation or dissolution is in the best
        interests of the Parent Borrower and is not materially disadvantageous to the Lenders and any
        Restricted Subsidiary that is a Loan Party may liquidate or dissolve with the prior written consent
        of the Required Lenders.

         8.8      Limitations on Acquisitions. Acquire by purchase or otherwise all the business or assets
of, or stock or other evidences of beneficial ownership of, any Person.

        8.9     Limitations on Investments. Make or maintain, directly or indirectly, any Investment
except for Permitted Investments.

        8.10        Limitation on Amendments.

                (a)     amend, supplement, waive or otherwise modify any of the provisions of any (x)
        Pre-Petition Senior Notes Documents, (y) the Pre-Petition ABL Loan Documents or the Pre-
        Petition Loan Documents except as permitted by the ABL/Term Loan Intercreditor Agreement,
        and (z) the “Loan Documents” (as defined in the DIP ABL Credit Agreement) without the prior
        written consent of the Required Lenders.

                (b)      Amend or modify all or any part of, or any provision of, its Organizational
        Documents, except for changes, amendments and modifications, either individually or in the
        aggregate, that are not materially adverse to the interests of the Agents and the Lenders under the
        Loan Documents or in the Collateral; provided that the applicable Loan Parties comply with all
        requirements under the Security Documents to the extent required in connection therewith.

         8.11    Limitation on Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses of the same general type as those in which the Parent
Borrower and its Restricted Subsidiaries are engaged in on the Closing Date or which are reasonably
related thereto and any business related thereto.

       8.12  Limitations on Currency, Commodity and Other Hedging Transactions. Enter into any
Hedging Agreement, or purchase or otherwise acquire, or enter into agreements or arrangements relating

                                                   - 88 -
NAI-1505414932v11
               Case 18-12635-LSS           Doc 17      Filed 11/19/18   Page 360 of 400



to, any currency or commodity, except, to the extent and only to the extent, that such Hedging
Agreements or other agreements or arrangements are entered into with, or such currency or commodity is
purchased or otherwise acquired through, reputable financial institutions or vendors other than for
purposes of speculation.

        8.13        Sanctions; Anti-Corruption Laws.

                (a)      Directly or indirectly, use the proceeds of any Term Loan, or lend, contribute or
        otherwise make available such proceeds to any Subsidiary, joint venture partner or other Person,
        to fund any activities of or business with any Person that, at the time of such funding, is the
        subject of Sanctions, or in any other manner that will result in a violation by any Person
        (including any Person participating in the transaction, whether as Lender, Administrative Agent,
        or otherwise) of Sanctions.

                (b)      Directly or indirectly use the proceeds of any Term Loan for any purpose which
        would breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
        and other anti-corruption legislation in other jurisdictions.

        8.14    Orders. Notwithstanding anything to the contrary herein, use any portion or proceeds of
the Loans or the Collateral, or disbursements set forth in the Approved Budget, for payments or purposes
that would violate the terms of Paragraph 41 (Limitations on Use of DIP Proceeds, Cash Collateral, and
Carve Out) of the Interim Order.

        8.15    Prepayments of Other Indebtedness. Other than pursuant to an order of the Court
(including any Order) and in accordance with the Approved Budget, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness prior to its scheduled maturity, other than (i) the Obligations, the DIP ABL
Obligations, the obligations under the Pre-Petition Term Loan Agreement and the obligations under the
Pre-Petition ABL Credit Agreement and (ii) any payments in respect of accrued payroll and related
expenses as of the commencement of the Chapter 11 Cases in accordance with the Approved Budget.

        8.16        Repayment of Indebtedness.

                (a)     Except pursuant to the Approved Budget, without express prior written consent
        of the Required Lenders and the Crossover Holder and pursuant to an order of the Court
        (including the Orders) after notice and a hearing, make any payment or transfer with respect to
        any Lien or Indebtedness incurred or arising prior to the Petition Date that is subject to the
        automatic stay provisions of the Bankruptcy Code whether by way of “adequate protection”
        under the Bankruptcy Code or otherwise.

                (b)     Use any of the Loans or the proceeds thereof to make any payment with respect
        to, or on account of, the obligations owing under the DIP ABL Credit Agreement or otherwise
        deposit any proceeds of the Loans in any deposit account subject to a sweep by the DIP ABL
        Agent or any DIP ABL Lender.

         8.17    Reclamation Claims. Enter into any agreement to return any of its Inventory to any of its
creditors for application against any Pre-Petition Indebtedness, Pre-Petition trade payables or other Pre-
Petition claims under Section 546(c) of the Bankruptcy Code or allow any creditor to take any setoff or
recoupment against any of its Pre-Petition Indebtedness, Pre-Petition trade payables or other Pre-Petition
claims based upon any such return pursuant to Section 553(b)(1) of the Bankruptcy Code or otherwise if,
after giving effect to any such agreement, setoff or recoupment, the aggregate amount applied to Pre-

                                                    - 89 -
NAI-1505414932v11
               Case 18-12635-LSS         Doc 17      Filed 11/19/18      Page 361 of 400



Petition Indebtedness, Pre-Petition trade payables and other Pre-Petition claims subject to all such
agreements, setoffs and recoupments since the Petition Date would exceed $500,000.

        8.18    Insolvency Proceeding Claims. Incur, create, assume, suffer to exist or permit any other
super priority administrative claim which is pari passu with or senior to the claim of the Agents or the
Lenders against the Debtors, except as set forth in the applicable Order.

        8.19    Bankruptcy Actions. Seek, consent to, or permit to exist, without the prior written
consent of the Required Lenders (which consent shall constitute authorization under this Agreement), any
order granting authority to take any action that is prohibited by the terms of this Agreement, the Order or
the other Loan Documents or refrain from taking any action that is required to be taken by the terms of
this Agreement, the Order or any of the other Loan Documents.

        8.20        [Reserved].

                                              SECTION 9

                                            Events of Default

        9.1      Events of Default. Notwithstanding the provisions of Section 362 of the Bankruptcy
Code to the extent provided in the applicable Order, with respect to the Debtors and without notice,
application or motion, hearing before, order of the Court or any notice to any Loan Party, any of the
following shall constitute an event of default:

                    (a) The Borrowers shall fail to pay any principal of any Loan when due in
        accordance with the terms hereof (whether at stated maturity, by mandatory prepayment or
        otherwise); or the Borrowers shall fail to pay any interest on any Loan, or any other amount
        payable hereunder, within three days after any such interest or other amount becomes due in
        accordance with the terms hereof; or

                    (b)  Any representation or warranty made or deemed made by any Loan Party herein
        or in any other Loan Document (or in any amendment, modification or supplement hereto or
        thereto) or which is contained in any certificate furnished at any time by or on behalf of any Loan
        Party pursuant to this Agreement or any such other Loan Document, including without limitation,
        the Information Certificate and the Approved Budget Variance Report, shall prove to have been
        incorrect in any material respect on or as of the date made or deemed made; or

                (c)     Any Loan Party shall default in the payment, observance or performance of any
        term, covenant or agreement contained in (i) Section 7 or (ii) Section 8; or

                (d)      Any Loan Party shall default in the observance or performance of any other
        agreement contained in this Agreement or any other Loan Document (other than as provided in
        clauses (a) through (c) of this Subsection 9.1), and such default shall continue unremedied for a
        period of 10 days after the earlier of (A) the date on which a Responsible Officer of the Borrower
        Representative becomes aware of such failure and (B) the date on which written notice thereof
        shall have been given to the Borrower Representative by the Administrative Agent or the
        Required Lenders; or

                 (e)    Except for defaults arising as a result of the entry into this Agreement and the
        DIP ABL Credit Agreement or occasioned by the filing of the Chapter 11 Cases and defaults
        resulting from obligations with respect to which the Bankruptcy Code prohibits any Loan Party

                                                  - 90 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 362 of 400



        from complying or permits any Loan Party not to comply, any Loan Party or any of its Restricted
        Subsidiaries shall (i) default in (x) any payment of principal of or interest on the DIP ABL Credit
        Agreement or any Indebtedness (excluding the Term Loans) in excess of $500,000 or (y) in the
        payment of any Guarantee Obligation in excess of $500,000, beyond the period of grace, if any,
        provided in the instrument or agreement under which such Indebtedness or Guarantee Obligation
        was created; (ii) default in the observance or performance of any other agreement or condition
        relating to the DIP ABL Credit Agreement or any Indebtedness (excluding the Term Loans) or
        Guarantee Obligation referred to in clause (i) above or contained in any instrument or agreement
        evidencing, securing or relating thereto (other than a failure to provide notice of a default or an
        event of default under such instrument or agreement or default in the observance of or
        compliance with any financial maintenance covenant), or any other event shall occur or condition
        exist, the effect of which default or other event or condition is to cause, or to permit the holder or
        holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
        trustee or agent on behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
        the giving of notice or lapse of time if required, such Indebtedness to become due prior to its
        stated maturity or such Guarantee Obligation to become payable (an “Acceleration”; and the term
        “Accelerated” shall have a correlative meaning); (iii) in the case of any Indebtedness or
        Guarantee Obligations referred to in clause (i) above containing or otherwise requiring
        observance or compliance with any financial maintenance covenant, such Indebtedness or
        Guarantee Obligation shall have been Accelerated and such Acceleration shall not have been
        rescinded, or (iv) any “Event of Default” (as defined in the ABL Credit Agreement) occurs
        whether or not it has been cured or waived under the DIP ABL Credit Agreement; or

                    (f)   [reserved];

                  (g)    (i) Any Person shall engage in any “prohibited transaction” (as defined in Section
        406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any failure to satisfy the
        minimum funding standard (within the meaning of Section 412 of the Code or Section 302 of
        ERISA), whether or not waived, shall exist with respect to any Plan or any Lien in favor of the
        PBGC or a Plan shall arise on the assets of either of the Parent Borrower or any Commonly
        Controlled Entity, (iii) a Reportable Event shall occur with respect to, or proceedings shall
        commence to have a trustee appointed, or a trustee shall be appointed, to administer or to
        terminate, any Single Employer Plan, which Reportable Event or commencement of proceedings
        or appointment of a trustee is in the reasonable opinion of the Required Lenders likely to result in
        the termination of such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
        shall terminate for purposes of Title IV of ERISA other than a standard termination pursuant to
        Section 4041(b) of ERISA, (v) either of the Parent Borrower or any Commonly Controlled Entity
        shall, or in the reasonable opinion of the Required Lenders is reasonably likely to, incur any
        liability in connection with a withdrawal from, or the Insolvency or ERISA Reorganization of, a
        Multiemployer Plan, (vi) any other event or condition shall occur or exist with respect to a Plan;
        provided in each case in clauses (i) through (vi) above, such event or condition, together with all
        other such events or conditions, if any, could be reasonably expected to result in a Material
        Adverse Effect, or (vii) the PBGC purports to assert or otherwise seeks to impose any Lien on the
        Collateral having a priority senior to or pari passu with the Liens and the security interests
        granted under the Orders, the Loan Documents, the DIP ABL Credit Agreement, the Pre-Petition
        Loan Documents or the Prepetition ABL Loan Documents; or

               (h)     One or more Post-Petition judgments or decrees shall be entered against any
        Debtor involving in the aggregate at any time a liability (net of any insurance or indemnity
        payments actually received in respect thereof prior to or within 10 days from the entry thereof,) of
        $500,000 or more or which would operate to divest the Debtors of any material assets; or

                                                   - 91 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 363 of 400



                 (i)     (i) Any of the Security Documents shall cease for any reason to be in full force
        and effect (other than pursuant to the terms hereof or thereof), or any Loan Party which is a party
        to any such Security Document shall so assert in writing or (ii) the Lien created by the Orders or
        any of the Security Documents shall cease to be perfected and enforceable in accordance with its
        terms or of the same effect as to perfection and priority purported to be created thereby with
        respect to any material portion of the Collateral (other than in connection with any termination of
        such Lien in respect of any Collateral as permitted hereby or by any Security Document; or

                 (j)     The provisions of the ABL/Term Loan Intercreditor Agreement or the
        Intercreditor Acknowledgment shall for any reason be revoked or invalidated in any material
        respect, or otherwise cease to be in full force and effect, or any Loan Party, DIP ABL Agent, any
        DIP ABL Lender, any agent with respect to the Pre-Petition ABL Credit Agreement, any lender
        under Pre-Petition ABL Credit Agreement, any other holder of subordinated debt or any Affiliate
        of any of the foregoing shall have commenced a suit or action, including any motion or adversary
        proceeding in the Chapter 11 Cases, contesting in any manner the validity or enforceability
        thereof or deny that it has any further liability or obligation thereunder, or the Obligations or Pre-
        Petition Obligations for any reason shall not have the priority contemplated by this Agreement,
        the Pre-Petition Term Loan Agreement, the Orders, the ABL/Term Loan Intercreditor Agreement
        or the Intercreditor Acknowledgment, or such subordination provisions, as applicable; or

                    (k)   a Change of Control shall have occurred; or

                 (l)     Any material provision of any Pre-Petition Loan Document shall for any reason
        cease to be valid and binding on or enforceable against any Loan Party; or any Loan Party shall
        so state in writing or bring an action to limit its obligations or liabilities under the Pre-Petition
        Loan Documents; or any Collateral Document (as defined in the Pre-Petition Term Loan
        Agreement) shall for any reason cease to create a valid security interest in any Collateral (as
        defined in the Pre-Petition Term Loan Agreement), in each case, purported to be covered thereby
        or such security interest shall for any reason cease to be a perfected Lien with the status and
        priority provided in the Orders; or

              (m)     The DIP ABL Lenders fail to fund any loans or credit extensions under the DIP
        ABL Credit Agreement following a request therefor by the Borrowers; or

                    (n)   The occurrence of any of the following in any of the Chapter 11 Cases:

                 (i)       the bringing of a motion, taking of any action or the filing of any plan of
        reorganization or disclosure statement attendant thereto by any of the Loan Parties or any
        Subsidiary, or any Person claiming by or through any Loan Party or any Subsidiary, in the
        Chapter 11 Cases: (A) to obtain additional financing under Section 364(c) or Section 364(d) of
        the Bankruptcy Code not otherwise permitted pursuant to this Agreement; (B) to grant any Lien
        other than Liens permitted pursuant to Subsection 8.13 upon or affecting any Collateral; (C)
        except as provided in the Interim Order or Final Order, as the case may be, to use cash collateral
        of the Administrative Agent and the other Secured Parties or Prior Lenders or Prior Agent under
        Section 363(c) of the Bankruptcy Code without the prior written consent of the Required Lenders;
        or (D) any other action or actions adverse to (x) the Administrative Agent and Lenders or the
        Prior Agent and Prior Lenders or their rights and remedies hereunder, under any other Loan
        Documents, or their interest in the Collateral or (y) the Prior Agent, the Prior Lenders or their
        rights under the Pre-Petition Term Loan Agreement or the other Pre-Petition Loan Documents or
        their interest in the Collateral (as defined in the Pre-Petition Term Loan Agreement);


                                                   - 92 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 364 of 400



                 (ii)    (A) the filing of any plan of reorganization or disclosure statement attendant
        thereto, or any direct or indirect amendment to such plan or disclosure statement, by a Loan Party
        that does not propose to indefeasibly repay in full in cash the Obligations under this Agreement
        and Prior Lender Obligations, or by any other Person to which the Required Lenders do not
        consent, or any of the Loan Parties or their Subsidiaries shall seek, support or fail to contest in
        good faith the filing or confirmation of any such plan or entry of any such order, (B) the entry of
        any order terminating any Loan Party’s exclusive right to file a plan of reorganization, or (C) the
        expiration of any Loan Party’s exclusive right to file a plan of reorganization;

                (iii) the entry of an order in any of the Chapter 11 Cases confirming a plan of
        reorganization that (A) is not acceptable to the Required Lenders in their sole discretion or (B)
        does not contain a provision for termination of the Term Loan Commitments and indefeasible
        repayment in full in cash of all of the Obligations under this Agreement and the Prior Lender
        Obligations on or before the effective date of such plan or plans;

                 (iv)    (x) the entry of an order amending, supplementing, staying, vacating or otherwise
        modifying the Loan Documents, the Interim Order, the Final Order, the Cash Management Order
        or any other order with respect to any of the Chapter 11 Cases affecting in any material respect
        this Agreement and/or the other Loan Documents (including any order in respect of the Required
        Milestones specified herein and/or in the Orders or the RSA) without the written consent of the
        Required Lenders or the filing by a Loan Party of a motion for reconsideration with respect to the
        Interim Order, the Final Order or the Cash Management Order shall otherwise not be in full force
        and effect or (y) any Loan Party or any Subsidiary shall fail to comply with either Order, the Cash
        Management Order or any other order with respect to any of the Chapter 11 Cases affecting in
        any material respect this Credit Agreement and/or the other Loan Documents, in any material
        respect;

                (v)      the Court’s (A) entry of an order granting relief from the automatic stay to permit
        foreclosure of security interests in assets of the Loan Parties of a value in excess of $500,000; (B)
        entry of an order terminating exclusivity having been entered (or requested, unless actively
        contested by the Loan Parties); or (C) failure to enter the Final Order by December 21, 2018 (or
        such other date as may be agreed to by the Required Lenders and fixed by the Court) permitting
        extensions of credit under the DIP Facility not to exceed $125,000,000 in principal amount and
        otherwise in form and substance reasonably satisfactory to the Required Lenders; or

                    (vi)   [reserved];

                (vii) the allowance of any claim or claims under Section 506(c) of the Bankruptcy
        Code or otherwise against the Agents, any Lender or any of the Collateral or against the Prior
        Agent, any Prior Lender or any Collateral (as defined in the Pre-Petition Term Loan Agreement);

                 (viii) (A) the appointment of an interim or permanent trustee in the Chapter 11 Cases
        or the appointment of a trustee receiver or an examiner in the Chapter 11 Cases with expanded
        powers to operate or manage the financial affairs, the business, or reorganization of the Loan
        Parties; or (B) the sale without Required Lender consent of all or substantially all of the Debtors’
        assets either through a sale under Section 363 of the Bankruptcy Code, through a confirmed plan
        of reorganization in the Chapter 11 Cases or otherwise that does not result in payment in full in
        cash of all of the Obligations under this Agreement and the Prior Lender Obligations at the
        closing of such sale or initial payment of the purchase price or effectiveness of such plan, as
        applicable;


                                                   - 93 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 365 of 400



                (ix)   the dismissal of any Chapter 11 Case or any Loan Party shall file a motion or
        other pleading seeking the dismissal of the Chapter 11 Cases under Section 1112 of the
        Bankruptcy Code or otherwise;

                 (x)     any Loan Party shall file a motion (without consent of the Administrative Agent
        and the Required Lenders) seeking, or the Court shall enter an order granting, relief from or
        modifying the automatic stay of Section 362 of the Bankruptcy Code (A) to allow any creditor
        (other than the Administrative Agent) to execute upon or enforce a Lien on any Collateral, (B)
        approving any settlement or other stipulation not approved by the Administrative Agent and the
        Required Lenders with any secured creditor of any Loan Party providing for payments as
        adequate protection or otherwise to such secured creditor, (C) with respect to any Lien on or the
        granting of any Lien on any Collateral to any federal, state or local environmental or regulatory
        agency or authority, which in either case involves a claim of $500,000 or more or (D) permit
        other actions that would have a Material Adverse Effect on the Debtors or their estates (taken as a
        whole);

                 (xi)    the commencement of a suit or an action (but not including a motion for standing
        to commence a suit or an action) against either the Agents or any Lender or Prior Agent or any
        Prior Lender and, as to any suit or action brought by any Person other than a Loan Party or a
        Subsidiary, officer or employee of a Loan Party, the continuation thereof without dismissal for
        thirty (30) days after service thereof on either the Administrative Agent or such Lender or Prior
        Agent or any Prior Lender, that asserts or seeks by or on behalf of a Loan Party, any state or
        federal environmental protection or health and safety agency, any official committee in any
        Chapter 11 Case or any other party in interest in any of the Chapter 11 Cases, a claim or any legal
        or equitable remedy that would (x) have the effect of invalidating, subordinating or challenging
        any or all of the Obligations or Liens of the Agents or any Lender under the Loan Documents or
        the Prior Lender Obligations or Liens of the Prior Agent or Prior Lenders under the Pre-Petition
        Loan Documents to any other claim, or (y) have a material adverse effect on the rights and
        remedies of the Agents or any Lender or Prior Agent or any Prior Lender under any Loan
        Document or the Prior Agent or Prior Lenders under the Pre-Petition Loan Documents or the
        collectability of all or any portion of the Obligations under the Loan Documents or the Prior
        Lender Obligations;

                (xii) the entry of an order in the Chapter 11 Cases avoiding or permitting recovery of
        any portion of the payments made on account of the Obligations owing under this Agreement or
        the other Loan Documents or the Prior Lender Obligations owing under the Pre-Petition Loan
        Documents;

                (xiii) the failure of any Loan Party to perform any of its obligations under the Interim
        Order, the Final Order, the Cash Management Order, or any order of the Court approving any
        Transaction or to perform in any material respect its obligations under any order of the Court
        approving bidding procedures;

                 (xiv) the existence of any claims or charges, or the entry of any order of the Court
        authorizing any claims or charges, other than in respect of this Agreement and the other Loan
        Documents, the DIP ABL Credit Agreement, or as otherwise permitted under the applicable Loan
        Documents or permitted under the Orders, entitled to superpriority administrative expense claim
        status in any Chapter 11 Case pursuant to Section 364(c)(1) of the Bankruptcy Code pari passu
        with or senior to the claims of the Administrative Agent and the Secured Parties under this
        Agreement and the other Loan Documents, or there shall arise or be granted by the Court (i) any
        claim having priority over any or all administrative expenses of the kind specified in clause (b) of

                                                  - 94 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17     Filed 11/19/18      Page 366 of 400



        Section 503 or clause (b) of Section 507 of the Bankruptcy Code or (ii) any Lien on the Collateral
        having a priority senior to or pari passu with the Liens and security interests granted herein,
        except, in each case, as expressly provided in the Loan Documents or in the Orders then in effect
        (but only in the event specifically consented to by the Required Lenders), whichever is in effect;

                (xv) the Order shall cease to create a valid and perfected Lien on the Collateral or to
        be in full force and effect, shall have been reversed, modified, amended, stayed, vacated, or
        subject to stay pending appeal, in the case of modification or amendment, without prior written
        consent of the Required Lenders;

                 (xvi) an order in the Chapter 11 Cases shall be entered (i) charging any of the
        Collateral under Section 506(c) of the Bankruptcy Code against the Administrative Agent and the
        Secured Parties, or (ii) limiting the extension under Section 552(b) of the Bankruptcy Code of the
        Liens of the Prior Agent on the Collateral to any proceeds, products, offspring, or profits of the
        Collateral acquired by any Loan Party after the Petition Date, or the commencement of other
        actions that is materially adverse to Administrative Agent, the Secured Parties or their respective
        rights and remedies under the Loan Documents in any of the Chapter 11 Cases or inconsistent
        with any of the Loan Documents;

                (xvii) any order having been entered or granted (or requested, unless actively opposed
        by the Loan Parties) by either the Court or any other court of competent jurisdiction materially
        adversely impacting the rights and interests of the Agents and the Lenders, as determined by the
        Required Lenders, acting reasonably, without the prior written consent of the Administrative
        Agent and the Required Lenders;

                    (xviii) an order of the Court shall be entered denying or terminating use of cash
        collateral by the Loan Parties;

                 (xix) if the Final Order does not include a waiver, in form and substance satisfactory to
        the Administrative Agent and the Required Lenders, of (i) the right to subcharge the Collateral
        under Section 506(c) of the Bankruptcy Code and (ii) any ability to limit the extension under
        Section 552(b) of the Bankruptcy Code of the Liens of the Prior Agent on the Collateral to any
        proceeds, products, offspring, or profits of the Collateral acquired by any Loan Party after the
        Petition Date;

                (xx) any Loan Party shall challenge, support or encourage a challenge of any
        payments made to the Administrative Agent or any Lender with respect to the Obligations or to
        the Prior Agent or the Prior Lenders with respect to the Prior Lender Obligations, or without the
        consent of the Administrative Agent and the Required Lenders, the filing of any motion by the
        Loan Parties seeking approval of (or the entry of an order by the Court approving) adequate
        protection to any Pre-Petition agent or lender that is inconsistent with the Order;

                (xxi) without the Administrative Agent’s and the Required Lenders’ consent, the entry
        of any order by the Court granting, or the filing by any Loan Party or any of its Subsidiaries of
        any motion or other request with the Court (in each case, other than the Orders and motions
        seeking entry thereof or permitted amendments or modifications thereto) seeking, authority to use
        any cash proceeds of any of the Collateral without the Administrative Agent’s and the Required
        Lenders’ consent or to obtain any financing under Section 364 of the Bankruptcy Code other than
        the Loan Documents and the DIP ABL Credit Agreement;



                                                   - 95 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18      Page 367 of 400



                (xxii) the entry of an order in the Chapter 11 Cases avoiding or permitting recovery of
        any portion of the payments made on account of the Obligations owing under this Agreement or
        the other Loan Documents or the Prior Lender Obligations owing under the Pre-Petition Loan
        Documents;

               (xxiii) if, unless otherwise approved by the Administrative Agent and the Required
        Lenders, an order of the Court shall be entered providing for a change in venue with respect to the
        Chapter 11 Cases and such order shall not be reversed or vacated within 10 days;

                 (xxiv) without Required Lender consent, any Loan Party or any Subsidiary thereof shall
        file any motion or other request with the Court seeking (a) to grant or impose, under Section 364
        of the Bankruptcy Code or otherwise, liens or security interests in any DIP Collateral (as defined
        in the Orders), whether senior, equal or subordinate to the Agents’ or the DIP ABL Lenders’ liens
        and security interests; or (b) to modify or affect any of the rights of the Agent, the Lenders, the
        DIP ABL Agent or the DIP ABL Lenders under the Orders, the Loan Documents, or the DIP
        ABL Credit Agreement and related documents by any plan of reorganization confirmed in the
        Chapter 11 Cases or subsequent order entered in the Chapter 11 Cases;

                    (xxv) any Loan Party or any Subsidiary thereof or any Debtor shall take any action in
        support of any matter set forth in this Subsection 9.1(n) or any other Person shall do so and such
        application is not contested in good faith by the Loan Parties and the relief requested is granted in
        an order that is not stayed pending appeal;

                (xxvi) any Debtor shall be enjoined from conducting any material portion of its
        business, any disruption of the material business operations of the Debtors shall occur, or any
        material damage to or loss of material assets of any Debtor shall occur;

                 (xxvii) the occurrence of any RSA Termination Event, whether or not the RSA is then in
        effect, or the failure to achieve or satisfy any Required Milestone in the RSA or the Orders;

               (xxviii) The occurrence of any event set forth in clauses (f) through (i) of the definition
        of Termination Date;

                (xxix) Failure of the Borrowers or any other Loan Party to use the proceeds of the
        Loans as set forth in and in compliance with the Approved Budget (subject to the variances
        permitted herein) and this Agreement;

                (xxxi) any material breach or failure to comply with the material terms of the Interim
Order or the Final Order, as applicable; or

                    (xxxii) any breach or failure to comply with the Required Milestones under the Orders or
the RSA.

        9.2     Remedies Upon an Event of Default. Subject to the applicable Order, if any Event of
Default occurs and is continuing, notwithstanding the provisions of Section 362 of the Bankruptcy Code,
without any application, motion or notice to, hearing before, or order from the Court, then, the
Administrative Agent may (and upon the direction of the Required Lenders (subject to Section 10) shall)
terminate the Term Loan Commitments, if any, and the Loans hereunder (with accrued interest thereon)
and declare all other amounts owing under this Agreement immediately become due and payable, but
without affecting the Collateral Agent’s Liens or the Obligations, and the Administrative Agent may, or
upon the request of the Required Lenders (subject to Section 10), the Administrative Agent shall: (i)

                                                     - 96 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18        Page 368 of 400



terminate, reduce or restrict the right or ability of the Loan Parties to use any cash collateral; (ii) declare
the Loans hereunder (with accrued interest thereon) and all other amounts owing under this Agreement to
be due and payable forthwith, whereupon the same shall immediately become due and payable, (iii)
subject to the Remedies Notice Period, (A) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable law or (B) take any and
all actions described in the Orders; and (iv) declare that the application of the Carve-Out has occurred
through the delivery of a Carve-Out Trigger Notice (as defined in each of the Orders).

                 At any hearing during the Remedies Notice Period to contest the enforcement of
remedies, the only issue that may be raised by any party in opposition thereto shall be whether, in fact, an
Event of Default has occurred, and the Loan Parties hereby waive their right to and shall not be entitled to
seek relief, including, without limitation, under Section 105 of the Bankruptcy Code, to the extent that
such relief would in way impair or restrict the rights and remedies of the Administrative Agent or the
Secured Parties, as set forth in this Agreement, the applicable Order or other Loan Documents. Except as
expressly provided above in this Section 9, to the maximum extent permitted by applicable law,
presentment, demand, protest and all other notices of any kind are hereby expressly waived.

         9.3     License; Access; Cooperation. The Collateral Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Loan Parties, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising materials, labels, packaging
materials and other property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to, any Collateral in each case
after the occurrence, and during the continuance, of an Event of Default. The Collateral Agent (together
with its agents, representatives and designees) is hereby granted a non-exclusive right to have access to,
and a rent free right to use, any and all owned or leased locations (including, without limitation,
warehouse locations, distribution centers and Store locations) for the purpose of arranging for and
effecting the sale or disposition of Collateral, including the production, completion, packaging and other
preparation of such Collateral for sale or disposition (it being understood and agreed that the Collateral
Agent and its representatives (and persons employed on their behalf), may continue to operate, service,
maintain, process and sell the Collateral, as well as to engage in bulk sales of Collateral. Upon the
occurrence and the continuance of an Event of Default and the exercise by the Administrative Agent or
Lenders of their rights and remedies under this Agreement and the other Loan Documents, Borrower shall
assist the Collateral Agent and Lenders in effecting a sale or other disposition of the Collateral upon such
terms as are reasonably acceptable to the Collateral Agent and Required Lenders.

        9.4     Lift of Stay; Stay of Proceedings. Subject to the applicable Order, the Automatic Stay
shall be modified and vacated to permit the Administrative Agent and Lenders to exercise all rights and
remedies under this Agreement, the other Loan Documents or applicable law, without further notice,
motion or application to, hearing before, or order from, the Court.

                                               SECTION 10

                                 The Agents and the Other Representatives

         10.1   Appointment. (a) Each Lender hereby irrevocably designates and appoints the Agents as
the agents of such Lender under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes each Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and perform such duties as
are expressly delegated to or required of such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto. Notwithstanding any

                                                    - 97 -
NAI-1505414932v11
              Case 18-12635-LSS            Doc 17      Filed 11/19/18      Page 369 of 400



provision to the contrary elsewhere in this Agreement, the Agents shall not have any duties or
responsibilities, except, in the case of the Administrative Agent and the Collateral Agent, those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

                 (b)       Each of the Agents may perform any of their respective duties under this
        Agreement, the other Loan Documents and any other instruments and agreements referred to
        herein or therein by or through its respective officers, directors, agents, employees or affiliates, or
        delegate any and all such rights and powers to, any one or more sub-agents appointed by such
        Agent (it being understood and agreed, for avoidance of doubt and without limiting the generality
        of the foregoing, that the Administrative Agent and the Collateral Agent may perform any of their
        respective duties under the Security Documents by or through one or more of their respective
        affiliates). Each Agent and any such sub-agent may perform any and all of its duties and exercise
        its rights and powers by or through their respective Related Parties. The exculpatory provisions of
        this Section 10 shall apply to any such sub-agent and to the Related Parties of each Agent and any
        such sub-agent, and shall apply to their respective activities in connection with the syndication of
        the credit facilities provided for herein as well as activities as Agent.

                (c)    Except for Subsections 10.5, 10.8(a), (b), (c) and (e) and (to the extent of the
        Borrowers’ rights thereunder and the conditions included therein) 10.9, the provisions of this
        Section 10 are solely for the benefit of the Agents and the Lenders, and neither the Parent
        Borrower nor any other Loan Party shall have rights as a third party beneficiary of any of such
        provisions.

         10.2    The Agent and Affiliates. Each person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving as an Agent hereunder in
its individual capacity. Such person and its affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in any kind of business with
the Parent Borrower or any Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

        10.3     Action by an Agent. In performing its functions and duties under this Agreement, each
Agent shall act solely as agent for the Lenders and, as applicable, the other Secured Parties, and no Agent
assumes any (and shall not be deemed to have assumed any) relationship of agency or trust with or for the
Parent Borrower or any of its Subsidiaries. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact (including the
Collateral Agent in the case of the Administrative Agent), and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact or counsel selected by it with reasonable care.

        10.4    Exculpatory Provisions. (a) No Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:

                           (i)     shall be subject to any fiduciary or other implied duties, regardless of
                    whether a Default has occurred and is continuing;




                                                    - 98 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18      Page 370 of 400



                             (ii)    shall have any duty to take any discretionary action or exercise any
                    discretionary powers, except discretionary rights and powers expressly contemplated
                    hereby or by the other Loan Documents that such Agent is required to exercise as
                    directed in writing by the Required Lenders (or such other number or percentage of the
                    Lenders as shall be expressly provided for herein or in the other Loan Documents);
                    provided that such Agent shall not be required to take any action that, in its judgment or
                    the judgment of its counsel, may expose such Agent to liability or that is contrary to any
                    Loan Document or applicable Requirement of Law and shall, in such Agent’s sole
                    discretion, be accompanied by indemnity or security satisfactory to the Agent and subject
                    to the indemnification set forth in Subsection 10.6; and

                            (iii)    shall, except as expressly set forth herein and in the other Loan
                    Documents, have any duty to disclose, and shall not be liable for the failure to disclose,
                    any information relating to the Parent Borrower or any of its Affiliates that is
                    communicated to or obtained by the person serving as such Agent or any of its affiliates
                    in any capacity.

                 (b)     No Agent shall be liable for any action taken or not taken by it (x) with the
        consent or at the request of the Required Lenders (or such other number or percentage of the
        Lenders as shall be necessary, or as such Agent shall believe in good faith shall be necessary,
        under the circumstances as provided in Subsection 9.2 or Subsection 11.1, as applicable) or (y) in
        the absence of its own bad faith, gross negligence or willful misconduct. No Agent shall be
        deemed to have knowledge of any Default unless and until notice describing such Default is
        given to such Agent by any Borrower or a Lender. The Administrative Agent shall take such
        action with respect to any Event of Default as may be directed by the Required Lenders; provided
        that unless and until the Administrative Agent has received any such direction, the Administrative
        Agent may (but shall not be obligated to) take such action, or refrain from taking such action,
        with respect to such Event of Default as it shall reasonably deem advisable or in the best interest
        of the Lenders.

                 (c)     No Agent shall be responsible for or have any duty to ascertain or inquire into (i)
        any statement, warranty or representation made in or in connection with this Agreement or any
        other Loan Document, (ii) the contents of any certificate, notice (including, without limitation,
        any Committed Loan Notice), report or other document delivered hereunder or thereunder or in
        connection herewith or therewith, (iii) the performance or observance of any of the covenants,
        agreements or other terms or conditions set forth herein or therein or the occurrence of any
        Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any
        other Loan Document or any other agreement, instrument or document or the creation, perfection
        or priority of any Lien purported to be created by the Security Documents or (v) the satisfaction
        of any condition set forth in Section 6 or elsewhere herein, other than to confirm receipt of items
        expressly required to be delivered to such Agent. Without limiting the generality of the foregoing,
        the use of the term “agent” in this Agreement with reference to the Administrative Agent or the
        Collateral Agent is not intended to connote any fiduciary or other implied (or express) obligations
        arising under agency doctrine of any applicable law. Instead, such term as used merely as a matter
        of market custom and is intended to create or reflect only an administrative relationship between
        independent contracting parties.

                (d)      Each party to this Agreement acknowledges and agrees that no Agent shall have
        any obligation to file financing statements, amendments to financing statements, or continuation
        statements, or to perfect or maintain the perfection of the Agent’s Lien on the Collateral, other


                                                     - 99 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 371 of 400



        than, in each case, as instructed by the Required Lenders or the Backstop Lenders or any of the
        foregoing’s counsel, together with the form of such financing statement to be filed.

          10.5     Acknowledgement and Representations by Lenders. (a) Each Lender expressly
acknowledges that none of the Agents nor any of their officers, directors, employees, agents, attorneys-in-
fact or affiliates has made any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Parent Borrower or any other Loan Party, shall be
deemed to constitute any representation or warranty by such Agent to any Lender. Each Lender further
represents and warrants to the Agents and each of the Loan Parties that it has had the opportunity to
review each document made available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients thereof. Each Lender
represents to the Agents and each of the Loan Parties that, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it has deemed appropriate, it
has made and will make, its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Parent Borrower and the other Loan Parties, it
has made its own decision to make its Loans hereunder and enter into this Agreement and it will make its
own decisions in taking or not taking any action under this Agreement and the other Loan Documents
and, except as expressly provided in this Agreement, neither the Agents shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender or the holder of any Note
with any credit or other information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. Each Lender represents to each other party hereto
that (i) it is a bank, savings and loan association or other similar savings institution, insurance company,
investment fund or company or other financial institution which makes or acquires commercial loans in
the ordinary course of its business and that it is participating hereunder as a Lender for such commercial
purposes and (ii) it has the knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder. Each Lender acknowledges and agrees to comply with the provisions
of Subsection 11.6 applicable to the Lenders hereunder.

                    (b)  Each Lender (x) represents and warrants, as of the date such Person became a
        Lender party hereto, to, and (y) covenants, from the date such Person became a Lender party
        hereto to the date such Person ceases being a Lender party hereto, for the benefit of, the
        Administrative Agent and its respective Affiliates, and not, for the avoidance of doubt, to or for
        the benefit of the Borrower or any other Loan Party, that such Lender is not using “plan assets”
        (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
        more Benefit Plans in connection with the Loans or the Term Loan Commitments.

                 (c)      The Administrative Agent hereby informs the Lenders that each such Person is
        not undertaking to provide impartial investment advice, or to give advice in a fiduciary capacity,
        in connection with the transactions contemplated hereby, and that such Person has a financial
        interest in the transactions contemplated hereby in that such Person or an Affiliate thereof (i) may
        receive interest or other payments with respect to the Loans, the Term Loan Commitments and
        this Agreement, (ii) may recognize a gain if it extended the Loans or the Term Loan
        Commitments for an amount less than the amount being paid for an interest in the Loans or the
        Term Loan Commitments by such Lender or (iii) may receive fees or other payments in
        connection with the transactions contemplated hereby, the Loan Documents or otherwise,
        including structuring fees, commitment fees, arrangement fees, facility fees, upfront fees,
        underwriting fees, ticking fees, agency fees, administrative agent or collateral agent fees,
        utilization fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
        transaction fees, amendment fees, processing fees, term out premiums, banker’s acceptance fees,
        breakage or other early termination fees or fees similar to the foregoing.


                                                  - 100 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 372 of 400



         10.6    Indemnity; Reimbursement by Lenders. (a) Whether or not the transactions
contemplated hereby are consummated, to the extent that the Parent Borrower or any other Loan Party for
any reason fails to indefeasibly pay any amount required under Subsection 11.5 to be paid by it to the
Administrative Agent (or any sub-agent thereof), or the Collateral Agent (or any sub-agent thereof), or
any Related Party of any of the foregoing, each Lender severally agrees to pay ratably according to their
respective Term Credit Percentages on the date on which the applicable unreimbursed expense or
indemnity payment is sought under this Subsection 10.6 such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and related expenses are incurred
or asserted by any party hereto or any third party); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was incurred by or asserted against
the Administrative Agent (or any such sub-agent) or the Collateral Agent (or any sub-agent thereof), or
against any Related Party of any of the foregoing acting for the Administrative Agent (or any such sub-
agent) or the Collateral Agent (or any subagent thereof) in connection with such capacity, which shall
include, without limitation, the initial syndication of the Term Loans and any future syndication of the
Term Loans. The obligations of the Lenders under this Subsection 10.6 are subject to the provisions of
Subsection 4.8.

                (b)      Any Agent shall be fully justified in failing or refusing to take any action
        hereunder and under any other Loan Document (except actions expressly required to be taken by
        it hereunder or under the Loan Documents) unless it shall first be indemnified to its satisfaction
        by the Lenders pro rata against any and all liability, cost and expense that it may incur by reason
        of taking or continuing to take any such action.

               (c)     All amounts due under this Subsection 10.6 shall be payable not later than three
        Business Days after demand therefor. The agreements in this Subsection 10.6 shall survive the
        payment of the Loans and all other amounts payable hereunder, or the earlier resignation or
        removal of an Agent.

         10.7     Right to Request and Act on Instructions; Reliance. (a) Each Agent may at any time
request instructions from the Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents an Agent is permitted or desires to take or to grant, and if
such instructions are promptly requested, the requesting Agent shall be absolutely entitled as between
itself and the Lenders to refrain from taking any action or to withhold any approval and shall not be under
any liability whatsoever to any Lender for refraining from any action or withholding any approval under
any of the Loan Documents until it shall have received such instructions from Required Lenders or all or
such other portion of the Lenders as shall be prescribed by this Agreement. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent as a result of an Agent
acting or refraining from acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement which may be delivered by electronic transmission (including e-mail) by
such Lenders or Required Lenders, Crossover Lender (or its counsel, which, on the date hereof, is Paul,
Weiss, Rifkind, Wharton & Garrison LLP), or Ad Hoc Group of Prior Lenders (or their counsel, which,
on the date hereof, is Jones Day)) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), an Agent shall have no obligation to any Lender to take any
action if it believes, in good faith, that such action would violate applicable law or exposes an Agent to
any liability for which it has not received satisfactory indemnification in accordance with the provisions
of Subsection 10.6.

                (b)     Each Agent shall be entitled to rely upon, and shall not incur any liability for
        relying upon, any notice, request, certificate, consent, statement, instrument, document or other
        writing (including any electronic message, internet or intranet website posting or other

                                                 - 101 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 373 of 400



        distribution) believed by it to be genuine and to have been signed, sent or otherwise authenticated
        by the proper person. Each Agent also may rely upon any statement made to it orally or by
        telephone and believed by it to have been made by the proper person, and shall not incur any
        liability for relying thereon. In determining compliance with any condition hereunder to the
        making of a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
        Administrative Agent may presume that such condition is satisfactory to such Lender unless the
        Administrative Agent shall have received notice to the contrary from such Lender prior to the
        making of such Loan. Each Agent may consult with legal counsel (who may be counsel for the
        Borrowers), independent accountants and other experts selected by it, and shall be entitled to rely
        upon the advice of any such counsel, accountants or experts and shall not be liable for any action
        taken or not taken by it in accordance with such advice.

                (c)      In no event shall any Agent be responsible or liable for any failure or delay in the
        performance of its obligations hereunder arising out of or caused by, directly or indirectly, forces
        beyond its control, including without limitation, strikes, work stoppages, accidents, acts of war or
        terrorism, civil or military disturbances, nuclear or natural catastrophes or acts of God, future
        changes in applicable law or regulation, and interruptions, loss or malfunctions of utilities,
        communications or computer (software and hardware) services; it being understood that such
        Agent shall use reasonable efforts consistent with accepted practices in the banking industry to
        resume performance as soon as practicable under the circumstances.



         10.8    Collateral Matters. (a) Each Lender authorizes and directs the Administrative Agent and
the Collateral Agent at the direction of the Required Lenders to enter into the Security Documents and the
ABL/Term Loan Intercreditor Agreement for the benefit of the Lenders and the other Secured Parties.
Each Lender hereby agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the Administrative Agent, Collateral
Agent or the Required Lenders in accordance with the provisions of this Agreement, the Security
Documents, the ABL/Term Loan Intercreditor Agreement, any Intercreditor Acknowledgement or any
agreement required in connection with the exercise by the Agents or the Required Lenders of the powers
set forth herein or therein, together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of all
of the Lenders, without the necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any applicable Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents, though the Collateral Agent shall have no obligation to take such
actions. Each Lender agrees that it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any Collateral for the Term Loans unless instructed to do so by the
Collateral Agent, it being understood and agreed that such rights and remedies may be exercised only by
the Collateral Agent acting at the direction of the Required Lenders. The Collateral Agent at the direction
of the Required Lenders may grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables with respect to particular assets
or the provision of any guarantee by any Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or expense by the time or times
at which it would otherwise be required to be accomplished by this Agreement or the Security
Documents.

                (b)    The Lenders hereby authorize each Agent, (A) to release any Lien granted to or
        held by such Agent upon any Collateral (i) upon termination of the Term Loan Commitments and

                                                   - 102 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 374 of 400



        payment and satisfaction of all of the Term Loan Facility Obligations under the Loan Documents
        at any time arising under or in respect of this Agreement or the Loan Documents or the
        transactions contemplated hereby or thereby that are then due and unpaid (as confirmed prior
        thereto by the Required Lenders), (ii) constituting property being sold or otherwise disposed of
        (to Persons other than a Loan Party) upon the sale or other disposition thereof in a transaction not
        prohibited by this Agreement (as confirmed prior thereto by the Required Lenders), (iii) if
        approved, authorized or ratified in writing by the Required Lenders (or such greater amount, to
        the extent required by Subsection 11.1) or (iv) as otherwise may be expressly provided in the
        relevant Security Documents and (B) at the written request of the Borrower Representative to
        subordinate any Lien on any property granted to or held by such Agent, as the case may be under
        any Loan Document to the holder of any Permitted Lien. Upon request by any Agent, at any time,
        the Lenders will confirm in writing any Agent’s authority to release particular types or items of
        Collateral pursuant to this Subsection 10.8. The Parent Borrower shall deliver to the Agents and
        the Lenders a certificate of a Responsible Officer certifying that the execution and delivery of any
        such release documents are authorized and permitted under the Loan Documents, and the Agents
        may conclusively rely on such certification without further inquiry.

                 (c)     No Agent shall have any obligation whatsoever to the Lenders to assure that the
        Collateral exists or is owned by the Parent Borrower or any of its Restricted Subsidiaries or is
        cared for, protected or insured or that the Liens granted to any Agent herein or pursuant hereto
        have been properly or sufficiently or lawfully created, perfected, protected or enforced or are
        entitled to any particular priority, or to exercise or to continue exercising at all or in any manner
        or under any duty of care, disclosure or fidelity any of the rights, authorities and powers granted
        or available to the Agents in this Subsection 10.8 or in any of the Security Documents, it being
        understood and agreed by the Lenders that in respect of the Collateral, or any act, omission or
        event related thereto, each Agent may act in any manner it may deem appropriate, in its sole
        discretion, given such Agent’s own interest in the Collateral as a Lender and that no Agent shall
        have any duty or liability whatsoever to the Lenders, except for its bad faith, gross negligence or
        willful misconduct (as determined by a final non-appealable judgment of a court of competent
        jurisdiction).

                (d)      Notwithstanding any provision herein to the contrary, any Security Document
        may be amended (or amended and restated), restated, waived, supplemented or modified as
        contemplated by and in accordance with either Subsection 11.1 or 11.18, as applicable, with the
        written consent of the Agent party thereto, at the direction of the Required Lenders, and the Loan
        Party party thereto.

                 (e)     The Collateral Agent may, and hereby does, appoint the Administrative Agent as
        its agent for the purposes of holding any Collateral and/or perfecting the Collateral Agent’s
        security interest therein and for the purpose of taking such other action with respect to the
        collateral as such Agents may from time to time agree.

        10.9    Successor Agent. Subject to the appointment of a successor as set forth herein, (i) the
Administrative Agent or the Collateral Agent may be removed by the Borrower Representative or the
Required Lenders if the Administrative Agent, the Collateral Agent or a controlling affiliate of the
Administrative Agent or the Collateral Agent is a Defaulting Lender and (ii) the Administrative Agent
and the Collateral Agent may resign as Administrative Agent or Collateral Agent, respectively, in each
case upon ten days’ notice to the Administrative Agent, the Collateral Agent, the Lenders and the
Borrower Representative, as applicable. If the Administrative Agent or the Collateral Agent shall be
removed by the Borrower Representative or the Required Lenders pursuant to clause (i) above or if the
Administrative Agent or the Collateral Agent shall resign as Administrative Agent or Collateral Agent, as

                                                  - 103 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 375 of 400



applicable, under this Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which such successor agent shall be subject to
approval by the Borrower Representative; provided that such approval by the Borrower Representative in
connection with the appointment of any successor Administrative Agent shall only be required so long as
no Event of Default has occurred and is continuing; provided further, that the Borrower Representative
shall not unreasonably withhold its approval of any successor Administrative Agent if such successor is a
commercial bank with a consolidated combined capital and surplus of at least $5.0 billion. Upon the
successful appointment of a successor agent, such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or the Collateral Agent, as applicable, and the term “Administrative
Agent” or “Collateral Agent”, as applicable, shall mean such successor agent effective upon such
appointment and approval, and the former Agent’s rights, powers and duties as Administrative Agent or
Collateral Agent, as applicable, shall be terminated, without any other or further act or deed on the part of
such former Agent or any of the parties to this Agreement or any holders of the Term Loans. After any
retiring Agent’s resignation or removal as Agent, the provisions of this Section 10 (including Subsection
10.9) shall inure to its benefit as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement and the other Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower Representative and such successor.

        10.10       [Reserved].

        10.11       [Reserved].

        10.12       [Reserved].

        10.13 Administrative Agent May File Proofs of Claim. In case of the pendency of any
voluntary or involuntary bankruptcy, reorganization, insolvency or liquidation proceeding or other similar
proceeding, Bail-In Action or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) at the direction of the Required Lenders is hereby authorized by the
Lenders, by intervention in such proceeding or otherwise:

                (a)     to file and prove a claim for the whole amount of the principal and interest owing
        and unpaid in respect of the Loans and all other Obligations that are owing and unpaid and to file
        such other documents as may be necessary or advisable in order to have the claims of the
        Lenders, and the Administrative Agent (including any claim for the reasonable compensation,
        expenses, disbursements and advances of the Lenders, and the Administrative Agent and their
        respective agents and counsel and all other amounts due the Lenders and the Administrative
        Agent under Subsections 4.5 and 11.5) allowed in such judicial proceeding;

                (b)     to collect and receive any monies or other property payable or deliverable on any
        such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such payments directly to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Subsections 4.5 and 11.5.



                                                   - 104 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17       Filed 11/19/18       Page 376 of 400



                                               SECTION 11

                                                Miscellaneous

         11.1   Amendments and Waivers. (a) Neither this Agreement nor any other Loan Document,
nor any terms hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this Subsection 11.1. With the acknowledgement of the Administrative
Agent, the Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent shall (subject to Section 10), from time to time, (x) enter into with the respective
Loan Parties hereto or thereto, as the case may be, written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions to this Agreement or to
the other Loan Documents or changing, in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any Default or Event of
Default and its consequences; provided, however, that amendments pursuant to Subsections 11.1(d), (e)
and (f) may be effected without the consent of the Required Lenders to the extent provided therein;
provided further, that no such waiver and no such amendment, supplement or modification shall:

                 (i)     (A) reduce or forgive the amount or extend the scheduled date of maturity of any
        Loan or of any scheduled installment thereof (including extending any Maturity Date), (B) reduce
        the stated rate of any interest, commission or fee payable hereunder (other than as a result of any
        waiver of the applicability of any post-default increase in interest rates), (C) extend the scheduled
        date of any payment of any Lenders’ Loans or (D) change the currency in which any Loan is
        payable, in each case without the consent of each Lender directly and adversely affected thereby
        (it being understood that waivers or modifications of conditions precedent, covenants, Defaults or
        Events of Default or of a mandatory repayment of the Loans of all Lenders shall not constitute an
        extension of the scheduled date of maturity, any scheduled installment, or the scheduled date of
        payment of the Loans of any Lender);

                 (ii)    amend, modify or waive any provision of this Subsection 11.1(a) or reduce the
        percentage specified in the definition of “Required Lenders,” or consent to the assignment or
        transfer by the Parent Borrower of any of its rights and obligations under this Agreement and the
        other Loan Documents (other than pursuant to Subsection 8.2 or 11.6(a)), in each case without the
        written consent of all the Lenders;

                (iii) release Guarantors accounting for all or substantially all of the value of the
        Guarantee of the Obligations pursuant to the Guarantee and Collateral Agreement, or, in the
        aggregate (in a single transaction or a series of related transactions), all or substantially all of the
        Collateral without the consent of all of the Lenders, except as expressly permitted hereby or by
        any Security Document (as such documents are in effect on the date hereof or, if later, the date of
        execution and delivery thereof in accordance with the terms hereof);

                    (iv)require any Lender to make Loans having an Interest Period of longer than six
        months or shorter than one month without the consent of such Lender;

                 (v)    amend, modify or waive any provision of Section 10 or Subsection 11.5 (with
        respect to an Agent) without the written consent of the then Agents;




                                                   - 105 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17   Filed 11/19/18      Page 377 of 400



                (vi)     amend, modify or waive any provision provided herein in a manner that
        materially and adversely effects the specifically enumerated rights of the Crossover Holder
        without the written consent of the Crossover Holder;

                    (vii)   [reserved];

                    (viii) [reserved]; or

                (ix)   amend, modify or waive the order of application of payments set forth in
        Subsection 4.4(c), 4.8(a), 2.8 or 11.7 or Section 4.1 of the ABL/Term Loan Intercreditor
        Agreement, in each case without the consent of each Lender directly and adversely affected
        thereby;

provided further that, notwithstanding and in addition to the foregoing, and in addition to Liens the
Collateral Agent is authorized to release pursuant to Subsection 10.8(b).

                (b)      Any waiver and any amendment, supplement or modification pursuant to this
        Subsection 11.1 shall apply to each of the Lenders and shall be binding upon the Loan Parties, the
        Lenders, the Agents and all future holders of the Loans. In the case of any waiver, each of the
        Loan Parties, the Lenders and the Agents shall be restored to their former position and rights
        hereunder and under the other Loan Documents, and any Default or Event of Default waived shall
        be deemed to be cured and not continuing; but no such waiver shall extend to any subsequent or
        other Default or Event of Default, or impair any right consequent thereon.

                    (c)     [Reserved].

                 (d)    Notwithstanding any provision herein to the contrary, this Agreement and the
        other Loan Documents may be amended (i) to cure any ambiguity, mistake, omission, defect, or
        inconsistency (in the good faith judgment of the Borrower) with the consent of the Borrowers and
        the Administrative Agent, or (ii) in accordance with Subsection 7.12, to change the financial
        reporting convention. The Administrative Agent hereby agrees (if requested by the Borrower
        Representative) to execute any amendment referred to in this clause (d) or an acknowledgement
        thereof.

                  (e)      Notwithstanding any provision herein to the contrary, this Agreement may be
        amended (or deemed amended) or amended and restated with the written consent of the Required
        Lenders, the Administrative Agent and the Borrowers (x) to add one or more additional credit
        facilities to this Agreement and to permit the extensions of credit from time to time outstanding
        thereunder and the accrued interest and fees in respect thereof to share ratably in the benefits of
        this Agreement and the other Loan Documents with the existing Facilities and the accrued interest
        and fees in respect thereof, (y) to include, as appropriate, the Lenders holding such credit
        facilities in any required vote or action of the Required Lenders and (z) to provide class
        protection for any additional credit facilities.

                    (f)     [Reserved].

                (g)      If, in connection with any proposed change, waiver, discharge or termination of
        or to any of the provisions of this Agreement and/or any other Loan Document as contemplated
        by Subsection 11.1(a), the consent of each Lender or each affected Lender, as applicable, is
        required and the consent of the Required Lenders at such time is obtained but the consent of one
        or more of such other Lenders whose consent is required is not obtained (each such other Lender,

                                                 - 106 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17       Filed 11/19/18      Page 378 of 400



        a “Non-Consenting Lender”) then the Borrower Representative may, on notice to the
        Administrative Agent and the Non-Consenting Lender, (A) replace such Non-Consenting Lender
        by causing such Lender to (and such Lender shall be obligated to) assign pursuant to Subsection
        11.6 (with the assignment fee and any other costs and expenses to be paid by the Borrowers in
        such instance) all of its rights and obligations under this Agreement to one or more assignees;
        provided that neither the Administrative Agent nor any Lender shall have any obligation to the
        Borrowers to find a replacement Lender; provided, further, that the applicable assignee shall have
        agreed to the applicable change, waiver, discharge or termination of this Agreement and/or the
        other Loan Documents; and provided, further, that all obligations of the Borrowers owing to the
        Non-Consenting Lender relating to the Loans and participations so assigned shall be paid in full
        by the assignee Lender to such Non-Consenting Lender concurrently with such Assignment and
        Acceptance or (B) so long as no Event of Default under Subsection 9.1(a) or (f) then exists or will
        exist immediately after giving effect to the respective prepayment, prepay the Loans and, if
        applicable, terminate the Term Loan Commitments of such Non-Consenting Lender, in whole or
        in part, subject to Subsection 4.12, without premium or penalty. In connection with any such
        replacement under this Subsection 11.1(g), if the Non-Consenting Lender does not execute and
        deliver to the Administrative Agent a duly completed Assignment and Acceptance and/or any
        other documentation necessary to reflect such replacement by the later of (a) the date on which
        the replacement Lender executes and delivers such Assignment and Acceptance and/or such other
        documentation and (b) the date as of which all obligations of the Borrowers owing to the Non-
        Consenting Lender relating to the Loans and participations so assigned shall be paid in full by the
        assignee Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be
        deemed to have executed and delivered such Assignment and Acceptance and/or such other
        documentation as of such date and the Borrower Representative shall be entitled (but not
        obligated) to execute and deliver such Assignment and Acceptance and/or such other
        documentation on behalf of such Non-Consenting Lender, and the Administrative Agent shall
        record such assignment in the Register.

        11.2     Notices. (a) All notices, requests, and demands to or upon the respective parties hereto
to be effective shall be in writing (including telecopy), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when received, or, in the case of
delivery by a nationally recognized overnight courier, when received, addressed as follows in the case of
the Borrower Representative, the Administrative Agent and the Collateral Agent, and as set forth in
Schedule A in the case of the other parties hereto, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Loans:

The Parent Borrower (including in its capacity as      David’s Bridal, Inc.
Borrower Representative                                1001 Washington Street
                                                       Conshohocken, PA 19428
                                                       Attention: Joan Hilson
                                                       Facsimile: (610) 943-5019
                                                       Telephone: (610) 943-3889

With copies (which shall not constitute notice) to:    Debevoise & Plimpton LLP
                                                       919 Third Avenue
                                                       New York, New York 10022
                                                       Attention: Scott B. Selinger, Esq.
                                                       Facsimile: (212) 909-6836
                                                       Telephone: (212) 909-6000


                                                    - 107 -
NAI-1505414932v11
                Case 18-12635-LSS            Doc 17      Filed 11/19/18     Page 379 of 400



The Administrative Agent/the Collateral Agent:           Cantor Fitzgerald Securities
                                                         as DIP Term Loan Agent
                                                         1801 N. Military Trail, Suite 202
                                                         Boca Raton, FL 33431
                                                         Telecopier: (646) 219-1180
                                                         Attention: N. Horning (David’s Bridal)
                                                         E-mail: NHorning@cantor.com


                                                         and

                                                         Cantor Fitzgerald Securities
                                                         as DIP Term Loan Agent
                                                         900 West Trade Street, Suite 725
                                                         Charlotte, North Carolina 28202
                                                         Phone: (704) 374-0574
                                                         Telecopier: (646) 390-1764
                                                         Attention: B. Young (David’s Bridal)
                                                         E-mail: BYoung@cantor.com


With copies (which shall not constitute notice) to:      Shipman and Goodwin LLP
                                                         One Constitution Plaza
                                                         Hartford, CT 06117
                                                         Attention: Nathan Z. Plotkin
                                                         Telephone: (860) 251-5320
                                                         E-mail: NPlotkin@goodwin.com


                                                         and

                                                         Jones Day
                                                         250 Vesey Street
                                                         New York, New York 10281
                                                         Attention: Scott J. Greenberg
                                                         Facsimile: (212) 755-7306
                                                         Telephone: (212) 326-3830

The Crossover Holder3:                                   [OCM]
                                                         [_____________]
                                                         [_____________]
                                                         [_____________]
                                                         Attention: [______________]
                                                         Facsimile: [______________]
                                                         Telephone: [_____________]

With copies (which shall not constitute notice) to:      [______________________]



3
    NTD: Crossover Holder notice information to be provided.


                                                      - 108 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 380 of 400




                                                      and

                                                      Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                      1285 Avenue of the Americas
                                                      New York, New York 10019
                                                      Attention: Alan Kornberg
                                                      Facsimile: (212) 373-3209
                                                      Telephone: (212) 492-0209



provided that any notice, request or demand to or upon the Administrative Agent or the Lenders pursuant
to Subsection 4.2, 4.4 or 4.8 shall not be effective until received.

                    (b)   [Reserved].

                 (c)      Loan Documents may be transmitted and/or signed by facsimile or other
        electronic means (i.e., a “pdf” or “tiff”). The effectiveness of any such documents and signatures
        shall, subject to applicable law, have the same force and effect as manually signed originals and
        shall be binding on each Loan Party, each Agent and each Lender. The Administrative Agent may
        also require that any such documents and signatures be confirmed by a manually signed original
        thereof; provided that the failure to request or deliver the same shall not limit the effectiveness of
        any facsimile or other electronic document or signature.

                (d)     Notices and other communications to the Lenders hereunder may be delivered or
        furnished by electronic communication (including electronic mail and internet or intranet
        websites) pursuant to procedures approved by the Administrative Agent. Unless the
        Administrative Agent otherwise prescribes (with the Borrower Representative’s consent), (i)
        notices and other communications sent to an e-mail address shall be deemed to have been duly
        made or given when delivered, provided that if such notice or other communication is not sent
        during the normal business hours of the recipient, such notice or communication shall be deemed
        to have been sent at the opening of business on the next Business Day for the recipient, and (ii)
        notices or communications posted to an internet or intranet website shall be deemed received
        upon the posting thereof.

              (e)   THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
        NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
        WARRANT THE ACCURACY OR COMPLETENESS OF MATERIALS AND/OR
        INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER
        REPRESENTATIVE HEREUNDER (THE “BORROWER MATERIALS”) OR THE
        ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
        ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
        ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
        MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
        OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS,
        IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
        MATERIALS OR THE PLATFORM.




                                                  - 109 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 381 of 400



               (f)     Each Lender may change its address, telecopier or telephone number for notices
        and other communications hereunder by notice to the Borrower Representative and the
        Administrative Agent.

                (g)     All telephonic notices to and other telephonic communications with the
        Administrative Agent may be recorded by the Administrative Agent, and each of the parties
        hereto hereby consents to such recording.

         11.3   No Waiver; Cumulative Remedies. No failure to exercise and no delay in exercising, on
the part of any Agent, any Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any single or partial exercise
of any right, remedy, power or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers and privileges provided
by law.

        11.4     Survival of Representations and Warranties. All representations and warranties made
hereunder and in the other Loan Documents (or in any amendment, modification or supplement hereto or
thereto) and in any certificate delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

         11.5    Payment of Expenses and Taxes; Indemnification. Borrowers shall, jointly and severally,
reimburse Administrative Agent, the Collateral Agent, the Crossover Holder, the Ad Hoc Group of Prior
Lenders and the Lenders and their respective Affiliates, for all reasonable and documented legal
(including all reasonable and documented fees and expenses of Jones Day, as legal counsel to the Lenders
and the Ad Hoc Group of Prior Lenders and Shipman & Goodwin LLP, as legal counsel to the Agents
(and of any local or special counsel retained by any Agent, the Crossover Holder (including all reasonable
and documented fees and out-of-pocket expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP), and
the Ad Hoc Group of Prior Lenders in each relevant jurisdiction)), accounting, field examination,
appraisal, liquidation or valuation consultant, consulting, financial advisory legal (including all reasonable
and documented fees and expenses of Greenhill & Co., LLC, as financial advisor to Lenders and the Ad
Hoc Group of Prior Lenders, and Moelis & Company, as financial advisor to the Crossover Holder) and
other fees, costs and expenses incurred by it in connection with (a) negotiation, preparation, due
diligence, syndication, execution and delivery of any Loan Documents, the Pre-Petition Loan Documents,
the Interim Order and the Final Order, the RSA, the Plan of Reorganization, and the Disclosure
Statement, in each case, including any amendment, waiver or other modification thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated); (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated thereby, including any actions
taken to perfect or maintain priority of the Administrative Agent’s Liens on any Collateral, to maintain
any insurance required hereunder or to verify Collateral; (c) each Field Examination, inspection, audit or
appraisal with respect to any Loan Party or Collateral, whether prepared by the Administrative Agent’s
personnel, a Lender’s personnel or a third party; and (d) otherwise incurred in connection with the Loan
Documents, the Pre-Petition Loan Documents, the RSA, the Chapter 11 Cases, any Plan of
Reorganization, any Disclosure Statement or any exit financing to the Loan Parties upon their emergence
from Chapter 11 Cases. Borrowers shall also reimburse the Administrative Agent, the Collateral Agent,
the Crossover Holder, the Ad Hoc Group of Prior Lenders and the Lenders for all reasonable and
documented costs and expenses incurred by them (whether during an Event of Default or otherwise) in
connection with the enforcement or preservation of any rights under this Agreement or any of the other
Loan Documents (including during any workout, restructuring or negotiations in respect of Loans, Letters
of Credit, Loan Documents or the transactions contemplated thereby), including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect of such Loans. For the

                                                   - 110 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 382 of 400



avoidance of doubt, the Borrowers shall reimburse Administrative Agent, the Collateral Agent, the
Lenders, the Crossover Holder, the Ad Hoc Group of Prior Lenders and their respective Affiliates for all
reasonable and documented legal, accounting, appraisal, consulting, financial advisory and other fees,
costs and expenses incurred in connection with the negotiation, preparation and administration of the
Loan Documents, the Interim Order, and the Final Order or incurred in connection with:

                (i)    amendment, modification or waiver of, consent with respect to, or termination of,
        any of the Loan Documents or advice in connection with the syndication and administration of
        the Loans made pursuant hereto or its rights hereunder or thereunder;

                 (ii)    any litigation, contest, dispute, suit, proceeding or action (whether instituted by
        the Administrative Agent, the Collateral Agent, any Lender, the Borrowers or any other Person
        and whether as a party, witness or otherwise) in any way relating to the Collateral, any of the
        Loan Documents, the Pre-Petition Loan Documents, the RSA, or any other agreement to be
        executed or delivered in connection herewith or therewith, including any litigation, contest,
        dispute, suit, case, proceeding or action, and any appeal or review thereof, in connection with a
        case or proceeding commenced by or against any Borrower or any other Person that may be
        obligated to Agent or the Lenders by virtue of the Loan Documents; including any such litigation,
        contest, dispute, suit, proceeding or action arising in connection with any work-out or
        restructuring of the Loans during the pendency of one or more Events of Default; provided that
        no Person shall be entitled to reimbursement under this clause (b) in respect of any litigation,
        contest, dispute, suit, proceeding or action to the extent any of the foregoing results from such
        Person’s gross negligence or willful misconduct (as determined by a final non-appealable
        judgment of a court of competent jurisdiction);

                 (iii) any attempt to enforce or prosecute any rights or remedies of Agents or any
        Lender against any or all of the Loan Parties or any other Person that may be obligated to the
        Administrative Agent or any Lender by virtue of any of the Loan Documents, including any such
        attempt to enforce any such remedies in the course of any work-out or restructuring of the Loans
        prior to or during the pendency of one or more Events of Default;

               (iv)    any work-out or restructuring of the Term Loan Obligations prior to or during the
        pendency of one or more Events of Default;

                    (v)   the obtaining of approval of the Loan Documents by the Court or any other court;

                  (vi)    the preparation and review of pleadings, documents and reports related to the
        Chapter 11 Cases and any Successor Cases, attendance at meetings, court hearings or conferences
        related to the Chapter 11 Cases and any Successor Cases, and general monitoring of the Chapter
        11 Cases and any Successor Cases and any action, arbitration or other proceeding (whether
        instituted by or against any Agent, any Lender, any Loan Party, any representative of creditors of
        an Loan Party or any other Person) in any way relating to any Collateral (including the validity,
        perfection, priority or avoidability of any Agent’s Liens with respect to any Collateral), the Pre-
        Petition Loan Documents, Loan Documents or Term Loan Obligations, including any lender
        liability or other claims;

                  (vii) efforts to (i) monitor the Loans or any of the other Term Loan Obligations, (ii)
        evaluate, observe or assess any of the Loan Parties or their respective affairs, (iii) verify, protect,
        evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any of the Collateral or
        (iv) settle or otherwise satisfy any taxes, charges or Liens with respect to any Collateral;


                                                   - 111 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 383 of 400



                 (viii) any lien searches or request for information listing financing statements or liens
        filed or searches conducted to confirm receipt and due filing of financing statements and security
        interests in all or a portion of the Collateral; and

                 (ix)    including, as to each of clauses (i) through (viii) above, all reasonable attorneys’
        and other professional and service providers’ fees arising from such services and other advice,
        assistance or other representation, including those in connection with any appellate proceedings,
        and all reasonable expenses, costs, charges and other fees incurred by such counsel and others in
        connection with or relating to any of the events or actions described in this Subsection 11.5, all of
        which shall be payable by Borrower to the Agents. Without limiting the generality of the
        foregoing, such reasonable expenses, costs, charges and fees may include: reasonable fees, costs
        and expenses of accountants, sales consultants, financial advisors, any Agent’s Advisor, the
        Crossover Holder Advisors, any Ad Hoc Group Advisor, environmental advisors, appraisers,
        investment bankers, management and other consultants and paralegals; court costs and expenses;
        photocopying and duplication expenses; court reporter fees, costs and expenses; air express
        charges; and reasonable expenses for travel, lodging and food paid or incurred in connection with
        the performance of such legal, professional or other advisory services.

                All amounts reimbursable by Borrowers under this Subsection 11.5 shall constitute
Obligations secured by the Collateral. The agreements in this Subsection 11.5 shall survive the
termination of the Term Loan Commitments and repayment of all other Term Loan Obligations. All
amounts due under this Subsection 11.5 shall be paid within ten (10) Business Days of receipt by the
Parent Borrower of an invoice relating thereto. If the Borrowers fail to pay when due any amounts
payable by it hereunder or under any Loan Document, such amount may be paid on behalf of the
Borrowers by the Administrative Agent in its discretion by charging any loan account(s) of the
Borrowers, without notice to or consent from the Borrowers, and any amounts so paid shall constitute
Loans hereunder.

             THE BORROWERS SHALL JOINTLY AND SEVERALLY INDEMNIFY AND
HOLD HARMLESS EACH AGENT, EACH LENDER (WITHOUT DUPLICATION) AND THEIR
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS, AND
OTHER REPRESENTATIVES (COLLECTIVELY, THE “INDEMNITEES”) AND HOLD THEM
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES AND
LIABILITIES OF ANY KIND OR NATURE AND DOCUMENTED OR INVOICED OUT-OF-
POCKET FEES AND EXPENSES (INCLUDING REASONABLE ATTORNEY COSTS OF ONE
COUNSEL FOR THE AGENTS’ INDEMNITEES AND A SEPARATE COUNSEL FOR THE
LENDERS’ INDEMNITEES AND, IF NECESSARY, ONE FIRM OF LOCAL COUNSEL IN EACH
APPROPRIATE JURISDICTION (WHICH MAY INCLUDE A SINGLE SPECIAL COUNSEL
ACTING IN MULTIPLE JURISDICTIONS) FOR ALL INDEMNITEES TAKEN AS A WHOLE
(AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF INTEREST, WHERE THE
INDEMNITEE AFFECTED BY SUCH CONFLICT INFORMS THE BORROWER
REPRESENTATIVE OF SUCH CONFLICT AND THEREAFTER RETAINS ITS OWN COUNSEL,
OF SUCH OTHER FIRM OF COUNSEL FOR SUCH AFFECTED INDEMNITEE))
(COLLECTIVELY, THE “LOSSES”) OF ANY SUCH INDEMNITEE ARISING OUT OF OR
RELATING TO ANY CLAIM OR ANY LITIGATION OR OTHER PROCEEDING (INCLUDING
ANY INQUIRY OR INVESTIGATION OF THE FOREGOING) (REGARDLESS OF WHETHER
SUCH INDEMNITEE IS A PARTY THERETO AND WHETHER OR NOT SUCH PROCEEDINGS
ARE BROUGHT BY ANY BORROWER, ITS EQUITY HOLDERS, ITS AFFILIATES, CREDITORS
OR ANY OTHER THIRD PERSON) THAT RELATES TO THE TRANSACTIONS, INCLUDING
THE FINANCING CONTEMPLATED HEREBY (COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”) AND ANY LOSSES THAT RELATE TO ANY ACTUAL OR ALLEGED PRESENCE

                                                  - 112 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 384 of 400



OR RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR
ANY RESTRICTED SUBSIDIARY OR ANY OTHER LIABILITY ARISING UNDER
ENVIRONMENTAL LAW, IN EACH CASE ARISING OUT OF THE ACTIVITIES OR
OPERATIONS OF ANY BORROWER OR LOAN PARTY; provided that the Borrowers shall not have
any obligation hereunder to any Indemnitee any Related Party with respect to Indemnified Liabilities
arising from (i) the gross negligence, bad faith or willful misconduct of any such Indemnitee any Related
Party thereof, as determined by a court of competent jurisdiction in a final and non-appealable decision or
(ii) claims against such Indemnitee or any Related Party brought by any other Indemnitee that do not
involve claims against any Agent in its capacity as such or Cantor Fitzgerald Securities, as Lender in
connection with any syndication of the Term Loans. None of the Borrowers nor any Indemnitee shall be
liable for any indirect, special, punitive or consequential damages hereunder; provided that nothing
contained in this sentence shall limit the Borrowers’ indemnity or reimbursement obligations under this
Subsection 11.5 to the extent such indirect, special, punitive or consequential damages are included in any
third party claim in connection with which such Indemnitee is entitled to indemnification hereunder. All
amounts due under this Subsection 11.5 shall be payable not later than 10 days after written demand
therefor. Statements reflecting amounts payable by the Loan Parties pursuant to this Subsection 11.5 shall
be submitted to the address of the Borrower Representative set forth in Subsection 11.2, or to such other
Person or address as may be hereafter designated by the Borrower Representative in a notice to the
Administrative Agent. Notwithstanding the foregoing, except as provided in Subsection 11.5(vii) above,
no Borrower shall have any obligation under this Subsection 11.5 to any Indemnitee with respect to any
tax, levy, impost, duty, charge, fee, deduction or withholding imposed, levied, collected, withheld or
assessed by any Governmental Authority other than any Taxes that represent losses, claims, damages,
liabilities or related expenses arising from any non-Tax claim. The agreements in this Subsection 11.5
shall survive repayment of the Loans and all other amounts payable hereunder or the earlier resignation or
removal of any Agent.

        11.6     Successors and Assigns; Participations and Assignments. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than in accordance with Subsection 8.7,
neither Borrower shall assign or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer by either Borrower
without such consent shall be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Subsection 11.6.

                (b)     (i) Subject to the conditions set forth in Subsection 11.6(b)(ii) below, any Lender
        other than a Conduit Lender may, in the ordinary course of business and in accordance with
        applicable law, assign (other than to any natural person, DB Parent, Investor, Holdings, Parent
        Borrower or any of their respective Subsidiaries) to one or more assignees (each, an “Assignee”)
        all or a portion of its rights and obligations under this Agreement (including its Term Loan
        Commitments and/or Loans, pursuant to an Assignment and Acceptance) with the prior written
        consent (such consent not to be unreasonably withheld or delayed) of:

                                (A)      [reserved]; and

                                (B)     the Administrative Agent (such consent not to be unreasonably
                        withheld); provided that no consent of the Administrative Agent shall be required
                        for an assignment to a Lender or an Affiliate of a Lender or an Approved Fund.




                                                 - 113 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18       Page 385 of 400



                            (ii)    Assignments shall be subject to the following additional conditions:

                                     (A)    except in the case of an assignment to a Lender, an Affiliate of a
                            Lender or an Approved Fund or an assignment of the entire remaining amount of
                            the assigning Lender’s Term Loan Commitments or Loans under the DIP
                            Facility, the amount of the Term Loan Commitments or Loans of the assigning
                            Lender subject to each such assignment (determined as of the date the
                            Assignment and Acceptance with respect to such assignment is delivered to the
                            Administrative Agent) shall be in an amount of an integral multiple of $1.0
                            million unless the Borrower Representative (other than an assignment in
                            connection with the primary syndication of the Term Loans or as otherwise
                            approved by the Bankruptcy Court) and the Administrative Agent otherwise
                            consent, provided that (1) no such consent of the Borrower Representative shall
                            be required if an Event of Default has occurred and is continuing and (2) such
                            amounts shall be aggregated in respect of each Lender and its Affiliates or
                            Approved Funds, if any;

                                     (B)     the parties to each assignment shall execute and deliver to the
                            Administrative Agent an Assignment and Acceptance, together with a processing
                            and recordation fee of $3,500 (unless waived by the Administrative Agent in any
                            given case); provided that for concurrent assignments to two or more Approved
                            Funds such assignment fee shall only be required to be paid once in respect of
                            and at the time of such assignments;

                                    (C)    the Assignee, if it shall not be a Lender, shall deliver to the
                            Administrative Agent an administrative questionnaire;

                                    (D)     [reserved]; and

                                    (E)      any Term Loans acquired by the Parent Borrower or any
                            Subsidiary shall be retired and cancelled promptly upon acquisition thereof.

        For the purposes of this Subsection 11.6, the term “Approved Fund” has the following meaning:
        “Approved Fund” means any Person (other than a natural person) that is engaged in making,
        purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary
        course and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
        entity or an Affiliate of an entity that administers or manages a Lender.

                             (iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
                    below, from and after the effective date specified in each Assignment and Acceptance the
                    Assignee thereunder shall be a party hereto and, to the extent of the interest assigned by
                    such Assignment and Acceptance, have the rights and obligations of a Lender under this
                    Agreement, and the assigning Lender thereunder shall, to the extent of the interest
                    assigned by such Assignment and Acceptance, be released from its obligations under this
                    Agreement (and, in the case of an Assignment and Acceptance covering all of the
                    assigning Lender’s rights and obligations under this Agreement, such Lender shall cease
                    to be a party hereto but shall continue to be entitled to the benefits of (and bound by any
                    related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5, and bound by its
                    continuing obligations under Subsection 11.16). Any assignment or transfer by a Lender
                    of rights or obligations under this Agreement that does not comply with this Subsection
                    11.6 shall, to the extent it would comply with Subsection 11.6(c), be treated for purposes

                                                     - 114 -
NAI-1505414932v11
              Case 18-12635-LSS              Doc 17      Filed 11/19/18       Page 386 of 400



                    of this Agreement as a sale by such Lender of a participation in such rights and
                    obligations in accordance with clause (c) of this Subsection 11.6 (and any attempted
                    assignment, transfer or participation which does not comply with this Subsection 11.6
                    shall be null and void).

                            (iv)     The Borrowers hereby designate the Administrative Agent, and the
                    Administrative Agent agrees, to serve as the Borrowers’ agent, solely for purposes of this
                    Subsection 11.6, to maintain at one of its offices in the United States a copy of each
                    Assignment and Acceptance delivered to it and a register for the recordation of the names
                    and addresses of the Lenders, and the Term Loan Commitments, and interest and
                    principal amounts of the Loans owing to, each Lender pursuant to the terms hereof from
                    time to time (the “Register”). The entries in the Register shall be conclusive absent
                    manifest error, and the Borrowers, the Administrative Agent and the Lenders shall treat
                    each Person whose name is recorded in the Register pursuant to the terms hereof as a
                    Lender hereunder for all purposes of this Agreement, notwithstanding notice to the
                    contrary. The Register shall be available for inspection by either Borrower and any
                    Lender at any reasonable time and from time to time upon reasonable prior notice.

                             (v)      Each Lender that sells a participation shall, acting for itself and, solely
                    for this purpose, as an agent of the Borrowers, maintain a register on which it enters the
                    name and address of each Participant and the principal and interest amounts of each
                    Participant’s interest in the Loans or other obligations under the Loan Documents (the
                    “Participant Register”); provided that no Lender shall have any obligation to disclose all
                    or any portion of the Participant Register to any Person (including the identity of any
                    Participant or any information relating to a Participant’s interest in any commitments,
                    loans, letters of credit or its other obligations under any Loan Document) except to the
                    extent that such disclosure is necessary (x) to establish that such commitment, loan, letter
                    of credit or other obligation is in registered form under Section 5f.103-1(c) of the United
                    States Treasury Regulations or (y) for either Borrower to enforce its rights hereunder.
                    The entries in the Participant Register shall be conclusive absent manifest error, and a
                    Lender shall treat each person whose name is recorded in the Participant Register as the
                    owner of such participation for all purposes of this Agreement notwithstanding any notice
                    to the contrary.

                            (vi)    Upon its receipt of a duly completed Assignment and Acceptance
                    executed by an assigning Lender and an Assignee, the Assignee’s completed
                    administrative questionnaire (unless the Assignee shall already be a Lender hereunder),
                    the processing and recordation fee referred to in this Subsection 11.6(b) and any written
                    consent to such assignment required by this Subsection 11.6(b), the Administrative Agent
                    shall accept such Assignment and Acceptance, record the information contained therein
                    in the Register and give prompt notice of such assignment and recordation to the
                    Borrower Representative. No assignment shall be effective for purposes of this
                    Agreement unless it has been recorded in the Register as provided in this clause (vi).

                            (vii)   On or prior to the effective date of any assignment pursuant to this
                    Subsection 11.6(b), the assigning Lender shall surrender any outstanding Notes held by it
                    all or a portion of which are being assigned. Any Notes surrendered by the assigning
                    Lender shall be returned by the Administrative Agent to the Borrower Representative
                    marked “cancelled”.



                                                      - 115 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 387 of 400



                   Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower Representative shall have consented thereto in writing in its
sole discretion, the Administrative Agent shall have the right, but not the obligation, to effectuate
assignments of Loans and Term Loan Commitments via an electronic settlement system acceptable to
Administrative Agent and the Borrower Representative as designated in writing from time to time to the
Lenders by Administrative Agent (the “Settlement Service”). At any time when the Administrative Agent
elects, in its sole discretion, to implement such Settlement Service, each such assignment shall be effected
by the assigning Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written approval of the Borrower
Representative and shall be consistent with the other provisions of this Subsection 11.6(b). Each
assigning Lender and proposed Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Term Loan Commitments pursuant to the
Settlement Service. Assignments and assumptions of Loans and Term Loan Commitments shall be
effected by the provisions otherwise set forth herein until the Administrative Agent notifies the Lenders
of the Settlement Service as set forth herein. The Borrower Representative may withdraw its consent to
the use of the Settlement Service at any time upon notice to the Administrative Agent, and thereafter
assignments and assumptions of the Loans and Term Loan Commitments shall be effected by the
provisions otherwise set forth herein.

                  Furthermore, no Assignee, which as of the date of any assignment to it pursuant to this
Subsection 11.6(b) would be entitled to receive any greater payment under Subsection 4.10, 4.11, 4.12 or
11.5 than the assigning Lender would have been entitled to receive as of such date under such Subsections
with respect to the rights assigned, shall, notwithstanding anything to the contrary in this Agreement, be
entitled to receive such greater payments unless the assignment was made after an Event of Default under
Subsection 9.1(a) or (f) has occurred and is continuing or the Borrower Representative has expressly
consented in writing to waive the benefit of this provision at the time of such assignment.

                 (c)     (i) Any Lender other than a Conduit Lender may, in the ordinary course of its
        business and in accordance with applicable law, without the consent of the Borrower
        Representative or the Administrative Agent, sell participations (other than to any natural person,
        Holdings, DB Parent, Investor, Parent Borrower or any of their respective Subsidiaries) to one or
        more banks or other entities (a “Participant”) in all or a portion of such Lender’s rights and
        obligations under this Agreement (including all or a portion of its Term Loan Commitments and
        the Loans owing to it); provided that (A) such Lender’s obligations under this Agreement shall
        remain unchanged, (B) such Lender shall remain solely responsible to the other parties hereto for
        the performance of such obligations, (C) such Lender shall remain the holder of any such Loan
        for all purposes under this Agreement and the other Loan Documents and (D) the Borrowers, the
        Administrative Agent and the Lenders shall continue to deal solely and directly with such Lender
        in connection with such Lender’s rights and obligations under this Agreement. Any agreement
        pursuant to which a Lender sells such a participation shall provide that such Lender shall retain
        the sole right to enforce this Agreement and to approve any amendment, modification or waiver
        of any provision of this Agreement; provided that such agreement may provide that such Lender
        will not, without the consent of the Participant, agree to any amendment, modification or waiver
        that (1) requires the consent of each Lender directly affected thereby pursuant to the second
        proviso to the second sentence of Subsection 11.1(a) and (2) directly affects such Participant.
        Subject to Subsection 11.6(c)(ii), the Borrowers agree that each Participant shall be entitled to the
        benefits of (and shall have the related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and
        11.5 to the same extent as if it were a Lender and had acquired its interest by assignment pursuant
        to Subsection 11.6(b). To the extent permitted by law, each Participant also shall be entitled to
        the benefits of Subsection 11.7(b) as though it were a Lender, provided that such Participant shall


                                                  - 116 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17      Filed 11/19/18      Page 388 of 400



        be subject to Subsection 11.7(a) as though it were a Lender. Any attempted participation which
        does not comply with Subsection 11.6 shall be null and void.

                            (ii)     No Loan Party shall be obligated to make any greater payment under
                    Subsection 4.10, 4.11, 4.12 or 11.5 than it would have been obligated to make in the
                    absence of any participation, unless the sale of such participation is made with the prior
                    written consent of the Borrower Representative and the Borrower Representative
                    expressly waives the benefit of this provision at the time of such participation. Any
                    Participant that is not incorporated under the laws of the United States of America or a
                    state thereof shall not be entitled to the benefits of Subsection 4.11 unless such
                    Participant complies with Subsection 4.11(b) and provides the forms and certificates
                    referenced therein to the Lender that granted such participation.

                 (d)     Any Lender, without the consent of the Borrower Representative or the
        Administrative Agent, may at any time pledge or assign a security interest in all or any portion of
        its rights under this Agreement to secure obligations of such Lender, including any pledge or
        assignment to secure obligations to a Federal Reserve Bank, and this Subsection 11.6 shall not
        apply to any such pledge or assignment of a security interest; provided that no such pledge or
        assignment of a security interest shall release a Lender from any of its obligations hereunder or
        substitute (by foreclosure or otherwise) any such pledgee or Assignee for such Lender as a party
        hereto.

                 (e)     No assignment or participation made or purported to be made to any Assignee or
        Participant shall be effective without the prior written consent of the Borrower Representative if it
        would require either Borrower to make any filing with any Governmental Authority or qualify
        any Loan or Note under the laws of any jurisdiction, and the Borrower Representative shall be
        entitled to request and receive such information and assurances as it may reasonably request from
        any Lender or any Assignee or Participant to determine whether any such filing or qualification is
        required or whether any assignment or participation is otherwise in accordance with applicable
        law.

                 (f)     Notwithstanding the foregoing, any Conduit Lender may assign any or all of the
        Loans it may have funded hereunder to its designating Lender without the consent of the
        Borrower Representative or the Administrative Agent and without regard to the limitations set
        forth in Subsection 11.6(b). Each Borrower, each Lender and the Administrative Agent hereby
        confirms that it will not institute against a Conduit Lender or join any other Person in instituting
        against a Conduit Lender any domestic or foreign bankruptcy, reorganization, arrangement,
        insolvency or liquidation proceeding under any state, federal or provincial bankruptcy or similar
        law, for one year and one day after the payment in full of the latest maturing commercial paper
        note issued by such Conduit Lender; provided, however, that each Lender designating any
        Conduit Lender hereby agrees to indemnify, save and hold harmless each other party hereto for
        any loss, cost, damage or expense arising out of its inability to institute such a proceeding against
        such Conduit Lender during such period of forbearance. Each such indemnifying Lender shall
        pay in full any claim received from each such Borrower pursuant to this Subsection 11.6(f) within
        30 Business Days of receipt of a certificate from a Responsible Officer of the Borrower
        Representative specifying in reasonable detail the cause and amount of the loss, cost, damage or
        expense in respect of which the claim is being asserted, which certificate shall be conclusive
        absent manifest error. Without limiting the indemnification obligations of any indemnifying
        Lender pursuant to this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
        to compensate each such Borrower for such claim, any Loans held by the relevant Conduit


                                                     - 117 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 389 of 400



        Lender shall, if requested by the Borrower Representative, be assigned promptly to the Lender
        that administers the Conduit Lender and the designation of such Conduit Lender shall be void.

                (g)    Notwithstanding the foregoing provisions of this Subsection 11.6, nothing in this
        Subsection 11.6 is intended to or should be construed to limit the Borrowers’ right to prepay the
        Term Loans as provided hereunder, including under Subsection 4.4.

        11.7     Adjustments; Set-off; Calculations; Computations. (a) If any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by setoff or otherwise (except
pursuant to Subsection 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d), 11.1(g) or 11.6)), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders an interest (by participation, assignment or otherwise) in such portion of each such other
Lender’s Loans owing to it, or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to the extent of such recovery,
but without interest.

                    (b)  In addition to any rights and remedies of the Lenders provided by law, each
        Lender shall have the right (notwithstanding the provisions of Section 362 of the Bankruptcy
        Code, without any application motion or notice to, hearing before, or order from, the Court),
        without prior notice to the Borrower Representative, any such notice being expressly waived by
        the Borrower Representative to the extent permitted by applicable law, upon the occurrence of an
        Event of Default under Subsection 9.1(a) to set-off and appropriate and apply against any amount
        then due and payable under Subsection 9.1(a) by the Borrowers any and all deposits (general or
        special, time or demand, provisional or final), in any currency, and any other credits,
        indebtedness or claims, in any currency, in each case whether direct or indirect, absolute or
        contingent, matured or unmatured, at any time held or owing by such Lender or any branch or
        agency thereof to or for the credit or the account of the Borrowers. Each Lender agrees promptly
        to notify the Borrower Representative and the Administrative Agent after any such set-off and
        application made by such Lender, provided that the failure to give such notice shall not affect the
        validity of such set-off and application.

        11.8      Judgment. (a) If, for the purpose of obtaining or enforcing judgment against any Loan
Party in any court in any jurisdiction, it becomes necessary to convert into any other currency (such other
currency being hereinafter in this Subsection 11.8 referred to as the “Judgment Currency”) an amount due
under any Loan Document in any currency (the “Obligation Currency”) other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case of any proceeding in the
courts of any other jurisdiction that will give effect to such conversion being made on such date, or the
date on which the judgment is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this Subsection 11.8 being
hereinafter in this Subsection 11.8 referred to as the “Judgment Conversion Date”).

                (b)     If, in the case of any proceeding in the court of any jurisdiction referred to in
        Subsection 11.8(a), there is a change in the rate of exchange prevailing between the Judgment
        Conversion Date and the date of actual receipt for value of the amount due, the applicable Loan
        Party shall pay such additional amount (if any, but in any event not a lesser amount) as may be

                                                   - 118 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 390 of 400



        necessary to ensure that the amount actually received in the Judgment Currency, when converted
        at the rate of exchange prevailing on the date of payment, will produce the amount of the
        Obligation Currency which could have been purchased with the amount of the Judgment
        Currency stipulated in the judgment or judicial order at the rate of exchange prevailing on the
        Judgment Conversion Date. Any amount due from any Loan Party under this Subsection 11.8(b)
        shall be due as a separate debt and shall not be affected by judgment being obtained for any other
        amounts due under or in respect of any of the Loan Documents.

                    (c)  The term “rate of exchange” in this Subsection 11.8 means the rate of exchange
        at which the Administrative Agent, on the relevant date at or about 12:00 noon (New York City
        time), would be prepared to sell, in accordance with its normal course foreign currency exchange
        practices, the Obligation Currency against the Judgment Currency.

        11.9    Counterparts. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy and other electronic
transmission), and all of such counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties shall be delivered to the
Borrower Representative and the Administrative Agent.

         11.10 Severability. Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

         11.11 Integration. This Agreement and the other Loan Documents represent the entire
agreement of each of the Loan Parties party hereto, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings, representations or warranties
by any of the Loan Parties party hereto, the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan Documents.

      11.12 Governing Law. EXCEPT TO THE EXTENT GOVERNED BY THE BANKRUPTCY
CODE, THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF
LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

       11.13 Submission to Jurisdiction; Waivers.             Each party hereto hereby irrevocably and
unconditionally:

                (a)      submits for itself and its property in any legal action or proceeding relating to this
        Agreement and the other Loan Documents to which it is a party to the nonexclusive jurisdiction
        of the Bankruptcy Court, and if the Bankruptcy Court does not have, or abstains from exercising
        such jurisdiction, the Supreme Court of the State of New York for the County of New York (the
        “New York Supreme Court”), and the United States District Court for the Southern District of
        New York (the “Federal District Court,” and together with the New York Supreme Court, the
        “New York Courts”) and appellate courts from either of them; provided that nothing in this
        Agreement shall be deemed or operate to preclude (i) any Agent from bringing suit or taking

                                                   - 119 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18       Page 391 of 400



        other legal action in any other jurisdiction to realize on the Collateral or any other security for the
        Term Loan Facility Obligations (in which case any party shall be entitled to assert any claim or
        defense, including any claim or defense that this Subsection 11.13 would otherwise require to be
        asserted in a legal action or proceeding in a New York Court), or to enforce a judgment or other
        court order in favor of the Administrative Agent or the Collateral Agent, (ii) any party from
        bringing any legal action or proceeding in any jurisdiction for the recognition and enforcement of
        any judgment, (iii) if all such New York Courts decline jurisdiction over any Person, or decline
        (or in the case of the Federal District Court, lack) jurisdiction over any subject matter of such
        action or proceeding, a legal action or proceeding may be brought with respect thereto in another
        court having jurisdiction and (iv) in the event a legal action or proceeding is brought against any
        party hereto or involving any of its assets or property in another court (without any collusive
        assistance by such party or any of its Subsidiaries or Affiliates), such party from asserting a claim
        or defense (including any claim or defense that this Subsection 11.13(a) would otherwise require
        to be asserted in a legal proceeding in a New York Court) in any such action or proceeding.

               (b)     consents that any such action or proceeding may be brought in such courts and
        waives any objection that it may now or hereafter have to the venue of any such action or
        proceeding in any such court or that such action or proceeding was brought in an inconvenient
        forum and agrees not to plead or claim the same;

                    (c) agrees that service of process in any such action or proceeding may be effected
        by mailing a copy thereof by registered or certified mail (or any substantially similar form of
        mail), postage prepaid, to the Borrower Representative, the applicable Lender or the
        Administrative Agent, as the case may be, at the address specified in Subsection 11.2 or at such
        other address of which the Administrative Agent, any such Lender and the Borrower
        Representative shall have been notified pursuant thereto;

                 (d)     agrees that nothing herein shall affect the right to effect service of process in any
        other manner permitted by law or (subject to clause (a) above) shall limit the right to sue in any
        other jurisdiction; and

               (e)      waives, to the maximum extent not prohibited by law, any right it may have to
        claim or recover in any legal action or proceeding referred to in this Subsection 11.13 any
        consequential or punitive damages.

        11.14       Acknowledgements. Each Borrower hereby acknowledges that:

              (a)      it has been advised by counsel in the negotiation, execution and delivery of this
        Agreement and the other Loan Documents;

                 (b)    neither any Agent nor Lender has any fiduciary relationship with or duty to such
        Borrower arising out of or in connection with this Agreement or any of the other Loan
        Documents, and the relationship between the Administrative Agent and Lenders, on the one hand,
        and such Borrower, on the other hand, in connection herewith or therewith is solely that of
        creditor and debtor; and

                (c)      no joint venture is created hereby or by the other Loan Documents or otherwise
        exists by virtue of the transactions contemplated hereby and thereby among the Lenders or among
        such Borrower and the Lenders.



                                                   - 120 -
NAI-1505414932v11
              Case 18-12635-LSS           Doc 17      Filed 11/19/18      Page 392 of 400



     11.15 Waiver of Jury Trial. EACH OF THE BORROWERS, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

         11.16 Treatment of Certain Information; Confidentiality. (a) Each Agent and each Lender
agrees to keep confidential any information (a) provided to it by or on behalf of the Parent Borrower or
any of their respective Subsidiaries pursuant to or in connection with the Loan Documents or (b) obtained
by such Lender based on a review of the books and records of the Parent Borrower or any of their
respective Subsidiaries; provided that nothing herein shall prevent any Lender from disclosing any such
information (i) to any Agent (or actual or prospective successor Agent) or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to either Borrower and its obligations which
agrees to comply with the provisions of this Subsection 11.16 pursuant to a written instrument (or
electronically recorded agreement from any Person listed above in this clause (ii), in respect to any
electronic information (whether posted or otherwise distributed on any Platform)) for the benefit of the
Borrowers (it being understood that each relevant Lender shall be solely responsible for obtaining such
instrument (or such electronically recorded agreement)), (iii) to its Affiliates and the employees, officers,
partners, directors, agents, attorneys, accountants and other professional advisors of it and its Affiliates,
provided that such Lender shall inform each such Person of the agreement under this Subsection 11.16
and take reasonable actions to cause compliance by any such Person referred to in this clause (iii) with
this agreement (including, where appropriate, to cause any such Person to acknowledge its agreement to
be bound by the agreement under this Subsection 11.16), (iv) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender or its affiliates or to the extent required in
response to any order of any court or other Governmental Authority or as shall otherwise be required
pursuant to any Requirement of Law, provided that, other than with respect to any disclosure to any bank
regulatory authority, such Lender shall, to the extent practicable and unless prohibited by any
Requirement of Law, notify the Borrower Representative of any disclosure pursuant to this clause (iv) as
far in advance as is reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the exercise of any remedy
hereunder, under any Loan Document or under any Interest Rate Agreement, (vii) in connection with
periodic regulatory examinations and reviews conducted by the National Association of Insurance
Commissioners or any Governmental Authority having jurisdiction over such Lender or its affiliates (to
the extent applicable), (viii) in connection with any litigation to which such Lender (or, with respect to
any Interest Rate Agreement, any Affiliate of any Lender party thereto) may be a party subject to the
proviso in clause (iv) above, and (ix) if, prior to such information having been so provided or obtained,
such information was already in an Agent’s or a Lender’s possession on a non-confidential basis without
a duty of confidentiality to the Borrowers being violated. Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the provisions of this
Subsection 11.16 shall survive with respect to each Agent and Lender until the second anniversary of
such Agent or Lender ceasing to be an Agent or a Lender, respectively.

                 (b)    Each Lender acknowledges that any such information referred to in
        Subsection 11.16(a), and any information (including requests for waivers and amendments)
        furnished by the Borrowers or the Administrative Agent pursuant to or in connection with this
        Agreement and the other Loan Documents, may include material non-public information
        concerning the Borrowers, the other Loan Parties and their respective Affiliates or their respective
        securities. Each Lender represents and confirms that such Lender has developed compliance
        procedures regarding the use of material non-public information; that such Lender will handle
        such material non-public information in accordance with those procedures and applicable law,
        including United States federal and state securities laws; and that such Lender has identified to

                                                  - 121 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18       Page 393 of 400



        the Administrative Agent a credit contact who may receive information that may contain material
        non-public information in accordance with its compliance procedures and applicable law.

                 For purposes of this Subsection 11.16, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrowers or any Subsidiary or any of their
respective businesses, other than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary, provided that,
in the case of information received from the Borrowers or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Subsection 11.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own confidential information.

                 (c)     The Borrowers hereby acknowledge that (i) the Administrative Agent may, but
        shall not be obligated to, make available to the Lenders Borrower Materials by posting the
        Borrower Materials on the Platform and (ii) certain of the Lenders (each, a “Public Lender”) may
        wish to receive only information that (1) is publicly available, (2) is not material with respect to
        the Loan Parties for the purposes of United States federal and state securities laws or (3)
        constitutes information of a type that would be public available if the Loan Parties were public
        reporting companies (as reasonably determined by the Borrowers in good faith) (such information
        collectively, the “Public Side Information”). Each of the Borrowers hereby agrees that it will use
        commercially reasonable efforts to identify that portion of the Borrower Materials that is Public
        Side Information and that: (w) all such Borrower Materials shall be clearly and conspicuously
        marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
        prominently on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
        Borrowers shall be deemed to have authorized the Administrative Agent and the Lenders to treat
        such Borrower Materials as Public Side Information (although it may be sensitive and
        proprietary) (provided, however, that to the extent such Borrower Materials constitute
        Confidential Information, they shall be treated as set forth in clause (a) above); (y) all Borrower
        Materials marked “PUBLIC” are permitted to be made available through a portion of the Platform
        designated “Public Side Information”; and (z) the Administrative Agent shall be entitled to treat
        any Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a
        portion of the Platform not designated “Public Side Information”.

        11.17       [Reserved].

         11.18 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other support as may be needed from
time to time by each other Loan Party to honor all of its obligations under the Guarantee and Collateral
Agreement in respect of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Subsection 11.18 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Subsection 11.18, or otherwise under the Guarantee
and Collateral Agreement, voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP Guarantor under this
Subsection shall remain in full force and effect until payment in full of the Obligations. Each Qualified
ECP Guarantor intends that this Subsection 11.18 constitute, and this Subsection 11.18 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

       11.19 USA PATRIOT Act Notice. Each Lender hereby notifies the Borrowers that pursuant to
the requirements under applicable “know your customer” and anti-money laundering rules and

                                                  - 122 -
NAI-1505414932v11
              Case 18-12635-LSS              Doc 17      Filed 11/19/18      Page 394 of 400



regulations, including the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) and the CDD Rule, it is required to obtain, verify, and record information that
identifies each Loan Party, which information includes the name of each Loan Party and other
information that will allow such Lender to identify each Loan Party in accordance with the Patriot Act
and the CDD Rule, and each Borrower agrees to provide such information from time to time to any
Lender.

        11.20 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment and Acceptance or in any
amendment or other modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

         11.21 Reinstatement. This Agreement shall remain in full force and effect and continue to be
effective should any petition or other proceeding be filed by or against any Loan Party for liquidation or
reorganization, should any Loan Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and manager or trustee be appointed
for all or any significant part of any Loan Party’s assets, and shall continue to be effective or to be
reinstated, as the case may be, if at any time payment and performance of the obligations of the
Borrowers under the Loan Documents, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of the obligations, whether
as a fraudulent preference, reviewable transaction or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the obligations of the Borrowers hereunder shall be reinstated and deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.

         11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any Lender
that is an EEA Financial Institution arising under any Loan Document, to the extent such liability is
unsecured (all such liabilities, the “Covered Liabilities”), may be subject to the Write-Down and
Conversion Powers and agrees and consents to, and acknowledges and agrees to be bound by:

                 (a)     the application of any Write-Down and Conversion Powers to any Covered
        Liability arising hereunder which may be payable to it by any Lender that is an EEA Financial
        Institution; and

                    (b)     the effects of any Bail-in Action on any such Covered Liability, including, if
        applicable:

                            (i)     a reduction in full or in part or cancellation of any such Covered
                    Liability;

                            (ii)     a conversion of all, or a portion of, such Covered Liability into shares or
                    other instruments of ownership in such EEA Financial Institution, its parent undertaking,
                    or a bridge institution that may be issued to it or otherwise conferred on it, and that such
                    shares or other instruments of ownership will be accepted by it in lieu of any rights with

                                                     - 123 -
NAI-1505414932v11
              Case 18-12635-LSS             Doc 17     Filed 11/19/18       Page 395 of 400



                    respect to any such Covered Liability under this Agreement or any other Loan Document;
                    or

                            (iii)    the variation of the terms of such Covered Liability in connection with
                    the exercise of the Write-Down and Conversion Powers.

         11.23 No Additional Perfection Steps Required. Upon entry of the Interim Order and pursuant
to its terms, all Liens granted by Loan Parties in favor of the Administrative Agent or the Collateral
Agent, for the benefit of the Secured Parties, shall be valid, binding, enforceable and perfected first
priority Liens in the Collateral, senior in priority to all other Liens (subject to the terms of the Orders and
the Carve-Out), and the Administrative Agent and the Collateral Agent shall not be required to file any
financing statements, mortgages, notices of Lien or similar instruments in any jurisdiction or filing office,
enter into any control agreements, or to take any other action in order to validate or perfect the Liens
granted by Loan Parties to the Administrative Agent and the Collateral Agent , for the benefit of the
Secured Parties, pursuant to the Loan Documents or the Orders. Without in any way suggesting that the
entry of the Interim Order is not sufficient for such purpose, each Loan Party irrevocably and
unconditionally authorizes the Administrative Agent and the Collateral Agent (or its agent) to file at any
time and from time to time such financing statements with respect to the Collateral naming the
Administrative Agent or the Collateral Agent, for the benefit of Secured Parties, as secured party and such
Loan Party as debtor, as the Collateral Agent or the Administrative Agent may require, and including any
other information with respect to such Loan Party or otherwise required by part 5 of Article 9 of the UCC,
or otherwise, as the Administrative Agent or the Collateral Agent may determine, together with any
amendment and continuations with respect thereto, which authorization shall apply to all financing
statements filed on, prior to or after the Closing Date. Each Loan Party hereby ratifies and approves all
financing statements naming the Administrative Agent or the Collateral Agent, for the benefit of the
Secured Parties, as secured party and such Loan Party as debtor with respect to the Collateral (and any
amendments with respect to such financing statements) filed by or on behalf of the Administrative Agent
or the Collateral Agent prior to the Closing Date and ratifies and confirms the authorization of the
Administrative Agent and the Collateral Agent to file such financing statements (and amendments, if
any). Without in any way suggesting that the entry of the Interim Order is not sufficient for such purpose,
each Loan Party shall take any other actions requested by Administrative Agent or the Collateral Agent
from time to time to cause the attachment, perfection and priority of, and the ability of the Administrative
Agent or the Collateral Agent to enforce, any Liens of the Secured Parties in any and all of the Collateral,
including the filing of a financing statement, mortgage or the taking of delivery or control (including via
any account control agreements) or by appropriate filings with the United States Patent and Trademark
Office or United States Copyright Office, in accordance with the laws and regulations of the United States
of America and its political subdivisions, or otherwise. The foregoing grant of authority shall not relieve
the Borrowers’ of the obligation to perfect and maintain the perfection of the Collateral Agent’s Liens on
the Collateral.

        11.24 Orders Control. In the event of any inconsistency between the provisions of the Orders
and this Agreement, the provisions of the Orders shall govern.

        11.25 Parties including the Trustees; Court Proceedings. This Agreement, the other Loan
Documents, and all Liens and other rights and privileges created hereby or pursuant hereto or to any other
Loan Document shall be binding upon each Loan Party, the bankruptcy estate of each Loan Party, and
any trustee, other bankruptcy estate representative or any successor-in-interest of any Loan Party in the
Chapter 11 Cases or any subsequent case commenced under Chapter 7 of the Bankruptcy Code, and shall
not be subject to Section 365 of the Bankruptcy Code. The Liens created by the Orders, this Agreement
and the other Loan Documents shall be and remain valid and perfected in the event of the substantive
consolidation or conversion of the Chapter 11 Cases or any other bankruptcy case of any Loan Party to a

                                                    - 124 -
NAI-1505414932v11
              Case 18-12635-LSS          Doc 17      Filed 11/19/18      Page 396 of 400



case under Chapter 7 of the Bankruptcy Code or in the event of dismissal of the Chapter 11 Cases or the
release of any Collateral from the jurisdiction of the Court for any reason, without the necessity that the
Administrative Agent file financing statements or otherwise perfect its Liens under applicable law.


                                   [SIGNATURE PAGES FOLLOW]




                                                 - 125 -
NAI-1505414932v11
              Case 18-12635-LSS   Doc 17   Filed 11/19/18   Page 397 of 400



                                       DAVID’S BRIDAL, INC., as Parent Borrower and a
                                       Borrower


                                       By:________________________
                                       Name:
                                       Title:




NAI-1505414932v11
              Case 18-12635-LSS   Doc 17   Filed 11/19/18    Page 398 of 400



                                       AGENT AND LENDERS:

                                       CANTOR FITZGERALD SECURITIES, as
                                       Administrative Agent and Collateral Agent and a Lender


                                       By:________________________
                                       Name:
                                       Title:


                                       [__________________________], as a Lender


                                       By:________________________
                                       Name:
                                       Title:


                                       [__________________________], as a Lender


                                       By:________________________
                                       Name:
                                       Title:




NAI-1505414932v11
              Case 18-12635-LSS     Doc 17    Filed 11/19/18   Page 399 of 400




                                        SCHEDULES



                                       SCHEDULE A

                                  Commitments and Addresses

 Lender                                                                   Commitment

 [Lenders]                                                                $[________]

 Total:                                                                   $[________]




NAI-1505414932v11
Case 18-12635-LSS    Doc 17   Filed 11/19/18   Page 400 of 400



                        EXHIBIT D

                       ABL Fee Letter



                    [FILED UNDER SEAL]
